Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page u
                                                                        1R
                                                                         ee
                                                                          gof
                                                                           c
                                                                           ae
                                                                            li190
                                                                              g
                                                                                             BE2 222220
                                                                                               DadeC.I.

         UnitedStatesDistrictCourt                                   GeneralCivilCaseFilingRequirements
         SouthçrnDistrictofFlorida                                                       -   - -

                                     UNITED STA TES DISTRICT C OU RT
                                     SO UTH ERN D ISTW CT O F FLO RIDA

                                         &
                                                               Com plaint for V iolat.ion of Civil
                                                               R ights
                                                               (PrisonerComplaint)
          (Writethefullnameof eachplaint? who is./i/fng
         this complaint. Jfthe ntzzaavof alltheplaintp         caseNo.20-2%9t13-CU-W YXM
         cannot .#/i
                   n the space above,please write     '',
                                                        çee    (tobeflledinby theClerk,
                                                                                      sOf/ice)
         attached ''in the space and attach an additional
         pagewiththefulllistofnames.
                                   )                           JuryTrjaj: (
                                                                          g yes (
                                                                                ujxo
                                                                              (checkone)
                -
                    against-


            %Lt h KQM Lhl LL                                             FILEDB                      ac
               % E     h defendant w/lo is                                    Vli -i i021
                                                                                         -
          (Vkite thefull NJRIP Of eaC
          belng sued 4/'thC KJFXC.
            '
                          .
                                  S 0/ 011the dd/dNd/Al/u
                                                        V                     CXus
                                                                                 Ns
                                                                                  Gx
                                                                                   EGus
                                                                                      E.oNls
                                                                                           OB
                                                                                            yALcE
                                                                                                m
                                                 .  ..                        s.o.oF /a .-Mî
                                                                                     .          MI
          cannot//in the space àbove,please wrlte see                                .
          attached '' in the space and attach an additional
         page with thefulllistof names. Do notinclude
         addresseshere.)

                                                   NOTICE
   FederalR ules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
   access to electronic court files. Under this rule, papers tlled w ith the court should not contain: an
   individual'sfullsocialsecurity num berorfullbirth date;the fullnam e ofa person know n to be a m inor;or
   a complete financialaccountnum ber. A filing may include only:the lastfour digits of a social security
   number;the #earofan individual'sbirth;a minor'sinitials;and the lastfourdigitsofa financialaccount
   num
         ber.                                                                            '

   Exceptas noted in this form ,plaintiffneed notsend exhibits,affidavits,grievance orw itness statem ents,or
   any otherm aterialsto the Clerk's Office w ith thiscom plaint.
   ln order for your com plaint to be filed, it m ust be accom panied by the filing fee or an application to
   proceedlnformapauperis.
              Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 2 of 190




   *




.,- .   .
            y'''''sj
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 3 of 190




       United StatesDistrictCtmrt                                     GeneralCivilCaseFiling Requirements
       SouthernD istrictofFlorida                                     -                                 --




       1.      The '
                   P artiesto This Com plaint

               A.      ThePlaintiffts)
                       Provide the inform ation below for each plainti/ nam ed in the com plaint. Attach
                       addiiionalpagesifneeded.    .




                              Kam'e                          Jokm h xwkc-.k
                              Xi
                              )l
                               JotNe
                                   'rnamesàywhic'
                                                hyouhavebeenknown:
                                                             %lokn à.t .h xxkwk                     -

                              ID Num ber
                                                       W NS ïa%ik
                              CurrentInstitution            Yxx. Qv tu k aukïwxuu u m
                              Address                        n=     sto m         - su .&
                                                       .
                                                            >                          +o
               B.      TheDefendantts)
                      Provide the inform ation below foreach defendantnnm ed in the complaint,whether
                      the defendant is an individual, a govem m ent agency, an organization, or a
                      corporation. Make surethatthedefendantts)listed below are identicalto those
                      contained in the above caption. For an individualdefendant,include the person's
                      job ortitle(ifknown)and check whetheryou arebringingthiscomplaintagainst
                      them in their individualcapacity or.om cial capacity,or both. A ttach additional
                      pagesifneeded.

                      DefendantN o.1
                              N am e                       Cxmu wxaex .V 7<.x= .Lkt.   .                -



                              Job orTitlç
                              (ifknownl
                              Shield N umber
                                                                              -
                                                                                  th
                              Employer                 %          =% Vu ovlx
                              Addmss                                      c                                 ,
                                               Txu u w u Vkovvkw azxo t
                                                                      .


                              Q lndividualcapacity     N Omcialcapacity
                      DefendantN o.2


                                                                                                                1
                      % e % v-x.ç.. 7owV<. l
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 4 of 190




        United StatesDistrictCourt                               GeneralCivilCmseFilingRequirements
        iputhem DistrictofFlorida               '                                         - - --   -   -- -




                               N am e
                               Job orTitle
                               (ifknown)
                               Shield Num ber                         -lh       J'
                               Em ployer
                               A ddress         sot K .< Qxku xq
                                                Xwïukx. . Sutwkw u u R
                               X lndividualca/af
                                               city          X Omcialcapacity
                       D efendantN o.3
                               Nàm e
                               Job orTitle
                               (ifknown)
                               ShieldNumber                       s).
                               Em ployer                                                   '
                               Address          > t E a-w       cxku u. s
                                                Xm wkx.. oFuvvà. lzzxw
                              X lndividualcapacity          V Omcialcapacity
                      DefendantN o.4
                              N am e
                              Job orTitle
                              (ifknown)
                              Shield Ntlm ber                     M
                                                                      k
                                                                               21
                              Em ployer                                        . '.
                                                                                      .



                              Address
                                                TwKxkxw u -,vu ,xla xu >%
                              y lndividualcapaci:           M    om cialcapacity
      11.     Basis for Jurisdiction
                                     E AV K hhE%7 > 8 Fû@ I M bhAl :-21
              Under42 U.S.C.91983,you may sue stateorlocalom cialsforthe Gtdeprivation ofany
              rights,privileges,orimmunitiessecured by theConstitution and (federallawsl.'' Under
              Bivens v.Six Unknown Named Agents of FederalBureau of Narcotics,403 U.S.388


                                                                                                              2
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 5 of 190
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 6 of 190
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 7 of 190




       UnitedStatesDistrictCourt                                                  GeneralCivilCasqFilingRtquirements
       SouthernDistrictofFlorida

                  (1971),youmaysuefederalofficialsfortheviolationofcertainconstitutionalrights.

              A.        Areyoubringingsuitagainst(checkallthatappl
                                                                 yll
                                      Federalofficials(aBivensclaim)
                        #             Stateorlocalofficials(aj1983claim)
                  B.    Section l983 allowsclàims alleging the Etdeprivation of any rights,privileges,or
                         '                    '             '''''   ''''' '
                                 ,.       ,
                        immunitieslecured by theConstitution and (federallawsj.'' 42 U.S.C.j l983. lf
                        youaresuingundersection 1983,whatfederalconstitutionalorstatutoryrightts)do
                        you claim is/arebeing violated by state orlocalofficials?

                             G                      Yu<W    n<<
                                                    ow. t     u .v u                          û.
                                                                                               %.
                         %AK                      k ? ua&> < -
                        Plaintiffs suing under Bivens m ay only recover for the violation of certain
                        constitutionalrights. lfyouaresuing underBivens,whatconstitutionalrightts)do
                        you claim is/are being violated by federalofficials?




              '

                  D.    Section 1983 allows defendants to be found liable only wlien they have acted
                                                                                                 V.

                        Ssundercolor ofany statute,ordinance,regulation,custom ,or usage,ofany State or
                                                                              .

                        Territory orthe DistrictofColumbia.'' 42 U.S.C.j 1983. lfyou are suing under
                        section 1983,explain how each defendantacted undercolorofstate pr locallaw . If
                        you are suing under Bivens, explain how each defendant açted under color of
                        federallaw . A ttach additionalpagesifneeded.




       111.       Prisoner Status
                  lndicate whetheryou are a prisoner or otherconfined person as follows (check allthat


                                                                                                                       S
                        Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 8 of 190



'


                                                            ;


                                                        '1                                                                                                                 g                                            g
                                                            I
    --.- - .- .-..- - ..- -- ..-- ---..                             ..-- -- .- -          ...- .-- ..-         J            ...1.                 u :                  '                                                                -.--..w              -      .w .- .-..--- -..-.- . - -.---.-.-,-.
                                                            1           r''
                                                            ' ...,..,m.' - ,- .-', .
                                                                      . ..                ...-
                                                                                                 '
                                                                                                      .
                                                                                                          .        .       --   ,epl.
                                                                                                                                (     ookf,
                                                                                                                                    uo'   .'
                                                                                                                                          ---
                                                                                                                                            'l.
                                                                                                                                              pc
                                                                                                                                               'ij
                                                                                                                                                 ..
                                                                                                                                                  o.
                                                                                                                                                   ,-L.t(
                                                                                                                                                        -----.-----..-----.-.-
                                                                                                                                                          ,
                                                                                                                                                          .                  .
                                                                                                                                                                             --.-.
                                                                                                                                                                                 ----.
                                                                                                                                                                                     -                                                                                            .
                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                        - - .-.-..- . ..
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        ''., s.-,.,.
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                       - --- .-


    -.
     ---u--.
           --.
             --.
               ,
               .
               --
                :.
                 --.
                   1
                   '
                   !
                   --..
                      -,Lie.
                           4-u.
                              câef-coGLOf
                                        .-d-
                                           .
                                           f
                                           .
                                           a/.
                                             '
                                             e..
                                               t.
                                                ao'-.
                                                    a.
                                                     s-a'
                                                        -?,rl.x$.e-=r4.
                                                                      '
                                                                      n,k.
                                                                         ,
                                                                         ..
                                                                          ,
                                                                          '
                                                                          c6'
                                                                            +-roo.ç
                                                                                  'â,
                                                                                    ',j-y-..-...-..
                                                                                                  -,
                                                                                                   -.                                                                                   .           ,                   ,                                                .,
                                                                                                                                                                                                                                                                                  - .



    -- -- - - -.- . - .- - - .. -
                                                   u-.j
                                                      ''meâ,,-- -
                                                                 .t.t.--<ev-   ,.
                                                                                r.r.w,k,
                                                                                       .-tz-unaec-.-cos4rxcL-.t..-o.'cvx vmeol.w-':ll 1.k,e----.---.-.-.....--.                                                                              -
                                                                                                                                                                                                                                             .,          -
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                    .-



    '- -u .Q                      .'.7U               1.F=.t.io
                                                     .j
                                                      ,$ .
                                                               ..
                                                                L:i:2G
                                                              .. .
                                                                        -
                                                                    ... .
                                                                          .t-E,g
                                                                          0
                                                                        u ..   r
                                                                                - Y.% . .of-- Lez,.$I
                                                                                 a.
                                                                                  r .
                                                                                                   ..
                                                                                                      -
                                                                                                      .
                                                                                                      oAx
                                                                                                        ,.;-=
                                                                                                            .
                                                                                                            ..
                                                                                                             z-.-
                                                                                                                '
                                                                                                                .c --'
                                                                                                                ,    :
                                                                                                                     -..
                                                                                                                       t.
                                                                                                                        ,.
                                                                                                                         -..
                                                                                                                           -.
                                                                                                                            -.
                                                                                                                            .-..--
                                                                                                                                -
                                                                                                                                 .--,-u='t)- : .v;
                                                                                                                                      .    ,- .       .
                                                                                                                                                              .
                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                ....-- .- .-
                                                                                                                                                                                                                                                                        ,.. . ,. .,, .   .
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                   .     . - ...- .-s-.-
                                                                                                                                                                                                                                                                                                       . ,. . .
                                                                                                                                                                                                                                                                                                                       . - ..
                                                                                                                                                                                                                                                                                                                    , . ,,
                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                            ,;         r
                                                                                                                                                                                                                            '                ' ..                             '                t'
    .-a-. '
             -.=w-:       -k.-=-=.yp..:.;
                         ' ' ' *' # ' ,
                                                       -; :
                                                          -.
                                                           rr-yr.
                                                                é.;u .-X,...Y..'! !..'
                                                                             '
                                                                   .. ..' P' ''..
                                                                                     .
                                                                                                y ,' .W s ,...
                                                                                                     . .
                                                                                                                   -..->.
                                                                                                                       .
                                                                                                                         rm ..
                                                                                                                            .   a.:.
                                                                                                                                   m..;
                                                                                                                         '' . .4'' '' ' '
                                                                                                                                         s--.r y-..w%-y-.
                                                                                                                                                  .
                                                                                                                                                           v.--
                                                                                                                                                              '
                                                                                                                                                                   ..
                                                                                                                                                                    =...-= .-.=.-
                                                                                                                                                                                .
                                                                                                                                                                                '
                                                                                                                                                                                  ---=;.
                                                                                                                                                                                       -  -:x
                                                                                                                                                                                       ' . ' '
                                                                                                                                                                                              .,.
                                                                                                                                                                                                -.--w==,.
                                                                                                                                                                                                              =Y. #'' ''
                                                                                                                                                                                                                         -V.  .--.                           .      ..
                                                                                                                                                                                                                                                                                              .r.L
                                                                                                                                                                                                                                                                                               ' 7.
                                                                                                                                                                                                                                                                                             '''
                                                                                                                                                                                                                                                                                                  U
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                    P.#- +s!.--2v.r..G-z.
         '
         :.
                            '
                           -.
                              .
                                   '' ' '
                                     !
                                     .
                                      '
                                      r   '
                                                    ' ''
                                       . !. ,-';-p-i.'-''-. 1 -
                                                              21
                                                                ' '

                                                                ,ï
                                                                 w
                                                                 .
                                                                 -
                                                                y -j-r:.,
                                                                 -
                                                                        )- .
                                                                         x-k
                                                                           i
                                                                           j
                                                                            '---
                                                                           lj
                                                                           . ly
                                                                              r
                                                                              -:
                                                                              .-l
                                                                                rë
                                                                                 ljii
                                                                                    y--
                                                                                   . ..
                                                                                       -
                                                                                            )
                                                                                            j
                                                                                            -
                                                                                            !:
                                                                                             (
                                                                                             q
                                                                                             :
                                                                                             1
                                                                                             j'
                                                                                ' '.'... -- .-'
                                                                                              j-
                                                                                               )
                                                                                               .
                                                                                          - . .,
                                                                                                 .
                                                                                                      ..b
                                                                                                        .
                                                                                                        1I
                                                                                                         -
                                                                                                         ,
                                                                                                         ;
                                                                                                         -
                                                                                                         1
                                                                                                         g
                                                                                                         .
                                                                                                         ,' I
                                                                                                          #
                                                                                                          1
                                                                                                          k
                                                                                                          E
                                                                                                          5
                                                                                                       '''':'
                                                                                                               ''
                                                                                                               l
                                                                                                               ,
                                                                                                               .
                                                                                                               j
                                                                                                               ,
                                                                                                               .
                                                                                                                à
                                                                                                                '
                                                                                                                3
                                                                                                                L
                                                                                                                .
                                                                                                                t,
                                                                                                                 ;
                                                                                                                 f
                                                                                                                 2
                                                                                                                 3
                                                                                                                 L
                                                                                                                 y
                                                                                                                 :
                                                                                                                 '
                                                                                                                 .. j q :k'
                                                                                                                          -
                                                                                                                           -!
                                                                                                                           .
                                                                                                                           (
                                                                                                                           '
                                                                                                                           :
                                                                                                                           k
                                                                                                                           '
                                                                                                                           ;
                                                                                                                           4
                                                                                                                           !r
                                                                                                                            :
                                                                                                                            -
                                                                                                                            '
                                                                                                                            ,1
                                                                                                                             ,
                                                                                                                             -
                                                                                                                             4
                                                                                                                             :!
                                                                                                                              j
                                                                                                                              ;
                                                                                                                              ,
                                                                                                                            ...
                                                                                                                            -
                                                                                                                              '
                                                                                                                              t
                                                                                                                              .k
                                                                                                                               ,
                                                                                                                               -
                                                                                                                               .
                                                                                                                               !
                                                                                                                               ,
                                                                                                                               r.
                                                                                                                                t.
                                                                                                                            ----4
                                                                                                                        -: .:    a
                                                                                                                                 '.
                                                                                                                                 -
                                                                                                                              ' L.
                                                                                                                                 '
                                                                                                                                 ï
                                                                                                                                ::
                                                                                                                                 2
                                                                                                                                 .'
                                                                                                                                  g
                                                                                                                                  -
                                                                                                                                  .
                                                                                                                                  ,;
                                                                                                                                 tr.
                                                                                                                                   r
                                                                                                                                   ,
                                                                                                                                   '.
                                                                                                                                  -.
                                                                                                                                  .1
                                                                                                                                  1,-
                                                                                                                                    s
                                                                                                                                    '
                                                                                                                                    .
                                                                                                                                   ,,
                                                                                                                                   L -
                                                                                                                                     '
                                                                                                                                     ,
                                                                                                                                     '
                                                                                                                                   ? , :    -
                                                                                                                                            '
                                                                                                                                            .
                                                                                                                                              r-
                                                                                                                                               '
                                                                                                                                              k.C
                                                                                                                                   .,y.;.. .u- ,
                                                                                                                                     . .
                                                                                                                                          -, :
                                                                                                                                     t--,k,  -
                                                                                                                                             ?
                                                                                                                                             j
                                                                                                                                             F      - ,
                                                                                                                                                      .
                                                                                                                                                      :
                                                                                                                                                      4
                                                                                                                                                      .,
                                                                                                                                                       '
                                                                                                                                                       -j
                                                                                                                                                        ,
                                                                                                                                                        :,
                                                                                                                                                                  à6
                                                                                                                                                                  ..
                                                                                                                                                         ,........,
                                                                                                                                                                    4
                                                                                                                                                                    6
                                                                                                                                                                    '
                                                                                                                                                                    ï3
                                                                                                                                                                     b6    .'
                                                                                                                                                                            .
                                                                                                                                                                              '

                                                                                                                                                                              -j     ,
                                                                                                                                                                                     I
                                                                                                                                                                                     j
                                                                                                                                                                                     i2
                                                                                                                                                                                      :
                                                                                                                                                                                       -
                                                                                                                                                                                         .
                                                                                                                                                                                            .
                                                                                                                                                                                            .   ,
                                                                                                                                                                                                t
                                                                                                                                                                                                :)
                                                                                                                                                                                                 t
                                                                                                                                                                                                 '
                                                                                                                                                                                                 .-
                                                                                                                                                                                                  .        - - !
                                                                                                                                                                                                                '
                                                                                                                                                                                                           '' ' '
                                                                                                                                                                                                          .ê       -'r '.'-
                                                                                                                                                                                      r:j,-, k. ,...... tr......, j,),.-. ....
                                                                                                                                                                                                        .                               .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                     .           .. .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                        .'                    -.
                                                                                                                                                                                                                                                                                                                -  '       '
                                                                                                                                                                                                                                                                                                                    ;---...,. ,.ë.
                                                                                                                                                                                                                                                                                                                       . ..,-
    '        .. .  -..-.. - .. .-.....- ,......--.-,,, -,
    ....... ...... .         .                      .
                                                              , .     .. . .
                                                                        . . ,-.      ..., .. .             , ..,
                                                                                                           .                     .  .
                                                                                                                                                                   .        ,       .           .           .       .           .   .       ..                                .          .                    ,

    '
                                                     'l
                                                      ./1.'etj.
                                                              #,o.%-',  'qê
                                                                          -of-s-.eJ;r<' &-  cv'
                                                                                              ,
                                                                                              kisv.N-o,.t'
                                                                                                         -f$-,1
                                                                                                              .' f'tta'-
                                                                                                                       =.'
                                                                                                                         .
                                                                                                                         14
                                                                                                                          --,.
                                                                                                                             c.1
                                                                                                                               -0
                                                                                                                                .a,..
                                                                                                                                    ''
                                                                                                                                     .
                                                                                                                                     -.--..
    --        .- --..- ...- - .--             .-   - -l
                                                      j            4,
                                                      -. -. GQCM.*L.#.- A ,   b.e---FkE
                                                                                     ... -. . r
                                                                                     ,         z.
                                                                                                ,
                                                                                                'o2o.  r,. ,-.-
                                                                                                              8,-Tax ..#   -.p--
                                                                                                                               %.--.-----...
                                                            ' c                      -'
                                                            l                         rro                      p       Nn.-1.
                                                                                                                            0
                                                                                                                            ..
                                                                                                                             ,.;
                                                                                                                               -r-:.1.%,z;-N-.-
                                                                                                                                              1t-N.r,1ov,,
                                                                                                                                                         .ou.
                                                                                                                                                            #-o -
                                                                                                                                                                5
                                                                                                                                                                -.T.fe---...--.--..
                                                            l
                                                                -      -     c -un- r-cobr.
                                                                                          -o Vle-ta. os-pusti-
                                                                                                             c-e n-q
                                                                                                                   .eel-w.
                                                                                                                         -k
                                                                                                                          '
                                                                                                                          l.
                                                                                                                           k
                                                                                                                           ..
                                                                                                                            -
                                                                                                                            f.
                                                                                                                             k.
                                                                                                                              e---.-...
                                                                                                                                      --..,
                                                                                                                                          .
                                                            i r ri ze lmalo. .cif
                                                            '
                                                                                         t
                                                                                         oosg-w-- tLer-2t
                                                                                                        .rzat:-da..=c.=o4.
                                                                                                         .                     r.ï,--..----.-.
                                                            r
                                                            1 t- ucsxo-d aflmt
                                                                             '.
                                                                              nisf.
                                                                                  e.
                                                                                   xa.
                                                                                     '
                                                                                     t
                                                                                     ve-> 2.
                                                                                           maou er, .a(X= ks#'.
                                                                                                              -------.-.--.
                                                                                                                          -.-.
                                                                                                                             -.
                                                                                                                              -.-.-.-.,.--.--...
                                                            1
                                                            .


                    '                                       '

    -    - -



    -.----.
          -.-..
                    - ...- - .-



              -.---.Z- --..
                          ,
                          .
                          -
                          1. .-%.
                                    .- -



                                pM-- Z )--.
                                          -iCY--.-YdCJ .-.
                                                         -. --.
                                                              ---.
                                                                 --.    j .-
                                                                           .
                                                                           c
                                                                           .
                                                                           i,
                                                                            ..
                                                                   -----.--..1
                                                                             j-j,
                                                                            -.  se
                                                                                 J
                                                                                 .
                                                                                 -.,
                                                                                   .
                                                                                   '
                                                                                   os;-
                                                                             -.----.. ...3-
                                                                                    ----  ,-
                                                                                           (
                                                                                           ,
                                                                                           .,.;
                                                                                              m-
                                                                                               #-;-
                                                                                                  M
                                                                                                  ---
                                                                                                    :.1
                                                                                                      .
                                                                                                      -
                                                                                                      %-
                                                                                                       .r
                                                                                                        .
                                                                                                        l.
                                                                                                         e.
                                                                                                          ao
                                                                                                           f
                                                                                                           -;xow----
                                                                                                                   .
                                                                                                                   -.-.                      ..   -


                                                     -1
                                                      l
                                                      --h.
                                                         -C.e2.-%rl*r,
                                                                     .<,
                                                                       ''
                                                                        br-0
                                                                           9-s
                                                                             t e-.t
                                                                                  .
                                                                                  -
                                                                                  au.  asputtl'c-e-?yï.
                                                                                                      wet.ve
                                                                                                           l -...F-toc,
                                                                                                                      .â.----
                                                      t
                                                      f
                                                        D -t e,#-,f-. &v..4.,'
                                                                             o.
                                                                              o.
                                                                               $-. p,art' -sezutyty-ao/-spzrvo
                                                                                                             . -1  ..*:.,...,..
    -   --.     -       -   - -      - -           .-.      q .EE&nAy-B-k.
                                                                         .
                                                                         1-
                                                                          7,-1..
                                                                               (x.oJ-$),--1
                                                                                          !--.h
                                                                                              --r.-F..p
                                                                                                      .a?i1tô.;à-e,1C
                                                                                                                    .,A-F-k
                                                                                                                          -N--
                                   )--F.enx1ez;.Nalo-tFM-teooeây;-.-.
                             ''--'-jl lscfeâ.-uJercotxofzkl,kw-œsmeaicot-xce.proyiâecs.h.
                                                            .. -.                       &r-.ir4â
                             . --.) l.?.-%t.rta.;).-Dpsrh eobJ-&-ct .'
                                                                     ,
                                                                     x .wllkûnvci-,frtqri  < ttt....-,
                                                                                                     ..--
                                                        -




                        ..
               ..- . - -.
                         J/ t (                         .
                                                            1
                                                                                                                                                                                                L
                                                                                                                                                                                                .                               ----. '-*
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        >
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        -'
                                                                                                                                                                                                                                         -*
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          --*
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                            v
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            -*
                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                              u
                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                               v-
                                                                                                                                                                                                                                                *'
                                                                                                                                                                                                                                                 --
                                                            (.
                                                             y..
                                                               -                                                                                                                                        7'
                                                                                                                                                                                                         -.---
                             ...- - .....-- .
                                                            )
                                                            ..-                                                                                                                                                                             .-.-..
                                                                                                                                                                                                                                                 -- .-...-.
                                                                                                                                                                                                                                                          -.
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 9 of 190




       United StatesDistrictCourt                                    GeneralCivilCaseFiling Requirem ents
       Southern DistrictofFlorida

              apply):
                       Pretrialdetainee
                       Civilly com m itted detainee
               L       lm m igration detainee
                       Convicted and sentenced state prisoner
                            '

                       cpnvictedapd&enyencedfeèeralprisoner
                                        .


                       Other(explain)                 Nx

       1V .   Statem entofClaim
              State as brietly as possible the facts of your case. Describe how each defendantwas
              personally involved in the alleged wrongfulaction,along w ith thedatesand locations ofall
              relevant events. You m ay w ish to include further details such as the nam es of other
              persons involved in the events giving rise to your claim s. D o notcite any casesorstatutès.
              lfm ore than one claim isasserted,num bereach claim and write a shortand plain statem ent
              ofeach claim in a separate paraaraph. Attach additionaloaces ifneeded.

                      lf the events giving rise to your claim arose outside an institution,describe where
                      and w hen they arose.




              B.      lf the events giving rise to your claim arose in an institution,describe w here and
                      when they arose.
                                                                                              2m
                       tw           ap xaa- w . +                       Io V                Y
                                    e                      %û                  o            .
                      Whatdateandapproximatetimedidtheeventsgivingrisetoytkurclaimts)occur?
                                                                                                   zols


                       ï- K V               -.
                                                                                                             7
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 10 of 190




        United StatesDistrictCourt                                                    GeneralCivilCaseFilingRequirements
        SouthernDistrictofFlorida

                  D.        W hatare the factsunderlying yourclaimts)? (Forexamplc; F/ltzfhappened to
                            you? F/1/dld what? pW. Canyoneelseinvolved? F/loelsewcu'whathappened/)




                                                      '
                             N       .        .           .




                  Injuries
                  lfyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstate
                  whatm edicaltreatm ent,ifany,you required and did ordid notreceive.
                              h%Mx        R .L                x               G:
                        k
                                 '                                .                       1.


              X                           t       =
                       tx wkot.v          txatW ax u-xuatu xwn..: x- W .                                         - -
                  h okx                                                            bxib                      v
                                                                      -                   e


                                         ac                               u
                  H vo-< . .% zov-'.Su.=&= a%                                 & &.x&v< .% W xk- ..
                                                                                                 h                     .
        W .       R elief

                  Statebrietlywhatyou wantthecourttodoforyou.M akenolegalarjuments.Do notcite
                  any cases or st tutes. lf requesting m oney dam ages,include the am ounts of any actual
                  dam ages and/orpunitive dam ages claim ed forthe acts alleged. Explain the basis forthese
                  claim s.




                                                                                                                           %
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 11 of 190
'



        I
        (      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 12 of 190
        )                                                                                                                                                                                                        .'
        i
        !




                                                                  * à                       t h w zoyoo hv w.                                                - -                        .-..
                                                                                                                                                                                           u.w
                                                                                                                                                                                             ..-a - v< œ
                                                                                                                                                                                                       . ..k.---....
                                                                                                                                                                                                                   -...-.
                                                                                                                                                                                                                        -----.
                                                                                                                                                                                                                             ,
        l...--..-          . ... .-F..t
                                      .oex:0-..
                                              aw-.. .k..oV--- t.v..v... .<.--..aM.                                                          .                                                .. - - .    ,        ap.... k-. -. <--...-.....,
                                                                                                                                                                                                                 ...                        -..-.

                                        s.-.xxVsc
                                  ....-..      -.k ..s. tx<k-.
                                                             -.. .X..
                                                                    s4
                                                                     -...V
                                                                         ..assi. =V YF-.-
                                                                                        K..
                                                                                          ,Q, ..
                                                                                               oV....
                                                                                                    -- .-Q .
                                                                                                           Y....-.--.--.-..-.
                                                                                                                            --                                            .
                                                                                                                                                                              -        ...-.-



                                    *.  V     *.%%.---.. ..V QM...
                                                   .               V
                                                                   ..< .--.. --. %W...-â'    --
                                                                                              NP..
                                                                                                 %.....-VY.k.
                                                                                                            -..-..- ... ..  -V...X,.--........-.........-...-                                                                                                                            .
                                                                                                                                                                                                                                                                                          - ..- ..


                                    ku              u=4...o.e..&.-.k....   .-Q.m.X-s--.x
                                                                           .                   ..- .o.-aG      ....
                                                                                                                  -Q..Y
                                                                                                                      -
                                                                                                                      ..,.'-
                                                                                                                           N<..--.--.   -..-.....-..                                                                                                                                .
                                                                                                                                                                                                                                                                                     .-. -    -.



    .                        - . .Y
        ..- ....... . . ......      .SA=Vo .. GV.--. YKY     .' ... .-. =Y M SWVY-. .               YWV lW W.....X-z-.-..-......-----.-.-..--........---'
                                                                                                                                        -
                                                                                                                                                            .-.-..
                                                                                                                                                        . .-....                            . .. . - ,


                                    I,
                               tx.r.-W .'i.'
                                           u.%
                                             ..
                                              WX
                                              ...''& Z..QY%,&u ....%.u
                                                                 '' '
                                                                     ..-œ%- - u.
                                                                . . . . .-                                  k             Ak .$ ...-.--...-..-...--.--
                                                                                                                                                ...-.          ...- . .- ....- . ...- .         -        . ..              .- -       . . ... - .. --


                                      C-M V   ..VCN,
                                                   Z..- qzx. w *             x
                                                                             'X.<.
                                                                                . .--&-
                                                                                      ...V
                                                                                         ,-....-. .     -L.- -. X. v...-mV-..     -
                                                                                                                                  V...< -.----.. --.-.....---.-
                             '
                                                  '
                             . .-- -.       .. . . .                                         ..      .          .. ..          ..    -.-                                                                               .          .
                                                                                                                                                                                                             .


                                    YX q               ..          WWV .OWG ..-WA
                                                                .. .            .W W..-..Y.Y--... ..
                                                                                                   --.. -.-.....-..Z
                                                                                                                   .2WW.-.
                                                                                                                         WX .-Q.
                                                                                                                               W...
                                                                                                                                  -.....-..-..-.-..                                                                            't

                                                                         Yn'G .
                                                                              v.... ...                     ......-        .-   X-.>AW.L--G %G-Q..NV.Z.
                                                                                                                                                      .-V- .
                                                                                                                                                           -..
                                                                                                                                                             i<....'-....-....
                                                                                                                                                                             ---..-.
                                                                                                                                                                                   -.---.....-.-.
                                                                                                                                                                                                --.                                   ,




                                   t:k
                               q ...- .
                                      X    &.xa .
                                                a-> u+..
                                             ., ...      Q...X.
                                                              !.-v ,- k -&<:<u .xom,
                                                        . -.. .                    .
                                                                                   xA
                                                                                    .x.>.... twvxv-akzvv -.--..--- -.
                                   Q .xN
                                       -uop.u Aws.
                                                 k ->% .x a.A-.vwc-..-.ks.e--: - -.V
                                                                          . .       ...-ww,k.
                                                                                            ,- ... -,ts..-.-...--.--.
                                       W...%...
                                              - -.. Xm..M7% N.n ' W -.-,.. .o =.S .. - W
                                                                           ......      --WN-.R m........,..M
                                                                                                           ....-
                                                                                                               V=....
                                                                                                                    C.,
                                                                                                                      -.....-.
                                                                                                                   .. .      7-.-.
                                                                                                                                 -.-,
                                                                                                                                    ...-.....-.-.--
                                   W % w-.
                                                    *
                                           -- N-.V A t.-.,
                                                         .  .       ....---= a
                                                         -x..xa -wA.k          .A.-Q C- V
                                                                       .. -. . . .       ..v--QzY-.                                               ... .-                - .., .                                   ..--     -      - .- ..- -   . - .- ..-- .- -.....- -....,-..-...-..-..- .- -


                               Y. 2.l....
                                ..-     U>V... .
                                               -Q.X-X-..X.
                                                         V....
                                                             %
                                                             .
                                                             X.
                                                              -.-Qa&= urx.
                                                                         ...-<m&-A.M x.-V
                                                                           .            -.u-..-W.
                                                                                                .-â-..-.$-.---.
                                                                                                              ,
                                                                                                              -.--..-.....
                                                                                                                         --..----.--
                                   GsKG.VY< -.*
                                              'kW
                                                ....-d.
                                                      -mœM <.
                                                            -V
                                                             .. <.
                                                                 Th
                                                                 .
                                                                 -..x%--NW.-k.> .-.k
                                                                                   -.x.-k -.Q-
                                                                                            .-...u      o. . .....--- - -....-...-.-
                                                                                                 .. . .-.
                                                                                                                       '
                                                                                                                                                                    .



                                                                                                                                    a   &                  ..Vboè kwà .-.-vh
                                                                                                                                                                           --
                                                                                                                                                                            .--.
                                                                                                                                                                               =
                                                                                                                                                                               .m                                                                    . - . .       - - - -- --     ...-..- - .-


                                   %     l qar
                                         .   .              . .
                                                                Y% = . .
                                                                V cV V %*                                                  Yk $ *NW                                  YX..=>  ...-.-%.
                                                                                                                                                                                    -,
                                                                                                                                                                                     ...x.%.
                                                                                                                                                                                           -.--.---.  -----            .


                                   akX to                               >mâ *           . - - -..   . .- 9.-
                                                                                                           G..--            y
                                                                                                                            ...
                                                                                                                            - 0..-
                                                                                                                                 *.,
                                                                                                                                   ....
                                                                                                                                   +  -V.
                                                                                                                                      t -..--
                                                                                                                                            tN
                                                                                                                                             .---W..
                                                                                                                                                   - œF-AV
                                                                                                                                                   9..
                                                                                                                                                     -   ..X..
                                                                                                                                                             >...,b>h.<.V...
                                                                                                                                                                           <
                                                                                                                                                                           ...>......-....,-...-...-..
                                                                                                                                                                              ..-                    ----.-
                                                                        . .. V
                                                                 M * ' r* * - -.X.q-
                                                                        * ...%.-
                                                                               ......*. '.*- ....-.-                       A.y-
                                                                                                                              *.- --.>   ..-*
                                                                                                                                            .W
                                                                                                                                             -. -v.< G. T.,n.a...
                                                                                                                                                                Ak,<.ax.
                                                                                                                                                                  .    ..-..V..4.-x   .-.
                                                                                                                                                                                        ,
                                                                                                                                                                                        - -...
                                                                                                                                                                                  ... - -
                                                                                                                                                                                              ----.--.-.----.-
                                                                                                                                                                                                             ...                                 .



                                                            k à                          &                                  Lè                 sœ cxwtlïx 1.--A-:
                               !.
                                -
                                W-m.--.S.
                                        .,
                                         . %œ.. V..-V,>N-.
                                         X               m-....
                                                              -... V
                                                                   .Y..
                                                                      y-R.G.
                                                                           u
                                                                           -..3
                                                                              ->.i-<v .-. '  $.>-X....DV. -W
                                                                                                           ., -
                                                                                                              %v=<.--..-.
                                                                                                                        ----- ..
                                                    V V o.X - --GW .      -.*...
                                                                               LW..--Y<.
                                                                                       -
                                                                                       >.->.X
                                                                                            .<.N..
                                                                                                 X.k
                                                                                                   .-.
                                                                                                     -Y
                                                                                                      ..Q,
                                                                                                         .. Nxj-...
                                                                                                                  -.
                                                                                                                   ------ .
                                       %..*
                                    O-..  .Z
                                           ... xt
                                                -w
                                                 ,. .
                                                     cr - . . m
                                                              .V.
                                                                ,.
                                                                 -'
                                                                  QY..
                                                                     %.W
                                                                       . ..yx-ç
                                                                              .-
                                                                               r..
                                                                                 W.V -.
                                                                                   ...
                                                                                     w.-. .
                                                                                          --V..m-<
                                                                                                 . %.
                                                                                                    . ,
                                                                                                      W-.
                                                                                                        %..*
                                                                                                           .-- -..------.---.. -.
                                                                                                                                -
                                                  i1
                                                 (.-.-l
                                                      .W--,.,-..Z ,
                                                                  ..
                                                                   -SXW
                                                                     .. C V%K...... Q- .- - -               -
                                                                                                           . .. - -    .
                                                                                                                       --..
                                                                                                                          - .-- -
                                                                                                                           -     -



                                                 $h--%..-
                                                        R-.a.wxvxm- 'M.- .cx -X%.-G-.--.-.
                                                                                         YK
                                                                                          ..-G- mh
                                                                                                 .VY-3.-
                                                                                                       T.
                                                                                                        *..
                                                                                                          -
                                                                                                          V.-..
                                                                                                              --.------..---.
                                                                                                                            ,
                                                                                                                            -
        ..-r> .. -...-.--% (*.
                             1
                             --U.<M .. Y-tx%
                                         '
                                           .OCXW
                                               -G--.G-* .
                                                        > .(Lu - -.-.- W G,V  .
                                                                              ,
                                                                              VkX-S.. - - -.            ---.--..., ---..---
             h
             l                 M MV          NVO.. .W G. G i          C X-W..MW.!X.-S...i-
                                                                                         X7-R...-....---.
                                                                                                      ..-,------..-.--
                                                                                                                   .            .- . ..,.- .=           -...,. -

                             '% u S                    EG- G mtwkq'     .-G.  'x--%.                                                                                                                         .- .-                        -    - . .           .- - - - -          .         -


                               M c V VQA C               W.
                                                          ,
                                                          -.O W.W S. .,. C.X.W VY.VX.U ..2*X...XY                       1C                               .                                                                                 .m. - ...-    ..-   - ..... . .,..,. -..- - ...u - .- .


                                             (...
                                                31.-CG- c
                                                        ...
                                                          eA..
                                                             *.b....m...                                                                        .QK.WV
                                                                                                                                                     .h!V
                                                                                                                                                        .
                                                                                                                                                        - -S,
                                                                                                                                                            .t-6.
                                                                                                                                                                -Y..
                                                                                                                                                                   -.--...
                                                                                                                                                                         - v-.. -- ---- -
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 13 of 190
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 14 of 190




                                                            i- u0.
                                                            t
                                                                 œ.1--f-                 .- 1-.-H -.hM 1l.-ke/1+./awni-lhearm / '-ndrn
                               1   ,.
                                                   .
                                                            œ kntr.Kx,J1%.1a ..V-L-cc .o: o de L..E .---.- , -.. .
                                   .       .                                                                                                       ,

                              'j
                               '(b3'
                                   .,.-u.,..T nch.,-n z-.
                                                        En> sa rt.-                                                                             ,G ,l.:-1 çcmrzji /he uxràn ..,.
                      .
                              '1                            s'cn,
                                                                b4 ,byf.&lî=FT> netà,êrbx<zju<tsu 4/1- 2 s% .m
                                                                ,                                                   &s + - s
          ,       - .   t.- > .          l5nœ -'-uz4&.G >-(IN- nrllf/xzz,h..yc.> > $.<r=R=.M * 2-Io4c@%-
                       .1
                        j.. < k ,*- 5kW    -                iheukwrp/r/so l.œ psuk.pndcrlhkGizz zeli- me
                                                                                         -
                                                                                                                  '.
                        1     .'     .                                                                .                                                   .
                      )',':   ':.tùd   lf<e. ezi.œ .slm,.:
                                                         lhe. ..o-e   u.,-'
                                                                          %      ,-Kt....1Y u1= h .b7t-.Gl1'n/r-% .,
                                                                                                                   se r,:.
                                                                                                                         % ..  -..,
                                                                                                                                  ,-.yc. 0.--.
                          ..                                                                                           .

              ' --'-               .. .
              ,
                  k,.
                        j           l        .           .
                                                         .  ,;    .
                                                                  y  ,    ,   ;                                    .                            .
              .
         .., .g- -
                    ,:
                     L?1
                 - ..-.
                         f.
                          ,
                          .
                        2.-
                        j .
                          -
                          ï .
                            '
                           -.!
                             ?it
                              ,. i '
                                   ;
                                   ,
                                   g
                                i;,.u
                                    '
                                    . .
                                      ;u
                                       . .
                                         .) aauuaa,t'   .y!a.
                                                            ,
                                                            j.,
                                                              +.,ç s-j
                                                                     .jjr
                                                                     .  j
                                                                        .
                                                                        'a
                                                                         .r.-.y,..
                                                                                 vvy.
                                                                                    ,w xjrjwl.jvm aj..aos..o v z....
                                                                                         ..       .           .   ,py
                                                                                                                    .. o.
                                                                                                                     . ,
                                                                                                                       .. .
                                                                                                                          $ jj.?
                                                                                                                          ;j.
                                                                                                                           ,.  ,..
                                                                                                                                y.:,
                                                                                                                                 ,- y
                                                                                                                                    ,t.4yyy.r ,,
                                                                                                                                             j
                                                                                                                                             ,,
                                                                                                                                              y.,                   .              ,
                                                        -                                                 .                     .   ,              .                    ..
                                                                                                                                            ,

                       -...    1
                               (C) Dr-.0eœ ..u % chrlâo g.lhyté > .M% iât-% /% .s- /-t wnz.- ..
                               t
                               l                        - - bv                   zw%...- zez.m s- ,w..:.v,,.a-vm m -flovo.., z-asm . . -
                               1..
                              ..                                             .



                               1. hl.
                                    moetk-e.
                                           ll--a,r.
                                                  #.2-sez--za.wzcapms.
                                                                     ,.Lhnc/-y-Mrdcra.t
                               1.. % <.s...mome.
                                               -a zn.o.
                                                      ,
                                                      .-ch)v.--/IAsww- ...uooo<
                                                                              .
                                                                              -
                                                                              ...
                                                                                -...
                                                                                   -.r-.
                               1
                               - w4.
                                   m.&-.=tmzozn.
                                               ;.,
                                                 5*..z-..
                                                        ?
                                                        .-A.
                                                           Q.
                                                            N..(oœdm4G -,.aome,trcyun,
                               i   . .-                     Q r),-2 As.<&u-p4îxh.> .--fr(x4,-de .k-.
                                                            .. ...        - .-                     %-.&-.&.o-v.
                                                                                                              o-> .s--mtatzo.td-- .-. -
    &                                                       lfze> zd ..u<x<n.   Am :...G -4-b.,-Qf)z2 tn.n vru-' .u X --
                               l
                               - qîïm.-mkk/famse.cnik.
                               t                   m.-Gnrezlks--p.zv.
                                                                    '..T.r.n;uyàero-uhoma.zI
                                                                             -

                                                                                           H Z'zJ-.
                                                        cAmlaalM M ma2.ï , IM N ue.-be.zn ..oprt-om -
                                                        vltgllom /a,
                                                                   -.4hz-M  pl-Pco% 8m ,L'j5œ< .oA R e-fzxg:V-Y A ..
                                                                                              ,



                      . -- ..
                                                            Am aozewemy-om--
                                                                           lh.zrszrlmlnaùhon-b:tnor-.:zoerzlfïnz.-frle -
                               (
                               ...                          a./&
                          -
                               '                                         luûuzô.ï-as.zcno % u,1'm &rzA= t fafzkh-m (>trnae-c.
                      -



                          .
                               #')
                               1
                                 'tax-   .
                                         ao- o..,
                                                .>e->u
                                   AlaczfztzW TroA wm s,
                                               .
                                                         .. .k-:ae-:I.,..-uo-> .t es.,-,ss,:w.nr--.
                                                       '-h r..Mv-W ezw ûsstslwov X acdrn -V -
                                                                                                  ,.
                               j
                              1                             M M u t-lW ke .-an2 kt.--Lovz i-e zse A.O yaeo <K,
                  -



                          .
                              )  Mzx
                                   M u/ ' Qn e
                                             g,
                                              -.
                                               & r
                                                 o m ezd -%ô .z.
                                                               -,n
                                                                 e.  .
                                                                     cv.
                                                                       o a-  .b
                                                                              H pzlr
                                                                                   cco   .
                              j. mud-l(zrxât- ,wllcxtzed .sucixum lns-b -zm .dnœ -?aJu ...
                       ' 'y
                               l
                           &vio sm ex ia r-.yxlovezx lv -sû> am v x-fxawôwssmmrè.d
                                       .           ..



                  1...,.....the...-,,.*.tax t-lcH ,-5,
                                                     :13 r.hJbl
                                                              -.k2 s;ael)-- at ..,w @ g%ntg-.% -..-
              ..-A$L-.,- ,th#..zr 'zvhxx- .W m N.g  upptsm tu Tzuiiv -a wz#-< rme fme
          ' ïàztzauw
        -'l
          to-éaooet..uOlos-
                         -c-cv,>k  al&caztcaswtz- soacroxktr,.
                               .+ -u , x r- yx > .w zt.-c.-r ,
                                                               -                   - .




                                                                                                                                        ,

                               )                                G ihd .7tx-pmousz'o.to .> d                                             kvmnàc.ofz,p-
                                                                                                                                                    moao- cm s t
                               i                                oxkvu #o.= m .zu rrw.


%             - . -            t...                                                                                                                                                SZ .
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 15 of 190




                                              t    '                    tzarofle a ..K I E .. ,.e foe.fnTz.rW.
                                                                                                            .-a e
                                                                                                                . .vtaloG
                                                                                                                        .- 1...4110:- 2,..-...
                                              r    '
                                                                                   .
                                           .
                                           -..t        -         .      1%& e&md/ lxs ..
                                                                                       m fm sBe .,
                                                                                                 +- t...&a
                                                                                                        - f8>a..œ;1G-s< ,,e*.5.z,X oAr.
                                                   j                                                              '           .
                                                   i..'. '
                                                   t
                                                         .
                                                         e                              oes
                                                                                          . ..-lxùlt 'reâa'>'.s',..&u8fz-fKex cm:-#rnz<.,.- .
                                                                                                                                          .                   w.   .



                                                                                fra.e --rspfa oto&rrzal ewkez'
                                                                                                             likncAb,:qroœ A k- s-ko.f- kn'num ./..
                                                   l                                                                                                                           '

                                  ç.lteâ a WoecLq ..1-      . -f1.* 2 sY rmvili,t ..j Doz1..M t
                                                                                    .
                                                                                                     .6,
                                                                                                      ,w, 2z.
                        t
                        i
                         -.--                   -



    .--- .....,..-....-ram s......delle ar
                                         /....%ad..(
                                                   -.#..-a,cnu-.e--...m..,z.
                                                                         !
                                                                           ..
                                                                            -èc&h1
                                                                                 .s +-..-m #-Mwa.B..z:-.b.
                                                                                    ,
                                                                                                    .
                                                                                                         f-........:.....
                                                                                                                    '
                                                                                                                        -.--..-                                        .
                                            j
    .y
     '.2
    .... .                        :..s.''
                                        .
                                        A
                                        c?.(1.'.s.-.,
                                        't  ,
                                                    i'.-.'.JG'
                                                        1.   . .1e,:
                                                                   *..l...xyl  .o
                                                                                t;
                                                                                ' .ac
                                                                                  .
                                                                                  '  .r'....oo
                                                                                            '' ..'
                                                                                                 iof
                                                                                                 . .-r ..o'
                                                                                                      .1
                                                                                                      '
                                                                                                             lAw''ta..jo
                                                                                                              .
                                                                                                                               ' atrol   ,vo/..4:
                                                                                                                                              .
                                                                                                                                                1o:.>,J E-jsmN,      x
                                                                                                                                                                     ',
                                                                                                                                                                      .   f$>w
                                                                                                                                                                      .;. ;
                                                                                                                                                                       .
                                                                                                                                                                               ) ,;/  .,.-,9
                                                                                                                                                                                               .(...z1-
                                         t)j. '
                                              -..-fy
                                               '
                                               .
                                                     ..
                                                     :).
                                                      '
                                                      - ..
                                                        a'
                                                        ' L
                                                          t
                                                          '.1 .
                                                              ..
                                                              z;
                                                               '
                                                               .'
                                                                tr:
                                                                  .
                                                                  s,?
                                                                    .u'
                                                                      -?
                                                                       .ii,
                                                                       '; .,
                                                                           ke',à)
                                                                                '.)..
                                                                                e
                                                                                .
                                                                                    g
                                                                                    p,
                                                                                     v,..
                                                                                        z..
                                                                                         'L  :c.
                                                                                           of.
                                                                                            . .:th *$
                                                                                                  .
                                                                                                   ! .'i):
                                                                                                        ..zj
                                                                                                         f ,.s,.-
                                                                                                                .
                                                                                                                '
                                                                                                                êt
                                                                                                                 !.a
                                                                                                                   :;.
                                                                                                                   y :--....--,
                                                                                                                              -----.-...      ---.y   -       .
                                                                                                                                                               ï
                                                                                                                                                               .
                                                                                                                                                  --.--.-.--..-.  -.a$
                                                                                                                                                               ---.  ';
                                                                                                                                                                      .
                                                                                                                                                                      :.
                                                                                                                                                                       ?
                                                                                                                                                                       v
                                                                                                                                                                       .:
                                                                                                                                                                        ..
                                                                                                                                                                         z'
                                                                                                                                                                         !
                                                                                                                                                                         u
                                                                                                                                                                         ?Ju.
                                                                                                                                                                           '-.d!'(
                                                                                                                                                                            .
                                                                                                                                                                            u    .-
                                                                                                                                                                                 .
                                                                                                                                                                                 )(
                                                                                                                                                                                  .
                                                                                                                                                                                  -y).   ,.
                                                                                                                                                                                     JLtLtv'
                                                                                                                                                                                           t
                                                                                                                                                                                           t
                                                                                                                                                                                           vk.1./.
                                                                                                                                                                                                 '2.
                                                                                                                                                                                                   j.
                                                                                                                                                                                                   ,#?t-?.
                                                                                                                                                                                                         :
                                                                                                                                                                                                         ('
                                                                            .               .                                                                 .          .


                                                f
                                                ':')
                                                !
                                                                                        èat
                                                                                          -n fmxq,..
                                                                                                   -su.
                                                                                                      dez.
                                                                                                         dtsmv-.
                                                                                                               :
                                                                                                               '(L 1*.
                                                                                                                     - 7)pê-œv
                                                                                                                             .e-.
                                                                                                                                z.,-
                                                                                                                                   r;....'
                                                                                                                                         ,..--..-...--.
                                                    !. .- - .               0-..&.'w zvth
                                                                            .           .-.é.& - 1:7.1 r>u&..J.Igrœ.
                                                                                                                   2..-bs.t* a:,..L.C&--.-..--..-----...---.-
                                                    l (& m.1dj.qu:
                                                    1
                                                                 -h.                                                                  wzo ...u-s-3.+%..t-zz-L..qk.- =<.,I..
                                                                                                                                                                          ,-=c>u-.-.-.....-..--..
                                                   l                        u,l
                                                                              '
                                                                              1
                                                                              .h -mu u.
                                                                                      m oï-motyz& ..ond..ze.lJ                                                                                  . ..;ndf raa .-tn.-,
                                                                                                                                                                                                                   1.
                                                                                                                                                                                                                    b<
                                                                                                                                                                                                                    - ,z-.-.- -.--.
                                                   t- ..fez.rt&qs-.2csœ faor.
                                                                            z-W-..X-&>,.- ..X
                                                                                            .rW%-.&,-D-> ze2n,n#--.an..--...-.,-.--.-
                                                    l
    .- , ...- ,,,.- .- .. - .- . - ù
                                   -
                                                    '
                                                           -.-       . .-   4rzz- dA oN --Coss.--    V .a-fwowkbl.  t r % a-fow  e o/x Y hv -O < = ---.-.-.-
                                                                            Th
                                                                            ..e,?-œ .h.
                                                                                      '.
                                                                                       fJ.w= t.-c ea.
                                                                                                    e'.h--1--..Ms.z-m..- $5œ -s.-..
                                                                                                                                  Kq5.s-q- -m +A= .------..,---
                                                    k                       o+a r > io+-hv--%' <> sol
                                                                                                  .               .  .12-= = -=v M &-*= .k-=---.- .-...- .-
                                                                                                                      -

                                                   !
                                                                            Z a,.ln iwbtzn.  -led-tz-an .a-
                                                                                            - .             S- zG. .-.* l./-r-.G S*M I  :M -.-.-.---.--..-----..-
                                           - .     X
                                                   r
                                                     b S c- o< oi.ton.l-cocfkpcyn- ,,,Gt<&œ ru <.Dod,e--L.r t--.X,2z2-zz--.--..----.
                                                                                                          -


                                                    i                       szz,we o z-<b= v- oe o..= > .
                                                                                                        lw--<=                                                                                  -       G h < 43 5>@.,- .
                                                                                        .   .-                                                                             .                -   -   -       -    - .-
                                                                                                                                                                                                                        *'1 .-....-..--
                                                                                                                                                                                                                            .

                                                    i
    -- -.-.---.-...y--.-.ahtch-exolkd.=w .a..A >at-rzG lza14on .rnfm lz-em.lzzA /*-..
                                                                        > e.5Mo- ,-sod-a-> V.z% *> .-*.. .  #-led-1 -œ '-%. A c&---- --..----.-
                                                                         G.
                                                                         .we r-l'oa--kv-aiY u t--rcênTu e-
                                                                                                         d m rlo.m r/ I.,-f
                                                                                                                          ..r> y-m .
                                                                                                                                   e .--...-.--.---.--..-                          .-



                                                    1- -    - -         % .fm> .-4.m R-- a1a7n&c-F.- > 4nm I .-ao ..
                                                                                                                   G'.- < > R -.-.-------....--.-
                                                            -)-o%.-œ --T...Lrc-,-2 i- u ...:-œ ::-ï.J-,..
                                                                                                        G tl- --G.x x r.w.-> ........-...-...
                                             !                              x ur -       m e -e            ta M --us.      .-m= .
                                                                                                                              -   lssb- - --W-,-....- -.--
                                                                                                                                      -   -       .       .        -



                                            Wi                              botvn m os#-.X. zs,-4&
                                                                                            .    ..-
                                                                                                   qvçfô.-v .-ov< I= o.d..,.  u x ... . .c6&- ,--..-----.-..
                                                                                                                                              .


                                             f                                        on c .
                                                                            ûxrœntœ nh'      :(.-4).shn.a<r--..f> aE&.,
                                                                                                                      $d,..
                                                                                                                          ,qad.-r-&h'
                                                                                                                              .      .p.
                                                                                                                                       i-.
                                                                                                                                         9
                                                                                                                                         --2.-,1.-s-.----.---- ..-.--                                                   .

                                                                                                                          '

    -.-..----.--l
----.                 k.M QQ'
                ,--.-..     *rM ..- ,
                            .                                                                                             ,-      uEhôl,#r.,
                                                                                                                                           YL/r-.M Voe-td-.x-=------.
                                                                                                                                                                    ------ --.
                                                                                                                                                                             ----.-=.----.
                                                                                                                                                                                         -.
                                                                                                                                                                                          -..
                                                                                                                                                                                            -=..--- ---.
                                                                                     -sron ,-;sa e ntoM rpt<zc.
                                                                                D/. N-                        vlre:.Jî* e - co% zez.
                                                                                                                                  .k'
                                                                                                                                    y on...V ,..---,-.-.-          ..



                    -         -       .--
                                                   t- - .
                                                        #.
                                                         1ooal.,rtc..-/lo.-osai LT.-U.kIe
                                                                                        ..
                                                                                         z.lz)-r.covcal .<:u= aw 4e--.> e--- .-.--
                                            z- --- â-1r-T= E< *oT-W -'   -R ..and.f-nemlizrW .âlezlb l-kr/sl/& v'. .--.- ....-.
                                             1      lfhe cvat G qws T-b.qp'.-.oa.-.fnealrotbzl-onec6rà-K. - t4bm evvlx---- .--..-..--
-     .- -   ...- - - - .-        -        -                                  -Thezf.--.rs no.-.%ttsi,
                                            t.--- jlso-tauch -/a-.s141G .*---'f                       .y ,-ê.cntrdtm ---.- --.-..----                                                   ,



j --...-
.                .. . . - -           .-    2.
                                             g
                                               -- .-&. -3azd--ia. tm& a ..-'!--fol1kni-.-Y .e.e/ltaa.
                                                                                                    < --4-4J---u -.--.- -.u-..13.- -.
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 16 of 190




                                                                                                     lo v xQ v.
                                                                                                              -a&.N
                                                                                                                  .-
                                                                                          . - .<. .-.. w- mcwkh-xu .a ... .-.-
                                                                                                               -



                                                         uv k.c.< . ..xu .R.R -.-.--k
                                                                                    . -<- .h wx<..=ks--<&s.  <--.wu .,.k
                                                                                                                       . .. . .-.-
                                                 L.,.-.-.W
                                                         ... .stk.omvaX. ..
                                                                          -V.
                                                                            -X.-%-.
                                                                                  W..
                                                                                    -Vw
                                                                                     -...>-aW
                                                                                            .--.-...
                                                                                                   &uv> <%>-.
                                                                                                            %WW ......--...--..-.-..
                                                 i (àb.
                                                 '
                                                 i      h. ,F.
                                                             .-vv kNv...QKv.V-.  <
                                                                                 ...:
                                                                                    .-xwwhw
                                                                                          tvko r-uwkk..   u w.< vs. ..y . .
                                                        - .      . -   V
                                                                       ..vmzxxkul .w<.%
                                                                                      - -à-.
                                                                                           o
                                                                                           ...-
                                                                                              r .-
                                                                                                 o vsu -k -vwuvtq-wu uxu-.qa,w                                                               -
                                                                       au W wu    -               : .Q o-G --G --G x= k x wv ww-rwkwu -k ..                                                          .-
                                                 l   .. . - .          Q v>
                                                                 .. -.- .... ..
                                                                                          -w-.
                                                                                             -..-.        xvW
                                                                                                            -.. % ...&1
                                                                                                                     . W -... .- . .
                                                                                                                                   ,k.-.
                                                                                                                                       V<   -w. <wk)-
                                                 ù'                    wG kw
...-....- -..-... -. - ---.      (...--.-.---.!
                                              ..
                                               -...---.
                                                      :.-a.
                                                          --              .;. . k.
                                                                                 .ktv u &-% .w...oo-->G x= &vx...
                                                                                                                veox-&'
                                                                                                                      .-
                                                                                                                       < x< W - .c. .-.
                             .    .    . . .     y ... x o- .k .ax .suk mxhh.
                                                 )
                                                                            Su ..sx.wk..ku.-v. wxk:.v .wwwà M N .
                                                 l     G xu h G.- x..v u(..G -KNk. ,--W.. Vxx--G -xwvuvw ,..... ...-
                                                                                              .



                                                                                      7                                          ---....--.--.-.-
                                                                                                                                               .
                                                                                                                                                   .... .- --..- ..- .- . - .... . -. -- -   ....-   - ....- -



                                                 1 Ckh-N. .W.c. w--.A.x,..AP-Ki.-... xNk..Qm
                                                                                          . u v.s. -a ... xxt.L.
                                                                                                               Q. .a&-....- ..                 .


                                                 i
                                                 ...-..-Nu
                                                 l
                                                        -. .e.t.% .-Q v
                                                                      u ...k. .-> .vu-. -xxkmvwwk --mvw .ym-vmwvàx
                                                                                                                 .m.....,. .-..
                                                       G.&=o.x &>.xk ..mN ..,= c.< ...Q.&>G  .....G..* W << V.--. - ..,, -
                                               1 '
                                                       h=> w k-kw -kv.ot < -.& -s. k< 4..o-à.Q
                                                                                      .      - &.à.= .v- sk - .
                                               1 .... .azxxuxk-..wsu o x k
                                                                         .wx,o k--.. --Q c..V
                                                                                            --x.
                                                                                               Y..x.< mk'x-<
                                                                                                           ..,,.
                                                 !
. .              .       .         .   . .   .   j --- ... .Nxq.4x *.
                                                                    W..w wva..m -x.w 4-oov,w ..uwk.V.->-&
                                                                                                        .ssub-sk R G w                                                                               .-.-
                                                 !


                                                 j .. L
                                                 l    q..
                                                        h-S-Txk-x.
                                                                 huNv.k..iwsxxw x.â.zox-vwk-.wk...-qpsAs..
                                                                                                         Q-xmkxavvorx-nv.......,- .--..
-     ..   . .       .       -



                                                 1.....--.-F- . .uut.-..x.-
                                                                          v wkv.t> .-Q.sk.wz.-u
                                                                                              . -&.-,w
                                                                                                     -u x .kku wm n....-.---.-..--..----
                                                 i
                                                 t.- .,,-x k l-kvw m uu. -w vb-vxw.
                                                                                  wxtum.
                                                                                       x ..>kNmsa à->-W -w-w .
                                                                                                             >.-x..-..- .,-.-.
                                                 1
                                       -' 1j     -         Q -.
                                                        - - . x xk . vmw .-am wxkx-owa-kxuA--qw v vv.  uxwvswx
                                                                                                             .-.m4 ---...---- .--..-
                                                 '
                                                 : .. . ...W xwum -xukoqxkwwu- .-mkw o - uu. -<  . sw,-wm >...QA.< <.,..,.--.-..-
                                                 i
                                   -- q
                                      r
                                                 -       .- -    - . .  aaè.-s.v,
                                                                                kxkx<.Y-œwkxka u -vsAv-. . ,...      k
                                                                                                                     - .X.< .-vN+< -n% ---.-.,,.,-
                                 .-.  i
                                   -. )          - - .. . .- - .- -     W. ->-wxk..k .kx.-k.xvxm-.
                                                                                                 -k
                                                                                                  -..-wk-.-o.w.-uwV=vxwu. vo<& ,.,
                                                                                                                                 .ww - .-..-..-- .
                                      :                                                                                     :
                                         1
                                         -       '
                                                  k..&....-ux. .k-u.W-.wixwk-.ws,
                                                  .
                                                 . .. - . . ..- .- -            u....-.wawlw..a
                                                                                              vm-s.
                                                                                                  sov.-u.x
                                                                                                         .a...---,:.--,--....-.--.
                                                                                                                                 --........
                                                                                                                                          -..-.
                                       - 1
                                         kj..F-..k .
                                                   u- k wu k' Q xwkw-k     . ...k.=< -. .         k - o.xov-:vwu owxkkx-.- ...-.-
           !                                 l
                                             ?
                                               ><- i.-kw
                                                       .uw-k.k- .<
                                                                 . k A. N
                                                                        -yxvwuW
                                                                              ).-w-w .
                                                                                     %>. .<
                                                                                          . xu . -.. . ,.
                                  4.-uv mG. u u aikkvwwkwv-u  - e.v-k.kk< .. W< c..a< .oV..,uG .,-w ... .ï..--
              ..-        v.. ..,-.t - m- - V - . .-W. wzx.->-. Vx.e&.x.v -.
                                                 .      ..                    à
                                                                              .-V..<....c.-a.< .
                                                                                               -aG .l.m-..-
                                  V
                                  '                        % ww au .
                                                      <.. -.
                                  ! * VSX%G .-lO ea ..-
                                                      .- -         k...X -..mov< v..Axrw&w. .-Q = a -..-. ..,,---
                                                                                                      -


                                             s-.wvuk su. m<.xV .-<x>k ...- -,-...- -.---.--.--.-- - -.--- --.--.-,...-- ..,. ... .-..--
                                             ' X< u             ku u-x ..
                                                                       .   w sà-owu-w.k         x .-< -G &- <%.--.-.-.- -..,..      1q.-
                                                             tw
                                                              A &-. . .-k -X.s.
                                                                              Yk
                                                                              ..wxk.wmk'x-.
                                                                                          àsm -qasx -.
                                                                                                     o.c-,
                                                                                                         acwkw-atut-s- àx-k.-. ,.
                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 17 of 190



 '




    m..,-- . . ...---. .--- -- .- ...-.-.s.J  l3...-K<
                                                    - W o.. > ïX..,PV.
                                                                    ,..e
                                                                       ..-0-
                                                                           %.-%.-. -- .s- Z    -----<...%-Y-v-  .aW.-x=k- u'A     .---. Q..c
                                                                                                                                           ...- .. ---. -.---...--.
                                                                                                                                                         .
                                          r
                                                                         &    = r                                              r*
    -- - - ...- .- . - - . .- - .- - - .-
                                          ,
                                                 --  u7.-..
                                                      - . W.WN
                                                            -.- . kV -.R.A.--ON     .t.*.k..%.j.-cc,-
                                                                              ..-.rA0               u r      j
                                                                                                    u,-r-V ...  ..,.
                                                                                                              cD.
                                                                                                                c  0 .., :
                                                                                                                    W.-.1.z.-
                                                                                                                            1...
                                                                                                                               k'=...G.....
                                                                                                                                          XS..W.-.&t.-...........-.-
                                                                YVK .m-.X.-<-=v-.- -kYxkG -o          .U..-... -. Z   .-x....-----....--------...--.---.----
                                          '
                                          - -- .- .- ..              - -      .-   <..... ..--'
                                                                                              .
                                                                                              a--G-... --x. W.-A...--k4x
                                                                                                                       =. .
                                                                                                                          t.
                                                                                                                           w.tx
                                                                                                                              .. à.-..-'-....--.--.-.---..---...-.-.      --.:
                                          '

                                                                                   oa- raw&u,ev.-o  'v,--ï
                                                                                                         .x=.-'
                                                                                                              $w m-.. -w .'w xvç.
                                                                                                                                xq..-.
                                                                                                                                     ------.  -.....-..--.-.
                                                                                                                                                           -........-..-.--...-
                                                                                                    .:.G .:- .V-.
                                                                                                                &w ...x< kN---.vcmmY - ..--..-.-. .....--. - .... -.---
                                                                                            '


                                          '                                             '
                                                                                                          QA xh
                                                                                                              .G -
                                                                                                                 W-s%
                                                                                                                    .&
                                                                                                                     .<.
                                                                                                                       -.
                                                                                                                        Max
                                                                                                                          .==.
                                                                                                                             -...N'
                                                                                                                                  -.
                                                                                                                                   ----,---'.--....-.-.
                                                                                                                                                      --..
                                                                                                                                                         --..--..--...
                                                                                                                                                                   ..
                                          ..
                                                                                                <.  Xq--      .-Q..>W ..
                                                                                                                       v> q-.-X -.:- .v--.-- -----.-..-..-.....-.............--.-.
                                                                                                                                                                        .   .   -




                                                                                                                            <>W. >V x.A
                                                                                                '     '
                                                                                                      i>.      u .vcm--k.Q.-.   -   .  . ..-..----.-......-..-.-..---....-..-....-.
                                                                                                                                        .-   . . .-



                                      '=  '
                                                                                   Q W --c-p.
                                                                                            os.....= &.
                                                                                                      x,W ..- -Q.
                                                                                                                .u W..-.L-.
                                                                                                                          T.....--.-....-....-..-....................
                                                                                   Co> tG ..-&kxk
                                                                                               . k-G. -= -.-c=0r.
                                                                                                                *..k..
                                                                                                                     aw--,-
                                                                                            G -V m-.-r
                                                                                                     . .&.
                                                                                                         'k>u .-.X.--.
                                                                                                                     --V.V-.x%.
                                                                                                                              -NQc.
                                                                                                                                  u-..........---..-.-.-..--...
                                                                                                                                                              --..---.
                                                                                                                                                                     ,.---...-...--.
                                          '
                                          1.
                                          '
                                           aA'
                                             ,
                                             -%a
                                              . .....--.                            -x.x&..-= u-.-..-k-sw
                                                                                                        .. x>..-                             NxaxN...-.o.=w<
                                                                                                                                                           ,. -&
                                                                                                                                                               ...-------....----..
                                 i      kx Qwoh-.-p> .x--w.=&.-ks  -.-m v--wac .-
                                                                                vw..u..cxt-pmvs.  w-.U&. h.- &..--.......-.--..-
 -----..
       ;%                        z
                                 's
                             -.-., h- w.
                                       -
                                       h.
                                        -wwk..ek --k,...-a--k.> -.-x-m .k...
                                                .                             ...csxv>...w .- %. .-.  w
                                                                                                      . a..u ......--.......-...-..
                        )
                                            %wvG --> qK.xw-W.-...=-.C%5-.4.>
                                                                         .,..
                                                                            >
                                                                            ---sw--V .   -.,x=n.  -.
                                                                                                   mv---%
                                                                                                        ..-4
                                                                                                           ..-k..dw
                                                                                                                 . .---..-.-----.
                                 : qou< wvkk.-<...--szkxo. . -< V -a.ww v-                  W..wk..-toàN..c%w .- ...........-.
                                7! k..-- P= M- -afxz-xu v..p
                                          -     -             ..0..>. p.Yk     -.xh..-xwk-àx.c=M. A - --.....--,....
                     kW vw....
                             vv.
                               unt-..
                                    y> s%N=m..o%--     kW G     .. uG..Q- m.-aw-%.x<             .:. xwwlv..oY...-
 -.-.- -- ..--..y-..#> X - VGNW..VGWW.-.--.-.---....-.- .--....-.--.-..-...-.
                                                                            --....-...--.-,.,..--.--.r-.-....
                                                                                                            -.
                                                                                                             --...-...,
                                                                                                                      ..---.
                                          jk-G krm
                                                 wqu uw-c-vww-wkv x -vxv = .   > wM.
                                                                                   -xw< .kuk .r. --...-.-...., -..
                                          i rwxvw vkaxw wxw xk -
                                                               A-.aàk.kot.k..vwv -vk -pxvG
                                                                                    -     .'..-.<.k- .-.. ... .-..,
'
                                           i kxr cw xwx-uokx.k -wu.t.-wwuvk .kx-asw kwk:. .
                                                                 -


                                      -   t/---k.A.Y
                                                   -x-ù ..-
                                                          W swwu-.
                                                                 o kw vpslx-hxx...pv wcoo. .% Auuera v . .                                               .



                                      i1..-.-.-W uG .M>8-9%-sîA.x%o-L,eA.2à-isL.x
                                                                                q1-s--çA.
                                                                                        .>qR.(.
                                                                                              ea%..4 ....... ....
                                                                                                                -.
                                       l-.--.-k-<- -v-iaxxm.
                                                           ..
                                                            $>.
                                                              %-.3.,
                                                                   M. >= -(Nhua5.wmkszk -
                                                                                        vmxvK .-u.&.
                                                                                                   -a-........-.-.                                           .

                                          L-.--v=-w -- vNvsA .
                                                             < .k.kt...
                                                                      k.=-kxs-.skmxma
                                                                                    .ux
                                                                                      A x                                                                        .rw-., .. .. --.
                                          i
                                          t-.....-.-<..v -.
                                          h
                                                          Q.xm N.-ywextvwsx -z. ..k.Vxtv.kw -
                                                                                            Nuw .= -mwko- -... .. .,.-.-,
                                              Q .l.-k. x .azv xw exuu-vax-w -..wu uukk-ok-k q-..srw k     ,..
                                                                                                            o-vx.à-Q.v..
                                       4----.-.
                                              Q..Axwxc-.N.-çaxc-xk.xwx-xvomw--.x .v-m-vaxou-.wvw .wNm xk-ayuvxw.xlx-...-..-.....---,
                                              umwkxkq-t-bo.-< t--kxxo,.--.- -------...--.     --..---.
- - .- . .. . - .- -.- - - - ..- .-       t%-Q . c-
                                                  k.ku-
                                                    .. -.
                                                        Q
                                                        . =<. ..xvs-..-wmxk-.= ,..v=
                                                                                   .-è.X..-V. ..= >     -&
                                                                                                         ..<.. k uA-wh-.--.... -..--
                                                          î XWQ.G -.
                                                          o        %-.sk
                                                                       ,.
                                                                        %>>--
                                                                            W-...V--
                                                                                   V-P-'<$:woW-.->X.vmV -a A%q
                                                                                                            ---.A-u. x
                                                                                                                     A--,----.
                                                                                                                             ,..,..
                                                                                                                                  -1S----.
                                          '               v. w       -   kwr
                                                                         - --.yww..
                                                                              .   x.wk ..-a.<- v
                                                                                               kw..-
                                                                                                   u k-- x.-u --x..
                                                                                                                  voA. ..-..--....-..-.----.-
          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 18 of 190




                                             1
                                             z7.h..s-
                                                    h-pwx-wk ..x m< xss.a..k.xr...y&.r.
                                                                                      k mx .asvx&..=.k=x
                                                                                                      .. wxkosv O-A..
                                                                                                                    V. -                                                                     ...
                                             1W                                     k u k..wu .kw-kx-qmsav kkx-.-.p-,%'e..q Vovm - <
                                                                                                                                   . q.vx
                                             i t
                                                             ov
                                                              kkww < --E.K.Q .W.rwwsx- twvW
                                                                                          .>. qm .aW .. ax paoàxu .kulxk.-                                                                     .
                                                              sak..owssxw
                                                         somxwk          . -.G ..> k.-NK .xw-. vqaxsu .O --Ym V ...-.-..- ... ..--..
                                                                         .-    ..       .


                                             1.-.a&Aw
                                                    . uxk ..tx<x=.-.à..s...v..> .au...vç=vwc-u.-.. ,. .
                                                                                    .                 *-.m.k<
                                                                                                            ...,
                                                                                                               .
                                                                                                               W ,-.-.- .--...-,. -
                                             t%.
                                               ,.
                                                -G- -
                                                    0-.x<-.Ax
                                                           ..'-w.-w xqsxim.-..
                                                                             >ww:.-=k.xqw ku
                                                                                           .. Awk.ww..-vs--.lsw< ,-a- qu.V%.xw .-- ,...-- .--
                                             '

                                             . K-. w oxvx   .kxwo: wxox .. xovh.x N <w w .m V u         .. m -p-ab ,.x.A.-< -- .. . . .              .
                   . .. . - -..- ..- .,.--
                                             j   . -    .           -                                                                    -           .-

                                             !
              a-.ass= o k
                        -wx
                         . -w.àx,
                             . -.k.
                                 .. s.xA-vwvv- qxk ,.
                                    . -             z
                                                    ..vvu aw cvxxcvwxs-
                                                                      k twv
                                                                          .:5x% ...
                                                                                  x,xà - ... .- ..--
              j-..osw .W svxqxN: Axmx
 .- - .-.,... y                        .wmua -kW W.-.-%...oY-...w NV=w.
                                                                      u W %x
                                                                         .  -ol W .-'... --.         w
                                             i           a zcqi...
                                                                 ..- ..
                                                                      -.---.-..--.-.-.....-....-.
                                                                                                -....-.
                                                                                                      .----.
                                                                                                           .-..-.
                                                                                                                --..
                                                                                                                   -...-..
                                                                                                                         -.......-.....-...
                                                                                                                                          ---.-.-....---...-....
                                                                                                                                                               --........--.
                                                                                                                                                                           -.....-...--...-
                                             ' h                                h qkx çab kw kawsxuw à as-su -k.ws-wxa -w-
                                                                                                                         u k -w . .. ... ......
                                                                                                                                   . .-



 -   - - - .. .             -      - .-
                                             ?
                                             -... wxw t-kgxh.w k
                                                               -kw.u..
                                                                     xc-vsvtvuk
                                                                              .=-= - xu
                                                                                      %.-..
                                                                                          wA. awi
                                                                                                . .%.
                                                                                                    Y
                                                                                                    ...
                                                                                                      k,.....-..... ...
       ...                            .
                                      --1j     .. ...                   ..-   x w w vw      k ,.h....vk -vxak-ax - k.
                                                                                                                    xt.-kp<
                                                                                                                          t..V
                                                                                                                             ...m - -x4.A,K
                                                                                                                                          . r--.-. -..-...
               1 V &' = 2t<f.
                            vV .
                               -.kWr.Y
                                     ....
                                        T
                                        ..
                                         *G
                                          -.>..W...%.W.----.-....
                                                                ---..---........--.-..
                                                                                .    -.
                                                                                      --.....-..
                                                                                               ---..-.
                                                                                                     -...,-...-..
                                                                                                                --...-..
                                                                                                                       --.....
                                                                                                                             -.....,.....--.-.
              xl
..-..-0 .-.. .. h.sM x.k-.qk -soxuk .. .wsm wx-.u .-u G -o
                                                       ,..                   - c--w s.qqm pva                    y .
                                                                                                      -ww- .- ... . --..                  -.
                                             t
                                       -     L
                                             l
                                             '
                                              ..-suqxw
                                                     .cx..W--m-a>-. c-
                                                                     k ax
                                                                        N. ..w<
                                                                              ..-,-kw-n<- -'sm-
                                                                                              w -m%-
                                                                                                  . Kx
                                                                                                     .w-.-
                                                                                                         c-/suy
                                                                                                             --,
                                                                                                               kx-V<-...-.-,.u-.-.
                                          -i XGV W Q.
                                                    .G W
                                                       .. G.
                                                           .--.
                                                              --.....-.
                                                                      .- ....---.
                                                                                .-.
                                                                                  - ..
                                                                                     -.-.
                                                                                        ---.
                                                                                           -.--..-.--,.- --.,...-.
                                                                                                                 - .- ........--...
                                                                                                                                  ---......-....
                                                                                                                                               -...-.--
                                     -.-
                                       j
                                       'y h
                                       i
                                       !
                                          .-w.%
                                              ...wœwk..ïx.. A sxac
                                                   ..
                                                                 -wkwk-wr
                                                                        sà
                                                                         .v
                                                                          -rrssv kkao,-oàwxqszwku
                                                                                               -.v vrs
                                                                                                     vnc. .-.-
                                   '-
                                    '!y colvv sxxmx
                                             . - ...-w vxkq-wï..-
                                                                kuVz
                                                                   .xxx
                                                                      .mwxa-ïq
                                                                             ..
                                                                              v:>%k.--vs.w r
                                                                                           z.mpk
                                                                                               ..
                                                                                                v,ks...
                                                                                                      h..*>4-.-..
-.---...-...-             . . ...- ..
                                           ('---P >%Nk.v. ...-= rsbyNx.%..>%...p a&s>v- k m,
                                                                                           >.->. vwk.p--vsuc-s.çW x.s,
                                                                                                                     w-.p4.-.........-..- -.
                                                                                                                                   ...



                                           i..a                         . . ..v$w= x w.sxa4 -<
                                                                                             -
                                                                                 u -srs-mwuvew.-aukwhw-u
                                                                                                    ..   . m= &.
                                                                                                         .      w-,.wkp-..--....-..,-.--..-..
                            .......-.
                                    -.-.t......-p vwwkwu .sw.kk...Q.a -& .      w w-swr  m uxfxuG -w cxuxt...-...-...-.--
                                        I
                                           z..h x.
                                           .
                                                   ..-.,.....-.Awa.-m.&..qx5xskv4..-.
                                                         -                          ao-,-.&xsxu -k
                                                                                                 --cik cx-...
                                                                                                            aasoc-vwk l....boA.k
                                                                                                                               ...--.-----,....-.-.
                              . .y! - ...n m ks           ..w sxw- q% .î-.>...><- .-.œ --k%sxsuwb a>ooW u --.
                                                                                            -                                                - , .



                                .--.
                                   -1
                                    %
                                    I
                                      ..G .<...-.T
                                                 ..
                                                  *.-Aw4.-.V..Twwvu svu
                                                                     . v.
                                                                        -7pAo.,.,wY..rw.h.-.xp<. &
                                                                                                 ......koww..xxv.zsv .
                                                                                                                     xpsxG
                                                                                                                         -....-- ..-----
                                           ( k..h
                                           1 .. . ...xxu k..wkkk wkv..ao-.
                                                                         uwxrk.ql.nka -'rso mvwt.- . toskk .
                                           I.--Y m,
                                                  -c . &uN.mM..-oqx.-wwA---<-x4
                                                                              .-.k.c.xxuxxxe.
                                                                                            Y
                                                                                            .. nvvçxx
                                                                                                    ...-awi-.xw k...ca
                                                                                                                     -.--...-,-- .-.
                                           ' h K k .k oows az.orssu --
                                                                     N
                                                                     .k A p-.--.---- -- . -.--.- --. ..-..-..-..-......--.-..
                                                                                                               ..,           . .


                                   .., .   ... tèA< ...QYKA ...c.aqx$w: .xv> ,.<.*R% .-V.> G m.- rsv-< V< % a.
                                           :                       ..                                                                                                   .   .. .   .-   .- - . ,

                                           '
....--..;' ,..-.....y
          .-   -                               .   .-        .- -   au/.
                                                                       oc-
                                                                         W.,xwv G .
                                                                                  K.w<-....-uA .---.--...--.-......-.-...-.......-,-..- ---
                                           ! (% W< .% K: cv -oœx-awm.
                                                                   .w...-aquom àwkwow.aoàfvm-rku v.
                                                                                                  ,cvvV-v- . --.
                                           '    W XN . xïkxx k-k.v vauo j-.-..------.-. -
               -..- -     .- -- .- ...-    1-.- .-t
                                                  .s
                                                   blu
                                                    .-.                 .     .Ao k&k Y .:xA
                                                                        %.. kxï           . ..xà -cwçscmN-.uwïwwu -
                                                                                                                  xm xoa
                                                                                                                     -
                                                                                                                        .a4.ntv--. .-- 't
                                                                                                                         -

                                           I
                                --..j
                                    '              .. .      . -    QC <ow% -.z.
                                                                         . .. -x k -..--< k --.V
                                                                                               .--.vmw u &u .--.--.. . .., ..-.--.- - .....-
                                                                                                ,            - -
              Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 19 of 190




                                      '
                                      $
                                      3%Y.qu = m-->-     K,.. - ..h..-%A
                                                         .   . -. - -.  '' x-a--&..<% k--su.. - &,-.ov-.w -K<..> V---.---.-.-- --
                                    -. M%m.o..G NN-.-vp-
                                            -   ,..,---   vk
                                                           .k.-.ûpu ..-$
                                                                       -< --&x.-.-k
                                                                                  - ..-
                                                                                      S..
                                                                                        K-%.--o .-a....%..-..-.
                                                                                                              X..-.
                                                                                                                  opk.tx.-,--....- ...--
                                      l !o.
                                          vW.-.xm-..-.
                                                    --
                                                         6662
                                                     ,..--
                                                         .-.-.   - .#
                                                                ..-
                                                                    1                                                        *-.- - .-..- ..- - - - - - - - .- ..- - -   ...- -.- v .- - - .-.- --       ...- '-   '- ''-'-'v ''''''''--'- - .'--- '-''- '''-   '''''- * - '''
                                                                                                                                                                                                                                                                             - * e''
                                                                                                                                                                                                                                                                                   '

                                                '
                                                t
                                                as..X.
                                                     -a
                                                      .,
                                                       -- .K
                                                           ....
                                                              =k .k
                                                                  ..w...ws
                                                                         ..w.
                                                                            w,
                                                                             xV-. à.-,ww4--w vk..>uu ...
                                                                                                       k
                                                                                                       -=
                                                                                                        -..-4swxw-....-V..+...
                                                                                                                             sk..-..--....---.--.
                                                !
                                   .- - - .
                                          .--                .-.      > xà.-
                                                                           k-.k..-.. ..x--T-.> sa.
                                                                                                 t.
                                                                                                  -<..-.
                                                                                                       *..s&
                                                                                                           ...
                                                                                                             <
                                                                                                             ......
                                                                                                                  v..->.
                                                                                                                       -à
                                                                                                                        -..
                                                                                                                          o- vk..c
                                                                                                                                 .x.-wV...x=k-.
                                                                                                                                              V..osau ---.
                                                                                                                                                         --.-.---
.....-...-...-...-.
                  -....-=ox
                          kx-R7.= x
                                  ..'
                                    M X8X...UA.W .Q
                                                  .Y....,v .V..w-..
                                                                  QRX.Z.-Q
                                                                         ..mvx.XV
                                                                                ....-'-.......-..---..,..-..-..----.
                                                '
                                                -w hvh
                                                     .-xwkw..
                                                            k ..e.w.... x.-.1-.
                                                                              Q =ka
                                                                                  .xN-.w svk
                                                                                          . - ..s'u.xrG -.mk,n
                                                                                                             -m.
                                                                                                               <...x..-.,.....--.
                                                ) V.
                                                   x
                                                   b aq...cxx-wl.
                                                                -.kos
                                                                    <..uuxx.
                                                                           -k.
                                                                             -.v--avnxwx
                                                                                       wr
                                                                                        s.
                                                                                         v-.
                                                                                           xt.
                                                                                             c
                                                                                             -
                                                                                             .-
                                                                                              <st
                                                                                                .hqs
                                                                                                   ..-1-c-
                                                                                                         '
                                                                                                         t7.
                                                                                                           1
                                                                                                           -.--
                                                                                                              k--.--,
                                                                                                                    --.-,..-.....
*
'
                                                i        . -          w vp A
                                                                           .- ..
                                                                               k=
                                                                                . ...c&x. .-cokxqk..vxawvsv :
                                                                                                            , .w kuw.
                                                                                                                    V.A
                                                                                                                      7h..<
                                                                                                                          .. %vo..<,..mu à. . -.                                            .
                                                                                                                                                                                                                        1..
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        ,
                                                ' vxw v w x-assvw&...x A..  -. . - --.- --xsv x= v-s=urzx-c-xoA .-r.uxvv
                                                                          k..                                          .u
                                                                                                                        . .....-..-.----..-.-...
                                                                                                                                               -.                                    . .-

                                                '
                                                ' uouwk
                                                      ....vx.-u      -&k.. > k Vr
                                                              .<.sck..            ..-xuk.v>.<-..-a
                                                                                                 .w--q-wv.-uvxu..--k.......-.-.--..--......---...
                                                                                                                            .-   ..   -...-   . - .- ..



                                                : >uV..
                                                t       1x. ..W.X.
                                                                 V-X .-U< .-> . %.-..k- V...-.....
                                                                                                 --. ---......-.-.
                                                                                                                 -..--..
                                                                                                                 .-.   --.  ...-.--.....---..-.-.....--.
                                                                                                                                                       -.-.--.
                                                                                                                                                             -..-...-......-.
                                                '
                                                J
                                                 s1.hv.K
                                                       --.w%
                                                           ....e.
                                                                k.-xwo .-... .-k.k.ksoux   ....x.-..
                                                                                                   w.
                                                                                                    <..<..w A ..     -,
                                                                                                                      ..,.....-.--.-...---..--.-....---.-...-.--...
                                                i
                                                N-
                                                     LL'K
                                                        ''
                                                           >Q.cu ,.y
                                                                   .<.. ..
                                                                         A.
                                                                          w.k -.ï-..a, ,.<...-x0 r    -w.-..
                                                                                                           v
                                                                                                           ...-Y..-vmvu-       -.-..... ...---%.-w.-W.----.-..----..
                                                '

-.--       ,            ,
                         - - -.- .----- ...     ' lu'Y 4%.p<.-..t% x-%o>.
                                                                  .      k---%-x-..x..a.-jww skal
                                                                           -.--                  -.<-<....A---sw.   x-ux....- .-.       .V -A.- ç.--.          ..-..--.-.
-   - ..- -    - ....-      - .-   - --;
                                       .        iV.kM
                                                '
                                                   .. -.uxV v.@ u
                                                                .
                                                                -                               -.
                                                                                                 -W.
                                                                                                   .t.
                                                                                                     -Q*..
                                                                                                         ---0          %c
                                                                                                            -..>-..-.W..-.x     w.
                                                                                                                          -..-- .                  av
                                                                                                                                 -- -.-- -.. .. -v-.  -ox
                                                                                                                                                   .- .       -k
                                                                                                                                                        .- -. V      w - .- -.-î
                                                                                                                                                               ...- w.           v- ...-k
                                                                                                                                                                               ...      .,--
                                                                                                                                                                                           %.
                                                                                                                                                                                            uî
                                                                                                                                                                                             ,----..--.-----.---.
                                                li q ç*ru
                                                        .....- .
                                                               -..--*..
                                                                      -.SoV..
                                                                      -     1.....M.
                                                                                   .Z -..-
                                                                                         t-
                                                                                          NYV.-.X -V
                                                                                                   ---um
                                                                                                      ...---.
                                                                                                            Qm.......---.
                                                                                                                        -...
                                                                                                                           --9q
                                                                                                                              -m.*
                                                                                                                                 ....œî
                                                                                                                                      ..--.
                                                                                                                                          -..
                                                                                                                                            -......----.-..-.
                                                                                                                                                            ---
                                      1
                                      k%x=      J
                                                   tmkq o xm< xl o.c..-...0 .....
                                                                                .. m -.
                                                                                      .-. .,-- w .-..--'x
                                                                                                 . -      ..    = <
                                                                                                                .  -p < k
                                                                                                                       .-           < - ..-...M..-- --.-.- --.                      .-      ......   .   .........- - .....-



                              ......-j'SG. >= t%ï
                                                .    oc<uvxk.e.
                                                  ..x.       .-  w!.... ...-... oxk--mkxk...0,
                                                                                           ..              x....- .vqxxv   o %vçx .A
                                                                                                                                   .-. ..V ..-..--.-....     -.- .
                                                                                                                                                                 -
                                      1
                                      1
                                      ixstzaa oak.
                                                '
                                                .. .
                                                   - .-.G-Q W..-k.u .....-s>e.-.-...c.  w.<
                                                                                          --.,   -..-, .-..G. -<. .:-......, .
                                                                                                                             -&w-W w*< .%Q     -.--- - --.
                                      $
                                      k
                                       <Z.l.-AB.&> %c...-..-.->%k.-.-m%
                                                    ..                .-.-5%%xY-xp,x%u.      s-<w..Aj.vJw-u..--& .mv.k  u
                                                                                                                        -....
                                                                                                                       ..   .--sws
                                                                                                                               -. .   -msq
                                                                                                                                  - ...     -.-. ---.--.-.-....--.
                                                                                                                                                -.
                                      i
                                     uc.-..x .-w. ,>, pwakN-= .V
                                                               ..wv! .w ..s--.. -<sxwxv        .kw
                                                                                                 ....kk-v-k > ..    -.N-spxc    ..
                                                                                                                                 x.kw... -A.-V
                                                                                                                                             ..n..-..
                                                                                                                                                    -.  -,---.-
                                      k
                                    sc x k.c. w
                                              .k.om..-c.u
                                                        .-A.
                                                          -w x.
                                                              wxc.%kcu .--%.   oA
                                                                                ..-.eu.-,V.nk
                                                                                       <       ..vn.-'k.spswr..sms--awA.-4.    +.w.:-*...
                                                                                                                                        %1 .-.-..--..--.....-.
                                                '
                             --    -


                                            i'k-awkoxx-as.
                                                         -'
                                                          a-x..qxwkk-ov.-vxu                                                                                .-Vo
                                                                                                                                                              ..-.
                                                                                                                                                                 !xxztsw..-1x-vN%>.- X-.--..... .
                                                                                                                                                                                                4....-.-......--.-...
                                                Q
                                                I
                                                  s
                                                  twx-u .
                                                        ,-m.v.
                                                             A ..-v>> --......kx w..-.-.o.AN
                                                                  .                        .- -.szvh..-.aV.-Q..s.
                                                                                                                %
                                                                                                                .--h
                                                                                                                   --n.
                                                                                                                      ,-,---.-,.-,----
                                                1 .-
'
                                        .-                                h.&
                                                                            .-
                                                                             'x--
                                                                                Q.E
                                                                                  .-->wx
                                                                                       .x<..V --XM..-j
                                                                                                     mN.
                                                                                                       k
                                                                                                       .-.
                                                                                                         w.
                                                                                                          <<
                                                                                                           -..Ok
                                                                                                               .k
                                                                                                                .-wV.kx-,omm-uuk-.=-----.-.
                                                                                                                                          --.-..
                                                                                                                                               -.---,,
-   .- .- -..- .- - -                  --
                                                ;x%.uw .. .. -
                                                j-..               k..ax:o -y%.sao-p...-k.v swV.o-.W-..-<.-----...-.
                                                                                          .-     -     .              -----..
                                                                                                               xu xcov..--...- --w-vkk                    .- ..-   > -                                     -       --
                                                t                                     .
--...-.------.....-a
                    kàu o vr---.-*..-vAs
                                       %..
                                         -c.w
                                            ..-
                                              %< .-V-u -.W--..t> u%
                                                                 .--W.  .--.-.-.--oxrasqsw.xvo-swi%-z.  sk..ov
                                                                                                             ....--.-.------
                                       -        'Q e lv <
                                             s. -
                                             i
                                                        . î-                                     . ...     kkk-avxà-foc--sok.u<
                                                                                                                              -... --W ow -W..+ -uvvï.
                                                                                                                                                     k-Nm%k
                                                                                                                                                         ..-<.. -k- ----,..-..
                                                                                                                                                                             ---..
...........
          -7so.
              .
              x(
                                             i
                                            .j
                                                k
                                                             .%.-.m%.-.-xq .kV.--.c.a-
                                                                           .-.w<
                                                                               .. ,wk
                                                                                  .
                                                                                     wkw.
                                                                                        k..%.
                                                                                            w-a--xr
                                                                                                  .x.b-tpc-..-
                                                                                                     --      x.
                                                                                                              owuk.w.
                                                                                                                    ..
                                                                                                                     V
                                                                                                                     ....-... ...-<q-.--...--.-..---.-
                                            4lQ .L.x ..k..
                                                         - ..-0
                                                              ..--XNs. X..-wxkok.-W.....-w- -...-.V- .-W.cxkv.-.v-W<           ,
                                                                                                                               .. ----.-.-.-.-...-..
                                                'lu
                                                .
                                                l . &A4
                                                      .%
                                                       . .. rx-w.R.
                                                                  ï-.
                                                                    m
                                                                    .....
                                                                        sukk-kex.
                                                                                -&
                                                                                 - w. -vpka
                                                                                          .v
                                                                                           .vG
                                                                                             -.V-xxx
                                                                                                   .v.
                                                                                                     wk-w-
                                                                                                         u..
                                                                                                           c- -. q
                                                                                                                 -.e..- ..----.
                                                                                                                              --.- ..--..--..
                                                                                                                                            ---..,
                                                5                                                                                                                                                              ''- '*       ''''* - '''L'***'*R *
                                                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                                    '*--'*-* *e** *****-'''*''*
                      l
                       I
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 20 of 190
                      1
                                                         1
                                                         1




                                                         i                                                     '              '
                                                                                                                              J- -.       . - -
                                                                                                                                              .. .--- .. - -- .--. - . - -- .-- . --..- - - .-   .   ..-.. --.-   --- - - . - - -- - -.-- - - - .-   - .- . --   -           -.
                                                 S
                                                i
                                                !                            ,.            . .. , .                 J-'.J..'
x.-- - .- .- - -- ----....-                 -.- :.-                   - .=..
                                                                           L-.-L.                          L,.--...Q-.     -L.-..u.-.....'
                                                                                                                         --J             ..!)'.-- . ..-...-.... ..                                                                                         . ..
                                                                                                                                                                                                                                                         -1-  .m..-.-.-- ....4.-
                                                T             .
                                                                      . ., ,                       .         .             j . ',
                                                         '  '
                                                         .- -     4 ruT.--
                                                                         '-
                                                                          '--.
                                                                             , ---
                                                                                 '- e,'
                                                                                      .l.
                                                                                        tf'
                                                                                          ..F...
.- -... ........- ....-    .-       -            -j
                                                         t'
                                                  .---..- .=                     -          .          --        ...--.-.-..... ......- -...
                                                                                                                                           '.--.L.J..-,.-.= -s..-2..-..-- ---.- -- ..--..--- -- --.- .- -...--....-
                                                         I                                                                                                                       .
             J-   -- -- - -         - -     !$j1.-- .M.--4u. ---
                                                               W-,,u.s-.
                                                                       M na                                                           -        - .    -    -   zsezes-.,..J- .
                                                                                                                                                                             4-.
                                                                                                                                                                               r.rkat-ls.
                                                                                                                                                                                        -fcz.
                                                                                                                                                                                            pe.zt-
                                                                                                                                                                                                 w
                                                                                                                                                                                                 .l-2e-4'
                                                                                                                                                                                                       .-r.-. -.-.---.--.-.
             . . .- - - .- - - -           * H-m â-ott. 'zs- l
                                                         !-       -            .rm-->nt      .'i.
                                                                                                sfmkh'uc...z4v-   w &zx.,-> &s.1d..ul> ./wv--,            --..-.,.--..
                          . '

                  ):
                   -
                   '.
                    J
                    '.-S. z-.-.'
                           .   :  ja
                                   ,
                                   ..
                                    t.i
                                     --aW...       .W ZN-
                                                 m.'        ..X .X.
                                                         *2Zn          Z'.XV.dh.   #-.-,;.y
                                                                                          .,..-. Vu.-y.,. ,
                                                                                                       ,
                                                                                                               y.;.-y.o.
                                                                                                                       yy
                                                                                                                       '
                                                                                                                        -sa
                                                                                                                        .  :,-,yjs.aous.u-yy...  '
                                                                                                                                                  rz..,ruyjy..uu.;.....   s.                                                         -

                              .
                               .
                        .t. ;?-.!':'
                                   ;;.
                                     !r:p-'4.
                                            ?à,.-    .                                     j
                                                                                    :, , ,.ï.                                         .  ,
                                                                            $:z'
-- ..-. --
                       '' ''
                        '
                            :-ê
                         : :.
             ..-..- - - .- ..
                              ' u--.Q'.    '
                                           8
                                           .% ïzr>u+C.
                                             - -             .-t
                                                      :'4à/)u. g.,y
                                                               ,  ..
                                                                   -u..
                                                                      ,..s
                                                                         .;
                                                                          .'
                                                                           -,
                                                                           ,C
                                                                            ,
                                                                           k-
                                                                            .
                                                                            .(
                                                                             ,
                                                                             .aj
                                                                             .,
                                                                              ..
                                                                               j
                                                                               '
                                                                               ,.
                                                                                t
                                                                                ,..
                                                                               . ,
                                                                                  :.
                                                                                  'g:J'
                                                                                 ,, .
                                                                                  ho
                                                                                  . ,
                                                                                      ,.
                                                                                      -, )..tmau.&
                                                                                         '
                                                                                        tal       ....-TY #-.-..Pa.#n#c...%.,kzd -/a .-.4-'
                                                                                                                                          g
                                                                                                                                          .'
                                                                                                                                           j
                                                                                                                                           gj
                                                                                                                                           .ry
                                                                                                                                             g
                                                                                                                                             jr
                                                                                                                                              i
                                                                                                                                              .
                                                                                                                                              jr
                                                                                                                                               yzo.,
                                                                                                                                                   .
                                                                                                                                                   #0
                                                                                                                                                   .,
                                                                                                                                                    ..,u-.
                                                                                                                                                         ,.
                                                                                                                                                          j,.$
                                                                                                                                                             j
                                                                                                                                                             .
                                                                                                                                                             --
                                                                                                                                                              ;
                                                                                                                                                              .r.
                                                                                                                                                                r
                                                                                                                                                                ;.
                                                                                                                                                                 ;yy.m
                                                                                                                                                                     .,y
                                                                                                                                                                       u
                                                                                                                                                                       .
                                                                                                                                                                       -.
                                                                                                                                                                        j-
                                                                                                                                                                         ...k.
                                                                                                                                                                             r               .
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                 ,
                                                         l                                                                            .'                             .           . .,' -                     .    -               '              ..
                                                     -!
                                                      l A.N Ilmndî
                                                                 nfx .+ .ol1fne L rctm -e nM -rtM i'
                                                                  .                                ..tzrarfl/lt-s
                                                                                                                'tlEt.h--Y-l.
                                                                                                                            î& .r--- ...----.-
                                            yk                                                   fhm                 ,-< .Mrx lsm.,-s'rrs-vn3a .     h.v.5-.xl'J.-1a-> .& .o .*-....---...
                                             l--
                                             z                        ..          - .                        a        . oM -
                                                                                                                       .- .
                                                                                                                                '
                                                                                                                           w.,h...           -   h-a
                                                                                                                                 u ,-u a- -aoounc v.  t.
                                                                                                                                                       .-.
                                                                                                                                                         h.s-,- ...
                                                                                                                                                                  1s.,
                                                                                                                                                                     h.-sre.
                                                                                                                                                                           % -s...--..-.....-.-..
                                                                                            .


- - .- -          -- - -          - .-      .-
                                                     +1     pY aic t.xe1'
                                                             .-       . --â&'
                                                                            .
                                                                            & -. .* - 2- tr---45.e--ée/eoâon-u -f.n..
                                                                                                                    -:.cae,2e-....--.--.-...-..---.
                                                                                                                                                  --
                                                         r
                                                         ;- 9# r
                                                              - --w. Wvzat--x z-.rnena t-heae. -,t- .-b- 4= u
                                                                                                            qN
                                                                                                             .->--.-S.K S -... --.--.- ...-.----.
                                                         t----
                                                             K <.. .tweztzah-m -zrs--
                                                                                    'bu4a
                                                                                        'om-.-
                                                                                             T-
                                                                                              s-ai.
                                                                                                  holowa
                                                                                                       .-zwl->o'
                                                                                                               aeq-w
                                                                                                                   tTssl
                                                                                                                       m s-...----.--.                                            .                                              *
                                                        G    siw t-vmœ = - ta 8= -W ao ..* â-f.G= öe i...G 1.c.,-..-- .........
                                                                                   .


                                                     Xl reronx l.-Ms.-M.m. m > x ..xx v% -e -ee œat-,nu= nd-aIt..-X. ..
                                                                             .                                        u .-......-- -
--.--.-                                                  i
                                                                      .ah
                                                                        f-czTwaal-/vooUaliallm -.oGoanc-krz-
                                                                                                           'a-GstzM t--Q,l..uvd.tzùrzA ,-K .- --.-..-----
.-   .   - .- -        . - . . ,.-               .   t.- .q#1r- 1:s-#z--hanq& .-%ez h -tratuili..f.'S ,..'.t
                                                                                                           hv -.-hv A x kti,---.. .-- .
                                    ....
                                       --.J-..
                                             -.
                                              -toxl àâ-lecrzou ,.zxr-.L ./ml.A ez..pn>Ml* an ..t= * .e.-n c.o oJ;d -..,,-.- ,,
                                                %A -denïd2 -ztc4/.11-honel.
                                                                 3-       l 1.:rf?1zï)> .
                                                                                        t,
                                                                                        .. rr ozs-,h.m z.- a ooz- ..                                                                 - .



                                            -a'
                                            8 -: > &,û.mA4-,..M1..% 4$sm .,-szoesAtcbotajwï
                                                                                          a-,xuloemv s-q- ,,',sf...,. - -
                                                         1                                                                                                                   .
                                                                      .4M -D l- M ls..i.$hœ h.M Paï4H ..- . ....,.- -- .--..... ,-,.-,.-..,... -.
                                             -(...- ..-.(a% SG ag.vezlO lld.netT> / b/ied W m ba* ..Am.:-.... ... -...- ..
                                              è             > ndsrdl-G Tcafxszxmgv -t-.)+ Ltz?n.z.-t.
                                                                                                    bts,+gvîo ; . . ..- .
                                                            (Y3W rm me-,rthezaeH.4-s In:A lilv117-/:-G..sen2.-a- . . ......-.-.
                                                     1-...----- - s1mMà-.
                                                     .                    G<-.1= as> sn.k...= d . u.--..-- --...-..,-..--...,......-.
                                                         )
  . .    .. .-        -   - - .-     (f) Iiras.m x shkahz.
                                             --          $
                                                         - .
                                                         ,
                                                             o t.% , nop
                                                                      - -h.#covlie..L m.. &zûzM?= /.--...-,,-
                                                                                  - .

                                                               l                               '                                                     ' '

                      -----gj1-..                                                                                                                                                                                                                    .
                               c  '   è-wegltuahon su.W .4n .rx.
                                                              '
                                                                 by-lczalm rnls , txm po .> rludu -:-...,.....
                                                                            . -
                                                                                       .
                                                                                           . .
                                                                                                                                          ''                                                                                             '
                                                                                                                                                                                                                                             .

                                  ... ,....bw:as-nolntvmltiz..lv,,ik s..1  0.
                                                                            A.
                                                                             1rr t, .cetœomenàahtr,.........                                                             .

                  : ... .--1. t.,
                  ,
                                    .       ..
                                                         )                                       . êekmocer hcv ce-ovos.p-eolm f- m..
                                                                                                                                    zo;c<.*g w - a.. .
                                        -   %lk -tMe.tIamK* -,-M:.-*04.1* ,Errrs H,# ,èoo- A-,    qka-*moIz--,. . --..
                                              t V ilim O bezt O /z#M ualltbe W u1dr2..X u n ..1)olm M IrazL z .- .. -                                            .


.-   . .. . - -    - - . ..-- - - .-         )j.- .5clu/l.N.2n1M .
                                                                 ,..&an&amzm- zl-..an2-.
                                                                                       zrMr.im:o% <.= .-....-...-.-- ...-.j..x.-.-..
                                                         t.,
                                                           .---..----.
                                                                     ----.-.--------.--.-.---.
                                                                                             --.--..-.--..--...-.
                                                                                                                -....--.-.--.--.--..
                                                                                                                                   -...
                                                                                                                                      -..
                                                                                                                                        -..
                                                                                                                                          -.---..
                                                                                                                                                ------------.
                                                                                                                                                            ----.--...-.
                                                                                                                                                                       ------..
                                                                                                                                                                              -----.--.
                                                                                                                                                                                      ---------lX
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 21 of 190




        United StatesDistrictCourt                                      GeneralCivilCaseFilingRequirements
        Southtrn D istrictofFlorida

        V1I. Exhaustion ofAdm inistrative R em ediesAdm inistrative Procedures

                The Prison Litigation Reform Act('TLRA''),42 U.S.C.j1997e(a),requiresthattslnjo
                action shallbe broughtw ith respectto prison conditionsunder section 1983 ofthistitle,or
                any othefFederallgw,by a prisoner confined in any jail,prison,orothercorrectional
                facility untilsuch adm inistrative rem ediesas are availableare exhausted-''
                                      '          ..   '
                        .

                A dm inistrative rem edies are qlso know n às grievance procedures. Your case m ay be
                     k
                dism lssed ifyou have notexha'us
                                               ''
                                                  ted'your
                                                      ''
                                                          a''
                                                             dm inistrative rem edies.
                        Did your claimts) arise while you were confined in a jail,prison, or other
                        correctionalfacility?

                                 Yes
                         D       No

                        lfyes,namethejail,prison,orothercorrectionalfacility whereyouwereconfined
                        atthetimeoftheeventsgivingrisetoyourclaimts).
                            X-.              = Y Naou        <             -

                                                                                       J.


                B.      Doesthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arosehavea
                        grievahce procedure?

                        K        Yes
                         E!      No
                         (Z1     Do notknow

                        Doesthegrievanceprocedureatthejail,prison,orothercorrectionalfacilitywhere
                        yourclaimts)arosecoversomeorallofyourclaims?
                                 Yes

                         E1      #o
                         (
                         Zl      Do notknow

                        If-yes,whichclaimts)? kbb

                                                                                                             !Kl
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 22 of 190




        U nitedStatesDistrictCourt                                       GeneralCivilCaseFilingRequirements
        XouthernDistrictofFlorida




                        Did youfilçagrievanceinthejail,prison,orothercorrectionalfacilitywhereyour
                        claim tsl'aroseconcerning'
                                                 thefactsrelatingtothiscomplaint?

                       X        Yes
                               No

                        lf no,did you file a grievance aboutthe events described in this com plaintatany

                        otherjail,prison,orothercorrectionalfacili
                                                                 ty?N/a
                                Yes

                               No

                E.      lfyou did file a grievance;
                                W here did you filethe grievance?
                                 -            :               .x            e < x<
                               2. S< '.W - ' Q ox.uxv o G                            <
                               3@             r        ke ou


                        2.      W hatdid you claim in yourgrievance?
                                      k
                                     ew       orxx: katck.   suvï.oV .Y cxa-=.
                                                                             ev:                Vsxxk
                                          .        ,                                                y.



                               W hatF asthe result,ifany?
                                               .                    :.               * V%           Q
                                                                                                    .
                                                                                u:       '
                                              GW




                                                                                                              QU
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 23 of 190




        United StatesDistrictCourt                                    GeneralCivilCaseFilingRequirem ents
        Southem DistrictofFlorida

                                W hat steps,if any,did you take to appealthat decision? Is the grievance
                                processcompleted? Ifnot,explainwhynot.(Describealle-f/prfx
                                                                                         çtoappeal
                                tothehighestlevelofthegrievanceprocess)
                                T<. qmwv .n -                 . .- .> uu ..= - m .
                                .   >
                                    v                 w.
                                                       < u === .< <                           Lwwk
                                        G       v          V>             < .%                   w
                                =t<         1V=      OV u        u       ku kvG
                        lfyoudidnotûleagrievance:Vl
                                lfthere are any reasonswhy you did notfile agrievance,state them here:




                                lf you did notfile a grievance but you did inform om cials of your claim ,
                                statew ho m u inform ed,when and how ,and theirresponse,ifany:




                G.      Please setforth any additionalinform ation thatis relevantto the exhaustion ofyour
                        adm inistrative rem edies.




                        (Note: Fotfmay attach asexhibits to thiscomplaintany documentsrelated to the
                        exhaustionofkouradministrativeremedies)
        V11I. Previous Law suits
                The ddthree strikesrule''bars a prisoner from bringing a civilaction or an appealin federal
                courtw ithoutpaying the filing fee if thatprisoner has t'on three orm ore prior occasions,


                                                                                                              21
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 24 of 190




        UnitedStatesDistrictCourt                                      GeneralCivilCaseFilingRequirements
        Southerp DistrictofFlorida                                                     '

                while incarcerated ordetained in any facility,brought an action orappealin a courtof the
                United Stàtes thatw as dism issed on the grounds that it is frivolous,m alicious,orfails to
                state a claim upon which relief may be granted,unless the prisoner is under imminent
                dangerofseriousphysicalinjury.''28U.S.C.j 1915(g).
               To the bestofyourknowledge,have you had a case dism issed based on thisx'three strikes
               rule''?
                        IZI     Yes

                       :(      xo
               lf so,state which courtdism issed your case,w hen this occurred,and attach a copy ofthe
               orderifposjible.



                A.     H ave you filed other law suits in state or federal courtdealing with the sam e facts
                       involved in thisaction'?'

                                Yes

                       1/      xo
               B.      lf youranswerto A isyes,describe each Iaw suitby answ ering questions 1 through
                       7 below. (Ifthereismore than one Iawsuit,describethe additionallawsuits on
                       anotherpage,usingthesameformat.)                             '
                               Partiesto the previous law suit

                               Plaintiffts)
                               Defendantts)
                               Court(ffederalcourt,namethedistrict;fstatecourt,namethectl/za/.
                                                                                             pand
                               State)
                                                                 M

                               D ocketorindex num ber




                                                                                                               2*
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 25 of 190




        UnitedStatesDistrictCourt                                      GeneralCivilCaseFilingRequirem ents
        Southern D istrictofFlorida

                        4.      N am eofJudge assigned to yourcase

                                                                  g4
                                Approximaté dateofGlinglawsuit
                                                                Nd

                        6.      lsthccasestillpending?
                                ED      Yes
                                              mA
                                L       No

                                lfno,give the approxim ate date ofdisposition.            F



                        7.      W hatwasthe resultofthe case? (For example.
                                                                          . ctz.
                                                                               çthe case dismissed?
                                Wasjudgmententeredinyourfavor? Wasthecaseappealed?)



                       H ave you flled other law suits in state or federal court othem ise relating to the
                       conditionsofyourim prisonm ent?

                               Yes

                               No

               D.      Ifyouranswerto C is yes,describe each law suitby answ ering questions 1 through
                       7 below . (Ifthere is more than one lawsuit,describe the additionallawsuits on
                       anotherpage,usingthesameformat)
                       l.      Partiesto the previouslaw suit

                               plaintifrts)
                               Defendantts)                              X
                               Court(ffederalcourt,namethedistrict;fstatecourt,namethectpvnf.pand
                               State)
                                                                        >


                                                                                                             Zl
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 26 of 190




        United StatesDistrictCourt                                      GeneralCivilCaseFiling Requirem ents
        SouthernDistrictofFlorida

                                                                    A

                                Docketor index num ber

                               U

                       4.      NameofJudgiassignedtoyourcase
                                                                &
                                                                    #
                       5.      Approxim ate date offiling lawsuit
                                                            &
                                                                    #

                       6.      Isthe case stillpending?
                               IZI    Yes
                                      No      /

                               Ifno,givetheapproxim ate dateofdisposition.

                               W hatwastheresultofthe case? (For example. lca-çthe case dismissed?
                               Wasjudgmententeredinyourfavor? Wasthecaseappealed/)



       IX .    Certification and C losing

               Under FederalRule of CivilProcedure 11,by signing below ,l certify to the bestof m y
               knowledge,information,and beliefthatthiscomplaint:(1)isnotbeingpresented foran
               im proper purpose,such as to harass,cause unnecessary delay,or needlessly increase the
              costoflitigation;(2) is supported by existing law orby a nonfrivolous argumentfor
              extending, modifying, or reversing existing law; (3) the factual contentions have
              evidentiary support or, if speciGcally so identified, w ill likely have evidentiary support
              aftera reaspnable opportunity forfurtherinvestigation ordiscovery;and (4)thecomplaint
              otherwise complies with therequirem ents ofRule 1l.

              A.      For Parties W ithoutan Attorney




                                                                                                               Z%
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 27 of 190




        United StatesDistrictCourt                                   GeneralCivilCaseFiling Requirements
        SouthernDistrictofFlorida

                       1agree to provide the Clerk's O m cc w ith any changes to m y address where case-
                       related papers m ay be served. l understand that m y failure to keep a currept
                       addresson file w ith the Clerk's OfGce m ay resultin the dism issalofm y case.

                       D ate ofsigning:              ,20-1-0.

                       signature ofPlaintiff
                       printedxameorplaintiff            2okn h wxkwck                     .
                       prison Identiscation #  -N% tali
                       PrisonAddress Y aA. c c-    w t lwxkxu koa
                                       îq=         sto zaa-     . t        dx FL +*0%
                                       City                       State                 Zip Code
               B.      ForA ttorneys
                       D ate ofsigning:. '            20 * .

                       Signature ofA ttorney
                       Printed N am e ofA ttorney
                       BarN um ber
                       Nam e ofLaw Firm
                       Address
                       TelephoneN um ber
                       E-m ailAddress
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 28 of 190
                                                                                   h'W
Case 1:20-cv-24998-RS Document 8 Entered
tvwh IY TK >                          ,
                                        '
                                         WAT  EoFFDocket
                                          on FLSD IARDA03/04/2021 Page 29 of 190
                                         Y    T                 PR ARTMENT oFcppv crrloNs                                                    MailNumber
                                                                                                                                             Te>m Number:
                                                                                                                                             lM itution:
           jTo:
           .
                                        D warden                    D classiscauùnFk D Mdiœl                                    :èk
                                                                                                                                  .
                                                                                                                                  D M tal
           (e- koae)
           .
                                        D Asstwarden                D Sxuuty               '        ' '
                                                                                                          'tV MœtalHeth U Other0f-Jvmnxm
                               lnmateName                                          Dc                                               *'


           FROM: Q //n                                     sc.                         YS
                                                                                        Num
                                                                                          l7SL
                                                                                           e   ,
                                                                                                 D2
                                                                                                 QuMtW tl N  JobMsignmtnt Date
                                                                                                                . . Ct
                                                                                                                     rrk !t/7V fR
    '
                                                                                                                                               .

           RE UEST                                                                            ch
                   .
                                                                                                eckhereifthisisaninfo=al 'vvanceQ
                                         -    q,                                                                                                                              !N
                                                                                                                            .                                                 f
                       -                               tp.o                                           p t (       .j.
            A-xl (. . ,                                                                             t    ,
                                                                                                         .
                           .

           t:                                                                                      /     y) tr, /4.
                                                                                                                   ,. . .
           ' ton Xt f''. a                                 x ,sc
               x


                           .r                              g
                                                                '
                                                                    .                  'r
                                                                                       .j'
                                                                                         .è
                                                                                          .        w
                                                                                                     r.
                                                                                                    ..
                                                                                                           bre W,'eQ+.,a 7.:
                                                                                                                          j..                                      j,( .
                                                                                                                                               r. .       .
                                                                                                         o      p                                  ..    ...t..   a.tx.
                                                                                                                                                                      -s...
                               /Y                          '2             .




                                                                                   .
                                                                                                                      ç         .




                       All        - behagdle inone'ofthefollowinge ys:1)Wrie Informati
                       informal 'y    mll%       nde toine tin .                     onor 2)PersonalInterview.All
                                                                     ..

        lnme (Si atnY): .                                                              ,                     D& :     yy g
                                                           DO NOT W RIR BELOW THISLINE

        RESPONS                           XIAS ïA â h                     -                                     Muucelvsm ?/> /
                                                            t                 ..




                                    h
                                                       .




    ln e%                  e e *e - le Mœ          .
                                                           '    '
    e *xt%el- e    '' z-r- .
    y**O e Y                                                             . (
                                                                           a- - > - ;orApp-                                          xfw arlmree g- - l- e ,
             tt@-e ap- tg- meel.                           o e we œ pe m c < yx c
    O
    omc
     .'i
       al 'ntNae:                            çm        W                  omcialsi a- :                                                  .
                                                                                                                                                        Date:' Z7 /
        n- :yam-a(pjo . . )
    CC: Qe-'aebyoldd-         . lf& v x 1k)a in- ly wm t. f-
    Thl fœm be e toflh ee- leu- - in,,,-œ,, .e kuu m oa-                                                            to o ple ia -
                                                                                                                                '              m*s5le
    :-..                                                                                       .   -= =.-    ua- ..=..e.w
   Y -.1n-.. . . js-..axy- mnjo -            u e u jq. slwo . . w .
    * - * :;
   e ie W R+ .
               >' e lix- r@W- ofwi -
              33.103.% FM .
                                                 1- .'n.
                                                       '> fe X l.= .> - fœ *> '
                            ,
   * 1* ISe saM t:egn'evanœ oe
                            'r- h
                                lnr.to. lfte 1J** * œ :e- e
                                    m     pfwu rI
                                                ne
                                                 -  l*         >       e foe e*-y'*o
                                                                                   '
                                                                                   -ur-
                                                                                      '
                                                                                      e **
                                                                                         ihdte@tr
                                                                                        7l      heA>
                                                                                                   *%*l.œmpldie tbefelm u
                                                                                                        LraVis=qtwa'denBO
   X 6D6(E-                                                  edor-lie .ledue- e v the e Y llere d*y.
               ve1N14)
                                       ln         byRe*---œ inRule33-10j.*5.F.A.C.
        Case 1:20-cv-24998-RS Document 8 Entered
                                            STATEon
                                                  OFFLSD Docket
                                                     FLORIDA    03/04/2021 Page 30 of 190
                                       DEPARTM ENT OF CORRECTIONS        A4ailNumber:
         INM ATE REQUEST                                                 Team Number.
                                                                                    '
                                                                                                                                           Iylstitutfoy):

             TO:                       ID warden                           IZ classification           ,              '                EJ beptal
            (checkOne)                 EJ Asst.warden                      IZ secmity                            MentalHea1th Z (ither                             -



            FROM : lnmateName                                                          DC Nu                           uarters             Job Assiglmlent
                                                                                                                                                 .                     Date
                               U-o/                           cck                          Y6l7 Bb Dalœ u N .I.fbtk 17 1#/17
            REQUEST                                                                                              CheckhereifthisisaninfolcnalgrievahceID
e                                      n                  J                c.                                         r           .
                                                                                                                                  -/         .                     Iet
                 .
                               ' 1- ' î                                    uw 'fo              #.                         v            J                        '
                                                                                                                                                                .(
                 l                                                                         C               .          j       .a       g             ,                      y .       y.
                                                                                                                                                                                       j
                     -                 J                                                                          ,
                                                                                                                                      (                        ,        t,o .         /,
                                                                                                                                                                                      ,
        .
                                           )                          . .                                         rz                                     .
                                                                                                                                                              ( y.w               .


                                                        4ke W PA TC/ -I'                                                                                                    m/
                 s2                                      e                         .




            ct 4o
             .
                                       1. rr'r j;'
                                                 .                             *>  .   o           ,        u.            a                              .
                         (-        1                ,     '                                                                                 rf'.               6.+ Jz
                                                                 a.                            ' ,,                      ,e tevrl    lcz                                    .'i '
                           rz b
                              -on                       Jern 5 f',*                               e                   r*    e14- - ;
                          11requestswillbehandledinoneofthefollowingways:1)W rittenlnformationor 2)PersonalInterview. A1l
                         Zf
                           ormal ri an SWillberes onded to in writin .
         lnmate(Signature):                                                       '                              DC#: Ml7SS
                                                                       DO NOT W RITE BELOW THISLINE
         RESPON SE
'                                              C >éSE K * YY                                                          DATERECEIVED:                           >
                     < < es#
                     '     '
                                                                      ..@ .- =                 >                          -            /             ,                  .
                           .r
                            ,      ,qa#fKW
                                       . - .,                              #-//                        v                 tG   .
                                                                                                                                             ':
                                                                                                                                             o>
                          fe%                                 .
                                                                                   gn                      x          a / .>                ,-
                                                                                                                                             '
                                                                                                                                                                            '
                     m         > y'<           ro         w       -               ru x 2 .                 .%#         -ve                   '                              :
                                                                                                                                                                            '..




                                                                           *
                                                                                       j       @
                                                                      <P
        l'nefollowhtgpertainstoinformalgrievancesonly:(jgEj$gj gJy;jj(j jlI
        Basedon theaboveinform ation
                                    ,yourgrjvvanceis          !q4q    .(Returned,DeniedrorApproved).Ifyaurinformalgrievanceisdenied,
        youhavetheHghtte sub'mitaformalgrievancein accordancewith Chapter33-103.006,F.A.C.

        OmcialtprintNamel: -F 44soh .N                                            Omcial(Signaturel: R                            w                          Date:/ N /
        Orkinal:Inmate(plusonecopy)
        CC:Retained by officialresponding oriftheresponse isto an informalgrievancethen fom ardto beplaced in inmate'stile
    n isfonn isalsousedtofilei nfolx alglievance.sinaccordancewithRule33-103.005, FlolidaAdministmtiveCode.
    InformalGrievanoesandInmateRtxqueastswillberœpondedtowithin 10A ys,followingreoei    ptbystaff.
    You may obàin ftu-tlleradT
                             ninistrativereview ofyourcomplaintby obtaling fonm DCl-303,RequestforAdm inistrativeRemedyorAppeal,completingthefonn as)
    requiredby Ru'le33-103.006:F.A.C.tattaching acopy ofyourinfonnalgrievanoeand response andfom ardingyouroomplainttotl    lewarden orassistantwardenno
                                                                                           ,
    latertban 15daysaAm-thegnevancelsrespondedto, lfthe15thdayfallsonaweekendorholiday
                                                                                             ,t
                                                                                              heduedatesllallbcthtntzxtregulal.wol.kday.
    .
    17C6-236(Effective12/14)
                                                                  Incop orated by Referencein Rule 33-103.005,F.A.C.
        L&//I 1:20-cv-24998-RS Document 8 Entered
          Case       .                     STATSonorl
                                                    œoltmA
                                                    FLSD                    è 31 of 190
                                                         Docket 03/04/2021 Page
         .INM ATR NRQUKRT             DEPARTMENTOFCOQRECTIONS           Mu.Number;    .
                                                                                    ' .
                                                                                                                                                                                      veam xumber:                                                 -           .
                                                                            .                          .
                                                                                                                                Uj
                                                                                                                                 Rtx% .                                  .. justjxtjom                                             ''              ,


                         T0
                          , :                                  ID As
                                                               D  wa
                                                                   srde
                                                                    t. n rden
                                                                      wa                              D. classiscauoà R
                                                                                                                      L Med
                                                                                                                          ni
                                                                                                                           tc
                                                                                                                            aa
                                                                                                                             ll                                                   (E) Dental
                 (CheckOne)                                                                           EEI Security '          Heall                                               Z Other
             .
                 FROM : lnmateName                                          .    --- --
                                                                                                                            DCNumber                   Quarters               ' JobM sigmnqnt Date                             .



                                               '
                                                                        .
                                                                                  3/                                            YS t-753               DlI08u                                             ((.rk..
                                                                                                                                                                                                                : 2/2I r8
                 .           ,
                 RE                    'ST                                                                                                          checkhereifthlslsmimformalgnevanceF1
                                                                                                                                                                                  .   .                   .                   '
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                               .
                                       '

                                           -
                                           '                   + &.< R .- .
                                                                 .' .
                                                                                                                            ;'?. ' 1e-                          f             <lz'
                                                                                                                                                                                 l -' . .
                          r                                                               -7                   #.           .
                                                                                                                                c                               '
                                                                                                                                                                *u
                                                                                                                                                                  po          s                       '
                                                                                                                                                                                                                      . t
                     1. . %T                                            l ' J.                 , .
                                                                                                      j.                .
                                                                                                                            ro .
                                                                                                                            .e            .                 -T .                                                  ..
                                                                                                                                                                                                                   '                   w                           ?
        ..               JZ -                  m           .g .                                                             f /#                            .                                                                      '                               (,
                                                                                                                                                                                                                                                                    '
                                                                                      .                    .                          .                                                                                .
                                               '                   '


                 '                                                              Q .'''u .
                                                                                        .e
                                                                                         xm                                 .         '   k             s                             '.                              r ,.
                                                                                                                                                                                                                      .  èsv,r
                                                                                                                                                                                                                             's'
                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                           .



                                           *
                                           .
                                                       ,
                                                                                   e.gn              .vy .                                                      N,                                                                g                '

                                                                                                                                 lt




                                                                                                                                                                     .            '           .               .



        .                                  *       :

    '
                                 A1
                                 inflonnal
                                      reques? willbehandledin oneofthefollowingwa
                                             'evanc '11bere ondedto inm itlc. ys. '1)WxittenInformationor 2)PersonalInterview.A11 '
                                                                                .
                                                                                                                                                                                                          '
                                         .                                                      .                                                                                         .
                                                                                           .                                                                                                                                                           .
                                                                                                                                                       .                      .   j...x vfkê.zg .                     ..                   .
            lnmatetsignaturel:                                                                                          .   . .
                                                                                                                                                .       .
                                                                                                                                                    DC#:'                '     J/ ô &
                                                                                                                                                                                                                                                               ,




                                                                                               Dowée
                                                                                                   rw ltlrEBym ow l'
                                                                                                                   yflsL> E

            RESPONSE                                                    6 AAtENT tht                                                                  oAe
                                                                                                                                                        rsucsrvsn: % X -/zp                       .
                                                                                                                                                                                                              ,


                                   '
                                               z cm ez-                                                                               > r' ;<               .
                                                                                                                                                            %                     r
                                           ee'                  G k -r.
                                                                      wc                                        .w                    w .' .           .>                             o no                                             =
                                                                                                                                                                G W                               K B                                 ZZPmp
                                                                                t- . r s                                >                 ,                                  vw u
                 >                                 e ,J u r                                                                     G'            N $<. o r                      '. >
                         .                 /k v ezœx                               -           ''v                  =                           6               . a,                  r vv
.
                                       #
                                       w           .r # q
    .    '
                                                                                                                                                                                                                          .



                                                                                                j. '                    j :
        I'
         rhefellowlngpertalnstelnfermalgrievanees'
                                                 only: * * *                                                                                                         '                                                                 '
        Blsedon theaboveinfo'rmltio!tyyourgrievancebs   .    .'              . eturned,Denied,ôrApproved).lfyourinformalgrievsnceisdenhd,
        youhavetllerlghlte submltaformalgrieQanceln lcc dâneewltllChàpter33..103.006,F.A.C                     ' '

        O/cialerintName. . * #A$>                          .
                                                                                               ..          . Ol cial Si ture :                                                    '                                   ?
                                                                                                                                                                                                                  Date.    .               t . '
     ouginal:lnmate(plusoni'copy)                         .
     qr '
        : Re h
             ainedby oY cs
                         a lre sponding o riftherespon se
                                                        ncet
    '/''; fo= isauousedtofll:iuformalgrievanceshfaccorru'is oaninrormall evancetlienforwardtobeplacedininmate's;le                                                                                                .
                                                           withRule33-103.005.noridaAdfninkstiativecode                                                                  .

             rmalGrievancm :nd lnmateRequestswillbe= pondedto.within IQ days.followingteieiptbystaff. .
        5 'may obtain furtlleradministr'at'
                                          yveredew bfm uvcomplaintby obtaining form 1r 1-303.Requem forAdministrati#eRrledyorAppeal.compl
                                                                                                                                        .
                                                                                                                                             dingtheform as
        rdt tîr
              ed by Rule33- !
                            (3 .
                               1
        laterthan 15déysafterthe1(
                                 36. F.A.C ,
                                           :atl
                                              achi
                                                 ng a cch
                                                        py ofyourinfo
                                                                    n na! gri
                                                                            evan ceanè r
                                                                                       e sponse,:
                                                                                                ndfôrwarding yourcompl?irl
                                                                                                                         tto'tl!ewarden pr'assistantwarden.no
                                 grievancelsresponded to.lfthe15thdayfallsonaweekendorholiday. theduedateshallbetbenextRgularwork day-
        DC6-236(Elective12/14)                                                         .

                                                                                          lncomorated bvReferenceinRule33-103.005.F.A.C.
C.Case 1:20-cv-24998-RS                                       STA'I,EonoFFLSD
                                                 Document 8 Entered       A'LORI
                                                                               DA 03/04/2021 Page 32 of 190
                                                                               Docket
, INM ATE D x Q upwqv
      ,
                                                                   DEPARTMENTOFCOKNECTIONS                              MailNumber:
                                                                                                                        Team xumber:
                                                                                   -
                                                                                   t?; z'
                                                                                        l/
                                                                                         -/
                                                                                          f
                                                                                          !f--                          Ir
                                                                                                                         lstitt
                                                                                                                              lti
                                                                                                                                tl
                                                                                                                                 t.:
           TO :                    (ZI warden                      IZI clmssification      EWEI Med
                                                                                           I      ni
                                                                                                   caHe
                                                                                                   ull al
                                                                                                        th E1 Dental
          (CheckOne)     E5 Asst.warden                            C1 security                             EEI other
          FROM : lnmateName                                                    DC Number                   Quarters     JobAsignment Date
 '
                           o                               c                   Yô )-7g6 02 l> y L2>.Cleck tlzv2l:
          REQW ST                                                                                  CheckhereifthisisaninformalgrievahceZ
      S,                       '             '
                       e '             ,..             '            e                          %                                                e'
                  O            C                                           .
                                                                           $                       .           >                    v
                                                                                                                                                 .          j.
                                                                                                                                                            .


                   f   .
                       '           m         e                 '                                                                                     .
                                                           ;                                           o                                                        zx'M
                       r               s'
                                        f--                e                       o           t--                                    6 fa-,,                     '
            f
                           ,            0.+.,                      #
                                                                   '           s       '                         é                  ,x 'é *>e                              .
                                                                           .                                                                         '

                                                 .                                                                              .           .    .
                                                                                                                        .               .                              .

                                                                                   T                                   = L


                  A11reques? willbehandledinoneofthefollowingways: 1)WrittrnInformationor 2)Persopallnterviem 'A11
                  informal He an swillberes onded to in wlitin                 .

      Tnmate(signature):                                                                           ocf/: 7b )7 Fz-                                                         .
                                                           DO NO T W RITE BELO W TH ISLINE

      RESPONSE                               C$
                                             - hkE YA t b                                              DATERECEIVED:
                  > - 0u &       e                    4/ #d                                c       -                            z               u cw
                G       '- l.d >                          o ' <                                p& - .                 o .    .

                       -                               e eu e                                   #o                    J c-a .




     lThefollowingpertainstoinformalgrievan
                                          'cesenly:                                               '
     BasedontheaboveInformationyyourgrivvanceis                        . (Returned,Denieq orAp ov ).Ifyou *n rmalgrievaneeIsdeniedy
     youhavethelljhttosub'
                         ntitaformalg ievanceinaccerdancewithChapter33-1ù3.006,F.A.C.I                 .                    '
     OfficialtprintNnme':.                       62        /            6 Omcial(Sinaturel:                                 .                        ate:
     Oliginal:Inmate(pluqonecopy)                                                                           *.
     CC:Retainedbyoffiiialrespondingorittheresp      'onseistoaninfonnalgrievancethenforwardtobeplacedininmate'sfile
     nisform isalsoIISGItofileinformalgrievance,sinaccordancewithRule33-103.005,FloridaAdministrativeCode. K.'Tishler:PSYChlDtrlx
     I
     n
     Yfon nalGri
               evancœ  andIn ma t
                                e Requestswillb emsp onded towithin10days,followingreceiptbystafft .          . S;B.C.F
        0l1may obtain fl
                       m heradministratlvereview ofyourcomplaintby obtai mng form X 1-303,RequestforAdministmtiveRemedy orAppeal.completingtheform as
     requi red byRùle33-103.006!F. A.C.!attachinga copyofyourinformalpievanoeand ruponse,andfom ardingyourcomplainttothewardenorasfgstantwardenno
     laterthan 15daysaferthegnevancelsJ'   e-spondedto.Ifthe15tlldayfallson aweekendorhollday,theduedateslAallbethepextreguja!.work day.
     DC6-236(Effective 12/14)
                                                       lncorporatedbyReferenceinRule33-103.
                                                                                          :05,F.A.C.
        Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 33 of 190
                  *t                   PSPA RTM SN '
                                                   I'o F c oR REce
                                                                 rlo Ns   M ailxumber:
                                                                                                                          s'
                                                                                                                           rk'
                                                                                                                             rzovFLORIPA
                  INM ATE REQUEST                                                                    n                                f                                                                      TeamNumber:
                                                                                                     tTC.                     rirhZ TLLC'Z-                                                             -    lpstiption:
    '


                TO:                                            L warden                                           (D clmssifkation                               E1
                                                                                                                                                                 1 Medical                          Z Dental
              (CheckOne)                                       D Asst.warden                                       Q secuhty                                          M entalHealt.
                                                                                                                                                                                  h                 D' Otlmr
                                                Tnmnt Name                                                                         1)C Number                                   rs                           Jqb Assignment                                            D
                  Pi0M:                                                                              (j                             ggjygj                                        ;j2jt4 r,yjq yjcoags j/at
                                                                                                                                                                                        ,
                                                                                                                                                                                                          e/jq
                                                                                                                                                                                                          j           .


                                  ST                                                                                                                                  Checkhereifthisisaninformal 'evance E
                  ;            Gohz
                               07
                                '
                                                              'n .                     a0                7                     à                                                    '               r m                                                  -
                                        ,           .                                                '                                      '                                                                                                                                                          ''
                                                                                                                                                     r
                                    j                   ...                        .
                                                                                                 a            .                                              r
                                                                                                                                                                                                     f)' ' , *
                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                        o miaJ.       .

              .            !                ,   Y, ..
                                                    ,..ê','.' ..           .
                                                                                                          .
                                                                                                          .
                                                                                                                          .
                                                                                                                               .
                                                                                                                                        *
                                                                                                                                                         ,
                                                                                                                                                                                   m*           *                              .            ,,,
                                                                                                                                                                                                                                                     .k
                                                                                                                                                                                                                                                      'RYP'
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                           '               j
                                                                                                                  .                                                                                                                                                                                   ''.



                                                .
                                                                               '1
                                                                                4'-.. ' . jj                                                                                     ..je j .)/t ,o .                                      .                                                   ; #o'.
                                                                   .           .       '
                                                                                                                              .                                               r . 4 :*            :
                                                                                            ..
                                                                                                                                        .                                          *v               .                                           ''
                                                                                                                                                                                                                                                 q                                     elq
                                                                                                                                                                                                                                                36                                     lX'I
                                                        %
                                                        I              .   q                                                  L*                #'                        l                     :                                                                          e
                                                                                                                              Fll                                                               '                                                                          l
                      1.                                '          .

                                .                                      .
                                                                                                              .           .                              v.
                                                                                                                                                          j.                                                                                p                              .

                                                                               .
                                                                                       g
                                                                                       ,
                                                                                                                      .                              -.
                                                                                                                                                      -g                                            '
                               A11                                                                                                                               &. i
                               i requestswillbehandledinoneofthefollowingways: 1)Writtenhformationor 2)PersonalInterview A11                                                                                                                                                           .
                               nform al 'ev esw illberes onded to in writin                                                             .


             ,nmstesi t.el:                                                                                                                                               oc#:                  17 ;
              T                                                                                                                                                                                                                    Me '                                            . .
              i                                                                                               DO N OT                           E BELOW TH IS Lm E
             RESPONSE                                                                      %
                                                                                           k :$                                                                           OAT'EREc.Elu o:
                                                                                                                                                                              )                                                                 ..        .x
                                                                                                                                                                                                                                                           /.              ..
                                                                                                                                                                 .        .                                                                          .
             O &                                # O                to --. r                                                         >                A            x   p                             S                 ?                                   t'
                                                                                                                                                                                                                                                           .VjVgQ
                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                *x
                  '                                                                              %u
                                                                                                 .                                                                                                                              p'..?
                                                                                                                                                                                                                              ff;
                                        @                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          .

        :                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                             '
                                                                                                                                                                                                                  .                                               .', j/ . t
                                                                                                                                                                                                                                                                               .                      ..
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                      *   %,j'             ..
                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                             :!                        N...% Q j              .




            rn efollowingpertalnKtoInfor- lgrlevanee only:                                                                                                                                                                                                                                        '
            B*M olltlktalxpv informltlow yoprgrlevaneeis                                                                                        .   (Retarnel m nl            rApproved).Ifyourlnfermllgrievlncelsdenled,
        y@u lœvetherlghttosgbml
                              t*formalgrlew ncelnlemrdaneewit.hCllapter33-103.006,F.A.C.I)
                                                               '
        Om cial lintName :                                             t'
                                                                        l' .prrt
                                                                               .
                                                                               :37.
                                                               Om cial Si nature :f4Lû7a-
                                                                                        J., '%
                                                                                             u. -             Date:           '                                                                                                                               '                            '
              '                                 KWZ
                                               xo
                                                                                            ..                                                                                              '
                                                                                                                                                                                                                                                                       10 !
                                                                                                                                                                                                                                                                       .

        Oi
        Cèigi
            n al
               : l
                 n mate(Pl
                         uso n
                             e t
                               op yl'     gl f
                                             4de  C .!
                                                     .                                               *  '
           :RétainedbyomcialrespondingoriftYerespopseistoaninformalgrievancethenforwar o eplnr
        % isform isaldouse to5leinformalgricwvancesin aceordancewith Rule33-103.             ezlininmate'sfile                                                                          .

                                                                                          005.Florida Adminis% tiveCode.
        Ini
          form al Gr i
                     ev anc ees  and i
                                     n mat eRe q ues
                                                   tswi llberesponded t
                                                                      o wit
                                                                          hin 1 5 days
        Y                                                                            , foll
                                                                                          owing rœ eiptby staE
        thou
          efoniaymo
              rm  sbt
                    lwain
                        uifre
                            urtllœ ndminisa tl 'vereview ofyourcomplaintby obfnlning forDC1-303,RmuestforAdmi
                                by Rule 33-103.0* ,F.A.C.,attachinga copy ofyourinformalgrievanceandresponse and   nistrativeRemeyorApN l,completing
        warden orassistantwa      rden no laterthan 15 daysaherthegrievance isresw nde to. Ifthe I5tbday f'     y     forwarding yourcomplaintto the
        thenextregu1arwork day.                                                                           allson aweekend orholiday, theduedatcshallbe

t       X 6-236(Effe ve11/18)
                                                                                                 lncorm ratedby Referencein Rule33-103-005, F.A.C.
 Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 34 of 190
  . V&
    a v't                           STATEOFFLORIDA
       k/'                    DEPARTM ENT O F C ORR ECTIO N S      M
     IN M ATE REQUEST                                                                                                                             ailNpmber:
                                                                                                                                             Team xumber:
                                                                                                                                              hstimiion:
       TO:                          Q Warden                                 Q Clmsslcadon                            Q Medical          D Dental
     (CheekOne)                     Q Asst.Warden                                Q Secudty                            W MOO Health Q Other                                 .
     FROM :        InmxteName                                       '                             DC Number                 Quarters         JobAssi> ent           Date
                                                                         c                         YSl78(                  8112.5u IMi3êéroups tltltb
     R E UEST                                                                                                             Ch
  'T                                                                                                                       eckhcreifthisisaninfonnal 'evance Z
       a           p.       .
                                k,' '                                                             -                       gc;           -m                           6
               .   @                                                                                                                         .'
                            @



       àol-  fvkl     I ; csb                                                    .                      cx                          u             v          ' c ;:c '0
        . .u - f*: ),.y . t.t .x..gtnk
                        ' '
                                    . ...        '                                       .            z         .4 .t ;04 c        .
                                                                                                                                   ê        -
       , j ,.       ;.  x
                            . (.
                               ,/',                  .
                                                                             ,
                                                                                                       j      is  - . .    .   .
                                                                                                                               . t
                                                                                                                                 . ' ,
                                                                                                                                     .  , .j
       .                                ..
                                                                                                  f          v          '    ê     -7' o
               4
               .           X 4q '
                        @. '                                                             ;                         *a      o,
                                                                                                                             *      4
                                                                                                                                         ,
                                                                                                                                            Y
                                   t                     t/p,
                                                            'b . ,                                  <                     t*' e     j                  ,
                                                                                                                                                       *                   M
       G* '                     * 7-                                                               n.                     Mr ' 'm '                           f.'
     4.,z,                  *
                                q            '
                                                               .
                                                                    .                *
                                                                                                              r       j   W      ' t* o
         M                              .
                                                               4/                                                     '   f êV' J '                           6 *
           l'
               M uests illbehandledin ofthefolloe gways:1) rittenhfonnationor 2)PersonalInterview.M
            nfo- sl 'evan swilll:e res ded to in writin .
                                                                                                                  -

  lnmnteSi ture:                                                                                                           oc#:$5176%
                                                                         DO NO T                            BELO W TW IS Lm E                     :             a hqm i
                                                                                                                                                                      y stv ,
                                                                                                                                                              JAh,#g gjj
 RESPONSE                                                          Y ï               .
                                                                                              ,
                                                                                               1                           pm uczxub':                                     j
                                                                                     .                  .
 .     -                      ,        -'                 .q                                          w .
                                                                                                                                                      xx
                                                                                                                                                      .s-.
                                                                                                                                                                      gy
           5- -
           -            c ojc                                                                                                   3                        .




In efellowlngo lns* Inform.lgrlevu- lnly:
W** @n tkelboveIe rmu lw ylwrgrleu nee1:
                                                                                                       .
                                                                                                         lRetllrmedy eë r pavedl.IfmurlnfermllW vxneeisdenjed
y@uhlvet:erlgllttoabmlt*r@rmd                            N Ix a % yr                         CElpter33.183.- ,F.A.cII                 ''                     ,
Oo cial rintName :                                   '         .
                                                                   Gr3                   OœcialSi ture:                                                 Date: ) 1Y 1
Original:lmnatmtplusone- y)                              Dado U.
                                                              ml
                                                               ..
 CC:Retainedbyom cialrespondingoriftheresm nsei
 n isform isalsoUSM to 51einformalglievancœ in nzwsvrtan
                                                      oannceinfot
                                                              w1nnalgrievanceth* forwardtobeplacçdininmate'sGle
                                                                11R
                                                                   ule33-103.005.FloridaAdministrativeCode
lnfonnalCvieve = andinmxteR- uœ tswilllx                                                                  .
Youmayobœ'nfurthœ naminise vereview ofyo     =ur
                                               poœnde
                                                    m to within 15 days,followingxe ptbystaf.
tlleform asrGluie byRule33-103.e ,F.A.C..sttachingpl     e tbyob-lningforX l-303,R- estforAdminise tiveRemd yorAppealcomplding
                                   n15daysafterthegra     ce yofyourinfnrmnlgrievanceandresponsw and f- e ingyourcomplaint
                                                                                                                         ,
waMœ orassie ntwazœ no Iaterthe                        ievanceisreo ndd to. Ift                                           tothe
thenextx' gularworkday.                                                           helP dayfallsonawekehdoeholiday, theduedateshallbe
X 6-236(EFe ve11/18)
                                                               lncorm mte by Refx x in Rule33-103-005,F.A.C.
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 35 of 190
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 36 of 190




'




             .'#
          X
          l&                                                                        .           '                                                                  WA                       @#                                A                                                                                                                                                                  I;G.
.(   . . '*..                                                                                                                                    5
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                   .           .                       .                - '
                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                                                                                 t.
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                .â.4.-..
                                                                                                                 .                                        .        ,.           .
                                                                                                                                                                                .       .                                                                                             T                 .                              .           .
                                                                                                                                                                                                                                                                                                                                                                                         . . t
                                                                                                                                                                                                                                                                                                                                                                                           .. .   ,,j
                                                                                                                                                                                                                                                                                                                                                                                                    ,1i
                                                                                                                                                                                                                                                                                                                                                                                                      $
                                                                                                                 ... .                                                                                                                                                                                                                                                           .- .            5sl-..
                                                                                                                                                                                                                                                                                                                                                                                                 .
            T0 :                                           '
                                                                                                                                                                                                                                      .                                      ..
                                                                                                                                                                                                                                                                                      1                                 .
                                                                                                                                                                                                                                                                                                                                                                                                     k
         (C'w,--kO*e1                                           .
                                                                   .
                                                                    '
                                                                       W.                   .                                                        ..:
                                                                                                                                                                                                                                                                                                                                                       .       .                                     ..
                                                                -.... ..
                                                                .
                                                                . .'                            @ .. . .                     .                   .                                                   i .. ..
                 .                                                                  .
                                                                                            W
                                                                                            '           ..
                                                                                                                                                 .   .        .         .. . .
                                                                                                                                                                                                .
                                                                                                                                                                                                 .
                                                                                                                                                                                                                    .                     .                              .        .        .
                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                           .                        ,                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                     .   ,

           . 11
                              ..                  ..           ..                                                                    '.
                                                                                                                                                                                                                                                                                                                                                                                                  14
                                                                                .                            .                                           .J                                                                                                  .                                                                                                                                   .
     .m by w                       .. .            .       111
                                                             ,
                                                             1,
                                                              12
                                                               1
                                                               k11$ .       .,      . ;
                                                                                        .
                                                                                                         . . ....
                                                                                                        . .. .
                                                                                                                .
                                                                                                                  .
                                                                                                                    .
                                                                                                                                             .
                                                                                                                                                     ..
                                                                                                                                                                            '
                                                                                                                                                                                                      . .
                                                                                                                                                                                                                   . .'           .e. 1;' ...     . '.
                                                                                                                                                                                                                                                                         '        .
                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                            ' .. .
                                                                                                                                                                                                                                                                                                    . . . ... ' '.                 '       '
                                                                                                                                                                                                                                                                                                                                                               . ', ' ' '                   ..
                                                                                                                                                                                                                                                                                                                                                                                             .   %.,
                                                                                                                                                                                                                                                                                                                                                                                            .o%s.
                                                                                                                                                                                                              ..    '                                                                                   .'
                                                                                                                                                                        .                                                                                                                       ï                                  .
                                                                                                                                                                                                                                                                                                                                                                                                 .'''
                                                                                                                                                                                                                                                                                                                                                                               .             .w,
                                                                                                                                                                                                                                                                                                                                                                                              -;
                                                                                                                                                                                                                                                                                                                                                                                               #1
      RY                                  W                                                                                                                                                      l                                ,
                                                                                                                                                                                                                                          jj(                                . ..                                        .
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                        z.v1t1,.q,,,,
                                                                                                                                                                                                                                                                                                                                                                                            .,


             *                *                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                .1. g
                                                  -             '%t u                                                                                                                                                                                 P' W O
             l                                                                                                                           .
                                                                                                                                                 -       .              a   J                   lte                           ço 1                  '
                                                                                                                                                                                                                                                    ,n1
                                                                                                                                                                                                                                                                                                                                                                                                   '
                     '
                         *. .                                               G.                          L                                                                       *
                                                                                                                                                                                                                                                          '                                                                                ' '                                          .
                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                  wF
             < *                    I                  -
                                                       -
                                                                                                                                                                                                                                                                                                            ,            .

             .
                                                                                                .
                                                                                                                                                                                                               ** i                           G                                                                                                                                                 q ..
                                                                                                                                                                                                                                                                                                                                                                                             v .j .
                                                  .                                                                                                                                                       .                   .                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                        ' ''
                         gy
                                                                                                .
                                                                                                                                                     .                                                                                                       *e                             l
                                                                                                                                                                                                                                                                                          @ I                                              %                               *                 ?'
                         @ y                  .                                                                                                                                                                                                                                                                                                                                    '
                         .                                                                                                                                                                                                                                                                                               .
                                    '                                                                                                                                               I                     v
         ,
                                                                    #'                                                                                                                                                   .;                                                                                                                                                                       .  !
                                                                                    #                                    @                                                                                                                                                                                                                     .
                                                                                            '                                                                  q                                                                                                                                '                                                                                                 +*
                                                                                                                                                                                                                                                                                                                                                                                                 *p'.
                                                                                                                                                 M;                                             * .                                       *
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                   j
             .                '
                                          # :$r                                                          .m                                                                                                                                                              4                          1               V                                                  ''
                                                                                                                                                                                                                                                                                                                                                                                                 '.

                                                                                                                                                                                                                                                                                                                                                                                                 l.'l
                                                      .                P                            .                                                                               o 4               4                                                                                                             l          .                                                                ,y
                                                               Q                                    :                    .
                                                                                                                                                         .
                                                                                                                                                                                                     .*
                                                                                                                                                                                                                                                                              .                                                                                                                    *

                                    C                                                                        *
                                                                                                                                                                                                                   . 4                                           .
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                       * @
                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                            )lk .
                                                                                                                                                                                                                                                                                                                                                                                         '..>
                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                     :

                         jk
                          ,
                          j
                          -
                          k                                                                                                                                                                                               .                         $ .  .
                                                                                                                                                                                                                                                                                                                         '                                                              * '.%,
                                                                                                                                     -'
                                                                                                                                         '-
                                                                                                                                         q                                                                                                                                                      #                                                                           '               ! lï
                                                                                                                                                                                                                        ,--
                                                                                                                                                                                                                          .                                          .                                                                                                                       ..

                                                                                                                                                                                                                                          &                  .                        ,.                        .        -
                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                             ..            ,,-
                                                                                                                                                                                                                                                                                                                                             ,                     ,
                                                                                                                                                                                                                                                                                                                                                                            ,'              '
                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             ;-
                                                                                                                                                                                                                                                                                                                                                                                              ,s
                                                                                                                                                                                                                                                                                                                                                                                               :k
                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                             .                                                                             .                                ..
                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                              .,                             *                         '                                                  .
                                                                                                                                                                                                                                                                                                                    x....              .                           ,'
                                                                                                                                                                                                                                                                                                                                                                   '                     .;
                                                                                                                                                                                                                                                                                                                                                                                          *.p
     1.- * (M                                     .                                         11111j                                        .                                                                                                                                                                                                            c.;
                                                                                                                                                                                                                                                                                                                                                       .        jy
                                                                                                                                                                                                                                                                                                                                                         .a.ég. .*s.                        .

                                                                                                                                 .                                                          '                                                                                                                                          * .
                                                                            '                                                                             .
                                                                        .
                                                                                    .                                C#$eoe                                                                                                       *           %jp s.
                                                                                                                                                                                                                                                   $                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                          t lt
                                                                                                                                                                                                                                                                                                                                                                                             s.
                                                                                                                                                     ED' .                          -
                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                            @ .         ;                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                             4
             .       ,              .     .                                                                                                                   ''   '                                                                                                                                                                                                                         4 .
     R               P NSE                                                                                                               .
                                                                                                                                                                                                                              &                              .
                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                            '.' . -
                                                                                                                                                                                                                                                                                                                                   wao *.l..'... .
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                            ?'
                                                                                                                     tsE? q4 sz,
                                                                                                                               g
                                                                                                                  '                                                                                                                                                                       .                                                                            . . ..            .q.
                                                                                                                                                                                                                                                                                                        .                                                                  .                ...
                                                                                                                             -                                                                                                                                                                                                                                 .                             **
                                                                                                                                                                                                                                                                                                                                                                                              1*
      '                                                                                                                                                                                                                       .                                                                                         .. -
                                                                                                                                                                                                                              pA                                                          k                         . '                                    '.          '                    ,.
                                    YW W M O                        ****%*''                                      * .                .                                                                                                                                                    .                         Ajjr o , 9,,,                                                           '-; '
           Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 37 of 190




'''
                          * A e.
                               or'
                                 j'
                                  ts.t
                                     .-&'A'
                                          It.t.c?.g-coxk.t
         . .- - .. ..-.       .

                                                :.qz.
                                                    B ..v.
                                                    .
                                                         ;,..t
                                                             .y. .t .    -0,-1âen4; '      >,.                                                -
                                                                                                                                                                                                                                                                                                                         .


                          e!
                           .
                           #lQ
                             ..
                              WM.
                                -
                                .uh.
                                   -&.
                                     (qM(#
                                         3XQ -
                                             er
                                              M '
                                                fXê   %œ-% I$'.l<tX.-.
                                                              j                             1
                                                                     G(A. . .--...........-..
                                                                                       ..
                                                                                                                                                                 -          .- .

                                  -m    e.- '1
                                             ,cceo1..l .?oxk-.
                                                             ,
                                                             d-..-.
                                                                  --Dms.
                                                                       q
                                                                       4o
                                                                       :
                          .   ....
                                 -- -
                                                     .
                                                                     a2 .rouctk.
                                                                               i,j-!
                                                                                   -s % .
                                                                                        '
                                                                                        ..ew    a .&-J.=1                                                                            -                                                      . ...-
                                                                                                                                                                                                                                                                               '


                           % rect'v e-.,
                                       ...as,ou-46 . ,
                                                     -
                                                     n
                                                    .. '
                                                       ,o . .
                                                            .
                                                              ê'.-,.1u> og1 -
                                                                 .           ,'
                                                                              oos                        .<
                                                                                                       . ...                                          ..                                                 .....         ....
                                                                                                                                                                                                                                                                   .. . ...             .-.                              ..



                                                                                                                                                                                                                                           ,....... .-. .. .,.

                          * e i.a.
                                 ,-&-%,-co. ci-oA.h . ckz; ue5 r,;0..- e ,-, 4.t          .                     -                                                                                                            -
                                            -                            .-
                                                                                 -a(
                                                                                   .x xtœ4 Ioo 1.oel.
                                                                                                    .          .                                               ....                                  .      .     ..         .

                              ltotou#-.-..
                                         -.eë.-.eli
                                                  ..
                                                   /sekJ.eri o9 M..j.. -.
                                                            ..
                                                                                                                                                                                                                                                                   .                   -.                            .




                                 '
                                 eJ-,t.
                                      1            ç                             ( rq. rQ.,.
                                                                                           -wJs.'e.v
                                                                                                   ..
                                                                                                    e.J.e, p.
                                                                                                            m$-o z1.    - . .            .-                           ..                            ....    ..
                                                                                                                                                                                                                                                                                                                 .

                                                       s      = xc       .                                                                             .                             ..

                          o.-Fo'. .,:-1ree4v..   1 o?î.'eoslm
                                                            '

                             kxmoeeh ew..aIsuc 'clt.,'4tauae        J..ckeu es ,.- a
                                                                    .
                                   .                    .            .

                                                                                   .e-o ..  eau.2.e.,  .#s! '
                                                                                                            ,.
                                                                                                             ,,
                                                                                               ..                                 ..
                                                                                                                                                                                          .                      ..


                                                              . ;ov 4 ,..-
                                                                            ?,4-:   ,.
                                                                                     4        se,o      s..g                                                                    .                                                                    .
                             &k4r  .c1YW;cs, p<a ..ike y,xiçe-1..                                                                                                                                                                                                          .                 ,
                                                                                                                                                                                                                                                                       .

                                        i *                                comv(x,;:a.u%k t .n 4                                                      -
                                                                                                                                                                                                                                                                                   -
      . - ...-.--- .- - -...--.
                                          l. ... C.Udmo1Gt..
                                  q.&QNGed.                                                                                  - ......-..--..-- .-- .-.- .                                 - -....-,.. ..- -..

                       @ Teee-t-cd ogibes-grouiâ/ 1l ..z .D    pm %.oa :
                            ) tpte
                                 nl                                      ckrzol
                                                                          .
                                                                              ,es'
                                                                                 -
                                                                                 a.,     tete
                                                                                                                                                  .                                            ..                                ....
                                                                                                                                                                                                                                                                           ,                           -

                          * .       to -k.'
                                          ct 4t,4em.(e=Xex,  #euutzwuo ltw-e).>4,kô.r-,..* erl.p/...-.
                                                                                                   -       .        .                                      .                              .                                                          .

                       @ Att 'ovet a- âer xrGe''   c..
                                                     ,-o-.G,.r,:e?'ve > . . (ofses-vtke,
                                                                                                                                                                                                                                                                                                           . .


                         *'            E >f.- e.- . -
                                                                                   -                   -   ..
                                                                                                                                                                                     ..                               ..- - -                                      ..

                                                                                   . ,..     - .-,-. .,- - -.                                                              --       ..- .--. ,-... . --. .. ..                       .-.-....

           0.Bue.1.c., . co(te-c$ôa. kekmu:s,1
 -*j..-... .                                 . <.
                                                .
                                                 -tf.1-. c 09 > j .w c g. c sf.:,f
                                                                              ..            '
                                                                                            ..                 .        .     -                .           .    -                              .            .         ....       .
X'
-'           iceqtyes1. .kpsl e vep..- J4er
                                                                                                                                                                                                                                                                   .
      ..
       - ..... - ..- ..


           * Fcp erkueL.
                              .-        -
                                           -.(';eJ LX e J-* (J ......... .. -@e %w <).
                                                            ..                .        - .     .                    ,        ,     ...
                                                                                                                                                                                    ...             .. . -               .. .                                ..-

                           .
                           o#Je,v.. .c.ooo$.Sz.esiogbeskez wlékoa
                                                            --
                                                                                                               .
                                                                                                                                                                                                                                                                                   .        ... .           ..-




              1 lt Escwci n% co.â,4,',n ,oâ                                am.uwaezaw al.a                                                                            '
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         .



           mY                    .                                 aacv-oT--            eJ.
                                                                                                       .                    ..                ..                 .. .       .            -..               ....        .         -    -
                                                                                                                                                                                                                                                                                   .-..          ...
                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 38 of 190




                                                                          FtORIDA DEPARY EG OFCORREO ONS                                                      S              In c:tvC,1
                                                                                                                                                                srk
                                                                                                                                                                  i&lênlWardeneiProcrarcc
                                                                                                                                                                                        ,
                                                                 REQUEA FORADMINISY M                    REM EDY ORAPPW
                                                                                                                                                                        B-6.
                                                                                                                                                                           O IU Q        .



                                                                                                                                                                   s2F 142222

    To:
                U
                mni
                  w--eP
                      n
                       lreGDri
                             euAsxseieAleogSexullA1bxse
                                     stantw arden
                                                         k .MX;VQ1
                                                      secretav,Floridaoep- entèfc- tions
    From orIF AllesngSexualAbuse,onthebehalfof:                                                                                   a
                                                                                                                                              '



                        mxls
                        t rk Toka                                y                               > I78é                           Ua2e CX .                     .
                          ,m,t              Fi-             Mtddielnitikl                        Dèkumber                            Institution
                                                                                   PartA- InmgteGKevante
        .       .
                                                y j -aœ                       .gqyz                 y                 qv      .       .
                                                                                                                                                      .
                                                                                                                                                               p
            eeG               nse           w1
                                             7             ;!        -.
                                                                      *        ---tk-
                                                                                    lq       J
                                                                                             ( *'                                                   î                        42$ '
                                                                                                                                                                                 -
                                                                                                                                                  ' l
            41ë                                       .
                #
                4

     D              .
                                #       g 'l zom                    ,. f
                                                                Meeïl  ae                                        n                        '                    .                     .
                                                                                                                                           .                   , ta
-                       * 4!,                                            .     .
.       -
                                                                                   .
                                                                                         j
                                                                                         ty                  t
                                                                                                             .            j
                                                                                                                          o           'r
                                                                                                                                       * j
                                                                                                                                         r,,jk                .
                                                                                                                                                              j.
                                                                                                                                                               r.j
                                                                                                                                                                    y-
                                                                                                                                                                 j:;.j,pjj
                                                                                                                                                                         j
                                                                                                                                                                         y
                                                                                                                                                                         r       .
            Tg                  x                     o -t t
                                                           .)e                         * (                                        -                       .              a                   :
                                            *         .e

                                            5                           . ..                                     T                                                           #.
                .
                                                      ?              e.V     A                                            .
                    .                                                         t-
    I       .
                                    .           .e'
                                                                                             .               ,
                                                                                                                 yé               f,       '
                                                                                                                                                                                 -J ' .
        v
                                        6       e
Oa I                                '
                                             (                       q                                  .x       ,
                                                                                                                                      o.                                r                    z
        ,
                           .
                                                            jg Néz
                                                                 .   .    -    IT  xç.  .Vks.
                                                                                     tn I.  œa                   yIgy
                                                                                                                    .
                                                                                                                    am anzjn/
                                                                                                                            s              .

                                                                                                                                          . .,
                                                                                                                                                  .       ,


                                                                                                                                                                    *
                                                                                                                                                                             n   ' l< *
                                                                                                                                                                                                 4
  Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 39 of 190




                                              PART B -RESPONSE
 MAAT:CH,JOHN
                                 Y51786         2* œ* 3-561             DADE C.I.
             NAIE                                                                                     E1114L
                                  NUMBER     FORMALGRIEVANCE             CU
                                                toG NUMBER                 RRENT INMATE LOGATION    HOUSSNG LOCATION

 YourGKevance hasbeen recei
                          ved.revieu d.anda response isasfoll          ow s:
M erfue erinvestigatlngmenatureof
                                      yourgrievançe,ourfindings indicate thatthe Ysponse provided to you on
 Infoc alGrievance 463-2008-0472 adequat   el
                                            y address
                                                      es the issue you have putfo- ard in thi
Based on the ab                                                                             s appeal.
                ove Informatlon. m urgrievance is DENIED
                                                           .
Youmay appealand oblain f
Admlnistrative Remedy orAppurtberadministrative feview ofyo
                                                             urcomplalntby acquiring Form DC14 03:Req
ofInmate Grievance Appeals ea1,completlng the fo= and fo- ding it* th aIIaqachmentsto the oëce oft     uest
                                                                                                       h for
                            , K 1 South Calhoun Street, Tapahas4ee.FL32399-2500                         e Bureatl
                                                         ,
THIS X CUMENT MAY CONTAIN CONF                                                     .
ADDRESSEE ONLY. UNAUTHORIZED RELEASE     IDENTIALORREGORD/
                                                     DISCLOS  CARE INFORMATION INTEND*D FOR THE
                                                             URE MAY VIOLATE STATE XkD FEDERALLAW
                                                                                                               .

          DR.L.GASCON, PSY.D.                                  M
                r                                                  .   CORRALES. AW P
                        .
                                  x
SIGNATURE      TYPEDORPRINTEDNAMEOF                   SIGNAT                                       o avao
         EMPLOYEE RESPONDING                                URE OF WARDEN AS .                          DATE
                                                        WARDEN,OR SECRET .
                                                            NEPRESENTA


                                                                                             cwevMA
                                                                                                 xIKl
                                                                                                   LEujoat
                                                                                                         c,

                                                                                            sE?:3 2229
                                                                                            ,
                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 40 of 190




                                             FLORIDADEMO EUOFCORREOONS                                          REcyj
                                                                                                                .   vsp
                                        REQUEST FOR ADM INIO                  M   REM EDY OR APPEAL                      ;'                   . '              '*,:
                                                                                                                        03T4 6 m pn                           ..,,.
           Z ThirdPart GrlevlnceAlleo gSexualAbuse                                                          Depaameatofc
        TO: U warden    U Assistantwe en      M SG W ,Flo* DO                                                                             .    .
                                                                                                                                                   0*
                                                                                                                                                   ffr
                                                                                                                                                   . -'
                                                                                                                                                      ..w .



        Fromor:,
              ILaFAals
                  st
                     er
                      >g
                      ,
                      kFia'
                         Satex
                             ou
                              kaolAMbuiddl
                                       sc
                                        e,
                                         -eon
                                            c thebehalfof: v
                                            lnitial
                                                            s,,66
                                                           DC Numbœ
                                                                                                                                         CT
                                                                                                                                 Institution
                                                                                                                                                               .'
'



                                                           PartA- Inm ateGrlevante                                  .                    -

        ' :f <                               tg' 4 . *                                          *       '                        '           *- - '

        Isstze'
              .t          c:        '       -'                                                                                       .                                     '



    '
                            w                         *.                  .                                 .                                 &.




                                              .
                                                 j. .                     . w'                      .           '                './                           .
                                                                                                                                                               '
                                                                                                                                                               ..
                                                                                                                                                                '
                                .       w r- t.                                                                         (y                         r               .   ,
           *'
                                                           P'             ,                         t


I
l
l           A    *'                               .
                                                                                                                                                               .,
j                                   *   %                                     %            *   œ'
                                                                                                    '
1           (                           l                                              ll
                                                                                       .                .                    ,
I                                                                                                                                                              .
1.
1                                                                                                                                                              .
I
q                                                                                                                        :                                        .
I                     *                                               %                                                                                        '
                                                                                                                                                              '''.
                      '                                         öd r               z                                     .


i                                                                                                                                                              '



l
)
1




1
I                                                                                                       '




j                                                                                                                                                             ''
                                                                  '
)
i
                                                                              ,     -
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 41 of 190
                         Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 42 of 190
l.                / UV
                     .                                                                                                               w   . a .a.- v r r w            aw m e=
(
I TNM ATK WW UO                                                                                             sozxw vxroycrm m oxg                                                                                         A umw                                                 ,
;
(        v                        -                     .                       -i-
                                                                                                                                                             .
                                                                                                                                                                             .       A2
                                                                                                                                                                                     .
                                                                                                                                                                                          ôX T
                                                                                                                                                                                     v <-* - --
                                                                                                                                                                                                  e=rirM
                                                                                                                                                                                                rne -  rf:
                                                                                                                                                                                                            br -
                                                                                                                                                                                                         *on:
                                                                                                                                                                                                                                                                               -   .
                                                                                                                             .                    .                                            .                     .                                                             '
                                                                                                                                                                                                                                                 .                     .

                     'm :                                   (3 Te                                               Q fYR=r
                                                                                                                      '6e a                                      U MMIMI                                         D D*
               (G =kx e)                                    V ZZeW-                                             U B-                                             D M- EG                                         EJ o-                           -



              ROM'r- Nams                                                              4.                                                    Dc5)
                                                                                                                                               - 7::
                                                                                                                                                 w . El
                                                                                                                                                     >ln a r
                                                                                                                                                           Hpb-                                                                            e De
     *
     d
     '
              .         n                                                             GW                                                                                                                                                  . s/zz/lq
               RR                           T                                                                                                                                    tRhe
                                                                                                                                                                                   .. hM d
                                                                                                                                                                                         . fhl
                                                                                                                                                                                             .pt
                                                                                                                                                                                               .sa .
                                                                                                                                                                                                   mfnJT'mBlm..
                                        o
                                                *                   @
                                                                                                                                                                                                            p
                                                                                                                                                                                                                                              .        em cc Q
                                                                .                                           '
                                            .                           .                  .                                                                                         *                  .
                                                                                                                                         .                               j                                                    @                           ''
                                                                                                                                     .                                                                                                                 .
                                                                                                                                                                                                    o                                                                      #
         '               ' T                                                .

              '
                                                            .
                                                                                                                                                                         .
                                                                                                                                                                                                    C@nirz                                ,           .q
                                   c
                                    p                       *               e
                                                                                 i                                       s (b                                                            ks              .-m2                         :               .
              #                   51                                                                                                                                                                                     14                                     ..
         .                    .                                                       .
                                                                                                       # Y                               l            .                                                          *
             jjjj,                11
                                   ,.                                                 '.
                                                                                      !
                                                                                      .                         l
                                                                                                                d
                                                                                                                jlj'j'                             'I
                                                                                                                                                    1ù                                   l
                                                                                                                                                                                         d'
                                                                                                                                                                                          !' .,1.               .'
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 l                    '
                                                                                                                                                                 ,
                                                                                                                                                                                                                 y jjjg
                                                                                                                                                                                                                jj    jj
                                                                                                                                                                                                                       r                   j
                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                           jj
                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                          . j                  .
                                                .               . .                                -                .
                     ua,t
                     w
                             .                                                                                               %               .
                                                                                                                                                                                                                     . .          .
                                                                                                                                                                                                                                      $                            .
                                    .                       l               .     e
                      51 $ u                        '
                                                                                               .
                                                                                                           *
                                                                                                           1                         O                           CC                                 t                                     .
                                        ex 'n A                 f:$1
                                                                   - a. g                                   aïe'lorv oc                                              41
                                                                                                                                                                      -                   .                          '-
                                  '-
                                                       m'X bslxnre h rm&
                                            w1 'em x G be
                                                                         ofQze111- % m w.1)W=l
                                                                      nndvlloh '' -
                                                                                             '- ToFnvn,xfn
                                                                                                         'rm or 2)Pr onalrwfv w . ATI                                                                                                                                              '
     .                            m
                                                                                                      .                      ..                                                                                                                                        -

              v sdw( .
             l'                                     ).
                                                     ..-                  .,k
                                                                          /          . .       s. . ysja'g;                                                                                                                                                            .               .
                                                                                                                                                                                                                                                                                       .
                          .                                                                                                      .                                   -
                                   .        .                                                                                                            .                       *                                                              oauec $
                          - '                                               .                              DO W O'
                                                                                                                 .P                               BVI'TIW '
                                                                                                                                                          rg-rrnTNM-                                            .             .       .          r:efdEiPfogfem'
                                                                                                                                                                                                                                                 -                 - .. - -            --


             XWW CVW                                                                                                                         Y                                                          p                    n
                                                                                                                                                                                                                              :       gAy 2: 2218 --
                     .
                          Inmate M aatsch,

                               After further investi atin the nature of your grievance, our findings indlcate hat
                         based on an.abundance of recaution it isn6ta com m on ractice fortbe Departm en to                                                                      .

                         >e re ate the trans ender inm ate o ulation in a se arate dorm itory. This is don to
                                                                                                               .
                          revent an      e of discrim ination takin Iace based on sexualoriehtation, and du to
         .
                         otherse '                  w     A i tim e ourre uestforaIItrans enderinm ates t b
                  '                             .               .           .                          .                 .
                                                                                                                                                                                                                                                                                       e
     l                    housed                                                                                                                                                                                                            es+v- IOEjnator
                                                    9                                                                                                                                                                                       .
                                                                                                                                             .
                                                        G               ,1>- - o                                                                                                                                         .                 l
         m - qko - e r- lalzpc l - w- b                                                                                                                                      <                                           D
           â                                                                                                                                                                                                                  ys= e vw-lgd=                    h A<
         yG u** WW 6 * ****---*1W > W
                                                                                                                                                         .

         > i.! ' Nvma: '                                                                           D                                 M i.l '                                 :                                                            m
                                                                                                                                                                                                                                           wfw:*/O e /O
         œ.
          m..T.- > = e                                                                                                               .
                                                                                                                                                                                                                                                        x.. D ,
                                                                                                                                                                                                                                                              ..
         x f= *& - *> >                                                 -           '      H-              -**' **3-> lB.M .- âKl*-
                                                                                                                                  '''M'''-                                                                                                           AN C- /N 'P
         >
         Yx> - >
                           a-'- -M%    - '* %=>
                                  -*-'' ze e> == *
                                             k - '< - '         H-       .
                                                                                                            *< 1J                                                                                                                                     .      '
   >                      -v To-*Y
   w G ku>e >xo> .Gl mF= lz      o . nX puœ
                                        > M       -     H= >.
                                                            3R 3-=4-H A' ''- '' R= * œA&< =>
                                                                         r>   -     o G e   œ -
                                                                                                    O T= =
                                                                                                    e    m                                                                                                                                            .

 .        .''            .         *        dv faa x.te    œo* -.& dx do xu w
                                                                            * lsocuoKm w tœx                                                                                                                                                     -
  = 23:- .      1W l)                                                                             .   Q    *                                                                                                                      .

                                   T>= ;=- îker                                     % - q-H s- leo> x                                .

                                                   - hM pa3.:n3.x5,Fx a                  'V v'v w        n
                                                                                                                                                                                     =    .-   c -.
                                                                                                                                                                                                  1 V-                   txhvmtal'x cc Ax / A
i     Case 1:20-cv-24998-RS                                                         Document 8 Entered on FLSD Docket 03/04/2021 Page 43 of 190
'
j
-
t
'
y
,
l
i
-
j'
 g
 j
 '
 r
 -
 j'
  r
  :
  !
  j
  g
  '
  -
  g
  j
  y
  -j
   y
   r
   g
   y
   ,
   g
   j
   .-
    jj
     -
     ,l
      k
      :
      jj
       r
       g
       y           r
                   :
                   -
                   j
                   y
                   ,
                   k
                   yjj
                    k:
                     g
                     y
                     k
                     j
                     yj
                      -
                      '                                                                                                                                                                                                                              Ae
                                                                                                                                                                                                                                                             st
                                                                                                                                                                                                                                                              aRECE
                                                                                                                                                                                                                                                                    Dauec I
                                                                                                                                                                                                                                                               ntwardenLiprogram:
                                                                                                FLORIDA DEPARTM ENT OFCO RREW IONS                                                                                                                                    IVED '
1
1                                                                                    REQUEA F0RADMINIO N EREMEDYORAPPEM                                                                                                                                      JUN 1'9 22181
                              n ird PsrtyGrievanceAlleo gSexualAbuse
         TO: Z Warden                                       Z hAssistantWarden                                                                Z S=1:*       - 3-
                                                                                                                                                   etary,FloridaDepartmentofCorrections
         Fromor1IF.Al
                    le.
                    4 o
                      4 gTo
                         Sexk
                            ue
                             llAb7.
                                 use,Q.
                                     onthebehalfof: Y:17:6
'
                    ,
                           Last                      Fiot                   M iddlehitial                                                              DC N umber                                                   Duze CI
                                                                                                                                                                                                                                        Ikstktution
                                                                                                                     PartA - InmateGrlevanee
          -        s          .          .           , .
          l l                     a                                             d                                    .
                                                                                                                         (                                ç                        g .j                  . o                        ,                                         .

                                          F           15                                                                                                           e              r.
               ,                             '
                                                                            .
    J                             e&%.                                                                                   U                                 S                                        jy                                                         .
                                                                                                                                                                                                                                                               xjk.t.
                           1,                 c                                     e                '                                                    .
                                                                                                                                                           >
                                                                                                                                                                                   .
                                                                                                                                                                                                        ..             .
                                                                                                                                                                                                                                                    s                   .

              r'                             -       t 3.           *
                       <. -                                                                                                                                              .
                                                 q                                              R.                                                             '
                                                                                                                                                                        Vx.
                              -
                                          2,                                                                                                                                  -        ''
                                                                                                                                                                                                                               e'
          ,                           .                q
                                                                                                                                                  .
                                                                                                                                                                                                                                   t
                                                                g                                        .                   q
          3t                                                                                                                              .
                                                                                                                                                      p                       tpj
                                                                                                                                                                                -
                                                                                                                                                                                oj. . j.,
                                      .                    .                                .            .                                            o' .                             j        -                                            syj,qve               s.
          tl                  ' $ '- ;. t:                                                                                                        .
                                                                                                                             '
               >                                                                        .                    .       .
                                                                                                                             lnM .
                                                                                                                                                      eJ                      -             '       '                      .
                                                                                                                                                                                                                               $(
                                                                                                                                                                                                                                - (kr.a
                                                                                                                                                              j.                  . . . ) cp             .                                                    m
                                         %                              I
                                                                                                fa tt
                                                                                ,
                                                                                                         .       w
                                                                                                                                                                                                                                                              ôk
                                                                                                                                              .                                                                                .'
                                                           çq
                                                                                                                                                                                  ào                     .
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   .




                       A
                                                                                                 .                                                     *j                                                                      '*                   u


                              p.
                                                                                                     *
                              $                                                                                              .                                                                                .
                                                                                                                                                                                                              '*               *
                                                                                                                                                                                                                                         F                     e-
                                                            -                                                                                                                                                                                      X
                                                            .
                                                               .
                                                               3ï                                                        .
                                                                                                                                     -'
                                                                                                                                                                                                .
                                                                                                                                                                                                                   . k,.
                                                                                                                                                                                                                               '

     .         ..             .          ..                             3                                                                                                                                                                     .pljr tjy
                                                                                                     .       ..                  .        .


    T'                                       -/#' 2
                                             -
                                              .
                                                                                     ee ' xt.= l.t-4%.'r.f,-nav uo,j,r-oK <r=    ,                .                .-                                        -,   1.
                                                                                                                                                                                                                   t,
                                                                                                                                                                                                                    <,.            - A-.
                                                                                                                                                                                                                      a n,& A..-z-z'   --T---1          ..




                                                                                                                                                                                                    < n% A,..< V '%=v*
                                                                                                                                                                                                    a .B.
                                                                                                                                                                                                       WkK'% <                                                          %
                                                                                                                                                                                                    X                                   eu %
                                                                                                                                                                                                             o      koàx =                                v o.c w
'

')
       Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 44 of 190
j.*>
t
f
îss ()I
(                                                    PART B -RESPONSE
t               1
!       MAATS
(              CH,JOHN                  Y51?86         190- 63-040         DADE G.I.                       E1122U
L
                    NAME                 NUMBER      FORMALGRIEVANCE        CURRENTINMATE LOCATI
                                                                                               ON        HOUSING LOCATI
                                                                                                                      ON
                                                        LOG NUMBER

       YourGri
             evance hasbeen received, reviewed,and a response is asfollows:
       Aqerfudherinvestigating the nature ofyourgrievance
       InformalGri                                        , oursndi
                                                                  ngs indiœ te tbatthe response provided to you on
                  evance # 463-1905-0202 adequately addressesthe i ssue you have
                                                                                   putfo- ard in this appeal.
       Based on the above information, yourgrievance is DENIED  .


       You may appealand obtainfurtheradministrative revi
       Administrative Remedy orAppeal                      ew ofyourcom plaintby acquiring Form DC14 03;Requestfor
                                        œ mpleting the form and fo- arding itwith aIIattachment:to the
       ofInmate Grlevapce Appeals, 501, South Galhoun Strebt, Tallahassee,FL 32399-2500.               office ofthe Bureau

                                                                     X'MX W G
                                                                      *           s#Aw p        .




       SI
        GNATUREANDWPEDORPRINTEDNAME OF                    1     l AT RE OF W ARDEN. ASST.
                                                                                                        * 11*/p0/q
                 EMPLOYEE RESPONDING                                                                          DATE
                                                                WARDEN OR SECRETXR'S
                                                                     REPMESENTATIVE


                           D*t.
                              C.
                               l.a*r
                            ll- 1)

                     rJUN 1 92219
                                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 45 of 190
'
    .
    îec cpI
                        ,   t:                                                                                                               FtORIDADEPARY EG OFCORREO ONS
                                                                                                                               REQUG F@R ADM I                                                                    M            R'M O XPR XFPW
                                                                                                                                                                                                                                                                                                                                                                     .

                                                                rd F.                             Grievlnte AIl ng SexMllAblse
                TO.' WxMO                                                                                         Aesl
                                                                                                                     's
                                                                                                                      iMtWAM en                                                                                  S
                                                                                                                                                                                                                                                   ,    Flon'
                                                                                                                                                                                                                                                            daDO                                          ent01                                            '                                  1
                Fm m orIF Alle                                                   gSexul1Ab- e,on thebehalfof.. ,
                                                                        f
                                                                         -
                                                                            k okA                                                      C                                                                                                                                                                                                              #
                                                txst                             Fiat                                M iddlm lnih'al                                                                     Y61.7$6
                                                                                                                                                                                                              -                                                                                                               -               '''
                                                                                                                                                                                                                  DC NlM ber
                                                                                                                                                                                                                                                                                                                                  u . . .on
                                                                                                                                                                 PartA - Ilmd eGrlo ançe
                                                                                                                                                                                                                                                                                                                                              j . y (                            ..


                    .           .

            -
                                                                        e.l .
                                                                            t (z.ea                                            -                             iR06- -             ,
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                               1,.' j
                                                                                                                                                                                                                                    > t r.         .
                                                                                                                                                                                                                                                                                                              qj
                                                                                                                                   e                     .           .                                            ..
                                                                                                                                                                                                                                                                                                                              -                       -,                                  ,m 4        ,
                                                                                                                                                                                                                                     #.4,
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                        >                                                         e                               -                                               e
                                                                        ..                                             gj' t fz .                                                                                 .
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                               k z                          .           ih .1e . ge,j                                         .'
                                                                                                                                                                                                                                                                                                                               f,rzj j. kesz.
            L                       ?                                   ;
                                                                                                                                                                                 .
                                                                                                                                                                                                             ,

                    !                           (                                        o'
                                                                                          (                          ij
                                                                                                                      e. c                                                   ' ?#                                     '
                    y
                    ê.                  z
                                                                             .                                                                      ..                   .               t               .
                                                                                                                                                                                                                                                                        ',                        ' Y*
                                                                                                                                                                                         d,                                                                                                           .                       ,nï
            :1
                    t                   .:                                       .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                               #               r .. : yt)z                        v
                                                                                          j ,I ,                                                                  e                          :                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                r          '
                                .                                   '
                                                                        ..
                                                                        .    *               !                                          3            .           '.... .
                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                              4               1e.                                            $
                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                           J                                             I               .
                                                                                                                                                                                                                                                                                     .
            -
                    '
                                                                            (*                                                                                                                                                                                                        , -                                                 4.                             r                    f
                    *
                     y.                                                              t,                                                                                                                                                                                                                                           .
                                                                                                                                       .        #œ               v
            .
                        '                                                                                                                                                        / ..
                                                        .                                ,         ,        .                                                                                                                                                                                                     .                   .
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                    fI

                    ock
                                w.                      '
                                                                                          *                                                                  .                       e.      1                    9, j.e..                                                  . e. r                                ' (,
                                                                                                                                                                                                                                                                                                                     x.JJaf'.
                                                                                                                                                                                                                                                                                                                            ) .
                                                                                                                                                                                                                                                                                                                              , y.).
                                                                                 ,.      .
                                                                                                                                                                                                                                                                                                                                                                                                  ,
                    ,               '               ,           -                                                                                                                                                                                                                                                                                                                                 i
                                    tec . I                                  y.
                                                                             j
                                                                             -
                                                                             -
                                                                                                            vê , e                 .
                                                                                                                                       '-
                                                        t                                                                               -                                    jy ' , . ..
                                                                                                                                                                                       jje k                                                        .
                                    .           , *. '!             #        '   4                                                                                                           ,       '                                                                  . I
                                                                                                                                                                                                                                                                          , '.                    ejk-v                                   '--                            '       .
                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                         1.                                  .                .                    ..
                                                                                                                                                                                                                                                                4
                            *- -                                                                                                                                                                                                           s ..                                               .
                                                                                                                                            *                                                                     <                                                                                                   --      ;                       .'                 .       *e * .
                                                                                                                                                                                                                                                                                                                                                                                      1   '

                                                                                                            H% 1A 7 .                                                                .                                             '                                                                                                          z                                    .
                 15 LC                          .
                                                 jp s . .                                                   .              j                                                                                                               e-- .: -*-
                                                                                                                                                                                                                                                    :
                                                                                                                                                .
                                                                                                                                                                                                                      ,
                                                    '
                                                                            4                      .
                                                                                                       (                   :,                       t.                                   ë                             p                               t ,
                                                                                                                                                                                                                                                         $. y g                                                   ,y y                    .       y. , s                         .
                                                                                                                                                                         -
                                            >           '
                                                                                 (                                                                                                       ;
                                                                                                                                                                                         '
                                                                                                                                                                                                     j.                    .                                            .                 ,                                                                                                           .
                        e                   .                                                     v.                                                                                                                                                                                                                                          :                  v
                                                                j                                 '         '                                                .
                                                                                                                                                                             '                            @                                                 *                                                 '
                                                                                                                                                                                                                                                                                                                      N                                         ..           y..
                        .                        .. z. â
                                                                                                                                        5                                                                 *            '
                                                                                                                                                                                                                               f                        % e
                                                                                                                                                                                                                  .                                                                 q''
$                           %                           ë*              .
                                                                                     *           * .t
                                                                                                                                                                                                                                                                    .       '
                                                                                                                                                                                                                                                                                                                       .p                             #    .
                                                                                                                 a                                                                                                                                                                                                                                                                    r
                                                                                                                                                              C                                           j                                                                                                                                                                          #
                                                                                                                           .
    .            ,                                                                                                                                               Q                       :
                                                                                             .
                                                                                                                                       u.                . jjy                           ,                                                                      .                         'z
                        G $
                          'l --
                              t- -                                                           .
                                                                                                   '
                                                                                                       .                       .               i'
                                                                                                                                                                         ,'                              t                                         @        j               .                     ,
                                                                                                                                                                                                                                                                                                      j.g
                                                                                                                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                                                                                               .                  . , j               -. : .
                                                                                                                                                                                                                                                                                                                                                                     lc
                                                                                                                                                                                                                                                                                                                                                                      .    jjz
                            5,                       S'                 & rc-                                                                            cou                                                                   j. secur;                                                                                                  -
                                                                                                                                                                                                                                                                                                                                          .



                                                                                                                     r.                ' '                                   p                       -                             -                                                                                                                                                              .
                                                                                                                                                                                                                                               -                                          '
                                                            #                                                                                                                                                                                                               -                         -
                                        -
                *                                                                            .              *i                                                                                                .
                                                                                                                                                                                                                                                                                          ;:              v                                           .
                                                                                                                                                                                                                                                                                                                                                                                 p
            *                                                                                .
                                        .                                                                                                           ,?
rk
 jj *i
     l.
      ',.s ttr lzM.oa ,!. '
        .
                          ) .. t ' '
                                                                    ..
                                                                                 .'               '                   .
                                                                                                                                        ,.
                                                                                                                                                             fke s                                        2                                .
                                                                                                                                                                                                                                                            g%%
                                                     .. .'' ..
                                                    k ,.                         '                         i f-e . 'e Ianm                                       .           j               ;,.,j                                                 ..
                     6((b..,.:
                             8
                             1..
                               J                                             .
                                                                                          . ..

                                                                                             .
                                                                                                                . j..' .                                         ,           t .xû                                                                              .
                                                                                                                                                                                                                                                                                :                                         a
                                                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                                          n,.,.j..
                                                                                                                                                                                                                                                                                                                                                  ujaazâ
                                                    DATE                                                                                                                                                                                                                                  ,                                                   yy.jygg
                                                                                                                                                                                                                                                                    sjsxAw q:o,sqjw Ar Ax
VBY *'-NAD RE. INM AR A/RFFATo a eY tt .                                                                                                                                                                                                                                                 o o.c.#
                                      ON NG 4 oyxm nav -                                                                                                                                                              >.- -'-                                                                     >
                      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 46 of 190

    >z.bl                                                                                                            FLORIDADEPARTMENTOFCORREW IONS                                                                                                                                              Assi
                                                                                                                                                                                                                                                                                                        sl
                                                                                                                                                                                                                                                                                                         sRECE
                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                          !twar
                                                                                                                                                                                                                                                                                                                oadec l
                                                                                                                                                                                                                                                                                                              denàiprogmms
                                                                                                                                                                                                                                                                                                                IVED
                                                                                                            REQUEST FORADM INISTRANVE REM EDYORAPPEAL
                              Z                                                                                                                                                                                                                                                                        JUN 19 2918
              TO:Z T
                   Whai
                      zdPartyGZrle'v
                      rden
                                   aceAlleogSexualAZbusSe=j:
                                   WssistRtWarden          ete
                                                               .                                                                                                                                                                     $.                                            Q
              From orIFAlleo gSexualAb- e,on thebehalfof:                                                                                                                                        ,   FloddaDv dmentofCoaections
'                                 1Lqs.t.
                                        44 FTo ke -
                                                  a.c.
                                            irst Middleh11dal
                                                                                                                                                                    Ysk
                                                                                                                                                                     DC
                                                                                                                                                                       7%                                                                     Llacle C.l
                                                                                                                                                                                                                                               ..                  .                       -.



                                                                                                                                                                                 Number                                                                                        Vstitutton
                                                                                                                                       PartA- lnmateGrlevance
                  .       .
                                       .                          ,.
                  1I                       zh                       jé-.                           a                                   .)                                   r                            y j    .
                                                                                                                                                                                                                                     .             0' ,                                                 .                     .
                                                                    I5A                                                                    '
                                                                                                                                                                                     e               r.
                      ,
                                           4:                                                  .                                                                        .
                                                                                                                                                                                                                                                                                       .


          J                   1.., NN
                              ..
                              Y                          r                               ..1
                                                                                           (, e                   2
                                                                                                                  T
                                                                                                                                                                            .
                                                                                                                                                                                fE
                                                                                                                                                                                 ;                                          (                          .                                                    -.
                                                                                                                                                                                                                                                                                                             !#.(-
                                                                                                                                                                            %                            .

              .                   .1.
                                    .j                            I        .         *                                                                                      IM                                                                 ..      .
                                                                                                                                                                                                                                                                           *                     s                    -       .
                                       ''
                                        > .
                                          q* j !                                     .                                                                                               '
                                                                                                                                                                                                                                ,%
                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                               .                                      .
                                       .
                                                    Lg%
                                                    c                                                                    .                                                               *       .
                                                                                                                                                                                                                                                                                                                              .



                  '                r            '
                                                                  e 4
                                                                    '              z                                         '             %                    '
                                                                                                                                                                                                                                                       .       j
                                                                                                                                                                                                                                                               j
                  3 û ,                  x   1
                                             -.                                                            - '
                                                                                                                                                       .
                                                                                                                                                                    r ' l$z11, - f*
                  tl                     5
                                       ' 1 it j.
                                                                                                                                                                                     .
                                                                                                                                                                                                         t                                                                             ss;ve
                                                                                                        (,, ,                                                                                             ..
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                            .s.

                  6                                           .
                                                                                                                                           ;nM
                                                                                                                                                                .<                           -                 '                '
                                                                                                                                                                                                                                                                               .




                                                                                                             ..              .         p       .                    .
                                                                                                                                                                        .
                                                                                                                                                                                                                                                           $ 1 1'
                                                                                                                                                                                                                                                           ,    2r                                                    '
                  .                             $
                                                                                                                                                                    y j.                         . .                    . ; cp       .                                             ( .j. k
                                                                                                                     tat.
                                                                                                                        p                                                            -
                                                                           <                   .                     .
                                                                                                                                  qk                       .
                                                                                                                                                                                                                                                                                                        u
                                                              . .
                                                                               ,
                                                                                                                                                                                                     jj
                                                                                                                                                                                                      gj
                                                                                                                                                                                                       y;j                           ..
                                                                                                                                                                                                                                      j                        .           .


                                                                                                                     .                                                  .( #                                   ,                                                   -               V                                      .




                  -
                  %
                  110 3
                      *                                                '                               -k    .
                                                                                                                         -
                                                                                                                                           .                                                                                             -'                -
                                                                                                                                                                                                                                                                                   '
                                                1-
                                                '                              -
                                                                               1               /                                       -
                                                                                                                                                   -
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                            !i
                                                                                                                                                                                                                                                                                             t: *-
                                                                                                                                                                                                                                                                                           1,-

        . .               ,                     .                                                                                                                                                                                         .
                                                    .                                  !                .                    ..        .
                                                                                                                                                                                                                                              ,.                                       .e s                 -         .


I                                      -tf- 2    ee 4%9. . ..-.%t- 4.-
                                                        .
                                                         --



1-                                  -
                                    f '1      Is
                                               '                                                                                                                                                                                               -q                      c
              w                    - -            -c e 4               1'u,o
                                                                       .
                                                                                                                                                                                                                                              e -                                                      . '
                                                                               ...
                                                                                           pa:
                                                                                           .
                                                                                                                 .           V                     T                                                                             $
irl- ea                   ,
                                                -                                                                Le Jv                                                                                   -
                                                                                                                                                                                                                    .       .
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                            '



                                                                                                                                                                                                                            -                          '
    t.                        ue                          ,         .,.1 .u                        .                                                                                                                                                                               r . ' ? -.
    '
                              ll
                               p   .
                                                                                                                                       j                                             .           j
                              jy
                              y    .                                                                    .
                                                                                                                                                                                                                                                                                       a
                                                                       &
              4.                                          pmM                                                                                :,
                                                                                                                                              j
                                                                                                                                              ,
                                                                                                                                              1
                                                                                                                                              4.           ,.

                                                                                                                                                                                                         .       .
                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  y,                               ,                                             ...            jjy
                                                                                                                                                                                                                                                                                                                  y

               r                  Jn                      t                                                      .
                                                                                                                     J                     'r
                                                                                                                                            j                                            ,           ,       j gyj .                                                                                                      .
                                  9 / l9                                                                                                                                                                       . :.     .
                                                                                                                                                                                                                                               ,


                                   o.x                                                                                                                                                                       slsxwmuqEogsqlEvxxzwxo n
                                                                                                                                                                                                                                                                                   yb
                                                                                                                                                                                                                                                                                    .'1
                                                                                                                                                                                                                                                                                      -786
                                                                                                                                                                                                                                                                                                 .   c.,
.:vs,s..w RE. '.-.w .s.::svo o E ,ottow yxs
                                                                                                                         ,o,ao oav- ,xsloxs,                                                                                                               ..          <- ? ..- -, ,
  Case 1:20-cv-24998-RS         Document 8 Entered on FLSD Docket 03/04/2021 Page 47 of 190
r&-  hI                         G ILEDPILED
                            *    AGENCY CLERK
                                                   P RT B -RESPONSE
                                JUN 28 2210
      MAATSCH,JOHN                   J:zx -           ju uxjr           DADE C.I.                        E1122U
                  NAME                                jsvAxcE Loo        CURRENT INMATE LOCATION     HOUSING LOCATION
                                                        NUMBER

      CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY                       .
      UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOM TE STATE AND FEDERAL G W
                                                                                             .

     Your
     h adm inistrative appealhas been reviewed and evaluated. The response thatyou receked atthe instituti
                                                                                                         onalIevel
      as been reviewed and isfound to appropriatel
                                                 y addressthe concems thatyou raised atthe i
     asthe CentralOmce Ievel.                                                              nsti
                                                                                              tuti
                                                                                                 onalIevelaswell

     Yourappealpresents all
     appellate revi
                           egations and/orchargesthathave notbeen previousl  y addressed atthe institution.This isan
     make         ew pr
                      x ess;iti
                              s notappropriate to rai
                                                    se new all
                                                             egations, chargesand fadsthatthe previousdecisi   on
          r(instituti
                    on)hasnothadanopportunityto inyestigateandrespondto    .

     Youradm inistrati
                     ve appealis deni
                                    ed.
     J.ADAMS                                                                                                           .




     SIGNATURE AND R PED OR PRINTED NAM E OF
                                                                    * WS-A
                                                           SIGNATURE OF W ARDEN, ASST.
                                                                                                         yy ))
                                                                                                           DATE
             EM PLOYEE RESPONDING                            W ARDEN,OR SECRETAR' S
                                                                 REPRESENTATIVE




$
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 48 of 190
                                -
                                 '7 -   ,)1     -               )            *                               .
                         4 k'*œu$*> '--a.1% J5X I JOlbX
                                                    @
                                                              k 01M &* çe T3-t@@VDW >
                                                                                 *
                                                                                                             !
                                                                                                             1
                                                                                                             '
                  +   -       ap'l'go j!M .ts rp - JQlh
                                                     wf        WT O JK VJ ç'  œ çCap@tzf '*                  I
                                                                                                             :
                                                                         ç               9 çW 1f
'
                                                                                                                 '
                                                               .ç'p, mjJ'
                                                                        a epo uw zp-xzpy              ,4 ,1
            '
            a -   v?
                   .
                    0*      O 5 D-a >          o 5 fr      @* 10e 'o Wpw           D S'W      .l   2=y Xl
        4                                           J
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 49 of 190                    .
                                                                                                         '
         17c.p    ç      aa <           q     9- W n      çlO QO     #çwe O.
            #                                             m      I           t.
                                                                             U'      .
                                                                              'vQ?çQ k             N akn,
                                                                                                        '
'
                                                                                                                                                                                                                          q
                                                                                                                                                                                                                          $
                                                                                                                                                                                                                       7
                                                                                                                                                                                                                       ;
                                                                                    77 X                           T      : 21' / ?*7 M/         r
                                                                                                                              .   I              p
                           A#J             1ç3p           M 77 +                     4-////F# -3
                                                                                         .
                                                                                                              Y GON- bzb 1)B >' '' - ' '' '- --'-'
                                                                                                                                                 è' - -'
                                                                                                                                                       ---
                                                                                                  y ) j.                   '*
                                                                                                                                                 ,           j
                                                                                                                                                                       '
                                                                                                                                                                       a 0ù j
                                                                                                                                                                            l .                                                    x
                                                      .                 i   9   w                     *
                                                                                                                                                 .
                                                                                                                                                                                             *           *             ;
                                                 Wj.
                                                   #r'lvj J(J#' he o.v                                            -;-                                .           .                  .                 .
                                                                                                                                                                                                     .
                                                                                                                                                                                                       v.    .       .
                                                                                7-                                63+ y l#at?l p         *           w                         ?w0                                    4
                                                                                                                                                                                                                      ,1
                              / Jo ?JJ
                                     y        wI
                                               '
                                               .
                                               ;YI     ) L
                                                         ïIT/Y < Qq)                                                        .
                                                                                                                                             lX 0
                                                                                                                                             I
                                                                                                                                                                               vo éI                                  j
                                                                                                                                                                                                         -            11
                              J%PIW    œl
                                        4>.n,YJ )
                                                lv9 @)> p ph     pg                                                             ,
                                                                                                                                             ûO f                e
                                                                                                                                                                                 <j     .à
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      '
                              4: :K19 m 5' 'a)mP5                     IX                                                                                     )             G'4:t'
                                                                                                                                                                                m 7 ' ''''                                             '
                                                                                                                                                                                                                                       '
                                                -       a9 f,
                                                            1/-
                                                              f7 0m .                                                                                                                            .
                                                                                                                                                                 -
                                  > ac/'        )s tj          Y o x                                                                         .                                                                        h
                            B+4 '   ..

                                       jk )v7.                                                                                                                        )'
                                                                                                                                                                       H            W                                 1
                                                                                                                                                                                                                      ;
                          l          z@ o : .#Y 4 T  qY       V   l* P                                                                       apM                 .                                                   '1
                                                                                                  s                    *                 *                           a'a .9 I)?10(V1                                  t
                                     J'
                                      p 51               lW             @            1       2a*              (7-
                                                                                                                * 52                     t?% <                                  @T                                    '
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                      I
                                                                                                              )
                    ajoj'
                        zp $>M *                                  / nfv
                                                                    % 4 95%                                            )                 3 ml Q 15                              .
                                                                                                                                                                                r*                                   ' '               ''''
                         rp/n            sv *        l            /             )            W        Q W                                DQ ,v1l%?lW                            5
                                                     .             >            I                                 :                        # #.#                                    QO $N
                                                 J +104                     < $M -U v S':m                                                               /                                                        '               .,
                                                                                                                                                                                                         -        1
                                                rQ )          T vö vrn                       çs           1:<3    .
                                                                                                                                                         v#:                   9n            &                    I
                                                                                                                                                                                                                  l           x
                                                     j                                       e                                           /1                                                                       ;
                                                                                                                                                                                                                  1
                              ''
                               ).J w 'f     '         :Y e          'Wê              W 11                              74 1O1 0p + 0V ?1Q U? m
                                                                   *A                   #971 *                                      r*       :
                                                                                                                                             #        J
                                                                                                                                                     -'                    i                                      '
                  Jm wpa                   M4    .
                                                                                                                                                                                                                  (
                           ' -
                              1                  $' ?)Ywa + '
                                                            l >> o lrO                                                                   vI1.
                                                                                                                                            1:'-k*                             4. n                  -             (
                                                                                                                                                                                                                   ,
                                                                                             o.-lnr
                                                                                                  j I  7
                                                                                                    t().                                         ul
                                                                                                                                                  *Mono
                                                                                                                                                    j                      pputp jm
                                                                                                                                                                           '                                     ,j'
                                                r 'v lpa                    4w                J'X?                                                                                  jw                            )
                                                 N>           &                                           r            5                 Q               #            O         21O1n J (
                                                                                                                                                                                        Y
                                                                                                                                                                                                                  1
                                 S t/ala r/'
                                           b                       1
                                                                   ltN'
                                                                      /                  .
                                                                                         1m & 'o --?T0 >p                                            UD                :
                                                                                                                                                                          )*            =; N T
                                                                                                                                                                                             l
                             92 * % )>                            > @:W NJ#D                              VtM0 VWW e                             9:'
                                                                                                                                                   7v* W )
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 50 of 190                                                                                                                   .
                                                                 - .. -..- ...
    .
    --...-..-.
             .-.-.
                 --..-.
                      -..-..----.
                                .-..
                                   --.----.-.--.-.
                                                 --.
                                                   ..
                                                    -.-.
                                                       ---..-u
                                                             -.o .
                                                               -..                                                                            4                         j
                                                                        Q            w-''
                                                                                        p*    .
                                                                                          -'jsy--
                                                                                                w--'
                                                                                                   -'''--'x
                                                                                                          '
                                                                                                          -'
                                                                                                           p''q'''
                                                                                                                 ---y
                                                                                                                    '''
                                                                                                                      Q'1-'--1u'jT
                                                                                                                                 --
                                                                                                                                  y-
                                                                                                                                   j-
                                                                                                                                    .
                                                                                                                                    )-
                                                                                                                                     j-k--j'
                                                                                                                                     .     ----
                                                                                                                                              '
                                                                                                                                              --'-'''''''
                                                                                                                                                        --'''-''''--'--'
                                                                                                                                                         .
                                                                                                                                                                       d)
                                                                                                                                                                        '---'
                                                                                                                                                                            -----'--'
                                                                                                                                                                                    -'
                                                                                                                                                                                     ---'
                                                                                                                                                                                        -'
                                                                                                                                                                                         ---''
                                                                                                                                                                                             -
'
                                                                                             ç                      .           tal-.         .                                    -                39 u'
                                                                                                                                                                                                        J           Q
                                                                                                                                                  s'a)T J
                                                                                                                                                                                               .                             ,
                                 vrg        .      p               Q                       XR             %
                                                                                                                        &            r o0) ls'v/                                        v                   w
                                                                                                                                                            .                                  .                             .
                             vo aryo o         vvl
                                                 u Qua    ofl-
                                                             (n                                                                                        * ' 'p Ml X @
                               TJ?
                                 .
                                  -J s  ''
                                         a VOI
                                      '''<   4
                                              F?    > 1
                                                      s
                                                         W DQ vhoa                                                                                    o 11 X   VQITID;                                                       ;
                                                                                                                                                          .      x
                                    W JV ) *
                                             U> J>VQrt 3+ A     10 D D                                                                                 lW X  * 2N 1                                                          .
                                                                                                                                                        A
                          1.                N pl
                                               .
                                                 '/D                           aa o                      N o* %m 'W                     s'lv
                                                                                                                                          x al              X                              V                 Q      ..       ,
                       3* a                     rç                auQ          lo s,7a9                       .111 Xî '
                                                                                                                      #                     7               tm                             @                9p
                                      .                                                                             .            e
                                                                                         .                    @                                                                .                                             t
                                                                                                                                                                                                                             !
                                                                                                                                                                                     'S l . à-
                                                                                                                                                                                             û                                                 -
                  p YJ* ;) *1vl .:D                                                                           * vI p                 o -1:U9 jPA                                   .7&3Y)0N: 11                              r
                              *                                            Q 771* *1X                                                                               *                                                                      .
                        N A * 30                                  M2 o             n'''Q             l/h öA Q                                                                                                       *.
                             .            .           .           v v                                *         .v *l            '
                                                                                                                                %f-
                                                                                                                                  D#l JD                                       @                        IQO
                                                                                                                                                                                                        y
                       )G.
                         lO *                                l/ïl'
                                                                 R                  YIXPSk/I-T                     V7           ASn                                                        .
                                                                                                                                                                                           ;                        ,
                                                            p @                                      @                                              oçaY
                                                                                                                                                    e
                                                                                                                                                     *'*' )çç
                                                                                                                                                           <                                   7r *         *
                                                                                                                                                                                                                k        '
                                                                                                                                                                                                                         I
                                                                        ''
                                                                         V#1Y 1
                                                                              . è
                                                                              'D3 Df u *.I
                                                                                         .
                                                                                               $/9
                  l
                  *OA                 *ç #l     1
                                             tzâ.   1-
                                                    wX    F79''4 0 :m      1Q-m & 3?       '*1 Y* 4l@'J                                   -                                                                              t
                                                                                             ..
               3 *Y                      52
                                          # Je D 9 O -: * '
                                                          è O- O ççlD vp #1 UO 4ç C'             YI'X                       -    -                                                                                       '
                                                                                                                        *                                       @                                           *            .
                                                                                                                                                                     'm>. 'p 3%                                 pt
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 uo      h
                                                                                                                                                                                                                         i
                   W F WMN J                                         9             5*21 W ADA                           NU            W             >#              UUU                             V                t
                     v0 >    s'                        .           J                 p           a        .
                                                                                                              o                                         .       ,                      .                . .              ,
.-   -- -      . *1 ..w- .v - .-- e       - -.-'.-..- .- .-' .-    ' '*-   - - -   '<>           -   *'                 -       ' e '     -
            Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 51 of 190
                                                                                                                                                  *' ' *-       -'*** + **'   '* * ''          ''
                   lwœa pso
                   *                                                       v&& l                 D u              eJDI T 2                        vr :/.WX JCI I
                                                                                                                                                               '*DX
                                                                                                                                                                  '*+ eQ'e' e**Y'
                                                                                                                                                                       'JQ      J'MTI*'*                                         -   *-e- +e- *'- -
                                                                             # *                                     VC-                                            *
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 52 of 190
'
          : anp pètl (                               4W çw.l *                        s'pA'
                                                                                          m .çê                .          X'
                                                                                                                           C                                        u-                    ppu                           (n sj 9                l
                                                                                                                           *
                                                                                                                                                                                                                                               :
                                                                                                                                                                                              *Y YJ lk:                             '/W
                                        w pw âtt .0 /19 31 sm lnlps v>3 11 01                                                                                                                           40** 09: ?*
                                        *J:
                                          l                    'J %(! U VFIQW Y v                                         M UUl 3         ...
                                                                                                                                                                    .     *'                                    /                              $
                         Y1                 .
                                            1 ç                '70 7*                    V?                uzp                             T ''?M 0 NQ mO>                                                                  9       RJ t       ,
                                                          'A
           '             #5-& Qeu0
                                 ' @#                          7le                                     f            >                 Y R ' /v'                                     = -Q                        71                        - f
                                                                                                                                                                                                    e               #4p 4o72%                      '
                                    -                                                            4         - '''''' '*e       v   - J'                    #             e* '                        '
                                                                                                                                                                                          <
                                                                                                                                                          #             4 .#                        *                           *
'
                                                                                                                                                                                                                                               I
                                                                                                                                           1
                                                                                                                          p                              zj bu                                                      ç &         .         g*j
                                                                                                                                                                                                                                            t
                         Y?.)1p S     X0 1
                                         .P                                                                n anl
                                                                                                               â o * t    Da O->oyzlf                     z                                     -       3           e v                   l
                                                                                                                                                                                                                                    22/1D 4    I
                         1)?      .1 - l )                                                                        12l.-.. - -                                                                                                             1    .
                                                t/l >            f YJ fh                   t/                       t/I5'
                                                                                                                        'fJD RU, '                                         1 1690                               Q
                               l                  x              /' @                        .                        4- - ..t                                                 .:                               -            lm       k' r
                                                                                                                                                                                                                             K '
'
                                                                                                                                                                                                                                               (
                                                                                                                                                         I/Z f:0 3                                      a             0-(19 TJJ                t
                                                                                                                                                                                                                                               '
                                    b.&- 0/'
                                           5                   0 m ->                71
                                                                                      %
                                                                                       9               -12g3 4 5 T                                          >     v?                                            W          @@                  j
                                                                                                                                                                                    .                               l
                          /                                     *           :                          e                  $                               ..                        '
                                                                                                                                                                                                                                *          1
                               wv/                  w5 /            wl-l *5     -
                                                                                                       vppx VrY T *(h a                                                         >.                                      -                  '
                                                                                                                                                                                                                                               1
                                                                                                                                                --                                                                                         .
                                                -47/1:9 9 5         l
                                                                                    @T                 O M                /
                                                                                                                                           '@        .
                                                                                                                                                         @ p el Y f                             '
                                                                                                                                                                                                *
                                                                                                                                                                                                                        JJu pa             :
                                                                                                                                                                                                                                           r           -
'
*                                                                                                                                                                                                                                    I     .
                                                                                                                                                              '            03                   3           51 *                           '
                                                          g .w ê jj.
                                                                   $N -4 ) S fn T                                                     -                                                                     la                  v SYM t    (
                          -'
                          '                                          i
                                                                    '
                                                                    -'
                                                                     ,
                                                                     I-''
                                                                                          -,
                                                                                           -                                          !
                                                                                                                                      '
                                                                                                                                      iE
                                                                                                                                       2
                                                                                                                                       ;
                                                                                                                                       '
                                                                                                                                       -                                                ..---
                                                                                                                                                                                          1
                                                                                                                                                                                          '
                          i
                          :
                          I
                          1
                          '-
                          k                                                                                                                                    ..
                                                                                                                                                                -
                                                                                                                                                                .
                                                                                                                                                                                                            .
                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                           '
                                                   'a1 &; î.
                                                           I                                                       Vf
                                                                                                                    ,             .                  ,
                                                                                                                                      OjVQT5%# @m * 7 O -l ? (   l                                                                         .
                                                                                                                                                                                                                      '
      ..
       ---.---.---.
                  -.-,.
                      p.
                       -.
                        --
                         y-
                          gy.
                            -.
                             -.-.go.g.-u.o
                                         -.-....p.
                                                 s
                                                 ..
                                                  a
                                                  .--u-u.
                                                        j.
                                                         x. --/yç..
                                                                  -
                                                                  o'
                                                                   -v-'
                                                                      .
                                                                      -o--
                                                                         js'
                                                                           -/-'--'''
                                                                                   -''--4j-
                                                                                          or
                                                                                           -'''-J''
                                                                                                  s.'-p-                                                                                                            ' ' --
                                                 #.. .   .                                                                            x       S       s u''
                                                                                                                                                          yfva-
                                                                                                                                                              .
                                                                                                                                                              J'-j
                                                                                                                                                                 '
                                                                                                                                                                 ,
                                                                                                                                                                 ----'-'--''
                                                                                                                                                                           --'-'-'
               ZAOWJa. r                a       .
                                                    ?V'
                                                      ; D 1-                        O Jn                            Tê@                    *9 * I
                                                                                                                                                W                        ? W p &ht)                                             #@@
                                                    ; ,         j                                                                                .        '
    ...        ...   .          -                         .,
                                                                                                                                                                                                                                           :
'
                                                                                     -- ..- ........                                                                                                                    )                  1
          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 53 of 190                                                                                                /1     1:
                                                                                                                                                                                            *. * zI                          a V)W        -7
                                                                                                                                                                                                                                           I
                         f%U UIzvwtR U v) DSW @ $
                                                lJw. w Xvugja                                                                                                              1% guwujv yra o sy.jj
    0?2?6 I Sf1#
    zWeul
         O 7IVw
        ep'zM --M .#M @p9
          'jmt)(,rjlrtl
                             Sxwai
                                 mivi      o ya
                                             Nauqu vM                       DNIONOHSaH aaAm ana
      31VG                  'ASW '      M dO RHfU YNOIS            d 3WVN             3dM QNY 3Hn1YN9lS
    O           I
                                                                              4 6 o Izd ':
                              M      a3> HOD 'A                               H '         H 'HG
   'M r 3* 303d GNV RIYIS air OlA AYA RHnSOK SIG HO ;SYH3aH ORZIHOHInVNn '
                                                                         A3NO RRSSRHGW
             aHi HOd GRGNRININOIIVAHOdNIBHO /UHODBH 3%IIN3GIHNOD NIYINOD AYN ANBAnDOG SIHA
                                      'uojpe 1nOM1!M GBNHniaN %!K ueA*g6 anox 'uol
                                                                                 lemDju!@ADqP @q1u/ pgsef
                                                         'ojqeMolle setueajeml
                                                                             )ulql!M s!sull!jeqIuolleogl
                                                                                                       p u #lq!
  jo pdleoaauodnj!eaanpaooaa goueAgpg eleœul'c0j-% zeldeqo qplM K uelldmoo u!K ueA/psanox Mœqnsœ Xetu noA
(                                               's/sedeAllexeuleuoglppe(r)ow ueq!œom pesn eleœu!Mq1
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 54 of 190
1)346ulse/ooadaeqpnjInoql!M weœu!eq1olpeuanlœ gqXeœ e ueA/g6eq1(j)#;0't0j-ccaëdeqo ql> ex epannneuj
'
                           3* .EW -EE
                                    *aI
                                      '
                                      -.*N1-4K4::.j<x                                  .-.-....w                       .
                                      %   u
                                          xl.
                                            x axe pxa
                                                    .cl
                                                      .u
                                                       #l
                                                        <
                                                        *P*!
                                                          ap e
                                                            w- M
                                                               -*
                                                                .
                                                                -
                                                                 a
                                                                 ,
                                                                 *
                                                                 *
                                                                  a
                                                                  .
                                                                  -
                                                                  . m
                                                                    *
                                                                  *m**
                                                                      <
                                                                      - *
                                                                        Y    . I'
                                                                                . a:l
                                                                                    l-     ,-
                                                                                                    -   K.
                                                                                                           I
                                                                                                           /e**l
                                                                                                               *4.
                                                                                                                 :am
                                                                                                                   v u
                                                                                                                     -
                                                                                                                     >''
                                                                                                                       F-
                                                                                                                        *-
                                                                                                                         -e
                                                                                                                         !
                                                                                                                         -%e*
                                                                                                                            e -e
                                                                                                                             Aa *
                                                                                                                               o-q:
                                                                                                                                  .x-
                                                                                                                                   a       o
                                                                                                                                    axom- --*- .
                                                                                                                                               -
                                                                                                                                                ,
                                                                                                                                               J-
                                                                                                                                                 '
                                                                                                                                                 w'--
                                                                                                                                                    ..---.
                                                                                                                                                .yv** olta
                                                                          ** - g.-  ''
                                                                                     -<-- 1z**1**$.** I@e z.x ma..a -               -'---œqIeqlspw awtu
                                                                                                   ..--.sejo osaox
        .-..,,., . atpa-
                       g.s                                                       .                                                                                                 jjpjo   )aawsjjawd.u:gqqm.apo,xjja
                                                                                                                                                                                                                    .mj
                                                                      i*IAaIMS uo aanw xojs                                                                                                         OA œ eow aw w
                                                                                                                                                                                                                                     xjaaow x
                                                                   ..
                                                                        .x .
                                                                                                                                                                                                                             goz/g
                                                                                                                                     #                        a
                                                                                                                             < H             '
                                                                                 '                                       r
                                                                                                                . . ,K
                         ...e '
                                                                                                                             .                                                                                                   %
                                                                                                                                                                               '
                                                                                                                                                                                       .
                                   *
                                                             . ,                                                                                                          S                     x        ,
                                                                                                                                                                                                             w: a ,0                     .
                                                                  .
                                                                         w .j                                       a
                                                                                                                                                                                                                 g* e
                     l $           j   .                .*                                              .             X                 Q1                             '
                                               '.                                '
                                                                                 ?*        .
                                                                                                    .                              T'O '.                         V l          gv j
                                   '                                                                .
                               .                                                                            nw                                             $          J                y v
                                                                                                    '
                                                                                                                         j               *
                           *                             iY              , ,                                                 pyz
                                                                                                                               o)ny( k                            w                    .v >. j%                                  . ypy
                                                                                 u
                                 o             ,                                                            i                                                                                       x.
             % k               . >
                                           .
                                           i                                 .         . jxvxam                                      : z                      y.                                                                         .
                         ' v
                     fK $i                                   l-                                 *R'
                                                                                                  OVW                        #                                         *                                             l-
                                                                  s: - ooz                                                                                            . $              -
                     -                              .              j                                                4                                .   p$                                                  .       a
                                                                   .                            .
                                                                                                        kv                                                                                 vg                                ,
                 1                             ,    l             .
                                                                                 : ,                                s,
                                                                                                                     .                           I         a u4ao                                                        .                   l-
                                                                                       &
                 %qoq                                                                                                    .                       '                                                  '
                     I k..                              @                        .p.   .                                                         *                        1,       .
                                                                                                                                                                                                                                             k
                  aw a o                                .G                                                                   ...                                                                                     .-          Os           )nm
                                           #                     ol
                                                                  #                    I
                                                                                                                                                     .      9                                                                                ,
         .
             z                                     .,        -
                                                                                                                         .       >                                                                                                   :           wa
                                                                         .       9                                                                          r                              z ) vjs                                                ,
                 v
                 jj                                                .                                                     %                                                                                           .           jj
    .
                                               .                                               js
                                                                                           '                                                                                                                     ,       I
                                                                                                                                             @                         gpnas a
                                                                                                                                                                                                                 1                       a
                                                                                                                                                                                                                                         @
                                                                                                                                 , ,             .
                                                                                                                                                 ,                                                                                            7
    '
                           j                                                     .,
                           *               k                                 z
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 55 of 190
                                                                                                                                                 W                                                                   Y ptbbj                      j
                               '               .             1 /                 .     -                        -                .   n&              J '           ,           l                     :
                                                                                                                                                                                                     1               .
       t?2?9f 9f1#
             .
        wIeugqoe
               -j
                !I
                 vw..ad
                      a
'
                 po
                                  a    lNasauaau
                               s   zauoas uo 'NacuvM                          oNluNodgau aaAonawa
         aivc                 ' v 'NacuvM ao aunivNols                a0 BAYN GRINI
          x/>/                                                                                   ?NvaunivNols
                                                                                        eo       .a
                                dM# '        HOD 'w                                  NO33laYa 'd 'HG
      'M r 3* 303: QNY 3AYIS BIr OIA AYA BHDSO3DSIG UO asvR3aH G3Z
             aHiHOHO3ONBlNlNOIAYNHOHNIBW ;/OUO@ H3VIAN3O1HNODNI
                                                       t .
                                                             IHOHI
                                                               YANOD
                                                                  nVNn
                                                                     A 'A3NO H SSRHGW        VN iN3AnDOG SIHI
                                '0X z-66tz2 3: 'O Seeqellei '1@œ 1S unoqleo qlnos k0ç 'slegddv K ueae
    neœ ns oqljo K wo eqlolsluamqoele lle q)- lj:ulpaew ojpue = oj@q1:ulp ldmx '
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 56 of 190                     po wetuuljo
                                                                                  lee dv ao xpatll/u eageAslulœpv
      aojlsanbgu :cK -koo maod :uglnboeiq luleldœx ano;jo Malaœ aAlle4slultupe aeqpn
                                                                                       julwqo pue le/dde Xetu nox
                          ''   ew..-4<wul*q4aq aaqM up@q1ulm lea:aqM s
                                                                     zzoue-       ...
                                                                                    -....v..qe-I4aeewu#4wuluI*< *$I1lluetI3jtuqlnm sullu1l
                 ë pajmul$1zl'zklttee aqljoazrqetl@                 p:aqt *Y --$rA%          11
                                                                                              1341 #!=z lpax                              1œ W
                                                    q1joasneaaqjw Ijeuqplj   l uj< 31eo u- g                 eAaMg$jqumppeR lll@lj@3u*1   *>!1
                                                                                                                                             *pnoalj)@azjWm%ldpaso
                                                                                                ejouqsqœqnsaq1âqpappjjeâja a                    mjpealvolg0x-EEzald
*
'                       'l- laqpmew seAda:xa)paqaem aqp                                                                            apeaqAetuaqTeqjspajalemulaq3um
    .,.... .'...!
                9* :foT-EE.                               nulax - p:aq:o:w *ekasazIenjulam joM
               ..     .
                           ën:.*    .
                                    m uepz* x ulMeAm:
                                                    se atg'
                                                          jo'yïlllo
                                                                  ' aqïo:eleadde:u* z* sejp- ozeeM mnâ'u-zsaq:o:apeœ :1Ieadd
                                                                                                <ejae A jpejzouojlnmm aqlleaxeâ      eaueuaqM 'apoaaalw wlulmpk'
                                                                                                                                       g:                       e-
                                                                                                                                              ak
                                                                                                                                               - âgx ulo j                                                    IeulaojeNujjvzojpasnglmzoj
                                    aanleu:ls                                    #
                                                                 I                                                          :%NOICNQtm
                                                                                                                                                   :1q% e:0 # 9NlM m 3œ aHl 01 SaR:&
                                                                                                                                                                                    V M YW NI#a%nlVN9I$A:.
                                        # '3'G GNV lW M lH9 dO RMfUVNDIS
                                        f I                                                                                                                                                                         alvc
                  ;..
                  .                                                                                                                                                                              pr@ z br :
                                                                                                                                                                   x?
                 .. .
                                                                                                 .
                                                                             l                                               u.                       j
                                                                                 ,                     >                                       >      j            ) a                                        ..,          o      .
                                                                                                                                                                                                                           o
                                                                                                                                                                                                              $
                                                                                                                                                                                                                                              .
            .)..                                                                      .
                  .                                                                                                                                                                     %.
                                                                 g                   .
                                                                                     w.. .           xaw           .             o w                w                       )
            ,.-..
               ''-'
                  -''
                    -'''
                       -'
                        .                                                                                           tjj;j
                          .         -
                                    2
                                    !
                                    :
                                    1
                                    E
                                    ë;-                                                                                                                   ,                 .           a:                                                Jp
                                               .-
                                                ,-
                                                 ,                         -1
                                                                            .                                                                                                                                 .
                                         x                      f:         .-.             .-
                                                                                           ,,-
                                                                                             .
            '                                                                                                       2
                                                                                                                    )
                                                                                                                    '                                         --                                     v
                                .
                                        9            0v                                                                                                                                                             -.
                                                                                                                                                                                                                     ,
                                                                                 -
                                                                                 )                                               ':                                                                                      1.
                                                                                                                                                                                                                         --.-,,
                                                                                                                                                                                                                              .
                                                            ,                    .
                                                                                                           .         z                                        &
                                                                                                                                          .                        .                         ,
                                                                                                                                                                                                                    .
                                                                                                                                                                   j-.          ,
                                                                                                                                                                                j                        .
                                                                                                                                                                                                         gj
                                                                                                                                                                                                                                      >
            '                                                                                                                                                                                                                                         .
                                                      )Q . y s i
                                                               :                                               .
                                                                 s                                                       y                                1.) .                                                             Fpçsp J
            :((                                                      '%'
                                                                                            y                        *   y            G
                                                                                                                                      t   o                             V                        z
                                                                                                                                                                                .
                                                                                                                                                                                                 ,
                                         FQ .
                                            #                    ?                                                                      j W                                     2                                                                 -
                                         J                      @ 5 14-                                                                                                                      j                      D 2D                  )
        . ..
                                                          . ,
                                                                                             y.                      v-
                                                                                                                      :7                y * 3                                                        .        .
        ....'                                             f                                                            l                                                        3                                 > J Q
                                                                            .                                                :                                                      j
                                                                                                                                                                                    .                                                 . D
        ..
                                                                                                                                                                                                                                      @
                                               .
    '7...                                             4                        ,     . '             w ?   .
                                                                                                           è                                            o
    .
    c
                                                                                                                                                         F                          .*                                            .ao s           .
                              Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 57 of 190                                                                                                                   .
        '
    .
                                                                                                                                                                                                                                                  '
    k.u                                   ('
                                           h                          t
                                                            d
        alv
                                SawMia
                                     liuo
                                       vlaN:as
                                             Ha
                                              oHyaH
                                                Naow M                            9Nl OdS3H BRAO3awR
                          '
                              'ISSV 'NaGHVM ao aunivNolg                  dO RAYN ORIN 3 HO QadAlG Y ;H
                                                                                                                  niYNOl9
                  ;                                  ê
                                                                                                       *
                                                                                         DSII'lfenoqos elleqolp
                        'M V7 7* R03: UNV aAVIS RIr OIA AYA 3HnSO3DSIO HO 35* 331
                 'A7NO (SIR3SS3HUW HOH OK NBANINOIIVAHOHNI2HO /0HOD3Y                         OaZIHOHI/W ND
                                                                                      Hi7YaH RYIINROIHNOO
       '1.Sqw *q1pue D 6eueœ BGea q1!M egoqdsxp D pue: Jnox mœ )o)suol3epou
                                                                           ltunnne Ieuqllppe ssnx lp plnoqs noA
'
 (lSqw)tueglsK !A)1sLeujldpsjplllnœ 9q)qsnoaqlo:SuolppoœœnnneolSe
                                                                                ueqo aojls/nbealeqlp/slApe lq gsegla
    o)BjqejleAe spaoaea 'pglenleAg XllnjœFa SeM 4 pue K                                   'p@M9!A/aosle 9a9M K qjo Sjql
                                                          !g0 SlqlTe p@A!K @2%eM Xp/tllœ gAllellslululpeJDjle/nbœ anoA
                                                                                                           :pejugu jegddv
NOliO O3 ONISOOH      NO1W DO3 BW                       H39AnN
                                    IN.iN3HHnD        903 3DNYM lH9         YHHNnN                    D
                                                                                                       AYN
         3#ùIkB                       *I*D RQYU           #R 9t-9% z         99199A
                                                                                                     NHor'HD9l##w
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 58 of 190
                                                 RSNOHSRN -S ANvd                       Sleadd:eatleaaps aptslujj;np:zn:
                                                                                            St10!
                                                                                                1DJ*:p ltlat
                                                                                                           lltl
                                                                                                              edan
         A.---....- .x
              waqo   el,w-        ujpwe
                         j- -- p---    aq
                                        al
                                         çjeo zeula e e eaw s/a ov e ov>
                                              xn- - l- nAlw laww o - ep u- mo    - -w:lmMmqo - aœ w a - pw /o m ow vzao
                '(< < - R                                                                   -     m - ee aoo o - - mwaw o
        '- 'enlA me - m ue-  !- %)patl
                                 ewo-w p-e lnm Due- mpoAasx> nae=
'                                                                .lo ulaw joM o:.A ewzx uaqvolapeulqlee
                                             /mp e *G m%- e e u e s/- o - zo-                           eu.u- 'apo - qwa >
                                                               - lano                         q- po - l- ee vzm- q-
              aznleugj:                          #
                                        /                                            YNOIVNQIm AO Y
                                                                                                              E go # FNm o33œ :HA œ œ :pv M - NIQMM IND/
                                                                                                                                                                                                                                  Ag
                 # Q'Q QN#.lN1M I@9 * R nIYNDIS
                      %                                                                                                                                                                               awc
                     t/p'?Oat . 7   .                                       :j                ç
                                                                                                                                                                                                      r L
                                                                              .
                                                         .              j   vy-                       .
                                                                                                                                    w
                                                                                                                                                         :
                                                                                                                                                                                                               l
                           d                .                                                                                                                                ê                                 x
                                    .                         J$
                                                              .                       J           vn% .
                                                                                                                                    pa                                                            p                 o
                                                                                                          y        ,                     y                                   -
                                                                                                                                                                             a) . y p
                                                                                                                                            '
                                                                                                                                                     ,       -           s
                                                                                                                                                                                 P
                      fx                4.       .                                                                                       :                                                                                     lY;
             o        h                     .
                                                             X/                                                        )                 . ..                                                u
                                                              .                                                                                                                  .
                          aJ
                                                              y                      o : p                                                      ; >      .
                                                                                                                                                                                                  .
                                                                                                                                                                                                      -
                                                                                                                                                                                                           l
                                                                                                                                                                                                           :
                 <                                                                       A)                                         u#                                                                                                 .
                                                                                                                                                . >                                          *.                                            u
                                                                                                                                                                                                          p,                  à
                                        .
                           >                         ). rteqz/.a                                                                                                                                                h   .
        ï y                                                         wupy                                                                         .       .
                           y            ,        .
                                                                                      .
                                                                                                                                                                     y                                         . g
                                                                                                              y            .
                                                                              *
                                                                                                                                                             *                               ê
         .zt%                                   t!1v                        F* .b? P2* 'J.'    1- .  P                                      '
                                                                                                                                                                                                                             i
         stç .
                        y'
                         a                               ç'                  Iym j   1 9 j J ?/ .t&
                                                                                        M-n  wv                            .                                                                                            vo
                 1
                 .                                       <.                  *#'
                                                                               -
                                                                               * * ' *       1    /'                                                                                                                         jq
                                            N -1                             D                    %                                         )                                /1      .
             lJ           4'
                           vqep             .
                                                                                                                                                                                     4.                   1.                 J
             * k                                'yp. .
                                                     > .                                                               s'
                                                                                                                        /                                                                                      ,.
                                                                                                                                                                                                                               r
                  o            >                          J                               w q                                               e v
                                                         v'                                                                                                                                   audn p                         ja*
                      r
                      ..
                       ;
                       l
                       ;..-                          .
                                                     .
                 : 4: M                                                     d
                                                                            :
                                                                            l
                                                                            /;
                                                                             pk      1
                                                                                     r
                                                                                     ',
                                                                                      '- r
                                                                                       ,@I                                                                       t'''lit:)p
                                                                                                                                                                 .                       .                                   :
                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             ;1
                                                                                                                                                                                                                              2   .-
                                                                                                                                                                                                                              .1jyl
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                  q.
    '                          .                              '. .)-                 4 E                  L* C- h 5 2 ,A. #    .
                                                                                                                                                                                                                 sKC W  :9
         .
                 4T .          9                             a-     .            2        x
    '             #* /13.                                                                                 p          ,                                                                                         S#2 ) '.
                                                                                                                                                                                                                      w
    ,                          ..                             'w'            *                                D'       6        l
                                                                                                                               'w                                    '                                                                 '
                                                         j
                                                         .
                                                                              .                                    -
                                                                                                                                                                     V                   *                                     *
    .                                                                                                                  :                .         ..                                                  g.l                .
        Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 59 of 190                                                                                                                                .
                                                                                                                                                                                                                                   è
             2?û?#ê dës
                  J '
             - ...
                 F
                 po
                  qmm..
                    'v'w.'.
                                                                    'j'D apeq
                                         vaxaoau              Islöojoqoésd Ieolullo
                                  S     iauoas uo yau
                                                  NaouvM        .a Asd uoospo axoasaa aaw          wa
      R1vG                    '     Y 'NM HYM :0 3Hnl#N9lS          O 3NYN GBlN11d HO 0
      W)<                                                                                  9            niYN9lS
                          '
                                                                                          J
                              dM Y tSB7> H D 'A                             '
                                                                            G 'ASH 'NODSYO
                                                                                               '3 'HG
   'M r 3* 309: QN# BIVIS BIr OIA AVA RHnSORDSIO HO aSVR33H OBZIHOH
           28:. MOH OBONZININOIIVNHOHNIRW D/GHOD3H W IINRUIHNOD NIVINOD            InYNn '  A3NO B3SSBHGGY
                                                                                        AVA INRAX OG SIHI
                              '0X & 66R ç 3: 'O o eqellei 'RM S unoqleD qlnos ù0ç 'Sle/ddv K ueAapo g
 neœaone
      jpenbau
         éqljo *:co                                                                                     letuul
                 wo eqlolsluemqoe:e Ile q1> 11:ulploAAlojpue = oj9q36ulp ldm* xle/ddv ao Xpgtlleu eaqeAmul    jo
                                                                                                            mpv
                   c-jo? = oa sugjne e iq3uleldœ* anoxjo Mglaœ ealpelp lujtupe aaqpnj
                                                                                     ulelqo pue leadde Xeœ noA
                                                        'calNaq *!K uea/ps ano; xuolleœaoju!oaoqe oq1uo p/seq
   sul
     doo#jpllo:pueqëlqelseolœe9llugœleM qllegqIelugœ luglleWno9q1qlN sulloM gn
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 60 of 190                         -flI1I
                                                                                                               )46)
          pueno;ôulp/ges!Yulepeounaq1e qpuesœeuoaano;Ioœe-eœeau 'o-lwnaunl
                                                                        qumoo olnoXeeanoaue
                                                                            IIIO.. lv'm a e*..* f-
    âq palmua:1zo 'azuoe l*@qljoazmeu- joanex qI- l
                                                 leuo>Mlsulpqllexue- ejouqm - aqT. pm ajjeY tz- em eulpqveqvm- aw
              '
                                                                                                                      ululaqvuaw
               (< < N >ge/== )paq:o epqpnuloueae am ol@suoem Ie
    '
    R 'E:1-fealn:qR m epz= eujLmœ- aqllon                         utam joe ae'lm zxsaqvoAapem sllee eueuaw 'apoa- em lulmpv epz
                                            ''n aq1plele deguqv- tex- lej- hqpe>zouolm wulmpw ou- leuuoje:
                                                                                                                                                                       uuvzojpasn9 u- sj
          azm euglg                                    #
                                           /                                               YMOISNQI= Avq< go #gNlMo3Ao:ac o
                                                                                                                                                iO a:/? M VA NIQ:nIINDI:àe.
              # '3'G GN1 INVM IMD d0 RHnIVNDIS
                                                                                       .
                  '95Ll
                    5) 73
                        à)                                                                                                                            alvc
                                                                                                                                               c cln hl  :
                                                   .
                                                )
                                                m %T w                                          <1D .  g@                                         g      s
                       ' v>9 y                 J N $N œ rn                                      D sI .                                                -
                                                  I$                                               '
                                                                                                   w, ,                                                 ;
    t                                          '
                                               M           .
                                                                                                       .    .                   v:
                                                                                                                                                  .
          ;   .        .
                                               J; v: 1I                    .
                                                                         7 $-                   any Y                     c              m *5
                                                                                                                                                  y.k
                                                                                                                                                    y#
                                                                       J)*                                      *         ...2                                 k
                           )                   .. . >                                      .j
                                                                                            )          J                              3).x                         J<pA b
                           -                    f                  u                         .5            Y&                a       .
                                                                                                                                     j     sj                       *#
          ,
          a
                           ç                                       v w pl') s                                            y.
                                                                                                                          ?y! /j                      . jo
                                           .       2                   $           -                       57                                             'O
                                                                                                                                                          ,            v
                               '
                   .
                                                                           .
          i                                                    -                                       )                 k          .     ..              .' , .
      >       -
                                                       9
                                                       v                       .                                                -
                                                                                                w .-
                                                                                                                                     a                    x,
                                   .
                                       '                   j-K I >                         -     -%%'                .
    .*                                                                                                               3?JT
                                                                                                                        .
                                                                                                                        > w - g J 5-
                                                                                                                                   !ç                                                -
                                                                                                       *        9                         *      .1            .
                                                .J
                                                 * *F                          CT *t% V.
                                                                                       l&î!-.72h-                                        l U                  !              o *
.
                                                .'                                                                                                                     I
                                                                                                                                                      %                .
                                                                                                                                                                       j
                                           74                                              QI       V               ,-
                  p.
     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 61 of 190      % N 1%- M W
                                                                                                      W&vvr .                              v                       H         *'DW;
                                                                                                                                                                             *
Case 1:20-cv-24998-RS
         #TQ#%#*- **2%#h-** Document 8 Entered on FLSD Docket 03/04/2021 Page 62 of 190
      >THAob cvCUERK
        021 2 12222
        Dtp e :qtd ctrre tieq:                      PART B -RESPONSE
     Bu- vd lnmateGde#ante/py al:
    MM TSCH,JOHN                       Y51786         204 42967         DADE c.I.                        E1114L         '
                NAME                    NUMBER      GRIEVANCE Lœ         CURRENT INMATE LOGATION     HOUSING LOCATION
                                                       NUMBER

   AppealDenied:
   Yourrequestforadministrative remedywasrecei
   thisoflce were also reviewed.             ved atthisomce and itwasoarefully evaluated. Recordsavailable to

   ltis determined thatthe response made to you on9/4/2020
                                                             appropriately addresses the issue yotlpresented.
   CONFIDENTIALHEALTH REGORD/GARE INFORMATION INTENDED FOR ADDRESS
   UNAUTHORIZED RELEASEOR DISCLOSURE MAY VIG ATE STATE AND        EEIS)ONLY.
                                                                              FEDERAL LAW .
   Mi
    chelle Schouest, IISC
                  *




   SIGNATURE AND TYPED OR           INTED NAME OF
                                                                .   .   S J gv
                                                           SIGNATURE OF W AR
                                                                                                     ö
             EMPLOYEE RESP           DING                                   DEN,ASST.                           E
                                                             W ARDEN,OR SECRETARYY
                                                                 REPRESENTATIVE
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 63 of 190
      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 64 of 190
                                                                                                                                                                     e




                                    :'.#    .
                                                                                                                    A AR @FM                   O A
      1- AT/ m                                       T-AT                                             D*PM -                           @'O     xayo                 ops                            Me xumw :                                                    ,



                                                                                                  X                                        Ul                                                      I-0 u
                                                                                                                                                                                                   Y   so
                                                                                                                                                                                                        .-
                                                                                                                                                                                                        .:
     (ch
       To:                                  2 w-                                                      D m- '> -                                D M-                                            D - 1
          eekoae)   D A< w-                                                                           D -                      D M- H-                                                         D -
               l- Name                                                                                                   X - -     >                                                            3* -                                                m
'
     FROM: M L m t                                                                                                    :s17:                                    EflIqL                                                                                   œ
                            ST                                                                                                                                       :        N'
                                                                                                                                                                                                           m                                            24m o
                                                                                                                                                                                               .           '
          '.                    .               .'                                '                                                                                     e. 1
                                                                                                                                                                           ojy .:l.s * m.                                              jjj . * j;jr
      'l                                                        t                     ..
                                                                                          j @j '                     ,                                             ' .                         .                             F
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                         .N
                                                                                                  -             11

              *'
                                                                                      4 '
                                                                                                                                                                                                                                   .
                                        @       *                                 e   .
                                                                                                                               @                                                   .
                        .
                                                                .                     . *
                                                                                                                                                                                                                   '                                        *#

              % :
                                                                      e
                                                                                                                                               .           e              *                                                   '
      *                     @
                                                                                                                                                                                                                                                        @                q
                                                      g .       .o.           .           .
                                                                                                                                       a               &4
                                            #               e
                                                                                                                                                                   ié          .                                   ,                                            .
                                                                                                                               e                                                                                   .               *
                                                                                                                                                                         .                                                                                                        .
                                                                                                                                                                                       ..
          *
                                                                                              *
                                                                                                      *       , p                                                                          '
                                                                                                                                                                                                                             . .       '                                           .
               '                                                                                                                                                                       .                                                   . . .        .. .
                                                                                                          e          . .
                                                                                                                                                       . .                                                                   -          -
                   .                 m:                               œœ                                                                                                                               .                           .
                                                                                                                                                                                                                                           .        . ,.            . io.,t.
                   m                '                'm7lH                                        oK                               *1
                                                                                                                                   *                                 e œ 2                         .                               .           ''
                                                                                                                                                                                                                                            @ ..
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            .. .
                                                                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                   '' '
    lm-ate(sigxh- ).                                  .
                                                                                                                                                               .
                                                                                                                                                                        1786                                            ,. '''
                                                                      --                  O N@T                                            W               L                                                                                ' ''
                                                                                                                                                                                                                   .         ....... .                                            '''
       SPO N SE                                                           .
                                                                                                                                                                                                                       As,sl&paktw a(jec..t .
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                       ...      afo, soipx
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         . yaxs .
                                                                                                                                                                                                                           .:,
                                                                                                                                                                                                                             .REcsvEo                           .
                                                                                                                                                           pAa                                         :
                    .
                                                                                                  '
                                                                                                                                                                                                               '
                                                                                                                                                                                                               J                                            '
                                                                                                                                                                                                                                    .               T




                                                                                                                                                                                                                                               $.
                                                                                                                                                                                                                             MN                D

In efëe e - l- *1**-
                                                                                                                           .
**- *wfe - Iw- <                                                          w                                                                                                                                    .
                                                                                                                                                   -       ' '                                                                                                                .
NœNm t- dgu--e tl-                                     -              l                       '                                                                    e A-                1- '* '*- '- 1-
Oœcial riXtNI- :
                                                                                                      G -                N-                F           1                               .                                            '                   '



œ ginel:lwm- lplu:œ e- )                                                                                                                           .                                                               D:*:                             '
CC:Reœe + omdàl-                                     hgelfe >                                 1:0                          .                                                                                                               X -W
n isf- ie*l> 4* to'le1* l*                                            h
                                                                                      * e -*w=3114
                                                                                                 :3-                                    - f-                   oa pl- Ini-                             's5le
                                                                          ' ' -

                                                                                                   .

lnf
  - lœ
Y- me oe n*
> i* W KM1 3â.lO .
                            e- R- ew-
                   ' ''' '' *      e
                                     > -
                                         *++ -lJ< %*3.-e *+e
                                                  - x 1.=
                                                          *'*'''CG                                                                                                                                                     *
                                                                                                                                                                                                                                            W *Y
Me1%a lsdzp e thM
I               e-.F.&C..-
                        l-                                          .-
                                                                     o. @r- '- :-     e > .- * >- A' '>'''
                                                                                                         e' Ae *œe Ae> 1*œ '' '
                                                                                                                              ** e 1
                                                                                                                                   œ                                                                                          .

X 6.236(E- ive!!/!B)                                                   jfe lx e e o a '''œ> .& * - - a - - + . e *
                                                                                                                         .

                                                                                                                                               Vfwzwc                              (..n%.- .--ZXY
      'r .Case 1:20-cv-24998-RS
                  l eZ G Q I     Document
                              l1+M.tlrsf/Mf8t Entered on FLSD Docket 03/04/2021                                                                                                                                           Page 65 of 190
                                                                                                 Y6I2gç
                                            f, 6+
                                                @.,
                                                '
                                                    W GSi       e
                                                                                                 YX                                                                                       '


                    -
                    1-. ..-k,
                            s-vet
                                jx .. eê.
                                        xpeeâoloe
                                                .
                                                b. i
                                                   u.
                                                            klve.jriwussc-wrx-.stw lke.I
                                                                                       ,k&- . .ç,?.u-ao.
                                                                                                       5.:> ,oh-
                                                                                                               t;- tG :lt13)-;ex?i1.ç-
                                                                                                                         .           ,g.#.s:l;1?.
                                                                                                                                                #..
    - .-       - ..,,. . ..              ..-... ..          bere .
                                                                 *-4w <a< :> ln% ,:ue.c - llnw .çI:.
                                                                                                   a& m:',.> o.z.
                                                                                                                %tey -e<<,,œ e..(eaeaw .                      .

                                                        '
                                                             11.-n1,..
                                                                     V Ie-*s.- .
                                                                               l.G .;--yrè..
                                                                                           myel#nvl.
                                                                                                   d+ tG - eeLt.   %xef- :>;- e- -re.- .      .                                                                                                      . .. . .-


                             .                          .
                                                            ieig- wte w uw-n otrtwkerelKa-e
                                                                                          r-'b4#xl;                                                                                lo re- 6- aj2INapjve.
                                                                                                                                                                                                       -derxalls- rat
                                                        i*4lz
                                                            'ferxYzec .kuxverat- au- .vgo lrezznuœ rAare œda,              els(wkbî:B$
     ..     --              .. .. .. -    -.                z. m x-vlra- ewtlu- %.w:* e4.
                                                                        .               R--1.--a- :.mç
                                                                                                     * r.eafeaIy&% ep.*&f-.114:*2çg- kknl                 .                                                                                              .....
                                                            i'
                                                             2b:t#.G*:e.r.;.1eJ* m Ir.n3'
                                                                                        - <.
                                                                                           TY zT-          ,
                                                                                                           '
                                                                                                                                                                          .H l,.-.:2 kà:9Ir> W ,= u-3- w '
                                                                                                                                                                                                         *-$* &                                                  -.
                                                                                                                                                                                          à

                                                                                         #.$me.&1--f..
                                                                                                     m.> .
                                                                                                         - v.d                                                V& Iç#*- W WaK1eâ u:6at% .Blllle'G * Pujrj.-.,...
    - .....                              - - .
                                                             I-
                                                              ..
                                                               iu..
                                                                  V
                                                                  .o ,= .er/.
                                                                            n-wc .eJ,m'xe--1& -z.J.k:o I1.T.âI&1.laky.sktv atl:o eiueqo1,u l.                                  .


    .- -- ..- .. -               .-...- ,-.,.- ,            V ki.i-,'
                                                                    .
                                                                    Tu- .ejsve usel:u'  iak-k .-.-,p4;-earxwelv :' &,u,aaosz asaderaitmk..            .                                       .                                                                      .-
    ... . .- ..- .....                     - ..         <4e.- ss.G. l'
                                                                     w Aukgzuzw o rs#.L- -w le>                                                   .
                                                                                                                                                              ;a- b=u:e j.
                                                                                                                                                                         - > .moK-1 tit
                                                                                                                                                                                      'leeavl- wl.
    - ...                                    .
                                                     '- usu. Jgmv-tuekwiitewlum -trol cats.a.iaos-utl,ev x.-u4te..                                                                                                                         .-.
                                         - ....-       n
                                                        ;3.
                                                          'W' .
                                                            - l.hz.ue- -eat.l...w o...q6 œ.- +- .q&,.t> <>.  lx o%Ga,wk::I'- .                                                                                                'o.
                                                                                                                                                                                                                                trelœ      .             ..


                         . -..             - .       1--.1.> 1.K%1ki.6tA hes:n euu lswa .çak- a oklvee.eG 2 % es% v >r- .Is'1k.q%;>-V tiK
                                                                                                                                        o u--..                                       .
                                                                                                                                                                                                                   .
                    '



           *
               l;. ..Glkt.
                         s.
                          atealm.
                                pretGr
                                     a.
                                      l.ts
                                         t.(
                                           k-axzske
                                                  x.
                                                   -rxnen+'
                                                          o J
                                                            xy
                                                             /apdzakxxuatjv'e.
                                                                             p2,&-2.àK,
                                                                                      ..,.;
                                                                                          ,
                                                                                          a
                                           ..-      lr-..W x. -yp#<ke.M. er.- . 1 all> 1;sk--W es.    >VQ--e
                                                                                                           1;.
                                                                                                             & %,
                                                                                                                .
                                                                                                                l$>4.
                                                                                                                    eul...tvez.
                                                                                                                              jZw a.
                                                                                                                                   a          .                                .
                                                                                                                                                                                                           + .-..---.---..
                                                       r-g. ' -> .k,%-- 1, œ ..
                                                                              Iavril.
                                                                                    #e a zi
                                                                                          o wil ;a- l.<.
                           ..-   .. -    ....-
                                                                                                                                                                           I.,
                                                                                                                                                                           ,
                                                                                                                                                                             %.ia.* #x,-.y%uu.I.
                                                                                                                                                                                               * %I&gewil#..
                                                                                                                                                                                                           I- i.
...... ..- - -             .-    ..            ..       VVe.
                                                           Vtt('ih
                                                                 '.u-ovIg,myhZ.cG.,
                                                                                  Iu.-kIkkt.k;ela.-.a:.:o.
                                                                                                         :h#-     aum l2allnnz.K e      pw ivzxer ...-
                                                                                                                                              .                                                                                                                - -.-


                                                          x-t 1.e.i,-
                                                                    h ;x<.vk- k.
                                                                               -
                                                                               . ,.- .u.u.*.:4m ck> ,   '
                                                                                                        œ.da2.râ$.N ..,.
                                                                                                                     ,
                                                                                                                       w ;.% a'.   #me7h lh :.:tIIo,-...-.--.
                                                             - Ru kpu O ln-tA luâes'.- 1
                                                                                         -t* A<'s.>it- ut;.;%,% = a i#.&.'IY ZQ W i.  .


- .- - .-.- .-- - ,- ..- ,..- . ,. .                        m'.
                                                              1oos-o/ olt.
                                                                         v
                                                                         l ldv .#-G v;x.
                                                                                       .
                                                                                       t.1 e-a+ -
                                                                                                mat#.
                                                                                                    -getê,A .Kir.,sw:- ,.
                                                                                                                        -kk;I;l.:'
                                                                                                                                 - au r.
                                                                                                                                       i.:4J6j.P1acizj ..u...
                                                                                                                                                          .                                                                    .


                          - .. .- . -     --        -   as*4..1o > -< - ..,..             G. mI4k.  T-1ks..4.s'
                                                                                                              tmdive.tutf .tœexieviçsdbs-
                                                                                                                                        +' ketillt.     .œ ,eu is-                                                                             ---      .- -


                                                        tllO of-kAlktGo4lw.zkIyW.        jt-Yra e -- al4tr .e- .(kq.- .m-.
                                                                                                   .                 -                 *L - a.u- M ,H .uao< r.   -..                                      .                                                          .- .-


                                                        e .;..Kuewuk-e--ia.ztz.&uktw.              s-%.    ..éu.savt .êh.&-... .Glt. ;nW ......
                                                                                                                             ..
                                                                                                                                                              ..               .--.
                                                          ;tI.8.1
                                                             t  ,%.
                                                                  o,-y.ârso-t. stai4-ea,Exklklx%tô,(1- o-      tieqtI..-h.verxiiyd lktxr.ta'   '-s.
                                                                                                                                                  .!.               ..--...--..---
                                                               :T.k.xj-au     ..qo , ...
                                                                                    .
                                                                                       x%... ,..tts.x%.c..ut,  .tkls.
                                                                                                                    lssue-Beu-',..eewme>.glltesupealov% a,otve
                                                          l,s.
                                                             ue.>..-.%
                                                                     .-.-:'1u<- ,.-t-,u ;i,
                                                                                        ..  .
                                                                                            A. .issues-l.
                                                                                                       .x
                                                                                                        ....
                                                                                                           s-
                                                                                                            e2.-- -i.,
                                                                                                               . .    ..1.
                                                                                                                         e-.te.#xitlfy.h % ea-.1o ùe.kovteJwlk
                                                                                                                                                             .k                                       .        ..


                                                            b- L.--at-(!
                                                                    . .--    .
                                                                             tm-.)-1.aa e-hci.,.f> .c..E,e.% w& .-.w;.a-.r.
                                                                                             .                                   4.<(ui:.4- .a
                                                                                                                                             ..rrzza,v ll-ze,         .                           .


                                                            1.5 *J v..
                                                                     io-%s.$,
                                                                            a:s--l'
                                                                                , >j--- hn-c.e .t,t- .ç.
                                                                                                       ,o,o.1r'..çq- :e.s..
                                                                                                                          <..s,.
                                                                                                                               n>-1.aes,e-I.r-f,
                                                                                                                                               'm.#.q.
                                                                                                                                                  ,                                                                                        .


-
               ''
                        . ......-.,-- - - .. .       iR
                                                      .,....
                                                           kks$
                                                              .q:
                                                                .-#-.
                                                                    vict-.te.-svx..tm1,zoAi.a-..---........-
            j                                    Nt.atêaJx-;<-l,
                                                               lI.
                                                                 yal...Pt.
                                                                         lcêaymz-;v.-1;z   W-.
                                                                                             e.f.
                                                                                                % -G-<I>yesv;ra.
                                                                                                               a-e,1?.
                                                                                                                                  .



                                                                                                                      y;geo.4ke.e=- ,
                                                                                                                                    .-,.
                                                                                                                                    .    ,yyg .s.a...
                                                                                                                                                    ..
                                                                                                                                                                  .
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                               ....- . -



                                                                                                                                                                                                                                                               ...      ...


                                                 î
                                                 2lt.4-e.
                                                       .okz>w.
                                                            .
                                                               ;.
                                                                (k..1-,u â.r4,:,
                                                                               'aj-4'
                                                                                    ..p.
                                                                                       i!I..im#-N.œ.xAueI.a%-1
                                                                                                             .,
                                                                                                              .,
                                                                                                               e-$we..sr..'.4.
                                                                                                                             -I- -ezf'.
                                                                                                                                      zr;eA;.,.-1o...                                                                                                     ----
                                                 k x;a- -.k..<;-.-
                                                                 G---A..,v&,- e5.--.,e.y..;
                                                                                          .aë
                                                                                            . is-..j. t4..L
                                                                                                          ..
                                                                                                           '
                                                                                                           .à
                                                                                                            -4&
                                                                                                              .,-w-. ..11.
                                                                                                                     $    - :1+-?aPoe>i;.- > #a;AQ
                                                                                                                                  .
                                                                                                                                                                                                               ,               ..   .-   . ... . - - - ..-     - ...-    .


                                                        eiw.!,>             .        .opaufr-ej
                                                                            (J-mA- ody        ,A-
                                                                                                %
                                                                                                .-.
                                                                                                  < h
                                                                                                    , ur.lt.
                                                                                                           .                              .                           1.$4.
                                                                                                                                                                          %.   .                              ...- ...-                                 .--- .... . .
'




               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 66 of 190
                                                                                             GNRI71ï.A



                    , :                    1*




          j
          '                       keooo fEvts#/Iq-bIxI                                                                                                                               Ew,
                                                                                                                                                                                       'à;11
                                  M.                 '                                  -aJ,t rxl
                                                                                                zezwkereQlxk alvaleaipe
                                                                                                                      4ats
                                                                                                                         '
                                                                                                                         ablo,.
                                                                                                                              -,-u                                                   ..
                                                                                                                                                                                                   -
                                                                                                                                                                                                       ù
                                                                     '                                            '                                                          '
                                           .                     .
                                  2t.                    .       .q - !a>        ...-                 -               a'
                                                                                                                       v -u             .h .k.4 .oo,,.L.k.,aFofk.&.1.
                                                                                                                                                                    0z
                                                                             '
                                                                                                         rovékekx       ' ' 'eMeqvea jar ul  r -kuw--.---.....-.-.
                                                                                                                                                                 -
                          k'K ;,                                         -
                                                                                            '
                                                                                                      u..axJaeeuâôkqaxk.k.t4,;e,1.< -aw M i 't=p.
                                                                                                                                                .;.
                                                                                                                                                  ewzl..
                                  v
                                                                                                                                            o                     .          .1
                                                                                                                                                                          , ..
                                                                                                                                                                                     '        s.
                          ç'.
                            - '
                              ol                                                 '                -       -f' '                 #r     #. '-,.e&x.71kaxL..u
                                                                                                                                     ....                 .
                                                                                                                                                                            e.pùazaç%'
                                                                                                                                                                                 .
                                                                                                                                                                                     ,j.
                                                                                                                                                                                       2-ea.
                                                                                                                                                                                           t.
                                                                                                                                                                                            ' ..       .




                                  r2-
                                  .                                  l                  aom .
                                                                                                                                                                                          '                    .   .



                                  20 :     a'e 8muœuo-vzv+t ,.-u1.0...1.11okecz-xxaauvinàu
                                                -                    -

                          '
                                  tl-a:b i: T.ka    &'cuL.u.œ ok.-, ;&M.T ku < seea-w % rn%,ec ;.
                                                                                                4..t.
                          n   Q u,acQrreth-eaa - zoiays,n 4kq.u?â(
                                                                 .
                                                                 twf. ' v=> '.j=%c
                                                                                . G 'qa-:.itA..lli,           '
                                                                                                              -        -    .

          ''

    -j                                zoze.or-sm'â- ,1Lkp'
                                                         -
                                                         . N.
                                                            yei
                                                              .fe.
                                                                 -Ln-ml4-
                                                                        .mxb a A xeoKA.1-.
                                                                                         :.i$-i%
                                                                                               .uh
                                                                                                 -6aê
                                                                                                  .


                          <       9eA...= kvG
                                            '                                               -ti.
                                                                                               iu iA                   m J marm h-v L-ul.lkunu-e lA.izAazk
                              -
                              'w e I -.              #.kt.x..
                                                     .      -                               .- à haa.1u.-@a-Hej< ,.,new,u aaekk,.m. G G r.
                                                                                                                                         nntl
                                                                                                                                            'eu ozkœ 4m-
                                                                                                                                                      .                                       .




                                       *
                                       u 0ne
                                           aoù-ot
                                                --
                                                 hvxe-to.                                                                   a ee 'ra?r
                                                                                                                                     .tk-N
                                                                                                                                         -.ka.ns.
                                                                                                                                                -
                                                                                                                                                ..
                                                                                                                                                 ,
                                                                                                                                                 u.egnc-.@g.
                              lR                                     -.,+..v            .                                                   -                               c -u- wlwsar,

                      l 18 .                                                                eeo-ax-
                                                                                                  'a- kesaiz4pav                                -'.4..ar-
                          lç: 2> v -gezemvxy v .
                                               .#v-xa.xwk.ka..qum
                                                .


                                                                                            nupr ilmrxtex-
                                                                                                         I.1k.Lq e-- attlk.#.
                                                                                                                            '-e a4 t
                                                                                                                                   miz-1 q tk-- .                           ,
                                                                                                                                                                                 .

                                                                         '
                                                                                                              X e-/A q -u e                           '                                                    '
                                                                 '
                                                                                            &v            '                1                          T-r:leq.T16sx,salzki 1ke


                                       bi $'t,,.ssez-u o% uu w '                                                                        '                     aaprt@Q 41.'.kea.l1V.
                                       uk
                                        -r -
                                           kwtLlae.  kc?.*
    . .
          j-'v
          I                           *
                                      #.
                                                    *'                                                                                                    .           .
                                                                                                                                                                                                               '
                                       shôt
                                          v:r1,1
                                               ---7                                         kn/#vuk/ xkntuarus bulaloap'         -                                 '                               ,.1.,1
                                                             .                                                          q                         .
                                                                                                                                                      .            4-                                  e
                                                                             --
                                                                                 .          .1
                                                                                             4
                                                                                             -
                                                                                            -..
                                                                                                                                .. ;        . .,
                                                                                                                                               .
                                                                                                                                               ;
                                                                                                                                               -
                                                                                                                                               ,
                                                                                                                                               ',
                                                                                                                                                -                j
                                                                                                                                                                 !
                                                                                                                                                                 j
                                                                                                                                                                 ,jk
                                                                                                                                                                   !
                                                                                                                                                                   rIj ,
                                                                                                                                                                       .
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 67 of 190
'
                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 68 of c190
                                                                                                KnlplL J



                                           w*




                                                   '
                                           $.1txl h eacln,ze.
                                                            -o.- .t;-e,
                                                                      v.
                                                                       r
                                                                       x.d
                                                                         -1
                                                                          ,
                                                                          .             ,                                                                                             E-K
                                                                                                                                                                                        .k,
                                                                                                                                                                                          '.
                                                                                                                                                                                           6-
                                                                                                                                                                                            $2                          ..-.
                                                                                                                                                                                                                           --              -.--
        ....>


                                                       @                                                                     .   h


                                               QG,-C--.O- .,-. e-. --..e.
                                                                        .        %- t*-.   t.f-Q.
                                                                                               ..5.&&.eX.G ..11-1#-G..>-5....-..                +. -ù..A.l     '..-
                                                                                                                                                               .   kà
                                                                                                                                                                    .-..-'1,.
                                                                                                                                                                   ,.            25-.:-.
                                                                                                                                                                                       --,..-.., .--.-...-.    .--.----,
                                                           -
                                         lk
                                          /
                                          t;
                                          .p 1 , 41
                                           .6.
                                             ?    .
                                                  ï,
                                                   L
                                                   t.
                                                    '.î-'
                                                        .-
                                                        - ....-t: !..-.
                                                                      -..
                                                                        1.- l    :
                                                                                 t!;
                                                                                   .
                                                                                   ,.k:)
                                                                                       t.
                                                                                        t:;-
                                                                                           l333. .-dl
                                                                                                    r.
                                                                                                     t,k
                                                                                                      .-.(./
                                                                                                           tI-dEr
                                                                                                          --- . .
                                                                                                                !;.-l,t
                                                                                                                      2p
                                                                                                                       .t
                                                                                                                        f!
                                                                                                                         .
                                                                                                                         1
                                                                                                                         r.
                                                                                                                          -
                                                                                                                          ,!:
                                                                                                                            ..t3t.bb-,4.'b-.'.#.!k.-(!p!
                                                                                                                                                 .     .
                                                                                                                                                       d!t!
                                                                                                                                                          l.
                                                                                                                                                          --. ..
                                                                                                                                                              .4-
                                                                                                                                                                .-
                                                                                                                                                                 t./
                                                                                                                                                                   -
                                                                                                                                                                   b
                                                                                                                                                                   .-....-t;
                                                                                                                                                                      -.   l.-
                                                                                                                                                                             t:,
                                                                                                                                                                               .
                                                                                                                                                                               l...
                                                                                                                                                                               -  1.
                                                                                                                                                                                   lL..--.....---
                                                                                                                                                                                                .....-..-
                                                                                                                                                                                                        ...-- ...
                                                                                                                                                                                                                -.-.-.-.-.
                                     --,-*i.aa1t
                                               b.
                                               .A.V.u.-e,    r-. -w-l
                                                                   .. '-
                                                                       ik-,.- -,-0x .   :..k.ô-.u...
                                                                                                   -ln --lD.    O-)
                                                                                                                  . ...-t-   --.iA.iaz- lo-aL.-
                                                                                                                             .                                ea4.  u.
                                                                                                                                                                     t'e-.
                                                                                                                                                                       .    ,
                                                                                                                                                                            %ctu ,...
                                                                                                                                                                            l                -....
                                                                   '
                                         œ.-rt e.    ,-to-
                                                         w.-.
                                                            -ewr,
                                                                -.,s.(.
                                                                      >t8--l,I
                                                                             '
                                                                             .l.ee-j.et.'tI... M..o.sep-r-. o-v. <. àe '. .        --.e- ..-o.                œ.c.o-w.,  -c..X,   ....-.. --..-....-.-..,   ....
                                                                                                                                                                                                               -...---
                                      l.
                                    ufu,.tr tô.     ;2>1..
                                                       -. .3.>-d...   -
                                                                      fo. -i-
                                                                            -
                                                                            .   sx,M-%
                                                                                     .-i1--c-    kekt-.âja,.
                                                                                                           ,             -.-J.,.â.e--.,             -U.o.r-.-om.-.ereag,-....-..-.,           .,.                 ...-....
                                                                            *   '
---   ..- ..
           - .-- - -- w-.- - v.-.     .        ZC-   -. j
                                                 A ...  t ..
                                                           6M   (A.-.Je
                                                            ,..-6     m.C.CO
                                                                           'u k.            .L-1o
                                                                               h.AA.(Z..-..At   ..      .-70 .
                                                                                                 $L a.-.(     . % .
                                                                                                                  ,..
                                                                                                                    - . ...-.                                                               .
                                                                                                                                                                                            -S..
                                                                                                                                                                                               -êW. r.-.
                                                                                                                                                                                                       .-...-.-. .-...---.-.
                                                                                                                                                                                                                           -
                                                       k-ù- m'o-t ' '     (xm.t, 1 -#a.r J.> --.qint-o.n.-.ce.  k-z, ..--...
                                                                                                                ,           -.-....---.-.-.-.,
                                                                                                                                             .--.
                                                                                                                                                ---.
                                                                                                                                                   --...
                                                                                                                                                       -.......
                                                                                                                                                              --.-....... -...-..
                                                   1r'
                                                     /kf Kn W C-7,--....- 4..1.-.. ...      . er- .,
                                                                                            .       .o-.. ,--. r-.
                                                                                                                 M..
                                                                                                                   -M. *.
                                                                                                                        --.. ..*. .,  - ....-.     --. ...-...... .  ---..-...--
                                                                            '
                          .
                                           '
                                            m..
                                           4. ',e,I. u.. ,0 .%.
                                              -               .. t .-a..
                                                                 '      +.2-.-.-.7...-. t....-- ...7.-: -t<...
                                                                        -       -                            ti-.u...
                                                                                                                    l
                                                                                                                    -o,
                                                                                                                      n--.. .
                                                                                                                        ..   &.
                                                                                                                              1./..,-..
                                                                                                                                      -M-..
                                                                                                                                          i-;..itn $,-   0,-.
                                                                                                                                                          -   -..
                                                                                                                                                                ---...-. --.--.
                                                                                            -
                                                           t< af wktk le- n- :v. -es.z :e..- .- -                            x*lon  .:.
                                                                                                                                      .
                                                                                                                                      T erz-.-..---.........,..-,.....                    '
                                                                                                                                                     .-           .        . .   ..   - ..,    ..- . .


                                    i< .e ..           .       .        .. --       #..&.
                                                                                    -   .t.     eU.
                                                                                                  :-.. . & -...
                                                                                                              '
                                                                                                              ...e- .
                                                                                                                    p-.
                                                                                                                    - D.-.
                                                                                                                         G-.
                                                                                                                           ---- . .
                                                                                                                                  p.
                                                                                                                                   ->.-..-*..
                                                                                                                                            l-.zr-.I'
                                                                                                                                                    n-
                                                                                                                                                     .-u.
                                                                                                                                                        . . .p'
                                                                                                                                                              --                              -,-.......- ..- --.....-...-.--.,.----.. -...
                                                                                                                                                                                                                                          ---.
                                                                                                                                                                                                                                             -..-..-

             -                                         8Ck                              i&-           0 t6Kt. Q                      M.-M..
                                                                                                                                      .   .,tJ
                                                                                                                                             te.
                                                                                                                                               œ%U- ..
                                                                                                                                                     da,U-.,
                                                                                                                                                           -.d.
                                                                                                                                                              e--m(C.---.
                                                                                                                                                                        .--...--..-.-.....--..-..--..
                                                                                                                                                                                                    ---,-.
       $.-                      '
''    v - - o w-            W          .                                                                                                                                                '
                                t                                                                                                                                                 '
                Case 1:20-cv-24998-RS
                          a OKd '''Aa tS<A Document
                                            TQ IJöb 8 Entered on FLSD Docket 03/04/2021 Page 69 of 190
                                                                                                   ExK''bè!..:
                           *
                      ' .
                      .




        ,      )
               ...*
                               V uà
                                  a,sio rhg
                                          -b % élr ssGoacas                              Ewiùil3
                                    fiv              I        ç                                ët
                               Fà3-zco)ro272 Fk.% lvmemuu i   o .krvasi
                                                                      , eol'z
                                0027q13-080 eyarâeKflzn:inmàst. Ginmza geôie;
                                63-l8O5-Q ûl-lp,,,i iwsiox6rTû ;,m.Gs r-iel
                               .-               ..


                               th% -kû5-0tI0 4-: kxi
                                                   .k'trTû1,-%                               P-i/J
                               9-6-; 17                   '   .   ku,
                                                                    'V?4rF6 I.- s            De,u

                               % 2X %                    ki o c
                                                      - aa 4.  k    k,
                                                                     '
                                                                     aq
                               5& cia
                                    ,          i rrxmeg Gom. w r k,  '
                                                                     >9u/Em ;tzeat ç ;k)&coola
                               o//r i9         L -krsrsooxtN uez lo G rm
                               2/=20x:         pcivax tqçu.sze. re,okowev
                                                      -

                               (    à9         l          -



                               X                  reo t L 1k e G r.
                                Azouo          inw ase) srxootlllrrlsMeaï
                               Imm
                                 QAO jb
                                      Or
                                       c<x
                                         iLl,
                                            k
                                            ,o
                                             2as
                                               àe'
                                                 xxul
                                                    gtHlscr
                                                          ê
                                                          o
                                                          xss-
                                                             -m
                                                              erf
                                    t
                            b gotq            Pç:ueui -1v k woi 4o x jkmxb 4.c;t::# a. fohazca,meae
                               l/aoào Segqqé-loàegeai$,.#e-t
                               ''                '
                                                           eçaat;j 4,e#-
                                                                       .havosmea
                           1.
                           ts reuorà & KeWxvi    v l nesc
                                                        xmwtnotrûs-o carriomo.j
                                                                       y


                                                                                     ,
                             rdRfsJ<4 < ,kp/ace zlblkoio-A/aolzcm ,wz4//o.-apzy
                                    ur/js'l
                                          '
                                          &êuxieoxw,eJlekg,oe:
                                    '-
                                         t,s Z.D.t(,
                                                   u- ,Syt pp tee :#       ,
                                                                               uvoht,.
                                                                                     %4--ùzoAcs
                           J/p'
                              tiao Or.caéc/oana :?J.Po/ryx
                                                        ' rz;-wJz )..1/)
                           atreMsle au-eof #ke W#zx X'
                                                     ot'asklsus.                         l
.
L
.
    '
        )
'a.'.'''''#'

                          '.
     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 70 of 190



                   v                                                                              *
                                         .                                                                                                .'
                                                                                                                                                                . .             ..
                                                                                                                                                                                 .   jj
     '
     ;            IG o                            r6 a f-                           A a                            /4 :.%GI                                     Ic',.
                                                                                                                                                                    MtzG roo:                           jjyI
                                                                                                                                                                                                           4jyj
                                                                                                                                                                                                              l
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              :
                                                                                                                                                                                                              .s

                                                            '
                                                                                                  .
                                                                                                  5 4 IFIm Izgs'                                                                          -
                               --                                                                         .
                                                               W Q.
                                                                  .>  - G *4,.?  .
                                                                                 -
                                                                                 f;y.
                                                                               ê.I
                                                                                 .  .0(.
                                                                                       1/7j..uj. .Gjj
                                                                                               I0z  .#x,w'
                                                                                                         jjj- av/:
                                                                                                      , . ,.
                                                                                                                        .
                                                                                                                                                                                                  .
                           -
                           n             '
                                                              ms.. ,.01 altol., l,. :Eireu/wkt s. :.'f..*.ar-
                                                                                                      .                       .                                 .


                  6                                         ttk viehun..ea-, ,
                                                                             .
                                                                             y1'lza:a eyoplz%cm>e.oç. cc6-
                                                                                        w                                                      .                                              .


                       -
                           s                                ' ,
                                                              %-'!
                                                                 -1,'-
                                                                     on t-
                                                                         l va                                  .
                                                                                                                   .
                                                                                                                       ,p,w
                                                                                                                          .
                                                                                                                            1- 1
                                                                                                                               -t
                                                                                                                                kat..- .T.1i.At ..z-ike ,3m
                                                                                                                              .. .   .             . ..-.                             .
                                                                                                                                                                                          .
                                                                                                                                                                                              r.
                                   htt'1- '-d ?m. r
                               ta.sf              .
                                                  %wverwt.wos-ea.,va.t1, ..,
                                                                           t
                                                                           4wla,, .
                                                                                .
                                                                                                                                                                                                      .
             .
                               C         v n                                                          C            .

              '
                  eKul r:               -.yY      r $es              ô&rI
                                                                        .9
                                                                         ,lt lj
                                                                              cj'
                                                                                x
                                                                                ,
                                                                                m. ,> t,oM
                                              .

                    6o.
                      - .,
                         ultà...s- . 4v. e g:,1.:..(u.p
                                                    - .,tuutie     .ont'
                                                                    .

                           '
                                                             li1
                                                               .,4.,
                                                                . .    rsesveru i.lsvm.ea1
                                     t o xultöùeto ci                                                                                    u41qrar4l-:ot,iexu:4Aesozi                                            - .-.

                                             'J r                                                                                        $6 eqsslutt > hr r
                  r re + t5 oTrle<6.&c.
                                      -o
                                      1.-de-6            dssià ,-
                                                                 -ct,
                                                                    '-. tioas
w
 .
 ,           .Is em    Fl-
                         lsfpr
                                     *
                                          or Ib.. ,.foeccieo.,l e , Dez-fcuctza                                                                             .       .       .



             p                       r r                                        a)ar* Wçjxtjjo     yrrgo
                                                                                                       .a
                                                                                                        yj(z.ojXemsj                                                    .


             .raa
                .s.
                  -p,
                   Ik,.. -.                       - - .
                                                    j
                                                        t,
                                                        .
                                                          '-7lca
                                                               #.
                                                                .-,,j,
                                                                     -
                                                                     'u
                                                                      ; at
                                                                        -
                                                                         %
                                                                          c 8..>.,-.. t
                                                                                    .
                                                                                      .,.
                                                                                        -F-kys-
                                                                                              'rat.pssa,,t1.
                                                                                            ...              ,.m..4.,ec..                                                   -                     -..
                   3-,          --
                                .   q4
                                     -. . .
                                          4:0.. I               .
                                                                            .                                                                                           -
                                                                                                                                                                                              .            ---.----.-




lN
l
           Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 71 of 190
                                                                                          * F5%V %9 x.Z



                       I




- .
  j.                           ..
                            -..lô .O..... ;.-Y
                                             .-
                                              ..&.'
                                                  . .. .     T
                                                             .y
                                                       A.-.r.l.ut.,
                                                                  .a
                                                                  4-. -.
                                                                       -jo
                                                                         .--.. r.tA5sh
                                                                                     I.-..* g.
                                                                                             -gy
                                                                                               .s. (
                                                                                                   z-.. ry
                                                                                                         '
                                                                                                         .moooi yxgA
                                                                                                                   jjj
                                                                                                                     '.
                                                                                                                      j-$---                                                                                                                             -




                                         kesm.-.s'
                                                 I
                                                 é.1w
                                                    '<
                                                     .-
                                                      '.
                                                       nl
                                                        '$uc.e...-.-.-' ;:.. cuM.e.e.1
                                                                    -                 ..-ce
                                                                                          ..r
                                                                                            -,,'.
                                                                                                n..n.0-.u-.- ve$
                                                                                                        .-.       .eao.-o.
                                                                                                                         6JT.
                                                                                                                            u.t-
                                                                                                                               e2  . -                                                                                                                                ..         .- .- --   --
                               -
                                   oke oc;
                               ,1 tï
                                  . '-    es
                                          . x .    .
                                                        m..gset
                                                              .'E. ,&...teg.
                                                               ..-
                                                                            n..,
                                                                               I.b.
                                                                                  ,.v.louaf..oe-. ..t
                                                                             -.. . . ..             .
                                                                                                         -sq...1 z.s.e-cri.'./.tI
                                                                                                                                -e-$-.
                                     - ietoo .D;s1;o aamùzr           -s . .-.   a...
                                                                                    n..
                                                                                      ex.t.
                                                                                          G..--..c. - .o-.r4.
                                                                                                            ..lo.l-'x4d--.uk.-
                                                                                                                      -
                                                                                                                              l$u:...--- .--.                                        ..                  ..

                               '          '
                               ..>.   ' /.
                                     2.  u>..t
                                          .z-
                                         .-  .'
                                              ....
                                            ..-
                                                 #.a.-,.es-oc..-.,.-s,i. --
                                                               -.         x
                                                                          -s-
                                                                            ff
                                                                             d,r.o-'.-1s
                                                                                      ...-,
                                                                                          cl.-o--
                                                                                                ie
                                                                                                 ...
                                                                                                   -:--,
                                                                                                       ....
                                                                                                       /. t.
                                                                                                           /-1J.
                                                                                                              .e-
                                                                                                                ;'
                                                                                                                 .-..
                                                                                                                    ;n.
                                                                                                                      ':
                                                                                                                       ..gec
                                                                                                                           ..
                                                                                                                            J.ce...
                                                                                                                                  ,.œ+.n..
                                                                                                                                         -.r
                                                                                                                                           ..... ,sï.
                                                                                                                                                    '
                                                                                                                                                    ,. .------               .-.-




                                      #                                  .y .
--.-....-....-..----.--.
                       -
                       .
                       -..*-M
                            .. ..--.,---.
                                        3.    j
                                         -..%.. ..
                                              -..
                                                e-..
                                                   --.  .
                                                     -.-.
                                                        ,
                                                        .
                                                        .   .
                                                        - ,.r.---.....
                                                            -,       ,
                                                                     .
                                                                     -.-.--.r
                                                                           -.
                                                                            -.
                                                                             gs ..y
                                                                              ..e .-w-j04 jjp ..,.'.-.-... .
                                                                                                           n.y
                                                                                                             ....                                                         s. ..-. - --..-- -' -....                                                                              ...
                                                                                                                                                                                                                                                                                   -....,
                                                                                                                                                                                                                                                                                        ..-.-
                             .-,n ia                   o
                                                       ' 1-k lsko t        -oteoce 1.;e . e-
                                                                                           u.enc                                                                                                                    ,. .           .. -. .... .--.                                     ..-- ..




                                                       *
                                                       o                                     nl- e m series , Nk,&                                                        îegs b2f
                                                                                                                                                                                 - ' fk $ 0,
                                                                                                                                                                                           ..0
                                l sct,-oo.s 1..
                                              k.li'?.ec.so.s,.( sr     j
                                                                       .
                                                                       -v...6
                                                                    ,- .
                                                                             .-..--aze.,-.-ê.  ,
                                                                                               -m,ea.-bebw...     *.-........
                                                                                                                      .-


                              (.
                               *11A'Z'--1)>os --M..6m-isw-.R.t.lh
                                                                .-<
                                                                  ..ii--
                                                                    -- Tr.o.v...G---.---
                                                                                ,
                                                                                       a
                                                                                       ..1.1..
                                                                                             ,
                                                                                             -
                                                                                             > <;1im,j.#...
                                                                                                   ..     -v-;e
                                                                                                              ..œ-,., ;.t;.).'
                                                                                                                             .
                                                                                                                             'pœ,f.ro.
                                                                                                                                     cia1z.  .        .


                                   k''. .('
                                          s.z).s.
                                                ex... .. .u
                                                          .ao.cesl
                                                           .          -o.-qtt.n.m..s-;-(,VKJz.
                                                                                             V.',
                                                                                                .a.-t
                                                                                                    -vetu..tF.wrass,.,
                                                                                                                     ..t#
                                                                                                                        ,J,
                                                                                                                          -1:kre.is,
                                                                                                                           .
                                                                                                                                   -     .          .- --                          ,.-          .-
                                                                                            '
                               vK
                              #
                                )-k,
                           . - . -..oktA uvn  .Ks-..t# q..4..-(r-l-f.:r..-r
                                                                          .-epe2i, 0 e..deo ....
                                                                               ...
                                                                                              '
                                                                                         ,... .-                                         ...               ..                                                                                                    ...- -           .- - - - .- -

   T'
    -                                              ia-
                                              -.. -, -                   s.
                                                                          -c.
                                                                            l-.
                                                                              -i.k'
                                                                                  lx-L'.
                                                                                       s'
                                                                                        l--x.c:t...
                                                                                                  &e.
                                                                                                    cz-. oc-h-av..
                               - .        .            .
                                                                                                                 e.b- n..-1
                                                                                                                          -.
                                                                                                                           r-aa -ecr                   .                   .. .-                                .           .. -       t.-.ar6-..                                   -.


  -                                               C.%               k.ö.W .-.t.
                                                             -... X..
                                                    ..- .CFX..                                                  ï'..w8#.%w4.i.SG.. &-t..-b.s..wc-tau
                                                                                                                               .                 .. . - ..ovv-1I
                                                                                                                                                               .M.e,..- -..                          .                                                                              ......- .-




                                              .                 .       j.             , , '
                                              #              1).tl(sl svk vk r      .    ii k 'a,  i r
                                                             1 a1'' vld at f    z reo * a ' = <v 46 r                                                                          -...--.-. --..-.. .-
                                                                                                                                                                                                     '
                                                                                                                                                                                                            .
                                                                                                                                                                                                             -...
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                        -    .--     ,-    ..        . . . ..

                                                             4 G' .
                                                                  t a r  .       G ö    a t.
                                                                                           f ,,
                                                                                              at r         .                                                                                    ,                                                               . .                         -

                                                             1 lf'' qi 'Vk f      eser a $-1
                                                                                           ..-.
                                                                                              11.
                                                                                                -r-.--.,.
                                                                                                        ,.
                                                                                                         -                         '
                                                                                                                                                            .
                                                                                                                                                                               -.        - . ....-                                                                          -- . - .        - -

                                                             f a$'I Gi r       :1e. V*o j  ''a' C
                                                           * t.,G '
                                                                  1 at r         R      ai.j a1 c
                                  ' . ;C efî i g . aj r                                                                                                                                   gj. ga u r
                                                                              1                                                                             G5e                          & 5l #.-k G$--r
                                                                                                                                                                                                       -.--..
                                                                                                                                                                                                     - . . ..           -          -

                                                                             1                                                                                        o
                                                                                                                                                                      -
                                                                                                                                                                              ,                    x          sv    à vr .
                                                                                                                                                                                                                         r
         -                     05                                            1)lk f                                                                         Y                  l                     &
                                                                                                                                                                                           . . - .......-
                                                                                                                                                                                                             4v
                                                                                                                                                                                                              -1
                                                                                                                                                                                                               J r-......   .-                                   .
                                e.                                           1 ai r                                                                                                                sa vk
  '
  r
  t
        ..- -.-- - -.-..      -              -----i-v
                               C . .-. -.----.      .-.
                                                      -.-                                                     ....- - -- . .-- --.. .......- .-,,- -.-.-- -- - .
                                                                                                                                                                 ' er
                                                                                                                                                                3.
                                                                                                                                                                 -.-- ...
                                                                                                                                                                        -.--.
                                                                                                                                                                            .-.---.-.-..--.----...
                                                                                                                                                                                                   sl
                                                                                                                                                                                                 -..- ..--..-.- -.
  !                               .               *
 '-*-                               &             I s r                                                                                                     o .Insx                                sx    .
                                                                                                                                                                                                                r
                                                                                                                                                     1             x
                                                                    re !                                                                                   G ro Inl                             %
                                                               .               Gy.
                                                                                 1 V * 6
                                                                                     v                                                             f Cj
                                                                                                                                                      wG                       j                âG
                                                                                                                                                                   . - - . .. -- ...-- .- -..- .-,....-.- .-..- . .. .... .-. - -..--                   .. . .,. -
                                                                                                                                                                                               .

                                                                                         .                        r                                             oo                              sG a                         r                            con
                                                                                         IG                                                                                                    -
                                                                                                                                                                                                                                                            .              .-
                                                                                                                                                                                                                                                                                x...ar.l
*

           Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 72 of 190

                                                                                                                                                                                                                      #                   '

    l
    i
    l
    .- .
    ;
    '                                                                                                                                                                                               e.. .-                    .. ..... .. .       ..

                           A                        al           .-   Sa                 C                                                               4j, C                                                                                                     1
                           sai                                                   svk vk r                                             e-lsl (al (c
                                                                                                                                             - .-



    '
    '
                                                                                 SVl vl)r.                                .,.m)                       rxz
                                                                                                                                                        ur        .                          . .         ..                         - - .- -          - -       -           .

                           #â                                                    vk                                          ''
                                                                                                                              .                  -       at                                              -            - -- --                          .-           - -

                           #7                                                    51 c                                      (      .                      a
                                                                                 Qt r                                         5
                                                                                                                              .
                                                                                                                                                         a
                                                                             (aà c                                                                       a4
                             #3                                                  at r
                       6
                            '
                                  QFCe.X.
                                  .     -j.
                                          - e
                                            .
                                            -Ce
                                              .
                                              -df-l -- qlz3 ôO n06-.-
                                                                    Y.
                                                                     -
                                                                     r-a-45.e
                                                                            ..
                                                                             <.
                                                                              l.
                                                                               e.r                   .   ..                                                           .-                        .                                         -.
                                                                                                                                                                                                                                           --- --
                           -,!:1!../Aeleo.
                                         -w1o-,'
                                               ttkec-k
                                                     -.x,v.
                                                          e>.
                                                            -a.
                                                              -'
                                                               l---t,.
                                                                     a     -r .11,
                                                                     -.m-eeze    -10                                                                                                        .
                           1
                           .,
                            ..
                             ,,       .       - ,.-                                              .
                                                                                                                                                             .-                         .   . .- -       e-s-o..z-   k
                                                                                                                                                                                                                     -a... .-.- -.- -
                           11oso- u rty-tee--h.
                                      -       qc.l..
                                              -    J.
                                                    $-e7
                                                       zs-x=xwatty-oz-.--..o-waks-
                                                        -
                                                                                 %mn-.s
                                                                                      .-so'
                                                                                          .
                                                                                          -..-4.cu1
                                                                                                  .wk-ece-,
                                                                                                          '.
                                                                                                           o-E
                                                                                                             ..
                                                                                                              X .,-           -
                              '
                                o .      e )7 œr     e .  ' eb ers      -.               -
                                                                                                                                                                                                                          --       - --       - - .- - ..- -




                                                                         kev-aoa-qî-p.J3VX ,lkre                                      -      c.o--
                                                                                                                                                v < .r-ö.  .n-. Vq
                                                                                                                                                        N- (
                                                                                                                                                           '                                                         k                            .--u'-'      ,


                           Vde
                            'o                              aZ.-'
                                                                - -sg
                                                                    .ebAe-
                                                                         r û.
                                                                            L.
                                                                             '
                                                                             .
                                                                             eY-x                                                         X'
                                                                                                                                           AYXe#.S-6.@-bezxb' wvip-s-..a -, -- ----.
                                                                                                                                                         -


                           a..X.1
                                '
                                --tcq0-
                                      s sz2
                                          ,-g q-V.
                                                 --c
                                                   îo-l
                                                   '  .
                                                      -u  cZ--r-gc.h . -
                                                                       X t-eze-lz-g- aa'. - (-                                               .                                                                                                                          -



                           -t
                           k
                           .
                           L-
                            4V.zze/--
                            .       .
                                    ,
                                    ' o7.
                                        -iiose-,,2.'$L-of'
                                                         1toîe.exgleas.,'aj-v.
                                                                             po-l
                                                                                e
                                                                                .a
                                                                                 .t
                                                                                  ..
                                                                                   p-xkc
                                                                                   ,   'zto
                                                                                          -
                                                                                          .n,e+ ..                                                   -            . -


    .                       et;s aI -e:.
                                       G%.-.
                                           -- .m.
                                                b.
                                                 -
                                                 'e-l
                                                    -u      = .        '-            -C- '                                                                                                                                                            -       .- - - .




    .              *            ke R. =(
                                       '5.
                                         g
                                         *.*ie
                                            .-.l-.
                                                 L'
                                                  .s.
                                                    fe
                                                     -l-.6ove; Q cce'aof'    (
                                                                             'u=t-e-xa
                                                                                     ...x. og-vxtt1a@.w.,
                                                                                                        .---      x                                                   --


                           oum uz  '-     eia '         - ùecz,l3., ce s.a.-xu.
                                                                            -' (,L.
                                                                                  .uozosxo-om'---                     .                                  -                         .


                             1*% c
                                 .s. . 0.u       --. aa tcp-  T-
                                                              - -k-
                                                                  xq-
                                                                    c.t
                                                                      .-w- vo'sa-a.ï.'
                                                                             -       - -
                                                                                       ,--t,-..
                                                                                              a,,eJ e. ---                                                                                                                .
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               .


                            Z i.i''&g x . r.s z ja-             jo. x.' s..g'o jzpx.                                      .                                                                                                        . .         . .. .

                                                                                                                                                                                                                !
                   '

                  i                   fs(J
                                      ..       ,.
                                                       a-co.
                                                            ..
                                                           u.t.-c        %.(z t=kosz-sm-r-o-c-acokm- -(
                                                                      .- .                              yj
                                                                                                         j
                                                                                                         y-y.-.
                                                                                                         .    '.,
                                                                                                                y.
                                                                                                                 :
                                                                                                                 '''
                                                                                                                   ak
                                                                                                                    l
                                                                                                                    z
                                                                                                                    ,
                                                                                                                    '
                                                                                                                    t
                                                                                                                    '
                                                                                                                    .
                                                                                                                    ,.
                                                                                                                     J
                                                                                                                     '
                                                                                                                     i
                                                                                                                     t
                                                                                                                     -.
                                                                                                                     ù ..
                                                                                                                      t,                         - ..- -
                                                                                                                                                                                .r.
                                                                                                                                                                                   --
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                      ,                                        -    -

                                              p1.' a ems e.
                                          '

                                                 j. .j  .
                                                          ,-2.e-Az-/h-W-'
                                                                        .
                                                                        #-Ge r.
                                                                       ., -
                                                                              uW-BW -$
                                                                                 -
                                                                                       -%.
                                                                                         Vc&J-G..  <-fKuW.X.   Lrass/ ';                                                                                                       .     -        -   -       - - --

                           *...m-De .6A
                                     ...'
                                        B.-D .
                                             -Y .
                                                e.,'.                                                         .                                                                                                                                           .

                                                                                                          e
                                                                                                                                                                       ..




                                                                                                                                                                            *                        ;          . m '
                                                                                                                                             -
                                                                                                                                                                                                                      S
                                                                                                                                                                       .                        -u--             7    1s'
                                                                                                                                                                                                                      .       .- - -                      ;
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 73 of 190
            Case 1:20-cv-24998-RS Document
                                    .      8 Entered on FLSD Docket 03/04/2021 Page 74 of 190
                                                                                           kyëtbi
                                                                                                r /

                     k                     .
                 #
                                                                                                                                                                                       .




                      @                                                                 L                        k S 'ence                                                             )txkpàiè.7
                                                                                                                                                                                       '
                                                                                                                                                                                       .




                                   e r-ase
                                           -
                                                          t-cw oo---l), s
                                                                       -                                                    é.
                                                                                                                             '.'                      40.,-            zel'.z,> -.4,:-
                                                                                                                                                                                     %.
                                                ..(a-
                                                    .
                                                    +,.,ky4kz neses:'
                                                                    . -f                                                                          ,                    (   .
        .
                                                  âerinMrx
                                                         4e< c,l t'                .        ,
                                                                                            ,
                                                                                                                                      to '
                                                                                                                                      '                                .auic-Gao .$
                                                                                                                                                                                  '
                                                                                                                                                                                  xk
                                                                                                                                                                                   -               .
                                                                                                                                                                                                       '
                                                      '
                                                  1'  e      14 .                                     - --       - -                                                                           -                                -   -.




                                           v.                                                    1 .S                                                 r-o vs.                                  )b                  !:
                                                                                                                                                                                                                    . aqi) çv            ,

                              -                                            L-
                                                                            l#-ID fV                                              '
                                               v .        @                            q
                                                                                       j r- 2                                     -                               . -;
                                                                                                                                                                  -                            a11-.>  .                    - o      -
                     Grzen v
                           J.'
                             Fkks,ô.
                                   'tl-tv-uLls.
                                   .
                                              -
                                              s:-
                                                o:-G.--                                           .                                                           <,sxtevmls
                                                                                                                                                                                           .
                                                                                                                                                                                                           .  c.. s
                                                                                                                                                                                                           -F..

                     '
                        C                                                               '                        $                 C
                      m ''                                    1                                                               03 r..
                                                                                                                                   11 3:6..)B9                    -


                         ':


                              *:n;,a.s (Q
                                                                           ,
                                                                                                                                  gPXg. .c                              j.wjx   xk
-                                       1t  ( ,!.#
                                         s...                                                    evêi-, aizeN
                                                                                                            aze                   :                                   .c.  :.
                                                                                                                                                                            uo .ua
                                                                                                                                                                                 ym
                                                                                                                                                                                  wm
                                                                                                                                                                                   sy.mmrmM                s
                                                                                                                                                                                                                   . .x     w




                         t 4 s-t'' :o                 -       ' (
                                   *

                                                                 u:
                                                                  nj.reto.  f.3r.
                                                                                nq)frdfI
                                                                                       AJMP Lf.%
                                                                                               .                                              .


                         ';->e,4'wnf.p.n,.l'1, ' - J;,a;y:-4-.z.o './hv'-.*4 '.:I.F.           A) .                                       -                                                                                              -

                      m                                       :                    ecû2 catue v1,1- trA.
                                                                                                       't
                                                                                                        ..
                                                                                                         - os                         .               -       p                            rzsLjoh.                         . '
                         ' tj
                            . o#           .
                                                                               -. a'n1l e                                                         .               .- '                     '                                ;
                                           1; - % nJAu,foc -B                                     .                                                   -           nxL;,                ': ''

                     vm z% ;g.f:a4-                           +-362                     . #eetee                   K ee e

                     2A1. ui                                                                                 .                                    . c
                                                                                                                                                  l                                                                         ,n$
                                               ., .
                                                              V#                                 ataN                                                                          e                               *          #k
                                                          .       *
                              .-
                                                                                        ..
                                                                                            j. .% e
                                                                                            *'                                                                    .        .       .                                .
                                                                                                                                                                                                                        *

                                                                                                                       .                      .                        .
                                                                                                                                                                               .       %                       <
                                           WCG)d..1zaoltce zœ P        ,
                                                                      ..                                     -                                    .
    1                         -                               ln                        l x-1                              e e                                             --
                                                 e                                     ..         .,                        j.,
                                                                                                                              %       .                                . .                                     p        .

                               #<                                              .   2oto ..J                                h 'no- X q                             :
                                       ,
                                                      ,           ,                                                           ,N .(aY é)G kaa,ela', .é                                                     (
                                                      s                                                                      z 4. .. -                                                                             .
      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 75 of 190
                                                                                    rtBlQ1f O

             I
                            tau kruoo azie-ebl,a4k.y-iwtG i tFeefsdrlr
                                                                     kehousig Gvire
                                                                                  an-
                   1
                   EVWMgtk cAe a..jrL.
                                    .
                                     fak.
                                        ea
                                         -.
                                          bdote.ake..
                                                    soae.
                                                        ?
                                                        .    y
                        ltk. 7 I ?my1
                                    -kàh,Ewk.'
                                             .
                                             140-$.,1cklorsatts,:tiee% am vo. 1 e
                                                   -,                                                                                    .




               t1l
                 .K'k ..,'z..
                  G.   ,0   k.<';
                                y,eper;>.z.X.e.ooj,gosiw eeasôq.-t.f1.
                                                                     lz. ç
                                                                     .

                                                                         ..dz
              ; ulz-ullfï.cohlbaraasai
                                     '
                                     ooi
                                       gw-eh.:awe-.b
                                                   5t:.kovzajml,t#lxitFa..v.ut'ai
                                                                                j
              '
                 <kcaw . .=                                              iec '
                                                                             1
                                                                             .,loKeY J sckexexvrRxtiffk..u
              ,a  t..;f..1-1,
                            ,..,                                 :0
                                                                  . .f.i.
                                                                     .                   .



             jj-R rzs4 vi
                        otr
                          -o.,L-Luh'L$.,.-u.caor..% rt.i # < ,#vs,.o4.lze-.% ,s4-.va,'x .
                                                                     .                                    ..



              Trxolj igtku - .. -F.-Q1.qao > zl,.ex* u rj,.Htr.a,''?'r. eas< aezsre,
              .                                         ..

                   kra.?:z. roaa,oà c-âesec. f.5j       -.revsm.oztr,. j.uz,., oy ..y u
                                                                                              .                             .
                     .,
                                                t.k;tI,l.                       t) . .w                        . . .


               k ..''ctyv. &.
                            =..g. .-,,
                                     jyz+ ..,,.g
                 'rpyj
              U*.. G JJ
                                  ,,
                                    .
                                               va
                        'u$Yx.-v .. .sM.-...tmk,. eg;,..%x....:.,:.*...yyj.s s.
                                             . .    .                         jx.
                                                                                 -


                                                                                y.
                                                                                 sssu.
                                                                                     ,oym
                                                                                                      -
                                                                                                          r
                                                                                                          y;<.
                                                                                                             -h
                                                                                                              .
                                                                                                              -
                                                                                                              .
                                                                                                              -'
                                                                                                               -
                                                                                                               .,
                                                                                                                ...
                                                                                                                / wo,
                                                                                                                    y
                                                                                                                    ..
                                                                                                                     i-%w..
                                                                                                                          r.idx'
                                                                                                                               tlakowo
                                                                                         $
             .*.*ffr- k-e,l%
                           ..o '
                               .#8
                                 k7s:z u,.aœ ,
                                             zv'< O,ok..k
                                                        c
                                                        'e
                                                         U4,susk ri'
                                                                   ot.
                                                                     '   .


                  %u        .             ?@,,lt i
                                                 oA,?,o-.
                                                        q%.,uJz;
                                                               1..
                                                                 r2uIx%:
                                                                 .     t..s.,,.M &.,y s= . .                                    .

                   lw                    Fl
                                          A .. n%'.,é,
                                                     '
                                                     o :.
                                                        u 1..k qseo,ts    vke,v:,,
                                                                                 k.1. <
                                                                                      4.1,-,.
                                                                                            4
J-
 )
                                         .

U J          '
                 ;< wltkilôac,ka # -e. ;sa M. .ka,1 .     ,.rL o.eI el
                                                                     '.tte-cpavei izk             .



                  ' k'tok k.uu Keyr/:1àJa
                                        ,'xpp,j;1joa
                                                   bluoètjes-u4x/ x.lz..t,,itK ,'ê.                                     .



                        l Q J- 5./.                                          w;< & Je:,
                                                                                 .   ,l
                                                                                      '
                                                                                      -eé004:work.Oa tw 1.vka .,
                   bckem.plei'me1..g?cRelm . (rx M.oa t'm:I fx'ckl u: % mck.loo-ttc
                  weT p,ckezfml,A4y u '' vsll$.y ;y tcAJ :<uejom1;tI&6.L.ckoî
                  e<eps.cd % vygsacke.l :k.l
                                           â.c,.z.vade-r.
                                                        #ceorx,LveG àvre+ 4o
                  Y-I@ viou uzjusilo-
                   reto
                                                                     .
                                                                         kâ44G+...weew.I'
                                                                                        -sy                            -G Qcekyst
                                                                                                                                'tM ,
                                                                                                                                    'w
                                    '
                                        @o
                                         f kaak, 1 ksxc-ksoxaywltyi . .
                                                                      a< Me+œya.jiscruoug,
                  k. = o-< ;- è..                                Ie..+,
                                                                      z--t....-.
                                                                               eg-
                                                                                 je.z
                                                                                    e- ux- .                            .           w-z.t s e
                  <... .wA G ..ck...l&e.
                 - rcs- l cww'ka,oi a,. -,..<.af-.u i:    4:.                            .



             l0
              -
             (....  .;
                >jo> f             . .
                                     s
                      maSq .pRcafn .y-t.   ,os, .j;.,.,r,
                                                        - y   ,
                 ntyr- i wecz,-8 $.e..'kA c,iam eu zosp'oqko k.lw sx-eak;
                                                                        ,
                 .> aQelrz wùoqavpo kf 4% .0 Q v..aùti
                                                     ly. L --C geojwwt' z    .               ..


D            nkG# %.< .,>,l ;v) ,:dbkvwsxep.ant,
                                               yessu=jV.n#sywwk%
             .   e.
                   Rôâ
                     't .-
                         i.Sk% a.
                                ;MA os.  zcxn,klkem-
                                                   fwutes?I âow' tkxuti
                      k t< y ,
                    u,l                  -kte.1% .w.1 I v.z,e(y>#.
                              f-atzGxisho.
                                .
                                                               t oos.ck)
                                                        .
                   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 76 of 190


                                              k'


                                              ?
                                              (.
                                          .
                                          t
                                          e
                                           .-.-.,
                                                --..
                                                   -.-                                     w                                 ;                   .h                     .                  -                    .                                             = =               k
                                                                                                                                                                                                                                                                                w.-
              --.'....-
  --..--...-.-.        4.
                        .J.      scemH-
                           M..d.*.   .... '>.mm.., '.--1.
                                                        Ax.k
                                                           .-ov-M-j..jx. -,c4r..
                                                                               -cu.,.      t.-.(o-q.,.........-...-....-.                                                                          .             -



                          ôc exl - k          '5af N--' =,..'h' . .' . . .u... M.#-.-t
                                              :ê
                                                                                          -M.te'
                                                                                               ...
                                                                                                 -.''
                                                                                                 s  .'
                                                                                                    ,.
                                                                                                     Z----'------..
                                                                                                                  -...-...
                                                                                                                         -.--.----.-..,
                   à..j5M..ê..wI
                               q
                               M.&(-lM.. j.s
                               .                     aö1x
                                                        .
                                                        . ,..éo M &j$.-ty
                                                        1eX. x          A ..I-,-;     ..eu- '(.(.j.- . .1 .- --.-....
                                                                                                                 .   --.....-..---..
                                                                                                                     ---         . , --                                                                                                         , . .
                                              i                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                 '
                                              4 s                             '                         kIe;.        .c
                                                                                                                      !( -tnongem çi '
                                                                                                             a .-.....s-un.  ,wwn    r
                                                                                                                                     ,'r...kA.
                                                                                                                                 - .....-.   ,,.
                                                                                                                                               e ..
                                                                                                                                            -...                                                                           ..               -   - -

                               '
                                 !    j.  '
                                            ' jl              xzg          ...r        j .;                                  ,

                                 1Z
                                  ..6
                                    .
                               - -- -
                                     -1.
                                       W .
                                         .
                                         -
                                         .@
                                          e
                                            . .
                                              .
                                              G..
                                                u,
                                                 .
                                                 '
                                                 -u
                                                  .. . .  .G.
                                                            Q. o
                                                               .t'tx
                                                                   '
                                                                   k xi.
                                                                       . -.Au   .
                                                                                =f
                                                                                 M.'.M.
                                                                                      .
                                                                                      G.
                                                                                       ...
                                                                                         az .'.',..u--...:
                                                                                                         .
                                                                                                         u.s.u.z--..'
                                                                                                                    ..'-..'
                                                                                                                          .
                                                                                                                          'a.
                                                                                                                            -wu.--...-...
                                                                                                                                        --.
                                                                                                                                          --..-----.
              ..
               ww.........-....ij.- .+..''=.W,,...
                               x              ,
                                                  R.,...,.!(.jR.X.
                                                                j-yf)..m
                                                                       . ...
                                                                      w.      p .. .r.,'  , ....x..-:-s. o.      csl (tL..
                                                                                                                     x      a
                                                                                                                            ..z-..-.                                                                                  .
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                   - -



                                        +'
                                         d l
                                          .
                                           R......v.
                                                   it
                                                    ,.-o.A-ahk-*-
                                                                .M..x.4 -     %..-w----.    J
                                                                                            .z-P.
                                                                                                q.'
                                                                                                  ., : %v  ..'.e.
                                                                                                                %.t
                                                                                                                  A.
                                                                                                                   -
                                                                                                                   ..sT. '    . ' ..
                                                                                                                                   Li
                                                                                                                                    -ca-éut'
                                                                                                                                           ..-...
                                                                                                                                                -.....---                                              .        .-x

                                         ' %1:., -.œ.Jç.t.U,*.
                                               -.-
                                                     '
                                                         -  .Xu.. la.
                                                                    .j.- .'..e-.A m..'.-w .- '.. ,jjy&. . - .,jstog-y
                                                                    i.                                              --
                                                                                                                     .w..,
                                                                                                                         j.!.(j
                                                                                                                              ..
                                                                                                                               uy
                                                                                                                                .uxx
                                                                                                                                   ,,
                                                                                                                                    go.
                                                                                                                                      aj6s                                  .       ..
                                                                                                                                                                                         ..
                                                                                                                                                                                            ,
                                                                                                                                                                                                '
                                                                                                                                                                                            . ..- ..-..                                                                       . .       . .. .. . .      ........ .. .,.   .

                                                         '
                                                                 .        L'i;$-%.'.Q-
                                                                          .
                                                                                     .
                                                                                     ,,
                                                                                      s--1m.e
                                                                                            ..-4.. .. t
                                                                                                      +.
                                                                                                       ,
                                                                                                       J-'.w-..
                                                                                                              r-..,.k'...
                                                                                                                        -.
                                                                                                                         &-- '.=,
                                                                                                                                .L ç-J.O-T-
                                                                                                                                        i
                                                                                                                                          u.
                                                                                                                                           az
                                                                                                                                            ...--.--.........---..-                                                                                   . -
                                                                                                                                                                                                                                                              '

                                                             '
                                                                 ê..
                                                                   -- . . .w
                                                                           . -.
                                                                           s
                                                                                           '
                                                                                               -
                                                                                               .   .   Y:
                                                                                                       s
                                                                                                       -..i ' . - 4a-..-
                                                                                                         .       .     ,'-.l//
                                                                                                                             -.z.
                                                                                                                                i?'..''                                 L.
                                                                                                                                                                         ti.u14
                                                                                                                                                                              --... 6-a.e
                                                                                                                                                                                        -.
                                                                                                                                                                                         g..
                                                                                                                                                                                           -...---...
                                                                                                                                                                                         ---   .    -....-..
                                                                                                                                                                                                           -.
                                                                                                                                                                                                            -.
                                                                                                                                                                                                           e--..,
                                                                                                                                                                                                                ..
                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                          1
                                          '                                            '                                            ' ''

                                                                                                                                             r L- e$
                                                                                                                                                   .
                                                                                                                                                   ,r
                                                                                                                                                    ..4..
                                                                                                                                                        L''n '..-...s
                                                                                                                                                                    'w. o-lx b       e
                                                                                                                                                                                     ..-V.0
                                                                                                                                                          -
                                                  ea .(
                                                      -s              .
                                                                      .
                                                                                   .
                                                                                   .
                                                                                  . .-     s-.. .
                                                                                                ,
                                                                                                -..          '
                                                                                                                 u.-. . .. -.                .        .- - .
                                                                                                                                                               .
                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                    .,.- . .
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                      ....-- -.......-.
                                                                                                                                                                                                                                                                                                                      -- ...-..
                                                    '                                  '

                                        * .           . 4.-.- .               ,-
                                                                                            .
                                                                                            ,z
                                                                                             t' '.  j(p,tyg      y
                                                                                                                 ,   .-          .
                                                                                                                                                  '
                                                        ('
                            o        >       a. '        ,      ôarsp.-....n,q .'US..el.L..)1.... wQ .s.-.............-..-...-.                                                 -



 --.
 . -.
    -..
      -.-......
              -.-........
                        ,.. . QA
                               'C
                                .(k..
                                    $
                                    ...y
                                       .......%....
                                          .
                                                  k.y .'
                                                       L.
                                                        tugs., 1 . .  <- jkz  ..CWi
                                                                                  '..
                                                                                  N..u..
                                                                                       x..u.
                                                                                           tj.kç....
                                                                                                   c
                                                                                                   'u
                                                                                                    '.
                                                                                                   '. g.#,u. ---.....
                                                                                                                    -----.-.-.-.                                                                           .
                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                    '

                                     rj
                                      =a:4A . ,  s4.        .,yc., x xt.
                                                                     t-       .
                          &     ldLe.                                     .
                                                                             w'
                                                                              .mlt..j..g);..
                                                                                           a.
                                                                                            4
                                                                                            ,.4
                                                                                              ..ajj r.6'..............,.... ..                                                                                        .
                                                                                                                                                                                                                          e. ..

                                                                                                                                         '
                                                          W... = -- -l.Z'Wt=
                                          * -Wu '. ''-. .t.                                                                 . ...
                                                                                                                                     '
                                                                                                                                             U. &CX .b .
                                                                                                                                              '
                                                                                                                                                                                                   - - .- w.- .   Q'-...- -- =--. .-..- . .---..- .--.....--..
                                                                                                                                                                                                                                                             -.-..
...-......-. - .. ..-                   (
                                        ç         m        d    .                                                                        .             :                                           '            .
                                                                                                                                                                                                                '!       .     ,       ..
                                          l
....- .- -w--.- .- ....- ..- ...- ...                                                                                                                  '
                                    .-.            -..--w....- ..-.....-= .- . -- ...- .m.>'                         ...>            .. ..            -            .. .   Z.             . . ..                 ' ......w..
                                                                                                                                                                                                                          'w w.. .                                  .. ...w.....--.-.-.....w..-..........-....-..


                                        1.
                                   -.1H ..=..-.. .-.
                                                   -.1-..---.
                                                            --....
                                                                 ---.....--...-...-.
                                                                                   = <1'?iî
                                                                                          .x.'
                                                                                             . ..>.- .....-.t.
                                                                                             *               W
                                                                                                             ..1w
                                                                                                                '
                                                                                                                ...u..u.-.c.-....y......-..--....
                                                                                                                                                ---....
                   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page
                                                                                        ' 77 of 190
                                                                                                k.XVI
                                                                                                    '
                                                                                                    D'T -1

                               #




             '
                                               tî-n -k Cw- . u%        -<x
                                                                         -=
                                                                          - ,..-k                                                                  .           .-
                                                                                                                                                                .   -..k -     :- -w......-w.,
                                                                                                                                                                                             u
                                                                                                                                                                                             . -.. . -.-
                                                                                                                                                                                                       =.... ......
                                                                                                                                                                                                                  - .-M- -..- .-.
                                                                                                                                                                                                                                -.
                                            VlWo*     k%-...-.
                                                           - a.-.- '
                                                               ..- .-.  W-. =,.
                                                                       %-    ..-                       .    . ... - .                       ..-        ....-            . .. . - -   ..
                                                                                                                                                                                     = y+-
                                                                                                                                                                                        .. -0.Y.-A .G-- .- ,  -.-.'
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  %!.--u-
                                                                                                                                                                                                                        %-..-,..N,
                                                                                                                                                                                                                                 ---..-
                                                                   X % *X =                                                                       . ..
                                                                                                                                                     -      - ..-           - -    .-. -.
                                                                                                                                                                                   oX       ,-....-XX w
                                                                                                                                                                                        . 0.-         -k
                                                                                                                                                                                                      .--.xxoao
                                                                                                                                                                                                           '
                                                                                                                                                                                                           .
                                                                                                                                                                                                           -,..
                                                                                                                                                                                                              -...,.- -- . . - .
                                                                                                                                                                                                                     .




                                                                                                                                                                                                                                   o m
                                                                                                                                                                                                                                   G 3o 2o

                                                   1 >& oxww . ,V.
                                                                 < Yx..
                                                                      v-.xr %
                                                                         .  .. .- ..X.- -o.- zua    .- ...X-V-*
                                                                                                             . .- .,


                                                   ltou x.-        s%
                                                                    .         O tm=
                                                                                 ... =.V-w-.... .
                                                                                   .            -VV
                                                                                                ..
                                                                                                 -..>,
                                                                                                     .
                                                                                                     -..--
                                                                                                         -..-1-.XV.-O.
                                                                                                            .-       VV
                                                                                                                      -G....-         - .. .., -                    .


                                                                                                     W <G,..%
                                                                                                            .--Va.
                                                                                                                 ,k
                                                                                                                  .*
                                                                                                                   .
                                                                                                                   œ,                                               UN
                                                                                                                                                                     -..
                                                                                                                                                                       -W. :
                                                                                                                                                                           ..
                                                                                                                                                                            G-.- .<%
                                                                                                                                                                                   ..-R,T-:.=
                                                                                                                                                                                            ...-
                                                                                                                                                                                               G. ---..-
                                                                                                                                                                                                       WaGA Z -v....                                                                .
w           - --    k%W.W --*.-.u., %x
                     -.w v- - -             .. V..
                                            ...-   <.Vw
                                                    w.... <.@  .. V..... , W .            &- .''V,
                                                                                                 .w-V .  - ..W....&-
                                                                                                         '               1.1
                                                                                                                           .. OZ
                                                          W               A.
                                                                           Ge-V..x.Y.....N- <-. -.....V.YV.to:.               G...--
                                       V N kvu      .w
                                                     -.u
                                                       -.x-s                  -         <,
                                                                                         . ..>.-.-V....N...%.
                                                                                                            -W..-o.m...- W...k.-m.T.                           .-          ,. .-         . .         . .

                        &'        r              +          1
                         kxL>--
                              %N. ''N.-.-.-  0-. .-S%rw. œV%- -Y%.-W VV .%.>--V                       . .VA<G-V.<.Cx- -....       Q.
                                                                                                                                   %.Y
                                                                                                                                     -1
                                                                                                                                      .
.- .....-- k> x .   < k....tou
                             .Y--..a.= r--                              '-X.- k- -V ...       '.- . - . œwu-
  1
  f       li%os-..a
             -
                     ..,-- .        . .
                                    h%
                                   ---  ,
                                        ..-.xl kx             x. . G.
                                                               - . .         - ......M,
                                                                                      -k.xx . %
                                                                               .- . .-..- .       ....... -,  v...,. ,...-  ..,
                                                                                                                              -W Al.s
                                                                                                                                -      .-
      '''
          .-=.. . .,-
          u             ..        u-
                                   . ox-.
                                        w.ua.          v-. x   .X-œ. w.
                                                                 ... . - .     <.vw.
                                                                                   -  ..<v->-
                                                                                       .-   a.
                                                                                             V - ' ..x    -.xu -.- .w  . -.
                                                                                                                          ...         .-


          &%.  Q..
                 rx
                  -G . *.-%.- x,-%.% N G .*..-A m.
                                                 .W.-Q             -.K%.,y..t-A -..Z..
                                                                         .             s.
                                                                                        %--
                                                                                          v-.. -V.,-%W.
                                                                                                      -'..
                                                                                                        .--
                                                                                                          N.
                                                                                                           N.--,= ...-..- fY- Y'v-
                                                                                                                     ,-
                                                                                                                                                                                                                                                                   .


                          +N -vc.,
                                N..0.% . ..-.                       t.xvn..- .-. C--P'       X y                K .G .     .*
                                                                                                                            .- W W
- . .         .. .     -       -              ,. .. - .              .
                                                         v-<4= .                                                                ...          .-                                                                                  .. . . .       ..- -                  .-   -   .


                                         uxnV-x                 -,
                                                                 V-.ax%.-v..    k-' .--      . <.A-w   ..k-v Nu . -.xv u -s<-.-x-  o..
          N           V V t-*.    %..... ->..NZ 4- ,      ...... 'w,..- -     c kGk ....      M.-N.Y     .WY-..WV %    .,
                                                                                                                        Y..
                                                                                                                          <.- .-
                                                                                                                          .


x w .- w .w x... .                     ..
                                                   V.
                                                    W..w VW >
                                                            .W...
                                                                VW..W             -..s.
                                                                    .-. VYX-XWG-..i
                                                                         '
                                                                                      jxjg
                                                                                      *         W .. . .IQ
                                                                                        .x%<.. y-                                                                                                                            x. ''-.
                                                       = uW                                                                           Z ux 0:.
                                                                                                                                            .                                        co                         .
                                                                                                                                                                                                                - .-         .      =       ,    -- .ww
                                                                                                                                                                                                                                                      .x    .. .
                                                                                                                                                                                                                                                               -x.-. . - ----
                                            W .
                                              QAA
                                                ...<>'. w. -,
                                                            .                                        ..-.        -    G .-- - .--.,UV.- - .-.- a.a - V .-a
                                                                                                                                w .-                     ,V-2. -
                                                                                                                                                         m
                                                                                                                                                         .
                                                                                                                                                                                                                                       .


                                                                                                                                     V %.YG .'. .-... *.%  -.-%W. -%%,
                                            - . vN
                                            %                                      .                  ...
                                                                                                        N.
                                                                                                        --ae
                                                                                                           .a-% N.y-'e-. %xv.=.k ,- . -.w-%-
                                                                                                                                           -- Yvpv-axuq-  .ak-
                                                                                                                                                            . .   v.u
                                                                                                                                                                    ,o
                                                                                          XV =- *-< x.
                                                                                             .v      -.- wXG.%
                                                                                                             --%
                                                                                                             .  .----
                                                                                                                    >>.
                                                                                                                      ..Y
                                                                                                                        -.-Z <.-...               ..                                                                                                   N'-
                                                                                                                                                                                                                                                         *->9.-X.%
                                                                                                                                                                                                                                                                 -..
                                                                                                                                                                                                                                                                   - .-%u
                                                                                                                                                                                                                                                                        ..--
                                            u x                          xm            ..- =w                  e-
                                                                                                                wN.      .    . . ...-                                                           .    -    .-            .. .-                  .. .     Y
                                                                                                                                                                                                                                                         .xx .- r>. -
                                                                                                                                                                                                                                                                    '--.-
                                                                                        V
                                                                                   V <---W-  4..-.- .%.     %.,.
                                                                                                            .        =
                                                                                                               -X2..W..
                                                                                                                     . m=X-- ... ....     G..
                                                                                                                                            --
                                                                                                                                            ..
                                                                                                                                            .          .-       >......-.--          ..- .


                                                                             1 W-U. w-i...-...W.. --. W.W
                                                                                                      . -.- .
                                                                                                            ,./....-..xu..y>
                                                                                                                           -.
                                                                                                                            W..
                                                                                                                              -.,
                                                                                                                                ..
                                                                                                                                 w.
                                                                                                                                  G..-..v.=x.<.
-        't....-.,
                 ....-                              .
                                                    cttxG= %o
                                                            .. =. ,.
                                                                   G...%.
                                                                        V V V.C .-        . V...-7Z..-WV W.R. XS..,.    ww,W..-..-.% ,V V                                                                                                                                   .   .-
     -
         '                                         y                                                                                                                                                                                        kx                ..                 )
    ............                            .W..4. GDa.i.Y.G..
                                                             W
                                                             . .. W. s.W.&
                                                                         ...w.-M ' o -.-.
                                                                                        ,..-G....G W. .W.
                                                                                                        x.
                                                                                                         - ..- V
                                                                                                               .W-..W
                                                                                                                    ...U
                                                                                                                       . -=X-,
                                                                                                                             r-Cw---- ...                      .                                                 .


                                                   YY -V%N %A-
                                                             X X.-V XX ..                   -   xmx
                                                                                                  -. -      -- k.
                                                                                                                ..-- - .--- --
                                                                                                                     . .                                                                     .



-- --                                              Y
                                                   -u-K%< N.WU AM..RE --
                                                                .-                                                                                                      -          -- ---....... - .                                   K .
                                                                                                                                                                                                                                         G                  ZS
      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 78 of txhi
                                                                                    190 bks I
                                                                                            T




 1'N)
 l
 +..-*
                                                             6.##.r.
                                                                   -# 4.& A.r-A-
                                                                               = >N< r

                                 #.-,
                                   >uà .wo  s sm-sv'wn- 2. xwzrp ywgm - xea,
                                        sWz*- -zr ,r                                       .   *                 . x uM. e aw e a x w# m W =
                         T.#.> ..v< #. - w,/
                                           '
                                           ./
                                            y #.. - .u
                                                     m .,azzr crzwuw ,
                                                     .               f Tw Mle:
                     ZJ P vno '' .+>c +w - - .,vM.a..sâvve.ez ?,w. mJ+r''Ze
                                                             .

                      z?
                       /
                         ,p>W a v      . A...
                                       -         so- .%
                                                 .
                                                       ..a -- .*&= .
                                                         .       . .
                                                                       ,p>.$
                         . acA sv cm.-* ev - eZ
                                              '/>R W v/ cgev ,#/ -. 4 &/>
                     -
                     ZL
                      ..>
                        .
                        '#vXe,u.->J 8 ..H A. W.> ,x a                     .,
                                                                           >'>                                               -




                                                     ...wu. /
                                                            . g .> ,w                  .
                                                                                                                   .

                     e w ......
                              zw m sJ,>.v- w x,#J.o 4..uvl..c- w
                     ttffI.t
                           '-
                            '
                            t1?;
                               -14:ë? -
                                      ï''
                                        .
                                        '
                                        .
                                        3.
                                         k,
                                       -..
                                           ;.
                                          41;2
                                             g
                                             j
                                             r;
                                              -j
                                               ;
                                               ,/
                                                ---
                                                  ,,
                                                   :
                                                   k
                                                   ,:
                                                    E!
                                                     -
                                                     ,
                                                     6ï
                                                      6
                                                      -.-....
                                                            --
                                                             /
                                                             '
                                                             .
                                                             jl
                                                              $
                                                              .:
                                                              $,
                                                                -
                                                               ..L
                                                                 :-
                                                                  :
                                                                  '
                                                                  -
                                                                  :
                                                                  '
                                                                  .
                                                                  r.
                                                                   y;
                                                                    j;
                                                                     ,L
                                                                      '.
                                                                       -#,.                                                                      '

                                  r âav, k-                       .zwz >- n ym.A x ve el ew                                                      .               ,LmA s
                         +> .  % .A wwa
                                      x .uyc u A,- > kgv- m .r w eoe.ezv
I)                                      W ZA& .X.A         A W GVSZ.                                         ...       .         .          ..


                                                                                                                                                     j'' .

                          A>>ngwcao.
                                   ' gssk 4-A. # >.xzx-> .a. u s ./
                                   h                              s u,.;r,.                    .



                     @ g.* 4+,#w -                                             . < à.
                                                                                    .g wo.?V.,>r4A onqscki;oN e
                                                                                       .



                         oVX.s:M.
                               <.r- WA' ,
                                        aea ym.A M vA 4>,JH u# xev--/                                                                .



                     W e,N m<>- R M.o m m su6 z
                     e Uzâe,v ,> . v ev>w,n &#w . ,# 0 /,%        - A.,.



                     >' W A m.. f<n o>,u
                                       ,//      âqmexcs f.,.
                                                           ém .. e: N e .w ze ,
                                                                       ,           -   -               .   . .


                     + /J Nx.N A .nA - wlY.. ne/xh.yosge' - % .                                                                                  .




                     XAA              hss'sa %               ..        Y                   x ew r- tàr A s .e <>WW zg.A m ,u                                 .



                ...
                  W      :e- .> aW .
                  ........
                         -                              K # 4e- #V zwmayenq e e.  e                                                  . .


                         .        #v y./w /g wU
                                  .          .
                                              . .
                                                M,
                                                 ...> ..+.x& .vw.w .w.* w- ...q.k
j-'
I)                   A tng- A w ,>                                         .   :..q.
                                                                               ,   # z-
                                                                                      .            ,
                                                                                                                   vy,.-=m zw -w..ww >
                     4 > ..z > p .4.+>...4w,yky .<++.w,eoy gqx
                                                             y
                             .   n.# . . .,.r.aroweMrw,
                                                      .,--
                                                         m v*.
                                                             '     J.cX F.J;...
                                                             ..-f f.          J lzvve f/w g.                                               . .


          .   ....
                     q#d.f. -..........
                     .
                                                                                   .......
                                                                                         W
                                                                                         .                                 -..-.....-..
                  Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 79 of 190
                                                                                                W VI'V 'U H

                                                 I         @..@ <
                                                                .                           .




              j
             ''
                                                                                                                                                                                     .
                                                                                                                                                                                         pg j                                           g u.                                                                                '
                                                                                                                                                                '
             .- - ....- -..-... ..----.. .- ....-.         .- -.    ;.
                                                                     -.-0-*..+
                                                                             ..-.p.-...A-.
                                                                                         ,.
                                                                                          -U.,      ô.pD f.
                                                                                             ;-.<..-,     #                                                   ... .-                     .4--....
                                                                                                                                                                                                -.1.
                                                                                                                                                                                                   rt.
                                                                                                                                                                                                     -0.-/.4
                                                                                                                                                                                                           ..z<.
                                                                                                                                                                                                               ...2-pa&.- ..
                                                                                                                                                                                                                           e.X4o
                                                                                                                                                                                                                               .$ai ...-...                                                                                              .                                          ..         .        .                     .


                                             F,..<.A %.. b.pI
                                                    -.      -4X..1Y...N rA.K..rr#&.*bu.- w < r r - .- . - /s- 2..Lo . .8e R .# .- .
                                                                                            .                              ..                                                                                      ..                             .                                                                                                                                 - ..           ..           .- - ,-

   - ,- - ..- ...,..-    - -..,- ,.. - .1
                                        .0..
                                           T
                                           .I4
                                             .r.         ..-M y l<oozpl*A.. ....<d..- A& > .1s-,... oF.
                                                 .- , . w#                                            .,ay o u < -vozrr'
                                                                                                        . -            - x-M..b... . . .
                                                                                                                       .        . .                ..
                                                                                                                                                                                                                                                                                                                                                                                    ..-                 ....-             ...




                                                         I :496.K<aoQ %, ,..... .J ..,.
                                                                                      R oœ .
                                                                                           -%v,..
                                                                                                Fmv
                                                                                                  -wK .D .lJ.,tw
                                                                                                        .          .
                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                          .        ..    &)E,
                                                                                                                                                                                                                                                                                            ..- 8T
                                                                                                                                                                                                                                                                                                 .                                                      #      . - . .. . .. . .- ,- - -.

                                                58Y..
                                                    r +.ty#.N.
                                                             b...
                                                                A.& .4.V6> ,KJ.xs6E
                                                                          .       .R.I                                        U aze .Q E.                                                          Ae /O a A TM *s6*                                         .                                                                                                                            ..                                .-
                                                #.
                                                 &k&--. .L# b.-To.  6E*..er r. -D/.b, & &..l..5,l
                                                                                                oif.
                                                                                                   Z.4&tM, lV
                                                                                                            -.-W. )%..&.M- >.* =...X .o. .,
                                                                                                                                  ..                                                               .                                                                 ..       .                            ... ..    ..                                                ... ..                  .- .                 - .-

                                                V8.<
                                                   .,6W...EK.-R-E .      0...
                                                                            ,L y-...
                                                                                   -,.
                                                                                     F.JRY
                                                                                        . .-444* o.
                                                     .
                                                                                                   F..3,I
                                                                                                    - ..M..gp.(S.
                                                                                                                -.
                                                                                                                 8.->
                                                                                                                    z .45,
                                                                                                                       -     a bA                                                                                  .                                                                                                                         .          .....               -.                 .                .-- - -
                                                 '
                                                         Z- Q u Jr#-A
                                                                    .....
                                                                        *. .
                                                                           -<
                                                                            .,
                                                                             ..
                                                                              n.
                                                                               r.1 t
                                                                                   uw                                                                         p< lt/= r.#.o <m J
                                                                                                                                                                               .... e > D - ..
                                                                                                                                                                                             , :-...N.* x> - .a ...-. -..                                                                                                                    ...                                                                - -               .


                                    :.e4.:-.1*-J-*.+.9,.5.o.6K 6ALg               M. -.M. -
                                                                                          ït:w =d-8a..A.K *ew . .#.. : r..        ..                  .                                                                                                                                        .                         . .. . . .                    .           -., ..- - .                 .            -- -.- .

   ....                             -.-- .V..&%
      - ...- .-.. .... ...- .......L.             .-t.-#&.s-e.,
                                                              .b.-4
                                                                . -.-rA             lvr..>.--.....tJ.Y,
                                                                                                      ...n
                                                                                                         -.m.
                                                                                                            to-o  .,4eW ..M.... . ..W . .          . .        .
                                                                                                                                                                                                                                                                                    .-                                                                                 -.      .,. ...-. . . .-                          . ...

                                                9..
                                                  ER..
                                                     - ..z W < --%. -re. .M A
                                                                            .
                                                                            -.
                                                                             L.    o5.o.uG..oM- 1 br p> 1*
                                                                              l& .a.
                                                                          .-. .             -                        -ï'4*       lb-s<                                                                       ..
                                                                                                                                                                                                                 x.
                                                                                                                                                                                                                  -- .
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     . --. ..-,..-..-. ;-.. .. .                                                                                                                   ... ..... ....
                                                                     'IEK                                      o-
                                                                                                                o                                         es> &gl&Ah.zu A.tw-.P.t>.X-.-F.O.R..p.>sls->       .
                                                                                                                                                                                                                                                                                                                     ... .- .                    ..-..         .                                .           .       .-

  . .. ... . .-              LI
                        .... ....
                                Y
                                ./1M @8oîS  .,.
                                              V-.o.K...A,Rr.
                                                         - -DIN G-.sô.
                                                                     ..
                                                                          e6.-w .c.g.-e ..- . -T-tgo> 1.4.b.$.  &..F.R.Fx.vr<-T
                                                                                                                              '.ô lkX. . .....,-....-.
                                                                                                                                       .       .                                                                                                      - ..                                                                              ,.. .                                                                       .- .-

  ...        r- . ..-.-.....SA-.Y-. 4-,g2,   .D6.> --R..  1-...&w-.........-.
                                                            ..
                                                             - ..-.
                                                                                                                                                                             ...- .-.. . - .. - . -- . ..               .-        .   .. -...-. - ...... . .. .                         .- .       - .              -.          . -               ...      ...              ... .                  .. - .-                    -
             i                  c.                                                                                                                                                                                                                                                                     .                    .
                                >.:-.
                                    <A..-b
                                         . aY
                                            .-.5H& ff-5u                 *
                                                                         - .-b.l.3.b
                                                                                   .,
                                                                                    m lo .
                                                                                         :- . -ô6,... .,.- .s.ao-
                                                                                                        .        b .+---.ULL. F.R..< .... - .... . ..- . .....-
                                                                                                                                                   ..- ...,             ..                                                              .                                                 .                                                                                                                     ..- .. -
 ... .       .              In.. &-#..
                  -- .....- . .. -.      -s6,.= .<- A u #. .    :-b.
                                                                   os.  ..
                                                                         >         .
                                                                                   -Ib-#../.
                                                                                           &
                                                                                           .--Re
                                                                                               - F-> -    k-
                                                                                                        -...x.o-r- qsa-r. .&JtrX . .. ..- .                                                   .                                                                                                                                          ..


                            T..#-
                                E.-S.t.
                                      4..
                                        K-R..
                                            t*.&-l4.-R-n- K .-W >--l2 .    ï..-.
                                                                               -- .8 e*-œ s m.f- s-w
                                                                                                -
                                                                                                           aM. ,.5.V. 6.
                                                                                                                       -F.d.# . .I  .LY --.-
                                                                                                                                .,,- -                                                                           .. ...-                         .-              ,                                                                                                            ..          -. .., .... -- .
                                                            1.                                                                                                                                                                                                                                     -

                                                 V -t I< % xI  u ql&s sp '- u< ,A.Je.    o-&- .- -e.
                                                                                                   r> .% A-.a-b.-.
                                                                                                                 s>.v'>ec #.-.                                               -                                                                   .          ..                                                                      .            ..                                                      .           . ..
                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                10-.M A oa u .
                                                             i    3..:-/-=- a t#.
                                                                                ,
                                                                                ---l.ob1.
                                                                                        F-v . A -boFe-..t
                                                                                    .               -
                                                                                                         T.o=..5.  6n,>w..
                                                                                                                   -
                                                                                                                         1>.;# .                              ..                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                        &---.-...
                                                                                                                                                                                                                                                                                                                                                                ----...
                                            /Y-- '
                                                 r-X. . - . ..1*.   .
                                                                    &-*. -- 0..,    .-#-.. a -lo. --.=
                                                                                                     ... - 2. 4b-A  .-a-F-F-
                                                                                                                           p7.LT
                                                                                                                               ..A-dj-1.
                                                                                                                                       4.<.d-.
                                                                                                                                             &b...
                                                                                                                                                 5       L                                                                                                                                                                      .        .         .       .. . . -.. -                   .        . . . . .. .
                                        '
                                          g.p.,>- ..s.s- ......l.x ubN.,    x -N.-b.  sID.,<-a..zexxxm
                                                                                                    . ..%.->- h.  . u m. . . . - -..B.c/.*
                                                                                                                                         . . . - -.?Y                                .                                                                                                                                                                     -           ..      - ..... .- .-

- - -.- ..- - ...........-..... ... .- .-  8.).U. -'1.
                                                     4. - .. ----o-e-eeu.3.
                                                                     .    K- .)-X-&-%-& -7.
                                                                                          W--- .d.-oF - - ..AX -+..- ... ... LF.
                                                                                                                               --J... .L..M ?.5#.W N5
                                                                                                                                                    ,.:..R ..... .                                 .         ..                                                                                                     ..                                                                        . ..           .- . - .


                                            r...-W R.*. -- har    .-b-.b.l<
                                                                          .. .J I-4L.A..S.-Y-er.->-A./.     m .fF->-A.. Tô.w4r < 5.M -:15#.                                                                                                                      .                  ..                 .
                                                #ooiA--/--F- a-oshs                                                      ..... p. .-                                                                                                                                                                                                                                                                                 ...
                                                                       wWE
                                                                        -.-5.#.o.l
                                                                                 .o.
                                                                                   c-* l-u.-e. -Lo. s<E% M a t:xz,m o,. . v            -                                                                                                                    . .               ..                                                                 . ... ..                   .. ....       .. .                  -        ..

                                                  >l
                                                   -EL..2A.y.
                                                            5t.
                                                            . <*.
                                                                u. - -#
                                                                      .es-
                                                                         G.
                                                                          o.-. -..-. - .     r-#.&.l.az..f-m* * ..3r  pw.s
                                                                                                                       .
                                                                                                                         .a.-.... ..
                                                                                                                                   -                                                                                                   .                .                                 .. .
                                                                                                                                                                                                                                                                                          ,                         .                                                         - .-                 .- - .-- -

- -- - - - .-          ..
                        --
                        .    .- --
                                            N r..4. . --c l.  1.
                                                               IC.
                                                                 ELY. -..
                                                                        BY --
                                                                            &.e .-> lu.-'..
                                                                                          -7.-b..... .-. ..- . ..., ..171.
                                                                                                M                           5- :0:,......                           .
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                        ...... .-.-...--.-
                                            sa. .#% .  -b . . c ....t<.:e. .<.-w.. ob..>    -
                                                                                                    >. m>.
                                                                                                         m.0b
                                                                                                            ..P-.
                                                                                                                a DLT-OAJ ..-%. v x..      .                                                 .           .
                                                                                                                                                                                                                                                                                                                                                                   .            .                                   .- -

,.. .....- ...- ...- . - ...- -             #.
                                             .-u
                                               '
                                               r.A..,.
                                                     ->--?>-%-* tre..-* .
                                                                        #..
                                                                          &w t<     <m' < < x'
                                                                                        .    &N J s)o o oGA...J..
                                                                                                                m)eL.
                                                                                                                    '
                                                                                                                    r
                                                                                                                    . .,& F.* 6,.-. .-.,.      . ..            . -               .                       . .                 .-                                                                     -,                                                     ...     .. . .,..-- .. ....-. -.. .-
                                                                                                                                                                                                                                                                                                   ,

                                            O 2L: 8Nb # œ 1- & 0              1     z        12 a - à
         1
         '
                                                                                                               .
                                                                                                                                                                                                                                        -  *A -.M..& ..                                        :.IztlG ,<t% ... .. . .                                                                         .                     .-
    -
..- - .....
          - ..- .. ........-- -             I -.,  c -t42-l
                                                          .-r.
                                                             #
                                                             ..
                                                              -?e >.1 .:.w.0...&.R. 1u&>. - . u <mx l+.- ,R.m.ob.
                                                                                    -       .
                                                                                                                   .?l.o                                               .                     ..-       -..... , . ...                                                         .                ..--j
                                                                                                                                                                                                                                                                                                   ,b- n.w -.-... . .....                                      .
                                                                                                                                                                                                                                                                                               .                                                                                              -... -                .-        .

..- - .. .. , ..... -        ..-    - .-    & x.w &A,.s:,4.M s. .    1 61.-.&..J.& -b / u> >...
                                                                              . -
                                                                                               e n--R .
                                                                                                      >.X.œ.s%&z,<Rs.    fx?  .      ..                   .                .
                                                                                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                            .-               . .., .- .                         ... . -
                                                                                                                             !!                                                                                                                                                                    .                 .
..-- ..-- ..-....- ..-..,- - ..             ç..
                                              Io.
                                                L=
                                                 . .. Io.s8TJlo-&-  r.
                                                                     o.tu.Y. -J!&<.
                                                                          .         . ..
                                                                                       s.
                                                                                        J -A..
                                                                                             &x.l1&<. .
                                                                                                      T.o.
                                                                                                         K/-œ
                                                                                                            . < 0.R.
                                                                                                                  -&-A.-1.-Y..a ,.5/-
                                                                                                                                    ë..3.
                                                                                                                                        W-.----                                                    , .                                                                                                                                                           ... .         - .. . .- -..- - -.
                                                                                                                                                                                                                                                                                                                                                                                                 .- .

-.- .- - -..- -..- - --            .-   . .-.-
                                                         >
                                                         ..
                                                          &.G .. .
                                                                 <af.-l.9... .at.
                                                                                <
                                                                                ...4.
                                                                                    çf
                                                                                     .-..
                                                                                        :.
                                                                                         l-Y Im slr To.5..-e.A
                                                                                                             -..-- ,
                                                                                                                   .
                                                                                                                   - S#.-%...
                                                                                                                            Y-.-'
                                                                                                                                $R.
                                                                                                                                  &- o
                                                                                                                                     '# .
                                                                                                                                        F4 W.-..
                                                                                                                                               M,
                                                                                                                                                ..#.v.,-....-.         ..,               .                                                 ...                                                                      .-. .                                                     .. .- . .. .- ...,....                        .,
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 80 of 190
                                                                                  Exh-iI
                                                                                       'l 12.
             *   *M  #'
         w        .#




.
                 y                                                     vjy
                                  D-M h AR EN h- a:xl> A IHAY -LAFkG G M
                                                                   .                                       .YAO 'Y
                                              F           ur wu n R rro.mlr O PM F-S J-- >                     > 6- z.%
                 '                                        '
                                                                             tb- tnn m n soTA pn F>              m k-
             N                                    w

                                      SE A ex tx2>..à
                                                    %         Rv                            .. - ..-               -          . .- ...-- .


                              '                   öF YG so> lAw srm rM o ï- ANb A LINIA dIFJ'
                                                                                            A
                          o                                                                be.â,&.r..4-l-7kfye                 .

                                                                                    *                .
                     œ'
                                      1   .                                                   ..   . . .
                                                                                                           '
                                                                                                                              . .   ..


                                  '
                                      J                                                  4 w
                     e
                     *                                .



                          > AoD5I:a :a: .lo-<raoa
I




                                                                                                           '
                                                                                                                                                 J
                                                                                                                                             f




                                                                                                                          .                  *
                       Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 81 of 190
    *


                      x-                       Yv                                                                                                                   sTAR p#M e A
                  vHM'
                     'e''*'**- -o on v--
                           '
                           .
                                       **'-
                                          M *                                                                                                  :PEPARR                                              OF:O O O 9Y:                                                                        M-7NA W
                      -            .
                                   ---- .
                                        --                          .                                                                                   *.                                                                                            'j
                                                                                                                                                                                                                                                      4                                 T
                                                                                                                                                                                                                                                                                        1*e
                                                                                                                                                                                                                                                                                          aMN:M:
                                                                                                                                                                                                                                                                                             um- '
                                                                                                                                                                                                                                                  ..  e -'                        -


                        To:         D w-                                                                                                           D m- - ..                                                         z        !' '
                      (cheekone)   1 - w-                                                                                                          D -                                                               D M-       D x                                                                             j
         '
                      - oM : I- - N-                                                                                                                                            x =                                    M- soj. D -
                                                               Jo                                                                                                                                           <-                                -                                        zo -                                                           -
                           E                   ST
                                                                                                                          c                                                         ,j                                                        L lq & y m                  .                                                                           6(u xx
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                          . .  *                                                                      *'
                       *
                                   e
                                   1                   @.                        .                                                                                                                                                                        h            1
                                                                                                                                                                                                                                                                       'f :lsO m                                                         Y                             -
                                                                                                                                                                                                                                                                                                                                                                               œ
                                                                                                                                  *       .                                                                                                       '
                                                                                                                                                                                                                                                  ,                        *                                   .             *
                                               r                                                              .                                                                                                                                                                                                                                                        ê
              ..                           #                                                                                                                                    !
                           <               .                   v
                                                                                             .                                    *                .        4
                      At                                           .,e                                                                                                                                                                                        .                         '


             Fœç .I                                                                                                           4.                       -,
                                                                                                                                                        1,
                                                                                                                                                         -                                 - .ed -14k# t                                                                                                                                                                       '            .


                                                                                                                                                        '           -
                  .   p.                           k                                                                                                                               .                    .                     '
                      lY                       r.IA                                                  .*                                                                                                                                               -   -
                                                                                                     $
                                       . #
                                                                         '                                                                     .                                           '                                                                                                               .                 .
                                                                                             .                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                               4
                                                                                                                                                                                               1                                                                               # *I '                 .   '
                                                                                                                                                                                                                                                                                 , .                                    .                                                              v
                                                                                                                                                                                                                                                                                                                                                           .
                           .       .
                                                                                                                                                                                                                                                                                                                                                                               5.
                                                           .

                                                                                                                                  '
                                                                                                                                                                         y                         lj                                 ,                                         &           P                  C
                                                                                                                                                                                                                                                                                                                                         k.
                                                                                                                                                                                                                                                                                                                                                   . '                             '

                                                                   f!
                                                                    I,                                    ,''
                                                                                                                                                                .                          ,,
                                                                                                                                                                                           !                1
                                                                                                                                                                                                            .k
                               Y                                                                                                                                                                                .        --
                                                                                                                                                                                                                          ,
                                                                   @ .                                                                                                                                                        .                                                                                         ''
                                                                                                                              #                         '                                                                                                              jl
                                                                                                                                                                                                                                                                        y-,. jj;,,
                                                                                                                                                                                                                                                                                 j-                       ,
                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                          jl
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                           -            ..
                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                             . 1
                                                                                                                                                                                                                                                                                                                                               j -
                                                                                                                                                                                                                                                                                                                                                 ,'
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  :.-
                                                                                                                                                                                                                                                                                                                                               ,-,1,4
                                                                                                                                                                                                                                                                                                                                                     .  ..
                                                                                                                                                                                                                                                                                                                                                    ,11 -..
                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                          .                                                                o                           *'

         k-1,     .#1
                  l                                            .                     - l1,4) '
                                                                                             '
                                                                                             -''
                                                                                               v                                                            ,                                   *                                                         j,g                         f                                      p.
                                                                                                                                                                                                                                                                                                                       ** '' *' *
                                                                                                                                                                                                                                                                                                                              .. .: '4.
                                                                                                                                                                                                                                                                                                                                      'ê
                                                                                                                                                                                                                                                                                                                                      j o
                                                                                                                                                                                                                                                                                                                                                  *    *


          l- ate($1                                    .                                                                  .                   ttl111                                                                                                              *-
                                                                                                                                                                                                                                                                                                                   .             .
                                                                                                                                                                                                                                                                                                                                     -
                                   .                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                  51                                                                   .                                   .
                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                .                                                                                                                         .            :                                               , ....

                                                                                                                              G                                                        W                    W                         V       '                                                           Naj
                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                                                                             jajmgfoyng
                                                                                                                                                                                                                                                                                                                      , .. . . .
                                                                                                                                                                                                                                                                                                                       jpx ya y.,                                                              .
                                                                                                                                                        (:)
                                                                                                                                                          j .                                                                                                                               . .                         KVXRIVIN                                               .
             RESP N sE                                                                                                                                                                                                                                                                                -        - ..
                                                                                                                                                                                                                                                                                                               . . . ... .. ..
                                                                                                                                                                                                                                                                                                                  ..y..4.
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                             .                    .-.0+ .
                                                                                                                                                                                                                                                                                                                                                   . ..q,. .
                                                                                                                                                                                                                                                                                                                                                  ,.       .
                                                                                                                                                                                                                                                                                                                                                                           .               '..
                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                  E                     2222                                                                      pwa                                                   :                      ALC z'4 ? 2.
                                       .
                                                                         *
                                                                                                              .
                                                                                                                                      *                                            *'                            *                        *
                                                   p.                                            .            .                                                                                                                                                                                   'p
                                                                                                                                                                                                                                                                                                          ;         e , ..'                  '*            '
                                                                                                                                                            .           '      '                    '

                                               ' ta ZnAtte tRM R1A SêAP m M bW ' isw œ re AM Z RM M'R SGW
                                                       '                     'v                                                                                                                                                                                                                                                  .                    r.
                                                                                                                                                                                                                                                                                                  '
                          '     in ourdo= ou n-= t                               lfyou ao blvz ; isK o Witb
                      cllv e.To M mwe yoursa dun     o t
                                                       ellyourhousing om cœ , ousm g ser g- t,Or e     cc m
                      conM - ent. öu r>n so ro uœ ng' e mvœ ga on .ls o o e *          *
                                                                                                                                      '
                                                                                                                                                                '
                       ave sm œ yo                                                                                            @
                                                                                                                                                                                               *.                                 *
                                                                                         .       .                                                                                                                                                                                                                                           .
                                                                                                                                                                .
                                                                                                                                                                                                                                                                                        .
                                           .'                                                                             '                    '                                               venot udH an M t
                                                                                                                                                                        ade C.I.emn onl follow w hattheDe Aem e tof
        1n eeelllwlw:-. I- o 1                                                           .                    g pm se uro .                                             '
        Pa.edaa t$e.- w Io - wlsee 1.
                                    >                                                                     '-- :
                                                                    lw -                                          w
        r@.hwv.t*erI@l- a*- t                                                                                                                           . .
                                                                   .w- 1>                                - h                                                                           .
                                                                                                                                                                                                > .
                                                                                                                                                                                                  .                  ,
                                                                                                                                                                                                                                              ly                           l:a wr                         - 1> e - 1:-
        Om cial rintNam                                                                                                                                                                                                       j.                                                                                                                                   -
                                                   el:                                                                                                                                                                                                                            ,                                              .                     .
                                                                                                                                                                                                                                                                                                                                                                           '



    Yg                                                                                                                                                              al sl                                   :
    CC:i
       oatla:iI
       Re      nma
              nedbt
                  el
                  y pluesièl
                   om     on.                                                        .                                                                                                                                                                                                                     Datm                                   091%.
    n isror- i:alsouse to sle.iwç                              .
       -
                               .'                                                    '
                                                                                                     .        ,
                                                                                                                                  i:loo I<-.oi> ---lo                                                                                                                                                                   9'
    lnfn- lCMerlxe < lnml                                                                                                                 e xxhr ao ** ,P -                                                 Ade                           to pueedIpisiatev:su
    5'eum:y, %u iéfud:c v. .a e..'.. ; . .< %                                                                                 loe hy,%                                                     :                                  -           w c- e.'                               '                                                   .

    nxmie bytRule3jxjqy.
    '                    e' '1i''-''''< o .                                                                                                                                                                                                                                                                                              .

                                      ..yo o y@f-
                                                m.t....'                                                                          ''w                   '               -
                                                                                                                                                                    4
'
    'XIV !'
          bP I)de 'PG     x y.
                             ..
                              s.xk.            kL                   > k-    '
                                                                 x sx xx- r4 Adml                                   :
                                                                                                                                                                                                    .                             .
    .        ..        .
                        tl
                         A #be>ee
                                ei * dV'
                                       !
                                       e    yy.. .%
                                                  l.
                                                   u r
                                                     .  .
                                                        .j,
                                                          . .   a' .
                                                                   m   c ;'
                                                                          . ...     s- iye.  x. x Ao j
                                                                                                                      ,                                                 .. .

    17ç-6-23:.fEFective 11/       :      r'
                                          lf'
                                            iheLl.
                                                 sl '
                                                    W  xh V :
                                                            .
                                                            à-
                                                             . '
                                                               * Q'
                                                                  œe>1 I
                                                                       ##'                               ..       .                                                 .                                                                 .
                           )F)                                            v'
                                                                           Zp'  =yj
                                                                                 :sù.
                                                                              G +t                     x. u x a. jy.g.t.:
                                                                                     wl!G uZQ-=-,'.p . :
                                                                                                          yr
                                                                                                           tm vjo        ef. ..
                                                                                                                        . .. .,
                                                                                                                              .
                                                                                                                                          .
                                                                                                                                                                            .
                                                                                                                                                                                                                              ,

                                                                                                                                                                                                                                                                                      - '' *          '        ''                                                                  .
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 82 of 190
                                                                                                                                                                                      A&:-
                                                                                                                                                                                         xfax woadec,!
                                                                    FLORIDA DEPAO                     EG OFCORREO ONS                                                                           arde.ö?ptogtgx,
                                                                                                                                                                                           8 EcE!vzp
                                                                                                                                                                                           -- ..



                                                           AEQUEA FORADMINO AMVEREMEDYORAPFEA:                                                                                         S2? 14 gg2g
                                                                                                                                             .

            U n irdPao GrievaneeAllegi                                                                                                                   j
                                                                                                                                                         %' jjj
                                                                                                                                                              ;jjj                                     .
    T
    F
     O:2Warden QAssi
                   -tWngsexualAZbuse
                      arden
                                                .Q )w7:     )N
                                   Secxtary,Flondaœ paM entbfCo= tions
    rom orIF Alleo gsexualAbuse,on thebehalfof:
                mxl
                l si œ
                     = k.                               T                            -                    % l7sô                                 al.
                                                                                                                                                 t M .e CT
                    A*            FH               MiddieInitil                                           DC Number                                                 lnstitution
                                                                                partA - Inmate Grlevance
    -       .                 .                                                                                      .
                                                                        .                -
                                                                                                      ,                  a.        s e.y . j -                                                 - tfy
             /
             .   T                     n ;,                             . , ïo                                                 '                            '1                         ,  'f
.
            @
            >                     (                         .                                     . yg ; o .         .             jav                      e
                                           *       >   *.                                                                                                                             A
                                                                                                                                                                                                             A
                                                                                                                                                                                                             f
                                           >.                   .t              t-                                                                       , j.s
                                                                    k           .                                              *
                              $


                X                                      V'   bIK                 re            *.                                         j            '             *

                     . 4 ru                                                                                      G                                                                             .
                                                                                                                                                                                                       e
        ,                e                 s                                A
                                                                            '
                                                                                                  ('
                                                                                                   M -1.                                         -x ,4
                                                                                                                                                     '.
                                                                                                                                                      y                 ..                             '
                                                                                                                                                                                                             -
                         '4
                                                                                     XU1                             4         l              4      .


                                                                                                                                                                                               I A
                                                                                                                                                                                                   .
                                  jjj>
                                     .
                                     k
                                     j.                '
                                                       $
                                                       k                    !
                                                                            ;                '
                                                                                             .         ll
                                                                                                      jyjj,,jj                 .         .           r. .
                                                                                                                                                     ..         .
                                                                                                                                                                                 41                              .
                                           %                *
                                       U                                                      t
                                                                                                                                                                                                                     .
                                                                                                                                                     .                                                                   '



.
             ;                xYx '
                                  4- o;,z -                                     .                     szjf .j            . *
                                                                                                                         j
                                                                                                                                   .             *
                                                                                                                                                 ,
                                                                                                                                                                4.
                                                                                                                                                                 a '                       q
                                                                                                  *
                                  l                    .                                     h.                  .   $             p                 4..    .
                                                                                                                                                                 ! f.                 h.
                         I    #                                                                                                          e M                        f                                        - '
                         I                                                                    .




                     h                         %
                                                                                         .                 y                            -ox                         .                     ot
                     i5
                     .
                                                                                                                                        ,e o                                      +o        w lt7
                                                                                                                                                                                                   .             q
                     t6           >.                            r
                                                                                                                 w.                     uj                                   x                         'ev
                                                                                    s .                          4
        .                         t                                                                                      o .s $ mx                          x                *
                                                                                .        I                .                J       $,                                                                                    .
                                                                                                                                                                                                   ,




            5 Iql                                                                                                                                                       y
                     DATE
                                                                                                                               SIGNATURE oFGRIEVA. ANp o.c.#
*> eœ - ****- - *-*----           -
      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 83 of 190




                                               PART B -RESPONSE

 M AATSCH,JOHN                    Y51T86
                                                  2009* 63-174        DADE c .I.                      E1114L
             NAME                  NUMBER      FoRm tGRIEVANCE         CURRENT INMATE LOCATION      HOUSING LOCATION
                                                  L0G NUMBER

YourGrlevancehasbeenreceived, reviewed,and a response is as follou :
Aqerfudherinvestigating the nature ofyourgrie
InformalGrievanO # 463-                      vance.ourindingsindicatethallhe fesponse provided to youon
                         20084481adequatelyaddressejtheIsqueyouhaveputfo-ardinthisappeal               .

ln addition,you are currently housed correctly. Housing isbased onmultiplefactorsthatdaspifies an inmate
having issues with any inm ates in yourdorm yo                                                          .I
                                                                                                         fyou are
Charge.                                         u need to tellyourhousing omcer, housi
                                                                                     ng serpeant,orthe Omcerip
Based on the above inform ation, yourgrievance is DENIED
                                                           .

You m ay appealand obtain fudheradm inlstrativ
                                               e review ofyourcom plaintby am uiring Form DC1- 303;Requestfor
Adm inistrative Rem edy orAppea1. completlng the form , and fo- M ing itwith alIattachm ents'to the om ce ofthe Bureau
ofInm ate Grievance Appeals, 501 South Calhoun Street
                                                        . Tallahassee.FL 32399-2500 .
                                                                                            '




                                                               M .CO R       S,

                                                                                           '

SIGNATUREANDR PEDORPRINTEDNAMEOF                         SIGNATURE OF W ARD , A T.
                                                                                                   aq/j7Iâo
  '       EMPLOYEE RESPONDING                              W                                               DATE
                                                             ARDEN.OR SEG T    S
                                                               REPRESE A


                                                                                                 c.....tAIbU.bi
                                                                                                          LED
                                                                                                              natv

                                                                                                 sEF 17 2229
       Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 84 of 190
   .

  t ! t.-.
   '
         -
         .
         -
         ).
          u.,.u.-..c.c
          u  e..
            . ,,     ark
                   . ../
                   . . ..
                       i
                       r
                       .!
                       ;.
                        -.
                         A x )
                         ,!e j
   ,                              )
                   c2TIs2922 )
                             ,
                             k'   $
   rFrr D'
         -:
         vt?tm
             .e#..n1t'
                     iorrKtlt'
                             -3 k              PART B -RESPONSE
          *&I        '
                     - qots .e.wg
                                '
      -r
       mqo   nmateGrl
       ,.


  M AàTSCH# JOHN                      Ys1;86      29* 4 4M #         DADE c .I.                      E1114L
                          NAME        NUMBER    GRIEVANCE LOG         CURRENT INMATE LOCATION      HOUSING LOCATION
                                                    NUMBER

 Youradm inistrative appealhas been reviewed and evaluated. The response thatyou received atthe institutionallevel
 h
  asthe
 as   been revi
        Cent   ewed
             ralOlceand  is found to appropriatelyaddress the concems thatyou raised atthe institutionalIevelasw ell
                      level.
 Youradm inistrative appealis denied.
- J.Adpfns


                                                                 .

 SI
  GNATUREANDTYPED OR PRINTED NAME OF                     SIGNATURE OFW ARDEN, ASST.
                                                                                                     /syDATE
                                                                                                         yf -
                    EMPLOYEE RESPONDING                    W ARDEN, OR SECRETARY'S
                                                               REPRESENTATN E
*
'
                              Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 85 of 190

                                                                                   R ORIDA DEPAO             EW 0FCORREW IONS                                       . . .-
              '
              .                                                                                                                                                               .-           ...


                                  .                                           qeau-eoq.oMlxl
                                                                                           - - Rt-eovoR.pp-t Ecelveo
                   o n iraeare orievaxceu eo gs,xualAbuse                                                                                                                              csT 25
             TO                                                                                                                                                                                              70$,         I
                  : Z Warden    Z Assise tWe en      V Secretaq, FloHdaDea
             From orIFA e> gSexualAbuse,onthebehalfof:                                                                                                                      In .G'.-Kt
                                                                                                                                                                                     ej
                                                                                                                                                                                      ,z4r
                                                                                                                                                                                         -joo*jks
                              @.    L Firyst)kw M iddl
                                                    mc        z                                                                                                                J Cr
                                                                                                                                                                        .



                              l-qAt                  elnitial                            k     -             nD CbNum
                                                                                                                  $6G ber                                                                   .

                                                                                                                                                                                s stjo tjos
                                                                                                                                                                              à
                                                                                                                                                                              no-G .-'3 syy'                                       ,,




                  G               M                  f
                                                                                                                                                                                                                               '. >2.
                                                                                                             4                                                  *
                                                                                                   i              -
                                                                                                                                      0                                                          G                                  ''


                      9 4b -1                                             .
                                                                                                                                                                                  .
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              ..

                              #
         T                    -                              v'
                                                                  .6 ,6
                                                                  *       1
                                                                                                                      .                                 Sl '    .                  '
                                                                                                                                                                                           '
                                                                                                                                                                                                                              '*'* '
         -

                                         &       j (n                             j-D                            .
                                                                                                                                                                                                                               .


         f            p
                                                                      v .                f                       % .a wt.                                                                   e                         ,vt
                                                                                                                                                                                                                        'k,
                                                                                                                              :   %       p''                   *                                                                         '
                                                                                                                              fI                                                                                               ''''




                                        1:'n$                                            f                            on                                                           #
                      r
                      N               f T r'xjb ;                                 ,(am                                                                                            -
                                                                                                                                                                                                 -
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                      X
                      p
                                                                                                                                                                                                                              '




    ''
              I - e-
                   t- ' >                                                                                    k                        'o                                :                                                     '
                                                                                                                                                                                       .
                                                 1.'-- .
                                                  !,   1!
                                                        '-                               -''
                                                                                  .
                                                                                  --
                                                                                   :
                                                                                   j
                                                                                   !
                                                                                   :
                                                                                   j
                                                                                   )
                                                                                   2
                                                                                   (j
                                                                                    :
                                                                                    -
                                                                                    )
                                                                                    ,
                                                                                    .
                                                                                    -
                                                                                    ,j
                                                                                     :
                                                                                     ;
                                                                                     !
                                                                                     j
                                                                                     ,.jr                                 .
                                                                                                                                                                    '

                                                                                                                                                                                                                              . . .



''
                                                                  v
                                                                      (.
                                                                       e &                         -                 e                                  ',
                                                                                                                                                        4                         j                                               -


                          1
                                                    k                 /            î r                            /hon îl                                                                                                             :
                                                             I            e                                           '
                                                                                                        j,



                                  .          G
                                         Q                                                                                                          .                         '
                                                                                                                                                                                                     :

    '                     a                                                                                                                                                   a                          K                1
                                                                       '             '                                                Q '
                                                                                                                                        >zu s
2                                       -$k 's                         a                                          -
.                     %                             + - cm ltpj                                    '             JoAs' r ea
                                                                                                                 ,




                           akj' îs;f(                                     Tcs.
                                                                             l'
                                                                                                       Pm                             C.
                                                                                                                                       e                    -
                          $ 25/2/*                                                                                                              -
                                                                                                                                                                40 .                                                          .
                                      DATE                                                                                                                                         t                          é           .
                                                                                                                                            SIGNATCjREogGqIEVANTANoo.c.#                                                  ''
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 86 of 190
        Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 87 of 190

    T kwv   '


                                                                                                                                               > .*                 W œ K*,                 KJ       #
                          ,. .
                    TN M ATK                                            17>                                                Dzpzxe
                                                                                                                                a-                                      oy copmpm rroxg                                                                    u.mluamyxc
                                                                                                              .                                                                                                                                                                                                                                                 ,

            ''''''''''-v--'
                          - --'  *                          p                            .
                                                                                                                              .
                                                                                                                                      jq
                                                                                                                                      v                                 *
                                                                                                                                                                                .*n
                                                                                                                                                                                  W                      .        .
                                                                                                                                                                                                                  .                               y
                                                                                                                                                                                                                                                           ywr
                                                                                                                                                                                                                                                             mg
                                                                                                                                                                                                                                                             -. .cm
                                                                                                                                                                                                                                                             x     nym .                                .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                     o                                 >

                     'Tœ                                         WG                                                           Q rSKM'e                                  a                   U MM&
                    (G u x .)                                   iAzw-                                                         ? s-                                                          U M-'a1EG Qz DG
                                                                                                                                                                                                         x                                                                     .                                 -
                                          K- - N =                                                                                    .                  Dc- w                                            .
            ROV Jo                                                      m                            .                                                      Y5 1784 El
                                                                                                                                                                    Qel7lu J
                                                                                                                                                                           robxqo mt %                                                                         -
            j '                                                                                                                                                              1M . 6 l/Ih
                                           St T *                       *
                                                                                                                                                                                                     (%-M&.yvaz
                                                                                                                                                                                                              .ffh1pu
                                                                                                                                                                                                                    .va !
                                                                                                                                                                                                                        'm                                                                                      x1m'e ce
                                                            .
                                 5 2 l/Iq o .1.. .                          .                e           .
                                                                                                                                                                                                         f                ,
                                                                                                                                                                                                                          .       .
                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                                                      .'                                        o                                        ..,
                                                                                                                                                                                                                                                                                                                                           '
                                                   .                                                                                            *
                ON                         F
                                                                                                                                          <                                                                                                       l                                         t
                                                                                                                                                                                                                                                                                                    we                           *
                                                                                                                                                                                                                                                                                                                                                           .
                                               .                                                                          .               ê#y>                                                  k:
        .
                                                           y.                            .               jqo                  o            (;j                          .                                                     . .o        .                                         .

                                                        -                ..                                                               .                                                                                                                                                     .ç                       .                x
                                                                            I-
                                                                             B                   #c               .               e ù, y, .                                     ,
                                                                                                                                                                                                          ,
                                                                                                                                                                                                                  yx
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      ,.. , . t.
                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                                             .   .
                                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                                                                          /.
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                ,
                                                   .                                     e               ..
                                                                                                     /6               .
                                                                                                                                   4. ,    y
                                                                                                                                             -                                          .
                                                                                                                                                                                                     .
                                                                                                                                                                                                     ,ç                           .
                                                                                                                                                                                                                                      .       *                            t
                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                           .    .
                                                       .                                 ..                                           ' * .j...                                                                                                                .               .        t , >kr. *
                                                                                                                                                                                                                                                                                                .        -
            *
            z
                             *
                                     tv'- & t                                                                                                        Xi                                                   .                   &   '
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                           .j . /' k..
                                                                                                                                                                                                                                                                            rtl' (.é' e
                                                                                                                                                                                                                                                                                           .        .
                                                                                                                                                                                                                                                                                               ô(-m la .
                                                                                                                      Z'
                                                                                                 .                .                                                                         .
                                                                                                                                                                                                         .                    .                                                        .     p        q
                    l-            r                                     .&e                                       fn                                                                            e t 4 çt.                                                                   .o,
                                                                                                                                                                                                                                                                                            4. ..                                7 y
                                                                                                                                                                                                                                                                                                                                   ,jg
                                                                                                     .                        .
                     v;.                       ''ro . d z 1 .e-1,.v.4.,.
                                                                       A z .<' . - t.l .                                                                            .                                                         I.
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                           .       .
                                                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                        '                ,
                                                                                                                                                                                                                                                                                                                                 '                         --
        7.
         17                                      .         jM t.'.
                                                                 j*.16.. . ..
                                                                                 t .
                                                                                   .a                                                                                                                                                                                                                       y(- jy)t Iz.
                                                                                                                                                                                                                                                                                                                                               ,

                                                                                                                                                                                                                                                                                                                                                           ,    .
                                                                                                                                                                                                                                                                                                        .>
                                     1.
                                      TJ @ ' .                                                           '                    .       lW'
                                                                                                                                          .
                                                                                                                                        l$q$                                            .
                                                                                                                                                                                                     '
                                                                                                                                                                                                     *1                           e' ' LC                                      ' ' ;
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                               f d'
                                                                    -           '


                                                                                    Ik
                                                                                                         ,r   .                   '
                                                                                                                                                ., . 4.                                                   -(#                     . (1 -.                                      .
                                                                                                                                                                                                                                                                                                                -                        .
                                                                                                                                                                                                                                                                                                                                               t
                '                          V           .            .       f       @                             .
                                                                                                                                                     .
                                                                                                                                                            .
                                                                                                                                                                                        l
                                                                                                                                                                                        i
                                                                                                                                                                                        1                                             . *.
                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                         1L,
                                                                                                                                                                                                                                           ..                                                                                             .
                  zM         '      K* m o eof#u 1                                               '                                                                                                           /A                           M we
    .
                  '
                  R H x1 '                         '
                               e- mx be oxle * h '* -
                                                                                                     .
                                                                                                                                                                            1')                      TGG- xGrm or 2)Pr onxl.çT                                                                               *= AJI                                a. $
                                                                                                                                                                                                                  .                                                                                                                                    -
                  .
            r= - (      ).. -
                            -%                .
                                              -                                                                                                                             .                        p. ysjyg'g
                                                                                                                                                                                                              .                                                                                                                                    .
            *                                                                                                                                                                                                                                                                                                    .
                                     .
                                                                                                                                                                            p           *                                                                                                   AspsonlWat
                                                                                                                                                                                                                                                                                                    Dadttee:C.
                                                                                                                                                                                                                                                                                                             offOrpprac3:
'
                                                                                                                      Dosozvo r> :ztow ne zzsr                                                                                                .                .




    @ @.
        N FAPON R    * *

                                          .
                                                                .
                                                                                    C-$ H îEïl ' .   .                                                                      .           *
                                                                                                                                                                                                         Dirt'z M fx v zn:                                                              . .
                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                    JdN 922219
                                                                                                                                                                                                                                                                                                        -       -
                                                                                                                                                                                                                                                                                                                                     '                              * .
                                                                                                                                                                    ?                                         .
                .   *.           .        'u                                                                                               '
                                                                                                                                                    ,
                                                                                                                                                                            ..                               t            .j
                                                                                                                                                                                                                          .


                                                                                    *'                                                                                  '                                                     .                                                                                                  @.
                '                                                                                                                                                                   .                '
                                                                                                                                                                                                                                                                                                                             -

                                                                                    '                &                    '
                                                                                                                          y                                 .                               f'                                                                                              .       .
                                                                .
                                                                                         *
                                                                                                                                                     p
                         V                                                                                                                                                                                                                                                                                                                         .                #
        .            *
                                                                                                                                                                                    *




                                                                                                                  -
                                                                                                                                                        .                                                                                                                                                            l D
    n eM -                  h * - l>
                             .           pe                                                      oe                                                             )                                             .                                   .
    M                u> * e - wx*p= o                                                             x                   ''                                                        . <                                   zM                                                   e o yso                                       .
                                                                                                                                                                                                                                                                                                                                 s. <
    r.x- - m                                   :                                lm m-h                                                    Y                     >                #
                                                                                                                                                                                                                                                                               ,
    .4 gpj @ g. . .                                                                                                                   %             a*sy .          e               y,
                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                                                               '


                    *T   .
                                                                                                                                                                                                                                                                                   .po :& jj                                                       j
    x    - >>
    *'>>-'  > =>e                                                               œe&>                                         .* ï
                                                                                                                          11='  -                                                   u                                                                                                                                            NW
    W M 9X              W Y* *M 1W> W''''W --W AW MQW #G * A*-'*''lw     ' H-   ia- *>:>   .
            '
                         e. * .w w- xo
                                     xxww      s% zs..    .      *

    Y-
    >                 e *
                     k- > 1me 'FA
                                ' QGY -'r*>
                                         *G -œ> G
                                                               .
                                                                   ge
                                                'k -A- - u= .3A - a A'..... pu . msm jm m,sugymml m
                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                 Y
    -                                       .
                                                           v        u *xwe r- e     llswe x- e m
    =               Df>    1W #)                              .               .
     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 88 of 190
    fb wv                                 k$
                                           ,                                              STATE OF FLORIDA
                 INM AT                    !W UPx*T
                                          ..                                         PEPARTM ENT OF COIG ECTIONS
                                                                                                                                                                   'M ailNumber:

                     To
                                                                                #(z -lVl1-öz7
                                                                                            AA                                                                      veam xumber:
                                                                                                                                                                    usuuuion.
                      :          Q warden                                            ID classin
                 (chevkOne)      D AsstWarden                  .
                                                                                     Z Securitycation                 Q Me
                                                                                                                      D Men
                                                                                                                          dt
                                                                                                                           ia
                                                                                                                            cl
                                                                                                                             aH
                                                                                                                              l      D Dental
                 FROM :
                         lnmate ame                                                                                            ealth Z Other
                                                                        w                              DC Number                       Quartea
                 RE                                        s            ickl                           > hv                        r't)'l/- HJob Assignment I
                                                                                                                                                    -
                                                                                                                                                            Date
                                                                                                                                                               .

                                                                                                                                                            k :4/.
                                                                                                                                                                 fq        .


                          UEST
                 /,rri                                         1s                                      â                      checkhereiftllidisan informal 'evancev
             R-          4. '                              '                                                                      7o                                                                   '       ,                    ''
                                                                                a                                         '
             u         û&G<k                          ql #)
                                                      .
                                                                                                                                                 o.
                                                                                                                                                  -                    #                               ç tu
                      L                                   k-
                                                           V            o                                                     '
                                                                                                                                  a             4).I                                                                                     -
                              .
                              '
                                                                                                                              t          x ,,
                                                                                                                                                                           .
                                                                                                                                                                               '
                                                                                                                                                                                   .   Tr'n ,.t,
                                                                                                                                                                                               '
                                                                                                                                                                                               ,'
                                                                                                                                                                                                W er
             .
                          .    k
                               (- .
                                                      .                         .                      m                      p.                    ,                  v
                                                                                                           j.        yx
         ' jy.
         *
             :
             'y .                                              *                                                                        .
                                                                                                                                            .
                                                                                                                                                                                                           h                    '

                              y                                                                                                                                                                                                 o
                                                                                                   ,             .
                                                                                               u                                            &
                              .                    wj- z:4.                     .          '
                                                                                           -
                                                                                           l           .                                                ..
                                                                                                                                                                                             f'                                      J
                 w
                 l
                                                      '                                                .
                                                                                                           t./                                          dl/M                             .,
                                                           .                    tj
                                                                                 r
                                                                                 -                                   .    v                     .
                                                                                        4:     '                     ..                                                                  .        <.                    .
                              '               #-2(4,c w ,,                                                                                                     .
                                                                                                                                                                                                       -
                                                                                                                                                                                                       33t
                              < . Z oy aô l       '
                                                  4Vfzt
                                                      vhefolloe gwaOX.
                                                                    . u) k & fvtov2;'      n           .                                                                                                                M
                      A 1lreq
                            ues
                              ts wil
                                   lb ehan dlu
                      htformal 'evancesm 'llbe i
                                               n o
                                                 neo               y
                                                                   s:1)Writtenlnformationoy 2)Personallnt
                                                                   res nded to in wr1t111 .                                                                                              erview.All
        Inmatetsignaturel:
                                                                                                                          oc#: J-f77.
                                                                                                                                    .J
'                                                                           DO NOT W W TE BELOW Tm jLm E                                                                                     ..


        RxseoxsE                                                    ïiï à                                                     pxvsucswsp                                                          KECEI
                                                                                                                                                                                                      VED
                                                                                                                                                                                                                            .



                          >           '                                                                                                                            ,                          . e'-                 r
                                                           x
                                                                                                                                                                                                               I.
                                               *                                     p                                   '                  n                      w
                              f                                             .
                                                                                                                                                               *
                                                                                                                                                                                         .

                                                                                                                                                               f                         f '                                        'x
                                                                                                                                                               L
                                                                                                                                                                                   .




                                               !
                                                                                                                                                               .
                                                                                                                                                                                                                                         '

                                                                                                                                                               .                       MAILED'n

     In efollowlngpertaln:t@lwf@r- lgrievlneo o
                                                 .
     B** lnthe.% v*Ixforme                                                                           '
                               ow yourgrlevzxee      '
     youNavetherlghtto:ubmlt*f                                          .
                                                                          (R- re lN1< erAppmved). lfm /rIwfor- lgrlev c e1:dt
                                er- lgrlevmntejnaeordu eewlt:Ck                                                              nled,
                                                               apter33-163.- ,FA C.,
    Om cialtprintNa'me ;                                                                                                                                               .

                               .                                                         Om dal Si ature :
    Original:Inmate(plusonecopyl                                                                                                                                                       Date:
    CC:Reninedbyom cialresp
    n isform isalsouse toEl onding orifthe resm nseisto an infonnalgrievanteth
                             einronnalgri- ncœ inaccoM                                           t                                          -
     hforma!Ceievanco andl                             ancewitllRule33-103.* 5.FloridlAdmmxs o beplaced in inmate'slile
    Ymlieyobtain fu#tbœ aanmimafeR- e willl>er>pmde towithin 15dayw following= eiptlv '    A'Et
                                                                                              rativeCee.                              Q
                                                                                                                                      o.66*'.*.y
    rm uire byRule33-103.% nF.  is
                                 - ti
                                    vexw view ofm urcomplaintbyebtainirg. form X 1493
    late th= 15t1a> afto'dle ! A.C.!attachingacopy ofw urinfo- l                     . Rm u- f orAdminise tiveReme
                            grle- cetslwv de to. Ifthe 15tbdayfallspi
                                                                    onea  noeandre> nse.ae fo- dingyovrcomplaintJtyootlrleAp
                                                                       vawe                                                 > l,compldingthtform as
    X 6-236tEfl*  ectivel1/18)                                              ekc dorhohday,theduedateshallbetl!enextxvwgul wardY orassistantwaalm no
                                                                                                                        arworkday.
       Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 89 of 190
'
            SG qpea
                          ,e-


                         INM TK                                                           T
                                                                                          -                                    pe u sTm oFn m mA
                                                                                                                                        OFco- M oys
                                                                                                                                                                                                                                        Me N- W
                                                                                                                                                                                         *                                             T- - m-
                           To:                                      D w=                                                                                                                                                               11ti> '
                                                                                                                                                                                                                                             on: '
                         fchtekoue)                                 2 Asst-                                                        D cl- w u'
                                                                                                                                            on                                           Q M=
                                                                          w- =                                                     Q *-- *
                                                                                                                                         1                                               D M *'e*I                            D M *1
                                                                                                                                                                                                                              ,            .
                     FROM : InmateName                                                                                                                                                      e 1He *                           U 0*         .
                                                                                                                                                                                                                                                                                                                .

                                                                                                                                                            X N= W
                                                           ok>                J. 5                                                                          9514                                         r(tlLlt- M/ m i-
                                                                                                                                                                                                                  JobM                                                          t 7  (tJ02
                                                                                                                                                                                                                                                                                  W te
                 RE W ST                                                                                                                                                                                                                                                                     .




                                           e
                                           @                            .                                                                                                                            Che beelfY sisO inf- al 'eV*
                                                                                                     7:                                 e '
                                                                                                                                                            ..           e
                                                                                                                                                                                 .               .      ' $-
                                                                                                                                                                                                                  I
                                                                                      e                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                   e.
                     12                .
                                       -                   7/10ZO)Z                                  :                              '
                                                                                                                                        .         '
                                                                                                                                                  ,
            '                                                                                                                                                        .
                                                                                                                                                                     f
        '                                                           C                                                                                                                                                     ,
                                                                                                                                                                                                                                                               .                                           .
                     .
                               .   ..          .--..   CO       '
                                                                '        .        .-          '''*
                                                                                                     j                         ''
                                                                                                                                                       'zI
                                                                                                                                                        '            '
                                                                                                                                                                                                 o                    /                    j'                          '.
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                        '.
                                       -
                 ( e, 4c/                               .
                                                                                                             .
                                                                                                                  ..           .
                                                                                                                                            ..... ..             .       .   M
                                                                                                                                                                             j               .       .       .                                                                      'f i
                                                                                                                                                                                                                                                                                                           %
                           *                      -
                                                                              .                      ,                                                                                                   .
                                                       #
                                                                        t <j. *'                                                            1'
                          1A                                                           a
                                                                                                                           ..-                                                                                                                                 'e          ..        ,,      y 'u.ok.
                                                                                                                                                                                                                                                                                                  '
                fx                                                                                   9            L.                                        -                                                                                              ,..                                 . .
                                                                                                                                                                                                                                                                                                   %                .

                                   .                       tl5 - lv. A                                                                                      .                            -                                         .               '
                                                                                                                                                                                                                                                           . '                               ' '.
                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                .

                                                                                                                                                             ;                                                                         '
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                       .                                   .
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                          ..
                                   #                        .                                                zl                                   @     -
                                                                                                                                                        1                                                                          b?z7.
                                                                                                                                                                                                                                       fr%                                                             .    y 4r
                                   .1                               l'
                                                                     r                    fMs5o '#
                                                                                           x                           .
                                                                                                                                                             v                       .   x                                    :,
                            info- l '
                                    - - '                                                                                                                                                                                 * ..                         'e '.
                                                                                                                                                                                                                                                           ' ''.'                                               %

            Imnatetsi- tw ),                                                m31a                                 to1                        '                            1                                   YO                                        '               ' .'
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                    '        +*
                                                                                                                                                                                                                                                                                             '   ''
                                                                                                                                                                                                                                                                                                     ' '
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                  W 2?                                                 '
                                                                                                                                                                                                                                                                       *            ''

                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                '    '           '''''
                                                                                                                                                                                                                                                                                                       '


                                                                                                         -           w
                                                                                                              . . . . .. . .
                                                                                                                                                                                             = ,vsî>T                                  ,               .
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                ,
                                                                                                         pO >@T W RI'    I'.K
                                                                                                                            .. >
                                                                                                                               . *a
                                                                                                                                 -
                                                                                                                                    ..
                                                                                                                                        .
                                                                                                                                                                             .                   w w.                                              .
                                                                                                                                                                                                                                                                                                           ..

                                                                                                                                                                         œ:w +M                  zam r                        :                    ,
                                                                                                                                                                                                                                                       '.. pqqyiu
                                                                                                                                                                                                                                                                sf ' '
         u spoxsz                                                                                    yk ù                                                                                                                     '                ,       ,,

                                                                                                                                                                                                                                                       ..,.=r
                                                                                                                                                                                                                                                                G ?fb7YYS
                                                                                                                                                                                                                                                            7r-777-7r2k:,;
                                                                                                                                                                                                                                                                         ., . .
                                                                                                                                                                                                                                                                                                                    ..


                                                                                                                                                                                                 pwa u cs- p:                                          guu
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                        11 2220
                                                                              ,


                                                                                                                                                                                                                              ,                                    '
                                                                                                                                                                                                                              ,                                                          ;
                                                                                                                                                                                                                                                                                         '




                                                                                                                                                                                                                          *

                                                                                                                                                                                                                                                                       oejaww
                                                                                                                                                                                                                                                                           c4 j=
                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                           .                        .-
                                                                                                                                                                                                     .                                         .
      ITAef@llwlwgpe-lmt.10- 1>-
     Bz:ed@wtA*m w l
                                                                                                                                                                                                                                                                                g,js
                       pl- tl.w >
     yox blvet:erlgkfto- -                                                                                       .
                           t.w- jr -                                               l
     Om oial rintNa                                                                   .> -....- -                                                >                        F - - lrx-                                  jymxejsp-
                                   me:                                                    '                                                                                      c.                                                            j- .- u-
     Original:lnmat                                        n- '1 i -                                                .
                                                                                                                                                                                                                                                                                     .

     CC:Retainedby e@ u s on
                           em    )
     n isferm is.1> om ciklrespondlngorifte mw mx i:o a          .
                                                                                                              Date:
                   ue to:lelfe l-          1 --- --      a1-e
                                                            - ..
                                                               .   -.
                                                                    --  -   r
                                                                            -
                                                    œ. e - :>j:3.                                                                                                                                                                                              X %
    l
    nf
     o=alœevaoe-j
                gR- <aa- *---
    Youm.yoo inf-
      ue byRult33.183.      *j:eo>
                        - 'io e tw @r
                       .% F.
                                                                e .- .-*-.x>-*-*.--..'tora. pjae Ininm- 's:le
                                                              - x je. w -
                                                                                                                                                                                                         w                                                     %C
                                                                                                                                                                                                                                                                u:lj
    htœ thao 15dm             &c.-
                          .hethe/- :
                                   s-     .>
                                           > >@f> z+ -                        *                          '
                                                                                                           x: >- -e x= .. .. R.      . .
5C6-236(Eletive11/18)                                                             .           --o :-
                                                                                       Ir> lx *         ->
                                                                                                   . a-== .> * ,
                                                                                                               . - - o. suo            '1'e-
                                                                                                                       >         . A>
                                                                                                                              > o o --u-        g. -' .
                                                                                                                                             .-  '- '
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 90 of 190
                                                                                                                                                                                                                                                                                                                t3..t
                                                                                                                                                                                                                                                                                                                                                              ; '.
                                                                                                                                                                                                                                                                                                                                                   q2
                                                                                                                                                                                                                                                                                                                                                    .)(:
          fkowec
                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                     $,
                                                                                                                                                                                                                                                                                                                                                      ,:#J
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                           .. .
                                                                                                                                                                                                                                                                                                                                                 !' ; .:i
                          !,                                                                                                              A m              O'FO D A                                                                     .                                                                                                        ;                . ;
                  T> 'A.                                                                                                                                                                                                                    M *;N* b<.                                                                                            . :.
                                          TzM QY T 91DXW.:YMXWOYOIGXWION
                                                                       S
                                                                       œq                                                                                           -
                                                                                                                                                                                                                                            T@a N- be'
                                                                                                                                                                                                                                            H tl*tle '
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                          ?
                      D :
  '

              (o ek0..)                                          jx
                                                                  w.gxo Q n
                                                                          s-*
                                                                           1-..1
                                                                               #>.?ww 8 =                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                          ;
              O /M I u-
                      . .#.N.-.                                                                                                                   X N..- K... . '                                                                      .Job A..                                                                                           ')
                                                                                                                                                                                                                                                                                                                                           1T',
                                                                                                                                                                                                                                                                                                                                              'j.
                                                                                                                                                                                                                                                                                                                                                1'
                                                                                                                                                                                                                                                                                                                                                 ),
                                                                                                                                                                                                                                                                                                                                                 à'.j
                                                                                                                                                                                                                                                                                                                                                    l'
                          .                           .
                                                                                                                                                  Y l                              .E(lfl-dL FIm                                                                                                                 5.L,'!
                                                                                                                                                                                                                                                                                                                      't2,
                                                                                                                                                                                                                                                                                                                         'è';
                                                                                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                            ïir
                                                                                                                                                                                                                                                                                                                         ,t i            :j . jj i
                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                                                                                         @s' ' ' ' j

                  * .
                                                                                                                                                                                  ChM k hve IfG I
                                                                                                                                                                                                *A1
                                                                                                                                                                                                  *,O l
                                                                                                                                                                                                      *nfo- ll *ôZvR''e J
                                                                                                                                                                                                                        '','
                                  k                   ..'i       '                                                                                    .                     #.                            *                                                                                                                                       '

                                  .   .
                                                      v                               .                           +
                                                                                                                                                           ê-                      .                                                                        qqq. z                                                                            ,, j,JUi:
                                                                                                                                                                                                                                                                                                                                                      :'          .


                                                                                                                                                                .   t        ..    .                                                                                                                                                      .               .1;; '


                          ##          '                                                                               Q$Q
                                                                                                                        -'1j
                                                                                                                           -l
                                                                                                                            I.                    o
                                                                                                                                                  G
                                                                                                                                                    j
                                                                                                                                                    N
                                                                                                                                                     g j:
                                                                                                                                                       --I
                                                                                                                                                                                        gy                                                                                                                                                io
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                              j ::
                                      ,           .
                                                                                                                                                                    .
              .                                                                       .     . 6                                                                                                                                                                                                                                                        :. ; ,..
                                                                                                                 4                                              .                                                                                                                                                            .                          J.:iy.
                                          '                                                                                                                                                                                                                                                                                  ,       .                        .
              .                                       '          .    .       .                                                                            *.                                                                                                                                                           ''
                                   > cFR II5 r                                    *
                                                                                                        ,.
                                                                                                                  . ,
                                                                                                                 . .
                                                                                                                    '. ' . .                           .        .       q          ql           .   :     .
                                                                                                                                                                                                              .
                                                                                                                                                                                                                      p   .        * .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                            e
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                    ).
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                      .,     tg . ..j
                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                     ' ;,
                                                                                                                                                                                                                                                                                                                                                    ,.,,i
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                        . .
              ..                      J                                                                                                                                 ,. '           YII'î        ifl
                                                                                                                                                                                                      z                                 '
                                                                                                                                                                                                                                        '                                           ''                                   '                    i                       '''
                                                                                                                                                                        jj
                                                                                                                                                                         o                 .                                            .
                                                                                                                                                                                                                                        .       Ak                      .       :'
                                                                                                                                                                                                                                                                                 u. (
                                                                                                                                                                                                                                                                                    jj
                                                                                                                                                                                                                                                                                    r. .t
                                                                                                                                                                                                                                                                                        !)r
                                                                                                                                                                                                                                                                                          l.'.''
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                           :i  h':
                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                  #.
                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                  .tt1!t'
                                                                                                                                                                                                                                                                                                   .;   .
                                                                                                                                                                                                                                                                                                        :r:
                                                                                                                                                                                                                                                                                                         ''                                                           ..


                                                                                                                              M               .
                                                                                                                                                                                                                                                :5                                                                                   .                :f..
                                                                                                                                                                                                                                       ..
                                  r                   .      . . .                                                                    .                                                         .                                                   .                                           .
                                                                                                                                                                                                                                                                                                                f.
                                                                                                                                                                                                                                                                                                                        .            ? '.
                                                                                                                                                                                                                                                                                                                                        .;.:.i.
                                                                                                                                                                                                                                                                                                                                     :. ...,:F
                                                                                                                                                                                                                                                                                                                                               :k
                                                                                                                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                                                                                                                                . ,..;
                                                                                                                                                                                                                                                                                                                                                !.: i
          .

                                                                                  (.                    **                    .
                                                                                                                                                                                   .                                              .                                                                                 ,'
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                         ' J.   i%.i')
                                                                                                                                                                                                                                                                                                                                            'E'*!    'j;
                                                                                                                                                                                                                                                                                                                                                     ' ti..),
                                                                                                                                                                                                                                                                                                                                                                           .
          .
                      .                                                   e
                                                                                                    .                                 *                     p                                                 #                                             '                   .                                    '.              .'''.:
                                                                                                                                                                                                                                                                                                                                          . 1 .J
                                                                                                                                                                                                                                                                                                                                          . !, . .
                                                                                                                                                                                                                                                        .                                                                                .
       #                                      ê                           *                     @        *                                ,                                       e'                                                   '                                                    ''                      ..               .
                                                                                                                                                                                                                                                                                                                                    '/'' '   (,..'':..
                                                                                                                                                                                                                                                                                                                                               'l
                                                                                                        I1                                                                                                                                                                  .                                                            '.. )'
                                                                                                                                                                                                                                                                                                                                                                       ::
                              #.                                                                             *
                                  ç' J                <                       l                                                                             . ..*                                                         .                         .                                                                               : .
                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                       ; ,ù t
                                                                                                n--oft :                                              wlyg-
                                                                                                                                                          .1                                                  .
                                                                                                                                                                                                              œ                                                                     . w ..z n?i.,.:i..s.é
                                                                                                                                                                                                                                                                                                                        '

               =# ''*1 ':# .                                                  l%                  dedto K                                         .                                                                                ''
                                                                                                                                                                                                                                        '                                                   .
                                                                                                                                                                                                                                                                                                         -j
                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                           .;ï2
                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                         ';.r;f!
                                                                                                                                                                                                                                                                                                                ?(
                                                                                                                                                                                                                                                                                                               .; ' '
                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                .                                                                   '
       .v.-..o aj    .:                                                                                                                                                           pœ .                                                                                                        j ,ï;          :j
                                                                                                                                                                                                                                                                                                              1j
                                                                                                                                                                                                                                                                                                               ' ,
                                                                                                                                                                                     . ys1                                    ,.                                                        , ,(.k.  ,'.,  .,,g.
                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                           i.  .,,
                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                 ,                                        .


                                                                                                                                                                                                                                                                                                            ae                                .       ....

                                                                 --                                      DO NoT                                            Bk#nW - 4 x.M                                                                                                    Assi
                                                                                                                                                                                                                                                                               stàP
                                                                                                                                                                                                                                                                                  ntNCFI
                                                                                                                                                                                                                                                                                    warden%/Jip
                                                                                                                                                                                                                                                                                              t.r
                                                                                                                                                                                                                                                                                             Fi :j
                                                                                                                                                                                                                                                                                                N'r'
                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                   Z
                                                                                                                                                                                                                                                                                                   'rl
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                     #;
                                                                                                                                                                                                                                                                                                      ,;
                                                                                                                                                                                                                                                                                                       -t
                                                                                                                                                                                                                                                                                                        :2
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                         j.
                                                                                                                                                                                                                                                                                                         î!
                                                                                                                                                                                                                                                                                                    .                                                         .
                                                                                                                                                                                                                                                                                                                .                                             r   :l''.
                              PONSE                                                                                                                                                     bATx4krtxvkh:                                                                               JUN û:1 22
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                              20....
                                                                                                                                                                                                                                                                                                   .f
                                                                                                                                                                                                                                                                                                    '..
                                                                                                                                                                                                                                                                                                      L                                       .
                                                                                                                                                                                                                                                                                                                    : :'                                      !                i
      .                                                                                             .
                                                                                                    g                                                                                                                         '             '                                           '                       (
                                                                                                                                                                                                                                  .                                                     J
                  .           .
                                                                                                                                                                                         .. .                                     ..                                                    .                                                             . .
                                                                                                                          ,                                                                                                                                             .r                                   r t ..:,           .. .
                                                                                                                                                                                                                                                .                                   i                       ,.q' /;: .                                 jt
                                                                                                                                                                                                                          .                                                                                 .                            '
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                      .       '                                                                j..?ïj.y. .
          .                                                                                 *                                                                                                                                               ê                             .          ;t''!.;'..y;r'*j',''.
      2
                                                                                                                                                                                                                                                                        D. C.- ;. :i       7 ;.i.fu ;2f: .
                                                                                                                                                                                                                                                                                     ; ,'z
                                                                                                                                                                                                                                                                              :i... i'   'J2
                                                                                                                                                                                                                                                                                           :::
                                                                                                                                                                                                                                                                                             '.J.c:'i,..)bz
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                            . .. f    .
                                                                                                                                                                                                                                                                                       l. ,' f'J'ljj
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                         ? '.
                                                                                                                                                                                                                                                                                            ..j    t     '
                                                                                                                                                                                                                                                                                         '         .
                                                                                                                                                                                                                                                                                                      -(,
                                                                                                                                                                                                                                                            JUN .15 ? 2 ; ,
                                                                                                                                                                                                                                                                          :.ff
                                                                                                                                                                                                                                                                             ..,.                                                                             ,

      .                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                 ,)
                                                                                                                                                                                                                                                                                                                                                  ! ' ?.ii
                                                                                                                                                                                                                                                                                                                                                  2      J
                                                                                                                                                                                                                                                                                                                                                  y !:
                                                                                                                                                                                                                                                                                                                                                     ':(,. .
                                                                                                                                                                                                                                                                                                            .                                              .:
                                                                 .                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                :               . z ) ..).tg;               (
                                                                                                             .                                    .                                                                                                                                                                          .,.r                 këu
                                                                                                                                                                                                                                                                                                                                                 ..  .?...â r
                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                     ,j
      >       M                                                                                                       ,                                                                                                                                                                                                                          f...I
                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                .                    .''j.. I
      >--.œ. % e a M#-- -< ye > go k                                                                                                                     aW e-ur --. e D OVG .ly.. jxfl- yjyjar-,%& , yt: j                                                                                                                                           . .
      >.k.w * A H. -K-'*a'-- -'> .- h Aetire- e .h                                                                                                     & 1*> :#A l          r                    F.6k'$''J #.
                                                                                                                                                                                               f . ;..!..f
                                                                                                                                                                                                            .Eii.
                                                                                                                                                                                                                Jf.
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  .''
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                              .             .                                   .
                                                                                                                                                                                                                                                                                                        .. .
                                                                                                                                                                                                                                                                                                            .            .
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                  :4.; jtqT: .:
      .                                                                                                                                                                                                                                                                             .                    .                                   .
                                                                                                                                                                                                                                                                                                                                                                           ').
      oA hl     N- * :        I      '           0- *1                                                                                                                      :                                                          '
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                               - . .:
                                                                                                                                                                                                                                                                            be .    ;
                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                    !?y.kt:,;
                                                                                                                                                                                                                                                                                       i:   k
                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             ;.
                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                              ;)
                                                                                                                                                                                                                                                                                               E.
                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                ' j
                                                                                                                                                                                                                                                                                                  /:
                                                                                                                                                                                                                                                                                                             .


                                      .                                                         >                                                                                                                                       .
                                                                                                                                                                                                                                                                                                        . .                 . .
                                                                                                                                                                                                                                                                                                                             .,.:.ï....
                                                                                                                                                                                                                                                                                                                                               .)
                                                                                                                                                                                                                                                                                                                                      :j).....t.:             -.
  Y JI-.1:w...
             ':
              -*.> e e. )                                                             . ,
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                            k ,
                                                                                                                                                                                                                                                                                                                         , &c
                                                                                                                                                                                                                                                                                                                              rWi'E!2 ij        ;
                                                                                                                                                                                                                                                                                                                                                .
  & --ow  =. akw-* -1.:
           ' -e
                          ..:jfe w ng:1:. o Gm- -:% v--   *h- G .- = ja% *- oI.x-2lxl- -u:aWIA
                                                     - - .a. A. .â.n- .- -o.a.
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                        ',.,r. j..,j!r,.h;.. y(
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                              1,
                                                                                                                                                                                                                                                                                                                                               ?          .

  -
      .
                          1*' '               a.'. '..- = yuv
                                                          .- - .-u'
                                                                  -.-.
                                                                     v-ydo. --
                                                                             , .-..-0 .1.%*-
                                                                                  - '      - <.                                                                                                                                                         ---                                                 S'
                                                                                                                                                                                                                                                                                                             e''
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               :tu'
                                                                                                                                                                                                                                                                                                                 '.i
                                                                                                                                                                                                                                                                                                                   ji*
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     .$
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      r.'
                                                                                                                                                                                                                                                                                                                        .i :.tt'
                                      --                                                                                                                                                   *-.                                         .
                                                                                                                                                                                                a
                  ' u                                                                                                                                                                                                                                                                                                       ,()k,                                 .
  K* 'u,nu---.. 'V      - -.
                 ''''''''   â.    wgjh Y-* gd u -aœu jl.*%=''*'M ..m e kM     *' aœ
                                                                                  .   -''   .                      .:
                                                                                                                    ,.' .:'thL''.':;.01yi.!                                                                   . '
  Y- - ....-u ..x --= .'. '. = - '   u > xmple +             . * x I.= . ' a Au uuz-ev.             . A> .              . i'+ .;'..î
                                                                                                                            J     .
                                                                                                                                   .b *. t'                                                                                                                 '                   '                       .                            . '


  #'    ky**-3>1*>      ' .#A W *M WC*e #*fmeri-- -:@e - * -                e e      Gr-        1** ---2--e- :-*--** '      - l-n-)   2j ji
  - lJ>w -œ-- > -- 1                *.>*.. 15tl
                                              .'d*#* - *-. =. a--          .* -. - ..A*
                                                                                     ,
                                                                                        e * -- > ''''R* *          7,'EL' )! 1:':. ).: '.
                                                                                                                                        3q1                                                                           .
                                                                                                                                                                                                                                                                                                                                                                  .



  tm m-
      n:         *11/1:)
                                                                                                                       , :.
                                                                                                                           y
                                                                                                                           E  . j t
                                                                                                                                .
                                                                                                                                .     f.r,
                                                                                                                                        v
                                                                                                                                                                                                                                                                                                                            .            .

                                         h ct'rx rât- wv':        l,.p''1.,,                                                   :;.r.',.t,                               ,a, a'.x * . o
                                                                                                                                                                        -                                                                                                                                                            ' '.''' '.'-'
                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 91 of 190

            h                                             :
            ;              (.         *i*
            r

        j
        i                                                                                                                                                                       ' à                                          +                  :
        (
        1
        '
        l   -                   -                     .
                                                                    h .zq,of..
                                                                             1e
                                                                              'ês.ot.z lqlâe.-
                                                                                             V.#.er zo r'ye ex-iomsl- nw;lqwzuu erzxbaiojfiz metz                                                      . .                                                                                .                          -             .   .


                                                              -
                                                                  i,.
                                                                    y.4.woulpogst-w,. ,..,ouu--%..u-.. -. --re .-:.k;,-o,-.d.qôces4teaï                                                                     .-
                                                                                                                                                                                                                                                                                                            ,                  .               .

                                                                          A,qtl<4.aQ -.oy.
                                                                                *
                                                                                         ,
                                                                                         eô. er/5.4k..
                                                                                                           '
                                                                                                       exm ut-.k.4ke-=u%
                                                                                                           .
                                                                                                                        -.-s.
                                                                                                                            l1e.w - !
                                                                                                                                    '&r;.<ï-.
                                                                                                                                            X e,
                                                                                                                                               ',.
                                                                                                                                                 ,.                                                    .-
                                                                                                                                                                                                                                                                                                                                           ..
                                                                            Y.--
                                                                               YJXY.
                                                                                   .                           .-. ... -... .-... .-- .- . -. - .- ...- - .-.......-.-.- . ....-. .-- .- -.
                                                                                                                                                                                           .....-. -- --... .---.-.- .-. ... .-.....- .. ..-. .-- ..,.. .... -. - ..            -       . .. .    ..,.-.        ..- - .......... -- -- ...




                                                                          rlAj
                                                                             ).
                                                                              -
                                                                              .   .
                                                                                  r..
                                                                                    i
                                                                                    .
                                                                                    2 l.
                                                                                      -
                                                                                      .e6l
                                                                                         vArj21,-r
                                                                                                 -
                                                                                                 -
                                                                                                 c.i-B-'
                                                                                                  .    i.k.
                                                                                                          e
                                                                                                          /-t
                                                                                                            te
                                                                                                             tv
                                                                                                              .l-
                                                                                                                ,
                                                                                                                ef
                                                                                                                 .
                                                                                                                 -Ae
                                                                                                                  .
                                                                                                                  --.v-berâ.-;ms.%swk.o
                                                                                                                    .                                    -
                                                                                                                                                                                                                                                                           ,.                                                  .       .       .



    J                           .
                                                                              -.t.. .sk.qwvc=:..
                                                                              %     ..
                                                                                                wk.
                                                                                                  !.k.I.s.  q<etz11
                                                                                                           k.      ..-
                                                                                                                     3.
                                                                                                                      œ.-.-(.
                                                                                                                            tI$2
                                                                                                                               .--7.
                                                                                                                                   œ z--et8.3.)..
                                                                                                                                                p-uur2A  r            .                                          .
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                           ..-    -.     .                 .
    '
                                                                    rt-kw
                                                                        ..z--4:*4 .fl.
                                                                                     :tet
                                                                                        > l.bwzrg.
                                                                                                 .'
                                                                                                  .
                                                                                                  as-I'
                                                                                                      aorez-oxat..
                                                                                                                 #.
                                                                                                                  A S..-y fvuatj-.t.I.   s*oVea4.eâ. f-k-<-.... ,-.
                                                                                                                                                         -.                                                              .

    i                                                             o
                                                                  '
    '
                                                                    mX..s-%..
                                                                            j#.1Q--,u1-'.% e.sc. ec-or..,8---œ.--    t>Ma1.e.
                                                                                                                            aede,r.u-qqtwk..4pt4s ore, ,l--.-                                      .                                        -                                       .                                          .. . -. .

    1                                                                           771%
                                                                                .
                                                                                                                                                                                                                                                                ,




    I                                                                           %)
                                                                                & $oî   t; .,?1.k,..,   .,,..,.!k  .-.zw :t;ed4-l;x-ix. ,,?-A,,ai.
                                                                                                                    ..   -       .       .   .   -
                                                                                                                                                      .
                                                                                                                                                      >..
                                                                                                                                                        t.
                                                                                                                                                         u.,-i.--.. ..-
                                                                                                                                                                  -                 .




                                                                  -
                                                                          r,
                                                                           'g
                                                                            ..:..,
                                                                                 4..
                                                                                   :ul
                                                                                     .e,,'
                                                                                         .,. (q
                                                                                              -B.-.-2.*.,.(.
                                                                                                           -ô..l
                                                                                                               s.
                                                                                                                b)-,
                                                                                                                   '..- .-;s,esq.o.
                                                                                                                                  a-o#.
                                                                                                                                      -s.
                                                                                                                                        kqwe,..,.:
                                                                                                                                                 'w
                                                                                                                                                  .ff-rwez,ub$.,bQ-.. ......-                                                                                                              .. .


                                                                  seSA6.-:A.'1 eep-& efq.  I.
                                                                                            :-IA*-   -a ,y*z.    --Inn--4.< ,Hiz(qlHmwzz,Mâ).-> :n-4.:71,8>;.
                                                                                                                                                            -w
                                                                                                                                                             ..-.
                                                                                                                                                                i.
                                                                                                                                                                 ,q4s7)#....                                                 -
                                                                                                                                                                                                                             - . ..


                                                                          1..-> .
                                                                                * .-.sf..
                                                                                        G# tg<. .
                                                                                                -..
                                                                                                  %.xcoat
                                                                                                        eq;p,.;,1.
                                                                                                                 (4B.
                                                                                                                    -3
                                                                                                                     .-.
                                                                                                                       3,nlI
                                                                                                                           z,%.
                                                                                                                           .  3.
                                                                                                                               -.
                                                                                                                                >
                                                                                                                                -.
                                                                                                                             ...-
                                                                                                                                 -..
                                                                                                                                   3.
                                                                                                                                    -.
                                                                                                                                     p.
                                                                                                                                      I1
                                                                                                                                       .
                                                                                                                                       4/
                                                                                                                                        -T&,-#e.... ...
                                                                                                                                                      -.-.                                                                                                         .


                                                                           âut,.
                                                                               -
                                                                               t.d.
                                                                                  = ja&-s%.
                                                                                          -.-.
                                                                                             :.
                                                                                              ,a=,),l&z*--
                                                                                                         a..
                                                                                                           -y-
                                                                                                             53--5I
                                                                                                                  q,.
                                                                                                                    xr*.
                                                                                                                       *2ls*).sr@ev.js-
                                                                                                                                      ci-......--.                              .


        -       . .. .. ... .
                                                                   z-â-k1G
                                                                         .zc.G..o.ou,.œ .1-<..u<
                                                                                               . Jlazzïza
                                                                                                        4wlk.'x... es,-71àAL%.co
                                                      -

                                                                                                                               ïz.
                                                                                                                                 à.
                                                                                                                                  1
                                                                                                                                  .'
                                                                                                                                   #.
                                                                                                                                    ètwe.
                                                                                                                                        &-d'
                                                                                                                                           >
                                                                                                                                           *-.
                                                                                                                                             --....
                                                                                                                                             .       .                                                                                  .


                                                              ùk-v-?cf
                                                                     .E-7zr
                                                                          k2>.ô
                                                                              4-e.j.
                                                                                   $et?wt
                                                                                        ..((.
                                                                                            .11e#.x    -è
                                                                                                        .
                                                                                                        n.-%ç.*.    w-:>j.)(
                                                                                                                ....1      --r--m., yeJe$-sk.- .c-.j.1. .
                                                                                                                                  nlx                        ,                                                                                                                  .                                                      . .
                                                                  '
                                                               #ka/Jy.' .ltI    -n-ïc s'fov eïmtoc ..j-wa-
                                                                                                         '
                                                                                                         * -1<xe-,d..t           -- ---.-.------.-- - .--.       .              .




                                                                                #
                                                                                .                  1* $>N:a.;
                                                                                                            - astz
                                                                                                                 'aeJ-.w?..L
                                                                                                                           .v.* .&ot-
                                                                                                                                 .
                                                                                                                                    .
                                                                                                                                    el.o.
                                                                                                                                        qz'
                                                                                                                                          i.%
                                                                                                                                            ...zw1,'
                                                                                                                                                   ...-
                                                                                                                                                     .%- c.ns-uce> :z.-w.r.-..f.-   .                                                                  ---                                                         .-... . .. .        . ....

                                                                           te#.+
                                                                          o.
    - ... .. ..          . .. . ...               ...



                                                              k...
                                                                 *.x-.
                                                                      -     -



                                                                     d.Att,iqa-s
                                                                                         ... ...
                                                                                                   4oj.
                                                                                                      :,-,
                                                                                                         -
                                                                                                         w,'
                                                                                                           ,
                                                                                                           p--..s-
                                                                                                                 i#-.metc
                                                                                                                        o.fz-
                                                                                                                            *...
                                                                                                                               ,,
                                                                                                                                $
                                                                                                                                4
                                                                                                                                ..
                                                                                                                                 -#2
                                                                                                                                   .,..
                                                                                                                                      ;,-
                                                                                                                                        s.
                                                                                                                                         -.
                                                                                                                                          ,s
                                                                                                                                          -#.t
                                                                                                                                             I-T..
                                                                                                                                                 cu-s
                                                                                                                                                    ly
                                                                                                                                                     .Ie-txk
                                                                                                                                                           .,
                                                                                                                                                            .1:-..... .
@
'-.-             -. - .. - . - . .                -       -                    ..a-k.s.
                                                                                      ip.
                                                                                        e-i,%..:,- s.-
                                                                                             ..
                                                                                                     du,
                                                                                                       j.#.
                                                                                                       '   t->..
                                                                                                           .
                                                                                                                 w. ;.
                                                                                                                     :--x.
                                                                                                                         :,
                                                                                                                          j..
                                                                                                                            -
                                                                                                                            *.-
                                                                                                                              4+
                                                                                                                               .ko-i..     1.-.
                                                                                                                                              -
                                                                                                                                              j,ae.
                                                                                                                                                  c.........               ..


    .       .     .. .                . -   ...       .
                                                              :s#.py<..:,e.a--I.L. r,a.-.. -< &*. -.1  ..4.
                                                                                                          .f1.r4-k..i$.&
                                                                                                                       .$z,u,&.
                                                                                                                              c.%
                                                                                                                                - x;.t
                                                                                                                                     ....'2.,
                                                                                                                                            Je-G                           -.                                                           ...                                                      . . - .-        . .-    .         ..- -. -

l                                                              V*1k1* 3hml4:..-...-...-                                      .                               ...- .- ..- - -.- - -              - ,-- - -            -   -.........- ..- - - - - ... -..-.-..--.--- -.-.-
                                                                                                                                                                                                                                                                        ..-.-.- -...... ...... .- - .- ,.-..- ..- ..-..-.
7                                                                                                                                                                                                                                                                                                                        .-




                                                          -lkeltfern.i!'p,o1-./.'y 4u c.J ...û..e-&..tk--&..iz.
                                                                                                   .
                                                                                                             .k
                                                                                                              --
                                                                                                               t.t- j)
                                                                                                                .
                                                                                                                     .i&-'
                                                                                                                         o(.
                                                                                                                           oc$.io.tt.
                                                                                                                                    l
                                                                                                                                    v.ç.
                                                                                                                                       kok.--,.
                                                                                                                                             -
                                                                                                                                              ,...               ..                                                              -



.... .,..- ........ ..GM.      '
                               &'.
                        ($.M.tôk %M-Cz-1
                                     @S u.....1-
                                       ..     ..AG. .. ...ha.
                                                            91,- .t
                                                            ...   '
                                                                  a.a /
                                                                      ..--
                                                                                         '
                                                                         i.utexaauvcras -. t& -.-                                                                                                                    .                                 -       -                                            -..,- .--,
                                                                G-#-k.ocv x-..%..-a srv-o'
                                                                                         x--,
                                                                                            ..-1
                                                                                               .&-zelwG.-r..
                                                                                                           y.-.                                                                                                                                              -'
                                                                                                                                                                                                                                                              eê
                                                                                                                                                                                                                                                               ,zs
                                                                                                                                                                                                                                                                 jAuom .
.- - .-..-..-.-. -... ...- ....- - .. -                                                                                                                          -
                                                          rA-.
                                                             j.*.                                                                    .                           .-                                                                                                                                         ..- ... . - - . - .


                                                          lW umv,
                                                                lt.k
                r$                                                        tzA-Le
                                                                            .
                                                                                 .e<r,
                                                                                     %,g
                                                                               u-e.. ,.
                                                                                       '-œj-    - -u$-,c
                                                                                          a..-.L- - ' -
                                                                                                       .-.
                                                                                                        '
                                                                                                       v-

                                                                                                         -..-.
                                                                                                             w.
                                                                                                              c..
                                                                                                                l-c.
                                                                                                                   o..
                                                                                                                     f6
                                                                                                                      ' -sucoi-
                                                                                                                              ytue-zH.2:.ocy....
                                                                                                                                         .
                                                                                                                                               -.-7).                                   ..- -    - ....-         - - - .- .- - - ..- .-- - .- - - .-
                                                                                                                                                                                                                                                                '.                                                                     .
                                                                                                                                                                                                                                                               -..- - - - --             ..-       .-.- .- .- -              -.-.- - ...
                                                                                                                                                                                                                                                                                                                                    ,




                                                                          (z
                                                                           -21-
                                                                              oô.
                                                                                -i
                                                                                 .
                                                                                 $r1ly.2.....--.. --...--.----,------
                                                                                                       -
                                                                                                                                                                                                  .-- -. ...- -- - .. -...-- .- - .- - - .-...- -                  - ......- .. .-      ..---      .. .--- - ......- .- .---.
                                                                                                                                                                                                                                                                                                                                       )-
                   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 92 of 190
                                                                                                                                                                                                                        DâdêC.I
                                                                                                                                                                                                                Assi
                                                                                                                                                                                                                   tl
                                                                                                                                                                                                                    .hr
                                                                                                                                                                                                                      :fWardenoiProgrlm:
'
    5% >  ''. -
          $
                                                                                           FLORIbA DEPARTM ENT 0FCORREO ONS                                                                                          BX--
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        QQ.
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          #X,
                                                                                                                                                                                                                            Q
                                                                                 REQUEA F0RADMINIO                               M       REMEDYORAPPEAL                                                             JUN 1!6: 20

    TO:
                  U
                  Mni  rdPa>GZrievAs
                    W arden
                                  anscieAneogSexualAZbusSeœrete ,Flondo
                                       se tW arden
                                                                       j. ; $
                                                                      aDepnM otofCoaections
    Fromor:a
          IF-e
             x>gSz
                 ax
                  cln
                    alAbuoo
                         0 nthebehalfo: v.5yv8i                                                                                                                                D.2e cz
                         Last                        First                 M iddle Initial                                       D C N= ber                                                         InstituNon

                                                             >                                               PartA - Inm ateGrlevance
                                                                                                                             -                                                                                                                        '
     .
     1J'I- o                                         o 'a                              8 -2 6-0029                                        do        l
                                                                                                                                                    m z:-(O                                                                                               .

              e jdt<      r f'I
                              ç                                                                .e        .                   . . g 4j.                                                           .y
                   4. . ,' g je                                                            r o4e +                            pz >  &g
                                                                                                                                    y                                 j                        p M 3..                ..
r             :
                                                                                           't                        ,
     ec                            &             -                                              lzu                                  ;     *             ,                         -               ik                    r                            .


                                                                       *          :%
                                                 t                                     .   .                 .
                                                                                                                             e                      f                                              ;                - j;
'
 1k s                        e# 4. -(k                             -                           .- e                                                                                        e'
                                                                                                                                                                                            f' ' 953-                        -                    .

    3 I m zo. .                                      (es ;a            - -                      o'
                                                                                                 -                                   *1'
                                                                                                                                       i                I'
                                                                                                                                                         :
                   . .
                                                                  $.                                                     .                                                                                                           y
                                                                            ts                                                                                   :1
yj -              ..0j                       e:                                            e                     e                    -             .                     ) JI                              '
                                                                                                                                                                                                            .
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                         ., . -
                                        .        .                    lz                                         $
lq -                     . vl                                                                                    :           ,                               .   .
                                                                                                                                                                               e t.                    'jz          cjq .        .
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ..
              *                                                                                 J.                                                                                         *
                         -              ..
                                             0X                  ee                    :                         f                         y: J                  '                 j' '                     '                        '
                             .                                                                                                                                        k                        ?
                                                         r                 .                                 ,           .                     .c                              j j/ja                                            -            .

j.                .                          .                                   II            .                                  v             :                              .       .
                                                                                                                                                                                           '                                     b'
                                                                                                                                                                                   ,                            O
                         - .                        . 4:4f* .                                            .                   -- -              '                 t;7 It;t1 .(h)p,1. .).qxt
                                                                                                                                                                           .                  $,
     p.                                          *
                                                 PI   tj..        .
                                                                                                e                                          l                                  p. . . .. q'. .
                                             f                                    V    # P           f



              o
                                             s                         -               x                 jq          vt                   e xt           p                          t                   s
                                                                                                                                                                                                                         %



                                 Aws
                                    x


                         e
                         OO    (
                           1* VI                             C    a
                                                                  p-
                                                                   ,
                                                                   I y                         ?.                                    Qd                                                        ,


                             6               L . lj '                                                        h
                                                                                                             sg .j.                   j
                                                                                                                                      :

) .j, .                                                  .                 ,                          jp                                                 t
                    é/I5/aoD                         -
                                                                                                                     .                    ,
                                                                                                                                                                          ,( .
                                    DATE                                                                                                                                                                            In
                                                                                                                                                             SIGNATUREOFGRIEVANTAN: D.C.#
   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 93 of 190




  ùu>
                                             PART B -RESPO NSE

MAATSCH,JOHN                    Y51786         20C *63-195         DADE C.1.              .
                                                                                                  E1114L
            NAME                 NUMBER     FORMAL GRIEVANCE        CURRENT I
                                                                            NMATE LOCATI
                                                                                       ON       HOUSING LOCATION
                                               LOG NUMBER

YourGrievance has been received,reviewed,and a rqsponse is asfollows:
AfterfudherInvestigating the nature ofyourgrievance,oursndings indicate thatthe response provided to you on
Inform alGrievance # 463-2006-0024 adequately addressesthe issue you have putfo- ad in this appeal.
Based on the above information,yourgrievance is DENIED.
You mayappealand obtain fudheradministrative review ofyourcom plaintby acquiring Form DC1r303;Requestfor
Adm inistrative Remedy orAppea1,completing the form . andfo- ardi
                                                                ng i
                                                                   twithaIIattachmentstp the omce oftheBureau
ofInmate Grievance Appeals,501South Calhoun Street, Tallahassee,FL 32399-2500.


                                                             M .CO RRALES,AW P

                                                                                               = /14/>
SIGNATURE AND TYPED OR PRINTED NAME OF                 SIGNATURE OFW AR    ,ASS .                     DATE
        EMPLOYEE RESPONDING                              WARDEN,OR S    ETA
                                                             REPRES TAT




                                                                                                      D* C.
                                                                                                          1.
                                                                                                   A v-      *
                                                                                                       #
                                                                                                   JUN 1 9 2229
                           Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 94 of 190


                                                                    REQUF
                                                                        EL
                                                                         SO
                                                                          TR
                                                                           FI
                                                                            ODR
                                                                              AADM
                                                                               DEPA RTMENTOFCORREWI    ONS RK EI
                                                                                   INISTRATIVEREM EDY ORAPPEAL
                                                                                                               *VED
                                                                                                                *-*'-
                   Z ni                                                                                                                                                                JUL û6 2229
                                        rd Party GHevanceM leo gSexualAbuse
    rO: Z Warden                                         Z AssistantWarden                                     l
                                                                                                               r+ Secretary, FloridaDep
                                                                                                               .
                                                                                                                                                                  -   .   -                .   uu,to
                                                                                                                                                                                                   .t
                                                                                                                                                                                                    ,<    t.tjo?alss
                                                                                                                                                                                                     ...- .         . .


    Frotnorm
           IFaAl
               le
              âs og
                tk mSeù
                      x.
                       ualAbuTse,onthebehalfof:
                                                                                                                   Ys i7::                                            O . c.
                                                                                                                                                                           w
'
                           I-axt               First           MidàleInitial                                               DC Num ber
                                                                                                                                                                                                                                      ..                #

                                                                                               PartA - Inm ate Grievance                                                                       >            -
                                                                                                                                                                                                                                  '           ' '

                                                                                                                                         @
            -      -
            4ilS ftm                                     o%         -#                         7* -q:3- 95                                        lttou,eg u                                    -1 . 07.
                                           #                              '' î' >
    k              r                                                        .       QI             .D
                                                                                                    =.                     -             D
                                                                                                                                         A                    (t-'                                 e.
                                                                                                                                                                                                   a
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                J ,
                                                                                                                                                                                                                                          '


        *'                                                                                                                                                                                                                            .
                           -                                 L 9 ...ID.                    .                                                                                                            r                             '
            <              l                         *-' OD         1''3                                                                                                                                                              .'
    ' 6-1 V-l9S Rzz                                                          . 17                                  t                             '             1
                                                                                                                                                               * 'n
                                                                                                                                                                                                                                      (.



        ,
                                                                    jj
                                                                     ;
                                                                     y                 4
                                                                                       r,.                                           t
                                                                                                                                     j
                                                                                                                                     y 'j
                                                                                                                                        t
                                                                                                                                        g
                                                                                                                                        j
                                                                                                                                        r
                                                                                                                                        y'j
                                                                                                                                          r
                                                                                                                                          !                                            j
                                                                                                                                                                                       .j
                                                                                                                                                                                       rtj
                                                                                                                                                                                         p .jj,:j -;                        .. ...
                                                                                                                                                                                                                             :-:
                   .
                           jq. .                     ..                                 y <        .               e                                      N                   .,<
                                                                                                                                                                                       .
                                                                                                                                                                                                        -                         ..
                                                                                                                                                                                                                                       ..




                                         4ke                  s                                                                      .                    '
                                                                                                                                                          . 0T                .                                                 '(
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                  .




    1
    j
    k
    2
    -
    .
    '


                                                 '
                                                             -
                                                             ,,
                                                              j
                                                              ,            j
                                                                           !q
                                                                            j -
                                                                              '                                -
                                                                                                               .j
                                                                                                                :;
                                                                                                                 ,j
                                                                                                                  y
                                                                                                                  r    ,
                                                                                                                               -,
                                                                                                                                                  jr
                                                                                                                                                   ,.
                                                                                                                                                   -j
                                                                                                                                                    , -                       j
                                                                                                                                                                              -
                                                                                                                                                                              '.4,-:,,,,.,
                                                                                                                                                                                   .
                                                                                                                                                                                                                          -''
                                                                                                                                                                                                                                  ''''''

                                                                                                                                                                                                                                  b..,,..
                                                                                                                                                                                                                                 ,:

                                                1 4                                                                                                     . lo                       o 1''
                                                     .   -
                                                                                                       .                                                      ...                                                               .-
                                                                                                                                                                                           .

                               .
    t                          I
                               Aj                                                                                                   #        '
                                                                                                                                                                          . : y. g .. riz
                                                                                                                                                                                   -
                                                                                                                                                                                                            ,


                                   r                     *
                                                         f           -4            v                       '
                                                                                                           idotl
                                                                                                               -                                                              à'                        l                          :
                                                                                                                                                                                                                                   'ç
    )
                   û                                                               J                                                                           .                                        .                       -'
                                                                                                                                                                                                                                      b'''
                                                                                                                                                              .                                         l                        ''-'
             .1
              ,.                   ''                          '.   '''
                                                                             '1
                                                                              r'
                                                                                                                                             '
                                                                                                                                             -
                                                                                                                                             1
                                                                                                                                             '
                                                                                                                                             j
                                                                                                                                             1
                                                                                                                                             q.
                                                                                                                                              y
                                                                                                                                              j                                    ' -
                                                                                                                                                                                     .
                                                                                                                                                                                                                                ''''
                                                                                                                                                                                                                                   '''''
                                                                                                                                                                                                                                   k
                               I                                                           f-                                  e     %
                                                                                                                                    ..                        ç                                                                   ..
                                                                                                                                                                                                                                  ,,

                                                -                                                                                                                                  '
                                                                                                                                                                                                                                 '' '               '

                       .
                                                              #
                                                                                                                                                                                                                                  (.
                                                                                                                                                                                                                                . ,




        $1
         !
         2
         .'t
           l::
             -
             .-
              d
              t
              :
              )l
               .                               t
                                               !'
                                                .
                                                h
                                                i            - i
                                                               z f
                                                                 k
                                                                 .
                                                                 k
                                                                 dt
                                                                  -                        .                                                                                  t.                                                  -'.

                                                                  G IA e

    '
                               *
    >                          .          w                                  t                     a.k
                                                                                                           j           (
                                                                                                                           j                                   .                                   g
                                                                                                                                                                                                                .               :..-
                                                                                                                                                                                                                                  . .




    $%.
      . v aTpc
             iu ' m1                                                        .j.        .       s       ver ,' e            s ;(Is .
                                                                                                                           .
                                                                                                                                                       ;.                      t
                                                                                                                                                                               -
                                                                                                                                                                               xtom i ;(e (                                      '
                                    DATE                                                                                                             SIGNATU                                                                     J.
                                                                                                                                                            REOFGRIEVANT AND D.C.#
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 95 of 190



    JUL 1 5 292.                               PART B -RESPONSE

  M M TK H,JOHN                   Y51T86          204 -24122         DADE C.I.                      E1114L
             NAME                  NUMBER       GRIEVANCE LOG         CURRENT INMATE LOCATION     HOUSING LOCATI
                                                                                                               ON
                                                    NUMBER

  Yourrequestforadministrative review hasbeen received and re
                                                                viewed,and evaluated.
  Ifyou are notsatissed with the action taken as a resul
                                                       tofthe ap
 Ievel.                                                   -     proval,you need to resle yourcomplaintatthe informal
                                                                                                                   .




 Based onthe foregoing information, yourappealis retumed withoutaction
                                                                          .


 A.KEATON




 SIGNATURE AND R PED OR PRINTED NAME OF
                                                                # Ks MrAfa.ny
                                                                     -.
                                                                          e
                                                                                       -.               #v
                                                        SIGNATURE OFW ARDEN,ASST.                       DA
         EMPLOYEE RESPONDING                             W ARDEN.OR SECRETARYS
                                                             REPRESENTATIVE
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 96 of 190
                   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 97 of 190
  *
  d
  '


           .   f
                   %
                                                                                                                      W AV W M O A
           1                    TK                                   T                              PO M                    W O    PWS                                                                        ZH
                                                                                                                                                                                                                              O W '
                                                                                                                                                                                                              T '-N- '-                                 .
                                                                                                                                                                                                              4....m .+*'                               '
               Tt1:                                  (:) 'V--*--                                     (1 '* *-                     -*
           l
           rCheekœ e)                                Q - W= -                                        Q **-            '
                                                                                                                                                                      MuW !
                                                                                                                                                                        ' '     S **'-A-1
                                                                                                                                                                      M *'
                                                                                                                                                                         1H-l:h S *** '
          O OM : 1- e N: e                                                                                                  X                                                                                         ,-
                                                                                                                                   +* u -                                                                     J& za                                                    .                   . .




          RE W ST                                                                                                                      j,                                 yjjjjk                              H                                                      '
                                                                                                                                                                                                                                                                     7 Il
           @ 9                           *                               -
                                                                                                                                                                      G e :e l
                                                                                                                                                                             *fY *s1
                                                                                                                                                                                   @:O m
                                                                                                                                                                                       *W                                                                Z              *% *
                                                                                           .
                                                .
                                                                                                                                                          *                   #                    P'         *
                                                                     #        *                                                                                                                                                                '            '
      .                                                                                                          @'       :
                   ,
                   .                .b
                                                                                                                                                          :         #                  * #
                                                                                  j,
                                                                                                                                           .                      '
                                                                                                                                                                                        6.
                                                                                                                                                                                       ..
                                                                                                                                                                                         A ..                                                      ,'                        .

                                   #    .

                                                                                                                      > >                                     *                '
                                                                                                                                                                                                      .       V                           *
                            . e                 #'                   '
                                                                 .
               @                                                                                        ê
                           *'           .                                                                                                                                                                                                     . .                #*
                                                                                                                                                                                                   #'         #                                         @.                         .                 .
                                                                                       e         W                                                  4
                                                                                                                                                                                                                                                                           e                 .     j-
                                                                                                                                                                                                                                          '' *
                                                                         #                                                                                                                                                        ;                      .           ' * *: *
                                                                                                                                       #                  *
                                                                                                                                                                                                      *   ,
                       l
                       dp
                        i         ..
                                   1'
                                    .                                                               #                 :                                 .e                                                                        *                                     j
               @        *
                                            s                                                  t            .
                                                                                                            ,,
                                                                                                                                                    jj,
                        I                                                                                                                                     jj,                  .

                                                                                                            0.                                                                                                                    jj,
                                                                                                                                                                                                                                    ...'
                                                                                                                                                                                                                                       ,                                                                  ..
                                                                                                                              *                                                                                                               ,                             .
                       . --
                  j    m           ..
                                                           .x ja                 X                                        >        :                                                                                                      .y .. .. .
                                                                                                                                                                                                                                          w
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                       * .
                                                                                                                                                                                                                                                                        .. .
                                                                                                                                                                                                                                                                       . 't'
      lnmxte(Si h.-)                                                                             .u                                                                                *œ œ 2
                                                                                                                                                                                       .                                          *                    **         ''             '
                                                                                                                                                                                                                                                                                  .. ' ''
                                                                                                                                                                                                                                                                                            .

                                                                                                                                                                                                                                      .                ..       . ..
                                                                                                                                                                                                                                                                                 .,

                                                                                                                                                              x #:Y; 37&b                                                     .
                                                                                                                                                                                                                                          ' .' .'
                                                                                                                                                                                                                                          :...
                                                                                               O NOT                            - nw >                                                                                                                                                    . ....

      W 6XP N6X                                                                                                                                                         Lm l                                                  . .a                          l
                                                                                                                                                                                                                                      RtV IV D ...
                                                                                                                                                                                                                                                 .ku
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                             U
                                                                                                                                                                        DAW W#                                1                         '                                   '

                                    Gu .              p.                     -.                                  g                                                                                                .
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                 .                .
                                                                                                                                                                                                                                                                                                         , .

          o            c c                  (                                t                              gx            .                                  xc                                                                                    . .
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                 . t-x/ , .). ., .?
                                                                                                                                                                                                                                                                           ..

                xovx-vc .
                        u' .
                           -% . .                                                                                     .                                      d                                                                                                                                            .
       .
           #v.
           .
             vG+7       to  xw xx                                                                                     t                                     cw .a .                                                                                                     ,
  <                                                         t.                                                                     <       ..
                                                                                                                                                          -
                                                                                                                                                            e.m .,x                               -
                                                                                                        .                                                                                                                 .
               CX           '                        *>-t l N                                                t
                                                            xo wxm                              v.q-        ww
                                                                                                            t                  d       .
                                                                                                                                                                              '                                   .s.                                                  .


                                                                                                                                                                                                          .                                    Mœ
                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                               .


 In ef-            oo j
                 x s jpo                               j
 1*- .. fa aw w us
mou                                     >             - -                    w                          ..
           w tu o s .. *e                                  l
                                                            -                .>                     -                             .
Omeial e txa. :                                             a                                               -             >%                    yx cj                     *                        1- ... .j-                                               - .-
œ-
cc:R lih-awyu.a
ni e-- w omejkj
                                                                         x                                                    l                     :                                                                             pau
   ,r- ë.- - w su wr                                    G -                                    j,wouw                     -.                                                                                                                   ;                        0 a: w
jëfo lœ -.-- . ux - j-                                    h
Y-- +G
-                      -                            X- e w-G                                    e o yxjo . .
                                                                                               w-       jy.               ' .
                                                                                                                                           ..                           w u yje
                                                                                                                                                                              cw
                                                                                                                                                                                                 u jpx            xs
                                                                                                                                                                                                                              a               gju
I*fœthoj,Rd.
           mw:
             .,
              .l,<aV :p-.&C.>- e-
                               ao -                                             .                                     -                - soww .                                                                                               uelwa,
                                  .     w'e- ë>                          o v.- ,..%..                             . .
                                                                                                                      a
                                                                                                                              .x      j.        .                        .. ,.,..           ..
                                                                                                                                                                                                    qyoa                          .
DC&236(E- w.i,,,.x                                                       '                 l:** o . a- .. .%                                              -       .
                                                                                                                                                                              '= . - x.
                                                                                                                                                                                      .. . w> ,.. ... . . .
                         Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 98 of 190
        f'
         v           j'1          e *œ'w-PP WW $GW*W
                                  k                                                     *'
                                                                                         W **WW                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                      1::
                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                        .x1k
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                           1l
                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                            '4
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                             5.1
                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                               rb
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                k-.
                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                  .
j                    %                ,
             .                    '
             k           A) '                                                                                                                                                                                                                                                                                                                                     .




              '


                 j                     va:
                                      ..      Fc- ù/l
                                                    o-
                                                    -  .7
                                                     ..,../
                                                          .l
                                                           5t-
                                                           . ew4' t : zejresskaz w L ,.d&tIleasb. Exk.'ô'4-1
                                                                           .                                 . ..        ..


                                                                g j                                                                                                                                                                                                                                   -




                                          . e*
                                             x tououskocrqra.j à' Jr,-rs/ Le'
                                                                            y >ur-xa;'vCy -& ' -te                                          .

        .
                                                  .   & ht1
                                                          +6.2
                                                             *.            ..
                                                                            .                          ...-..... .                -       ..-..               ....         .          .           -       .               ...       ..
                                          '                                                                                                                                                                                                   .


                                                    kyet.osoe-sco'
                                                                 fsee; v ,oz G . . a,s4'Fao
                                                                                                                                                                                                                                                                - .. ... ..                       .       ---                           ...
                                                       e                                                                  .                       .
                                          '
                                                  L o9 ca re.foc-vj-
                                                                  . $.
                                                                     1' st'
                                                                          lon,og,..
                                                                                                                                                                                                                                                                                          .




                                                     A R p> ov.t,voi  se a.k ç
                                                                                  '. w r'w-
                                                                              ao#0.'
                                                                                          qcg
                                                                                            ;.-> a,:a -                               .                                         .



                     ... ..pe> y,
                                n ,                                                  .. e.oy#,
                                                                                   - %     . .e.%J,                                                   .                                                              .
                                                                                                                                                                                                                                '



                                                         4o c
                                                            e veo
                                                                qerxc i
                                                                      'a   a -tz wo-.n â .-
                                                                                             '
                                                                                             om                                                                                           -
                                                                                                                                                                                                                                                                .



        '
                                      .
                                        poon  xy
                                              .
                                                   . t cu, .â..  .z-tts.1t
                                                               ej4        zo.
                                                                            (& ea M :
                                                                                .
                                                                                                                                                                       -
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                         .                                                                .



             ....        .   .-   .
                                      .
                                        5> u2 ko zs-
                                      ...                     .
                                                                                                                 .-           .   .       . . .. .                             ....        .
                                                                                                                                                                                                              .. .                           ..           ...

                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                 ,

                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                  .                               .               .


                                      .
                                        A cti-çaia a r&        a'
                                                                                                                                                                                                              .. .       . . . . . .
                                                                                                                                                                                                                                                                                                                                              .



                                                               .tues,'sm cf
                                                                          'at                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                    '

                     .                  . VD    g)                                      a,g     ..m$ .  .             .
                                                                                                                                                                                                                     .                   .
                                                                                                                                                                                                                                                                                                                                                          .
                                                 SL * .
                                                      *z      y. > * I
                                      .
                                        lou ' ê4 ' .î er e4, 7#;< w ,             *4
                                                                                   j ual..s.
                                                                                                                                                                                                                .. .
                                                                                                                                                                                                                                                                                                              .


.                                               . -j
                                                   .    z
                                      *Q MMRn4- $ol r. .x   p
                                                                  .



                                                                . oo.J
                                                                            .

                                                                                            rel                                                                                                                                          .

                                                                                                   .        . .
                                   O-
                                    ,w u â knrmov ma. ,
                                      -
                                                                                                                                                          .




             X..
             '
                             .. .    '
                                     s 5pir
                                      .--. ..    ,,a:4oc3 t
                                          ',x(<,l1     . ,.
                                                           oa,,
                                                              y6s-î',
                                                                    .sq .
                                                                        4,
                                                                         - -t,w1 tc v
                                                           & NJ 54 :(4 ,.-    : s                                     .
                                                                                                                                                                                                                                                                                                  .


    -
                                  no.r
                                     s'
                                      ô
                                      -
                                       cre  .x
                                             ,.v%o.    . 0 -- 'i.(ou-v œf      ':                                                                               .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                              .              .




                                                              .w                                                                                                                                  ,                                                                                  j




                                                                                                                                                                     *                        y                                                                                                       '
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                     .
    '
    %$
     )j. ..-..-
              .-...
                  -. ...                                              ..            .   ..       ... .. .            .        .
                                                                                                                                                                                                      .                                           -                 j'
                                                                                                                                                                                                                                                                     .       2'
                                                                                                                                                                                                                                                                                 .            &
                                                                                                                                                                                                                                                                                              . '
        ,F                                                                                                                        .                       .                                                                                                                   ,
..;
                                                                                                                                                                     .. .           ., ,. . ..
                                                                                                                                                                                                  (
                                                                                                                                                                                                  .
                                                                                                                                                                                                    ... .,                          . -, .
                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                          .                 ,
                                                                                                                                                                                                                                                            .. ..
                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                         ,.... ..,...- .                  .
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                  ,. ...
                                                                                                                                                                                                                                                                                                                        ...., .          ,
                                                                                                                                                                                                                                                                                                                                         .    .
                                                                                                                                                                                                                                                                                                                                                          .   .
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                      $                                                                              ''
                                                                                                                                                                                                                                                                                                                                                      '




.

                                                                                                                                                                                                                                                                                          '
                             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 99 of 190
                                                                                                                                                                                                                                                                                                                  /                DeKeC.1
                                                                                                                            o l- ooe                                                 ev oetoRRe= ows                                                                                                              lssl
                                                                                                                                                                                                                                                                                                                     vaRECEI
                                                                                                                                                                                                                                                                                                                       fbtWaluen
                                                                                                                                                                                                                                                                                                                               Voiproçrar?f
                                                                                                                                                                                                                                                                                                                                - ED
                                                                                                                *FG lG M                            A*                   *               >         **
                                                                                                                                                                                                                       o * A@@#At
                                  D            n le P> œ w axa xo                                                                       gso u wa                                                                                                                                                                       ALCû12422:
                 TO: W wu .
                 Fmm œ                                          r o jww x,
                                                                                z . . tw.
                                                                                                                                            o                            u s.
                                                                                                                                                                                     x
                                                                                                                                                                                               ;               ,so. x a.
                                                                                                                                                                                                                                 y   jiyogx
                                                                                                                                                                                                                                         toyo m                                                                   joo
'
                                          #1-                       u ,k
                                                                    Fiat Mud
                                                                            ontox
                                                                          xjeuju.
                                                                                  y
                                                                                  oy:tsoss                                                                                                                                                                    ou scr
                                                                                      o sx w
                                                                                                                                                                                                                                                                                              lne                     on
                                                                                                                                                PartA- In-** GrI- - *
                         %        ,                    -

                                                                                            a3-c3.                                          -                                             qû%-                         -                                                  .
                                                                                                                                                                                                                                                                                                                                                           .
                                  '
             .                   @.
             Iuld#                             IYS                                      .           #
                     *
                                                                                                                        .
                                                                                                                            ny.y                                         ; 4..                                                   '


                     .
                     5            'rd
                                      1
                                                           e                                                                                                                     , ,                                                                                  sç                          cz.
                                                                                    .                                                                                                                                       x
                                                                                                                                                                                                                                                                                                      n
                                                                                                                                            '                                                                                                                                                     '




                                 .
                                 *             '           )( ,
                                                           D t
                                                                                                .
                                                                                                l .1$                                                    j.
                                                                                                                                                         .                       .
                                                                                                                                                         D                                         AA                                                                 -                               -
                                                                        h                        .
                             0/
                             '                             l
                                                           1
                                                           . di                                 ,                   .
                                                                                                                                ç                   ..
                                                                                                                                                                     f           . ,
                                                                                                                                                                                         A
                                                                                                                                                                                                                       f.                       w 4>#? h l
                                                                                                                                                                                                                                          ; O r'.                                                                 A            ô.R-
                                                                                                                                                                                                                                                                                                                                   fhé
         '


         y/
                                     d,* ?.
                                          .6 noj
                                               jl '..                                                                                           .                    .
                                                                                                                                                                                                                ,                .
                                                                                                                                                                                                                                                                                                                       I
                                                   w
                                                   f                                e
                                                                                        '
                                                                                                            .
                                                                                                                                                     M                                                         +,                                     e .:1                                                                            -               x,
                                                                                                            .
                                                                                                                                                                     .           w                 .                                                                                                                                                   -
                                                   .%               '                                                                                                                 %
                 p                                                                                                                                                                                                                                :                                   #               *
                                                   ,       e ?G                                 y               x                           $       ..
                                                                                                                                                                                                                                                                                                                               *
                                                                                                                                                                             .             *                                         .
                     %                    .                                                                                                 ,                                        t t et                    ç.  n                                                          :
                                                                                                                                                                                                                                                                                                          '
                                                                                                    q           :                   %       *
                                                                                                                                                                                          'é
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                      .
                                                                                            &                                                                                                                                                                                                                          t               C
                                                                                                                                    1
                                                                                                                                                                                                                                                                      .           *
                                                                                                                                                                                                                                                                                          q                                *



                                                                    ,           .
                                 i .                                                                            o                                                                                              '
                                                                                                                        '   '
                                                                                                        .
                                                                                                                    '                   .                 :  .
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          *
     -           .
                                                                                                                                                         r                                                          l
                                                                                                                                                                                                                    . 4m'                                         /'.
                                 f; - L;       ,
                                                            .
                                                                            ,                                               .
                                                                                                                                ,
                                                                                                                                    .
                                                                                                                                                # .4                         -                         .                    -'
                                                                                                                                                                                                                                                                  I                               .
                                                                                                                                                                                                                                                                                                  J
    M                                                                                                                                                                    k)tl                                                                         .
                                                                                                                                                                                                                                                                                      .       .
             '
                 *               '
                                                                                                                                                                         %                                                                                    .                                           ,j.r-z u
                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                               ;    a                     G                                           .
                                                   cc a                             ?'
                                                                                     é- x s(
                                                                                           *, ;                                                                                                '                                 .                    '   .
                                                                                                                                                                                                                                                                                                                                           e
                                                                                                                                                                                                                                                                                                                                               &
                                     .
                                              q.                                                                                                         '               o
                                                                                                                                                                                          @
                                                                                                                                                                                            > fA'                       .
                                                                                                                                                                                                                                                                              e                   -                                        '
                                                                                                                                                                                                                                                                                                                                           j0
    ..                   4                         .       .                                                                                                                                                   x                         *.               %
                                                                .           ,                               .                                                                                                          ..                                                         .               1                        ..
                                                                                                                                                                                                                                                                                                              .                    >
                                                                                                                                                                                                                                                                  '                                                        ç !
                 , .                                                                                        I                                   #                                                          .                         .                j       .
                                                                                                                                                                                                                                                                          öj  w



                                              /jmo                  ,                                                                                                            w                                               ,y                                                                   y
    (                    N                                                      *                                                                                t
                                                                                                                                                                                         ùç                            4                                                                      .   t   A ôg        ..

                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                   .
                                     *                 p
                                  e                j        X                                                       *                                                        '
                                                                                                                                                                                     P'
                                                                                                                                                                                               '
                                                                                                                                                                                               '

                                                                                                                                                                     ftrvf                         .
                                     /J/aoiô                                                                                                                                                                        ê                         :
                                                                                                                                                                                                                                                                  lyo :                   .                       .

                                               DAR
                                                                                                                                                                                                                                                                     y lg                                                      '
                                                                                                                                                                                                                            SIGNAD REoFGRIEVA< ANo
    *W M NAM G INM AV A                                                                                                                                                                                                                                                                                       n.c.#
                                                                *R* *m >                            -- .- -- #o
                                                                                                               y - -*y -'--''œ xs:
                                                                                                                                                                                                                                                                                  /                               ... h
  Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 100 of 190




                                            PART B -RESPONSE
 MM TK H,JOHN                  Y51T86         2:0*-2*3* %         DADE c.I.                    E1114L
            NAME                NUMBER     FORMALGRIEVANCE        CURRENT INMATE LOCATION     HOUSING LOCATION
                                              LOG NUMBER

YourGrievance has been recelved, reviewed,and a response is asfoflo- :
Yourconoem shave been œiewed and discussed * th yourcu> ntteam
previous œ q                                                   . Asyou have been pœ vi
                                                                                     ously made aware in
           uesle rievanœs,duetoCOVID 19quaœntlne,thereareYstrlctlonImposedbyDOC state dein
mo vemen
contln ts.R e ces,and p- rams thatare none mement. Yourconcems related to recelvlng treatmenthave been
      uously addœ ssed as *ey have been fpœ lved. W e are a- re ofthe importance ofO ntinuing ofCaY butwantlo
emphaslze thatwe are underdle tand clearresM e ons in relatlon to see œ p
asœstdctionsare Ilqed. mentalhealth see cese lIœsume asnorm al            Yvi slons.Pleaqebeaware thatassoon
coping sklllsgal                                                 . ForthisY asons.we enO urage you to utillze
                nedthroughoutmentalheal thtreatmentunNlTstrictlopsareIiftedandyoursee oesoan resume.
Having said that.Ihave been made aware thatslnce thls gdeva
Your O unsel orwh                                           nce wase tten and response,you have been seen by
                  ee youhavehadtheopportunlt toaddfessany and alImentalhealthconcems     ,
Based on the above informati
                           on, yourgri
                                     evance is DENIED.
You may appealand obKinfurtheradmini  strative œ ie
Adminise ti                                        w ofyourcom plaintby acquirlng Form DC1403;Requestfor
          ve Rem edy orApx a1, completlng tbe form and fo- rdlng R* th aI1attachmentsto the omc
ofInmate Grievance Appeals. K 1 South Calhoun Ste et Tallahassee                               e ofthe BuY au
                                                                , FL 323* -2* 0.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFO
ADDRESSEEONLY UNAUR.        ORIZED RELEASE OR DISCLOSURE MAYRMATIONSTATE
                                                            VIOLATE INTENDED
                                                                          ANDFFEDER
                                                                              OkTHE
                                                                                   AL LAW .
          DR.L.GASCON,PSY . D.                               M.      RALES, W P

SIG A     ANDR PEDORPRINTED NAME OF                  SIGNATURE OFW ARDE  ST
                                                                                             eRI39f2L
                                                                                                  DATE
           MPLOYEE RESPONDING                          WARDEN, OR SEC ARY'
                                                           REPRESE T


                                                                                             M AILED

                                                                                        :Lû 102222
                     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 101 of 190

         /13t'.
              .
              -. -                                                                                   FkORIDADEM O X OFCORREW IONS (                                             .

                      $
                      *                                                              RE um Fo                                                                                   i-
                                                                                                                                                                                 :
             9       *e                                                                                       R ADM INIA RATIVE REM ED'OR A PEAL
                         Z ThirdPartyGrlevance Allep*ng SexualAbuse                                                                                                                                             Uö'
                                                                                                                                                                                                                  2tld0
         TO:
         From Z Warden                                          Z AssistlmtWarden                                             2 S= etary, Flodd rg.orv
                                                                                                                                                     .;
                                                                                                                                                      )..
                                                                                                                                                      -gs@;:
                                                                                                                                                           -,pf
                                                                                                                                                              kyms
                                                                                                                                                              :'
                                                                                                                                                               - T;k',l
                                                                                                                                                                .t    z,
                                                                                                                                                                       4oJ>kh'
                                                                                                                                                                             .k:r
                                                                                                                                                                             57J>.1r1:;A-Q.:Q.k-7!,:!
                                                                                                                                                                                                    X'c, s
                         orIF A e g SexuslAbuse,
                                 flo              u
                                                  -ekn                          I onthebehalfof: 71*9769                                                                                                                 ' fd-       -
                                 L                 '                            ' hid                                                                                                                                            ,                                        '''
                                                                                                         al                          DC Num ber                                                                          Instituti
                                                                                                                                                                                                                                         on
                                                                                    .'
                                                                                         .                    partA- Inmate Grlevance                                                           ,

             .                                                                               x                                                                                                          .
                                                                                                                                                                                                                - * S
                                                                                                                                                                                                                '
                                                                                                                                                                                                                    ' tg jo '-''
     '
         7-                  '4az'            s                                              ,
                                                                                                         3 - 3,                    '.
                                                                                                                                    '-â;- oo                                                                        -P6S -
                                                                                                                                                                                                                                                                          C.t
                         #
         )- œe.                          rms                    .q   -                                                                                                               f                          f                                                          VG
                                                                                                     .            .             <:                 r
                                                                                                                                               t                                     9 ,.,..p,% .                                                                                  .

                                                                                                                                                                                                                                                                          .:.g.
                      :.
                     s#                                                                                                                                                                     .



                                                  nMt'               **        Vtz                   C T7r
                                                                                                         fZ
                                                                                                          V >/1
                         .
                                                                                                                                                                                                                                                                      .
                         ti                                         I0                                                                                                                                                                       *
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          J.
'                                                                                                                                                                                                                                                                     .
                          r f                                   I                                                                                                                                                                                                      '
                                                                                                                                                                                                    '
         '                                                                                                                                                                                                                                                                     '

''
         Z                       J.'
                                 l J               P8                     ?'
                                                                           /t
                                                                           v                                      f
                                                                                                                               ', . )A-'(                                                 4:                                                                          '''
                                                                             X
                                                                                                                                                       .
                                                                                                                                                                            5F:/
                                                                          ?'
                                                                             T .                                      r4
                                                                     -                                                                                                                                                                                                    .
                     n           H-                         f'e              '                                                                                      ,                                                    .
                                                                                                                                                                                                                                 / q                                  J!
                                                                                                                                                                                                                                                                       E
                                                                                                                                                   e                                                                     ' t
                         khd;A                r
                 .                                                                                                                                                                                                                                                    :,
                                                                                                          ( /'            .                                                                         '       '
                                                                                                              l                                                                 ç                                '           r                                   '-.
             1:                          wt                               or             S
                                                                                                                          ( '                                                           -               '                '
                                                                                                                                                                                                                                                                          .
                                                                                                                          ,            4                                                            &                                        '
                                                                                                                                                                                                                                                 '


                 f R
                   Kh
                    )
                    X
                    ;
                    Ij
                     .
                     S                            j
                                                  g
                                                  y.                 g
                                                                     j         Aw            jjys;jj* ,r
                                                                                                 s
                                                                                                                  '                jsjy$                   .            f            *'
                                                                                                                                                                                     jjy                '
                                                                                                                                                                                                                .                                    N           .
                             #:                                                                                                                                         y           (                   .
                                                                                                                                                                                                            e .j
                                                                                                                                                                                                               gj.
                                                                                                                                                                                                                 yr                                         l.j).'
                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                  .,
' <r' r
'                                                 *                             .
                                                                                                                                                               j.
                                                                                                                                                               .


             d.e t                                (v        .
                                                                         .                                                                                 ''               q       -                                        I
                                     '
                         r                                                                                                                                                              :f                                   aa
                         ,
                             .
                                              I                                                                                :           .
                                                                                                                                               f
                                                                                                                                               /                        '                           '
                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                          ''


             2 xc                                                 .      r
                                                                                                                                                                                                        .
                                                                                                                                                                                                                                 ywsg
                                                                                                                                                                                                                                    .                            .. .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                     ..




                         m -1/?JN-                                                  1-1. /((                                                                    '                                                                        .
                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                           . ... .

                                                                                                                                                                w                         .                                              f.
                                                                                                                                                                                                                                          ez-
                     j                   so


                                 .
                                                       ,.
                                                                                                                                           s-
                                                                                                                                            c                       .
                                                                                                                                                                                                                                                                 .-




                                                                                                                      f




                             glzzl uozo
                                DATE
                                                                                                                                                                                                                         % r'
                                                                                                                                                                                                                            7é               '
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                        SIGNATUREOFGRIEVANT AND D.C.#
     *B# SIGNAD RE, INM ATEAGREESTO THEFOG OW ING #0:> DAY Em
                                                                                                                                       NSIONK                                                                       / X Ax - ''
            Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 102 of 190

                                                                                                                                             As&sltantWDaöeC.$
                                                                                                                                                      B:-C
                                                                                                                                                         ar
                                                                                                                                                          den
                                                                                                                                                          XI ofRrogramA
                                                                                                                                                            KK
                                                 R ORIDA DEM D    EG 0:CORREO ONS
                                         REQUEA Y R AY INIW M M          REM EPY œ AP                                                             Atlp2 12222
                                                                                     PEM
   Z n irdPao GrievaxeeAjuo gsexuajA ypx
TO: W Warden   D Assjxotwa en       z s
                                                                          .
                                                                                                 .                       .
From orIF Alle 'ngsexualAbu                                                       js oydaop arjmo tofcomectjons
            :a,4J      suo M wx,onthebehalfo: yslpso                                                                 a
            Iaast      First jddje w ti                                                                                            cy
                                                   al                pc xx w                                                        w
                                                                                                                                  lnstie on
                                                        PzrtA -lnmateGel- nce
j. . o x                       .                         -
                                     .
                                         ;               j ço                     .   .              -
                                                                                                         jog œ b.        .
'                                                                    4        :
;uev-x r4s nsa                     - ; LI%         -
                                                           -
                                                                l 7-.
                                                                    'r.z,                                4)/t6                                           -s
                  tm   I                                                                                                            eï

    o       -
1
--                         o
                                         r                 or                 *                                  *
 e 1             -
                 ?*,
    -
                                                                                                                                         e
            '
                                                                                                                                              .          I

                                                                         u?               us                     -f '               -             -
                                                                                                                                                      0) .
        q                                                                                                                    :

    (                      j             g.y                     y                    &              ,       j wg;
                                                                                                                 (WyxgLjgé   .:
                                                                                                                                                         U
                                                                                                                             .

)           :                                V             '
                                                                                  1              f           ,               N
                                                                                                                     %
                                                                                                         m



                               .


                                                                                                                              '




                                             '

                                                                          !




    g/              ao
                DATE                                                                      - '-
                                                                                                             a               ssfw t
     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 103 of 190




                                              PART B -RESPONSE

MAATSCH,JOHH                    Y51786          20084 61207         DADE C.l.                      E1114L
            NAME                 NUMBER      FORMALGRIEVANCE         CURRENT INMATE LOCATION     HOUSING LOCATION
                                                Loo NUMBER

YourGrievance has been received,reviewed,and a response is as follows:
Afterfudherinvestigating the nature ofyourgrievance,oursndings indicate thatthe response provided.
                                                                                                 to you on
lnformalGrievance - 63-2008-0152 adequately addresses the issue you have putfo- ard in this appeal.
Be advised,to appropriately investigate yourcom pl
                                                 aintyou failed to provide a date,time,and étaffinvol
                                                                                                    ved in denying
you a psychologicalemergency.AlIpsychologicalemergencies are taken to mentalhealth perpolicy and procedure.
From there mentalhealth determinesthenextstepsinyourfcare.
Based on the above informati
                           on,yourgrievance is DENIED.
Youmayaypealandobtainfudheradministrati
                                      vereview ofyourcomplaintbyacquirihgForm DC1403;Requestfor
Administratlve Rem edy orAppeal,completing the form ,and fo- arding itwith aIIattachmentsto the omce ofthe Bureau
oflnm ate Grievance Appeals.501 South Calhoun Street,Tallahassee,FL 32399-2500.

                                                              M.COR       ES,AW P

                                                                                                     al/Y
SIGNATURE AND R PED OR PRINTED NAM E OF                 SIGNAD RE OF W ARDE , SST.                       DATE
        EM PLOYEE RESPO NDING                             W ARDEN O R SEC  ARY'
                                                               REFRESE TIVE



                                                                                                     G
                                                                                                      Nevaoa
                                                                                                          - decI
                                                                                                             co&dinat.
                                                                                                         MAILED

                                                                                                     ACJc 2 1 2222
                 Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 104 of 190

    '                                                            FLORIDA DEPARTM ENT OFO RREW IONS
                                                            REQUEA FOR ADM INISY MW REM EDY OR APPEA: '                                            ...     $:..v   '6
                                                                                                                                                                    . 1'>. :'''''
                                                                                                                   J      .             .    r
                                                                                                                                                 .)
                                                                                                                                                  .t       ''qt:-z
                                                                                                                                                           ' '   ';
                                                                                                                                                                  -;'
                                                                                                                                                                    .;
                                                                                                                                                                     ,
                                                                                                                                                                     '
                                                                                                                                                                     jj,   w.'''

        V1ThirdP ' Grieu nceAllepY g SexualA buse              '
                                                                 :;
                                                                  : ...-....-
                                                                            ,.C
                                                                              à'
                                                                               -J
                                                                                '
                                                                                i'-
                                                                                  :
                                                                                  y
                                                                                  ;
                                                                                  r,.
                                                                                    ;
                                                                                    k
                                                                                    g
                                                                                    i
                                                                                    ;l'
    TO: N W arden   N AssistantW arden                               sEy gs2222
                                                Secrd ary,Flon' D epaM œ tofC
    From orIF A e                       g SexualAbuse, on thebehalfof:
                                                                               ,

                                                                                        ,
                                                                                                                    f
                                                                                                                    ;
                                                                                                                    '
                                                                                                                     -
                                                                                                                     C
                                                                                                                     '#
                                                                                                                      !
                                                                                                                      '7:
                                                                                                                        j
                                                                                                                        2:
                                                                                                                         ; 7,-1.êrqTtkdhrli'lkt-?'@:T!'1CiN
                                                                                                                              '--
                                                                                                                              cs-... -i.
                                                                                                                    g ;.,r,,.,,. )-.
                                                                                                                                                          ';
                                                                                                                                                           ?-
                                                                                                                                                            'ke
                                                                                                                                                            -'
                                                                                                                                                             :r,
                                                                                                                                                               '
                                                                                                                                                               -
                                                                                                                                                               .
                                                                                                                                                                ,
                                                                                                                                                                q
                                                                                                                                                                ,!.
                                                                                                                                                                  k
                                                                                                                                                                  a
                                                                                                                                                                  'O
                                                                                                                                                                   .

                                                                                                                      .
                                                                                                                    ,..                fs ,t.
                                                                                                                                            ..
                                                                                                                                                 J: ?A.r..
                                                                                                                                                    .        -
                                                                                                                                                             )c
                                                                                                                                                              w..Ls
'                           jëk. ;jjn
                            .                                                           'AS jygg                  --:i.
                                                                                                                      ,:
                                                                                                                      .
                                                                                                                       .3
                                                                                                                        ..
                                                                                                                         ::-
                                                                                                                           ',
                                                                                                                            ..
                                                                                                                             '.-
                                                                                                                               .. -.--t
                                                                                                                                    . .
                                                                                                                                                             -              ..
                                                                                                                                                                                    '


                     Last               First           M iddle Initial                     DC N                                                                                                    :.:a,
                                                                                                        um ber                                                     h stitution
                                                                                                                                                       .
                                                                                                                                                               z. j
                                                                          PartA - lnmateGr1eMADCP                                                                                                  ïZ-'
                                                                                                                                                                                                   '




Tk'
  s t't
  '   't-
        vama '
             Ia(coo k-lu                                         ,h .. -X -*                              -   n               '
                                                                                                                                    e2 -411-
                                                                                                                                    Y
                                                                                                                                    '

                                                                                                                                                                                        ,
                                                                                                                                                                                                    '
                                                                                                                                                                                                    C':
                 .

   <ue.Tlz sôtaçft o4 -?a   r             .,                 .                     J        .   . qj -
                                                                                            w v l,
                                                                                                -
                                                                                                                              ..ojs                                    G ut
                                                                                                                                                                          '                         ''
;#',es rkl ta' ' ,20: - 3-M                                                                             & r tz            .
                                                                                                                                                                                        14          ?:
                                                                                                                                                                                                     ;.
                                                                                                                                                                                                   ..2
                                                                                                                                                                                                    .  .
oo                   .


t$ 4>
    'a
            (+ w      .       .4.1                                                        H o                      g,
             -
                                1- '                                 -                  ' ms .1-          g
                                                                                                                                                           .
                                                                                                                                                                                                    e'*
                                                                                                                                                                                                   ''
                                                                                                                                                                                                    .
                                                                                                                                                                                                           '




           '
, $.             .-      f          .          .' -?                           ,
                                                                               -a a : k 4                                     r             (                          -Mû3- -7 '                      '

                                                                                                                                                                                                    .
                                .
                                    J.         .                                                                                                                                             .         .
                                                                                                                                                                                                   .. ,
                                                                                                                                                  f. '
                                                                                                                                                  .
                                                                                                                                                  j                '
        6642 '              -   1;
                                 --
                                  ,
                                  .
                                  -1
                                   :.'
                                     ,
                                     '
                                     ,-
                                      ..1:.47-,r,k/.-.'r/q-.l
                                                   ..
                                                            L
                                                            -4:)
                                                               .-!
                                                                 '
                                                                 k        t
                                                                          l
                                                                          ,'- ' 1-,
                                                                               '
                                                                                  4L                                                 ''                                                            '
                                                                                                                                                                                                    J,
                                               .
                                                                          .,
                                                                                   -hk-
                                                                                   -- .:)l
                                                                                         r- ...
                                                                                            .                                 ... . '.                                 .
                                                                                                                                                                                                       ,




                     .
                                                                                                                                                                   '
                                                                                                                                                                                                 ..,%'
                                                                                                                                                                                                     ''




                                                                                        l           l




           8 R 7/ J-0
               DATE
                                                                                                                                                                           sl) >
                                                                                                                  SIGNATUREOFGRItVANTAND D.C.#                                                     .
           Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 105 of 190
>                 MAILEp/FjLEo
              W ITH AGENCY CLERK

                   sç:j
                      ptw)g zy:)g
                                                        PART B -RESPONSE
                  Depadmentefcerrecti:ns
             BtlreauofInmateGrievanceAppeals
        M AATK H,JO HN                         51786      20-64 1777        DADE c.l.                  E1114L
                    NAME                       NUMBER   GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATION
    '                                                       NUMBER

        Youradministrativeappealhasbeenreviewedandevaluated.TheresponsethatyoureceivedattheinstitutionalIevel
        hasbeenreviewedandisfoundtoappropriatelyaddresstheconcemsthatyou ralsedatthe iqsti
                                                                                         tutionalIevelaswell
        as the CentralO/ce Ievel.
        Youradministrative appealis denied.
        A.KEATON
                                                                $       *




        SIGNATURE AND TYPED OR PRINTED NAME OF
                EM PLOYEE RESPONDING
                                                                SIGNATURE OF WARDEN.ASST.
                                                                    WARDEN.OR SECRETXRFS
                                                                                                      w .. o
                                                                       RE/RESENTATIVE
                         Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 106 of 190
                                                                                                                                                                                                                                                                                                                                                                                            Il

        ,
    -        1- v. ,m...-
            )J                                               .
                                                                 -                       T                                          .
                                                                                                                                        p>G W-'AR W@'*
                                                                                                                                                    M O A
                                                                                                                                                       **e> oNs                                                                                                Me xw.w                              .     '
                                                                                                                                                                                                                                                                                                                                                    .

                '                                        . . 1 . ''.
                                                                   ''
                                                                    .
                                                                    ,' A , .'h
                                                                             .'
                                                                              .                                                                                                                                            ''   *                          .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               T--.
                                                                                                                                                                                                                                                               1--- -2:-
                                                                                                                                                                                                                                                                       .'
                    vo:                                  o w-                                                                            o a .- ..                                                    u M.                                             o
            6Cb*'kO>e)                                   Q J- w-                                                                         D vk                                                                     -
                            1* ** Name
                                                             ,                                                                           ,                                                            D ke He : D -                                                         .
    '


            FROM: lo                                                                          .

                                                                                                                                                                   x%I&--
                                                                                                                                                                        17'                                            >                                       lo- -                                                               M '
            RE                                                                                                                                                                                                         e1II8L                                  Hm                                                              3J
                                ST
                                  P                                                                   .
                                                                                                                                                                                                                                                  lf               *O
                                                                                                              e
                                                                                                                                                                               @
                                .
                                                                         ,               .
                                                                                              g                                                            .                                                                                                       .    '
                    .                   jv                   ..                              .                                                                                              .                    .
                                                                                                                                                                                                                           su                 '
                                                                                                                                                                                                                                                                                                                                   .                                        C'
                                                                                                                                                                                                                                    -                          .
                                                         *                   r
                            1,
                                                                                                               p.           %
                                                                                                                                                                                                       h.    *'                  .                                              .
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                      AZ .
                                                                         *-                                                                                                                                                                                                                                                . '                      *.
                                                                                         .

                     .
                            *                                                            *                                      .                  .
                                                                                                                                                               .   h                            .      ..             ..         -                .!;
                                                                                                                                                                                                                                                    j*.
                                                                                                                                                                                                                                                      t:,
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                        -                                   lr
                                                                                                                                                                                                                                                                                             .jgp                                  .. -
                                                                                                                                    .
                                                                                                                                                                   .
            .                                                                                                                                                                                   x.
                                            .                                                                                                                                                                         %.                     p.
                                                                             #                                                                                                                                                                                                                                         .                        r               *
                                                                                                                                                                                                                                                                                                                                                                                    .

        3                  .                            .,                       <
                                                                                              *               .
                                                                                                                            ;
                                                                                                                            e                #.v
                                                                                                                                                                                   >'                  .                            (                                   '                                              .                    .
                                                                                                                                                                                                                                                                                                                                                a                               .
        p       .    %'     *                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                   .                .
                                                                                         p,
                                                                                                  .
                                                                                                                                                                                                                                                       Me                               .                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                        ,

                                                %.           œ'              %       e                                                                                                                                                                             jy'          *
                                                                                                                                                                                                                                                                                                                                                        '                           '
                                                I                .                                            ..                                                                                                                                                                                                                       .                                    ' ''
                                                                                                                                                       -
                                                                                                                                                                                                                            +.                                          .
                                                                                                                                                                                                                                                                       .. *'
                                                                                                                                                                                                                                                                                                               .           .                            .                   .

                                *                                                            **
                                '        UW                          e                       15                                         '

                                                     M                                                        e                                                                                              '
                                                                                                                                                                                                                           & .
                                                                                                                                                                                                                             *3                        A                                                    .      '      '
                 m
                 .                                                   .                   a                                                                                                                                                                                                      .         . ' ..
                                                                                                                                                                                                                                                                                                                 .   '' '                                       '                       '


        ,,,m.,.(si- . ).                                                                                                            **                                                                                                        œ                                                            .
                                                                                                                                                                                                                                                                                                                           . '.                 - ''
                                                                                                                                                                                                                                                                                                               . .                              .
                                                                                                                                                                                                                                                                                                                                            .


'
                                                                                              CA v                                  hn>                                    '                                               y (v                                                                 . '
            .
                                                                                                                                        N@T                                                          ...          .
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                                                                                                                                                        '' . '
                                                                                                                                                                                                                                                                                                                   iC t'                   ''
                                                                                                                                                                                                                                                                                                                                            ''*                 ''
                                                                                                                                                                                                                                                                                                                                                                        '               '


        RESPONSE                                                                              IAQG 3 Q.yuj                          '                                                                                                                                           pxss,
                                                                                                                                                                                                                                                                                    x'wasgg
                                                                                                                                                                                                                                                                                        , . Ej
                                                                                                                                                                                                                                                                                            .   ;
                                                                                                                                                                                                                                                                                                .u '....
                                                                                                                                                                                                                                                                                             .v.- .
                                                                                                                                                                                                                                                                                           .m.
                                                                                                                                                                                                                                                                                                                                       ,                                        .


                                                                                                                                                                                                                 pAa                                               :
                           r) v.m w                                                                                     .                     '
                                                                                                                                                                                   .


                    a                                            yW o                                          : qs
                                                                                                                  cn % >w44.6rU                                                                             è oe # ro p r< .: '                                                                     .                  *       -           *'                                   '


                    l (K -.ou                                a ea                .                       o -   >   r a c%
                                                                                                                        te / & f W V & <                           .



                                        <                        CGR                                  w =J4'J d u & W c - '    4z'  0) e.e                                                                                                                                                                                             o
                            t                       o    (                                                                                             œ                       e wx                         o                                                  &
                                    -                                                                               .                                                                                                                                                                                                                           '% u
                    tY                                                                   JAEPJ                                                                                              G< .                                     err                   +x n I                                              r
                                                 %u G
                                                13                                        I   Iy a r                                                           co o                           c  = c                                                               w -
                                                                                                                                                                                                                                                                                                          o'- &el<<'.
            o                                   &                                               Y  ' o.e                                                                                    >                                                      em              .
                                                                                                                                                                                                                                                                        g jge                                                                           o
                                                                                                                                    t
        ao              !-
                         1      c la * -%t< '!
         tfwllwle o - l- a Iww- l                                                             -                                                            G   (                             eer                                                    'z                          '       W -
    W*- **l*e.- l.*- <                                                                                e                                                                ce - (î.&+ 'e%-w s we (,                                                                                                          J             -

m*%m I%eY tt*>- t.*-- IN>                                                                                 hk                                                   *                   *
                                                                                                                                                                                                                                                                                                               '


                                                                                                                   '' * e -                                                >>                        Fx cj                 .                           1- '- '*- '- w * '''                                                                                 '
O œ ti*I riwlName):                                                                                                                                                                                                                                                                                                                                                 -

                                            '
                                                         .   e< (                                                                                                                                                                                                                                                                               .

çlriginal:lnmate(pK:xe>6,)4n                                                                                                        .              '- -.-x I                                          :
C(                                                                               é5 .
                                                                                    T c%
                                                                                     .
                                                                                                      .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                            pate: a 'fR
   -:Retai
         nedby@me!41ere- dlgo:I
n iNro> ti:alsotue '1l 5l
                      iWfe l.e
                                ft.e> 1.pa1.= -. - - o- #l-
                                   K -* e R+ :N1*-c .- *.                                                                                                              .
                                                                                                                                                                           .

                                                                                                                                                                                                                                                   ioie é*s5I +.uj                                  .                                  .
                                                                                                                                                                                                                                                                                                                                                    '


                                                        * A* % p œ                                                                                                                                                                                          e0
Io
vor
  s
  u-  a
     oal
      y-œe v
           a,
            x->-.. --
                    = , e
                        ''A
                          -
rmuie * .KMIe33.10 - .K A.C'
                               ew-
                           ' - 4 .- -
                                       o-  j#
                                     . ' +'- e -
                                        .
                                                e     - .
                                                      .    w - ..    '
                                                                                                                                                           ,
                                                                                                                                                                           .
                                                                                                                                                                                       ''

                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                         <
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                V.      . ..                       .
                                                                                                                                                                                                                                                                                                                                                                            '           '
Iafethso15dm .;oth*pie e..hGe '.>
                                * Fe* -1*                                                                                               . -

                                                                                                                                        + '* .-
                                                                                                                                              - *- -*e
                                                                                                                                                       .                       x> j.v .- - -- ..-'..
                                                                                                                                                                                                   'w'.
                                                                                                                                                                                                   .. ..' w-
                                                                                                                                                                                                                       A.
                                                                                                                                                                                                                        >
                                                                                                                                                                                                                                                                                        .

D Cf*-7'Xm *M*--*%'                                                                                       .                                                                    '*                       - - -.-...'-.
                                                                                                                                                                                                            '       zY -.- -,*.- -                                                                                                          .er- ..
f
*
'
                               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 107 of 190
'!1:,-,-,.-:,2
.
--,
,
         ..
             j
             (
             ;
             q
             :
             1
             y
             ,
             )
             '-
              'ë
               !
               :
               I
               7
               -'
               '              -,
                                                                '''
                                                                -
                                                                '
                                                                            '
                                                                                    '
                                                                                    l
                                                                                    d
                                                                                    k
                                                                                    i
                                                                                         ,!  i
                                                                                             I
                                                                                             1
                                                                                             !
                                                                                             j
                                                                                             (
                                                                                             :
                                                                                             g
                                                                                             rr
                                                                                              2
                                                                                              ;
                                                                                              ,
                                                                                              --
                                                                                               ,
                                                                                               --
                                                                                                :
                                                                                                j
                                                                                                1
                                                                                                r
                                                                                                l
                                                                                                --'
                                                                                                  -'
                                                                                                   .  ''     ''
                                                                                                              ;
                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                        .                                                      .

                                                                                                                                                                                                                                                                                                                                                                            %                       '   ?        (-
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                      K
                                                                                                                                                                                                                                                                                                                                                                                                                                          1

                  ., -
                     -----------
                               ,,
                                -
                                                                                    d
                                                                                    k
                                                                                    j
                                                                                    ,,
                                                                                     --
                                                                                      '
                                                                                      j,
                                                                                      r--
                                                                                        j j
                                                                                          p
                                                                                          j                                                                        ,;
                                                                                                                                                                   j,
                                                                                                                                                                    -
                                                                                                                                                                    ,
                                                                                                                                                                    -
                                                                                                                                                                    ,--
                                                                                                                                                                      '
                                                                                                                                                                      !
                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                     :2
                                                                                                                                                                                                                                                                                                                                      111
                                                                                                                                                                                                                                                                                                                                      : ::7
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          - j1
              ,                                                                                  ,

                                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                             - 'jjpl,--'
                                                                                                                                                                                                                                                                                                                                .'
              k                                                                              ,                                                             .
              -,
                                                                                                                                                                                                                                                                                                                                                                            -
                   q##A TR m                                                                 - e                                                                                      - AV *FH
                                                                                                                                                                                            @# - -A                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                        p                                           Me -                           -
                  '                                                                      .           .
                                        .                                                                                                                                                                                                                                  ....
                                                                                                                                                                                                                                                                                                                    j .a.4èxx xh :
                                                .
                                                                                                 .                                                                                                        '                            .                                                                            ,                                                   .                           '        '                .


                    Tè9:
                  fCh ek O le)                                                      @ w-                                                                               Q Ea--..- ..                                                        u uewx                                                            u 'e                             j
                                                                                    D .-                             .


        '
         .                 ...
                         . .

                  G oM : l- atèNàle
                                                    .   .
                                                                    ' '
                                                                                :                        .       .
                                                                                                                     we                                                u%
                                                                                                                                                                       ..   .       . ..
                                                                                                                                                                                                               --
                                                                                                                                                                                                                      (0,'#. sej ; Dr ;+
                                                                                                                                                                                                                       .       .
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                       . .          ..        ..:          .
                                                                                                                                                                                                                                                                               .,                      .,.                  y .r

                                                        .                           k                                                                                                                              I78      EI
                                                                                                                                                                                                                            - llqL #'
                                                                                                                                                                                                                                    Jo/A- -                                                                                                                                           x
                                                            S                                                                                                  '                                                                                          .
                                                                                                                                                                                                                                                          x        .
                                                                                                                                                                                                                                                                                                                                                                                                ls ,2:
                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                           .                                                                                              '
                                                                                                                                                                                                                                                                                               @                @       # '.              *
                       :                        #                           .            .                                                                                                                                                                                                     1f                :1:*                                                  2                Y           .
                                                                                                                                                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                           œ'             .

                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                              *
                  .. .                              *
                                                    @
                                                                 .                  @.                                                                         .                                                                       -                                                  G                                 '
                                                                                         ,                                                             .                .
                                                                                                                                                                                                                                                    q,                              +
                                                                                    *                                                                                                                                                                                      .
                                                    @
                                                                                                                                                                                                                                                                                                                                                                                                             .                .
                                                                                                                                                                                C                         j                                                                                        .




                                            *               .
                               t.                           le' .I                       l                                               .
                                                                                                                                         f                     .
                                                                                                                                                                                                                       .
              .             >.
                                C
                                    @'
                                                        X
                                                            *
                                                                *
                                                                                             .
                                                                                                                                 '
                                                                                                                                                       #       9
                                                                                                                                                                                                      '
                                                                                                                                                                                                                       '1              *
                                                                                                                                                                                                                                         .                                             . ( .o                               .
                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                 #
                                                                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                                                                   ' .                             ''
                                                                                                                                                                                                                                                                                                                                                                                            .w      .

                                                                                                                                                                                                                                                     .
                                                                                                                                     *                                                                                                                                                                       '
                                                                                                                                                   *
                                                                                                                                                                   -                                                                                           .
                                                                                                                                                                                                                                                                                                                    $ m                                    '                                                          ,
            '                                                                   :                                                                                                                                                                                                                                                                              '                                        '
                                                                                                                                               1.                       .
                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                            *
                                                                                                                 .                             I:.A                                                   .                        e
                                                                                                                                                                                                                                   .                          . #.
                                                                                                                                                                                                                                                                                                                        ,            #
                                                                                                                             .                4p
                                                                                                                                                                                                                                                                                                                                                                                                        .

                                                                                                                             '            t
                                                                                                                                              .o *-                                                   Z 6                                  ..
                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                            d!
                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           '                                        .
                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                m                                      @           *                                                                                                                                                        .           .
                                                                                                                                                                                                                                                q                                                                           '                                  .                                        :
                                            '                                                                                                                                                                                                   4                                                                                                      *œ #'. '                       ' *                '
                                            m                                                                                                                                                                                                                                             œ
                                                                                                                                                                                                                                                                                                                                                       '                    ** '      -
                                                                                                                                                                                                                                                                                                                                                                                                                 d 4
                                                                                                                     a                                             *u                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                                                                                                                                             '


                                                                        .                                                                                                                                                                                                                                                                                          ..


                                                                                                                                                                                                                                                               @                                                                                       .
                                                                                                                                                                                                                                                                                                                                           *               I                                                 .@..
              .                                                                                                                                                    >@T                                    .
    '
            R $,P                   .
                                                        .
                                                            g .                                                                                                                                                                                               L                                                         . .                    .           .. .-..,
                                                                                                                                                                                                                                                                                                                                                                  ...            .    ,.
                                                                                                                                                                                                                                                                                                                                                                                       .-

                                                                                                                                                                                                                                                                                                                                         ---'---' t
                                                                                                                                                                                                                                                                                                                                                  % --
                                                                                                                                                                                                                                                                                                                                                     ec1;
                                                                                                                                                                                                                                                                                                                                                   . ..1.
                                                                                                                                                                                                                                                                                                                                                -,w-   '
                                                                                                                                                                                                                                                                                                                                                      --  '
                                                                                                                                                                                                                                                                                                                                                          .-'
                                                                                                                                                                                                                                                                                                                                                         -' .
                                                                                                                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                                                                                                                            --.-. ..
                                                                                                                                                                                                                                                                                                                                                                ---'
        '
                  .                                                                                                      '                                                                                                                                    DA..                                                          *
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                   .   jo cEjvED
                                                                                                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                                                                                                                                       .- ,.- -.
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                               ---..--.-..
                                    .
                                                                                                                                                                                                      '        .           .                                                                                                                               ... . .                    '..
                                                                                             .                                                                                                                                                                                                                                                                     *             '

    .                                            erCha ter'33?1 . . '    a.                                                                                                                    . .@                                                            .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                            .                            ' '1*         4'''.       ..
                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                 ..         .
                                                                                                                                                                                                                                                                                                                                                                                                                              *

                                                                                                                                                                                                                                                          .                    '
                                                com laint                                                                                                                                                                                                                                                                                                               .

                                                        *                                                                                                                                                                                                                                                                                                                                                                         '
                                                1.Secunt  y not an m g s                                                                                                                                               *                                            *
                                                                                                                                                                                                                                                                                                                            e'
                                                                                                                                                                                                                                                                                   ,
                                                2@M entalHea no an                                                                                                                                                                                  '                                     '


                                                                                                                                                                                                                                                                                                                                              GHev,oeecoiks,,qp                                                       '
        ln er*- l- - - l- - d
        ...- ..,w .- j.o '
                            ww- l-                                                                                   o .                                                                                                                                                                                                                                                     .          .

        Y**%*u I%.+ :ft.<                                                       --s-                 .                                    .                                 .,.       .,          '       .        k           '
                                                                                                         .                                                                  .                                                                 <                                                              #> *-- ..
        Om cial pw- wamp... .                                                            ..                  .
                                                                                                                                                                            .
                                                                                                                                                                                                      &                                    FA LI                                                                                                                            , u.
                                                                                                      ,                          .                                                                                                                                                                                                                                      '
                                                                                                                                                                            w . ...
                                                                                                                                                                                  .j                      .j . ..,.. . ..,                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                       ...:.                . ,
    fMg
     -:i
    C(  natli:iI
       Re      nn
                bmz
                 d bt
                    e(
                    yop
                      ml
                       uel
                        :àj
                         oeom )
                                                                                                                                                                                                  .                                        :             .                                                   .
                                                                                                                                                                                                                                                                                                                                               wym             .
                                                                                                                                                                                                                                                                                                                                                                              yjjao             . . ,



                             o djsgo,jyj. o                                                                                                            x so
    ms r
       e a n .i,M
    Me alC-ev o -
                  s
                  o us
                     -.fw.
                         ,je
                           . r
                             o. j...... s                                                                                                                   . j... . ,
                                                                                                                                                          e .** 33-1:3** 3,.- '-- A                                                                                oa,
                                                                                                                                                                                                                                                                     #jà. jzjoow u tjy                                                                                      jsu
                                                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                    .   kw- i4.-.                            w ..u                                             -   .. . -:- .
    e
    Ymb'
       1)
        Ii-
          m,yNy
              omRuli.e-     -.
                      3>.I:z'
                             a-'.
                                a--.--.
                                      v-
                                      ..-'
                                         -*g*                                                                                                          ,..o                 Iz:
                                                                                                                                                                              %z           .                  ,
                                                                                                                                                                                                                               .       .
                                                                                                                                                                                                                                                +.       ..
                                                                                                                                                                                                                                                                           C-e.                                                                                             G.C.
                       +-.y.A.sx
    hfW'th:n15dàolq* S:é
                                                                    .
                                                                                                                             -
                                                                                                                                 4. .. .Y
                                                                                                                                        .                                       .          .    *             X 1
                                                                                                                                                                                                              - .- '-- '>
                                                                                                                                                                                                                        ''-' -- a                                   A.
                                                                                                                                                                                                                                                                     -....- .- >- -. .
                                                                                                     ----            .
                                                                                                                     ..- ..
                                                                                                                                                                                                                                       .                                                                                                               '
                                                                                                                                         . .>. . .                     -.                                                                                                                                                                .- - .            .
                             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 108 of 190
                                         !U IIW W 1œ 'V fhu flu û utoa A /1 =                                                                                                                                                                                                                                           //2Y/2020 J+                   e
             +                           ,   % o M aae a * 176:

                                                                                                                                                                                                                 '       ..                     .
                                                                                                                                                                                                                                                                                                       ;x% kg+
                                                                                                                                                                                                                                                                                                             j
     '
             -                          j
                                        '
                                        F
                                        ?&o1-x.ak-FE
                                                  AA 'i'
                                                       & ..
                                                          are,ycexo-
                                                                   t,
                                                                    J1.
                                                                      x ev;, .
                                                                             ''o-
                                                                                tstN-ù-kè M,
                                                                                           ',dx a,
                                                                                                 ..
                                                                                                  ,y.g r'
                                                                                                        ,eoue-.                r                                                                                                                                     .



     .. ....1
            ,., C.. ..Le%%f'.., .j&.e.egno..  1.,MV .asj-     rjeluùle-.iKj
                                                                          Kç.q ,.                                                                                                                                                               -



            C.
            ! -..
                7
                $1,.
                   5.v a.sori oat .'-..tnli.kei-tto.6o ec..,-omYo' ev.g.sct.a,./-;s.'acllzlevt..-. .
                                         ,                                          .
                                                                                                          .
                                                                                                              '

                                                                                                         - . ..       ..   -
                                                                                                                                                           -

                                                                                                                                                           .                          . ..                                ..                            ,..       ..-
                                                                                                                                                                                                                                                                     -



                                         E
                                         1   .P te :
                     ,-.
                                           L,..
                                              -4:-re.pq/cj ......,-..
                       -.....-- ..... ...-.-- -.... .

                         '
                                     .
                                                                    ,.--...........-....
                                                                                       -..-.......-
                                         !                                                   '                                             e'

                                         !xe
                                         '
                                           â plût(
                                                 )e.1 -?.1i.e,i..-;,..#k...x-t.vukEclikwq)keo,otl. tietwœo, e,t.
                                                                                        .
                                                                                                                                                                                                                               .-
                                                                                                                                                                                                                                                                                       .


                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                               -



                                         an.munutlorL*.:.b-ee 1,,o.-i.fm-. p'-%r1..e skt.. .x.2
                                         !             ,                                        irqi
                                                                                                   pe1.,tki
                                                                                                          .
                                                                                                          le.
                                                                                                            lcoy                       ,                                                   ..                                                                     . .,.-


                                    -
                                    .
                                    ,
                                    .
                                    ,
                                    ku$
                                     i
                                     j .s
                                        m.sk.:sx -setkJziceâk
                                                  .         -
                                                            oouocaiâ:oo m.
                                                                         s6e'
                                                                            c/i
                                                                              -*>'
                                                                                 1
                                                                                 --ke-
                                                                                     L f'                                  .                                                                                  ..                                                                                               %
                                                                                                                                                                                                                                                                                                               ..V...:-.
                                                                                                                                                                                                                                   ..                                                          .       .       .
                                         '

                                                           '
                                                                            .,.     007.
                                                                                       /.
                                                                                        l
                                                                                        5,$.qq.
                                                                                              t-n.-cameceâ                                                                            -.     .            tke!oue,i4in
                                                                                                                                                                                                         .-          .                              .    .                     -
                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                   1'                           am1
                                     jmco.Al,eoftr-toxëccâeâ..
                                                             j       ki .0#.e.
                                                                             n;.
                                                                               çej.
                                                                               '  ..
                                                                                   mj.
                                                                                     ,L!
                                                                                       ,
                                                                                       '-.
                                                                                         e,I-h. l.ïoe 4kec.                                         -      .                     ..                          .                                                                                     nr
                                                                                                                                                                                                                                                                                                   .            -



                                    '!
                                     )h v.oG c< œ;tkAek . ofxlrliô4.in-cz
                                                  ..
                                                                               leiixrk ca-tk.eclkcc-  lxe                      .                        . .                                                                                                                .


                              . .    t
                                     ':tè'smkssiventssamz kustz- oîx>-tatkeatlk.ncsecuc,           etu..oue                                                                                                                    .
                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                               .,

                                     l% thJisxcumutaGâkssfrlzq . Li         fewasqj. riaâ-   o-te @lo
                                       Qû1.--..$
                                               ..e FEprocQss.as.
                                                               -I, h-qv -.ex
                                                                           .otieoc i
                                                                            '
                                      q,                         ...    .
                                                                                       fpvrc'.lke -
                                                                                            . ..... ..
                                                                                                      .
                                                                                                      t,..gew-
                                                                                                      .       .
                                                                                                              -.
                                                                                                                                                                                                                                                        .                                                                              .   .



                                         l
                                         lr
                                          co. mymmmitmez k TCQooV F/2OIB xt;àI u.nvebroe)?op                                                                                                                                                                        .


                                         !
                                         i
                                         $.
                                          f
                                          I5o
                                            -
                                            ../&f
                                                .8I
                                                 . 1-p<Gvkllo
                                                            'Ivonizeaj,tos%canirc/-ql
                                                                                    bnatsl'
                                                                                          c/-
                                                                                            è
                                -
                                         q xiol
                                              .
                                               -
                                               pempt
                                                   y .x
                                                      r..q
                                                         ,-.
                                                           %
                                                           .
                                                           ..
                                                            4%:i
                                                               1u
                                         tkx aeckreq Ee i qs5- lk
                                                                 l,
                                                                  -aoa-ifI amwuolg/ b -lw '                                                                                                                               ,
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                               .                           if   .

         -       -              .
                                         t                     ..
                                                                                                                                                                                           elxknixueI tstêvuseâêo-
                                                                                                                                                                                                         -


                                         !Llbri. e ?Ee.cslnre                                                                                                                        't;@,Y .ApF.r)4 % nqqkpc,y,k
                                                                                                                                                                                                                'ccà t'
                                                                                                                                                                                                                      ygl                                                      .




                 .
                 ,   4ej,.e,'.1ofre4;
                 -.. -
                     .
                     6              ?d (scofse7;<;,of
                                    1 ralk
                                   al     .ecI wy.
                                                    ..
                                                     ag-céj
                                                  é x l;t-.
                                                             .-'
                                                              'fpc.ye
                                                          1 . 1j,i. .
                                                                      . (.
                                                                    1e k
                                                                         he-
                                                                           ot1k%                                                   .
                                                                                                                                                               ,                                                                                                                                                                   œss-
                                                  -
                                                                            r
                                                                                                              .                                 .
                                                                                                                                                                   .
                                                                                                                                                                           ...
                                                                                                                                                                                 ,    - -
                                                                                                                                                                                                 .                                 . .. .                     .    . . ..      ..
                                                                                                                                                                                                                                                                                4..qm ula-l
                                                                                                                                                                                                                                                                                          j.                                       .
                                         '
                                         ,   nvç.k ,..L.
                                                       ;k.,
                                                          '
                                                          e.....v.
                                                           -..   -24mœ14inF&k-
                                                                             l6.,
                                                                                ;
                                                                                .t
                                                                                 ..d..                                                              ...-   .                                 .       .
                                                                                                                                                                                                              '

                                                                                                                                                                                                             .- .. .- ....-.- .. ..- ....
                                         1


                                     C utavtlkvepEv&nef.ievesztau nutasmemin& s 4 .tkewkpwis:
                                     s                                                                                                                                 -
                                                                                                                                                                                                              .                             -



                                     ?
                                     't/d5G.e:tI.Gm u r-
                                         '
                                                        eceiveatlkek ..àns/      sfo1 p.
                                                                                       lvaty . ,,)s.utzcittq                                                                .
                                                                                                                                                                                                                                                                           . ..
                                     luhee -
                                           1.% zectare onA crg>--iù
                                                                                                                                                                                                                                                                                                           .   -.

                                                               .
                                                                   -.
                                                                    if-s--8
                                                                          .,,
                                                                            5,-
                                                                              5Ra72.A1-'mqLaA                     .                                            .
                                                                                                                                                                                                                                                                                   .
                                     sexs-ix wilà R s.p/ cijuez,
                                     )
                                    ..                                          g6qzcit gf4kê
                                                                                            ' lo'focyez
                                                                                                 .
                                                                                                                                                                                                                                                                                           .                                                   - .

                                    .t
                                     kcampœti-t# h.errkedrc: a FE.A #(       v.- - : er,DrGan o                                                                                  .           .
                                                                                                                                                                                                                                                                                       .


                                                                                                                                                                                                                                                                                                                    .

                          tamtknx ':
                          c
                          i           '% u :.s.ke& iq  ueziklà'
                                                              ,
                                                              1.u)as%p-a totpsgckokyci
                                                                                -
                                                                                                                                                                   .                                                                                -
                                                     k'
.w               -.......
                        -i              na'
                          eM er eoœ ...o, )
                                          '..'
                                             J-woa u auut;.f,B k
                                             .                  smiprofs xjexgU
                                                                    ,
                                                                             'ecieo&                                                                               .                                                 .



 J l
   tasf' -sU evzke
                 o %1.k
                      Uto
                        l.
                         cg
                          # L se1-
                                 h2 wel
                                      z,
                                       /
                                       vge
                                         hlat
                                                                                                                                                                                                                                                                                                                                           .     - .
..



       JL lqs                        Qfd                                                             .   clttlon nsuokolnalrr'femprno.
                                                                                                                                     hrucQ-t-''- .J
         Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 109 of 190
         .        - u #4e% @ #m *- .
                                   * *w e %

                                 >
                                                                                                                                    bxki6.
                                                                                                                                         *1-2..


 '


.A
     )   .   .
                 2
                 1k.4 lewzxme% > Paycko 'c.lG erjest                                                                                L t:ù1f z
                 I .e:i,w ce L-ç.
                             .  ,s
                                 çs-wLnbsgl,çx,&4vçxiun o.k omxai.
                                         . .
                                                                                                       .
                                                                                                           <.'
                 4ettuia faitcx>w ,uy.s.zzoousfa i.ox vàf. . .
                                         -
                                         .
                                                                                                                                ,
                     -
                         Gee&    kzeu .& xuz Ftm xçsu .psgus rx /gjtkv                                                      .   .
                     '
                         Tmr gv w skLo,% % -%
                 Bekua 1' 0.7-oTazk-iR2, =. 'C.''L An lieoe2 csi/e.T (1,'.a
                 -

                 '
                 :Rso,.
                      ' lol i
                            olesttcsem ue-nrvaemx .Svvqia?xc. ;.a /via,
                                                                                                   .




                 h
                 .

                  &.$, .
                       f <4,..d Evctw s - ?eepk,ltaoce -gtzk-
                                                            feael A -îà-q.
                                                             .
                                                                                  .



             .:      .   .
                         .           '
                                         O,
                                          .
                                          (âj Rdu4J. veïi
                                                        sv .Er
                                                             x.
                                                              xlk.-4o..s
                 '
                 .
                     ijpg
                        .k ku.
                             -lsr
                                xAp
                                  co-G.1u,
                                         --.,sio.c
                                                 4,
                                                  '
                                                  e,
                                                   -
                                                   1) 3 . . k G.ce.1z.j;oe                 .
                                                                                               .
                                                                                                           .




                 Cc>?>s.L.o Teck,iyzxq#oc Deooç                                        .
                                                                                       oa'KjrI go1
                                                                                                 =?o4w (yjyx .-
                 ,
                 -Ex.cise .:l-utf-oo .n            .
                                                                     .
                                                                                                                                     -.


                 .5:. 'L cagum                                           c.-;g .srx,k-;.u.
                                                                         .
                                                                                         ,
                                                                                         )k.v'ieus)

                 T               /eJ q-eL Jqclo.ve.    .                      ckofr 'cwta-ecavny                       -
                                                                                                                       -
                 -
                     Espeçieoz-lnx x w .
                                       1 of zre.so > :
                     .
                                                       ...
                                                          ukaut'oçsi                  ..

         ' ''        zx 'ceiv c; U .Jt4,
                                       )(s /.w swice sekouiossya,z on.. .
                                               .
                                                                                                               -



             ,.
                     1 Uve+1+1xigkoa sq-. as,u hlttlze1 eco-geyywt,u.
                                         .
                                                                                  .
                                                                                                       - .         .

                                                                                                                           ' gw esj.z,
             -
                     l s4m j-/tèuolka                            .

                                                                     y-cooz,fA xvz
                                                                                 acu,;t(fw.%k+                                      .




)
            '
                          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 110 of 190
                                       - w ê%# . @ W 4%a V w c F1
                    lw I '.       f
                                                                                                                                                                                                                                                                                                                                                                                      *xAibif*7
                w




        '-j.-.
             -.
              -
              ,-..eKa
               .    ..G1--.--.
                  ...        4.
                              rJ&S.
                                  s.N-eA.%-rxnr).- e.C  .On FZ.
                                                     ,.c.
                                                        I     jfk-C
                                                                  .-t0 .
                                                                       '
                                                                       I
                                                                       . t.
                                                                       6J.-
                                                                          .E-e ?
                                                                             -..
                                                                               .
                                                                               -'ev. -
                                                                                .                                  .                         -                                                        .          ....
                                                                                                                                                                                                                                                                                                                                               -.       -.. - -                 ..... -.
                                                                                                                                                                                                                                                                                                                                                                                                    ii''
                                                                                                                                                                                                                                                                                                                                                                                                       -1
                                                                                                                                                                                                                                                                                                                                                                                                        ..?-.-
                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                             -
.-.- -- .. .- ...-..-. .-.--                . .-,-       . ..- - -.....-..
                                                                         ...-. ... ..,... ..-...--.-                               .. - ,- .      .- . .. . .                      ., .           ..
                                                                                                                                                                                                   . . .. - .. ....                     . . .,..                ..                                                 .- . .         ....

           1-1i512 6t,Ce
               . 1/ .1- 1
                        ,..
                          J.
                           6.ta k.4J..
                                     -
                                     1kcl k 1:.t
                                               zd.l
                                                  .< 01 %--G. t.
                                                               -h.a..
                                                                    -..-
                                                                        '


                                                                       ..
                                                                        $.
                                                                         '
                                                                         v..
                                                                           ,
                                                                           t
                                                                           .e=T'c qA.
                                                          .,........... - . . .-.
                                                                                                                           '                                                                          -


  ...h
     ....
        --
         ..
          o
          .
          i
          !'
           .1 .
              -
              .1          ecse gs c.
                                                                                                                      ...                .                 ...                        .       .           . ..        ...           .             .. ,. .,                    .       .                                                                 .       ....


                                     k.  cGtE.G -es.:*
                                      o- '   .
                                                                                                                              .-
                                                                                                                                                                                                                 ..                                   .             .   - .-




                                   Eventz'lnmo% Trovzc
                                   th                leoessexuo haclweâ.-efcom 3ece-teczon                                                                 .
                                                                                                                                                                                                                                                                                                   .     .

                              tsujk..A.gri(.-5 ..
                                                ,.2:9.
                                                     -0 2;s ,r-
                                                              xul .hlrcsre,eo.'c jr.. wmcsqk.                                                          ,.,.
                        -...-
                            l
                            ...
                              .                                                                      ouect..;
                                                                                                            ,.e
                                                                             .                                                                         .                         ..                                            -.                                                     ,.
 - -- .....-.- - - --       .       N'eci.e1.-k0. va n.ce<..rr/v.
                            a$-l.-.r.                             -
                                                                  ./:lck   ..X7-.-1
                                                                                  ...
                                                                                    o...
                                                                                       -h..r.cit
                                                                                             ,
                                                                                               ..
                                                                                                wq h.: us.r2......
                                                                                                          ,
                                                                                                                    .
                                                                                                                  ...                                                                 ....                                  . ...


                            Ykreksool caerclge
                                                                                                                                                                                                                                                                                                                                         ..-            ...                                     .. ...- .
                                                                                                                                                                                   ,

                                                          nkcbues-io'orc  -ewr% tuk f          ofzoa onkt'<
                                                                                                 .                                                                      .


                            ô a - vake..
                                  -.         .
                                                  /pf,
                                                     -qec.
                                                         y4'.ô.
                                                         ,,
                                                                 x k-..
                                                                      ,rt,$.-Oo ;gc,'
                                                                                 .
                                                                                           -Ib..L àJJ.a ,                                                                        .. ..,.
                                                                                                                                                                                                                                                                                  .        ,- .
                                                                                                                                                                                                                                                                                                                                                                        .



                                                                                                                                                                                                                                                                                                                                                              ...

                            v:côatz/,
                                    .lù
                                      1ct>t.  t'
                                               .
                                               5n..= d na3,.k.;m,-b olaj..wuzz   ,              M -* :,..0                                             -       .        .                                                     -         .                                                          . -        ...-           -.

                                              Id( bl/lsveti&l-gteù lxviex of.w    ïat eoûk.recora)Lû.
                                                                             oj xox                                                                    -                    , ..                      .
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    , ..
                                                                                                                                                                                                                                                                                                                                                                        .




                                                 v.
                                                  em0.1.hcea :,'pj.moelkr/ klJ
                                                          '


.                                                                              kc r..
                                                                                    gen orl  j T oeku,-
                                                                                                      T
                                                                                                                                             ,
                                                                                                                          .                                                                       .                                         .

...--.- ..- . - -            - -..
                                  ;og-l.a1:.  -.e.
                                                 +.t utn>..!/tete o-tp.o;c l .
                                                                             d.ect
                                                                                 z,t
                                                                                   eâ  ..
                                                                                        ...h
                                                                                           >q.co.t, 'Z.(.              ...                                     .. .                                              ...                                                      .       .

                                  eo r-c.,ec
                                           '-'                                                                                                                                                                                                                                                                                                                      .

                                                         Du ceeu g' eâ-5.keeocx-t kée.-rècç'.-
                                                                                                                                                                                                                                                                                                                                                                                               ,.       .



       ..
                                  6.
                                       ..                           -


                                    ,Uft3-J< s.,...-.r e....2t-A- os '
                                                                                     .
                                                                                                     /oCgql.' n
                                                                                                              . -..                                             .                                           .
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                    .


       )
                - .-        - -                          .
                                                                       (xfbuj'T .
                                                                        .
                                                                                Z cl noi t<c nt %. W.c6vface  --                                 . .                                              .                                 .                      -.
                                                                                                                                                                                                                                                                -

                                                                                                                                                                                                                                                                        . .
   .
.. . . .
        '
                 - - .-      --   T
                                  s kr  tl-.co.ï-
                                               .-cast.... n%.secoo umut/.4 #.-.      acri  xk-t,I (z or'
                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                              ..                            ..



                                         IJ                                                              f(
                                                                                                          4.
                                                                                                           c.
                                                                                                            ,                             ..



                                                  x .e,/.
                                                        a,
                                                         (-h:a(fk.
                                                                                                                                                                                                                                                                                                                                           .        .
                                  eK D< .                          ... ..                  '
                                                                                           D .
                                                                                                                                                                                                                                                                                          .                  . .




                                     raocittpqk.olpfr-u:zExg-ectenue:I r>kaall kec-gv po
                                  q%.  U
                                       (
                                       m'.
                                         /.e/.
                                             .
                                                                                     .
                                                                                           -te.z,J                                                                                                                                                                                .                                              .
   ..-          .       .- . .-

                                  %  '
                                              .x.
                                                .-
                                                 9p .'.
                                                      A,
                                                       .5-
                                                         .S
                                                          ,
                                                          . $6-
                                                              .$*-
                                                                 12 i
                                                                    .
                                                                    1.#
                                                                      z< a ..?C
                                                                            .-
                                                                              -Lf.isxuc-fl0%./W &$                     .                           .-              ..
                                                                                                                                                                                                   .
                                                                                                                                                                                                  .- ..                                         ...
                                                                                                                                                                                                                                                                                                                                                                                           .




                                  . , 6
                                                                                                                                                                                                                                                                                           .

         çrcp,-d Q .
                   aA'v
                      rl lïtJ
                            ... ï,D vee escxï mv,è rpu%.;,
                                            ..- .

                                                                  .
                                                                  f                                                                                    .
                                                                                                                                                                                                                                                                                                                        -


q
'' %' po/5o f ux -  v l
                      oteq
                         i  .
                            $Jes t
                                 '
                                 on . .zc
                                        erel T veïusqrl
                                                                                                                                                                                                                                                                                                        '-                                                                  .




               ?et/1k: fet1.-. 'e(amo.u k.viofzal re.s-.,z,ucr;,,o4 Som + a
                                                                                                     -


      u - :seI.
                                                                                                                       .                                                .                                   .                                                       . .

  c ,,.                                                            .                                      ,-      .                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                            oo
                                   se.I ..
                                         ufasi>                                          -               ..
                                                                                                                   ecevrfess4:1436 Y;cu4es                                                                                                                      .                 .
                                                                                                                                                                                                                                                                                                                                                                        .




                    ,             I.awect1k.; 1heYekhlo't<to-te lkttinNol-
                                                                        .
                                                                         esïaoutztbe
                                                                                 -
                                                                                                                                                                                                                                        .

                                  ev . 4:1.ao2, c:sszâ.eœow Q o.,: uI:Jz                                      .       .               .                                                                    .
                                                                                                                                                                                                                                                                                                                    '


                                  O(z-
                                     l'
                                      5iJ4 xoqec'T c> irottoocoirrxtbatlk ts j..isNvr.-is                                                                                                                                                                 -.
                                                                                                                                                                                                                                                                                                       ...

                           ..                        .
                                                                                                                                     .                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                              . .
                     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 111 of 190
                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                                      Dade G.1
                                                                                                                                                                                                                                                            fsssiqlantW:ribnofPronranl
                                                                                                                                                                                                                                                                    R..E
                                                                                                                                                                                                                                                                       -.-C
                                                                                                                                                                                                                                                                          - -E
                                                                                                                                                                                                                                                                             .J
                                                                                                                                                                                                                                                                              .V,.E
                                                                                                                                                                                                                                                                                  ..D.-                l
                                                                                                                                                                                                                                                                                                       :
        5                                                              FtoklpAptpAo N œ c Rec ows
                                                                   REQUG K RAM G M q- G O AO :                                                                                                                                                                  Atlcl8)g'
                                                                                                                                                                                                                                                                        ?2
                                                                                                                                  J

      U n lrda rp Geev-ivAlle gsexxil'Aw i.
    '
    o
    '
      :1w-   =     D A-sx tFa-        :1' s-
                                                                                                                                                                             9$5-       %
                                                                                                                                                                        ,n-o x a oteta- ons
                                                                                                                                                                                             .


    rom ormIFAlle gSex.llAbàlejonthçbehdfpt: '
'
                     Lx 4
                        ,G& 1/$,                                   W                                                                      /5176:                                                                 ba.v &V
                       ast           Fi-               Middlelnidal                                                                           X N= G                                                                                     lne Gon
                                                                                                P:RA - 1                                          .
                             '
    1                                                      .                                                                      '               .
                                                                                                             ,                                                                      . M
                     ld              (                         .
                                                                                                                 . . ''
                                                                                                                                          .
                                                                                                                                              '
                                                                                                                                                          .
                                                                                                                                                                                                                 .           '
                                                                                                                                                                                                                                                                                       *
                                                                                   .        .        ,                .                   ..                                        jtj jr;t
                                                                                                                                                                                                                                                                         .                  .


                     :                                                                                            .
                eo                       e                                                               .       . . .                    .
                                                                                                                                                      .
                                                                                                                                                          '
                                                                                                                                                                                                                     j       '                                                       *'
                                                                                                                                                                                                                                         .         w,
                                                                                                                                                                                                                                                                                               .   ,
                5 Xl             r                                                                       '
                                                                                                             Ce
                ç' .                                       .
        6                                                                                                .
                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                                                      .



            .
                 *                   @..
                                                                                   '
                                                                                            .                                     ..
                                                                           .                     .           , ,          v                                                                                                                  '
                 @                   (                                                                                                .               .       .                 .                .       '
                                                                                                                                                                                                         .               :
                                                                                                                                                                                                                                                   jr ' !h
                                                                   .
                                                                                   C        .                '                                                                                                       ...
                                                                                                                                                                                                                      ' .            '
                                                                                                                                                                                                                                             .                                            ...'
                                                                                                                                                                                                                                                                                          ..

                             y                             j .:.                                     .       ;'
                                                                                                                                                                                    %
                                                                                                                                                                                                                                                            f
                       #         *             %
                                                       r                                                                                  ;,                      a                                      .                                       s. tc x                                    . .

                                               * .         ,                                    '.
                                                                                                     .                .,                  . .                                   P'
                                                                                                                                      .                                                                                                  .                                            '
                                                                                                                                                                                                                                                                e            '
                                           A       ,                   .                         .                         .
                                                                                                                                  .       .
                                                                                                                                                                        .                                                                               x
                                                                                                                                                                            e                                                                                                          .4J
                                                                                                                  .                       .

                                                                                                                                                                                                                                                                                   !k'.

                       5                                       ....                     .
                       .                                           n                                                                                                                    j                $
                                                                               .                                      .
                                                                                                                                                                        on (                                 .                   ,       .
                                                                                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                                                                                     ,.




                                                                                       & .                                    ,




                                                                       .                                                                                          '.>                   V'
                                                                                                                                                                                                                                                                                      .




                .
                                                       '

                           DAR                                                                                                                                                      .                                                                                               s,..:
                                                                                                                                                                                             sjGpA           E oFGRIN A< AMn n r .                                               . ,...            .
   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 112 of 190




                                               PART B -RESPONSE

MM TK H,JOHN                     Y51786         2* 9* R 27              DADE c .1.                      E1114t
            NAME                 NUMBER    FORMAL GRIEVANCE             CURRENT INMATE LOGATION      HOUSING LOCATION
                                              LK NUMBER

YourGKevance has been received. reviewed,and a response isasfollo- :
Your
33-
      requesthasbeen received in non-oomplianoe with the DepadmentofCoR ctions rules and regulations Chapter
    103.014:Inmate Grievance Procedure.
In acO rdanœ with Chapter33-103 014 (1)the gri
n e inmate used moœ than- (2).ad  ditionalnaneva
                                              tivnceg
                                                 epamaybe retumed tolheinmatee thoutfurtherprocessingif, (t)
                                                     es.
You m ay resubm ityourgrievance In compliance wIM Chapter33-
thisnotlscationtheslingiswithintimeframesallowable .
                                                             103>'
                                                                ,lnNa
                                                                    œ t
                                                                      eGKevanceProcedure,ifuponrecei
                                                                                                   ptof
Based on the above information, yourgrievance is RETURNED e thoutaction.
THIS DOCUMENT MAY CONTAIN GONFIDENTIALRECORD/CARE INFORMATION INTEMDED FOR THE
ADDRESSEE ONLY . UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW
                                                                                                                      .
                                                                                           N


          DR L oAscoN psY D                                     M          RAL        Aw   .
                          L.Gascon Ps# D:
         x.             clinicalPsychologlst                                                        X' /01lko
      u EEMPLOYEE
          ANDTYPERESPONDI
                  DORPRINWG
                         NG
                                          OF           SIGNA TUREOFWARDE SST
                                                         W ARDEN ORSEC XRV
                                                                                                             OATE
                                                                    ,
                             .
                                                               REPRESEN          Iv


                                                                                               Grsevaoa
                                                                                                     rode
                                                                                                        clcI
                                                                                                           r
                                                                                                           iinator
                                                                                                    M AILED

                                                                                               S2p.,:1k2û2û

                                                                                                                          4 .%
                                                                                                                     ..   );
                                                                                                                           .
                                                                                                                           àb3
                                                                                                                             6
                                                                                                                             i
               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 113 of 190
                                                                                           FKORIDA DEPARTM ENT OFCORREW IONS

?.)rJ-                   REUEAFOADMINI
                                     N mEREMEDY EAk
      u vsi-ue.. o-.-..--x..-gs-.-.,.s.,-       EcEIvE,,9
                                                        .                                                                                                                                    ,
        TO:
         om EJ
        Fr  orIward
                Allen                                       U Assistantwarden
                                                                            Q secrete , F1 'daDV Rxétw sorrec ons
                                            glng SexualAbuse,on the behalfof:
                           l-
                            xlvkmkw r                                                                              Yô                                                 p,parjjxjuo j .uo
                           Last First Mi
                                       ddleu tjas -                                                                        o   )7J.j. I
                                                                                                                                      nmaf
                                                                                                                                         eGn. ust
                                                                                                                                                jtuti
                                                                                                                                                    on
                                                                                                   PartA --lnm ateGrlevante                                                                      .
                                                                                                                                                                                                         .       .-.                                              :k;...
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                          ,

                                                                                                                                                             -

. t
  . r                                   vw                                , o. p                          j
                                                                                                          ,                        ,g .o
                                                                                                                                       .g,                                                   4 a
                                                                                                                                                                                             x                                          .
                                                                                                                                                                                                                                            y                    'D
                                                                                                                                                                                                                                                                  -
                       --uj - k7                                                                                                                                                                                                                                   C'
                                                                                                                                                                                                                                                                    t     '

     Issu #
          -
                                   M                                                                                                                                                 .                       .                                                    '*l:'''
                                                        ;. x.                              '             &
                                                                                                           -                   t
                                                                                                                               -
                                                                                                                               f.
                                                                                                                               .k ï.h.C,
                                                                                                                                       %I#3- .0It1(,
                                                                                                                                                   1)(l)                                                                                        lwws                  ,

           e                                                                                                   G                                                                 . .
                                                                                                                                                                                                             5d2
                                                                                                                                                                                                                       'l* u V
                                                            ' IM j C*                                                                                .




.
          m-           %'
                                   *w-
                                     %                  .
                                                             .                                 -                                                             V         X
                                                                                                                                                                                             2                            X
                                                                                                                                                                                                                                                                % (
                                                             .       *.              m.                                s
                                                                                                                                                                      x.                                                                                          ;.
                                                                                                                       &                                                                                                                                          .4'
                                                                                                                                                                                                     .                        c                     .
    Tze
      su't
         zt o
         ,                                          '
                                                                                    u                                                                             .
                                                                                                                                                                                     ex                                   (
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                   ,
                                                                                                   w r                                                                                                                A           4
    0                                           x                .
                                                                                                                       r v                  c                    /           .   v                           .                    N /                            .
                   ,                                                                                                                                                                                                                o                            -
               I
                                                                                    s      %A
                                                                                            e. x(                                  , g woy . : n.                                        .
                                                                                                                                                                                                                                                                  l    ..


                   ,   .
                                                                     -
                                                                     ,               ,,
                                                                                           d
                                                                                           t
                                                                                           'j
                                                                                           .q.
                                                                                             ,
                                                                                             -
                                                                                             .                                                                             ''-p;             ''
                                                                                                                                                                                             .d
                                                                                                                                                                                              ,
                                                                                                                                                                                              .-.

                   *
                                                                                           I w.s                                                                            D TD                                                   --
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                ,. .
                                                                                                                                                                                                                                                                          .


    r-             &               ..                            q
                                                                          !.               lq                                  O       *'
                                                                                                                                        e'
                                                                                                                                       K/                                        A            '
                                                                                                                                                                                                                 A.
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                  '

                           .            I                                                                                                                                                            .           (.5 s                                            ..
                                                                                                                   (                                                                     e '
               (
               .                        PJ a        .
                                                                          . .                                      '                                                                                             ,
           '
                   j'
                                                                                .
                                                                                                                                                                                     z                            ac                        .                    ..
    6              t               u,                                                                    c             s.      s            .                    < .,                                        v
                                                                                                                                                                                 ,   ( Io                                               a
                                                                                                                                                                                                                                            x
                                              L,                          ,
                                                                          ' .J& c
                                                                                -
                                                                                jw
                                                                                                                                                                                                                                                .               . ..,.
                                        ,
                                                                                                                                   ,
                                                                                                                                                         -
                                                                                                                                                                           c4                            /.Jxtx.
                                                                                                                                                                                                               z ct                                     -        ,,


                               *                             '
                                                                                    N. $           l
                               o                zç                          a                      (Jç         .
                                                                                                                                                                                                                                                            '

           ,
                                                                                                                                                                                                                                                                 ...
                                                                                                                                                .:




                                   j            yo                                                                                                                                                                        yg Ly j
                                   DATE                                                                                                                                                                                                                         .
                                                                                                                                                                       SIGNATUREOFGRIEVANT AND D.C.#
    ***F *%- -%-* **- - ------- - - -
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 114 of 190
          MAILED/FILED
      W ITH AGENCY CLERK

          r'
           ,
           1qv*!,
            %.  J!2 l
                    i2r
                      XtG
                        ;u
                         2E
                                               PART B -RESPONSE
         DepartmentefCorrediend
     BureauêflnmateGrieval3ceAppeal
                                  s
M AATSCH,JOHN                         751786     20* 4 3494        DADE c.I.                    E1114L

           NAME                       NUMBER   GRIEVANCE LOG       CURRENTINMATE LOQATION     HOUSING LOGATION
                                                  NUMBER

AppeaIDeniedt
            .


Yourrequestforadministrativeremedywasreceivedatthisoëceand itwascaœfullyevaluated.Recordsavailableto
this ofice were also reviewed.                                                    '
Itisdete= ined thatthe response m ade to you in the informalresponse * 63-2008-0150dated 8/19/2020 appropriately
addresses the issue you presented.
CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

Mi
 chelle Schouest,IISC
                 *


                                                               .     A+4 F<                                 o
SIGNATURE AND R PED OR INTED NAME OF                   SIGNATURE OFW ARDENJASST.                     D TE
        EM PLOYEE RESP DING                              W ARDEN,OR SECRETARY!S
                                                             REPRESENTATIVE
Case 1:20-cv-24998-RS   Document
                   MAILKD/I
                          JILED
                                  8 Entered on FLSD Docket 03/04/2021 Page 115 of 190
               W ITH AGENCY CLERK
   f                   û2T 22 2222
  Q              Bur.a
                     lep
                       oa
                        fd
                         lnmmean
                               tt
                                esfrcyra
                                       re
                                        nctivpspaa.       PARTB-RESPONSE
       MM TSCH,JOHN                          Y51786         204 4 1210        DADE c.I.                  E1114L
                   NAME                       NUMBER      GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATION
                                                              NUMBER

       AppealDenied:
       Yourrequestforadministrativeremedywasreceivedatthisomceanditwascarefull
                                                                             yevaluated.Recordsavailabl
                                                                                                      eto
       this omce were also reviewed.
       Itis determ ined thatthe response made to you on 8/19/2020 appropriatel
                                                                             y addressesthe issue youpresented.
       CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESS/EIS)ONLY.
       UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW C
       Michelle Schouest,IISC

                        *



                                                                      . ..4 ev                          :         ):
       SIGNATUREAND R PED OR P             TED NAM E OF          SIGNATURE OFW ARDENPASST.                   D TE
               EMPLOYEE RESPO              ING                     W ARDEN,OR SECRETARY'
                                                                                       S .
                                                                       REPRESENTATIVE




                                                                          *
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 116 of 190
    F-
     r               '


,
    y..Q..
    .
                                                                                                                                                   Wm
         yFrM ATE >
                         '
                                                                       TX qTjj                                         DKFAFR                                      OF
                                                                                                                                                                    TFO
                                                                                                                                                                     > AKP
                                                                                                                                                                        O A
                                                                                                                                                                          M                                           T NS                                           M * N- W
                                         '                                  lljjjjj.
                                                                            .                              .
                                                                                                                       .
                                                                                                                               jy
                                                                                                                                .y
                                                                                                                                 ..... s.
                                                                                                                                        -
                                                                                                                                        ,. ,
                                                                                                                                           ...
                                                                                                                                                                               .       ..        ''
                                                                                                                                                                                                ..        jj.
                                                                                                                                                                                                            o
                                                                                                                                                                                                            j
                                                                                                                                                                                                            yy.
                                                                                                                                                                                                              j
                                                                                                                                                                                                              '
                                                                                                                                                                                                              jj      <
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                          . .                        yo a mw :
                                                                 .
                                                                                                                                       '
                                                                                                                                                                               ,
                                                                                                                                                                                   ,. . .                 j
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          j
                                                                                                                                                                                                          yj
                                                                                                                                                                                                          .
                                                                                                                                                                                                           'jjj       .
                                                                                                                                                                                                                                  .                 .                jj
                                                                                                                                                                                                                                                                      gr
                                                                                                                                                                                                                                                                       yjgjjjjj
                                                                                                                                                                                                                                                                              yjjj
                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                 gjgj
                                                                                                                                                                                                                                                                                    yy
                                                                                                                                                                                                                                                                                     ;                   . .
                                                                                                                                                                                                                                                                                                               . ..


                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                           .


                                                                                                                                                                                                                                                                                                                                        .. . ,
                                                                                                                                                                                                                                                                                                                                                   . .



                             TO:
                         ichesiose)    o 491 w- >
                                                                     R we                                                  D c> -.-'.
                                                                                                                           .


                                                                                                                           o                                       - -                                                                                               1
                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                       D k4 'œ                                                               D - l
                                                                                                                                           - r.                                        0 'A- ,aè                                                             u - r
                                                                                                                                                                                                                                                                                              .

                         FkoM: 'O *ièWàée   (J                                                                                                                                                                ,                                                               ,
         '                                                                                                                                                       xx-           k..                                .                                           y. #..                                                     w
                                                                 h                                                                                         1I78                                                   EllltlL 0
                                                                                                                                                                                                                          */                                                                                        7s
                         RE                  ST                                                                                                                                                                                                                                                                                   2: '
                             .       ;                       . .                                                                                                                                      ae :                                          lf               1,O m                                                O                    œ
                                                                                                                                                                           .                                      .
                                                                                                                                                                                   .                                      .                     .

                                         *           .                                                                                                       F
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                   j
                                                                 p
                                                                                                       .
                                         @                       U .                                                                                                                        N                                     e                     :' '
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                          .
                                     o                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                               ,    z
                                     i                        %                                                                            c               I                                                                                                                  H
                                                                                                                                                                       y
                                                                                                                                                                       tg
                                                                                                                                                                        ;j *
                                                                                                                                                                           G'                                 . **
             '
                                                                                                                                                                                                                          jj jg
                                                                                                                                                                                                                              jg
                                                                                                                                                                                                                               s                                                                    'Z
                                                                                                                                                                                                                                                                                                     b             .'                  ,
                                 #           .           v.
                               ev 15 l                               ar         o         :                    .
                                                                                                                                                                       v
                             #''
                               c c-te .                                               .   '             . ,
                                                                                                       ,, '
                                                                                                                                                               v,                                                                                       t    .           o - tç' *'       ,
                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                   ' '
                                                                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                       1,          .                                                                    Q                                            '
                                                                                                                                                                                                                                                                                                                      * '
                                 .   .                                                .            .
                                                                                                                                                                                            4.                                                                 s o
                 .                   .                       :
                                                                                                   1
                                                                                                                   -

                                                                                                                           .
                                                                                                                                                   j.
                                                                                                                                                   .                                                  aj                                        m ;t                              y                                                ..
                                                                                                                                                       v                       e
                                                                            .                      jc                                                                                                 . a,
                                 l                       -
                                                                                  .            ,
                                                                                               o
                                                                                                                                                                                                                                          e              .       .        #
                                                                                                                                                                                                                                                                                                         .     .

                                                                                                               .                                       z jz- j                                                                                  c              '.                                 '
                                                                                                                                                                                                                                                                                                  .                                .

                                         1               *<                               t   - - -
                                                                                                                                       K.                          *           .       .
                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                   .. . .      . .
                                                                                                                                                                                                                                                                                                     , , ''.' ' . ,. .
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                   #
                        info- l '                                      'e la                                                                                   *
                                                                                                                                                                                                                                              œ
                                                                                                                                                                                                                                                                                              '                            '
                                                                                                                                                                                                                                                                                                                                               XJ
                 lnmatq(Sig> h4-):                                                                             oh                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                                                            * ..    .. .
                                                                                                                                                                                                                                                                                                                         '''

                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                       *
                                                                                                                                                                                                          .                       I                                               ,
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              :                          .                 .,..

                 .               .       .                           ' .
                                                                           . .. ' '
                                                                                                       O NOT                                               *H A W M                                   L>                                                                                                              ;
             RESPONSE                                                           .                      .   .
                                                                                                               '
                                                                                                                       .                               . .
                                                                                                                                                                                                                                                                 .                    '           '.'. .. '
                                                                                                                                                                                                                                                                                                                      .'

                                                                                                                                                                                                                                                                              4j;yjgjy
                                                                                                                                                                                                                                                                              ,      jt'
                                                                                                                                                                                                                                                                                       WaygerjokProgrpfn
                                                                                                                                                                                                                                                                                                       'g
                                                                                                                                                                                                      pAa pv                                                     :                            BECEI
                                                                                                                                                                                                                                                                                                  VE-Q  ,
                                                                                                                                                                                                                                                                                                          -




                                 Perkmana
                                       v.= t
                                           .CfJJ
                                              q q. *u
                                                   1n *    n
                                                           -.
                                         .
                                 com lam t                                                                                                                                                                                                                                '
                                                                                                                                                                   .                                                                                                                                                      '
                                 1@ Secun'ty n0t an 1nV Sy                                                                     ,
                                                                                                                                                                                                      .       .

                                                                                                                                                                                                                              '
                                 2 M entalH eat no an                                                                                                                                   .                                                 .

                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                           u


                                                                                                                                                                                                                                                                                  oyavso coganatx

        ITU fpllpwlag- 1.1.:t.I.p
        Bm.edwllhex- l* - > - l>                                              -- gptl                                                                                                                                                                   '
                                 w-
        :*1,%A*'
               ef%eG M te:e e t**- 1                                                                                                           .       .
                                                                                                                                                           .                                e                                                           jf> :* 'l> '- 1:œ e )
                                                                                                                                                       > - - #A c 1
                                                                                                                                                                                                                                                                                                                          '


        çlriginal:lnmate(pltu one
    C(-:Retaine'dby om ciàleescpoa )
    Thisferm isalsou&e 'f        endlngorifthe> - x i:l           .

                        ohleiufe l.l ' K - *-- oe I-- -'# g.v----**                                        '                                                                                              le% #hte lnine e'*shle                                                      ,
                                                                                                                                                                                                                                                                                                         j5.%
    lnfomp lGrim nqo and..'                           e *œ 33.143.œ ;.--'-''*-                                                                                                                            '
    Yhuo yebhiofodbe -l    n-'
                            ma
                            .'-t
                               v
                               -lR-
                                  - e.*i1lee d.to ''*..'1.:*.,,7K>
                                                                - J
                           =   i                                   ';.. .k '  G E ecel                   G.C.                      .
                                                                                                                                                                                                 ,.

    r'
     m llire by kule33-103
                           *6  FA C   g
                                    *-%w  #>
                                          .@> e
                                              e
                                              @f>m
                                                 .
                                                    +
                                                   ='
                                                    *     :         x 1.                                                                                                                                                                                                                                 .
    hft'elban 15dayyàs/rth*#:eke                                         :.- ' - Aœ-'z''''-K- * A> 1..- e glefe e
    0675-236 (Electivc 11/1M      :gG M to.Ifle1* * hœ œ @ ** *>e* e                 - ' - '**'* *e ' œ - 1' '< * Y
                                                                                                                                                                                       .   X W ot.*.11a *ep>tN l*e d-
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 117 of 190
                  !1 nC?X œ tpnEznuû'stoa A JT z.                                                                                                                                                                                                                    //2Y/2020
                   w o M aaG                                                                 * 176*
                         (
           fNa1v-attEA (       '$.'
                                  & ..are,pcexo#J x ev ; a oYs-
                                                       .-        .
                                                                   qsjojtoî.    yiàlxJ.lyg c,                'e,ï                        .    .                         .        .-



        .
        -.
         -..
           l4
           .-. FEpm,.e<x,. 'y0,r.eo .g.c
                   .          -.
                                .
                                         ..
                                                     .om .,  asjM
                                                    .. . . ...
                                                                   c-         ;as.es-
                                                                    I:zuù.le-..             q.                  :  .                                                                      -                                         .
                                                                                                                                                                                                                                                                                                          .




           C S15 w..as:oriç
                  '
                                      'n.L.-. -w
                                               t
                                               .
                                               ,l'
                                                 ,
                                                         '

                                                 $kei4rsmo-$.e-c-iamio'. wiaa
                                                  . ..   ..                . .. .
                                                                                    '

                                                                                     ' .     y 3.-$.ucjz,1,./--.                         . .. - ..                                                           .       ..
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                   .

               iIX
                 IF 1742:
                        1.4,
                           $(14.
                               dCj-
                                     '

                                   :.....                   -. .,,-
                                                                       -.
                                                                        s...,..-.
                                                                                -
                                                                                .-.
                                                                                  t
                                                                                  .
                                                                                  l.L.......-.        '
              àv.
              .t koktk,.tt ?.1,e,.
                          .     i.;,.lk. -v .-.t.vuke
                                                   .. rxùkwkxo  otl- tôe-u œo l  e,
                                                                               . -
                                                                                  t           '
                                                                                                                       . .
                                                                                                                                                                                      -                                                                              .



              ..âm u,G1%.tL....be 1,.,4co...
                                                                                                                                                                                                                                .

              b
              i               - .-
                                            h.. ctk.e. sk.c-.. ,
                                                             .
                                                               -x1-..
                                                                    rl!p4 ufg
                                                                      ,
                                                                           .
                                                                            .elrov.                        .,          ...
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                            .,


           ub..m.
                sk-4..  o= -,e4k Jz  --cecï'
                                           x
                                           l'
                                            èo.,
                                               ocliJoo..m>V ec
                                                             <-#
                                                               .*y'
                                                                  1
                                                                  -
                                                                  ,k
                                                                   .e i %
                                                                        ...
                                                                          V.q-.                                                                                                                                                                    '


        ..-j          O     7/.
                  .1i.. ..o.. 1
                              5..
                                ,.
                                 1.v4$,.-o-mœea..--tke.oe:,-k- io. -1 '
              i . . . .. . ..,-... .
                                                                                             ..

                                                                                                      -
                                                                                                                                             -.                                 ..                                                             .        ,                ...

                                                                                                      ..                                                        .                                 . .                                   .               .       .         .



              t
              mr
              %-
               .ol
                tkleaj.
                 >     ù.
                        o..1...44
                    r- œitkA   t.h,
                                    -
                                    .
                                    j -.
                                       ,z.
                                         .
                                         k-
                                          i.o
                                            f en
                                               i',
                                                 ej-
                                                   w
                                                   p--t
                                                      ?
                                                      -e,
                                                        I-h
                                                          .n-
                                                            l4
                                                             .0kmve
                                                                  c
              j
              j                       of.
                                        x1 .cqig.
                                              .
                                                 4 sinma #.-i. caG.e     .r-l
                                                                            ukx--
                                                                                zxe
                                                                               . .
                                                                                                           . ,.-                                                                      -       -              .           ,-


              1Ae
               f   n
                   t  s -çss
                           iveoe
                               ssao z yxtz-   .
                                                o
                                                î - .1atkeat     lk.. secucltu-oze                                                                          .               .
                                                                                                                                                                                                                                                            *



                0 th,.
                     s  x cumut ateâ zsic.     m  L'
                                                   4   ul   s
              1.
               -.. -.....                                   qjm .rizeâ-mte @1o
              .
              lavo,-
                   l --%,.
                         v F L?.
                               x -
                                 cq= qs.
                                       -,
                                        I.-h-e-.
                                               v.exy.l-f.i.eo.c ..i.lqkvm.
                                                                      ..
                                                                         >ke. .t
                                                                               .-j.er..                        .                               .-                                                                ...                        . . .



              l
              rro. o cpmmitxez toTCt1ooB/ ZO IB q,f;àIkm vebcxscl
              i
              'IAo/r f8Iw$G kl% ze oizeajstosf/canircll/oôa/siz'
                                                               oe?,
                                                                                                                                                                            .                 .              .                                                                 .


              i
              of,xiol,empt
                         oj,-xe...-q.
              1ke/laeckre0
                                    ,-%L.
                                        <k
                                         ..
                                          ,i
                                           1uw,.
                                               a,a
                                                 '-
                                                  5f
                                                   .
                                                   -.
                                                    1lm.
                                                       -
                                                       uo.gk#.o h.,     it                                                                                                                                                                         ..           -.                                -



          '
          .        .
                       E E-  t  a$
                                 K5k - 1ke1ecknjiueI ksuv<eaf- .                .                                                .                               .                                           -           - ..

          ! b. ci. a ? evecslnle ,    'ùJtY App.lr-e,t Roqjk,c,miccaf/'-ad                                                                                  .                                                        .
                                                                                                                                                                                                                         '



          stle.o?,4;nâ ltnnfsq#.a;,o                                                                                                                                                                                                                                                                  .



          %
          k                         f.,
                                      .
                                      œg. -w>j&'.
                                                '
                                                f.
                                                 ,t.ye. t.hsct1k.%. œsr--. .                      .
                                                                                                                             .

          ,


          :
         ..
              f!ej1
              .

                  -t,r
                     ;e
                      -

                       qel
                      k.
                  :v..-,-
                  .
                         . .
                           ra
                         --.
                           n  lyw
                            -lêtec
                                 jkIin?
                                     .
                                      m
                                      ,
                                      -...
                                      Exk;à'4.
                                             x.,i1.t
                                             6    .-31
                                                  -.
                                                     -
                                                     t.1
                                                       ,-t
                                                         .
                                                         -g
                                                          .;
                                                           ...
                                                             -1
                                                              .
                                                              k
                                                              ..
                                                               4.L
                                                                 .-.
                                                                   yqmula-v..                              .
                                                                                                                                               .-   ,- ...- ..-..-                   -....- - .         .-                                  - -- . - .......,. .- .. .-
          l

         7
         >
         - tavtlkf'e?Eexperievetz-
         $d                      tuu olt'x cexio& s a
                                                    -'.
                                                      fk kivciw                                                                      .        .       -                                                                         .

               tI tx- tz r'ceiveafkek ,ê.:e#at 8xt4
         t = = ,                                          ..
                                                           ,-.m).seuucil.j                                                                                              .                                              ....                                          .

         i
         weeL % zeciceaoA ergG.   /à-if-s..-q.
                                             5,A.xa72./t mq tcst
                                                 ,
                                                                                                                             ..
                                                                                                                                                                                                                                                                                                  .




         i
         s'
          xq-
            ioo wi
                 t$ Rs
                     . kz r
                          îjuez,
         kca.pœtio nfV s aer/nc: a F1.A    :6q:c;
                                                :  sfdtê
                                                       ' loic-z.                                                                                                                                                 ,                  .


                                        #w- - % er,D.c Gan o                                                                                                        .                                                                          .

        kca-e'  ln afd % u
         l
         e m ec eocx ' o.â '  :.7(sr.xo
                           ).x '
                                      kerwlciguezLp-klulas'%o1.qeètFseci
                                                                  ,    gck
                                           cJGui;f. is e iprors x q exp-
                                                              -
                                                                          okx
                                                                         eocc
                                                                            k'
                                                                              ici-.     ..


  )-                                                                                                                                         . .          ....
                                                                                                                                                                                                                                                                                                      ,
         tl/ . -k'berwkeo $,l''olcu# L                                                                                                                                          Me1A.lwJ1
                                                                                                                                                                                        'rl'
                                                                                                                                                                                           omeh* J>
                                                                                                                                                                                                                                                                                   - . ..- - .-




         qre '
             aLa
         Plsinsas
         ;     ,
                 c.gytt
                o1    ao
                       sj;ap
                           ;sysc
                             Sekuorilut
                                      ujix
                                      .
                                      r  grr
                                           cjv
                                             -us
                                               ;Je
                                                 ksk
                                                   jc,
                                                     invaj;                                                                                                             .
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 118 of 190

                ...... . *- .....v,
                                  .                   m-
                                                       e-                                                                           QX/1611




                   ke,t Fc- ù./lo-7/l) Lezzâ.
                                            y & :-y zegressiaz.w i
                                                  .         .
                                                                 'ickktLiex-bboExkfsd                      .




               .
                   4 e;c
                       txt
                        2 kuot
                             . korrn,a.j zérzJs â. Ieèg >u -x.g;e;,
                                                                  j.,@km $e       .                                             .

                                 ;a                                                       ... .                -
               '
                   .     ek.ppntzoso- oîsee;oqcoeoz G ..s4z-xosd
                                         .
                                                               'lo.   .
               .
                       Lack.of
                             ' ca,ce'
                                    .
                                    PocNjV alltiopesqe
                                                     z,'a? szxr'wqcy-> xgo ,          ,

                       pec-onr Aalz.> ov.t,voia >aJ.c- -:,:3 '
                                                             -% er& y,penkJ                            .


                              #/wK. '
                                    ol:ocvveâecxcka ,s.#kz .?:-a. k .m
            ,
                       jrean
                           .xy
                            ,p,an)ç;s-oJZCelQ-ltse)tdtct'ym M :)(                 .
                                                                                                  -



                                                                                                      ..
                                                                                                                       .-



            '
                   5> u2 ko zx                          -        .    .   .
            '
                X cec%.;aj a c& o.j tuxs
                     P%ù,                     'smciatjA ' itaxs, >            ,
                          ct.sm  .    y'
                             , mfD aerg  ag mcwes
                                                7A'% .w..    jcvve,(
                                             ..                 . .

            .
                l,u.o's4 Ig '        ,    ,-1           ,s vb
            -
                G -vuo' .ag.
                           io.0 IsvgJ upat mo-ûJ         v
            -
                 Oi
                  scxss.
                       x .-îgormov ,yex. ;om,,ec;4'.cf 4,
                             .
                                                           w ïe.i = tclo
                . h.lityxt    wi t:,îoc3 L $,.e/ Es  4 bt4/:,
                                                                     s
           -
                #0 r:crer 'xzc..nho xr0* ,+r,.
                                                 +.;y%Lou-v 6341+(
                                                                 .0                                                .


                   jqwca '
                         vs                                                                                                 J
                                                                                                                            .




 *''
       .


D
              Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 119 of 190
                                           J
                                           yokn maxïsck ysfvfé                                                                                                                                                                                               Exk,
                                                                                                                                                                                                                                                                '11
                                                                                                                                                                                                                                                                  *-1
                                           !
                                           t
                                                                >a,

                                           $
'                   r%                 .Dkk1'îewlx-me% h %yc-kotyc.fLmez:/,y...-. -                                                                                                                                                                          .
                                                                                                                                                                                                                                                             &L:k;i
        l                              1 e<y.,'-           .. -              ce..-..-*<cs1.,.
                                                                             .              rz(
                                                                                              zsc.,w- .ee= .u,..-. ,...oxç-o.-...-....-
                                                                                                          .-                                                      .- .     .                                                      . ..- - ... .- ..- .. . .. - . - -.-
                                       f

                                       '
                                       ke,-0:2,u9,
                                       1
                                                 .aïac
                                                     tcx.>lzer s-.z.-4z.ts,-t,'x4.a .ia.o.-....qï-.o.qq--' ,-.-... .-.-                             -                                                                                   . . .
                                                                                                                                                                                                                                                -


                                       i *Ge6-..---. Z..
                                                       p1a.'...-.u2
                                                                  ---F
                                                                     7..---. e.
                                                                              &.-
                                                                                4-..*
                                                                                    -.?
                                                                                      .     agg
                                                                                      -r%'. - --.. l  q--
                                                                                                    j-p ..--                                                   ....-
                                                                                                                                                                                                -
                                                                                                                                                                                                                                                ....- - - . .
                                       ' *
                                       1 T/
                                          / ?ezc-.f> .
                                                     s.iZ.b..ô..Y
                                                                ..re.a.
                                                                     fe
                                       $-
        t
        - . . ..   . ..
                                       '        - .               -                      .                                        .. .         .x       - .- -.-- ----.--.-,
                                                                                                                                                                           .-- -. .- - - ...-   .- . - - . ..- - , .. .- -               .. - .... .. . -        . .. - . -   ..




                                       y
                                       iO ut     '
                                                 x-Z..''u.--8.   Xa %-
                                                              *0 -   k-i-.
                                                                         --.1.u- .- . .(a. --.z-a0- .-lu...o.exL.,0..--Ilke .a.I.-I 'fn(
                                                                                                      .                 .-   ..                                                          ..                                                                        .-    -



        J-
        '..-
           ..                     ....f1
                                       ,*....0.,.. ..u o1.f
                                                          >-leXX cs'
                                                            .        pl
                                                                    et
                                                                     .   wcy.on. .lot
                                                                                    .
                                                                                    emœ .
                                                                                        --'5upj<, '
                                                                                                  o.?.cu:.l   -
                                                                                                              >..>.-..-/M I'et.y.-.-      -
                                                                                                                                          .w                                                                                                         .       .


                                      t
                                      k/tc -   f.. <+ X ,,.,4 rvct-o.s .-- t.
                                               .                      ...-
                                                                               erv,'
                                                                                   k
                                                                                   ob
                                                                                 ---
                                                                                     '
                                                                                     .
                                                                                     -ps
                                                                                     t n.
                                                                                        ç
                                                                                        ...l-
                                                                                            . r'
                                                                                            foj.  k
                                                                                                  -
                                                                                                  :-e.e
                                                                                             .- . .
                                                                                                       J.--A-. -1.4..
                                                                                                          ..-- .
                                                                                                                       ,v,.
                                                                                                                    .....
                                                                                                                           -.--.  -.
                                                                                                                                  .
                                                                                                                                   ----             -


                                       t
                                       -Ac.--.
                                            -
                                                                  .y..-
                                                                      V-.
                                                                        -'(j.--R-.0.
                                                                                   à,.-,...yo5..
                                                                                               ,
                                                                                               -
                                                                                               o.     .
                                                                                                      '
                                                                                                os -. 2cc
                                                                                                        w1k.%
                                                                                                            -j
                                                                                                             .-.-
                                                                                                                0                                                -
                                                                                                                                                                          ..             -          . ..
                                                                                                                                                                                                    ,
                                                                                                                                                                                                                   .-        .   a-.     . . ....



                                       i
                                       -rl ng
                                            .
                                            u....-.
                                                  u,
                                                   -;n,
                                                   .  .
                                                      o.k
                                                        ..,
                                                          .
                                                          *a0-.
                                                            .
                                                              ?-..
                                                                 a.' '.
                                                                      --lmec
                                                                           -tl
                                                                             'vf-l.-.J.. .=-..>k.---G   œ.y
                                                                                                    ..-.- ,-
                                                                                                           p-
                                                                                                           .g-
                                                                                                             j..
                                                                                                               ..
                                                                                                               t
                                                                                                               o-
                                                                                                                .-
                                                                                                                 -.
                                                                                                                 ..
                                                                                                                  ---
                                                                                                                  -                                                             .
                                                                                                                                                                                                                                                     .




                                       !
                                       '
                              '
                                       '
                                       Co-goso
                                       k '                                       .
                                                                                     '
                                                                                          % k := --
                                                                           0.... . .c .- 64
                                                                                       -
                                                                                         .
                                                                                               '
                                                                                               .      -De-
                                                                                                  #-oc.    -e.
                                                                                                             -
                                                                                                             s.
                                                                                                              c
                                                                                                              --.. .
                                                                                                                ..   om-fn-bc5.-.-A-,-1-.-. (m. tôix                                                                                            ..
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                 ..-    - - --
                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                  .


                   '!                  *
                                       I
                                            Exltci
                                            C j
                                                                .:.
                                                                  e..--                  ö 1
                                                                      .. ..- .-.- ....,...-.
                                                                                           .
                                                                                             ( -oD
                                                                                             . .-o.
                                                                                             ,    ,     oj
                                                                                                         -.-.-
                                                                                                             .S
                                                                                                              ..,
                                                                                                                .
                                                                                                                -r-
                                                                                                                  .-kp
                                                                                                                  w
                                                                                                     -.....- c* < .
                                                                                                   ...             I
                                                                                                                   '
                                                                                                                   -
                                                                                                                     -..-.V
                                                                                                                          ,..
                                                                                                                            JV
                                                                                                                             -k)-V
                                                                                                                                 -...
                                                                                                                                    i
                                                                                                                                    -...s---.
                                                                                                                                            ----..
                                                                                                                                                 --..
                                                                                                                                                    -.
                                                                                                                                                     ---
                                   .
                                   4
                                   l
                                   !
                                   <
                                   *
                                   -
                                   .-
                                    Jt
                                    .
                                    -.
                                     -e.
                                       @,-,
                                          .
                                          -...
                                             !.
                                              -....
                                                  clg.
                                                     1sm
                                                       .
                                                       --....
                                                            -..
                                                              -..-...
                                                                    --.
                                                                      --..-..-..----...-..
                                                                                         -,
                                                                                          ...-.
                                                                                              -.---.-....
                                                                                                        ---.-...
                                                                                                               ---.
                                                                                                                  -.--....
                                                                                                                         =-.-
    '
                                 '
        .--.-...-..-.......--.....
                                 j. .. -. ....
                                 '           M4.      cj
                                               ..- -...-.e
                                                         .-.
                                                           z...-..-.-..-a ...,- ...,-..-(o
                                                                                         . -' (
                                                                                              -.-eme
                                                                                            oa.    .-cgen. .;....-.--........
                                                                                                                            -.-..-                                                                         .




    1
                                   '
                                   *Ex eciencf  -: x, i#-..  :$--e--a.
                                                                     oce.me V     .ç -ata'
                                                                                         .
                                                                                         o.
                                                                                          cs-;-.
                                                                                               as--.
                                                                                                   -.-             -- .                                                  - ..   ..                                                               ,. . ...- - - -         - - ..

    1                              1
                                   -2X '
                                   J
                                   -
                                   1
                                           '
                                       ,qr/l   'U N u''t-
                                           .M ctm       .
                                                        ,
                                                        (..&
                                                          j . see re -ie-kg.,
                                                         4.                      y.
                                                                                 ..
                                                                                  orsz.0.1,..-                      .                 .                                              -                         - .          .. . - ..    - .. .- - - - .         . . - . --



                                   l1 aeet.    - x,
                                               f   -gkot z m . w -w...-utp,.z.-1te..-m?e,o ,.0 ..- . ....,-cbaes).m k,.
                                       .                                                                                                                                                                           .
                                                                                                                                               .                                                               .                                     .
                                                                                                                                                                                                                                                     .

                                   . sï'ro.k--&-
                                   i
                                               te
                                                'uo.
                                                   -
                                                   1
                                                   .k..
                                                      2,.-- -ca,
                                                               .
                                                               - -..,,. ,
                                                                        '
                                                                        or..w,
                                                                             '((-t.,,
                                                                                    .J-.%
                                                                                        ..,t4--L.r.v ....-.--..--                                                                                                      ..

                                   !
                                   (

    $
    l                              k
                                   1
    1                              l                                                                                                                                                                                                                     .




                                   1


                                   1

                                   !                                                                                                                                                                 .


                          ,       t                                                                                                                                                                 (-
                                  l                                                                                                                                                                  ,
                                  1                                                                                                                                                                 '
                                  i
                                  !

                                  l
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 120 of 190
                                                                                     îxiilii
                                                                               '

                         Case 1:20-cv-24998-RS
                                       3loBn fvlxDocument
                                                   a:q vs8I7g&
                                                  i'         Entered on FLSD Docket 03/04/2021 Page 121 of 190
                                       f                                                                                                                                                                                                                                                                                                                                                            Ei ïùiï
                                               c                                   ;                                s
'
                                                                                   (
                                                                                   j                                                                                                                                                                                                                                                   i'
                                     f'A                                           l-l
                                                                                   : .
                                                                                     accôsw,dof Bj. s                                                                                                                                                                                                                                  .



                                                                                   )
                                                                                                    .rçuc'
                                                                                                         ,. Fe-rsonoeLFsryl
                                                                                                                          ,e.
                                                                                                                            t.             .-.Ey8;t';.i-
                                                                                                                             glz<2.Eserj.o<y     .                                                      .                                                    .

                                                                                                                                                                                                                                                                          -            ,
                                                                                                                                                                                                                                                                                                                                                                                        -



                                                                               '
                  r
                   )
                                                                               :
                                                                               'Eve,1,
                                                                               -'-       -O'n 7/ql,a 2./7- ' %
                                                                                               .
                                                                                                                     -...Lokuz/      's-/napxsae'  .
                                                                                                                                                   l.:-.,J ..cf..,J.
                                                                                                                                                     -                                  -                            -                                -

                  !
                  .             .-                                             1
                                                                               ,
                                                                              ...
                                                                                0 te
                                                                                   z.e aoocc Gol-wcl  s.L
                                                                                                        xvy. ck
                                                                                                              .:ssinzlllfjci     -çk-via4 .
                                                                                                                                                                                                                                                                                                                                       -                          ..-                                .-     . - - .-




                  )
                  - ..                                                        t
                                                                               '
                                                                               a-  k-:
                                                                                     > t,
                                                                                           .



                                                                                            o'
                                                                                             f
                                                                                                                           -
                                                                                                                                              ckqp,.
                                                                                                                                                   zo.
                                                                                                                                                     uBà.
                                                                                                                                                        $.-L.,..$ape-..-.                                              .                        -                                          -
                                                                                                                                                                                                                                                                                                                                                                             .-
                  '                                       -               ,.
                                                                              '
                                                                                               La m  ssxe a t     . ..1 J.;-'-,x,c&.-
                                                                                                                               -.
                                                                                                                                           1'/a f).4
                                                                                                                                                   -ck-%.T-c. u,wk/v.- -                       -            -                      .. - .                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                 -     -




                                                                              'h d-aake sgouf,wfvhj aeo.                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                                  .             -                           -

                                                                                                           '...
                                                                                                           &  tx'
                                                                                                                .fca
                                                                                                                . .
                                                                                                                      &s 0o -1zL
                                                                                                                   -t,-             B., .oc mVt.ô, .
                                                                                                                                                   2,-a1.1.
                                                                                                                                                          O,,,z w az- ...
                                                                                                                                                                      .                                                                ..- ...                    .           ,.

                                                                              iio s vch...
                                                                                         o  #a%..n'f       . t$
                                                                                                     ?.nI:.:    .
                                                                                                                -a11
                                                                                                                                                                                                                                                                                                                                                                            ,.                             - -.-        ..
                  .       -      .       .
                                                                              t            .                        .-
                                                                                                                      .-sk(   '.?el..  àcT.kfx1fa= -.i.      ck,
                                                                                                                                                             ..
                                                                                                                                                                 -
                                                                                                                                                                 z:v                           -                       .                                              .                                        .
                                                                                                                                                                                                                                                                                                                   '

                                                                                                                                                                                                                                                                                                                                 . - .
              '. .. -         -. . . - . .- .                  .. .. ..
                                                                              ;    . h
                                                                                     -nc/mogeme.-
                                                                                                 .zt
                                                                                                   ..
                                                                                                    'cX fo-o ,R)e..g..ao'c 2..--4n-
                                                                                                                               -
                                                                                                                                   - - ''
                                                                                                                                         t-.
                                                                                                                                           r
                                                                                                                                           é./. -eJ.-ù
                                                                                                                                                     w ?X   --.-awus
                                                                                                                                                                  -n              .            . -.-            .-                                    .   ,-..                                              .
                                                                                                                                                                                                                                                                                                                                                                                                      .    - ..- - -




                                                                                  2-ectavsi.
                                                                                                                                                                                                                                                                                                                                       .           -   .- -                                          -. ..... - - -




            l
            1
                                                                              1 kecoxj escg
                                                                              ,
                                                                                       -

                                                                                                .
                                                                                                -k'
                                                                                                  .-
                                                                                                  j r.b01.
                                                                                                         0yz
                                                                                                ocj..a . ,e-.L
                                                                                                           ..
                                                                                                              vtemc  ' -r+..(..--
                                                                                                              . ./meo-r
                                                                                                                           .



                                                                                                                          .-
                                                                                                                                 s-
                                                                                                                                 .
                                                                                                                                )-..
                                                                                                                                    -

                                                                                                                                      ,
                                                                                                                                      .
                                                                                                                                      .
                                                                                                                                      I
                                                                                                                                       -S --
                                                                                                                                           ., .
                                                                                                                                              é--j  r
                                                                                                                                                    xt-
                                                                                                                                                      /as
                                                                                                                                                        -
                                                                                                                                                        u .s.-
                                                                                                                                                             't
                                                                                                                                                              l
                                                                                                                                       -- u1ecs .,coo.oc/rt/n.ak
                                                                                                                                                                .
                                                                                                                                                                e-c
                                                                                                                                                                  exz
                                                                                                                                                                    >
                                                                                                                                                                     .  1
                                                                                                                                                                        .
                                                                                                                                                                         ,
                                                                                                                                                                         .
                                                                                                                                                                          '
                                                                                                                                                                          v
                                                                                                                                                                          ,
                                                                                                                                                                          .
                                                                                                                                                                           f
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                                                                                                             .
                                                                                                                                                                             -
                                                                                                                                                                             .
                                                                                                                                                                             ..                                                            -                                                   . .-                 .                                              .-
            ,

            l
                  -.-    - ...- - .-.-.-           . . ...-.. .. ...-
                                                                              j
                                                                              t
                                                                              x?ps.
                                                                              .   -
                                                                                  '
                                                                                  .
                                                                                  -!
                                                                                   -
                                                                                   /
                                                                                   .
                                                                                   q.q-..
                                                                                        t
                                                                                        -qsq.o.
                                                                                              o-
                                                                                               1..
                                                                                                 1-oj..
                                                                                                      co-
                                                                                                        voct-'t.,(o.z-.-..                                                                 .                                        - - - -- - ....-..-               . ....-...- --- - .-- - .- -.- - - .-.-.-- --
                                                                                                                                                                                                                                                                                                                    .- ---
                                                                                                                                                                                                                                                                                                                                                                                      w.- .


                                                                                                                                                                                                                                                                                                                                                              -..- .--...--- ..- .- -..- ...- .
                                                                                                                                                                                                                                                                                                                                                                                                .-..--


                                                                                                       '
              -       .- .. . - .            . .          . .             .,

                                                                              t
                                                                              is
                                                                                  Q.0fl. G.L-.-
                                                                               ..- .
                                                                                                J.
                                                                                                 6 .           (t kh R
                                                                                                     ,PqrI.eALe.
                                                                                                       .

                                                                                                                e..-A.
                                                                                                                     A-.
                                                                                                                       -
                                                                                                                       te.- t1f ..- -.   .
                                                                                                                                                                                                                               '                                                   $t
                                                                                                                                                                                                                                                                                    ?z% ks.
                                                                                                                                                                                                                                                                                          cu
                                                                                                                                                                                                                                                                                           -zl
                                                                                                                                                                                                                                                                                             .z..oxj
                                                                                                                                                                                                                                                                                                   ' --.                                                                                                     - .       -

                                                                              j -lud .
                                                                                     .
                                                                                     Y .G& ave m e .A..QAX ..5.
                                                                                                              c& X.nj.-Vç4.-QLC/-Y
            ... - .           . . .. .


         i
                                                           .             ..

                                                                                     =j. -.M- .                                                  .                            .
                                                                                                                                                                                                                                                                                   .                       -   J4G1 .-Lê
                  ynbù--az l          lxsu.
                                                                                                                                                                                                                                                                                                                                                       -                                    - - . ... . ..- ...-
                  ..
                                     ,     ju i..s.
                                             ,
                                                    ym m .o.m x owy
                                                      .

                                                                     ..  y-yygyc..y y..ao4m .......                                                                                                ..                                                                     .

     I...-..
         '  /'.
              %     y.. m ..)
                            1l
                             k-.$.X. uce- *
                                          ,-     .. ..
                                                 ,
                                                               .. .            .
                                                                                       .                                                                     ..-. .- .- - .- .- - .-                    --
                                                                                                                                                                                                            .- -=- .- -.-= -.-..--- ...--....---..-... -
                                                                                                                                                                                                                                                                                                                            .                                                     . .                      ...... ... .




      -.
       -.-...-...
                --.j''Vœ '
                     y-              k-
                          ...-.lj/js-.,av:-l.
                                       .       -gccà           ''N
                                                                 /n.
                                                                   uz
                                                                    ce-c.  e-grai46 zze-?,e.-- ,.
                                                                                 -u               -.-.---.                                                                                              . .- .       a.- . - - . - - -
                                                                                                                                                                                                                                                                                                                            .- .- -......- - .- - ....- ..- -- -- .- - -
                                                                                                                                                                                                                                                                                                                                                                                              a--.-...-..--.-.


                      yaucr-ietV.-.aœ Y-cp& $ralj l'-i.nni-:/.-       1.i'x:,'                         ..- .        - -                                           -. - .                           - .
                                                                                                                                                                                                                                   ,           .
                                                                                                                                                                                                                                                                                                                                               .




                   )-.-
                      Yourre 4 ns-n 1h s s4em---.--ïi-..--,x,  y-exk-i-l
                                                                       ziçt l
                                                                            -a -01.za--
                                                                                                                                                                                                                                                                                                          .- . -.- - .. - ,....-... - .-




    t              ''F:aVl-    h42 cx '1. e                                           ..
                                                                                       -.4
                                                                                         o.--;
                                                                                             -.
                                                                                              j
                                                                                              .
                                                                                              -t
                                                                                              ,
                                                                                              . -tjj
                                                                                                   -
                                                                                                   ,
                                                                                                   .-
                                                                                                    -
                                                                                                    :
                                                                                                    ,..-
                                                                                                       --.
                                                                                                         .
                                                                                                         k
                                                                                                         k
                                                                                                     ..- .



                                                                                                     z c
                                                                                                       e -,
                                                                                                                .                       .        .                                    .-
                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                            -.




    )
        '
                   i& afso eoloxccisk
                   .                               #- .
                                                      j a z.--.
                                                              -. .
                                                                 x 1
                                                                   .
                                                                   - -o -%- -
                                                                            c.
                                                                             oo'
                                                                               ,
                                                                               foe.e.
                                                                                    %o %  ,tn -
                                                                                              .1 .
                                                                                                 o.-
                                                                                                   ,-
                                                                                                    - .                             ..-          .                . .         - .

                                                                                                                                                                                                                                                                                                                                                                                                             - - -



    i             œ    vocî d          tê-un
                                              z-
                                             às
                                                prz
                                                  /j
                                                   -.
                                                   ,
                                                    ,
                                                    '
                                                    aj.
                                                    a
                                                      .â--
                                                         aJ.
                                                           -Mzu.(-.. - .Jaormloau,A
                                                                         '
                                                                                      .,o-.  6-0---,.- .
                                                                                                                                                         .                .
                                                                                                                                                                                                                                                                                                                                                                                                                           .

    l
        .--
                             uz-w
                   - - - -. . . - -
                                   au
                                    .
                                                            n
                                                            .(
                                                             a'
                                                              .
                                                              -o>ï
                                                               - .
                                                                   o'
                                                                    1?.;
                                                                       -/
                                                                        -.nu.h-lueï. o-sk,             .



                                      ..X XU.X -gQW Ck-Le* -CQ@M t. f.saPR ./ o-se-            .'.
                                                                                                 y .----
                  i                                                                                                                  .
                                                                                                                                                                                                                     -                                     . ..                                       .                                -       .
    1-- .         ! X llih .O.CMDACJ'
    !
    t
                               - -..                               ...
                                                                                       j 1 ,pvmou.                                           -       ., -                                   . .
                                                                                                                                                                                               -
                                                                                                                                                                                                                                            .                                                  -.                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                       ...




    .-- .-.. .. .. .              - .. . ...                          j
                                                                      '
                                                                       .:<-k4-=z;.
                                                                                 -ia-c-= œ.o.cf
                                                                                              't%.-
                                                                                                  z-,
                                                                                                    ao..-.
                                                                                                         -
                                                                                                         kQ1-$.t'
                                                                                                                =.4o-q.t#-c-uf
                                                                                                                                                                                                                                                                                                                                                               -        .    -                               . .. . -


                                                                                                                             .--b
                                                                                                                                j..
                                                                                                                                  n.
                                                                                                                                   -q.0i ;.:.
                                                               . ..                             ..



                4.44  -2/l-meaoj,.                                                                                                          2t
                                                                                                                                             .k.
                                                                                                                                               oaaf
                                                                                                                                                 .

                                                                                                                                                  .                                   . ...                            .                                                                   .
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                              ,         -
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                             -                                        ..- .


                '                     -qo-lak Jo-)/* a,.+--zjLw-. .-i-tk
                                                                    .
                                                                            ll
                                                                             sa.ska-eL-e    't1/.ân
                                                                                                 .iq.                     .
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                      -                                                    .                                                       -

                ag
                '
                   p'    :..'
                            , ..
                               cl
                                a l
                                  : -
                                    4/- k,t-  e (
                                                T.
                                                 ,- H
                                                    -.4
                                                      - -t
                                                         vV -.n beT.-vvs eà
                                                          -                         -ecel x,og.-% tJ-                                                             .                                                            -                                          .-                                               - -
                                                                                                                                                                                                                                                                                                                                                                                                    . .- . -         . ,-




                Me..atattJ-u.        sœr..- L     .-'-.
                                                                                                                                                                                                                                                                                                                                                           --                                   .          . .- - . -



                                  oeta-k l.,um ls.t ysoek ...c(zA?.wz.lztizïu l'/
                                                                                zfLs-l.lsoogt;ke,t
                                                                                                 Kï-c.-    -         .                                            .

                l
                h              t''
                                                                                                                                                                                                                                       .. .           .-                                                        -
                                                                                                                                                                                                                                                                                                                                                                   .                                         .. -     --



    .
    --...---.-.
              stg.œc
                  yi
                   yt.
                    p.
                     snsfk
                         v-h                                            s.s,vzo4 Jgosmusezkc
                           fe azz
                                s?n o91                                                          tgy.1,---.                                                  .                                                             -                                 .                                                         .
                                                                                                                                                                                                                                                                                                                            ,.
    .-        - ..- .. -
                         -  rd       -
                                             t
                                             '
                                             :csJ.
                                                 ,-
                                                   d.
                                                    --
                                                     11
                                                      ,..
                                                        -a . &oaï /
                                                           - -

                                                                      $.#-meo'   kI&'.e&I-4L.-haa---                                      -              -
                                                                                                                                                              '
                                                                                                                                                                      --
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                   .




               ).' ,
                   f -+   . y-r- &viA ve-.w.4k..gm er&.,a.ez.
                                                                                                                                                                                                                                                                                                                                       ..                                    .- .                           - . .- - .
    -             -     - .. . - - . . - . . .- .


               lf                                                          -f.ï;x %..-.a1--couLl                                                         -
                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                  .-                                                    - -.-

                  &Q&.. g.lXJ?-CX.4J--
                                     Yj-.- hTl77
                                               = km .... M-&.      CC-u,
                                                                         -.


                                                                        L6. Lt
                                                                             ju.., ------..-.--.------.----                                                                                    .                               ..-     -
                                                                                                                                                                                                                                                                                                                                                                                                    . . .- -         - .



                                                      '   ' ''''



              ytlo- -fesl,x              éae,% n,- . xR .4oc A.5x x-l.
                                                                '            cù tJ..skuà) -                                    .-                .
                                                                                                                                                                                                                 - .                            ..-
                                                                                                                                                                                                                                                                                                                           -.
              fb  mkztaj-   ezj<i- .-c'lvib'j,                                                                                                                        ,                                                                                                        .                                       -                           -

                                             y axl-lilmèsjj...
                                                                                                                                                                                                                                                                                                                                                                                                      ..     .             .
                                                                    .-                                               .                               .                            -
                                                                                                                                                                                                                                                                          .                    . .
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 122 of 190
                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                Lxklii
                                                                                                                                                                                                                                                                                                                                                                                                                     :


                                   '
                                                                 6CG.-
                                                                     t.-, ..4.1
                                                                              -;luv J
                                                                                    b.
                                                                                     1s     -.
                                                                                             - ...
                                                                                                   '
                                                                                                                       ...         ..--               .-..

                                                                                  11
                                   ;                                                               ..                  ..,                                                                                                                     -
                                                                                                                                                      .                                   '                              .        ....                                    .
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                 '
                         .....         . ...
                                               .
                                               .)
                                                b.....
                                                     4:8y.
                                                         !,
                                                          f
                                                          '1
                                                           k--.....,t:t !11..I-comm'
                                                                     '1k
                                                                       1:)
                                                                         i.
                                                                          , .      't àa'  m ,. e,r6$.     '.'-sw            . ..                        '
                                                                                                                                             ....- .. ...--. u .. .
                                                                                                                                                                  --..-. ..
                                                                                                                                                                           --.. -. ...                              t --..                  -
                                                                                                                                                                                                                                          -. .,-.-.
                                                                                                                                                                                                                                                  ..--...--.-...---....-...- ... - -                             ...
                                                                                                                                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                                                                                                                                                '

                               '
                               u K.u-.
                                     -p..at
                                          -f.. ge
                                                ,:
                                                 ...-
                                                    ...
                                                      r-.....
                                                            z..
                                                              ,t ...e
                                                                    -.-.
                                                                       p t..i.k   .> n 1
                                                                                  s    ..                  jjj                                                                                                                                                                                                                          .                      ..          .
                                                                                                                                                                                                                                                                                                                                                                                                                         .- - . . . .




                                             .Na o ov o..v .411-4-.00,: . cy,-.,.exe..m..er.ot..-.-
                                                                                                  ts:-cu.e- -> . --
                                                                                                               . ..-                                                                                                                                                                    .
                                                                                                                                                                                                 .-
                                             '                                                                                                                                                                                            -.                                           .- .        . --

                                  ect 1    .,
                                                                                                                                                          .         .
                                                                                                                                                                         '
                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                       ,..              -                            .. -

                                                                                                                                                                                                                .                                                              ..
                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                ko
                                                                                                                                                                                                                                                                                                                                ...z.e                             .-      .       - .- . .              . .
                               r'

                                Fe .ac -- ug ,-.
                                                 ' l.,
                                               ,-, .-00 -   '
                                                            k.
                                                             e.s-             .                    .- .


                         '* -
                            ,1kL..                                    e-<gybioo,
                                                                               si.m.kj
                                                                                     ..eo,
                                                                                       .  ...vaiop., .  y.'
                                                                                                          :.ag--,.ôf.
                                                                                                                    ve.  a...                                                 . . . ..

                               ; -.
                                  -.p,.'
                                       .
                                       -.=-re
                                           . '
                                             .'cp.ao . .'
                                                   r1
                                                            ;-.
                                                              a,..
                                                                 ,-d.a.              .
                                                                                     .
                                                                                     -.  '
                                                                                         ..
                                                                                          r,
                                                                                           .
                                                                                           e.  ,
                                                                                               '           .,
                                                                                                               .


                          ftcorâs, , I-1        -
                                                J
                                                e                                              .w!.-e ..y-j..
                                                                                                        -    >' - ,-,
                                                                                                                    uo. .
                                                                                                                        t--.       '
                                                                                                                                    .
                                                                                                                                                                                                        -                         .
                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                ..-      ... .. -. .
                                                   v ,A'c'erott ,-,wk..
                                                                 .

                         '
                          iereo ecv erra -ioqs;s, ao x owoc.-                       cno
                                                                                       .. .
                                                                                        ... .  8
                                                                                               .1a
                                                                                                 .osoot   a. (E
                                                                                                              -
                                                                                                              .q78:7,.     .         r                                        .                             . .         ..                 .. .
                                                                                                                                                                                                                                                                                        . ..                         -
                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                   -.. - -- .... .
                                                                                                                                                                                                                                                                                                                                                                                                         '

                                                                                                                                                                                                                                                                                                                                                                                                         .. .
                                                                 .
                                                                                 ,1 #e-.k bcoyo, u           - re 0,-4.10,                                                   ..                                                   .

                         o9i.,:r-œ ,fu
                           '
               .   ...
                           ,           ..
                                        ,-
                                         y .o 1c.a''os
                                               ,. .
                                                    '
                                                       @..p.m> 0)a t1eop  q
                                                                           .,f
                                                                             .u'
                                                                               /.,             z, ,. .
                                                                                                           '


                                                                                  o c..tatE.,.a..pqs.a-ck'.o' ic.2. --...-             . ,
                                                                                                                                                               '
                                                                                                                                                               ,         ...          .       ....- . .
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                   . -- ..                     ...-
                                                                                                                                                                                                                                                                                                                                                                                                                     .



                                                                                                                                                                                                                                                                                                                                                                   .
                           YXYS
                           .
                              .LXZQjJ
                                    *,
                                     '
                                     )y.w.z-.....x,......
                                                        'V....-..-.......w... ..w...r.'                                                                                                          .w2..
                                                                                                                                                                                                     .                         -

                   . ...
                         :a
                          . .--.....-.u..:1........ .
                                                    -... .. .w...m.....>.. ...,..... v...........
                                                                                                                       ,                     llw.1...-om .w.... ....c ..
                       0, ot afleràunckI,ôsere cyg5
                         '
                         .                 -
                                                                           =.i...>.w.1..
                                                                              s,p
                                                                                       k.>.>..z.,K.*

                                                                                       laos- eo .ëo9,-y.
                                                                                                                            1...s. ..                                                                                                                                          ....w ...-.... ........-'. .
                                                                                                                                                                                                                                                                                                                                                                           .... ...




                      Wt    n
                            -.
                             j l
                               .E
                                . i.   -
                                          . .u - 1.a < wl -
                                                          tk.
                                                            '.
                                                             4
                                                             'ej-
                                                                 -

                                                                M..
                                                                  -:.% is'                           . . '
                                                                                                       ,
                                                                                                                     aocm;1o     f
                                                                                                                                 '  ckj.'-        .
                                                                                                                                                                                                                              -                -
                                                                                                                                                                                                                                                                                                                                    ,                                                                            ...


                     i'za q
                              . awn,.o-rou.sQacro,o. a 1.
                                                                 . .
                                                                   -
                                                                                e'    2     .t  ' l.
                                                                                                   -ype
                                                                                             ... ., . . . ..
                                                                                                        z t.-N.
                                                                                                              l
                                                                                                              'ô>er,.$.-
                                                                                                                       zra- n
                                                                                                                                                                   ..
                                                                                                                                                                     .
                                                                                                                                                                                                                .     u .s.-'-
                                                                                                                                                                                                                                                                                             -. .                                                          .       .                .         .   ,
                                               .
                                                                          k..uaëa rtim. . . %.4                    1.î  .J .-.vec
                                                                                                                               . ..
                                                                                                                                   '
                                                                                                                                       ,                                              . ..
                                    il           sketex,x l..ert%-.                                                                                                          ..                             .                                             .
                                                                                                                                                                                                                                                                                                            ..

                                                                       mè k.t.
                                                                                                                                                                                                                                                                                                                                .
                             a                                                                                                                                                                                                                                                                                                                                                                                            .,



                    , j. ,                                                               skn.k-Q     t- onel0<   -meo. t.       .

                                                                                                                                ,kxtlk
                                                                                                                                                                               .
                                                                                                                                                                              . .-                                           .. .
                                                                                                                                                                                                                                               .                                               .
                                                                                                                                                                                                                                                                                                                                                                               ,                   ..



                   -0..-..-$  eöç. . .e h,, aç.
                                            e F,j.0...,.mi
                                                         iwt
                                                          ',0z
                                                             -;
                                                               .ergvcjkj#k..
                                                              '.% r:m
                                                                                          emezc-p.-t1koius .ge,j:,                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                .




                   t;.$.,S,. rtalrjyo...yj,,o
                                                   . .



                                                        'œ..œk k        '' .
                                                                           '$' .
                                                                               l. en1M.          u$>2
                                                                                            .-.. .
                                                                                                     .. m=.   -
                                                                                                              1..&k-h.p   'â1s en                                        .     .,. .-.
                                                                                                                                                                                          .
                                                                                                                                                                                               .-       .
                                                                                                                                                                                                                                                                              ..               .                                            -                                           -,
                                                                                                                                                                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                                                                                                                                              ''




                   l
                   !t.        T
                              ..                                 .ncl..l
                                                                     .

                                                                       .otâ,,kyec..l    . oe      e rn1     .o e . - . ,,k                                                   . '
                                                                                                                                                                                              .. .

                   ..    (t;cjxelk,          issï'
                                                 zoasratjeol,zysu.   s' , i yjjj.ysy                                                                                                                    .
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                . ..                                               ,


                                                                                                      ,..c, js,.   yj yyy
                                                                                                   .

                   è
                   t:)tl:t14
                           12M1- tt!b154:5k1t
                                    . --.                        ..- .     .
                                                                                  o.,.     a?a-,.                        yo.yy   .. ss.   y
                                                                                                                                                                                                                                      . -.
                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                      -...,..-..--



                   lus ker fo u = :koo t xt-
                                           , ,n-t. etafe. m.
                   x e-
                      ':1.
                         .
                         w.
                          1,.
                            e,.
                              <                            '
                                                           aa..                        i:
                                                                                        j$'
                                                                                          er.
                                                                                            qr/2..
                                                                                                 ,
                                                                                                 -
                                                                                                 c-ù
                                                                                                   e.l-%m'
                                                                                                         o'r >
                   ,
                 inforef Trm.eelu' cI                                            vi,c.
                                                                                     2..---% l
                                                                                       ..

                                                                                               z
                                                                                               '?
                                                                                                zmk1.'*1  -
                                                                                                          .,-.  =,1kèr                            .                                                     . .
                                                                                                                                                                                                      . . -
                                                                                                                                                                                                                        .                                                                '
               '
                                                       ':.
                                                        ,
                                                           u4xx  .1.er-p-s#o
                                                                 '   -
                                                                           . I'tlle.      -z r, .
                                                                                              -..
                                                                                                 '
                                                                                                 r
                                                                                                 ca,-
                                                                                                    -
                                                                                                    lt,wI  '
                                                                                                           t.jnp6s o .         r                                                                                        ' .
                                                                                                                                                                                                                                                                                    ,

                Y
                !
                $
                1
                  &.  .ô *           .
                                    1j.<...-e-..     jj-.,- .  ,
                                                       4..f....'   ,        .       j
                                                               -... . ..lm.y...to .j,
                                                                              .      . .
                                                                                       k    )       g  y   s                                                                                                      -                   .                   -
                                                                                                                                                                                                                                                                                                                                                                   .               . ... .. .


               .
               ') . k.4..e ':t 1,.qo.
                              :.
                               =
                                   '
                                    s.x n' 1..          k-.i:-x -- x..0  . . .          -.-
                                                                                           .
                                                                                           0...r>r...  . .,
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                           . ...


                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                  .                     . . ,                 .         ...



                ,e,
                t  co4 ..   A..4  - e ..-b $.:f             z,
                                                             -
                                                             Lz.
                                                               ui.kj$....  ..rjco
                                                                                'j,?er,r ,.-ecrl.f
                                                                                                 -c.., 1   .-w--:. ôm-                  ,.                               .- -

                                                            ..
                                                                            .f.-.rminui
                                                                         .- .- .. . -
                                                                                       ,-ocK '-iàet..-0'p'ec''knx1...
                                                                                                                   -
                                                                                                                   -.
                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                   .




               ),
                ' -   .. '          .     é       -,     .     j
                                                               j   - t
                                                                                                                                                                                                                    ..                                                .
                                                                                                                                                                                                                                                                                                                                -                   .
                                                                                                                                                                                                                                                                                                                                                  . .                                              . .


 '.            J.rmq     M. wzz.;1  j.gq..
                                    '
                                    d
                                    -
                                    !    ziùI-k,$>       -5. t..
                                                               iz
                                                                l.m - -N-     Oe'te cyp ,I j&.              .-.(-
                                                                                                                '%e j
                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                        .              .            = ..

  )
      ..   -
               '
                   U.0 -..
                   ' .
                                                 :'
                                                  t5r
                                                    .
                                                    I
                                                    7-       t
                                                                  1
                                                             . .. .2
                                                                   -
                                                                   1 k. . 6?Ltï6ïb. .:- -:...
                                                                                  ..
                                                                                       ,'     .
                                                                                            ..-.
                                                                                                            @
                                                                                                            -
                                                                                                            1
                                                                                                            7
                                                                                                            .4
                                                                                                             :
                                                                                                             'ç
                                                                                                              .I
                                                                                                               p
                                                                                                               -.
                                                                                                                1
                                                                                                                4ï
                                                                                                                 ;
                                                                                                                 t
                                                                                                                 .9
                                                                                                                  r
                                                                                                                  :7
                                                                                                                   z'1
                                                                                                                     è:
                                                                                                                      .1..1-1(.:,t -.ê1-
                                                                                                                   .:- ...--
                                                                                                                                       /
                                                                                                                                       .-t.
                                                                                                                                        ,2-.
                                                                                                                                           $
                                                                                                                                           ?
                                                                                                                                           -j       :-1
                                                                                                                                                               -
                                                                                                                                                                                  .
                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                         *


                                                                                                                                                        (1(
                                                                                                                                                          )/--4;;r.'q'
                                                                                                                   .                    ., - --           .. .                    .                 .                                     .                                                        .

                     r! k     I
                              k
                              !t
                               7
                               t':.-r.i-IL.
                                                                                                                                             .tE
                                                                                                                                               r4:8
                                                                                                                                                  -12                                                                          .           .                                                                                                                                             .--
            i
            tëk
              dEri
                 lrr -
                   lk/r
                      '                .
                                          1
                                          h
                                          :,:)L.k!sk':.,k.t:,k,.
                                       -- ....
                                                   .
                                                       .        l..,7,:1,.,7- l
                                                               lk
                                                                .               t
                                                                                  '

                                                                                ,4:,t1
                                                                 -..--. . . ,..... .
                                                                                     k:
                                                                                              -- '

                                                                                      k,.-d:Sr,
                                                                                              r
                                                                                              ;
                                                                                              $
                                                                                              -
                                                                                              ,1
                                                                                               !
                                                                                               :;1k..-;'k
                                                                                                   .-.
                                                                                                        !
                                                                                                        r
                                                                                                        '
                                                                                                        ,j
                                                                                                         .:
                                                                                                         r.
                                                                                                          -
                                                                                                          1'
                                                                                                           -
                                                                                                           ,
                                                                                                           kl
                                                                                                            (
                                                                                                            -
                                                                                                            :
                                                                                                            1:
                                                                                                             E2E
                                                                                                               l
                                                                                                               -.
                                                                                                               't
                                                                                                                ,k
                                                                                                                 . .,,,:J
                                                                                                                 l
                                                                                                                 L
                                                                                                                 -I
                                                                                                                  -
                                                                                                                  i.
                                                                                                                   !'
                                                                                                                    ;!
                                                                                                                     -
                                                                                                                     kr     l .- .
                                                                                                                                 -I
                                                                                                                                  ;
                                                                                                                                  Ei
                                                                                                                                   -,12,
                                                                                                                                       . .- . .                    . . .- ..-
                                                                                                                                                                                                                  ---
                                                                                                                                                                                                                                                                                         .--....                     -

                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        .                      .       .                -........ -- .


            $m.1-- w' ktJ
            1                    .-  'w.kerem  '       '

                                                     .ke.p.
                                                       ,.
                                                             '

                                                                      !, $.  :.
                                                                              i1-. -           ro vI-oct.â- kfp
                                                                                                                                       ,.,-
                                                                                                                                          :.-
                                                                                                                                            t:;.-.d::4-,k.:.-.-.,-Irhk
                                                                                                                                                                   .
                                                                                                                                                                                              , .... -...-,-..-              -.               . -.-..
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                  .            --
                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                     ...- ... .                 . .-       .           .           .. .




                         uez.
                            1
                            -0
                             ..
                              4.
                               v.
                                'w   1
                                       .

                                       .
                                         '-
                                          e/     -w     k  '
                                                             .           . .. .-
                                                                                                                    .'..'..10   .
                                                                                                                                       .-re-   ùz.'
                                                                                                                                                    m-    l,zraloee
                                                                                                                                                          ..                                                    -'                    .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                  .. - . ..


           --' c,#      .
                                           .
                                                               @  ux. .        r1,,    ?'  e
                                                                                           'c ,#/
                                                                                                z' gur  w.t
                                                                                                                                              '
                                                                                                          lkA.-e-pl-vt%.,-b'41c-at', co.nk,,--.bb
                                                                                                                                -            .,
                                                                                                                                                                                                                                                     ..                            .                             .
                                                                                                                                                                                                                                                                                                                           ,.


                                                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                                                                                                    .                           ..        .
 Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 123 of 190
                                                                                                                                                                                                                                                                                                        Lfhybl-t'l




                            I-putsztBlosx ouf1.e.
                                                -. c.
                                                    ,.stilt-
                                                           jcpsg-
                                                                i
                                                                nj-hecacM..- .
                                                                             -..          ..       . ..                                             .
                                                                                                                                                                                                                                                                                  .   - -




             S,  t.8rxtwlswstilt-oulsiâvlkr.meâi            .
                                                            e'lxae c as t
--
 .
 -..-..-.-..-  g      )     (y   y        mo o j rj                          -?e ecx.itea
                                                                         .
                                                                                                                                        -           .v
                                                                                                                                                                                                             -. .            ..

             f Vt ea -...-ag.            g
                                         --                                             .j
                                                                                        y y.
                                                                                                                                                                                                                                                             .


                                                     xy..y4:.
                                                            oiqy- wk .
                                                                     yjj.j
                                                                         o- j.,.j                                                       .                           .                                .

              eh  qk
                   .-..
                      3.-.s.-l
                             .
                             1- ô.%...ouk ke-âi2.n,t?lqœ .-.... k.ôo,o,.inkc,l                                                                                                                                                                                                .



                -
                tr              -
                                                                                                                           . . . ..
                                                                                                                                                                                                                                  .--

             r.s li no.,.h-vesroc%J-as.ot- ck.yl sd.x.,&.G o-l eI-o#icm.rk
                                                                                                                                                                                  .                  .                   .

                                    -.                                                                                                                                                                                   .
                                                                             ..                           ..                                                     .                          ..

            ntlcyl s k
                     ..t.- k0?t$.
                                                                                                                                                                                                                                       ....-        .
   . . . .. - . ......- -
                                  -em.. qq mv,-k
                                             -
                                                   .(,ke16 11-.c5..r 8,
                                                                      s,ons'p'ww. 4..ole.;-(.
                                                                             - .-

                            Duon'' 2lh-   ;x1',m,przxoo-kegt-xk,' i?cer n-,
                                                                                               '
                                                                                                       .-.- .., ..-.                    .       -. - . . .. .               ..,,-                    -        .. .   -..                                .                         .             .



                    4t xoc-e/m.,1e t  .  .
                                         &  a#
                                                                                    '
                                                                                    on' siaAtq
                                                                                           .                                                .
                                                                                                                                                                                                                   .         .     -.       . .          ,                .


         -..
           -=kqrv,a                                 .â..l
                                                        x
                                                          r-vur  J    ccm       Q.g 1.h.qt.,                           .                .                   .
                                                                                                                                                                                                                     .

                 =- s
                  6 $ .
                      s  aïe ,Twt a  . sk  iiellog:1 %,fe
                                          e-                  ..
                                                               qœ ah1 60% .  1.fM.esT              .
                                                                                                                                                         ....           .
                                                                                                                                                                                                                                                                         ..




                       ..t.s.
                            ic41.l
                                                                                                                                                                                                               -                       .        .
                                                                                                                                            -
                                 J..-r r#l
                                         .
                                            :-.h-ec-oufo.-'
                                                 ..- .
                                                          -> erôfnc-..V.c--s
                                                                           ,n                                                                                                                                                                                    '


      .
      -.
       --...ôG.-<, -- w,  'c.
                            e.                                      % 1.4.- f.
                                                                             ,
                                                                             4.j. 4u0fâ.
                                                                                       --.
                                                                    ..                             .,..
                                                                                                                                                                                                             .- ..                                           .

                              %
                              ...e.,nuue5&.iJ-.    %
                                                   ..-
                                                     V
                                                     ..cte> - ,
                                                              % q.o.-    .

                                                                                  $                        ..


               1.-Ef 1.s%..y..
                                                                                                                                                                        -.                           .   -                        ..       ..



              yho, $en
                                                                                                                                                                                                                                                                     .   ..-

                                     -e41h..> .-A.V.ec.V e s.
                                                                                                                                                                                                                                                                                            -
                                                    .
                                                             ecok:i' lme hv k :s.
                                                                    ..              .
                                                                                                                                                                -.            .

                          ,ou tk.cùuifio tp: .:h  . .
                                                                                      -                                                         ,
                                                                                                                                                                                                                                                .                . ..



            bfncesV.' nsea yel                                  ewas ye l,   6 r'   u hs
                                                                                    .                                  .
                                                                                                                                                                                                 .



    .
                            .
                                            icc k  Ekf ecc oske i
                                                                ofotm,  +e  AF.I.a                        -                    -    .

      ,....A yo
              rVeuu v k.4
                                                                                                                                                                                                                                                             .           .




   c.'
     .. .eiiecsmiouje
               scpœi
                    s u.
                       te
                        cl
                         -
                         ta
                          .
                          %c.oM
                   / r.DcCasToo
                               rc
                                n
                                o
                                no
                                 .au 1
                                     .
                                     .
                                     s5
                                      .h
                                       .
                                       %e
                                        ti
                                         .-
                                          eLt
                                           ot
                                            ,l
                                             sg
                                              eh
                                               n
                                               Gec
                                                 a
                                                 r
                                                 u à
                                                   .
                                                   x
                                                   lt
                                                    '
                                                    ,

                                                    +t
                                                     el
                                                      .
                                                      .                           -




                                                                                                                                                        .                               .
                                                                                                                                                                                                                                                                                                    -

                     m5
                     '                          amcov k.e1,
                                                          t,$.,â xil;czsneerxskej                                          .

                       0,œL kss4 :gs ck> rfye,cj? I resjoôzeâ1or
                     Dr G. CO. k s                                    ms..l-lanson.
                                                                              -.
                                                                                                                                                            .
                                                                                                                                                                                                                                                    ..
                                ,
                                          haason inL 'tkeoF irec#a-tio, a.(11                      ,.
                    ,
                     us .-catt4 -Tnr .. engoccinnbgjlgg. o'
                                                          nl-nt-v >J.
                                                                .
                                                                       ,vj gxcï            .
                                                                                                                                                                                                                                                                                  . .



                     i
                     ntkl '
                          sevpâ                             .
                                                                                                                                                .
                                                                                                                                                                                                                                                                                  -




                   inlech c pecaltkso9p< acq,1 > ,6:
                   Fq&          .
                                                     pvtace%;,4eVxoy
                                         ettau'AeGds#'
                                                                w



                                                     .fa- k%r<in aM.foe.x a correct.                            . .            ..           .                   .                   .
                                                                                                                                                                                             .




                                                                                                                                   :7 J
                                                                                                                                      -                                               2073
         Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 124 of 190
                                                                                                                                                                                                                                                                                                                                                          Ekù;t);-f




                                                         J      an y6. H' 4., r-n ,=..'F..b-oz.
                                                                                - . ,.
                                                                                                                                                                                                                                                                                          1.,'                      ,
                                                                                                  .-
                                                                                                       l.
                                                                                                        +
                                                                                                        . ...-#.,m4.:-.C.,us lc-.-. '&,tr <.p..l-
                                                                                                                                             . ..- .
                                                                                                                                                .c.
                                                                                                                                                  n                                            -                                                                  ....                    .                                     .. -
                                                             Y0.
                                                         <....
                                                             -
                                                               /..y/W.
                                                                     .A.. d.-.cF.-lth.#u o -n.b.EK .-y.
                                                                     L                                -- -
                                                                                                                 o.
                                                                                                                  f.,Pr
                                                                                                                      ....
                                                                                                                         %j
                                                                                                                         - .uJ -w ..4er
                                                                                                                                    . . ..
                                                                                                                                       .....-rH.y.
                                                                                                                                                   .
                                                                                                                                                  -....                                                 ,                     .
                                                                                                                                                                                                                                                                                           .,                                             ..
                                          ço.
                                            ta-zx'
                                                 -zl<J,5--
                                                        4.-.           .
                                                                                                   -r .tf='.
                                                                                                           1-.*.. ,.
                                                                                                                   -4N..                                                                                        -
                                                                                              .        -         .
                                                                                                                       b.-f.> .                            ..                                          ..
                                                                                                                                                                                                                        .z eN
                                                                                                                                                                                                                            ..b..ts-+, . X..
                                                                                                                                                                                                                                           >.k-.                                          n/
                                                                                                                                                                                                                                                                                          . .z..
                                                                                                                                                                                                                                                                                          ,    x-)<-V.pup.
                                                                                                                                                                                                                                                                                                         T.t*a                                     .
                           ..- - ...
                                   - .-  8.&.
                                            b.-V.- -
                                                   b%                            ..      .- .6+
                                                                                              .'
                                                                                               !>E.
                                                                                                . R &Eo..r-.,w .---.
                                                                                                           ..                       .    .


                                                 5..
                                                   T
                                                   ../Y ,-.
                                                          F,
                                                           o ?1.
                                                               >,-.,x)ç p .ov..u R.M- b.l'o YVse&.QARk'R..o@-.*.,.,
                                                          *                                                      U4> .- R-      .. .. - ,>
                                                                                                                                                                              .
                                                                                                                                                                                                                          -                               .                                            '
                                                                                                                                                                                                                                                                                                       ..                             .-
                                                                                                                                                                                                                                                                                                                                       ...--
                                                          13R .yuos- u.F.
                                                                        4 v.->=.nrewFom -B - .
                                                                                        .
                                                                                                e.>-
                                                                                                   RxL..lc co> z& ...- .., .= .-....--
                                                                                                                     >                                     ,                                                        .                                                        -                                          - -.-                          .-.-
                                                  L aIrtea -w t * k    11Lu pu xöu:*> 1..lo.xw b.l.$/tac.b
                                                                                        . .            .     .                                                                            ..
                                         /#                                                                                                                                                                                                                                      &> e.rb o r'u
                                                                                                                                                                                                                                                                                 .
                                          . ..
                                               -tw#.f.
                                                     A.-
                                                       8œzq'
                                                           t
                                                           s,
                                                            s*
                                                             .N>.
                                                                /-
                                                                 'à.
                                                                   -'
                                                                    *-.
                                                                      b.                                                                           .
                                                                                                                                                                  tL
                                                                                                                                                                 ..
                                                                                                                                                                   e .l.,..2.
                                                                                                                                                                            J..
                                                                                                                                                                              Y.u..
                                                                                                                                                                                  t
                                                                                                                                                                                  -m..
                                                                                                                                                                                     Q>J-(ö4.-k. .-                                               .                                       ..               4.  œ6..-
                                                                                                                                                                                                                                                                                                                   't
                                                                                                                                                                                                                                                                                                                    >..
                                                                                                                                                                                                                                                                                                                      E.
                                                                                                                                                                                                                                                                                                                       ,'
                                                                                                                                                                                                                                                                                                                        ......
               -    . ....- .-.-.- -     e. .
                                            > -                        q
                                                                  , -. -       . -. o -.  >.Y
                                                                                       Eo-. t
                                                                                            . . Nl4p
                                                                                                   Jx.--> #.z.oG lz<-2-z-j
                                                                                                  .aK61  ..6.rfN.--â5l< b-z.)4= L/x)9.I.        .-                                                                                                                                                    .
                                     a7/ ../.
                                            d lAl o s...l,# Jb-
                                                              u- a.
                                                                  .
                                                                    .
                                                                    c a  .     . -.- 1
                                                                                     -.!
                                                                                       r0-
                                                                                         t-
                                                                                          >
                                                                                                   **
                                                                                                                                      'J
                                      e'
                                                    1                                       -. . . ..,l
                                                                                                  .
                                                                                                       -
                                                                                                       % -.o.
                                                                                                            N
                                                                                                            .-e-z.A.G aö.#-..P.,.E...,-xb-l= >ltc/k
                                                                                                                                                  ..
                                                                                                                                                   -.                                                                                             .
                                                                                                                                                                                                                                                                                                                            .
              ..-    - - ..- .- .- -.,
                                             a. 1. K.Lh .4.ï z.
                                                     .
                                                                 .X#g..ï-o#. & r-w7---l-r.<d< .Iw.7 . . - W..
                                                                                    .
                                                                                                                  c&..!-.fr-a-G j<& > ..R l.4
                                                                                                                            .                                     ..
                                                                                                                                                                                                                                                                                                            .
                         .-..--..- -..
                                      5../.* N.   -l-<F.+rh-To-.Sp.6 csaM ons- .5cF>M .-> . e..6 E= ..t4u          . .k
                                                                                                                      = --Pz.c:.     5c Aeuh..w                                                         .                                                     .                                            -
                                      H qb.  x -l-R.e--0wx- us,.s .%%yow ztauo vo > cro                                                                                                                                                                                                                                                   .

                                                                                            vz.as-ov ftb
                                                                                                 v.:rm-nw
                                                                                                        - m l.N     ...> tsIsL.vww..'.-                .                          .

                                           zz!e > .w...z= ?'8.r .I#.ls rf>1s t&e5 ' z+..R.D
                                                                                                                                                                                                                          .                                                  .                                 . ....
                                       #
                                       'r ..                 ..                  .-                                     .
                                                                                           o & l6q
                                                                                                 .:       w .ot.o& && :* .r.N ->q
                                                                                                   .rlN e.,                         ..
                                                                                                                                                                                                        a                         .                                                             ..                                        - ..
                                ,---ELYfELWLM G.b-.I.I1?rC AR ERAL 1:>:% * 1       ' * 03 $.ow.               1
                                                                                                              %      a-=
                                                                                              &lNu..&w
                                                                                                    . $A rK -; uTxiz                                                                               .
                                                                                                                                                                                                                                                                                     .-                                     .
                    ,. .. . -       5'Téb7)ïto<.V Iu#AlœnG)+ Q ..
                                     .
                                                                  * &.5w e * .Ny .+ .l L* b :.G,V/.
                                                                  ,                           .
                                    *+                                                                      T* 4 M Jw './ . -                                                         .
                                                                                                                                                                                                                                                                                                                   .

  -                                  Al-sbe J.lâm./o .!/ô,J.144, 'o fxo .T&.h/o lr?-Y <bR< ro Q=<z* fV ë .t>6 q
                                                                           .
                                                                                                                            .
                                                                                                                                                                                                                                                                    .

                                         L&F' r-N # 4 w!b > <o om &> b..5.= ,5- m :sx.
                                                                                               r-c/r/ a'        ta o
                                                                                                                   lom rkcœ joï
                                           % a Pc plo sa os'> w sjw h rx..wrote o
                                                                                  s.u.erow odaaozts rs .v                                                                                                           .
                                                                                                                                                                                                                                                                                          .                            lz- ro.
                                     > -boi%%DW -s-Ig- xeL> /1r
                                                              l04
                                                                ,Lx'C û-* .
                                                                          #<omABt  L.
                                                                                    >w
                                                                                    L                                           .
                                                                                                                                                                                                                                      u.
                                                                                                                                                                                                                                       s<$7.H6/M. r,fe
                                                                                                                                                                                                                                                     p.- ,4,.
                                                                                                                                                                                                                                                                                                                                                   ...
                                           b&z< uc. - wro.ko tulallla u ja 6
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                            - 01.
                                                                                                                                                                                                                                                                4z                                              .                             .

                                                                                              ..4
                                                                                                Q - .. ,&5 t'   tx D E-
                                                                                                                      A tw - ' .5re'o . ,&.
                                    W
                                    .m tK .M Lgy.I.i&-W .# -f        . 5 ).   JK w ib l.
                                                                                                                                  :                                                                                                                                                  .


                                    2                                                           1c..co..b.p> :8> -ë-. 'lp.
                                                                                                                 ...              ' '
                                                                                                                          E -m .7rL
                                                                                                                                  J< -ön%x , Ia <
                                                                                                                                                z           ..

                                      tv -iN -r7 TM /uc .&      .. .
                                                                  ,
                                                                     D.N 60=? -,..l< .W. uJt$.    .
                                                                                                         /',
                                                                                                           -za6m c.a.Lt.r'D         T'        ..
                                                                                                                                     A .R-D /a-.                                                                          .                                                          .                                  .
                                    A,-b..P-VoOE V->.& X...-..Y
                                                              l
                                                              .- ...-n<
                                                                     ......- <0v
                                                                      .-              o  s a
                                                                               ... -j.. . .. -
                                                                                         .     ux vo  zz
                                                                                                      .    rro u
                                                                                                               a            .
                                                                                                                                                            .         .               -        .       .         .        u   shosr- œ tm
                                                                                                                                                                                                                                        ' m Jm t4& i bes
                                                                                                                                                                                                                                                      .                  ... ..,- .                        - ... . .....              .           ..
                                ..   C.o..F..
                                            u
                                            ' bI,4 4 .../ re Q .
                                                               ëw> Y/4;p ro-.> < .:
                                                                           .   -.
                                                                                    ro.e- b a% .                                    .
                                                                                               u.7N öb
                                                                                                     .îp .
                                                                                                         swm -qtrlk rWe                                                                                     ..
                                                                                                                                                                                                                                                                                                                                ...
                            .. .     S./.
                                        r> Tka.o ).o * LY- FolR-Yd& K ro D.   cN < b t.J> 1u+ P K 2< a sh50 .                                .-
                                                                                                               & vngl<oa'z                                                            .
                                                                                                                                                                                                                                                                                          .
                                .
                                    :> cN -M >KK&.?     7. 51/M # Au.j--
                                                                  -
                                                                               -'rro aQaav - > .M.q Foa rrAs lM ..- .
                                                                                                                                                                                  .
                                     lix ëR                                                                      ... > Tt<
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                               .

                                              e b .> lM M rœ & &G 'T(   x Y8KU & R> bo > 2& N .u b# m éoa .         .
                                                                                                                                                                          .
                                                                                                                                                                                                                                          .                                          .
                                        . 58* # 'rydF.u rœ k y/ozvb or ro r.sLecvE m w o t+quv                                                                                                                                                                                                                                        .



- .- -   -u
              )-                                                                                                                                                                                                                          -t
                                                                                                                                                                                                                                          -yvvsirso aslwY ave
                    .- .- - .
                                        a* Js> ..
                                           .    G&r S- r - bH
                                                 .
                                                                                                                                             aV b To.% .
                                    # >T#                                                                                                              o .o#< > 44 .<utg< 0< qsibNea
                                                                                                                                                                      -
                                                                                                                                                                                                                                      .                                                              ...

                                                             ö 5ak'
                                                                  . W..
                                                                  M   n c urlxppb'rb zxv.z.wJ7rH                                                   . w-                                                     .+œ ...-......-- -                                          ..           -        .,- - ,.- .-               .-
                                         f-nrf?o/ ouK AM lugt,o S/M /Y Ac a :ö D /                                                                                                                                                                                                                  ..
                                                                                 rA.J W s-                      .
                                                                                                                                                                                          .
                                                                                                                                                                                                                                              Aiw &m
                                                                                                                                                                                                                                              .                                          -tulvAtn4o M T
                                                                                                                                                                                                                                                                                         .                         .
               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 125 of 190
                                                       Tt7qn m<ccx
                                                       !
                                                       ,
                                                                 kH sch kl&(?%                                                                                                                                                                                                                                                      ExAiôit



                                                       iexaa.
                                                            t-H
                                                              -.
                                                               u
                                                               ....
                                                                  r.as
                                                                    . sN-.
                                                                     -     --oo rl
                                                                         eo%     -G.
                                                                                   e-cza'-
                                                                                         o.
                                                                                          n-Fxj
                                                                                              .z%.-
                                                                                                  e.
                                                                                                   l/.
                                                                                                     #Eg.
                                                                                                        1-f-..e.
                                                                                                               r
                                                                                                               -
                                                                                                               j.e.
                                                                                                                  z.
                                                                                                                   l
                                                                                                                   !
                                                                                                                   c--.-----.
                                                                                                                            ---.
                                                                                                                               Exki
                                                                                                                                  $-1-                   .                                                     -




     1
     b                                                 -1
                                                       .-                 l
                                                                          '
                                                                          s-
                                                                           v.
                                                                            w-e-tLeoia8-l,.
                                                                                          ,
                                                                                          '
                                                                                          -s
                                                                                           .-
                                                                                            k.
                                                                                             e
                                                                                             .J--
                                                                                                1 r,t j$ -'vJx.--oîs.ex.(z.ct.(-h-..rw.s
                                                                                                                 .- -                  .6
                                                                                                                                        .-v
                                                                                                                                          ...ea1,
                                                                                                                                                .-.,:
                                                                                                                                                    -.j
                                                                                                                                                     .-.-.-..   --.    - --                                                           .- -
                                                                                                                                                                                                                                     .
                                                                -            1               ' l'ltz ' (s%œ-Vsu..*-.
                                                                                                                   -----. -.-.
                                                                                                                             -.-.
                                                                                                                                -.-----.
                                                                                                                                       ---.-.-- ..---.-...-.-,-.- .-
                                                                                                                                                                 -                                                                                                                                   -

     I
     I                                                                                     '.
                                                   ;                                         ay 5-.-4.-Y.
                                                   ' Qe&
                                                       -..
                                                         -J                                      ..     cakis-
                                                                                                             J-o
                                                                                                               ..
                                                                                                                n
                                                                                                                -.ds-5C.
                                                                                                                       1.
                                                                                                                        v
                                                                                                                        .-G
                                                                                                                          .-                                                      ...                                        A-#-
                                                                                                                                                                                                                                'J
                                                                                                                                                                                                                                 .-.
                                                                                                                                                                                                                                   s'
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    s-
                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      3.--Y.
                                                                                                                                                                                                                                           e--
                                                                                                                                                                                                                                             ç.
                                                                                                                                                                                                                                              o--%e
                                                                                                                                                                                                                                                  .-6
                                                                                                                                                                                                                                                    .-d
                                                                                                                                                                                                                                                      .-.
                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        --ù.er-2D
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                -.1
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  9.- -
                                                                                                                                                                                                                                                                  -                           ..-                        .                             ...
     '

     !                                         1
                                               ' u/k-.éttt.-b
                                                   .

                                                   '
                                                                    .-,-2090a.-20- sex 'za rxt
                                                                               .
                                                                                                             '

                                                                                                           -.-
                                                                                                             $.
                                                                                                              -
                                                                                                              xta
                                                                                                              .  -.o'
                                                                                                                    t..re  .qo-v. -o.o..c
                                                                                                                                        ..s
                                                                                                                                          .q-.-ov ...e
                                                                                                                                                     -.
                                                                                                                                                    -.
                                                                                                                                                      c--ft
                                                                                                                                            ......- -..
                                                                                                                                                          >...
                                                                                                                                                             cà--. ---
                                                                                                                                                                  - -
                                                                                                                                                                        -
                                                                                                                                                                        1
                                                                                                                                                                                                           -             -     ..                                                                   ..




     '
                                               .
                                               a$lt/vc
                                               '   '
                                                              iel k, '
                                                                     ,--.v-.    a-ôce'< rc,- --: s.cc.k-...7.      -.0 .-- -.  r-ci-t ..       h..as,z!zl- --..-.- - -
                                                                                                                                                                  .      . - .- .-                             -                                                                                         . -


                                                               â ecut   -qe            nL.
                                                                                         $u .x o-.      o-vce.-y
                                                                                                               .-
                                                                                                                .-c. i.
                                                                                                                     -  œ' ., (z-
                                                                                                                                ï-t.'      cm-o-n     . -tk-.--, -.                     .,             --. -



    l                                          '6. V-
                                                   '
                                                         &4:k;.
                                                              - .
                                                                Y
                                                                - -
                                                                  &.U
                                                                    .e -.
                                                                        m- ,.
                                                                            e  -R,. œ
                                                                                    .  h
                                                                                       -
                                                                                        -.
                                                                                         -  a.       -.%
                                                                                                       ' -œ à-=O.
                                                                                                                -  n.
                                                                                                                    -.
                                                                                                                     . -
                                                                                                                       / g  .r
                                                                                                                             .a'.
                                                                                                                                -
                                                                                                                                l- -L     ->   .
                                                                                                                                               - J ..  -
                                                                                                                                                       a.-
                                                                                                                                                         ,
                                                                                                                                                         .
                                                                                                                                                         - -
                                                                                                                                                           - . .
                                                                                                                                                               --.- ---
    1-    -- --- .-- - ..- .- ...- .- -.-      ver  -ô.
                                                   .- aà-s--er
                                                            -  xa..l'
                                                                    no-- cm d.   -. cr-/zzl.h-# 'A--
                                                                                                   t
                                                                                                   .---s. - .   > .-z                 M-.   m.,-.
                                                                                                                                            .    :..-Om                                                                                                                          .-       -                                  . - .- - -         . .- .--
                                                   ,
                                                                                                                                                                                                                                                                                                                        '

    ù
                                               !
                                               1 lë ocL1lssw-t-
                                               .                    ,ale..>-.-ùte $ .
                                                                    '              -    -
                                                                                        r
                                                                                        -ev.-i
                                                                                             .e-
                                                                                               uu-o. /vï yenigj-..ea,(
                                                                                                             -                  .$
                                                                                                                                 -s-cz-co-rJ -&
                                                                                                                                        .                . -- .                                                                                                                                                        .. .. .- - -   .-        --    --
    i
    .
                                                tw-.
                                                    s :v-e -.-a-1 cea.-.-f)..,'y-ms-e-1'   h.c2 ks-. s-zqiv?-e
                                                                                                             .      ..0.:1-  ,b.-To.-m.e.      u.-,.-T.
                                                                                                                                                .       ---..-                                                           .-                       .-                                                                                  ..- - - --      -

                                               l'o
                                                  d.-1 .    -w-e.
                                                            -   +-.m1n-o.---   vt
                                                                                -/
                                                                                 .-t-
                                                                                    eA gaois-,    -.
                                                                                                   -1
                                                                                                    -clec. t-.-.-a-- -.1o -'                    -u. J--.-.--------..                                                                        -

    I                                          e fh
    1                                          : &c'-0j-.- ,..... - 0-u cee-te<.
                                                        - ..                             gx 2 i,51.        e.
                                                                                                            -
                                                                                                            eo. .-   t .      >e-.
                                                                                                                             - --     t
                                                                                                                                      '
                                                                                                                                      -c. <
                                                                                                                                          .----.- (      xy..'---                                 -                                                                                                                     .-

    l
    à- .--...-
                  !
                              .-.. ...-....- . 6,'
                                                  -.
                                                   -...
                                                      -L-
                                                       .-'.
                                                          -
                                                          t.
                                                           @-M--V-.
                                                                 .
                                                                  XT >.--..- 2,. 2
                                                                                 .. y
                                                                                    --%. -c  -.y-j@-j.--u
                                                                                            tM
                                                                                             .          - .4 ê-o.j              nj
                                                                                                                      .--.œ...fz.
                                                                                                                         -       .               cg.(Acg  x
                                                                                                                                                                                                           ..-                 ..-   ...-       ,.-       -                           ..
                                                                                                                                                                                                                                                                                       .--      - .-       - . ..- -            - -- .-- - ..- .-.- -

                                               Z
                                               ' KG 6&- ....-.-. .-/YS..
                                               '                                  ff-(J-D-y .. Ix
                                                                                                -.l.
                                                                                                   Jt1I1. -Y. .-&--t.    -Rj-','.   X-X-(zJG.
                                                                                                                                        . ..- ..      Y.V o. -.
                                                                                                                                                              --...----                                                                                                                                  .. .


                                                        1'/.             tf'cat'
                                                                           '
                                                                                     fl                                      ''         -

    I
    i
    l              '(     L.
                           -
                           IL
                            t
                            /-
                             ï.
                              4
                              :.
                               .
                               It
                                -
                                -t.
                                 .,-
                                   ..c-.--
                                         '
                                         .o-
                                           . .v.
                                               l
                                               -u:z xyec'
                                               -                       te-na..-:- -s    ---
                                                                                          aor, -k    .ec.-J.  1,e
                                                                                                                ..
                                                                                                                 --s   ,-0...
                                                                                                                            &,-aJ--.     --.-.---.-
                                                                                                                                                -

I                 c'          'ne
C                 î.              â-o-'-.e'...'
                                  '              a.-- t
                                                 .
                                                 ?               cz.-s-a
                                                                       --(2
                                                                          .
                                                                          -a'-v  ..  aja--?. -:
                                                                                              -..
                                                                                                L-/--u-- c
                                                                                                         z.=e- -ct..         -.j.
                                                                                                                                z-.J'.                   - .-                                                            . -                                                                                                     ..- - - . .,- - .- ,.


'$*               r Sf t-       f.g/ r ' a-      n.J-.-.-f               'w'       ' fz-e d.ç
                                                                                            ..c./...-N..e $--...
                                                                                              .o
                                                                                             - .. -        - . .. ...   -ô-fpY. .     1                      .. - ..-     ...,.               .       -        -    .-        - - -       .,                          ...... -                                          .-      - - ..-.- -- -. - .--


1
i              ' '
                  .
                  'f-r...- -  1oi..-Q.X..-M.. -v  'û..t
                                                ..)   e.-q-t..-l..)..Ca-.t
                                                      .              .   '
                                                                         .
                                                                         Q.n
                                                                           -.o.--Jc
                                                                             .       --e
                                                                                    ..  -we
                                                                                         .--dt r     z-kg-   s..
                                                                                                               ,J.   ..-         .    -.. .--.- a                                                                                                     .           -                                                                   .


;
L
'
 -----.-..
         -.
          -.-
            G'...t'
                     -8- (.,
                           .
                           A.p.sC-. -.--?..-/,
                                         -e  . -1.,.
                                             --.    J.f.-.   e/.1.-.---t -  -t0-0..,fg..-k t
                                                                         &-u-               pf' a.-t.-'
                                                                                                      .
                                                                                                         c
                                                                                                         -e
                                                                                                       -..  ---c
                                                                                                          .-.    :.,.(s.
                                                                                                                --     ...-.
                                                                                                                           ç /
                                                                                                                             ,
                                                                                                                             '
                                                                                                                           ..-..g-u--.
                                                                                                                               --   'fo
                                                                                                                                      --o
                                                                                                                                        -.-,.--..
                                                                                                                                                -..-..---.                                            .-             .
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                .-.- .-     ---. .-           .

1
1                -em-  ...
                         e.... .
                               -ul,
                                  ..'.s
                                    l  ,-.
                                         Ia
                                         '     .
                                                erc c-/           e-ss l..-n 6 Y ln.      u4-,   .        - ....-        .- ....-       ....         .          ...-        ..-         -.--      -        .- - -             - ..    . . ....- .-            - . - -..- ..- - - - - .-,.- - .- -          .-.- ..--    - ..-..- -        ..-    --- - .




l

,                                                                                                                                                                                                                                                .                                                         /
1-      . - . -.. - - ...- - .- ..- - - - ..    A% . e.C
                                                       .-.----Jz - . C..M--.
                                                             .
                                                            ..                 *./-1.J1-.-E A..--
                                                                                                C .-.
                                                                                                    O------C.-1.
                                                                                                               /A.N--@..C  .-5..-.6-u.. .- 0d
                                                                                                                                    .                                                   . -                                                                                           .                   - -    - - .- - .- .-.- - -....- -.-               .
I                                                                                      ...

'                                           eVX          e ao               I-qss' e Cœ n GJ             s E t  /.q .- .:n. -.f        .
                                                                                                                                       '.
                                                                                                                                        b.:'tJ.e--is'
'
t- -.- ...-
l
                - .. .- -..- . ......-- - ..ou...5..1.       <.....0 e-
                                                                      .
                                                                      -o....).c.c-
                                                                                 7o'.-.
                                                                                      '
                                                                                      r..
                                                                                      . o..
                                                                                          1.-'.
                                                                                              c-M
                                                                                                --co a.-.-e..o.J
                                                                                   ..- . - .... -.-
                                                                                                                   ..(a-,.-.
                                                                                                                    ..
                                                                                                                           -)----.---.-.
                                                                                                                             .
                                                                                                                                       --...
                                                                                                                                           -.....
                                                                                                                                                --.-.
                                                                                                                                                    -                                                              ...- --                            . ..                                                             ..- - .-.....- ....-.-.- - - .,
1
p
j                    .-
;                )        '
                          *
t
1
               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 126 of 190
                                                     4ohn fYltzolck Yö l!œ                                                                                                                                                                                                                                                                                                                             Dxhibit



                        -
                         )...
                            ---,.-..1QrYo0e 0.i5pzœgtioo--Fiyc.k.o 1cct-E<                 . ....

                        .
                        w-
                         '                          # jj
                                                                          ert.
                                                                             eec(es.--.-        jj
                                                                                                                                               .                                                              .                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                      2:
                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                       r1
                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                        .t
                                                                                                                                                                                                                                                                                                                                                                                                         -k
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                          i,
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                           q'
                                                                                                                                                                                                                                                              '       -
                                                    *              '
        - .-   .-   -
                                                    '-.- 11 !.s.--œ.e1              1
                                                                                    ..
                                                                                     -
                                                                                     k     6lif
                                                                                              -.
                                                                                               i6
                                                                                                ..
                                                                                                 -.
                                                                                                  ()'je.
                                                                                                       c.
                                                                                                        l1 h %.-
                                                                                                               t
                                                                                                               .qs.
                                                                                                                  tl
                                                                                                                   '
                                                                                                                   sk                                                      '
                                                                                                                                                                                  ...-.-i

                                                         f 110f&.o..0.e-rdwgùcem.enf e.rl ôc...eo c.-u.te.,.-(  -l1.1k
                                                                                                                     -.e
                                                                                                                       .4-J'
                        .- -   ....- - ..-.-                  . ....                   ., . -.-

                                                                                                                           sr.
                                                                                                                             ap.
                                                                                                                               f
                                                                                                                               .t00                ..-- -      ...- -      In.. e-.
                                                                                                                                                                                  v     -e   .                                   - . . ... .                      . .....                     . .                                                                             -                   .. ..
                                                                                                                                                                                                                                                                                                                                                                                                       '

                                                                                                                                                                                                                                           ,.
                                                                             .
                                                                                                              gh.:,
                                                                                                                  0.-
                                                                                                                    .
                                                                                                                    1-r-oA (ea d i0                                            , ...., .,.- .                 ...       ..       ....                                      ...                             .                                                                . ..
                                                                                                                                                                                                                                                                                                                                                                               .. .., .

                                                         h.s.v
                                                             i
                                                             .o.t4..'.
                                                                     ca(.-.u. ) ck..
                                                                                                                                                                                                                                                                                                                                                                                                      ,. .- .-- ..- .-
                                                                                                                                                                                                                                                 '

                                                                                     0.
                                                                                      V..-
                                                                                         'c &t r-e e    ..
                                                                                                         c'
                                                                                                          ï'
                                                                                                           ,
                                                                                                           S-.
                                                                                                             ka.        .                 .. . -.
                                                                                                                                                                                                                                 . - - ....
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                              -


                                                     cl            lro-fiol)...-G-        -                             .-    ,. .   .-œ.
                                                                                                                                     S  l
                                                                                                                                        k*t.e.
                                                                                                                                           .
                                                                                                                                                                                      *
                                                                                                                                                                                      .
                                                                                                                                                                               . ..- .,.
                                                                                                                                                                                                                                                                               .- .                           ..-       - ,.-. .
                                                                                                                                                                                                                                                                                                                                               A.
                                                                                                                                                                                                                                                                                                                                                j... . r,
                                                                                                                                                                                                                                                                                                                                                        --
    '
    '                                           '
                                                     ZPO
                                                       -1
                                                        --t-
                                                          ---LA..-..,.--.1
                                                             - .
                                                                        '
                                                                       .-29
                                                                  tkr.o k 11 23-T .te x,
                                                                         ,
                                                                         .                              ' oa$syl-rono bc nc,   .- - ..- -..- .-.... .

                                                 foitl.fe.aacr.alel
                                                                  c   >.1uj.
                                                                           ...
                                                                             --
                                                                              ...-.
                                                                                  ,..--
                                                                        -sN czd/ e - e/ -.
                                                                                         -. . .
                                                                                              -
                                                                                              -.
                                                                                               .
                                                                                               -.
                                                                                                - .
                                                                                                  .-..-
                                                                                                      .---.....   --.. -.                                             .
                                                                                                                                                                                                                                                                                                                                                                               -                                    .- -        -

                                            lke-. 1                     -
                                                                                      li
                                                            aâ.kik.Iewzls0.m. un.i.0to.-oM  ..j.         --., '   <a.
                                                                                                                    (.Cd.f-e,-bur4  'ny
                                                                                               ..                                                     -
                                                                                               -                                                                                                              .         -.                     . ..

                                               ,
                                               'st;m.e h.                                     .i
                                                                                               ef.-.0:.J ao. zTa#..ca.
                                                                                                                                                                                                                                                                                                                                                                                                                           .




                                            i
                                            ze.o.
                                                k;> i.-o.
                                                                                      -
                                                                                       .-               -.
                                                                                                                         lr.om  .      .                                                                 .. .                .             .                              ..                                        .                 .                                                        . .. ...      . . ..- . . .

                                                          lso-.ex
                                                                .g.
                                                                  e.r.'
                                                                      !éoz      if.
                                                                            -....
                                                                                   - h-tft.        /
                                                                                                   k. ..ev m
                                                                                                     e4     a'
                                                                                                              '2.-v.ltqem.
                                                                                                                         i.iJ.
                                                                                                                             . '  t-.                     .                            - .-               .-                                                          .. ..              .                                  .-
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                                                                                                                                                                                .

                                                   tc.
                                                     ceâ. a-.   gsy
                                                                  .,
                                                                   c  k.ot
                                                                         o  -   -
                                                                                e
                                                                                . e
                                                                                  ...c .'
                                                                                        a.. ' .- ..e-oo-.Q /   .17
                                                                                                                 .-.x;1k 5jï
                                                                                                                                                                                                                                                                                                                                  .                                                                               ..... ...,.



                                             lto rez
                                                  C o o J.-won                                           -
                                                                                                                              .,...                                                                                                        - -
                                                                                                                                                                                                                                                                                                                                                                              .-

                                                                             1
                                                                             '
                                                               &-# . .- 2 î0, f 13           . w : 5j    .,
                                                                                                          4..-..,...  c-u.-.--.-.-..
                                                                                                                                   -.
                                                                                                                                    --.,
                                                                                                                                       .-..
                                                                                      - .- -                            . .
                                                                                                                                                                                     - ..                                         , - .- .. .                     -       .-.-.              .. .,- ..

                                            '


                                                             St                                          Jro ' r.tence:
                                                                                                                 -                                                                                   .                                      ctcr.        .                     ...
                                                                                                                                                                                                                                                                                 - .          ?.E.
                                                                                                                                                                                                                                                                                                 -.-5jt                                       . .
                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                  ,...-. -          -         rî
                                                                                                                                                                                                                                                                                                                                                                               ;.. .. .
                                                                                                                                                                                                                                                                                                                                                                            ... ..
                                                     Cfztsse                 .                             hav'
                                                                                                        4cz,' '
                                                                                                              ôj $
                                                                                                             it'
                                                                                                               .
                                                                                                               dz ..
                                                                                                                   0.=
                                                                                                                 o-,.
                                                                                                                    -.t.>sk:2                                 .. ..                                      - .. , .
                                                                                                                                                                                                                             '

                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                       '

                                                                                                                                                                                                                                           a,a                        r.
                                                                                                                                                                                                                                                                                                                                                                                                      .




                    -
                    '                       t
                                            a)ll.
                                                Y                                      ?           l.e.
                                                                                                    -
                                                                                                       j.ô...eo-e
                                                                                                            . .
                                                                                                                ... *tt-     .. ...-      u1JS
                                                                                                                                             .-Qn
                                                                                                                                               ...J- -Y,0. -...
                                                                                                                                                                                                                                                                  .                                                 ,.
                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                               .. .    .

'
'

                                         aze....
                                               aê. w, J.                                                                          .l'
                                                                                                                                    M... A a   .,                                                         ..                                     ..,-                 .                                                          -        . .
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                        .- ..

                                                            -.c.la,
                                                                  ri.. -iroo.a-t.
                                                                                                                                                                                                                                                                                                                                                                                                       ...                ..
                                                                             ..
                                                                                z'/1.-. an,J..-
                                                                                           .
                                                                                                .
                                                                                                */. :4/%. -secvt/  *4
                                                                                                                    .
                                                                                                                    -y.!s.1t   'v.-e. --.-
                                                                                                                                     .,

1                                          l                      ''
                                                                                                                                                              . x                                                   .                                                      .. .                                                  .                                                             - ....... .- -



t                                       fwfFEs lkecrztte?                                           e l     e  g
                                                                                                               .    .a  0;
                                                                                                                                                                                                                                   '



                                                                                ktt/r 1. u/ltnlolâ hcc col                    y,,.Lpo.jz- ..,.                                                                                                                                                                                                      . . . ....

                                                                     l o'   .
                                                                                                                              y-. ,  0.-q.-.--.--.-..                                                                                                                                                                                                           ,

                                .. .-   5.(e--
                                             *h-X.....
                                                     g.,.   O.1tJY1q.- . l
                                                        Or.C.             *.
                                                                           ,.
                                                                            e...w.1. 1$.. e-/M...
                                                                                                e, .
                                                                                                   'ca%,Jp.p..-i,
                                           1.n-czts-
                                                               .



                                                       7l tu0-p ,ls.n.' lM g,4r
                                                                                      ..

                                                                                                        -        ,
                                                                                                                 - u e.s.J.--'f(a.c.--...
                                                                                                                    ..,. . .-.- .. . .                        .
                                                                                                                                                              '
                                                                                                                                                                                                 .. - ,- ...-
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    .                                                  -.                 .                      .....-                                 .                      .--
                                                                             .-
                                                                                   .
                                                                                   44n,
                                                                                      ..
                                                                                       -t      -- ..                                                .- - ...- ..                        ..-.                   - ..,
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                   ...... - . .. .                       . -. ... - . -




                                                     o
                                                                             #                                  z.-. .y
                                                                                                            a te.
                                                                                                            .,..-         .-'.en-.œ '.
                                                                                                                      - ..n                                                                      -             .--      w-.ns.
                                                                                                                                                                                                                             .:x.'
                                                                                                                                                                                                                                 g.
                                                                                                                                                                                                                                  z
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                   c
                                                                                                                                                                                                                                   .(
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    e,n
                                                                                                                                                                                                                                      .c
                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        .?
                                                                                                                                                                                                                                         A,.
                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                            cz..
                                                                                                                                                                                                                                               -.--t
                                                                                                                                                                                                                                                   ..,
                                                                                                                                                                                                                                                     $...
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        @e,
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          (
                                        D-- -f
                                        .
                                            ..* G-.  i.tk.,o..l.x l-e.
                                                  c...
                                                     .-- .                       ..                 .-.. ..         1-
                                                                                                                     j.
                                                                                                                      -c.
                                                                                                                        >j..u..
                                                                                                                      ;.vi
                                                                                                                         tltew
                                                                                                                             ..t-.
                                                                                                                                 i.aj --i.
                                                                                                                                         o.
                                                                                                                                          n..
                                                                                                                                           ..
                                                                                                                                             -2u.é 1o-l.kt -          . .
                                                                                                                                                                           v.
                                                                                                                                                                           ..ss
                                                                                                                                                                              .t..-:.u
                                                                                                                                                                                     em..,
                                                                                                                                                                                         ess....ao-                                              .
                                                                                                                                                                                                                                                                                                                                                                                          .




                                    2 i 0-- Jtci(
                                                                                                                                                                                                                                                                                                                                                  - - ,..-- -- ....

                                                n-n
                                                  .-1(.z*.L.z                                                                                                                                                                                                                                                                                                                         .
                                                                       ..                           ,
                                                                                                       z.
                                                                                                        (t
                                                                                                         A >-j.     .
                                                                                                                      s.c.
                                                                                                                         t. 0.ù- 2x.l.
                                                                                                                                     ..n-:.. -
                                                                                                                                      dv .cT-.-. e,-z! 4 nJ.-.             -     -     .             ..-..
                                                                                                                                                                                                         - , .-
                                                                                                                                                                                                                                                                                                                                 ...-                           . . .. .-,. ....
                                                                                                                                                                                                                                                                                                                                                                               -.

                                                                               (
                                                                               JKr.
                                                                                  ::-.W
                                                                                      .
                                                                                      -.
                                                                                       6-
                                                                                        O-  t2--m 6.IG1..     e. -0.
                                                                                                                   4
                                                                                                                   - 1?A--.,... c t .
                                                                                                                                    s
                                                                                                                                    -.
                                                                                                                                     pu1Js  ./7.-'  -Gk
                                                                                                                                                 1.-'
                                                                                                                                                    1  -e                  -... . - -                    ..                            .- - - - -                                      .--     -.- -
                                        *.
                                         .- -c .
                                               ..-.-'..-                        61-.
                                                                            .- - .. - 1,k
                                                                                   e.      '

                                                                                         .v.   J.
                                                                                                -
                                                                                                u
                                                                                                .-u.---&g-5.-ice..
                                                                                                          .- .
                                                                                                                 -1-
                                                                                                                   0 5 M     f
                                                                                                                             '
                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                        -         . ........ .. - . . -- -.. ...
                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                   > t#r o y.
                                                                                                                                            D
                                                                                                                                            ,-
                                                                                                                                            - '.-
                                                                                                                                                ./.
                                                                                                                                                  m -..
                                                                                                                                                      J-
                                                                                                                                                       .l.o
                                                                                                                                                       e  ...
                                                                                                        .-.                    .-         . .                                                                                                                                                       ''
                                                                                                                                                                                      . .-                                          ..-.- .- . . ...,.
                                                                                                                               ,                                                                                                                     .- .- ..-                         . . .--           .- . .- .-...-
                                                                                                                                                                                                                                                                                                    .- .-.
                                                                                                                                                                                                                                                                                                                                                                                               -..
                                                    (AJ&<                   (.
                                                                             J1.
                                                                               p' to1 /AU....r-ç4 fj.i.   Y-rzt
                                                                                                              ,a-e.ç.
                                                                                                                    -
                                                                                                                    %.
                                                                                                                     -.d.r . dik..-. !...--.- 6 11cTJs-.(...-
                                                                                                                                      .                           .   - . ..
                                                                                                                                                                                                                                                      ... .       .
                                                                                                                                                                                                                                                                               ,

                                                                                                                                                                                                                                                                               .......-- ...
                                                                                                                                                                                                                                                                                                                    ,

                                                                                                                                                                                                                                                                                                                        .        .-
                                                                                                                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                                                                                                                                                . - . ..
                                                                                                                                                                                                                                                                                                                                                                                                             . .,
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                . - ..    - ,..-.




                                                              1. s
                                                                 .-                                                                                                                                                                                                                                                              ,                                             - .. ...- .. .                            .. .




                                                       'J
                                                                                       .. . ......
                                                                                                             s.r'.k
                                                                                                                  --
                                                                                                                   ..
                                                                                                                    ,.--,
                                                                                                                        s,..ec-a
                                                                                                                               ---.e-.
                                                                                                                                     f-q
                                                                                                                                       .
                                                                                                                                       -.
                                                                                                                                        c'-
                                                                                                                                          o.
                                                                                                                                           -o..
                                                                                                                                              -.
                                                                                                                                               '
                                                                                                                                               .
                                                                                                                                               0
                                                                                                                                               .-.a
                                                                                                                                                  .
                                                                                                                                                  -.
                                                                                                                                                   -..z)'
                                                                                                                                                        tck...m 0.
                                                                                                                                                        't e a4i  cq>'.
                                                                                                                                                                      öu
                                                                                                                                                                       s.
                                                                                                                                                                        nf
                                                                                                                                                                         'a.'
                                                                                                                                                                            ..
                                                                                                                                                                            f,.t
                                                                                                                                                                               '.
                                                                                                                                                                                ,.                                                                                                                  .    ....

                                                                                                                                 o      t'?.       G irx                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                                     ,.   .




                                                    G ssef4.
                                                          ' 1                                    f tGascp n-.. i& tn... 'cM ee,                                                                  '                  '

                                                                                                                              tao..e--
                                                                                                                                 ..
                                                                                                                                        M
                                                                                                                                        .-,eai>.t/7zwl
                                                                                                                                                     -.
                                                                                                                                                      ---.
                                                                                                                                                         --.          ..             .- - - - -               -.                               .......                -                             ..     --                                       . .         .- ..

                                                             as                                 secao' '
                                                                                                       fos
                                                                                                         'crssn'ostlcl    vfookznic-nnpcnn--, t-b-
                                                                                                                                              '                                                                                                                                                                                                                                                                  .- . .- ...
                                 1'
                                  Toko fïlao.
                    Case 1:20-cv-24998-RS      z Y5l7&8 Entered on FLSD Docket 03/04/2021 Page 127 of 190 Exhiùiq
                                            4sc/
                                             Document
                                                             l




                                                          $
                                                          '
                                                     ..   1  p.
                                                             ,
                                                              o-ui.
                                                                  $-tqsou
                                                                        'il
                                                                          bas                                                                                  .
                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                             EE
                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                              h
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              t:
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                               @.
                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                1,
                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                                 I:
                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                  -r
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                   )-
'



     j
     -......-...                                      On
                                                      t eocmo. o.
                                                    ...         flke,emx xgxtio-qqbiy. tk
                                                                                        .ei
                                                                                          ssuev-... ..-. -.-                              .                                                                   -




     i
     i
     ,.-                    .- . .             ..   lj
                                                     'y
                                                      ?
                                                      ..vi.
                                                          &1sui-
                                                               ci&/set.
                                                                      f.
                                                                       -krs-gcnvqol
                                                                                  -.
                                                                                   ,
                                                                                   '4ô..
                                                                                       ,r.
                                                                                         cvfc&.
                                                                                              -v.
                                                                                                i..&..
                                                                                                     v.k
                                                                                                       -oxk.,.
                                                                                                             ,.
                                                                                                              c.....,.-
     j
     .-
      .-- -    .
               j.
                y  c
                   m..:.l=.
                          ?.h
                            .?:-e.......,                                                   .
                                                                                                                .--                                        - ...---...-,...--..  ..--.-....-.-.-----.---...-..r-.--.---..-.---.--.-.-..-.---.
                                                                                                                                                                                                                                            ..-..- .---,-..,,.c.....--..-..-- .....--- - -- .-..-.- .- .......-..-.-..-                                      .- ..


     ,.     ..2j-.evoke-a ecu ckj o.  jj ..e-.
                                             ryjjjs.                                                                                                                            uy.jqujy.ysooyjy.
                                                                                                                                                                                                :j.
     t                    t - ' x rtag             ,
                                                   .
                                                   ;o                                                                                                                                                                                            m ro
                                                                                    .                                                -                                                              ..                                       .



                                                                                                                                                               eax-an-x -i-.1,000 j #yo.
                                                                                                                                                                                     .... .
                                                                                                                                                                                          .     ,                                                .
     ...- . .. . . .-..,.cao .o sc. w o (
     ,                                                                                                                                    ..               xe- .                  -a.                                                                .                                                .. . ...... ............                     .... ......,.

    '                                         â iesax  lo.qt
                                                       e    .t.o J-=o œ ..
                                                                         G.
                                                                          -l-gs...
                                                                                 k--
                                                                                   o.- 'q.l..-eNe%
                                                                                                 .t.eoo ..gcoccsq.
    l-'-'
        --
         ..                                   q'
                                           ..-.,
                                               .
                                               jî - '
                                                    ''k e
                                               '..-nVo---     e
                                                         .-.-.oraee cel.uiti,j-looltw-,-..- taree -yxj.c.o-:.:.
                                                                                                              uat--... .-
                                                                                                                      -
                                                                                                                               ...



                                                                                                                                                       -                                                                                                 - .- -
                                                                                                                                                                                                                                                                                                                                        .-   .--. --,--




                                                   emecj -eoci
                                                             aa-io.
                                                                  l
                                                                  ..
                                                                   k-ekc..
                                                                         1 .c
                                                                            ..
                                                                             a.-. -.-.-.
                                                                                       -.-.--.
                                                                                             ---            u--.---,- ..- . -...-                                                                                                    - -         - .- .- . - .- -              .       - . -..                                         ..


                                                 b'
                                                  t
                                                  1zasuce-alt-'fnm & c(r,c;.       n-fw c-k-o .J -mlemerjeoci.      esme -..-     .---
                                                                                                                                     --..
                                                                                                                                        ---            .                .


                                                   wp#.resicaio- eâ.wJ1ki1 l-?.e...--o-œ - tfm e..-4m e .-.-..
                                                                      -.                                                                                   .                                                      -   - -- .


    j
    l
    .
    --
     ..                                         .-
                                                 $.
                                                 .
                                                 -
                                                 .a
                                                  .
                                                  t9
                                                   .
                                                   -.e1.r.'nmeoL t-k.,.t.%--gec,osnetcx au.4 .-?sj.c-k--o-f- -.c.t--.--..---....-.
                                                                                                                                                                                                                                                                                                      . .-. .                 .



    !                                                                                           .-                         . -                                                                                -                                               -


                                                     inxrc eo g
                                                     '

                        '           '
                                                         ,         Q ..
                                                                 ... ...        B...
                                                                                   f...
                                                                                      g.4YY
                                                                                          -.
                                                                                           L#t
                                                                                             -.-V-/
                                                                                                  X--.-.
                                                                                                       -                                                                                        .- - - - - -                  - --           - ..- .. .- ..-- - .- .....- - - - - -- ................- .- - ..- , ..- - - - . .....-                          -.

    ?
    - - -           - ...                                          b
                                                                 .. ..-         ybu,            -e,%-.'o.
                                                                                      . a-.g.c4..
                                                                                                i       & t. ty  -m t1h
                                                                                                                      ..-l,.
                                                                                                                           isl
                                                                                                                             .ar .us..a-, -wcag,. .-.-.--.---
    l
    ,                                                                           -


                                                                            rx ,qu
                                                                                            -
                                                                                                .
                                                                                                          . ..                                                                      ..
                                                                                                                                                                                   ,-
                                                                                                                                                                                                         -.               -                                               ..



    '
    - ..                                                                   .-     . c.,-;,sie.1-.,1 yo.u-.-u . .s-A..ue-(=-.--.ç.-lL
                                                                                        -
                                                                                                                                           .,
                                                                                                                                            ey
                                                                                                                                             -zou. u.--.-.
                                                                                                                                                   .      --            - ...,-. .-                                                                                                                   -


                                                                            = k..-.œ..$.
                                                                                       qp-ceee-wc-     l.
                                                                                                        --n-
                                                                                                           ,u-.s1-l eypu. .to.ç.a .a .? o i.t.--
                                                                                                          ,
    '                                                                                                              /
                                                                                                                   '
                                                                                                                   .       .                                                                                                             .       .

    '..-
                                                          ...,        , ... C
                                                                            U M.
                                                                              . CT#-
                                                                                   R . .,
                                                                                        -.-..-. .-...-....-.----.
                                                                                                                --.
                                                                                                                  -...--.-..
                                                                                                                           -.-..-.--...                                                                                                                  .... - ..- -          ..- .-- --..-- -   ... .- - - .- -

    t            j--..
                     (,Lî..?              tk>tG--r.-> nzt..                                        -.----.....-.....--.-.
    t
    --          .       .                       -                   w lc$ %   k:o. w.;.'f.n.a.am.   &-/
                                                                                                      a          - -           .. -                        -                                                                                     .-..- -          -   .                     . -                                        -.- .- .-     - -   - -
 I
 t
 '  - . -        t....k$.co-  ol;
                                >. gf-
                                     .é,a -xwici-&..,s:.
                                        .. .    .
                                                             $. r -.c.-ec.yJo:ox ,.> h&.10.
                                                                 .-
                                                                  /                               -:.%.  -.-....
                                                                                                          . .
                                                                                                                    ---.                  .. .                                                                                                            .                        .                      -         ..-



 '               i 1 .t sges.       i
                                    lë v
                                       clt-. A  .-.
                                                  c.i.m.& -..
                                                            o.lxt -y-  ec.l.-.y-o-k    aï--u.pt-tk..------.-..--.-                                     .       ..-
                                                                                                                                                                                                '
                                                                                                                                                                                                                                ..                                                                        ...
                                                                                                                                                                                                                                                                                                          ,,
 '                      r
                        ,êketcaxzi
                                 l.
                                 wkll.
                                     e..
                                       l..
                                         o--
                                           f
                                           .oltv et-'&J1.     d
                                                              --i  s--.--g.r4.
                                                                             $-:
                                                                               .-.m-?
                                                                                    - >-.-D.o
j
i -
  ---
    -..
      -.
       --
        .
        - ..-
            .
            -- )
               .; .
                  - -
                    --
                     .--wa.-
                           â                            -                                         dpc.7-- .
                                                                                                          -
                                                                                                          .,. --
                                                                                                               -
                                                                                                               -----. -
                                                                                                                      ..
                                                                                                                                                                                                                                                                                            -
                                                                                                                                                               . .                             --                                                                                       -                                 -



 '                             t
                               ...k;.
                                    (.
                                     (- yauzctt.?    .--'. .,
                                                            .5.-s-.  -. 4o -c= .se-q b4    --gf-.-,  -
                                                                                                        .-   . .
                                                                                                               -       .                                                    ..                                                                   - -
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            ,-,

'           7 ' ioif-c?cctxf ùe een-..
                                     a.
                                      x                  g.
                                                          atke.t' ..-coa-couaut     .4:-.----.--.-..
                                                                                    -.
                                                                                                            ---.---   ..       ..              -               .     .-


                  1-et.rlia m a1.-t h6œô-      1 g.   e-
                                                    ...
                                                        cso-ôooL-oôâ.    k-e-sy.ec.   (
                                                                                      '
                                                                                      .
                                                                                      êit.-...
                                                                                      '        F-e,--
                                                                                                -.   of                    -             - . .-                      - -                                                                                                                                                          ..   .- - .. - - - ..- . -
                t
                  t
                  .o'.g -ecc- io--/aoss.- .     - g.-alie:is-,-g.lc1#c.
                                                     .
                                                                          u-i.-c 4-    ke- sçu?.1    .-
                                                                                                      ;. ----.  ----. --                                                -               .- -        --.                                                                                                         .

i
9
'
    - .- .- .   i#.....
                    - -ô.
                        c-ooes-.   ao.
                              .- - ...-c1.-
                                          i..t-.
                                           .- - . cqsrxco-oî ln co.cent-n..ot'fœ:
                                                    ,                                                     -                                                                                                       - - .              .                                                                    ...
                                                                                                                                                                                                                                                                                                            ...-          .- - - ...- -- . -           .- . -



r
. . .-      8.
            - .1
               j -
                  Cceafe.-a > e,1atQ-.l.
                        -.-     -   .- - . ..  tkT-cqcess-jt$.         -at(.otvsu' n-d  .)s-bo--bAue--..--.
                                                                                                         ..                                -

i
l
. .-

'
     z.
      -w.-.--..
            - js.  -.  e..- .-.<xesx-%...-u--    couaccw r-..r-.a-sko-ct.meei           -t. iost.j        .-le                                                                                      . .
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                  .        .-        . .                       - -         --- -



)
.- - - -      jl,fk.ok.oc1- tu.
                    .
                                    - 'a-.
                                -- - - -. - .t.
                                              e--zook-.scj:-v. pe.es#        --< ù. (-.
                                                                                      (-:..z-. us.4é-.-..
                                                                                                    - . .. ...
                                                                                                              -------                                                                                                                    -



                                                                 v-.gsyçkqy-yvg-te- tc,
                                                                                      q
                                                                                      y>z-gmw s.-...-..---..--...---...-..
                                                                                                                         --.-.- ...-------
7
                                                    I
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 128 of 190
                              N h'Fj.4& 4 . eq-vhywv <4#&
                                                                                                                                                                                             LKn ID $-




                         poasiùt,souiroru                                                                                                                                                    Ex
                         ..
                                                                                                                                                                                                      hit:
                                                                                                                                                                                                         '
                         Oqeocmoreoftke,e,0% as,i
                                                xtiowbiy tkei
                                                            ssun.
                                                                                                                           ''



                                                                                                                                                  ..



                 14l?,œ9ilesuicile/setfrkac,grdvvaf,,sdrvi
                                                         . ei
                                                            . &ekox
                                                                  koc
                       cm lttsphone..                                                                                      .




                 2i'
                   c
                   S
                   uv
                    ov
                     oks
                   îtc y
                        e
                        ce
                         a
                         r
                         te
                          l
                          ci
                           u
                           oc
                            ;
                            jpy
                              .
                              3
                              lr
                               eê
                                s:
                                 eIr
                                   xl
                                    y
                                    ak
                                     t
                                     ns
                                      x.o
                                        o
                                        i avi
                                            oe
                                             oo
                                              tt
                                              otsl
                                                 '
                                                 vea
                                                   l
                                                   -
                                                   et
                                                    lh
                                                     . g
                                                       ec
                                                        so
                                                         ,6
                                                          et
                 3.
                 q@ zao.Ltn/aeoxA,gs      docmàq
                                             kotzj'J-e-espeoc,gmcesz.
                                                                                                                                                 . .       . .       .           .       -




                  ikevokel eoraecceouirir, t
                     ,                          s                                                                  r taregsjc
                                                                                                                  ..        tobjiclt
                     lemerqencie,i
                                 olkekczor
                                         -m. k'
                 F,
                  J2- uk.' .ttinm hs& çùc;ccnsqcko imlemecceociesare                                                       ,



                  '
                   L rz-reécalodz w)
                 ùlp ,                &;,.reqso'
                                               a? tfve ..e kl                           .
                                                                                                                                                                                     .




                    eirain meslotke.tl gecsol,etcx aucl.
                  esecaeoqd:                 .

                                                         gsjckvlvz'cat..
                                                            .
                                                                                                                       .




                     a .Ke r.1pqcl-ru tG ;n .                   e
                                                                                                                       .

                     k% ;  .t'us:a gltienl
                                   Vrlqi cce,insfealof %om-tlw.
                                                         u .ftlhea
                                                                 st
                                                                  l.
                                                                  hhài
                                                                   lœ sf
                                                                      gco
                                                                        or
                                                                         y- C,
                                                                             u,ea.
                                                                                 (
                                                                                 ,..    -

                                   x k '%                                       >ç.lLeycoud
                                        .
                                                                                                                                    .


                                                        Ao ceve-k,1e,usllweypuAct
                                                                                areâl?y-loki.t
                                  Cmefqe                    '
                                                            .
                              (,If.?                            Q tk>tG yo cttwqâ % k.out;?aol'
                                                                                .
                                                                                              am é.--
                                                                                                                                                                         ,




                                 kscootx plwlu swick& /svtAn/ac. ocMiplehczgm k 1$,.
                                                                                                                                         .                                                             .        .


                                                                                                                                             .
                                 1klt NpecL
                                          lficct .Ankfrli'
                                                         ohxtpecr:- 4s ..npl,i ut1%                   .
                                                                                                          .
                                                                                                                                                                                 .




                                 '
                                 -'ocaxétki.lolo-kcra Q kd isw'
                                                              G glmtt.
                                                                     e2?
                                                                       k.''- ''Dod.
                                                                                  q.... ,.        .


                                 waà ç k,t  àootrvtf.p
                                                     ..
                                                      -'wi
                                                         ss--4ocxsecb4, >,x-                                                            ..

                                             y          .                                                                                                    .




                                  ioif,rjscctvit'
                                                x be-                         ,
                                                    ùm e. gltkemf ooa cx acitlr
                                                                    .
                                                                                                                                                                             .




             W iWirli, maict8:,/-4 gecw ,ostohikesyecit'c                                                                                    -                   -   .           .       .. . -       . ..- -


             . vjt..     c;gec:io-
                                 .
                                 A rlss                   (
                                                            ?esoê               ,
                                                                                                              .




                 ',locvooesaoa4  g a î
                                     emis ,g l r
                                               l icu ic j-l
                              -cycvsrcre-on-lljcocveck-,tok,
                                                    -
                                                            ets
                                                           toù-w?kl
                                                              .-.(.o.       .




                                                                  -....--.-..,
.   .. - .   8'
             .1.
               Ct.
                 e24a YeoiatQ.atk prncessl.at-a/
                                        -.
                                               -touz fnaxïes-b..                            - .                                 .                      .             .   oue -,
                                                                    +
                                                                                                                                                                                                  -   - -   .

                     s- e                        .6ce@
      .
      p
      y
      j
      *.-..-
           .
           -
           .-w
             .fskocl tlsh-ezllaiu
            -y
             O                  z.
                                 coooJir
                                 T     ozczè
                                           lwc
                                             o.t
                                               .cga
                                               j    s
                                                    pek
                                                  req sn
                                                       fc
                                                        i
                                                        Lmfteei
                                                            rl/ot
                                                                y-l
                                                                .



                                                                wàusei
                                                                     ,.pslàk-.....
                                                                     o
                                                                        .




                 Regyçkctoy.te- cle
                 J
                                                                                    .


                                                                                    oz-gmwss, .
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 129 of 190
        '
        *




       .:




                  7
                  ,
                  'F. ,TE                                           '                                T                                             P    A AR '@F M *m A
                                                                        .
                                                                                                                                                    XYAX       W CPW O PW
                                  .
                                                                        .                   *'
                                                                                                                                                                         S                                                                                                                    MKMM W                                                                            '
                                                                                                     .           r                                                                                .
                          '           '                                                     '            '
                                                                                                         )
                                                                                                                                                                                .
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                              T-- x. w .
                                                                                                                                                                                                                                                                                                      .,      .        '           . .                            ,

                    T0p                                                 Dv w.'u - .
                                                                            .
                                                                                                                                                                                                                   '                          '
                                                                                                                                                                                                                                                                  .         .                     w.Ah on:         .
                                                                                                                                                                                                                                                                                                                                                                                    - .


                  (cheek0ne)                                            2 Ai< w .'-*                                                                   .       > ..'i- 1.-.                            .                                                                                          '
                                                                                                                                                                                                                                                                                                                                                '.

                                                                                                                          '                                        '                                                                M u'' n 1                                                         -
                                                                                                                                                                                                                                                                                                               - =Q'1
               FROM : ..t> ateNe *                                                                               .
                                                                                                                                                                                                                                    M 'lH- kh                                                         M        .
                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                    . ..- ..-
                                                                                                                                                                                                                                                                                          g.
              RE                               ST                                                                                                                                                 17                                         E lll9L                                      R                                                                   8- l.
                                                                                                                                                                                                                                                                                                                                                                                        6
             Ay .             .
                                                   .                        '
                                               .       ,                                                         '
                                                                                                                 .
                                                                                                                         jjyjs                                                                                                  ae                                        if% '>
                                                                                                                                                                                                                                                                               ' - 1* - *1                                                                        '- = -
                                                                        N                                                                                                                                                  s                      '
                    '                                                                   .
                          *                *       .                                                                     vj                                                 ê                                                                                                                                                       '
                                                                                                     '           x-                                                        s                                   *                         P
                          . $>wldt: ., ' Mh .                                           w
                                                                                                                                                           -                                                                                                                               *e                      %
                                                                                                                                                                                                                                                                                                                   (                                     %'' '                          7
                                                                                                     '                                                                                                                                                                                                         e'
              lll
              j i
                .
                '
                .
                l!
                 ''       -,
                           11
                              -.''
                            ,1-
                                 -                                                      :                                           w          #                                                 ë         .               4.                             A
                                                                                                                                                                                                                                                          #
                                                                                                                                                                                                                                                                                                                                                                      .    '. .
                                                   --  ;
                                                       :
                                                       !
                                                       E;'
                                                        I                                                                                                      '
                                                                                                                                                                                                                                                                                      '.                  *                                                                   .

              ;                           *'                        -                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                                                                                                     '                C' '
                                                                                    o:.
                                                                                      ::                                                                       e                                                                                   '-
                                                                                                                                                                                                                                                    ''.                                   '
                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                     ''                         '''
                                                                                                 .   6                                                         I           uo                                                                                 .                                   N                                         '
                    *                                                                                .                              .                          #                                                                                                                                                                                                           :'
                                                                        %                                                                                                                                                                                                                                                                                                  y
                                                                                                 e
                                                                                                                               v.                                                                 a                                      h                            .
                                     +'            A ,                                  '                                                 .                        .   T                                                                                                                                           ï                                 %
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                         /' v                                                                                                           *
                                                                                                                                                                                                                                         .                                            4                                        '
                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                           .               *.                                                                                                                                                                             -               * '
                                                                                                                                                                                                       v
                          *                                                                 r                                                                      @
                                                                                                                                                                                                                                    p                     . ..
                                                                                                                                                                                                                                                                                          *       :                                 '           ( '                                     .
                                                                                                                                                                                                                                                                                                                                                                                        ,

                    4                                      r   .
                                                                                                                                    '                                                       . N
                                                                                .


                                                                                    .
                                                                                                                 Y.mi                                          .                            '    t. e                                                 -                    . '.
                                                                                                                                                                                                                                                                            $                     .                                         . *
                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                          p
                          *M .....-
                          .                                    m
                                                                                                y
                                                                                                 $                        tm*                                                       , .                                *
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                 .            .,
                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                              .            ,
                                                   1                        .e a                                                                                       - '-v -                                                                                    y yjy ywg                                                *œ               .*
            lnmate(si ..- .                                                                                                             ex. >x.                                                                                                                   œ
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                 .                              x.
                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                      .                                                                                 '          . ..               -.
                                                                                                                                                                                                                                                                                                                                            ..

                                                                                                                                                                                                                           >                              1.-7                                                             .
                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                              .


                                                                                                                              o NW                                                  N A* M
         RESPONSE                                                                                                                                                                                                               Lm K                                  .     .                                                  '                ' '' '
                                                                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   t us<i z4srulztjms'
                                                                                                                                                                                                                                                                                                                                   ..                     .


                                                                                                                                                                                                                               pAx .p                                                 : ?kq
                                                                                                                                                                                                                                                                                          :$l&
                                                                                                                                                                                                                                                                                          '    K t--
                                                                                                                                                                                                                                                                                             R--
                                                                                                                                                                                                                                                                                             -    jgEo
                                                                                                                                                                                                                                                                                                    -- '.     ..                                                      .


                      .
                                                               .1                                                                                                                               . .'                            . .                                         .                             :'' ...
                                                                                                                                                                                                                                                                                                  '                                '.                                               .
                                                                                                                                                                                                                                                                                                                       .                                                                .

                                      %                                                                  '
                                                                                                         .                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                   .             4




     ln erelMwlwg- n
                    al- ,.I.s- -
     lo- a.1a aaw jas            > %
     > *Nwv            x . N r-     w
             e,..Y ja o. g.
                                                                            j>                       u..-....x .                                                                    .                          .                    ov                                    xm g.. .
     Omcialprotsame                                                                                                                                                                                                                                                                                           .,       .                . sx
                                                                                                                                                                                                                                                                                                                                        .
              .       .    :                                        ..                           .                                                                                                                 l
     r)riginal:lnmate(plo o                                             '                                        '
                                                                                                                 .
                                                                                                                                    .          y%oe.mxj
                                                                                                                                               '                                                                                                                                                                                   .
                                                                                                                                                                                                       :
    Ct-:Retaiped hy                                eo               j                                                                     . ..                                                                 '                                                                              .
                                                                                                                                                                                                                                                                                                          '

.        oani:ala omeiàjres--
     'Nisr                 > '. vjyo.                                                                                                              .                   .                               -           '                              '                               .
                                                                                                                                                                                                                                                                                                          pat-.,.                                         ..
                 eus
                   - t
                     ogj
                       e uye j,
                              e#!- u. u-                                                                                      Igo o 1. . .> -
       '
    19f'mMA1o- aac          v. ----- - .e auypjo w y .x ..s.
    YnuGayom iowœ.a duo teao e qa                          x.sx
                                                               . . joo p.je   ..       jùjamxjju jjjj        .
                                                                                                                 u
                                                                                                                                                                   .
                                                                                                                                                                                        .


                                                                                                                                                                                                           ..., ..
                                                                                                                                                                                                                                -       ...
                                                                                                                                                                                                                                                                                                                   jy.ç    .                                  .


                                                                 .               ow
    rmuire syxuu ia.j,am  dkm
                            .u ..a. .. >                                                                                                                               .
                                               * +o 3y-            .. . .   ..                                       .        . .       .. ,
                                                                                                                                                                                                                                                                      .

                         .. .p.
                              a.e.:. m
    latt'
        e'     5'da>.,eth.gjmjsa.jj.. sy-.
         ,han.1'                        owr-x
                                          lr-.I- .-p  .. .a .x j. ..y.
                                                   . sw>
                                                                    .
                                                                          -                         y
    D16-236(Esxtive,j/jg)                              . .-.......>.. >- e A* .*>'.--.. -      e l- :.- -    -- .
                                                                         ,a - o ao ,a o..    .. e     . .'.. .w-
                                                                                                                                                                                                                                                                            w                 - .                          .
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 130 of 190
      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 131 of 190

ra3o                                                     STATE OF FLORD A
                                                    DEPARTM ENT OF CORREW IONS
 INM ATE REQUM T
                                                                                                          M ailNumbcr:
                                                                             *
                                                                                           /              TeamNumber:
                                                                                                          Instituh'on:

      TO:                Z Warden                       D Classiscation          M Medical               Z Dental
 (checkone)              D Asst.warden                  D security               D MentalHealth          (Z Other
 ''ROM        lnmateName                                            DC Number           Quarters          J4bAssignment Date
             &kn m
          ' J'                          Scù .                        y kzsb :ll2lu :1M                                            9/J/l
                                                                                                                                      q
 CC VXW                                                                               G CW W CifW SiSZRYFOZOI 'CVOCCC
      n CJY X                 W                          C$
                                                                        P     Xd3C                                    G X                       O
                     .
                                            n             t     TY                              >?            -
                                                                                                                           g/-' m rm            .
             h                          u           t . (( j
                                                           '.                     .                                          t.e.                   '
                                  h         .           -.                                                                                      -
        $                                       '
                                                    -                                      Q                                                X
  .
                                                              -l-           o. (zo ; .               cm           & rom                 , .
  jll
 tr          A                                          .*          %   '
                                                                            t*                       >            6d              grtp *
                 &                                                                                            o e          ( #,z .6.% x
 N                 -71,7                                 -                                                    z:.K/lo l                     ,

             :                           êuel            :zî            %             V:        .             .         l ,e œe-s z,
                          W   .   T                                                         Y             e
                         tl       t
                                  l             <

            Allrequesl willbehandledinoneofthefollowingways: 1)WrittenInformationor 2)PersonalInterview.All
            informal 'evanceswillberes ondedto inwritin .
 Inmatetsignaturel:                                                                   DC#:YSl7fb
                                                    DO NOT W RITE BELOW THIS LINE                                            . UadeC.l.
                                                                                                                             '-
                                                                                                                                                    P
                                                                                                                              RECEIVK
 R E SP O N SE                        f%Ay%q % A                                        DATE RECEBY D:




                                                              u/ .                                       G             .                .
                                                                G>
                                                                                                .
                                                                                                                             oade c j


                                                                                                                  ,
                                                                                                                           tgp,, 2;j
 In efollowingpe+ 1- telnformllgrleunees@ y:
 Bz:ed@nt:ezlmvelKf@rmu @w murgrleun                                        .(Returned,Denledg@rApprove . @MrInformalgrleu nee1:denled,
 youhavetllerlglltteaubmlt:formalgrlevanc 'n*e r ntew1thChapter               .*6,KA.C.I              V               '2''D fS
n isform isalsoIlsedtofilel formalgrievanoesina rdanoew1
                                                       t11Rule - . , '               ke ativeCode.
                                                                                                                              &N - V
InformalGrievancesand lnmateReq= tswillberespondedtowithin 10dayspfollowinge Aiptbysfe .                                           '
Youm&yoh-infue erndminiere'
                          vereview ofyourcomplaintbyobte ingfonnX 1-303,Requ- forM ministrativeRemedyorAppeal.ce pl
                                                                                                                  etingtbeform as
requiredbyRule33-103.006,FA .
                            C.,A clling acopyofyourinformalgr1eva11* andreponse,andforwardingyourconiple ttothewardenorassieM twardennolater
than1!dm eerthegrievanceisresponbedto.lfthe15thd&yfallsonaweekendorholiday,theduedateshallbethenextregularworkd&.
DC6-236(EA Nve12/14)
               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 132 of 190

bAIlo
'


   NM ATE D EQUFXRT
                                                                             DEPARS
                                                                                  TT
                                                                                   ME
                                                                                   ATN
                                                                                     ETOOFFRO
                                                                                           CORR
                                                                                              IDFA
                                                                                                 'C'1'It)NS     ,
                                                                                                                                                 MailNumber:
                                                                .
                                                                                     lI- 1                            . .   k.
                                                                                                                                              u
                                                                                                                                              ve
                                                                                                                                               s
                                                                                                                                               a
                                                                                                                                               umx
                                                                                                                                                tuuo
                                                                                                                                                   ua
                                                                                                                                                    m,ber:
                                                                                                                                                       :
                                                                                                                                                                           --

                                  '           .       q

          T0?                     ',                  ''aiuen                 o classiscauon             g vecti.
                                                                                                                ,al                          uoenu
        (ckeeqè
              ,.e)I1l .
                      '''kw dka'
                          ,
                              '

                               i o secuu
                                  ,, ' ..    ,, . .'j               j                                    uuenta,iscalt
                                                                                                                     s u oier
                                                                                                                     . ...
                                                                                                                                                       .           .
        F.
         RoM:
            i. I
               .i
                ;te abé !'1
                          .I j: '                                                        k
                                                                                         ,DcNumber                   (.,.
                                                                                                                        1:,rters.             JobAisignpent Date.
              ;
                   o n t'     t I        ,                      ,
                                                                                               -
                                                                                               7                      EIIl L 1/                             lf)3 19
        RE W sT                                   I                     j                                                                                                                           '
                                  checkhereif'hisisah informal 'evance1
                                                                                                                                                   -                   ,
               q/8           ,:tp        %                                               I                   .a      . .
                                                                                                                                        -              -                          -


           -
                          . 4 'è       etea '                                                     '          mq            .
                                                                                                                                 -
                                                                                                                                         .   .
                                                                                                                                                           . .
                                                                                                                                                                                  tn

                           9b' - 1.90 - O                                                    ,'            ( '                                                                                  '
           6 E            e

          i-                                                                      tt  ue                                                      .      l/                            rer.d
                                                                                                                                                                                       -(,
    .                 J
                      '                                  ve ;//                         7-* ve mp m                                           e .'//r.--7                         ue
                                                                                                                                                                                fs.l4     '     '
                      '                  -
                                                      1.
                                                       - e .                      . a. - - ( t < -4                       ,.-
                                                                                                                                                               -
                  .   7           f
                                             /            ..                                     ùj
                                                                                                  ..                ...j.
                              .                   i
         t d, '                                       'e.
                                                        ,'          r         en& 'ooo ki4 œ > -6jL . tat.
                j'
                 knfn.*e
                      àl.i
                         :e,
                           '' '.
                               ''dl
                                  be
                                   l
                                   gki
                                     e
                                     noo
                                       uoef
                                          dt
                                           h
                                           to
                                            ei
                                             f
                                             n
                                             ol
                                              wl
                                               o
                                               Hwt
                                                 I
                                                 i
                                                 ngways:1)Wri
                                                            tt
                                                             en11
                                                                3:.
                                                                  l
                                                                  '
                                                                  zt
                                                                   zadonor 2)PersonallnteMew.M
                                                                                             .

        Tnmate(signakre)::: .                                           i                                      ocu VE('7Fé
                          1                       j                                                                  -'                                                Assfta$t
                                                                                                                                                                              vW6d
                                                                                                                                                                                 jgé:.gg
                                                                                                                                                                                   - - .r
                                                                                                                                                                                        amq
                                                                                                                                                                                         --
                                                                            DO NOT                BELOW THIS 1I
                                                                                                              NE
                                                                        ,                                                                                                  thl()4 11 2019
        ulsroxsx                                             -              $ï                                       1).
                                                                                                                       ïfàREC>:IHm:
                                                  '
                                                                                                                    mk *                               k
                                                                                                                                                       q.  .




                                              N                     lk ;@
                                                                                                                                                           t'ladeC 1.
                                                                                                                                                  f
                                                                                                                                                  '
                                                                                                                                                  Wifnl
                                                                                                                                                      axCCot
                                                                                                                                                           köir o-
                                                                                                                                                              tat
                                                                                     '                               ..

                                                                                                                                                       9 :1 20

        F hefellowlngpi ln:toI ormalgrlevanceaonl
        Blsede t.lleab, v l é Aa
                              f
                                 6 yetlrgrl aneelA                                                    .(Returned.bc,.,c(l,           pproved). fm urlnformâlgrlevlnteisdenled,
        T@uhaV!et:erlit6kllflpAltjp'
                                  . /
                                    ,A.klgrle ncelx ccordaneewlt:Cllwpter33-103.*6,F.A..
                                                                                       ''-
               l              !     .I '    9;
        Omcial rint '   âme1                      I             omcialsi aturel:                                                                                   Date: l ' Ie
        Original:lnmate
                      I(plusoneI copy)            .                                                                                                                                      os #
        CC:Retaintdbyeo cialresponding oriftheres onseistoaninformalgrievancothenfoI
                                                                                   'î
                                                                                    .!.tf.
                                                                                         dtobeplacedininmate'sfile
        nisformisal
                  soUSHto51einfcrmalgrievancesinactordanoewithRule33-103.
                                                                        005.FloridaAdmîll'akktiveCode.                                                                                   14 2G l
        InfcrmalGrievantœ andlnmateRequeatswillbei'
        Youmay obtain flgthœ admlnistratl
                                                  espondedtowithin15day:,followingretiptbystk.j
                                        vereview ofyourcomplaintbyobtai   nmg
                                                                           ' form DC1-307.Reqtivu.!$)rAdminis% tiveRemedy orAppeal,oompldingtbeform as
        Im uiredbyRule33-103.006 F.A.C. attaching aoopy ofyourinformalgrievanceand= ponsejallk!Ir-!wardingyourcomplainttothewardenorassistantwardenno
        latertllan 15day:aAerthegne
                                  !vanoe!lsrespopded to.lf.
                                                          the 15,11dayfall
                                                                         sonaweeked orlmliday,fl.tlTtedatesballbethenextregularworkday.
        DC6-236 (Efective 11/18)
                     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 133 of 190

G>                                                                                          RORIDADEPARTMENTOFCORREWIONS                                                                                                            ftssi     DadeG.(
                                                                                                                                                                                                                                        qlantWardenofProgra
                                                                                                                                                                                                                                            Bfcytvy-ll ills
                                                                                                                                                                                                                                                        -
                                                                              REQUEA FOR ADM INIA RATIVEREM EDY OR APPEA:
                                                                                                                                                                                                                                      JAN 2 7 t
                                                                                                                                                                                                                                              '(!2()
    Z  nir dPart
               y G rl
                    evan c
                         e A l
                             le gin gS e
                                       xua
                                         lAbu
                                            se  â        j
                                                         . jJ)- l
                                                                f I
r0:Y Warden Z AssistantWarden Z Secretary,FloridaDepartmentofCorrections
FromorJa
      I A
        ld
      Last
           egk
             i
             ngS=exu-
              First
                    slAMbu
                         &ont    hebehalfof:vDsCtv
                         iddle Initial
                                                  n
                                                 Num ber
                                                               o Instict
                                                                      tution

                                                                                                     PartA - lnmate Grlevante                                                                           )
                                                                                                                                                                                                         '


                     .                                                                 .

k vle? ce o                                                                             u(                          ur q ag-joz.co:Lz                                                                   1.
                                                                                                                                                                                                                            )
     .

                                                                                                                                     !1                                                                             ..'                                 yj                     '.
             .                                                                                                                                                                                                                                                            xk
.                                                                                                                                    l5                                           .    .            ''                              K                        ,
                                                                                                                                                                                                                                                                 r.
                                                                                                    *'                                                                                                  ,
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               .
                                                                                                Cl                           0                                                >
     .
                                                                                                                                                                                                                                                                 '*



    I   T                $ ç-                                                    ino 's oo                                                                    2019                                          .


        r'   .
                         .   t.
                              O                                               j .j . gjj y                                                                    yjyg(ej jum                                                                   y                y.
        D                 -                                                       -,
                                                                                    56                                                        '                  up j     -. j
                                                              1                                 .                        ,
                                                                                                                                              .-?
                                                                                                                                                .                                     tx co                                j                                '
'
.%                           .                       '                '       .        ,-                           +                                                     '
                                                                                                                                                          '
         -
                                                                                                                        ..                                                      .              &
                         '                 x
                                                    .
                                                                          t-jj'
                                                                              ?- (.(-0'f(
                                                                                        ;3 -
                                                                                           jo q;z                                             ,       .
                                                                                                                                                              .
                                                                                                                                                                                               '

                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                .
                         d
                         !
                         1
                         ::
                          r
                          .
                          ,,
                          -;
                           1
                           7
                           -
                           '
                           ,-
                            ;ëj,
                            .  -
                               ,
                               j               '
                                               .
                                               11
                                                '                                                   $
                                                                                                    1;
                                                                                                     ,
                                                                                                     -...j
                                                                                                         l
                                                                                                         s;p---,j
                                                                                                             k               :
                                                                                                                             ,
                                                                                                                              :4
                                                                                                                               ;
                                                                                                                               -     -
                                                                                                                                     ' ,
                                                                                                                                       -
                                                                                                                                       '                          -
                                                                                                                                                                  '                                . '
                                                                                                                                                                                                     I
                                                                                                                                                                                                     ,k
                                                                                                                                                                                                      ;-jj
                                                                                                                                                                                                         p                -
                                                                                                                                                                                                                          .,,
                                                                                                                                                                                                                            -                           ,


                             ot
                              ,                               ;                                      r
                                                                                                     - (o                                                                                                                                   z6
                 .                                                                          .                                             ,                   l                x
                                                5                                       rtno                             .
                                                                                                                                                              yd      e
                                                                                                                                                                                           .




'
    .   Oz oc                                            $2 a Jr)(q r w.s tr
                                                                           .                                                                          o                                    -                                        '
         ,
             .
                             .     .                x,            N


                                 . ' e)                   -
                                                         l/
                                                                                  tz-1% -% -                                                              ceiw                             î                            2ozc
                                       .                                                                 r                         !.                             !                                      :                              g
                                                              .                                                                    4-<                                                                                              e                            .
                             1             z                      .



                                                                          .
                                                                                                                                                  ê                                                 ..
                                                                                                                                                                                                        .
                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                      '



                                                                                                                                                                                                                    '
                                                                                                                                                                                                    '
                                                                                                                                                                                                        .                                                                  f
                                                                                                                                                                                                        '

y                                      ,                                      .                                                                                                                         j
                                                                                                                                                                                                        .


       m z.r   e                                                                                                                                                                       T                        .

                                                                                                                                                                                                                          : you . ue                                       .




      ' ë                                                                                                                      - -j                                                    .                                    - - .lo;                                       .
-s        .                                                                                     g .                            ,
                                                                                                                               o                                                                        r                       .

       :jta
          Y  j
             '                                                                                  T                                        .x o                             ,

                                                                                                                                                                                                                                                    .u.
                                                                                                                                                                                                                                                    .



   l 2 #' J                                                                                                                                           (p .
                                                                                                                                                         uj-
                                                                                                                                                          .j. m                                         '
                                                                                                                                                                                                        .s
                                 DATE               .
                                                                                                                                                                                                                                (7
                                                                                                                                                                              SIGNATURE OFGRIEVANT AND D.C.#
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 134 of 190




                                                PART B -RESPONSE
MM TSCH,JOHN                     Y51786           2001+ 3-191           DADE c.I.                      E1114L
            NAME                  NUMBER        W RLMALGRIEVANCE        CURRENTINMATELOCATION        HOUSINGLOCATION
                                                    OG NUMBER

YourGrievance has been received, reviewed,and a response isasfollows:
Afterreviewing yourchart you have already been scheduled forblood workthatis coming up. Once thathas been
com pleted you willbe scheduled fora follow up with Endocrinology.
Based on the above inform ation, yourgrievanceisDENIEQ.
You mayappealandobtainfudheradministrative review ofyourcomplaintbyacquiring Form DC1-303;Requestfor
Adm inistrabve
            ' Remedy orAppeal, completing the form and fo- arding itwith aIIattachm ents to the o#ice ofthe Bureau
ofInmate Grievance Appeals, 501 South Calhoun Street,Tallahassee, FL 32399-2500.
                                                                                                                         e
THIS DOCUM ENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFO RMATION INTENDED FOR THE                                        ,
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW                                  .




           DR.F.PAPILLO ,                  B                    M   .       LES,
                      : 9%#blo
                        .                  .
                                                       -                   .
                                       .                                                             Jl-zl-2o a o
                                                                                                              -

SIGNATURE AND TYPED O                      OF           SIGNATURE OFW ARDEN,            .
                                                                                              ''
                                                                                                              DATE
        EMPLOYEE RESPONDING                               W ARDEN, OR SECRET        S
                                                              REPRESENTATI

                                                                                          evaDa
                                                                                        Gri  ncdect
                                                                                               ecoérài
                                                                                                     nak
                                                                                                       or
                                                                                             MAILQ.
                                                                                                  Q
                                                                                            IAN 1.
                                                                                                 $1 '
                                                                                                    z
                                                                                                    't).
                                                                                                       -'()
                                                                                                       L
          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 135 of 190

    1
    (Y)tq(.
     .
     .
          ,'*                                               FLORIDA DEPARTM ENT OFCORREW IONS
                                                        REQUEA FOR ADM INISTRAMVEREM EDY ORAPPEAL                          RECEIVEL
           <           t
         Z n irdPartyGHevanceAlleglngsexualAbuse                                                                                    FEB 182229
TO: Q warden                                L Assistantwarden                 0 Secretary,FloridaDepnrtm (N                                            e'1*S
                                                                                                                                                          '
                                                                                                                                                          l> S
From orIF Alleglng SexuslAbuse, on thebehalfof:
          l4lm<7
               ,# Jo,1w.. 3-                                                      s
                                                                                  /5t7#k                                D ;1é76.'Is
           Ixqt             First               M iddle Initial                       Dc x um ber                          '        lustitution
                                                                                                                          l -G - 0%-2k)-
           . .                  -   0                                 PartA - InmateGrievance

    W Js /d            sz / D>                          Az -          -lq/x       ,
                                                                                              .
                                                                                                   i'avor> IS = +- * .5                    l       WZ        *'
                           v            .               .   . .             r                              o    -,
                                                                                                                 s o.
                                                                                                                    f-                             s
                 pxl                            Wp              x y           .- .,.              jee ..   v ''
                                                                                                              N j . d>
                                                                                                                ,
                                                                                                                    %
                                                                                                                                      R                           .


                                                                                                                                                   e

                                .
                                                    é                                     s                             . oo
                                                    .
                                                                                                                                       *




                                        .
                                                                                                                           '
                                                            3                                                                          .
r
                                                                                                                                                         o        -
                           Nb                   .                                     -   -                         -
                                                                                                                                                                      -
F                 w-
                                .                               j

     '

                       :l                                                                                                  gl
                                                                                                                               N&              .




                  .                                                           '




    Z Fss Je a
                 DATE                                                                                                                      .s?a
                                                                                                            SIGNATURE oFGRIE ANT AND D.C.#
       Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 136 of 190
  .            M R1c UlrIuc'#
aajy,p o Aoo gyào :
j'
 LL.           MAFjj242g
           NE- N# x.-...
                       x..
                         >K. '                       PART B -RESPONSE
                   .
        .-.m #  a-     ,
                            ,.
                 H,JOHN                Ys1786           202 * 5892        DADE c .I.                    E1114L
                   NAME                 NUMBER       GRIEVANCELOG             CURRENTINMATELOCATIUN HOUSING LOCATION
                                                         NUMBER

       AppealRetum ed withoutAction:
       Yourrequestforadm inistrative appealhas been received in non- compliance with Chapter33.V ppeals m ustbe
       received in the Omce ofthe Secretal within 15 calendardays ofthe institutionalresponse.*
       Based on the above information, yourappealis retum ed withoutaction.
       CONFIDENTIAL
       THIS DOCUMENT MAY CONTAIN CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR
       THI
       J WS ADDRESSEE ONLY . UNAUTHORIZED RELEASE/
                                                 OR WK LOSUREMAY VIOG TESTATEAND FEDERAL
           .


       M ichelle SchouestvIISC



                                                                      # rffq r.s                    a
       SIGNATUREEMPLOYEE
                 AND TYPED
                         R OR P INTED NAME OF                 SIGNATURE OFW ARDEN ASST.                     ATE
                                                                                   ,
                           ESPO DING                            W ARDEN, OR SK RETARY'S
                                                                    REPRESENTATIVE




                                                                  ê
                                                                  '
               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 137 of 190
                                                                                                                                                                          D:deC.l
                                                                                                                                                                  Assi:t
                                                                                                                                                                       3ntW3rdenoiPrograms
                                                                                                                                                                       RK EIU -Q
                                                       FtORIDADEM O EG OFCORREGIONS                                                                                 JUL 11 2222
                                               REQUEST O R ADM INIO                 M       REM EDY OR APPEAL


'
O:E
  MJT
    whai
       rdParpGUri
       rden
                evAs
                  ansceAneogsexualAQbusse-Zdary
                     istantWarden
                                                                                                                        $ys-jxq
rom                                                                                              ,   FloHdaDe a- entlfCoaections
      orm
        IFxr
           AllesngSexualAbase.onthebehalfof:
         Last;vkFir
                  77
                   stkm Akddl
                            TceIniit         *6178:
                                                         at                         bè-kumber
                                                                                                                                        OJ q         ctr
                                                                                                                                                 Insikutkon
          .
                                                                 PartA - Inmate Grlo ance

                           6(1w            y.
                  x.                                                                '


                                                                                                         .                   .
                                                                                                                                                                                    )
              -
fxs v -
                           vz 4                he '                    e-               ' 1n                             f          m,a                   4         L ?,.s
 1 ,n$                                '(
                                                                                            N                                           k -                       -t
                                                                                                                                                                   .
                                                                                                                                                                   ,m   .

7rM b                                           % f)                                        -
u                                              U ô-l                       xtf'
                                                   '                          e.
                                                                               c o
                                                                                ,                  4-
                                                                                                    o J - '' .
                                                                                                             -f:                                                            '


                                                        -(                 c                    j-  o, ,
                                                                                                       .
                                                                                                       'r   . ,
.
''                         l'-< k m                     -fl
                                                         -
                                                             -
                                                                                                                              -,                                  tr
                                                                 sz                     e' r                           t''
                                                                                                                         ;tnu /z -c                                    éb*on

                           m,                           'o( 1:2->                                /,,2 tal                                            ' lï
                       M          x
                                                       m       ge           ,                   r.
                                                                                                 e           eT    .        a 'c, '
                                                                                                                            ;                                     L . '(
                                                                                                                                        -
                                       x                     '                                             *
                                                                                                                                                      -

               z-à                                     '.             '                       :L    <    -
('                            c                                                                 b4 .
                                                                                                   1.
                                                                                                    kxs                                                    o
                eu                y
                                  -   a        .                      aa            s       - yg o                                                        .
          ta#                                                    ;                      .    /           e     .
                                                                                                                       n o
'             hm :t
                  /c .'                            .
                                                         .
                                                                                                                   -   -
                                                                                                                       1.                                          /
                                                                                                                                                 '                 .
.
                                           .       f                                                 J                                      n(        &
                                                                                                                                                          .   u
4z                     ('(/   r                         Gf ;.s                          ,y            y .y. .p
                                                                                a,          -        rs
                                                                                                      o.
                  *                                                                                                                                                             .

                  .                                o'$;n t ?;'
                                                             nws
                                                               jao'
                                                                  A tf
                   5 ûa                kw.                                                                              e.       ty
                                                                                                                                  -f/xz-
                                                                                                                                       yt ).x                     qs-(,o. (
                                                                                                                                                                          w.
                                                                                                                                                                           u
                                                                                                                                                 .

                      l#              .xpjw jz'
                                              tw4
                                                aeo                                 - to
                                                                                    f
                                                                                      (                                 o
                                                                                                                                                 45.
                                                                                                                                                   $-;J&
                                  ,eJc-; %,àA5                    '                                                                              z n
      N//k/zona                                                                             u                ouj                    s
                   DATE                                                                                                          x-,a                tz c ,--,--y,
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 138 of 190



                                                     PART B -RESPONSE

MM TSCH,JOHN                    Y51786                 2007+ 3-124      DADE C.I.                      E1514L
           NAME                     NUMBER           FORMAL GRIEVANCE       CURRENT INMATE LOCATION   HOUSING LOCATION
                                                        LOG NUMBER

YourGrievance has been received,revie- d,and a response isas follows:
Backin Febnlal ,APRN Fem andez explained to you thatthere is no more endocrinologistvia video.APRN Fernandez
subm i
     tted al1youo Iabs œsults and treatments to Rubicon MDS Endocrinologistonline.She gotthe endocrinologist
recom mendation to contlnue the same treae entand repeatlabsin 3 months.She reviewed the labs now and wants
some recentlabs ordersto submitthem to the program and geta new recommendation.She already ordered Iabs for
nextmonthand shewillscheduleyouto seeyouwheneveY hingisbackto normal.YourprescriptionweredoneIast
07/14/2020 and DER also.
Based on the above information,yourgrievance is DENIED.
You may appealand obtain fudheradministrative review ofyourcomplaintby acquiring Form DC1-303;Requestfor
Administrative Remedy orAppeal,completing the form and fo- arding i
                                                                  t* th aIIattachments to the omce ofthe Bureau
oflnmateGriekanceAppeals,501SouthCalhounStreet,n llahassee,FL32399-2* 0.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATION INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW .

           DR.F.PAPILLON,CHO                           .             M .GORRALES,A             '
                               *'
                                        .!
                                         l                              '                     .
                        y!Pa        c        .                                                ?
                                                 .
                                                                                              ,
                                                                                              .       o;/z1/zo
SIGNATURE AND W PED O        AME OF                           SIGNATURE OFW ARDEN, ST.                     DATE
        EM PLOYEE RESPONDING                                    W ARDENw OR SECR RY'
                                                                    REPRESENT V
                                                                                                      W     %W -
                                                                                                          MAILE;

                                                                                                       JUL :.1.2229
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 139 of 190
            Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 140 of 190

                                                                                     FLORIDA DEPARTM ENT OFCORREW IO NS
                                                                        REQUEA FORADM INISTRATIVE REM EDY OR APPEAL                                                                                    Assi
                                                                                                                                                                                                          qten!we
                                                                                                                                                                                                               oar
                                                                                                                                                                                                                 dec.
                                                                                                                                                                                                                   noItP
                                                                                                                                                                                                             R
                                                                                                                                                                                                             - ECEIVEDrograrns

    Q n irdPartyGrievanceAllegingSexualAbuse lq ll-q4J-/z4N                    0v98?g,g
TO: V Warden       Z AssistantWarden       Z Secretary,Florida Departm entofCorrections
From orIF A e 'n4S ualA buse,on thebehalfof:                                           <>                                      .


                 :, .!'Fi,rst
                  Last
                                              .

                                                                       rcc.5- .C
                                                                   M iddleInitial
                                                                                       '                                  Y& 17,:6
                                                                                                                           DC Number                                                                    Institution
                                                                                                                                                                                                                                .




                                                                                                    PartA = InmateGrievance

#> e                                          (
                                              ,p '
                                                 ?
                                                 :,                              ;v                      è'
                                ..e
                                                                                                                                                                                          :   .
                                                                                 .
. ., r
     t                                                                           'y.-                        ge
                                                                                                             .

                                                                                                                                   '
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                                               /                  m                             ,
                                                                                                                                                                                                                . .
                                                                                                                                                                                                                  c
                                                                                                                                                                                                                  ,.) <
                                                                                                                                                                                                                      m%v,
                            .                                                              .
                   ..
                           O                          .o.                   -                       -.0Qè 3
                                                                                                          ,                                            .               .

                                                                                                                                                                             c ôù c. l20I9               :                      . ..                         . .


                  %
                                          .                        ,                                                               4                                                   1
    l                           '
                                                   ..          w
                                                                                                    .6                                 -                   .                 *-           ',                    e               .s
                        .
                                                                                                                                       -                                              $                                 .
                                          '           d/                                                         Y                     I                                                                                    t
                ' ''                                                                            .        r''                                                       j    .,                                         ..                            -
                        é'
                         * h<                              .
                                                                        % m ;.)jy1                                         6'
                                                                                                                            !                                      j           ..
                                                                                                                                                                                                                                    N   *
                                                                                                                                                                                                                                         .               f
        f                  r'. ' ,j.Y
                                    .
                                      -' &j.t                                                                                                                      '
                                                                                                                                                                              .       .v
                                                                                                                                                                                       .rh e. r                                         ,'               -

                Ve                                             .s.ug                                         jy jo(. o                                 m                      s               - .                               -
                                              ..                                                                                                                                              '                             j
                J                                  ,(..                     ,.

                                                                                     . . e. j . r                                                                  f t-
                                                                                                                                                                      > --                             'eê'
                                                                                                                                                                                                          . '-I
                                                                                                                                                                                                              ,z. :,
                                                      <'                                                                                                   ,J' ).                         Jel


                   .
            .                                                               .          .   w    .                         ..                                                                                    df,
                                                                                                                                                                       ex                                .                      g                    *
                       '
                                                                                           ,.            A
                                                                                                         .                                                                                               #'                                  .
                                              : 2                  -    #                       kh                             '
                                    /         '                         > u?                   .

                                                           '                                             '
        .                                                      .                 .                                    .-
                                                                                                                       ' '

            (                                 .
                                              .
                                                                            rà                      .

                                                                                                                                       tlfj(   .
                                                                                                                                                                                      -                 -                   I
                                                                                                                                                                                                                            r                                6
Ar          -


    e.                      :g
                            ,
                                      ,           l.1.
                                                     z.                          .                                   % .
                                                                                                                     (,                        . /-,       .r q.                      . r !z                       s
/ p tt                                        /g           ''           <
                                                                                      -                                            .
                                                                                                                                               . ,z
                                                                                                                                                   %                   '
                                                                                                                                                                                                  ..
                                                                                                                                                                                                         '% '..'

.                                             e                    .
                                                                                                                                                                                      r
            1                                              l                          IJ ti(
                                                                                           .    . N
                                                                                                                                   #)                                  .
                                                                                                                                                                       -/W 'k
                                                                                                                                                                       '    f                     .

                                                           $       *'




        tl .
           7/J
             'nI?                                                                                                                                                                                                                                .

                                DATE                                                                                                                                    SIGNATURE
                                                                                                                                                                                          oFGRIEVANT AND D.c. #
                                                                                                                                                           >
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 141 of 190



                                                PART B -RESPONSE

MAATSCH,JOHN                      Y51786         1911+ 3* 30        DADE C.I.                      E1114L
            NAME                  NUMBER     FORMAL GRIEVANGE        CURRENT INMATE LOCATION     HOUSING LOCATION
                                                LOG NUMBER

YourGrievance has been received,reviewed,and a response is as follow s:
Aqerreview ing yourchart,records show you already received yourmedication on 11/08/2019.
Based on the above information,yourgrievance is DENIED .

Youmayaqpealandobtainfurtheradministrativereview ofyourcomplaintbyacquiring Form DC1-303;Requestfor
Adminlstratlve Remedy orAppeal, œ m pleting the form and fo- arding itwith aIIattachments to the om ce ofthe Bureau
ofInm ate Grievance Appeals,501 South Calhoun Street. Tallahassee,FL 32399-2500.


           DR.F.PAPILLON          9                            M.CORRA ES,AWP
             i:. i-17 ili17' A'
                              .
                                                                                                  ,,ll3 laolq
SIGNATURE AND TYP                     NAME OF           SIGNATURE OF W ARD       , AS .                 DATE
          EMPLOYEE RESPON lNG                              W ARDEN,OR SEC       A S
                                                               REPRESE ATl
                                                                                                 (ksevkkAIl
                                                                                                          LîEl
                                                                                                             'g
                                                                                                              'nator

                                                                                                 NCIV ! ! 2219
                                                                                                 ;
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 142 of 190


(4 s                                                            FtORI
                                                                    DADEPARTMENTOFCORREOONS
                                                           REQUEA FOR ADM INISTRAM                        REM EDY OR APPEM
                                                                                                                                                                     qssi
                                                                                                                                                                        st
                                                                                                                                                                                DadeC.l
                                                                                                                                                                         antWardeno?Progral
                                                                                                                                                                          R.-E-C.-.E-IV- E- D-
                                                                                                                                                                                               ns


                                                                                                                                                                        L)EC)('
                                                                                                                                                                              )($ 2019
             Z n irdPart GrievanceAtlegingSexualAbuse                                                    lRlz-Q<J -/ bo
    TO: Q Warden                                   Z AssistantWarden                        Z       Secrete ,Florida DepsrtmentofCorv tions
    From orIF Alleo gSexualAbuse,onthebehalfof:
                 yvz
                   'tçtt & ùn                              Jr                                   Yx 175:                                    D>                LL
                     Lmst             Fi-              Aiddlelniuk                                  Dc Number                                                     lnstituuon

                                                                             PaftA -'Inm ate Grlevante                                                                                        *

& r-e..
      c                                            Q '          6s                              *
        -    .

        '
                                                                                        .
                                                                                                         f.                           (             '.                 %                      .. ,
  <-
   >
   3 lp2.
        X 3)q                                                         'f .                               :1)1                   I'I18 lGX ecel>e.
                                                                                                                                                x/
Th dfk
    .
          i' af                                                     7 x                                           --                   w#'-9                                                            '
'                    ..                z/-
                                      *'' 'v                             '
                                                                             , .                                - v               .                 .
                                                                                                                                                                                     4N(j
                 '    -                                r             -
                 to         -                                            c              (t a f(/ q                                                                                   rcz
                                      1 /1/1 -G c,
                                                 çe                                                 oka               %-C '
                                                                                                                      .
                                                                                                                          h fi                                      ec           3
                                                                                                                                                                                 ,                      '
    T                                     . a       lj                                                        )zo                                   - ko                                      .
T                     e o >                           t-                                                                              r             o rz
                                                                                                                                                                                                    '
                                                                              .

                                                                                                                                                                                          ,

    11                                         x                                                c ..                       .T reTtm
            zs                            l.z 4,           s,        ,                              t'
                                                                                                     n                       ' ç'          .
,                .                                                  .


                                  q
                                                                                   ( .                        -            ,af.n )z /s/
                                                    uy                                      N
                                                                                                 .            j                                     zy                      y
ö                                              .
                                                                                            1            tl                           ..       ..                       s
                                                                                                          .               r
ôX D'n                                                              i?.           - -                             -   - ...,      -                     -   - -



                       .
                       *
                                                                -
                                                                lC %               Vu
                                                                                    1d7                       -
                                                                                                              ( rA             4m '                                              .
                                  .
                                               j                             ,If    '                             o              -




             lï 5 zotq                                                                                                                                                      l f)
                           DATE                                                                                                 SIGNATURE OFGRIEVAN
                                                                                                                                                   T AND D.C.#
      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 143 of 190

14 $
                                                 PART B -RESPONSE

 MM TK H,JO HN                   Y51786            19124 63-050      DADE C.l.                          E1114L
             NAME                 NUMBER         FORMALGRIEVANCE      CURRENTINMXTELOCATION        HOUSING LOCATION
                                                   LOG NUMBER

 YourGrievance has been received,reviewed,and a response is as follows:
 Afterreviewing yourchart'the orderforthe spironolactone was already written.
 Based on the above inform ation,yourgrievance is DENIED.
 You m ay appealand obtain furtheradministrative review ofyourcom plaintby acquiring Form DC 1-303;Requestfor .
 ldministrative RemedyorAppeal,completing theform and fo- arding itwith aIIattachmentsto the omce ofthe Bureau
 oflnm ate Grievance Appeals,501 South Calhoun Street,Tallahassee,FL 32399-2500.

 THIS DOCUMENT MAY CONTAIN CONFIDENTALRECORD/CARE INFORMATION INTENDED FOR THE
 ADDRESSE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FED ERAL LAW .

                                           %?B
            DR.F.PAPILLO ,           !'
                                      b
                                      î                           M .CORM LES,AW P
                                 $     %                  N
                                                              .                                    jyy yj)q
 SIGNATURE AND TYPED OR PRI YED              F            SIGNATURE OF W A    ,ASST.                        DATE
         EMPLOYEE RESPONDING                                W ARDEN,OR S    TARY'S
                                                                REPRESENTATIVE


                                                                                       '
                                                                                       oievkklhîo')bi
                                                                                                    nator
                                                                                           .-   AILER

                                                                                     2Eî : 3 2019
                     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 144 of 190

                                                                                   FLORIDA DEPARTM ENT OFCORREG IONS
1Vs'                                                                      REQUEA FORADM INISTRATIVEAEMEDYORAPPEM                                          >..
                                                                                                                                                            ''.. 'g
                                                                                                                                                                  .
                                                                                                                                                                  --e*
                                                                                                                                                                           ,K
                                                                                                                                                                            )v                        '
                                                                                                                                                                                                          '       .
                                                                                                                                                                                                     ,.

                 Z ThirdPartyGrievanceAlleo gSexualAbuse                                                                                                               ;ëg J.g gjjj
                                                                                                                                                                           ,.


    TO: U Warden                                              Z AssistantWarden                               W Secretary,FloridkDep                                                        '
    Fromorm
          IF esngSexualAbuse,onthebehalfof:
                Iskn W 'L, '
                                            YJ';7Ji                                                                                                                                              '''
                       Last                          First          Middl-
                                                                         eikittal                                     Dc Number                                        Institution
                                                                                             q.
                                                                                              glk&j
                                                                                                  ol
                                                                                                  -mm/'eGrievante
                                                                                             .
                                                                                                                                                  -            -
                                                                                                                                                                   &
4 -                        ,kl'-           .
                                               '
                                               ,..
                                                   ':
                                                    :'.
                                                          ('
                                                           .;!$..,,(
                                                                   .               -                  .
                                                                                                      Se/-
                                                                                                         -                     er X
                                                                                                                                  - - ( . V(33ï
                                                                               ,        . z . g.j o                                              g r                                                 , ojsy
d.                                                                      b                                     -oo          's                                      %
                                                              x.                                                  %                                        .
                                                                                                                  ( .                                                                                     n e.
         Y
         .
                            1 9                                                                                           %*                          -                                          OY
                 .
                       j. q . x                                                                       ;                   (j /j                       .
                                                                                                                                                      s (N                      j
.    .
                      vl-l 1 l ./-2II
                                   <'
                                                     '



                                                                        r 4'             .                                 +
                                                                                                                                                                       '
                                                                                                                                                                                                     - r                  .
                                                                                                          -
     (                                                                             ,         o                        (q                         r
         .
                                                          e               f'                                  .                                   '       *.
                                                                               .
                                                                                                              s                                  p.

T                      ç                                      .f                                      ,, em       ,                         c .a                   ) -çj3- '!
D: 12 à lA.                                                                                                       4
                                                                                                                  -                .        -                       e-
                                                                                                                                                                     o r c
    er       ' -10
             J                                                3         tl           -                                             --                                                        .




    --
                                                                                    q                         /0                                                       j- n                                       '
     h                                 .
                                                                   y
                                                                   :r;p            jj
                                                                                    l-
                                                                                     .. ,,-
                                                                                          )
                                                                                          j                                .
                                                                                                                           1
                               .                                    '                                                                                                                   t.
                                                                                                                                                                                        .
                                                                                                  .                                                                              .. U            t
         *'                                                                                                   N       '        !                      7                                     ''                '
             *
                                                                               d             .                                 ' E-                                                                                   :
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                              ..


         2/                '                                                       ('                                           ..                                              .

                                               >                                                          p                #w.          :    '                             ,.
                            C                                       -m
                                   a                                                         ''
                                           d


                                       !                                                     $ /èJ                        l*                              = z!zp                             .



                       r.          -
                                                   (          .
                                                                                   r/                             t.                                               '
                                                                                                                                                                                ,
                                           0                       .
                 l2/f:DATE/(:                                                                                                               SIGNATUREOFGRIEVANTAND D.C.#
           Case 1:20-cv-24998-RS
                .*
                                 Document 8 Entered on FLSD Docket 03/04/2021 Page 145 of 190
                 .
                     '          '



&                                       j
                                        .,
                JA8 2.
                     8m                               PART B -RESPO NSE
                     ê'   ...       .




                                             Y51786      201 -00326         DADE C.I.                      E1114L
                     NAME                    NUMBER    GRIEVANCE LOG            CURRENT INMATE LOCATION   HOUSING LOCATION
                                                           NUMBER

        CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
        UNAUTHORIZED RELEASEOR DISCLOSURE MAYI
                                             ./IOLATESTATEAND FEDEM LLAW.
        Thisgrievance is notaccepted as a grievance ofan emergency nature by HeaIth Services,CentralOlce,Tallahassee.

        Yourrequestforadministrativeappealisinnon-compliancewiththq Rulesofthe DepadmentofComections,Chapter
        33-103,Inmate Grievance Procedure. The rule requires thatyouirstsubm ityourgnevance
                                                                                          '       atthe appropriate Ievelat
    '
        the institution. You have notdone so oryou have notprovi ded this om ce with a copy ofthatgrievance,norhave you
        provided a valid oracceptable reason fornotfollowing the rules.

        Upon receiptofthisresponse,youareallowed an additional15daysfrom the datethisresponse wasmailed (date
        stampedinupperIeftcomer)toresubmityourgrievanceatyourcurrentlocation incompliancewith Chapter33-103,
        Inmate Grievance Procedure.Attach a copy ofthis response to yourre-sled grievance.
        Based on the foregoing information,yourappealis retum ed withoutaction.
        A.JOHNS




        SIGNATURE AND R PED OR PRINTED NAME OF
                                                                            .
                                                                                  ,

                                                                SIG NATURE OFW ARDEN,ASST.
                                                                                                  ,
                                                                                                          /x-'
                                                                                                             y,
                                                                                                              z'DATE
                EM PLOYEE RESPO NDING                             W ARDEN,OR SECRETARF S
                                                                       REPRESENTAM VE
                          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 146 of 190
                                                                                                                                                                                                                           Dauec-l
                                                                                       FtORIDA DEPARY EG OFCORREO ONS                                                                                             asvitlaf
                                                                                                                                                                                                                         !twardeno?prfygr:
                                                                                                                                                                                                                         RECEIVED
                                                                          REQUEA O R ADM INI- AM                               REM EDY OR A'- t
                                                                                                                                                                                                                     JUL 1 1 2101
   Z n irdFare Gdeu xceAlle gSexaalAbase
TO: Z We tn     Z Asài- tWe en      U s>                                                                                                  ,FloudaN aM entofCdx tions
                                                                                                                                                                    q                       -l;Q
Fromorp-A
        ,.
         ll
          egSxl
             e
      Last Fi-
              x1
               -1
                Abus
                   :e on t
                         he
                          G
                 AiddleIkké
                            h
                            al
                             fo
                              f:ysl 7s A
                                 Dc Num-r
                                                                                                                                                                                      Oah cz
                                                                                                                                                                                                lnsutdion
                                                                                                Pm A --Inm ate Grlevante                                                          . .



:E f-                                                     '                   'v                1
                                                                                                                                                                                  ,                                 .*
            .        .
                     1:                 u   ( I*C                             tz       ky                          ..jc .                                  .               .-                                      .         o'
                                                                                                                                                                                                                              evu
4 r .                                                                                                                 .                              .                - a. : o                                                ' .,
                                                                                                                                                                                                                                 .
                                        .        .                                                      -

,       .

                    am ,                             .                                                        zA-(œ            o o e,
-

                ufe
                  -                                   'blloko i
                                                              - zw-
                                                                  , m teceiv                                                                                          -                                           '
                                                          '
                                                                                                q
                                                          #               ;        u.                                                              -       *.
                                                                                                                                                                                  .

                     %.                                        f.
                           l                                   tr-                                                        o               :         fo                    ,                                   .




(:7                 ,.                      .        ,r


            .
                    ,,                                                .

                                                                          j
                                                                          y                                    j
                                                                                                               r-
                                                                                                                j-
                                                                                                                 yj
                                                                                                                  kk
                                                                                                                   .
                                                                                                                   j
                                                                                                                   y,,s
                                                                                                                      j              j
                                                                                                                                     g
                                                                                                                                     j
                                                                                                                                     ry
                                                                                                                                      :
                                                                                                                                      ryj
                                                                                                                                        ,,k
                                                                                                                                          ,
                                                                                                                                          j
                                                                                                                                          k          ..
                                                                                                                                                                .-.   .
                                                                                                                                                                                  ,
                                                                                                                                                                                  trj
                                                                                                                                                                                  .-(
                                                                                                                                                                                    ..
                                                                                                                                                                                     ,
                                                                                                                                                                                     p, j:
                                                                                                                                                                                         r            -
ç                                               +e ,
                                                   tœ 4Gj                              sx kos,
                                                                                             .T                                           .                           t-m
                                                                                                                                                                        ' 5e
                                                                                                                                                                           *g *   .                   ,
                                                                                                                                                                                                                  ,
        - *                *            *
            LT             t

1
!
(
!
1k                                                                                     '
                                                                                       -                                             -
                                                                                                                                     '
                                                                                                                                     -,
                                                                                                                                                                                            '

                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                 17
                .
                                        1.                         w Q* l                                      .                                                      x                 e
                                                                                                                                                                                                                                      .5
                               o                              x.                        *:          *
'                   %
                                       -
                                       '
                                       E
                                       :
                                       ;;
                                        i
                                        1
                                        !
                                        i
                                        :!:
                                          1
                                          I
                                          ,                        --
                                                                    1;
                                                                     . -
                                                                       ''
                                                                        - '
                                                                          -'                ,


            y                                         w.
                                                       ,                                                ,
                                                                                                         :
                                                                                                         5
                                                                                                         k
                                                                                                         1
                                                                                                         ..
                                                                                                         -1
                                                                                                          -
                                                                                                          .
                                                                                                        ---

% <                                                           &O      .
                                                                                        qgg r..                    j            .yy
l                                                K.                                     .''                                   -t                          ;     -
                &                                                                  e                                             %
K   .
                    o          a                     1 é. s                        . p.                           xa                      . s                   .                           q
        -
                                                                                                                                                                4         s                                              .   x


.).œ ;                                               Fx.                               .                      'fyteçew'                                   q .4                -         -
                                                                                                                                                                                        a         1'
                                                                                                                                                                                                  .                      axfo
                                                                                           ..                          -
                                                                                                                       ..
                                                                                                                        .;'                   q.
-                                                                                                             .                 A
                                   .   x
        n                  e a. - r                                                ;/a          .                                .        '
'
                                                &
                                                 .
                                                 4        l                e
                                                                                                                                          ,                                       ryk s : . e
                                                                                                                                                                                            ;
/                          #                                                       .
-                          @           v x                                    ( Xy                                        '
                                                                                       gg %
                                                                                          ye                                  .+ ' Q o . .s(us,
                                                                                                                                              %y                                                  jjpph)(. g                               ,

                           l ao                                                                                                                                                                  FSI7#
                                   9ATE
                                                                                                                                                          SIGNATUREoyGRIEVANTAND o.c.#
    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 147 of 190




                                               PART B -RESPONSE
MM TSCH,JOHN                       Y51:86        200:- 3.160         DADE c.I.                       E1114L
            NAME                   NUMBER     FORMALGRIEVANCE            CURRENT INMATE LOCATION   HOUSING LOCATION
                                                 LoG NUMBER

YourEmergency Grievance has been recei
                                     ved, revie- d,anda reséonse isasfollows:
YourMedication are in the pill-line, they were received on 07/18/2020.
Based on the above information, yourgrievance is DENIED.
You
Admimay appealand obtain fudheradministrative revi- ofyourO m plalntby acquiring Form DC1- 303;Requestfor
    nistratlve Remedy orAppeal, completing the fo> and forwarding R * th aIIattachm ents to the omce ofthe Bureau
ofInmate Grlevance Appeals, 501 South Calhoun Street,Tallahassee, FL 32399-2500.
THIS DOCUMENT MAY CONTAIN CO NFIDENTIAL RECORD/CARE INFO RMATION INTENDED FO R THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DIK LOMURE MAY V LATE STATE AND FEDERALLAW .

           DR.F.PAPILLON,                                       J. COL      ,W    DEN
                               j        .'
               F? i
                .   G              .
                                    .                                                              oA/z,/zo
SIGNATUREEMPLO
          AND           NTED NAME OF                     SIGNATU OF WARDEN, ASST.                          DATE
              YEE RESPONDING                               W ARD ,OR SECRETARYS
                                                                 RESENTATIVE




                                                                                                        tke t;.#.
                                                                                                   tk%ev-        in.*r
                                                                                                       MAILED

                                                                                                   JUL /)2929
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 148 of 190
     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 149 of 190

                                                                         FLORIDA DEPARY EG OFCORREO ONS                                                                                                   As      Dadt
                                                                                                                                                                                                            Rqtan!Ward.
                                                                                                                                                                                                                   R;.W
                                                                 AEQUG Y R ADM ININ                   M     REM EDY OR APPEAV
                   U n irdP                                                                                                                                                                                   Atlq1.
    TO:2WardenareGZ
    From orIFAllegingS
                       rievA
                           as
                            ns
                             c
                             i
                             e
                             set
                              All
                                e
                                W
                                og
                                 arde
                                    sn
                                     exaalAZ
                                           busS
                                              ev ete ,FloddaDeMaM dë
                                                                   eljb
                                                                   ntofCoaections
                        m aat'
                             ak 1ex
                                  kualAbuse,onthebehalfof:
                         Ixqst Firsto Mtk
                                        Idlelkiitkl                                                 %DCt786
                                                                                                         Numbc
                                                                                                                                                            Oaâel CI
                                                                                                                                                                                    nstimtton
                                                                                          PartA- lnmate Grlevanœ
                                                                                                              -



      . .                     j               .              .                                 -
      es               -evoar -' -n                    -
                                                                                                                                              3 - 3,                                3 e                                        '
'                                                              u?-tt Ke L:                          t         1 '-         -               3:-1
      -   ,        '-
                                  oaii s O o '
                                             -in t r -                                                    e   ,ot                          -F -
      .
      s
                   e
                   4      nœ              -            '             o
                                                                         *J                                                    q.
                                                                                                                                                                .
                                                                                                                                                                            -
                                                                                                                                                                                    03-                       <'
    , .            .
                                                                                      r. r     ;, 4                        . .                                          .       .
                                                                                                                                                                                          z3-f3,                           z
               fleo               . ,                      y .pg                      r o j
                                                                                          -                   e                    .
                              YF?C*                   @              .                                             .
                                                                                                                                                   o                                e
     Gt ul -n'3à-l0:.                                 O                                                                    '
                                                                                                                               .



                                  l0                  um &B                                     l
      ;
      /.
       2$
        ,,j
          't!
            i.
             ,b,
               'k . jj .                                         j. ze-
                                                                      .j
                                                                       k7
                                                                        t                      .-

     8                            9q7e0.          .
                                                                                                                                            j
                                                                                                                                            ,k,
                                                                                                                                              jk            . . .-'                       j
                                                                                                                                                                                          qo          ,
                                                                                                                                                                                                      '
                                                                                                                                                                                                      f-
                                                                                                                                                                                                       L.-             *
                                                                                                                                                                                                                       ,



                                                                                                                                                                                        - -       -



Tss .
    -fe c-b- 1
             ,                                                   -,
                                                                  -                                     -                          ê                   '                                       - .Ja          .
                                              en                              +
           ' @                                                                        .
             :
                                                                                                                                                   x        .


l , I-
     .   - h ve                                                          2 kafi.
                                                                          ,                             ct s l
                                                                                                                                                                                                          '



 r ,   4      -'
                                              .                  .
                                                                                               t                       ..                      z- -e '                                        ,. . t                   .
                                                                                                                                                                                                                   .

                                                      êp
                         t.
                                  .
                                      j                    .                  .. K.r.                                              .
                                                                                                                                       *'@*                         ,
                                                                                                                                                                                        ;q e.                     .. j
                                                                                                                                                                                                                     .
          e               . . n q-8                                                                                                                                                                                            1
j             .                                   p y
                                                                                                                       y
                                                                                                                       O                               N)yy
                                                                                                                                                        .
                                                                                                                                                                                              p                            s

                   @

                   @                                                              g
                                                                                  x
                                                                                                          .                        (   *



                   8 fnhoxo
                           DATE                                                                                                    sjsNATuqEog GRIEVANTANp o
                                                                                                                                                                                        (p
                                                                                                                                                                                                      c.#
                                                                                                                                                                                                      .
                    Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 150 of 190

                r
                %
                                                                                                                                                                                                                                                                                                                                Evkëûkt
'




    1                                      ,


    i
    1
    I .
      -)                                   I
                                           û                               cnrspkocio ,f rociqta.&                             ..
                                                                                                                                                                                                  .                                   g.
                                                                                                                                                                                                                                       zic                                                                                   ;>sk'6.'!
    !
    '
                    >.
                     *                                                       a                     .                                                                                                                                   - .          -


    $
    h
                                      -'
                                       Se,
                                         LC-Pec-h-zoo =
                                            - -
                                               .
                                                                                                                                                        ..
    i
    ' -...
         ...-.,.
               -..1.a. suuzomw,ï.t,       -1k.. r,vf Vt     zaa-/erperso- L- œv .                                                        ..
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                    -




                    tirto.
                     fo?-.fe-xtew passexua -i
                            upo-ao-D o-eo 20j     ..
                                                  a
                                                   gv.Lf-p
                                                      ka v
                                                          e
                                                          .
                                                           cdbet/akt
                                                                   i
                                                                   t
                                                                   h
                                                                    e..'Xt   ê.C;-a/y.,.e-             .                                           .w   ..




    l            ï
                 'ù kw                                                 a.â.û/.j       ..,
                                                                                        .:y-1                      .
                                                                                                                                                                                                                                               ..


                          c oe 4zi r s gtx6l k a,xx
    l            'kalr u tjk4'kvcatorzvatfou,in ,.4ur
                                                   ,w
                                                   -
                                                       e-s. a.g.t,.-
                                                     ,,aaz s krf o.
                                                                           .
                                                                           R$ upnt  ikoî1ke                                                                                                                                       '

    1
    l            :
                 o tk. kau ,   joe
                                 s eo1 se ef Kse                      (eg.tt,
                                                                           .

                                                                            .... ..k,,
                                                                                     lcweo-?kt-                        -
                                                                                                                                                                                              .                               .   ,

    !
        .       îN c k.kxv:kJlr:        r e  ta
                                              p
                                                       .
                                                          es.   y j,ve . . jjJ...y, oj    .j                   .
                                                                                                                                                             -.
                                                                                                                                                                                  .
                                                                                                                                                                                        .
                                                                                                                                                                                        .                     ,               .
                                                                                                                                                                                                                                                                                                                                 .



    i                                                4. I l     ,,i4io. 2tlkpt
                                                                             gt'5..1 .
                                                                                     k.-...
                                 .
                                                s                                          .                                                            .
                                                                                                                                                                                                          -
    t           d         r a((owr b ioouztzsj                                 '                                                                                                                                                                                                .


    .
    1
     - . .. .   .    - . .

                                           !                       .
                                                                             ckaq.vobioge-y,buHo& s,fej,-r zrpz                                                               .                                                                              .

    ) .....-.                - .....       Q ks- k >   o.m,:...# ..œre,
                                                                      - c hsuz;K.. tf6 .1 uc,>A.e.c.oriw4gfz', ,-....
                                                                                                   .
                                                                                                                                                                                                                          .

    t                                   ' i                                                                                                                                                               .       .                   .                                   .                      .

                                              s- .h'    .i$ I c     z- . - u-t-û . ..,a r.(k.zc.-I . . élet,'.%'                                        ..        .                                                                            .
                                                                                                                                                                                                                                                         '                      '

    l                                   cops-baà i- s 1. 'cessrak -e-ef fczzzutca 4,
                                                                                                                                                                                                                                                                 .. ..          .                                           .- .- . - .- .....



    :..
    l                                            t.. t* '                                      L;r.-.11.;zatlx' ,                                                                                                                          .                          .                                        .                     .   .

                                             M         . fa    (-'
                                                              o.       4.t-a.z.,ci 'os .,â...ç '<.-;zzx                        .
                                                                                                                                    -

    l- .
                    '..

                     )                ..pvcegj..
                                               ;
                                               t,o..s..4
                                                       .- Q.         4..-.-.     a:
                                                                                 =                       m,..s. r-..
                                                                                                                                                   .                              .     .                                             ..
                                                                                                                                                                                                                                                                                                 .


    l                .
                                                                                                                                                                                            . .. .. . .                   . ..             -.... .. - .....                             . . ... .. .                             .
    )           -e
    l                                     Awveeôss                                 -


                                        A E% tt ;. ivewu/r   -ren,,s i <,-grzwac.4. .
                                                                                    0< 2 c..j
                                       rVuckùjq. )   q
                                                     r                                           k.,,
                                                                                                    r1Ah:                                                                                                                                                         .

                                                set,t-
                                                     c
                                                     iea
                                                       l s,cfo vcu/ere#t
                                                                       eâoas  ;-   sat
                                                                                                                                                                                                                                                                                                                        .


    !
    l'                                 .
                                       l
                                       j.
                                        xken sgewu aj;                                vvt
                                                                                        's. f
                                                                                            ook-L)..-bers.-.-. --
    j
    l                                  '1             l,.
                                                        y .cp-onewi/.-xlk, .mj.. ..a4z,.eQe.i(i% .p.
                                                                                               v    .<,<etz
                                                                                                       .
                                                                                                                                                                              .
                                                                                                                                                                                                                                                                          ...

                                                                               îw-
                                                                                 y                                                                                                                                                                                                                                          . .- .           - - .-


                                                     Gs
                                                     ...
                                           , . . .u .q
                                      kwseiu ,
                                      ç         r ws.  ,,
                                                        s-
                                                         t.J
                                                        -.n.
                                                             wy.u;civ.
                                                                     ar,
                                                                       t.cv
                                                                          sws-guk.
                                                                                 ,.
                                                                                  om1.<
                                                                                      . crxti.
                                                                                           w.

                                                                                             j.
                                                                                              ykw,,'g                                                                                                                                                                                                                   .


                                      !
                                      '     .                                                                              ,                            .         .
                                                                                                                                                                                                                                  .
    - .                               l-.qiq.I c- .oy soo,si,.,ty . o,4,                                                                                                                                                                                                                          .                     .    .


                                                                        .4 y- .
                                                                              9.ou..u way.u..r..K?.v ..-
                          - .-   .-                    .
                                                                                                                                                        -
                                                                                                                                                                                                                                                        ..       .

    )
    -..-                             -k
                                      eysôsir .tioGcmo
                                                     iboI rX                                                                                                                                                                                                                                           .                    ....

                                                                                                                           .
                                                                                                                                   (exiuejSouckx -
                                                                                                                                                 vte%..
                                                                                                                                                      Feri
                                                                                                                                                         J'.
                                                                                                                                                           #-.,
                                                                                                                                                              ;L&.;tpre1W .Z
                                                                                                                                                                           .-.
6                                     kcœs 'zï                                                                                                                        .
                                                                                                                                                                                                                      .


$
---...
     -
     .
     ---.
        -....
            --.
              (
              *
              ..h.
                 vo.
                   i u.gî
                        ...
                          ,
                          5oo-
                             ..
                              Lsl'luayfaos           . h.oxie4:,..?.,'#ç.g;5s.,.;k guaë,kerj                                   ..

!              .hv p'
                    -
                                                                                                                                                                  -.      .   .. .
                                                                                                                                                                                                                      ..


l             f     l %., e...
                             ,f.,
                                '
                                .
                                ,1,,
                                   w.i,t,:tux-(,sas    f-(
                                                         -,o'ag,
                                                               -
                                                               .       .                                   .
                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                   ..



              .
                D.xc,.v,: rask-ûo                                .io..socigl-o.  c.o.
                                                                                    /.
                                                                                     ,..fr,au.4(k.                             .                             . ..- .          - ..                    .


                                    -nr,zfr.f-,bo
                                                                                                                                                                                                                                                                                                           .                .
                                       .
                                                                                       .
                                                                                                                           .            ..    x-


)
-----
    ,)'
      -j.,
         ..
          -
          ,
          --.
            -
            ..éG
             -. .
                -.f
                  oquLsç've <u.       .
                               .viaj,-ev- -wkeoges/xce of si.tgL       . .             - .,                .
                                                                                                                                                                          .             . --              ..                                .c.kwpc is-.l.-..-.ë,eu4,-
ï- '.
    cs'
      .                               g
                                      ...>yimu.v
                                                                                                                                                                                                                                       .                         - .
                                                                                                                                                                                                                                                                                                                   .        - .- - ... - - .
                                            .
                                                                                                                                                                                      ., -.           ... .-.-

)
.
-..
  -.-.                               '(-o.
                                         >,e.t<
                                              .iv:t
                                                  zse-$ 1'
                                                         ;'-,a---r-r2---- 1
                                                                          --
         Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 151 of 190



#*                                                                                                                                                                                                                                                                                                                      %
                                                                                                                                                                                                                                                                                                                        Ex.
                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                          ù
                                            Al emgia 1 OL1c;o Pe..v1;es                                    .                          . ..                                                                                                                                                                          E+ ;#;
                                         n o .6/)/20                                                                                                                                                                Fa.1
                                                    tq l .wcq
                                                            le o pew es ç                 -
                                                                                                                                                                                         ..   -ea .t k>t
                                                                                                                                                                                                       l evfkia:og< ...u        . ..



                                         l
                                         pecessijz
                                          o.>ek.
                                                     rr-.azwt.kairr'eoklt.el.
                                                 .n4saw.-wa âlsv ea qer-uu
                                                                            o&k;g.lfikr60:TuMl?tc,n;,)
                                                                       u eze-ovxlva zf       kr
                                                                                              .o.bl                                                            .
                                                                                                                                                                                                                                                          .

                                         lrtpi-
                                              e.p%<,ît.r: ',G igfc.
                                                                  V - -e -
                                                             -
                                                                         i - .A..S V
                                                                                   ...X X o. (z lceces                                                                        .. .            .                         .-                                            .   .                                     -            .
                                         k
                                         ko
                                         ) utl.
                                              bt Akc uvo  x'
                                                           , h e 6ORT.                                                     ..


             - .----..-.- -. -..- -- .. .      - -...,-.- ...-..        ...- .-...   . .-                           -.......... ...

                                        l          *S -Wtalq1Y'#:i              6                                                                    ..                            ,..    ...-. ..----...-.........--- .- .. ....- - -...-
                                                                                                                                                                                                                                          ..... .. ....---                    .-., -..--....


                                        iirl*t%- >/G si-..
                                     ) ..<
                                                              . 'C.A Ye-d-.
                                                                          1-(e63-
                                                                           '
                                                                           o
                                                                           -o
                                                                                .X$gSnV Y.
                                                                                         y
                                                                                         c.
                                                                                          pt%
                                                                                            *
                                                                                            .
                                                                                            (J- Y              ..
                                                                                                                                                                     -                            ..-                                             ..-

                                               l e;ssx.)%t7, ou-
                                                                                                                                                                                                                                                                                                       -.




                                     qyl'% '
                                           qo.#--
                                                               salieâ. clN-.,lkece,ulasne-rn                                             .
                                                                                                                                                                                                                                                                                               .                    .



                                        e           m4,ï2 btst e rxobu       < -6D2 .-f.m R sfzssss,
                                                                                                  .
                                                                                                                                                                                                          .                                   -



                                      #
                                      '- zcoyse  u '
                                                   c,+
                                                     .-. $
                                                         4   N %' gqs
                                                                    ,iw k,
                                                                         . .
                                                                           %.a .:kh,.L l eewmk'     .s                                                                               .


                                      % 1
                                     .1     wj.&%.sgJ.-.za
                                                         '/.
                                                           c,<x6$,.
                                                                  =,t.:..
                                                                        ,
                                                                        t$.4
                                                                           .ao.
                                                                              st.a!.lg kiswas u k-j.k:                                                                                                                  .

                                     .       tt.-       -
                                                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                  . .. .. ... .               ..




                                     0n lIA I2oT%Tm=s'feèvolzesrir ovec
                                     '

                                                                        &euko   n .,      ,
                                                                                          d I xrms.                                                                                                                                                               .


                                       opxxsl,,a c-?u,
                                     ta n.
                                     '

                                     4
                                     ,.
                                                      .
                                                      a rqiz-?.
                                                              oot.-ozq
                                                                     .-
                                                                      q,Exkitzsq xi..îf-vjlu aeksecu.,
                                      :eâsa.zruszêmv K.t/zck'fSceyfsa .prloi                                                                                                                              .
                                                                                                                                                                                                                                                                                                                .
                                                                   ,
                                                                              vœe.a                                                                                                                                                                                                                                                   .. .




                                    jV    >veâvess                                azeky < 1
                         .-     ,



                                    .
                                    q            -h
                                                  u t
                                                    j
                                    %cm:,I sJ a %%tAY .
                                                      1k
                                                       -
                                                       wesqs .
                                                             t ?'or
                                                                  ,f .
                                                                     :
                                                                     ,-
                                                                      fpm.1 .
                                                                            4
                                                           bj 1'.* yp(o s-lz,
                                                     's .sL'                j.
                                                                             k a f c
                                                                                   el e
                                                                                      ,,
                                                                                       a
                                                                            ya ,w !yyy .s
                                                                                       .
                                                                                       ycà
                                                                                         .
                                                                                         s
                                                                                         sœx
                                                                                          ,   .
                                                                                                                                             ,
                                                                                                                                             .
                                                                                                                                                 '

                                                                                                                                                                    . -       . .
                                                                                                                                                                                                                                                                                                                        ..


                                                                                                                                                                                                                                      .

                                    rycvyaA k et-o..ta.jilTG e+aipva 4c.eleclr, J,k4)ci.jqrçxqn
                                                                                                                                                                                                                                                          .
                              -.-.
                                    j
                                                                                                                                                          .


                                 '
                                 r* dv.(.c:utl k l.
                                                  oz.b l wouu 4 . 6ORT Iew?(ùA                                      .
                                                                                                                                                                                                                                                                                                                -       -        .-      .



                                 6
                                 0 ûfkJL '+vaxu xvl vev et 2 . %u ).           -% .éooikoszzoowtuos.
                                ..
                                 l/)...
                                      9... -.-,P
                                               ..                          % .#.iook ie Gokz                                                                                                                  .
                                                                                                                                                                                                                                                              ,

                                 ! wc
                                    1lj u,.
                                          1tko' 'rw,ceczxv.
                                                          'Aswxsyl-e'fL,cconeeauz &uskol40a)k2
                                 .
                                 ,y .rwosooy on umota-raawtb.
                                                  .
                                                               cc;1;ta 4, V + oozi
                                                           . ...                 b'oa.                                                                                                    .                        .




                   00 Jll
                   i        bfog..X
                                  . .  .
                                                  fgoupo ty ooV eredo-meczzkb
                                                                       ... .


                                                                                l s p1
                  1
                  !u : #ç)x 5 > 6 aoa .    >j-xusy
                                                 yyj                                                                                                                                                                                                                      .
                                             %a6 tel tk-econsact1,y oyu gcgrj .                   ..
                                                                                                                                                                                                          .



                                          .- ak<éAer;% .2 - .4.o. ev oc tf;j .%...-u r
                                                                                                                                                 .             ..                                     .


                       yse,wksok - - 7.
                                                                                                                                                                                                                                  .       .           .                                  ,
                 . resq
                      '1                                                             .                 .
                                                                                                                                                          ..              .
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                            .




                        c.t..X ?.,oks m e-w-ktIk* i,
    . ....- .. .--..-. .. .-    :.          .-. -..
                                                                                                                                                                                                                       ..                             -                   ....




     N -....--..-k
                 jo /r e ss
                          . x.                       j.:1.Apf.
                                                             y zo 'l,k %.growp ,. .
                                                                           .                           .

                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                     .
     '
     .$                        e.
                                w
                                g poo    t
                                         v  i
                                            l.
                                             t lsio-
                                                   uns.-'.'
                                                          cw.s r  &x.kal.
                                                                       .

                                                                          ak.,k r'.a ..-                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                   .

.
    r.   .
                 k
                 W
                 ' jssve,,J bee. 1,f1i     nskeu .
                                                 qo< r&.                                                                                         .                                                                                                                               .
                                                                                                                                                                                                                                                                                                                ..           -    . - .


                 1(1t-k ,emoest (-;-1.--4:-.1. 4.
                 4                                       'o R e 65e.;
                                                          I -''
                                                                    ..'
                                                                      TL'
                                                                      ''
                                                                         soaiw f cl,ko
                                                                                     --
                                                                                                                                                                               .                  .
                                                                                                                                                                                                                                                                                 -
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 152 of 190

4
    ?'                                                                               exhïl
                                                                                     P6,t
               Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 153 of 190
                                                                                                                                                                                                                                                                                                                                                     Lxh tb it




                                     l
                                     b hj Focxczlva M.;cV - X V Pe*                                                        .                                                                                                                                                                                                                         Egkkùit                     -




                                 .4).
                                    ..
                                     -.
                                      (i->M.rw4
                                       -
                                       .        =oMa,z3.DoeelJonoihlveôpxmrlx0.%p kous,- oZ .........                                                                                                                         .                                   .

                                    îL .
                                     . .. ka--
                                             tr..
                                                -
                                                1t,..
                                                    1 .= -#.,u Scc,qo-pe? ..k ..1.
                                                    . -
                                                                                  kb 11).?Jm.                                                        .               .    .
                                                                                                                                                                                                                                                                                     .


                                                                                                                                                                                                                                                                                                                       -                             ... ..



                                     4$.
                                       5.                                         11--1 t-ckugi G.cky V ceG seei 56.
                                                                                              .
                                                                                                                   )om,
                                                                                                                      '
                                                                                                                      P,
                                                                                                                       ?f,<J<nr.
                             ..- .   :62
                                     '
                                       ?-.-                                     .f'(+ k.$ceogp
                                                                                s1/1
                                                                                   ;               ..- ..                                                        .SCC. .                                                           .       m,celf Itk..                                                   .

                             ' '
                                     '
                                       ceackl.r1k:-sk- c,kvu?u osIjo .tu ç,o. telsq,
                                                    .                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                 .

                              , . %' i
                              l
                                      :sao.:y To4s.4;
                                                                                                                                                                                                                                                                                                                                                              .                  .

                                                      ((.= ' T.'   .FL.-y,        se T
                                      ;                                               r-.
                                                                                        -j.:Qso yiom
                                 .
                                                                                                                                                     .                    .                                                            .




                              ' t
                                 '

                                     *.-k-a k -- .o-t
                                                    r   (œ
                                                         . i
                                                           $ k .I r
                                                                  mt lck.n   U   %   .
                                                                                     l
                                                                                     l,
                                                                                      ) .    e.   z                                                                                                                                                                                               .


                                                            --j.-b< ,x.,zqI, l.:.---?---c-z-a,,lf
                                                                                                                                                                                                                                                                                                                                                      . -
                                                                                                                                                                                                                                                '
                           --6        .
                                      4t
                                       l.
                                        $. . /. .1                                                                                                                    .                                  .                         ..-
                                                                                                                                                                                                                                                - .

                              ,e4iL,7ks        oli v xs m :(Ittft-t,       k wifttsqtkzc.7..-                                                                                                  .
                                                                                                                                                                                                     -
                                                                                                                                                                                                                  .                                                     .                                                                       .

                             .ehviscl euewra 4eiscc,m-&p. X Jrp o ç bO n? V,      .'c% . s
                                                                                         -t-
                                                                                           cxv'                       .            .                 .                        .
                                                                                                                                                                                                                                                .             .

                              l
                              k-:S% s U.1 ra .voeov
                                 '
                                                              -     fx . ..#                                          .
                                                                                                                                                                         ..
                                                                                                                                                                                           '
                                                                                                                                                                                                     .
                                                                                                                                                                                                   . .        .                            ..       . .                          ... .        .       .
                                                                                                                                                                                                                                                                                                                                                     .



                                                                                                            .



                                    1s
                                     .
                                     1           1t1cer.z so. m. b
                                      sa,zLJ,y . jyx x s ko cqs j(muu g. u ,
                                      -2,     .   g                             jA    tk ssoxc  s
                                                                                                ?u   .                                                                                                                                          .

                          ...-i . .L c                                                  v, .u  ymy  w
                                                                               .rejuq                                      .
                                                                                                                                                                                                                                                                                          .

                                 ,
                                     dz .k;/j./sG-tt.
                                            As
                                                    s      c. I4aQa
                                                                  .
                                                    t-fu-saae.<.I (
                                                                     'c .
                                                                  alfétcL
                                                                          a
                                                                          .sn
                                                                            aac
                                                                              ; .
                                                                                /
                                                                                1at
                                                                                  ()
                                                                                   wW;
                                                                                     (
                                                                                     .,1
                                                                                       '
                                                                                       ,
                                                                                       .)
                                                                                        .5-
                                                                                          &.a
                                                                                            -<Go
                                                                                            sA .094LA L ccf  '
                                                                                                             aw -,                                                    .                       4(
                                                                                                                                                                                               ,.2x 4,
                              C.
                               V . &x! oo,Q Q e               a m.sexiseat,k   ystA.T..:ILe- L 'lL ooyo. 1kr          .            .. . .
                                                                                                                                                                                                                  .                                               .                                                                   .

                             rzm ,-lkz&'s x't, Xlgic           k aceoonzojy I cttpdfâ soovglI           osecv-tf  àoçz                                                                                                    .



                             jJWVYW 5
                                     'ulj1  .
                                             '
                                             # R...Y w  :1
                                                         s.i
                                                           ee n  o
                                                                 u cs s kotez
                                                      .-Af /zJ. ..V .Z:e Jl.#.
                                                                               l
                                                                               x k .
                                                                                   s           ,f..
                                                                                                  .
                                                                                                  4œi  2  re2e ojivt                                                                                                                                                                                          ..              .                          -        .   . . . .-


                                                                                                   X...
                                                                                                      O
                                                                                                      V..a-laW.C
                                                                    .. . ....
                                                                                                                                            .:
                                                            '                    M d*...                                               .
                                                                                                                                                                                      - - .        ..                 .                     .             . ..    .         . .

                                              Yk1D
                                                                                                                                                                                                                                                                                                                       .                  . ...- . .. ...- ... .. . .. ..- -
                                      x
                                                        '
                                                           4w
                                                           . cz.@o -V&..êx ..a *05$ xY..5 i-J.f-.. $--* ez--.-
                                                                        .....                 ..           ..--           .. -         ..                .-. .                ...                                         .            . ... -            .- ...-           .                                          .-                                ... .-       .-
                                    Is..R
                                        %' el  ,
                                               >.1
                                                 .'                                                                                                                                                                                                                                                                                                                        -.. - ..


                                                   A.. .-;oj.
                                                            '
                                                             ./*..'>o5L...
                                                                         k.x,
                                                                            .%l'
                                                                            ..
                                                                                k.Z.   .s6.
                                                                                          tt/-.. a ..- . W
                                                                                                  ..

                                                                                                                                                                                                                                                                                ..                                         ..-.
                                                                                                                                                                                                                                                                                                                              .-.- ..     -.- .--...-..... .....- ......- -..

                             6 ç.. ç'f
                             é        a    zpta
                                              ïhv  k.. ci           G - .u 2..w(z- .        ... ,
                                                                                           oQ        '
                                                                                                       -
                                                                                                     vj,8 . ..
                                                                                                       .                                             . .             ... .
                                                                                                                                                                                  -
                                                                                                                                                                                                                                  ..                                                 .
                                    îtx.T.  - x ,tf -
                                                    ..
                                                     #.
                                                      &e.,
                                                        .
                                                         '
                                                         f.som,xos xxomedk  .-
                                                                                - .)      .
                                                                                                   '
                                                                                                  . -


                                        ,s .t&.M;JJt t'             '              .w,.z.    .r . '
                                                                                                  .
                                                                                                  ve.-. -. - -c .--.                                                      . ...                                   .
                                                                                                                                                                                                                                                                                                                                  .         .. .
                             )                          .n.
                                                          ew,H.ac->u in ,
                                                                -   ,                 .                           .                                      .-               .                    -     - ..             . ..         ... .

                                  y.,ô.eayj e,Y 75u .r.r> pt/u... > .            .,                                        .       .             .                                     ...
                                                                                                                                                                                                                              g
                                                                                                                                                                                                                  a . a êsn d tAJom G ë ...
                                                                                                                                                                                                                                       .

                                 T.
                                  oeej4o ..CV .1.
                                                                                                                                                                                                                                                                  ...

                                                  o..
                                                    L.pe t'
                                                          4-as-
                                                          .         .            ..           .                   .
                                                                                                                      -
                                                                                                                                            -.. ..         -                               . .           ..  upo- v                         -       w .t
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                 < ..* mgbkecoo-ç. ce- .
                                                                                                                                                                                                                                                                                                                                             .. ... . .. ..-           ... .. ,..



. .. ...-   .- . .   .. ...- -   x â <(
                                      .kowi-K t     '
                                                    iv o
                                                       '
                                                       ffxuxt                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                ku
                                                                                                                                                                                                                                                 zuau -
                                                .

                                                                           -
                                                                                                                                                           .              .            .      .. -                ct- ,.                   .-                                        ..                                      .        - - - .. ..- ... ..- .. - ...-...

                                          l.
                                           -œf'J?-.> *'
                                                      z + > .so.,          .
                                                                                                                                 ...                             -
                                                                                                                                                                     t*nj.
                                                                                                                                                                         ,
                                                                                                                                                                         .x--.,
                                                                                                                                                                              --
                                                                                                                                                                               .
                                                                                                                                                                               5.-(
                                                                                                                                                                                  -5û.# --
                                                                                                                                                                                         t
                                                                                                                                                                                         .
                                                                                                                                                                                         '
                                                                                                                                                                                         ç...ùô.
                                                                                                                                                                                               r&5o&.z.
                                                                                                                                                                                                      k.
                                                                                                                                                                                                                                                                                                                                                                       .


                                                                                                                                                                                                                                                                                                      . .....-....-- - - .
                                                                                                                                                                                                                                                                                                                          -                  ..-. ....-. ...-....- - .- . .
                          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 154 of 190

        Sar
          ,'f-
             a
             '/fY f-
                '
                   I
                   '                                                                                                            w ..         w . ..w                   .w         .
                                                                                                                                                                                                                                                                                                     txhlbl
                                                                                                                                                                                                                                                                                                          'l H
        .
            .   >             ATK RX QDM                                                                            Do zkw w eropœ pppm oNg                                                                              A ue                            x                                                                ,

                                                                                                                                        Cq.
                                                                                                                                          :/-D D             .                        .                   -         ,,
                                                                                                                                                                                                                         T= N=b<
                                                                                                                                                                                                                         Tne-
                                                                                                                                                                                                                            ' '=                                         . -
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                              .

                  w:                                                  U 7*                                           Q MxM'e a                                        Q MM&
                                                                                                                                                                          'M                                         Q De
                (- x .)                                               D >eW-                                         U s-                                             c M- EG                                        L -
                                                                                                                                                                                                                                                                         -
                                      >                   F= e                                                              .            N % >-
    '
             ROV N                                                                          4sk                                             ys 17 6 El
                                                                                                                                                     > ulu q/
                                                                                                                                                           Tob>                           .
                                                                                                                                                                                                                                                                                         be .
             .R ST                                                                         GX                                                                 M .                                                                                                                        b lI!
                N                                     .                       *
                                                                                                                                                   Ov                                     ect%vaf
                                                                                                                                                                                                'fhlnL
                                                                                                                                                                                                     W= 5n                                                           /1m'evancoI-I
                                                              g                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                      w        *
                                                  .                       .
                                              .                                       .


        '
                     -                                -
                                                          f       ,                       q.
                                                                                                       o
                                                                                                       @              >.            .
                                                                                                                                             e.          .                    .
                                                                                                                                                                                      @

                                                                                                                                                                                                  .
                                                                                                                                                                                                      .                      .
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                                 .           *
                                                                                                                                                                                                                                                                                             *
                      .                   ,                                       .       w                :
        '
            '
                .              -
                                                                                                      j1..             ..  .            # . ..                                                j4                                 ,
                                                                                                                                                                                                                                     .: ,
                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                     y .,                                             p
                                                                                                                                                                                          .
                                                                                                                                                                                                                                                     s.
                                                                                                                                                                                                                                                                                                                      y

                                   -- .                                       k
                                                                                                   @.xl&                                                                                      .                                      .               '                       .
                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                 -/
                                                                                                                                                                                                                                                                                                                      -       j
                          .                                                       -
                                                                                              t
                                                                                              ho                                k                                                             v           .--            .                           z-
                                                                                                                                                                                                                                                                     oo
                                                                                                   .           -
                                                                                                                                                                  ..
                                                                                                                                M                                         ( .s                                - j                                                            x                        x
                                   .                                                                                            s
                     h
                                  z fh    v
                                              r                                           .
                                                                                                                                                                                      .   .g                                                         '.                                      Jf.r
                                                                                          t om                                                                   >w                       x
                                                                                                                                                                                                                                             !           q                                   . v
                                                                                                                       m         ,                                                                                                       f                                                       ,
                                                                                                                                                 .

            g -                                           .
                                                                                                                                                             .
                                                                                                                                                                 ; ' !j                                       yg                 zo
                                                                                               p                       .                                         .s                                            y                                     .
                                                                                                                                                                                                                                                                                                                          .

                                                                                                                                                                          y                                     x s.                                 ,w              y
                                  x
                                   j                                                               .l(
                                                                                                       ,j .                     l
                                                                                                                                 l                                                                                                                           r.
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                             ,
                                                                                                                            e           f<                                                                                                                                                   j
                              M .    G bo%M * M M &ofO 1X ' >                                                                                                    W -' T
                              m
                              '- x1 '= = G be n>8< Y h '' -                                                                                                  '                            mgm xh'nnoz 2)P- nxlT-                                                     '- . ATJ
                                                                                                                                                                                                                                                                                                                 -
            v. - (                                    ):
                      .
                      ..      *
                                                                                                                                                         .

                                                                                                                                                         .            *
                                                                                                                                                                                  Dœ . 951-7                                                                     .                                              .                  .
                               .          .
'                                                                                                                  Do N oT sêprrmBv nw vv* rrTM                                                   .           . .   *    .   *
                                                                                                                                                                                                                                                                 .   .           .-      -   .   .   .. .       . -   - -
                                                                                                                                                                                                                                                                     .

            NKQPON R                                                                                                                                                                                                                                     JLd j
                                                                                                                                                                                                                                                             1-.ù 1Cyy.....
                                                                                                                                                                                                                                                                          1
                    * *
        . v.
                                                                                                                                                                                          DATRQRN                            :                                                       .




                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                             *

                          = (                                                                                         .
                                                                                                                        *
                                                                                                                                                                            %                 3                                  *

                                                                      .                                                                                                                                                                                                                                               .
                                                                                                                                        o
                    *-
                                          p               :           *
                    w                                                                                                                                                                                                                                                                                       :                 ''
                                                                                                                                                     .            *




            O pp-                  -                  le - -                                           le
        m - .x- x> e - *'w>=> -                                                                            h                                                                                                             '
                                                                                                                                                     .
                                                                                                                                                         -                  < M A =A-                                    =yo= ''=- '!-                                                       h- <
            .
            .
        n- aw î               .
                                      N                       .   G
                                                                  '
                                                                    V CON PW D
                                                                  .
                                                                                                           .
                                                                                                           .                    o e ox
                                                                                                                                     u           .                        .'
        *'>' K'
              .%                       * =                                        dé ç 1                                                                                                                                                 . p. ;                                                                 j,.
        X       Q- * = >                                                                  œ2O >                     b1 = 'm'                l-                    u
        - - 1* @- ** -
                     *                                                            -                H-          -** - V> lX M #>-''  -      o % pl- a e
                                                                                                                                 - ** ''- *' -                                                                                   '
                                                                                                                                                                                                                                     vso
    - g-. - - - < w -            *e M .           @
    Y- - * e '' e - em -               < - =. ' h.a
                                    k- '                                                                                                                                                          .
    > ' *k- > lB.G y= - '?r*Y  *>= -
                          W W WW
                                   ' -1*   e -.3G - = â-A Ar--
                                                            ''--'
                                                                - 4-
                                                                   *O''' .e
                                                                         '                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                     - -' -
                                                                                                               -   *** * '* *                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                          u
                      Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 155 of 190

          .'
                          J.
                           rrfK
                           ..                                                                                                    STATE OF FLORD A
                                                                                                                                                                                                                                           Exkib'
                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                :5
                  -
                      yw          av s
                                  .
                                                             ym xqv
                                                                  .
                                                                                                                 DEPART< NT OFCORRECTIONS                                                           MailNùm- r:
          '                                                                            %k3 *                                                                   lqq                                  u
                                                                                                                                                                                                    vm
                                                                                                                                                                                                     -um
                                                                                                                                                                                                       t-t
                                                                                                                                                                                                         xi
                                                                                                                                                                                                          -
                                                                                                                                                                                                          u-
                                                                                                                                                                                                           m,-: '
                          TO :                           D warden                                                     D classificauon
                  (Clleek One)                           D Asst.warden                                                                                    D Me ical                             U Dental
                                                                                                                      D security                          S MentalHealth                        D omer
                  FROM : lnmateName                                                                                                  DC N
                                                                                                                                              tlmx r                     Qllartefs                  JOb Ssignmelt Date
                                                  .j;k,                                                                              %s17:E                              EItIq L 81                             .
                                                                                                                                                                                                                                             blxbjoy
                  RE                           T                                                                                                                   Ch                                   ;                                                 '


                  1,
                   .              v                      .j                                                           .: mx
                                                                                                                      ..
                                                                                                                                          .               ' A eckhereif
                                                                                                                                                                      .thisi'
                                                                                                                                                                            sa.
                                                                                                                                                                              n
                                                                                                                                                                              'informa
                                                                                                                                                                                     -l ievaudeM
                                                                  @                                                                                                                                                      .
                                                                                                                                                                                                                              .               ,
                                                                                   .                                             .                         '                               *
                                                                                       .j                                                                                                                   .
                                                                                                                                                                                                                              ls ob                   '
                                                                                                                                                               .
                                                                                                                                                                                           4 Q.
                                                                                                                                                                                             l                                 ,                    . '
                                                                                                                                                                                                                                  M

                                                                                                         .                                -
                                              6              11                    lq                                                                              v         -,    a x <.a- .# .                                               er .
                                                                               .o                                                         .(/ z       .
                                                                                                                                                                                                      t   -         ..
                                                                                                                                                                                                                                                          .s
                              '               (              p                                   a           .
                                                                                                                                         k.
                                                                                                                                          tp                                 '                  on
                                                                                                                                                                                                .

                                                                                                                                                                                                 - %
                                                                                                                                                                                                     t  Ag'
                                                                                                                                                                                                          l
                                                                                                                                                                                       .
                                  ,                                                                                                                                                                                                                           .   .
              Y                           <
                                                           . ..
                                                                          '*
                                                                               -                         e
                                                                                                                 *
                                                                                                                            .                         *                      &                 x x                                                       ,
                                                                                                                                                                    1.                     **
                                                    ( s-f ..                                                           -
                                                                                                                                          .
                                                                                                                                                                                                t'
                                                                                                                                                                                                 * .r * *
                                                                                                                                                                                                        Y                                     j'
                                          #                                                                                  .
                                                                                                                                     4                                       ..
                                                                                                                                                                                           -                i                          - /
                                                                      t                                                3             .j                                            .                                ,
                                                                          ,                          y   ,
                                                                                                                     tt                                        .         !                          .               .
                                                                                                                                                                                                                                      .:       y     .

                        :         @e'e e                 m                                                    $      v4re
                        11r    tswilllx hand edinone of e followi
                                                               j ng. ayk m1 rltz          a
                                                                               ten nformatio     '
                      informal 'evanieswillberes ndedtoine tin .                                          Interview. All
                                                                                            nor 2)Pèrsonal'
              Inmate(Signature):     't

              -           -   -       - -     - -
                                                                                                                                                               1r#:VS lVS
                                                         -
                                                                                                                                                                                                                             4%%3*tpntWarden0(Program s
'
                                                                                                         po xov w m w sssow - ss-                                                                                                      Axss,veo
              RESPO NSE
                                                                                                                                                                    DATK RECEIVED:                                                         2 7 2(.
                                                                                                                                                                                                                                                 12g

                      '
                                              H                                                                            S a
                                                                                                 -

                          .
                                                                                                                                                           ;+@
                                                                                                                                                  *


                                      .                                                                                                                                                                                  *        .

                                                                  '                                  G               oarjec l
                                                                                                         riev- cotkki
                                                                                                                    nafor

                                                                                                     FE8 1 ()2021
                                                                                                                )                                                                                                   '



          In eH lowlngm rfalns* Ie@-'.1Y eu n- ,nlr:          .                                                                                                                                                          u.oascon psy o                   .

    .
          Bae 4nthee.>.Ie - atlqw1   t#œ r
                                         .> - tq                                                                                                                                                                                FC O Ogjst
          ymlAavethed@ ttlxbml  :    .(
                                 taCgr - lgrl- n> lnaco e anœ w11 Chapterr
                                                     .                                                                                        . (Retu    . 1<                     Approvuj. Ifylpr1*.- 2                                           enje
                                                                                                                                          -
                                                                                                                                              le .e gF.A.c l                                                                                              ,
    ' '
          Offkial(PrintName): a                                                                                              O
                                                                                                                              flkial(si ature): '
          Original:llmate(plusonecopy)                                                 . .                                                                                                                                   Date:1 M
                                                                                             ,                                 )             W1
          CC:Retainedbyoffic
                           'ial.msmndingor'
                                          iftlleresNnseistoaninformal
          n isr- isalsousu tofileinfe a!grievanc                          grievancethen forwardtobeplaced in i
                                                                                                                                                                                                    .
                                                                                                                                                                                                            y
                                                                                                                                                                                                            'stt
                                                                                                                                                                                                                                             1 <.v
                                                esin'
                                                    acc- ancèwiihRule33-103.* .RoridaAdminiseativec- e
          Infe al.
                 chievancesandInmateRgquestswilllx resp
        Yœ mayobte hlrdtc admiltiste vem#iew ofy'                 thin1Jdays.following = eiptby staF.                         &' R thlwl                                               .
                                                                                                                                                                                                                                                                  l
                                                    ourtmde ta
                                                        comploin
                                                               wi
                                                                tb                                                    j  $4
        M tl
           iM Y Rlle33-103.tK*.'F.A'r ,attachilu 'acœ v ofvrw'r1..K,y-ob-t1ahi
                                                                            = ng
                                                                              -'-f
                                                                                 = X 1-303. Requ-tforM minis% tive Remal
                                                                                 - ' s                                   ew A-'- ' --- -''''
                 Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 156 of 190

         '                       .
                                 : -e
                                         7                                     1
                                                                               7
                                                                                                                         svzvsosaopm.                                                                                                     rKk'j,'
                                                                                                                                                                                                                                                :6
                                                                                                       DEPARTG NT OF CORRECTIONS                                                                             M ailNumber:
         l   .
                         .
                                         Tl nRaw- ZaT                                                                                                                                                                                         -



  '
  t -
  )                                                                 zz
                                                                    .

                                                                                            .                    œ n gg y ps                                                                             -
                                                                                                                                                                                                             se
                                                                                                                                                                                                             Tsa
                                                                                                                                                                                                               tm
                                                                                                                                                                                                                j
                                                                                                                                                                                                                tuyj
                                                                                                                                                                                                                   o
                                                                                                                                                                                                                   us
                                                                                                                                                                                                                    m;-.
                                                                                                                                                                                                                       r:
V ' To:
.-
                                                               D warden                                     D classincqtion                                    D Medical                                 D Dental
                 fc:eckone)                                    D Asst.warden                                Q security                                         U MentalHealth D Other
                                                 lnmate Name                                                                         DC N
                                                                                                                                       qma r                              Qparters
     '
                 ''
                  ROM'                                     oAo                                 ock                                   Y5I                                  El ll91 RJobAs
                                                                                                                                                                                      M
                                                                                                                                                                                       signment Date
                                                                                                                                                                                                l/lé>mt
                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                 .




                 REQ                               T                                                                                                                   Checkllereifthi
                                                           *                            .               .
                                                                                                             .   .                                                            k
                                                                                                                                                                                                             sisahiqformal 'evanceQ
                                             ?w      4
                                                                                               Kk                *
                                                                                                                                         #C                                                                   '                   #       e       @.
                                                                                                                                 .
                                                               a                                                                             *                                                   f            '' .               ..                      /'              '
             .               h.                                                                                          ,
                                                                                                                                                                                             t                                                         r re,v
                         .
                             .,                                                    ' <.            9
                                                                                                                     .
                                                                                                                                                                         j                                   .. ,                                  .
         '
                                                                           V            .                                                                                Tb               e. .       .
                                                                                                                                                                                                              .
                                                                                                                                                                                                                             '                          :
                                                           .   .w   e. .
                 G'                  *       .         *
                                                                                    .   ..
                                                                                              jj
                                                                                               q . ....
                                                                                                      4
                                                                                                      3
                                                                                                      S .1. .- ... .r.                                                                                        )
                                                                                                                                                                                                              *. ''
                                                                                                                         ) ,             *                               *'

             ts;
               tj-
                     .
                             .                   j;
                                                  ,.,
                                                    --
                                                    l.
                                                     ,$7        ,-.                         -                                            '                                                           u                                             y             9
                                                                                                                                                                                                                                                                 '
                                                                           w
                                                                                                   .                                 .                     .
                                                                                                                                                                         6
                                                                                                                                                                         f1
                                                                                                                                                                          L
                                                                                                                                                                          .L
                                                                                                                                                                           ?t :
                                                                                                                                                                              Lï
                                                                                                                                                                               ;:
                                                                                                                                                                                )'
                                                               J
                                                               C#                                      .$'           ; a.    '       '
                                                                                                                                                                    (                            *
                                                                                                                                                 .             t   .                                                     '                                   '
                              '                                                w                                                                                          w( u                                       .
                                                                                                                                                                                                                                           er            .


                             6pI i ...


                                                                     ,
                                                                           -cçxj-r-t<       p *.
                                                                                                        r;l
                                                                                                       *.                                             ''
                                                                                                                                                                                                 :                                    <
                                                                                                                                                                                                                         ,                                       &
                                                                   t ofthe followi.n@ r
                                     A1lrequestswill.behandled in one                                                                                              (.. &                                 $                                                       .
                                     informal 'evanceswillberes nded to in e ting.ways:1) rittenlnformationop 2)Personalhterview. All
             lnmatelsignaturel: '                                                                                                                                                                                                     .

                                                                                                                                             .
                                                                                                                                                                       1x:#: YS /'
                                                                                                                                                                                 VY*                                                  VedicalAdministrati
                                                                                               p.o No T w Rxl'E BELo w n lls LINE
             R ESPO N SE
                                                                                                                                                                         PATE RscElvsp:                                                       Beceived

                                                                                                                                                           u d,..m r p            -   .                                      >

                                         '

                                         '                                                         > ' AW                                    -                                                                                                -
                                                                                                                                                                                                         *




         In efolle ng* % t@lxfle grjevaa *xIy:                                                                                                                                                                '
         Be @nthea%w le nxtllwyœre - œ gs
         reuhavetheHghttoxbmltaf/rm.le eo ne 1.m rdo
                                                                                                                                                 .   lReturxe,x lu,orAppre- ). lff- rInformalgrlevaaœ 1,dexiu
                                                                                                            tm +1 * p1r.33e1B3.- .R+.f7:                                                                                                                             ,
            Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 157 of 190

(v: *..' >                                                                       =A
                                                                                  '=o,v = A                                        'Es '
                                                                                                                                       wj'x
u
    '                       KmaM e                                       DEPARTMKNToyCOQQMRGONS                                  shgwwmwm
                                                                                                                                 T- NG
                                                                                                                                 ïo-         pn'

              w:                   D w-                                     D M..-'- 'x       D M-                           D -
            (% e o.e)              D - w-                                   D -               @ M- HA                        D xœ
            > oV          %       N-                                               X N*                  >                       Jobe                e            M
                                                                                                         EIt/%L Hf                 .

                                                                                                                                                                  2.Ib g
            M       W ST                                                                            Cbe bc f* 1
                r         '                                                                                                            = X
                                                                                                                                         ' oM                      'm nM
                              .   .. .
                                  -
                                                            rô             .              : ,                  X                                          ,
                                                                                                                                                          .
                                                                        s qv
                                                                                W . :




                                                                                                                                  r




                        M >           u'                    m œ o * M o> > :1)W>                        T>- *'= œ 2 P-                       *1M          ew.M
    -
        1i',z.I:l',(1;-
        .
                                  :                                                                 1:,(:)14
                                                                                                            :u/ --;7' .
                                                                                                                      -                          '
                                                                        D NOT M      BU W O              M                                            e !-             w         '
        O               ON SE                                                                           pm ovn               M    .
                                                                                                                                  n:
                                                                                                                                                     FE8 1.
                                                                                                                                                          47 ?.



            '
                                                                            (             .     .
                                                                                                                                                              .

                    '
                    1                                                   .                 l             '          - *
                                                                                                                     1
                    $   L                                                                  '        .
                                                                                                                                       .
                                                                                                                                                      .

                                                                                                                                                           .
                                                                                                                                                                           .




        * *   *  *=                             1-           *
        - -- - -                               - >          - p
                                                                          '- e œ - m m-       -                .A.       . xm. -                     .I< m w u e <
                                                                                        .
        N - - e oe                        ae          -          h --
                                               A..   FISC               .
                                                                                         - yx
        M a'x1 * N> : ...                       ..
                                                                        '      r% aul g*    :                            /' .                                               .
    >'
     >' .- > œ v ) ûadeCl.                                   .
                                                                                                                                                     p.: /                           .
    œ :*-'M# - -                               ' œe& >  :*. -
                                                            1 .1el
    >
    %
       e -**
           '
             * ** *                            *               = '-.- - A=- -''= 'w ax p-
                                                    h- - e - > 1                                                             u-            .aa
    y ' % w - - -. . @ .>x. e w>   *e I5e pao > ' k -
                                      .


    >*- Y - 33-1%> .FAC-- e*- <- *
                           *  X> *  * *% ' --- œX
                                    g    .

                                                -''
                                                   1.3%%                                                H A*--= - p-
                                                                                                               .
                                                                                                                   . g   p
                                                                                                                                           œ A-      I-        #      , x ,x -
t                                   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 158 of 190
l:.'.
i.  k,
     ï
    ..
' ..',
      .
     k'
      ii
        .
       ::
        Ai
         z@
           .
           ,'
           5 :
            f,
          'i..
             ;;
               ...!
              .-
               .  .!!. ..#:?.
                    ' J .T.
                              1
                            ;k?
                              .
                              '
                              i-
                               ,
                               t.
                               '
                               :1,
                                ,
                                   ...)..,  . . ...                 ,.                          . ; 1 e.
                                                                                                                                             ;
                                                                                                                                                                !? ..
                                                                                                                                                                :;                                                                                                ,-
                                                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                                                                                                       .                                                                ?                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                '            * *1(j,.j
      ,.. . '.
        :.            j, $                       ',
                                                     .                                         ., , . :
                                                                                                                                                                .. '
                                                                                                                                                                                .
                                                                                                                                                                                .
                                                                                                                                                                                                                                                               a',:..                                      .... wr
                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                             a.x Ji                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                             .                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                        i                                           .                                                                 ,                                                                                                     .
  . '' '
  < ' .'
        ... :
             Jf@:.l
             :'F*.:
                J';
                   )x .'
                   *ijl'.r':'
                   .
                                           '               .
                                                                                   .                                                                           '. ,
                                                                                                                                                                                                                         PEPAR                                                                                     oF co                                             E                              oNS                                         .                        M ml
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            * Num
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                   .                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
    ...           .7 ' ' .                     '$.v'q.r.)....
                                            . ..
                                             .');c;.'
                                                    F. 4
                                                                                           .'
                                                                                              . .
                                                                                                .
                                                                                                ; .. .                                                          i ;.. '.
                                                                                                                                                                .                                                        .' '.. .                                  ' '
                                                                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                                                                                                                        y                                                   ..                           egq                      .u                               .                                                                                    !
                                                                                                   , . .p                                                                                                                                                                                              .'
                                                                                                                                                       . .t                                                                                                .
                                                                                           :(;1 <                                      .                    '                ..                          .           ..               .. .                      x,.    .                                                   .                . ,            . . .. '
                                                                                                                                                                                                                                                         . . . .,.
                . '          .                                                .
                                                                                                                                                                                                                 ,                                                                                              . .                                     ..        ,
                                                                                                                                                                                                                                                                                                                                                                . 1
                                                                                                                                                                                                                                                                                                                                                                  .                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                                                                                                                                                                                                                '       .                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         lt.                 ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   jl;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        llljk o,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         rj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r    ).                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :j
                    L     ..
                           .:       . .t                                                                            .,.                                                                                                                                                                                                                                                                                                                                                                   ,j              4)                          .                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
        .'
          ..
              f('jj.J                                . :r:!... .9                                   .                 .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ..!
                                                                                            =t t'jyI.                                                      ..!
    .                                                                                                                .,                                      .
    . ... '..%                                   .                                                                                                                                                        .      ..r.
                                                                                                                                                                                                                 ..                                          q
    '.
       .r(
         9.3r?1!'5
                 .'.
                   .ï,. ,
                        .                             .j
                                                       .l'
                                                         k. .  $:                           .. . . !                                                         :(                                                                                      ' ...                             ..
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                                       ..           ,                                                   j                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .)
                                                                                           .       ! .'.                                                                                                                                                                  ,                                                                                                                                                                                                                                                                               ,'
            ::,'r? vo
                    .
                      :...
                         f                                                                             :                      w arden                                               .        .                                                        Cla l;
                                                                                                                                                                                                                                                                                  *                    -.
                                                                                                                                                                                                                                                                                                            on . .                          .'
                                                                                                                                                                                                                                                                                                                                                                        M ' *r>1' .
                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ta1. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                    ' .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                     (7
                      . (
                 : . 'a CjWk
                           ' jCX
                              ' P                                                                           ;'TM W W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
        .. .
     9?..i.$Fj!î;.'j
                   - ' .':.....     >.'      '       .. '                                                                                                                                                                                             gy .                                                                                                              u o ujju ajtjj                                                                                                            .                                                                                                                     j
    ' ,  ( .i, s .
                 -   .
                     ,.
                      - .
                        g,
                         .
                         ;
                         .                            .                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                     4
                          ..
                           k.F
                             . ,.-,t
                                   .,. .-
                                        . ,  .
                                             . at
                                                erx xme                                                                           .
      '                                                                                                                                                        z. ... ...
       .> .j  :'
               ! . . :                  .'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
    r
    'l.''.z.
           ,,:....i
                  '.
                   'k.
                     '. vd l'
                            k'7
                              1!
                               1''.
                                  4
                                  1r'i.'$.ijr.                                                                                                                  .
    :!.
      ::'
        ...... jl
                . . ..'.:. -.
                .
                              'k
                               '  - '''                 '
                                                           ,',.i'
                                                                !(!k        .
                                                                             ''
                                                                              '
                                                                                          . . .,
                                                                                       .: -
                                                                                                ,.
                                                                                               ';; ;
                                                                                                            ,                     . ..                         ï! . ''
                                                                                                                                                                ';
                                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                          ,.                                xum-'                                                        ,. .
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                      art,rs.                                                        Job Ass.                             *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ent                                              e                                i.. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .

            l
            '
            ..'
              .
              -:!'.'
            kl.
        zi!j:
        .          .'' .!
                 'Tt1
            f'a:.àr. . ..1'
                          ?
                          .'(-. ).!
                              .   '.! ' L'
                                ..s è    .                                                     ...                                                             :'
                                                                                                                                                                . '                                  '                                                                                              '
                                                                                                                                                                                                                                                                                                            ..                                                                              '       1, . , .
                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                             .                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !:ll                       X'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                    I1 .
    -
z ,.. .
            .             .                                                                                                                        .                                             ' .                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                   .                                .
          :.,!., .
        .q.       ! ; . . i' .. '
                                .
                                      .                                                                                                                                                                                                                                                            .                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                   .

            ,oi'
               :2
                'i                                                                         ..                                                                  ) tk                                          .               .                           .                                                                                                                            l                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
         '.'                                                                                                                                                                                                                                                                                                                                                                          .
    <...!
           .
          l:'
            #
            5.  ;. '
             zx'.f.                             .                                                                                                                                                                                                                                                                                                                                                                                                           .                                                                                                                                                       .E
    ' :. 'p
          '                            '                                                                                                                                                                                                                                                                                                                                                                                                @                       .         @ .                             *                           '
 1),lj..jq..
           m6
            '*j :à ...jj   q.
                            '.'.:,
                                 ... ,...>t, .   %..' ..                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                         check        .                                                 lf slsan                                                                          o al evanR                                   *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                       j:.
                                                                                                                                                         :
                                                                                                                          .
 j.'.'.'z.'.   ?ï.  L
                    :. .  .kj
                            jb..k j    t
                                       j t
                                         j
                                         .j         ,'..j
                                                        .'                                                                                               J .                .                                                                .                                                                                          '
..                                                                                                                                                                                                                                                                        .p.                                                   x. .                                                                    '
 '
           i.  i
               st  '
                   .   .
                 , .1' ' '        ,    .  '                                                                                                            .                                                         .                                                        .
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                            p.
                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                        .           j,              .'                  .                                                 * -:                            *                   .                           %                                                         .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,a
                                                                                                                                                                                                                                                                                                                                                                . .
' '','j      (
             .t:r tT'.. ' '''! ';.j).$;.''t';' . .T : r)                                                                              .!                    ë'                                                                                                                                                                  .               .


        F
           :.:
             : r'
                ;
    ;2t''=: .d ..'        ll
                          éh
                           ''
                           i      ..(
                                  :
                                     i
                                     .
                                                       '.                                                                             '. .
                                                                                                                                           .
                                                                                                                                                            '                (
                                                                                                                                                                             !'
                                                                                                                                                                              .,
                                                                                                                                                                               .
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                '                   ,
                                                                                                                                                                                                                                                                                                                                                                                    )'
                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                )                   ,,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .               '           ' ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .


        .
                                 .                      '
                                                                                                                                                            t.                                                                                                                                                                                                                      .                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                 . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
   ?;1 ,   .'i.. . '                   t ' : .. '
                                              .
                                                     .'
                                                     '    .                                                                                                 ..                                                                                                                                                                                                                                                      .               '               .                                 '
                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
t?;
    . (z : :      '
    #vt.'.('j.i:':.....i
                       ,.'
                         (...1:,
                               ..';';:é'
                                       k
                                       . .... y.     l!''                                                                                                     :                                                                                              R        .                .                           .                        .
                                                                                                                                                                                                                                                                                                                                            .                       ...                                                                                                                                                                                                    '                                            t
    '
 '''!;;'1..                         '.!; ?      1, 4''. ::....                                                                                              '
                                                                                                                                                                                                  .                                              '                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
4%'t'.'f . . .' .J '.
                 .        ..          t
                                      7l
                                   .c. .
                                     ..
                                             .Y''-. . . , .                                                                                                !' .
                                                                                                                                                             .,
                                                                                                                                                                                    ..
                                                                                                                                                                                              A '     .
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                            .   gk'.
                                                                                                                                                                                                                                                                                                                                                                                    .                                       *                               '                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                                                            .

                                        .                                                                                                                                                                                ..                                                   r ..'                                                     '                                                                                           .                                            .
F:.,3.1f:).. .;o:.. . .. $.!ï
     !'                              '9.. , ..': 'it'j 6                                                                                                                                                                                                                                                                                                                                l                       W   .
                                                                                                                                                                                                                                                                                                                                                                                                                                    .,                                                                                     x.r                                                                                          :@ '.
              W 1:'J ',.;..:.. .$ . . 4 .,.
                                ;j
                                 , ;
                                   '
                                   '
                                   +                                                                                                                                                                                                                                                                                                                                    .
e. ..
                                                                                                                                                                    ? ! .'
                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                               ç.w
      j;
       ,.
        :i,$h.:                    t                                                                                                                        .
  :z.
  . iq. ..  ,.i              .                      ;,!. !.-                                                                               ..
                                                                                                                                                                    : : ' '' ..                                          '
                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                 .       .
                                                                                                                                                                                                                                                 : .
                                                                                                                                                                                                                                                     .  .
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                              #                                                            . ...                                                    !
                                                                                                                                                                                                                                                                                                                                                                                .i . .
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '. , I                                                            .       .           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i '
        ,   :
           ...t
                 . '.  F
                      >'
                        . ; .,.. .
                               .              ...:.
                                             .t                   . .
                                                                , .                    e 1 ' .j 4                                                           .
                                                                                                                                                                    ' .
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     j.j '... .                                                            . j
                                                                                                                                                                                                                                                                                                                           , l
                                                                                                                                                                                                                                                                                                                             'b .                               .
                                                                                                                                                                                                                                                                                                                                                                    ,.              .
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                                                 .. '                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                    '

        .(..;,!.1. ..,.; ' ;.. ,.- 'y                                                  . .!. 1.'. :                                                                                 ,
                                                                                                                                                                                                                                         .                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       //
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . '                                                                .          (j
                                 . T      ''
                                          .                                                        .,.                                                                                                                                                                                                                              .                                                                                                                   .                                                                                                                                          .         . ,
        f':'qr         . .        .
                                                                                                                          Ce ' ..
                                                                                                                                1. j                                                                             .                                                                    .                           '
                                                                                                                                                                                                                                                                                                           . . .. .                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                            ,                                                                                                     .                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t         .
      ..j
                                                                                                                .                                                                                                                                                                                                                                                        .          !                           .                                                                                             .           .                                                                                             :
   qqj  kî1 f z-: ..
                   :. .'
                       ,   .  .    .. ) '  ''                                                                                                                                                                                                                             ,                                                                                                                                                                                                          '                                                            .                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
Ji
 .'.'(. :.
         :-:-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                , .
             4z., . ..       t. .... .. i.!Jt                                      .   : J$1!. 'y', :.                        '        )                    . :'                                                                         '                                                                                                                                                                      . .
  . ... .... .t
 ,f
                : 'l &. t.:'. J.                                                                            j...
                                                                                                                          .            .                        vjL.                                     .                       .                                .               .                            .
                                                                                                                                                                                                                                                                                                               s.                           .                   ..          .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c.                           .                                           .                     '

         2':,j                                                                             :            . nr                      .                        k%. . .'
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                .                       w                       .                          ..       !:.                 '.                                                                   //$                  .                                           ''.
            :.:''..'''
                     ('
                      .' ,. .. .rj.. 1'*                                                                                                                                                                                                                                                                                                                                                                                                                                 .
   '. tj                                                                                1               !:, ,                                              .'                                            '                                   .                   v                                                          ,.                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .        .                            '                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
 <rt'r;
     i '.î
    ..,.j
          :..( . : v. .                                                                     .                                                  ,
                                                                                                                                                              ;(.. .. w
                                                                                                                                                                .                                                                                            '                        sy-. ,.                      ,.
                                                                                                                                                                                                                                                                                                                            4j. . .
                                                                                                                                                                                                                                                                                                                            v               '''. '.
                                                                                                                                                                                                                                                                                                                                                                .        '.     ,
                                                                                                                                                                                                                                                                                                                                                                                        '                                                           .   (                            .                    '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .          :                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *4j4                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k '
        ?:s
          -?-'r ., , . ; ;. .. .
                              .''                                                      'F. . .'
                                                                                        . 2 ' ' ..                                                         ,                                                                                                                                                                                                                                            .                                                                             .           . '                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p .
...>a.,...r
 '
          1.j
           ...'
                2 . ..... .. . .                                                        .   .,
                                                                                                                              .r.
                                                                                                                                .                           44 : .
                                                                                                                                                           . ; .  . j  :
                                                                                                                                                                     f.j
                                                                                                                                                                       6..                                                               .
                                                                                                                                                                                                                                         .                            .
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                           '       . 9: ' ..: .                             .
                                                                                                                                                                                                                                                                                                                                                                    '            1
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''                   . .                      (r' C'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4jd.'                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ! '
              ë       .     .      . .                                                                  .                                                     .                                       k1 W                                   .
                                                                                                                                                                                                                                                                                      .                                         ,
                                                                                                                                                                                                                                                                                                                               . ,
                                                                                                                                                                                                                                                                                                                                                        .                        j                  ' '.                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .. ,.. . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :                            '          :    .
 .5
  ...z
     It
        ,
       ::
      tlg
        n'
          !
        , .,3
         f:.
           .e
              .
              ' . .'.!i.'?'
                .'.       .x'
                            f..2',
            j .,.!.'.') 4'..it
                                 k'., ''                                               ;...
                                                                                          %'t'.)k
                                                                                                :'
                                                                                                 .                                e.v ' 'èt:. ,
                                                                                                                                  .
                                                                                                                                                           . .
                                                                                                                                                                                                                 #                                                    .
                                                                                                                                                                                                                                                                                                                                                                             .                         :                                                z
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I,J'
                                                                                                                                                                                                                                                                                                                                                                                                                                                          q.-                             ,                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .               '            .           .                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
'.k
?        r                   ..
                              'j
                               j. .
                                  . x.
                                     ,
                                     :
                                     .3
                                      )
                                      qv
                                       .'                                              .
                                                                                       /
                                                                                       j
                                                                                       .j .                                                                                                                                                  . .                              '                                                *                                                 :                  .                                                                                     .                                                                                                    œ                    ,
                                                                                               '                . . . .                    .                                                                                  ,
                                                                                                                                                                                                                                                                              ,..              . .                                                                               i N                                                                                                                                                                                                                                j.
'. a !1. q'
          ..j,j,
               ! ..).k.       l :iz2.                    . . j3)                                        .                                                        .                                                   .        r...;
                                                                                                                                                                                                                                  .                                                              .                          j'4
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              j) .
                                                                                                                                                                                                                                                                                                                                 '                                  .            1
                                                                                                                                                                                                                                                                                                                                                                                 ,              .       ' .                                                         q.                                     .              w                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
:.. ' 3 .t . p w
     z ./.j .   .;.- ..         ;,.;i.t,
                                       k                                                         .:.,..: z                                                 .             .          .                                .
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                        j:
                                                                                                                                                                                                                                                                                                                                                                                                                                         j. . 'p
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                               ïje' '                                                                          ,jâ* *... /#.;(;                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,'  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
   'f' -
       ':. ). '' - ' .'''. ,. . .. '                                                           .       !        ..                                               ..                               .                      .                           ..
                                                                                                                                                                                                                                                                                                   .                            :...
                                                                                                                                                                                                                                                                                                                                .                                   '                                                           .
                                                                                                                                                                                                                                                                                                                   .. . .                                           ..                                                                                                                                                    . .
E.t.......:- .-. , l'. .. '!uuê
                              .                                                        'ï '. 1'.
                                                                                                                                                                                                                                                                                                                                                                                 ..                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
J ....u.. , r .. :.. . .. ,.                                                            :.                           .        r                        r 'i .                                                .                                                                                 .                       .                                                                                                                                                                                                                                                   .                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
         '
                     !,                 .                                              ..
                                                                                                    . .                                      .
                                                                                                                                                                            . .
                                                                                                                                                                                                                                 .                               .            .
                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                                                                                                               '                .               '                           , '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     '',                         ..      ..                                                   .
.
  -;
         .
            ''''
    . ..:,.t . . ''
         '.''.x; ..'l'' . .. ' .'.''*.      .            Al1                       e .wilja :' e -                                                                                                                                     j
                                                                                                                                                                                                                                       r-
                                                                                                                                                                                                                                         ,                                        .                                                                             .
                                                                                                                                                                                                                                                                                                                                                                .            .
                                                                                                                                                                                                                                                                                                                                                                                                ê4A
                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                    .                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;.j, ,,)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     6.. ...' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .  .',' .                                                                        '               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .    ill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          k
.,1.'$.,*ZJ
1.-
  k'    L,
             2x. .. . -.ç
          ..ty .. . .:K   i::
                            .
                            !.
                             s:
                             ;.;m
                                r'
                                 -f!l
                                    t
                                    l!
                                     li
                                      l     4:.
                                      qb A1-11
                         ''.,..0- r''RAUK,U
                                                j.d
                                             R1' A
                                                   k
                                                   'l
                                                   !
                                                   '
                                                   <
                                                    #,I z
                                                    .     1...1
                                                          ,   k
                                                              1
                                                              .11
                                                               . 11,' .,'.4
                                                                œ- .-
                                                                                                                                                                                ,                eof1:.follq. .*gwap:1)wn-uenç o= .ation  r 2)P                                                                                                                                                                                                                                                       alIn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -ew. Al1                                                                  '
  '  '- .
i''.'.!
      C1 )
         '
         '7,i
         .  q:..
            E. '
               :'-'(Y.
               1
               :     Ie!
                      '
                     ''  .'
                          t..'. o'   , lj! ' :,<.$
                                                          vF&
                                                                                                                                                                                                 lll
                                                                                                                                                                                                   !
                                                                                                                                                                                                   4
                                                                                                                                                                                                   ljl j
                                                                                                                                                                                                       l
                                                                                                                                                                                                       :
                                                                                                                                                                                                       o1l
                                                                                                                                                                                                         Jl
                                                                                                                                                                                                          !
                                                                                                                                                                                                          1
                                                                                                                                                                                                          L                                                                           ,,                                                    .
                                                                                                                                                                                                                                                                                                                                                    .                    .
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,            '                                       .' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
      ... -(2'                                                                                                                                                                                                                                                                                                                                                                  .
  ..-         ::
               ;
      .!(j.. . ;,     . 1!1
                          .
                          ,
                          j
                          1:
                           )1
                            2
                            !
                            .1,14
                                :1!
                                  .41
                                   1/
                                    1: . (     :
                                               1
                                               ,
                                               1
                                               ''.'., :. . '.. . :.'
                                                                      .
                                                                                                                          .
                                                                                                                                                                 .                                        .k.
                                                                                                                                                                                                                                                                 ''                        .           '           ''.                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
    .   .y;-J:-.
        '!.Jg .
               Y..
              ;:
                 t.
                 .
                  '                 :
                                           .$:6.
                                             .
                                               i.
                                                .-..'?s!.
                                                 ..     .i
                                                         .                             .   .                            .' '                           ..
                                                                                                                                                                :.
                                                                                                                                                                                         ..
                                                                                                                                                                                         '
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                      .                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                ï
                                                                                                                                                                                                                                                                                                                                                                                          1!
                                                                                                                                                                                                                                                                                                                                                                                          :1
                                                                                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                                                                                                                            .           .           ll
                                                                                                                                                                                                                                                                                                                                                                                                                    d    ..
                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,..                  ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' '

                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                      . ..                                                      .                               .                                                                                                 ;. !                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1


t           ...(3l.
             r                 .:                    .   )'(                                    '
                                                                                       .
.            .   ).                         .              +
    '            ! '.. .                   '                            .                                                                                            .                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
         ,7                                                             j.j T                                                                      >m                .
                                                                                                                                                                                    .                                                                                                                          .
                                                                                                                                                                                                                                                                                                                            .       .                                        '                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                        e                       .                '
     Ikq.
        .
        :..2;   .:t..
                    .y;
                      Eâ.' *a)
                             .1.*
                                :.
                                 :
                                 *
                                 .
..
,#!k
        .   :(:
              g'y
     :dcy.2:.... . .
                                 '
                                 .
                                  g.
                                   ', 4
                                      .' '
                                      - !j
                                         j
                                         ;
                                         :,
                                          .t
                                          '1
                                           'j'. ..; ;:.f.tiyj.
                                           !:
                                            .
                                            '      '.',      ''      .
                                                                     ' jJ
                                                             'y.. . ....jjyyyg.:j :
                                                             j                                                                                                                                                               ..                                       '
                                                                                                                                                                                                                                                                                                           ,                                                                 !                                                                                                                                        .                   .   )                                                                 '' '

                                                                                                                                                                                                                                                                                                             r:.j.j
                                                                                                                                                                                                                                                                                                                  j. ..                                                      '
                                .          ... .   .      .,                                                                                                                                                                                         ..
.i ')  w.:t'Vg! si.;jgIj                                                                                                                           .. ..
                                                                                                                                                                                                                                                                                                           44j    r
                                                                                                                                                       ,                                                             . ..                                                 ..
   :
 J.r:  4.   '
        .-:.j.12  ;   . .
                        j...
                           .
                           .
                           .r
                            .z'
                              z
                              ... ., ', .
                                        .j jg;
                                             . : '      !    ;' ,                                                                                                                                                        .                                                                                 .
                                                                                                                                                                                                                                                                                                                                                            ,, ,j. j                                ,
                l1
                 i.l
                   i:ç;'r.1
                          z. '. ..C;2u
                                     7::l  t                 :1 (
                                                        .
                                                        '  .                                                                                       y .                          .                .
                                                                                                                                                                                                                                                                                                                       .                                           ?                                                        .                                                                         '                                                                                                         .
.?
. ..L3l.u.
    ï
    '     '';à ..
               k
               .   v !...                 . ..
                                                   .' :
                                                        t .. . t
                                                             :.                                                                                    ',. .
                                                                                                                                                         '
                                                                                                                                                       . ,                                                                                               .
                                                                                                                                                                                                                                                             .-                                                .                                                        ..
                                                                                                                                                                                                                                                                                                                                                                         j'
                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                                                                               .       )..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..

;.lj;.:. 2 . 1 .)(..' ..                                                               '                                                                                                                                                                                                                                                                        .                           .                                                                                                                 ,                                        ,                                                        # .
     :.. ;
    .z                                                                                                                                             ! :                                                                                                                                                                                                          .            : .                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .           .
                                                                                                    .'                                             y :                                                                                                                                                                              '                                        jy
.' k?yl&:l .. ..'.:'.:''                                                                                                                                                                                                                                                                                                                                                     .                                                              ,                                                                                                                                                                   j
                                                                                   $:'.F l '
eg.,v    j'               . .?                                                                                                    .                ;       .                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
 ''1....:': ,..,  .Jé
                    ..:
                      ..
                       ë..'
                          ''.
                            j. .
                            k         yy                                                            ..
                                                                                                                                                                    .                                                                                                                                                                                                        t
                                  'Ij
                                    .j
               J1,:.                 k.1
                                       :.                                                                           k,                                                  .                                                                                                                                                                                                    .                                                                                                   .                                                        '
     :. .). .,.
            :  .    i..t  . ' '.@:. /                                                                                    .        .                :                .                                        .                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                            '                                                                                                                              1 '
     -.b.:                                                                                  ;                                                              . .                           .                                           .                                                                         .. .                                             .           !.                                                                                                                                                                                                                                 .
       !,E''
    i' l. a                  . . L
                                 . J..k '                                                           .
                                                                                                                                                                                                                                                     '                                                         .
                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                   '                                                                                                                                                                                                                        l                                                                                                        .                                                                                .                                        -                    .
j. ' . .                                             .                  '          .
                                                                                                    .                                                                                                                                                            eu                                                                                                                                                                                                               .                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . '                  '
    )'5 :7  .                                                                                                                                                                                                                                                                                                           .                                                   j                           .
         C .,                                                       .                                                                                                                                                                                                                                                                                                       j                                                                                                                                                                                                                                  ?                    .
           j                                                                      .' '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
    Jr.:C'.k 1.                         '.                                             .'                                                                                                                                                                                                                                                                                .
    ' '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t
. . -. r
. . ..
          ..              i..'.
                            . .i '                                                '                 '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ; 'I
       ,.. t)t l..
            y.              ;. jç.'                                                             :'
         J:-'. i ..
    . ..           . .-                                                                         .                   .                                                                                                                                                                                       '                                                                                                                                                                                                     .                                                                                         .
                                                                                                                                                                .
 è .
   f)-k:I
        r
        '
                                                                                                ..          ..                                         ;                                                                                                         '.                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                .                           .
.
 !):.t
..
       ..4 .? e#
     zc.
       .            .#
                     .'.*-.,I
                            e.                                                           1wr@r-,l' ' ----ollyl .
                                                                                  Ià,:.* '       .
                                                                                                 .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                    .                                                                    .
                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
'                                                                                                  .  .    .
-'      'l% e.. @.
                 ' tb..* Ie r- tl- #ro.                                                                       .                                                                                                                                                                                                                                                          .
    'i                                                                                                                                                                                                                                                                                                                                                                   )                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '''
J.T..j                                  r                                                                                                      .     -' 1                                        -.              .                                                                                                          (R                        m sle @rA                                                                         v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                                        : T.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            . lfy- rI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .f@r- I
                                                                                                                                                                                                                                                             -            ..
i2
 k.
  ît'
    ..i(î:'m.%.à
               .:w'
                 .k:.;.
                      * * %t*eo lt.r@r- I                                                                                                      ' =- Iw.- + --                                                                                                                                                  '*
                                                                                                                                                                                                                                                                                                                                                           ,'
                                                                                                                                                                                                                                                                                                                                                                    *
    .    !ë*
                 t.:
                   3),
                        .      .                                                                                                               ;.:..; .
                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                       & 1o                                       F.                                                                                                                                                                                                      - -h dkdu ,                      '                                            '
                     'l'11t             b            .   /jj;t                        ).'
                                                                                   , ..                     .
                                                                                                                                                                         '                                                    .                                                                                                                 j, A.'cj             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
    '.t.
         t?;
           ,
           '0
            .?M.zlal . tName :,                                                                     '                         .'             '' .
                                                                                                                                                       nn:j.1my                                      ,''
                                                                                                                                                                                                     .                                                       . ,.                                       ..
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                            .
                                                                                                                                                                                                 h.
                                                                                                                                                                                                                                                                                                                                                            : j@
                                                                                                                                                  .
.
rJ'
  j'
   .
   :
   '
   -. 4 .s
    .'       .,'.       ..         :nAnc                                                                                                                                                                                                                 '                    clal sl                                                                                                                                                                                                         '                           Date:                                    '                                       .
                                    vmuu D
                                         u j                                                                                                                                                                                   .?                                                                                                                                                                                                                                                                         .
   '   Rme.lnmatetplusoneœ pvl
            .
            '
                                   !'      y
                                                                                                                                                                                                 .
                                                                                                                                                                                                                             ., .                                ..
                                                                                                                                                                                                                                                                                                                                                                        !
L 'CC. :.
     ' . R r ed om c.lâl. .. nding                                                                                                                                                                                                                                                                                                                                      '                                                                                                 .                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,                      ..
  :.. .... ' '
'j'      sè,>f:I):'
                  .. ; .
                            *rhlemformal pr'     .l
                                                  *ftl le . mx isIean 1 = a1 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                           ,
l
.
   'Thl           s '. .                                                          . ' .4
                                                                                  2
                                                                             le33-1:3.* 5.anœ o K.A foo.: o- lto % 'pla-d'ininmate'sflle
    '                                                 x. p                                                                        p
      z>:,j                                grl- . :-  =-m - --x-œ   m ptlkRu                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                                                                  '           '
       . .? '
            .  '
           . . . . e;  p;       .' !
                               ,,                                                                             .
                                                                                                               véC-x-.                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                     . '                                  '
  ,r:,.llfem*1        % e- e d1> -
                      .            .*-.R     t:m..ll.:a         .'         . .. .  .
                                                                                                       ...
                                                                                                                                   .                                                                                                             .           .
                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                ..     ; '
 t . Yœ Me .          1.                                 v m nœ  tpwi ml  . 1
                                                                            5     , fol   .;
                                                                                             g ..
                                                                                              ---'
                                                                                                 pt by              .
                                                                                                                                 .                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                  r
                      j.gyjgg. mgAr -..     >'
                                             -.œ.tw of x pl*i- 1                  g      W l-3e3,R
                             .                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .(       .
  .:f
   '
. .. ,     ije'y ' .Ru
                                                 @    œ. @ç ja .. w                   w                     forAxdmmjstratlw R     œ                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
.'
 -.:.'
     F
     . t    '1
             5 d ap  e ef
                        '*    .   p  .
                                     'i  .
                                         ,       mg   @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e ug$%                                                       o
                                                   to4 If- l<. a- #.fl-------*--uA . --- ..        -. '        juy    x mpj.@.o o . . ..x.. .                                                                                                                                                                                                                                                                                                                                                                                 ,
     '
  :'r .        .    t               ' s=
                                    .                                                                                                                                                                                                                                                      .                                                                                                                                                                                                                                      . u .. x ....x                                                        .                         c
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 159 of 190




                                                PART B -RESPONSE

  MM TSCB,JOHN                    Y51786
                                                  2* 8- 3-145        DADE c .1.                         E1114L
              NAME                    NUMBER    FORMALGRIEVANCE       CURRENTINMATELOCATION           HOUSING LOCATION
                                                   tœ NUMBER

 YourGKevance has been received, reviewed.and a response is as follou :
 Yourrequesthas been received in non-
 33-103.014;Inmale Gdevance Procedur  compl
                                       e. iance with the DepaA entofComections rules and regulations Chapter
 In accordance with Chapter33-103.014 (1)thegri
                                              evance may beretum edtothe inmatewithoutfudhe
 Theinmate uM d morethanG o(2)additionalnan tivépages.                                                rprocessingif,(t)
 You m ay resubm ltyourgdevance in com pli      ance e th Chapter33-103
 this notiscation the filing iswithin tim e frames al                  ,I
                                                                        nm ate Grievance Procedure, i
                                                                                                    fupon receiptof
                                                    lowable.
 Based on the above Inform ation, yourgrievance is RETURNED withoutaction
                                                                           .

THIS DO CUM ENT MAY CONTAIN CONFIDENTIAL RECO
ADDRESSEE ONLY. UNAUTHORIZED RELEASE OR DISCLOSURE
                                              RD/CARE INFORMATI  ON INTENDED FOR THE
                                                       MAY VIO LAT
                                                                  E STATE AND FEDERAL LAW .
          DR.F.PAPIL
                       .     9
                                                   M .CO RRALES,A       ;
                                                                                                                    ,
                      : pap; .                                                              '
                                                                                             .

                                  ,
SIGNATUREANDWPEDOR                     NAMEOF            SIGNAD RE OF WARD .
                                                                                                    a /jqlgo
           EM PLOYEE RE      NDING                        W ARDEN                       .                  DATE
                                                                  . OR SE           S
                                                              REPRESE     lVE




                                                                                                 GHeyxa
                                                                                                     îrc'bioa'.
                                                                                                         o

                                                                                                 ALC 1 92229
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 160 of 190
           *AILEDJFILED
      W ITH AGENCY CLERK

          û2T 29222,
 1Btlr:aDte
          lp
           lf
            ar
             St
              nmeanttofqecectiens               PART B -RESPO NSE
                    eGnevanceAgpeals
  MAATSCH,JOHN                         Y51786      20*4 1285          DADE C.I.                         E1114L
                NAME                   NUMBER    GRIEVANCE LOG         CURRENT INMATE LOCATION      HOUSING LOCATX N
                                                     NUMBER

 AppealDenied:
 Your  rsce
 this ofequest
            werf
               eoradm inistrati
                              ve rem edywas received atthisoffice and itwas carefully evaluated.Records available to
                 also reviewed.
 ltis determined thatthe response made to you by Dr. Papillon on 8/26/2020 appropriately addressesthe issue you
 presented.
 Please addressyourtreatmentwith you case m anagerpnd the p ultidisciplinary se- ice
                                                                steam (MDST).                                          ,

 CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY
 UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW                               .

                                                                                            .

 Michelle Schouest, IISC
                     *




                                                                 .
                                                                                                   /&        pzs
 SIGNATUREEMPLOYEE
           AND W PED OR PRINTED NAME OF
                   RES                                   SIGNATURE OF W ARDEN ASST.                       D TE
                                                                              ,
                      PONDING                              W ARDEN. OR SECRETARY'S
                                                               REPRESENTATIVE
'

              Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 161 of 190
i
/
l
1                                                                                           FtORIDA * A- *X @FO AREO ONS                                                                                             Asqi
                                                                                                                                                                                                                        sl
                                                                                                                                                                                                                         a
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         F
                                                                                                                                                                                                                         n
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         -k
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          w
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          Dk
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           a
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           r
                                                                                                                                                                                                                           d1
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            e
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            5
                                                                                                                                                                                                                            :
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            n
                                                                                                                                                                                                                            C'
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             p
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             o
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             -/
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              5
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              P
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              2
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              1
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              :-
                                                                                                                                                                                                                               2
                                                                                                                                                                                                                               '      -'

                                                                                            G O RAY G                     AX RW O                                                                                         AtC31 g
                                                                                                                                              -OR AFFW
                                                                                                                                              Y
                           Q TkirdPlrl Grlevo
             TO :2                                                        teAll* %S- *lAbl'e
                                 Warden       Q Assi                                e         e
             Frem or              M legingSexhllAb-s tutWe O        Q S      , Fl
                                                                                oddaDe xdmentofC
                                              .--.
                                                     e,on thebehdfof:                           ocedions                                               .



                                Last
                                      i   zn ùo    qE
                                         First   M iddlelniti         YSl7S6           .-           - -
                                                            al         DC N*                       w
                                                                                                                                          bœ
                                                                                                                                                                            g el
                                                                                                                                                                                                  nstim tion
                                                                                                    P:* A-I* leG* =
        A lsis. vkeœM ce                              N           .

             .)                  ,
                                 .                                                                        o          ej
        $:97e a
                                                      .

                                                                          j             .t              ,,
                                                                                                                                              ..
                                                                                                                                                   . -Ip3. a(e
                   .                                                                                                      .
                                                                                                                                                  i
                                                                                                                                                  j. r    ..           .                                   .        '..   '




        Tw e-
            *qk'
               ,s#v;' revuses#> rw '
                                          #                                                                                           .




               .'
               .;                                                     .
                                                                                                    r
                                          wA.'                .                                                                           ie
                                                                                                                                          j                                     '
                           5 '                                                              .        .

                                                          .       4               ,.
                                                          J                   .,
                                                                                            %                +                                                              #'. ,
                                                                                                                                                                                                .q
              G            kn                    ..   .
                                                                                   R
                                                                                   .                         l       J
                                                                                                                                                                                    .
                                                                                                             ,
                                      A                                                                                                                            .                                                ..        y
                                                                                                                                                           .   .            .                                                     '
    .
        -.
                                                                                                                                                                           j.                                                              .
                           .s                                                                                                                                                                                                     .
                                                              <. q.           *                                                               .
               **                                                                               *
                       <                                                                                             4
                                                                      <
                                                                                            ! >      A.
                                                                                                                     .        *   .
                                                                                                                                                                                                 *             *X
                                                                                                                                                                                                                    or
                       .n                                                              o                         '                        -   (,  ''
                                                                                                                                                                                                       '
                                                                                                                                                                                                               i              ,
                                                                                                                                                                                        .                                 '
                       p j'      *u                   .

                                                                                                             N
 4
                                                                                                                                                   x




                                                                                                                                                                                            '




                                                                                                                                                                                                ....
                                                                                                                                                                                                   e   '




                                                                                                *
                                                                                                                 $
                                                                                                                                              ..




        Z za/7pzo'
                           DATE

f&lm*'A*>'--                                                                                                                                                                            u,w ,w
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 162 of 190




                                               PART B -RESPONSE
  MM TSGH,JOHN                      Y51T86
                                                 200M 61 204      DADE C.I.                    E1114L
              NAME                  NUMBER
                                               FORMAL GRIEVANCE   CURRENTINMATELOCATION       HOUSING LOCATION
                                                  tOG NUMBER

 YourGdevance has been received, reviewed,and a response is asfollows:
 Atthis time permanenthairremovalis
                                      notapproved.
 Based on the above inform ation,
                                yourgrievance is DENIED.
 You m ay appealand obtain fudherad
 Administratlve Rem edy orAppea1, comministrative reiew ofyourcomplaintby am uiring Form DC1-303;Requestfor
                                      pleting the fo= and fofwarding it* th
 oflnmate GKevanceAppeals,                                               a1Iattachmentsto thepmceofthe Bureau
                              501SouthCalhounStYrt,Tall
                                                      pjassee,Ft32399-2*0       .
THIS DOCUMENT MAY CONTAIN CONFIDENT
ADDRESSEE ONLY.                     IAL RECORD/CARE INFORMATION INTENDED FOR THE
                 UNAUTHORIZED RELEASE OR DISCLOSURE MAY
                                                        VIOLATE STATE AND FEDERAL LAW
         DR.F. PAPILLO                           M                                    .
                                                   . C   LES
          Fp           .                                    , AW P
               .
                      G
SIGNATUREA                          o NAMEoF           SIG                                        zs .
          EMPLYYEERE*PONDING                              NATURE
                                                         WARDE OFW ARDEN,AS .                     DATE
                                                               N, OR SECRETX S
                                                             RE/RESENTAT

                                                                                            ori
                                                                                              evktdsr.yo,,.
                                                                                                 AILEI
                                                                                                     I
                                                                                                     .



                                                                                            Atlû :6 2221

                                                                                                              ' ;j;
           Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 163 of 190

'
                        AJ .                                              REQUE
                                                                              FA
                                                                               LO
                                                                                *
                                                                                 R
                                                                                 FO
                                                                                  IDRAADDEM
                                                                                          PA
                                                                                           IN
                                                                                            RIT
                                                                                              MEGOFCORREWIONS
                                                                                              O NW REMEDYORAPPEV
                        Q n irdParty G rievance AllepYg SexualAbuse                                                                      j)'
               TO:F-Iwarden
               From orIF A llegm
                               - g SexualAb
                                                     I-IAssistantWarden                                  Z SecretaryFlorid                            sggj
                                                                                                                                                         'jgjgj                                     j
                                           use,on thebehalfof:
                                                                                                                            ,           .-j,-kr.,:;.:,:tent,o
                                                                                                                                        ?
                                                                                                                                            ,
                                                                                                                                             .
                                                                                                                                             -.         -.,.-.fCoaectiont
                                                                                                                                                            .: -
                                                                                                                                                              .
                                                                                                                                                                           j..,.,.r..,;.-..-:
                                                                                                                                                                                            ;
                                                                                                                                                                                            ,
                                                                                                                                                                                            yr
                                                                                                                                                                                             -
                                                                                                                                                                                             ytyy   j
                            : xk                     k, -3                                                 Y                            't
                                                                                                                                        .
                                                                                                                                         ':2):  ' 1-
                                                                                                                                             r.f.       .
                                                                                                                                                      . - . ,'
                                                                                                                                                             '..,sê
                                                                                                                                                                    ,.-..
                                                                                                                                                                . c- -
                                                                                                                                                                    ... ,  4
                                                                                                                                                                           5,
                                                                                                                                                                            :,.
                                                                                                                                                                              ,p,,
                                                                                                                                                                                 0.
                                                                                                                                                                                 .
                                                                                                                                                                                   .,--
                                Lmst             First Middlelnitial                                        D
                                                                                                            B1JBt
                                                                                                               .
                                                                                                                   C N um ber
                                                                                                                                                              0 le  C'T'
                                                                                                                                                                 nstit
                                                                                                                                                                                      ution
                                                                                           PartA lnmateGrlevance
                                                                                                 -                                                                        (J-u -0/ %
                            ,                ,
                l '                                                           .   .         -                  y       ,.                   t4 z                           -qiz-aoq
       Iasue.
            *                                a       u            '   .
                                                                          8J 2,-
                                                                               .
                                                                               A                  q                     r
                                                                                                                        .                         -
                                                             '                                   j 1,                                             6v                            k
                                                                                                                                                                                ,f M '
           '       ''
                  -.
                                     @
                                     i
                                     -'
                                    -.
                                                             /-
                                                              .                                   i
                                                                                                  r
      ,:
                                                                          r.                              ,
                                                                                                          I;-iI
                                                                                                              .-
                                                                                                               I..
                                                                                                                 -
                                                                                                                 .:
                                                                                                                  ;t tlqtl-.; ---5!- -
                                                                                                                                     'Lf
                                                                                                                                       '
                                                                                                                                       -'       t
                                                                                                                                                !i '-
                                                                                                                                                    tj
                                                                                                                                                     ikl                                            ',-
                                                                                                                                                                                                      p'' :E;
                                                                                                                                                                                                            ,'
                                         lkr l           .    ;
                   -                                                                                               rj- e                  ' l j-ts
      -
          q                     ,
                                         61t
                                           -         1:7f*
                                                         ên P
                                                            ll
                                                             t?                                  t?I7-/!rh                      -                     ''
                                                                                                                                                          .


                                                                                                                                                                      ç-          %
                                                                                                                                                                                                    .       )z.
                                                                                                                                                                                                            -
                                                                                                                                                                                 1                      '


           -                    t$/              m            .                                            '-w     -                                  j. f
                                         c           r            .           .                  -                                  r                         e
                                                                                                     .                                                                                               < $J
           #
           '            pc o                                 el                              *       .
                                                                                                                                                  xu
                                                                                                                                                   ...            t ,a 4.
                                                                                                         iç - o
                 M f(t
                     ..                              . ;                          '+
                                                                                                                                                                  '
                        -                                                                                                                             o             ,                           g

                                                                                                                         e(6 m              '                 su;o'
                                                                                                                                                                  1 -  'o
                                                                                                                                                                      .


                                *
                                s                                                      *
                                                                                            j.              j                                     of(
                                                                                                                                                    *                                                h r




                                                                                             j             '




                 8/28faozp                                                                                                      '
                    DATE                                                                                                         SI
                                                                                                                                  GNATUREQFGRIE%  I?:é
                                                                                                                                               VANTAND D                                    C.#
                                                                                                                                                                                            .
    *BY KIG-A> IDA .*'***-- ----
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 164 of 190
VoXïCase
    e 1:20-cv-24998-RS
         wlTMA
            HAIG
               u=
                Et
                 N2#      Document 8
                   Se**YCCRK                           Entered on FLSD Docket 03/04/2021 Page 165 of 190

                  27 2 l2020
                                                         PART B -RESPONSE
               9.4:dment@fç'farê
                               scl
                               y ei
                                  oApgpeals
           Bu>ao:flnm:teGnev
       M      CH,JOHN                         Y51786        2:*42011          DADE c.I.                   E1114L
                   NAME                       NUMBER      GRIEVANCE LOG       CURRENT INMATE LOCATION   HOUSING LOCATION
                                                              NUMBER

       AppealDenied:
       Yourrequestforadministrative remedy was received atthi
                                                            s office and i
                                                                         twas carefullyevaluated.Records availableto
       thisofsce were also reviewed.
       Rease be advised thattreatmentaccommodation areto be discussed wi
                                                                       th you counselorand the multidisciplinary
       servicesteam (MDST).
       CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.
       UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAWr .
                                                                  .       :

       Michell
             e Schouest,IISC
                       *




                                                                              -< r-                     )i
       SIGNATURE AND TYPED OR INTED NAME OF                       SIGNATURE OF W ARDENJASST.                   ATE
               EMPLOYEERESPONDING                                   W ARDEN.OR SECRETARY'S
                                                                        REPRESENTATIVE
          Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 166 of 190
qA/plce
                                                                                                          sA,
                                                                                                            x,rz ov n -oRm .
     z- ATs w                                               v-x v                         pEl'u l'MEv oFcoRuzce
                                                                                                              rmxs                                                      Mailxumber:
                                                                                                      G DZT/.. f.
                                                                                                                -/Platlj Lchli
                                                                                                                         #
                                                                                                                             on:W:    -


                                                                                                                                                                                      .


                       To:   D warden                                                      D clmssiâcauon U Medical                                                 D Dental
               (cEeekone)   # Asst.Warden              .                                   D security     7 MentalHealth                                            Q Other                                                       !
                                                                                                                                                                                                                                  ,

                     ImnateName                                                                     DCN ber    Quarters                                              JobAssignmeat Date                                       .



      '
               FROM: c O                                                                                      y yg y rjjjsjk yjym                                                               jjfy sw       .


               R E UEST                                                                                                                   checkhereifthisisaninfo= al 'evan
                                                                    @             '           q
                                                                                                                                                                                                    .        ceZ .,
                                                           6,f                                                                                 3q g.            '               .
                                                                                                                                                                                                sa a    q'        t           .

                                                       N                                  vT                   7:
                   '
          .
                   '
                       k.
                        '                                               $'                                               f
                                          .                                           '               V                           V                                                         '


               .               u                           4.                                             y
                                                                                                                                  .        s            .
                                                                                                                                                                    x       w ;                                           #
                                                                                                                                                                                                                          .
                                                   .                                                               r r c                    v               o                       e, j        e
                               P?
                                'ïAxjy-ou                                                 tê % ! Nj/f'                                                  I
                                                                                                                                                        4r $1                                                                     '
                                                                                                  .           AN


           .
                        <
                               CO.
                                 S+I q.
                                                                :f
                                                                 x                        C                   . .(y u Qx,
                                                                                                                        .j. g yy                                                    s ,                       ' .         '




                           '              *.           %
                       <                  r .. V'                                 (.                                          .
                                                                                                                                                   prtl                                                       .'@?
                                                                                                                                                                                                                 t
          ,.                              o        .            ( c
                                                                .
                                                                                  .                   :
                                                                                                      p            *' -                                                                                         G
                                                                                                                                                                                                                :j
                               A11o estswi
                               i                     dIe.d' neofth olloe gways:1) Httenlnfo- ntionor 2)Persnnnllnterdew. A1l
                                   nfo- xl 'evances* 1be     dedio ine tin .                                                                                                                                          .
                                                                                                                                                                                                                      :       k
           Inmxtelsignatuxl:                                                                                                              pc#: #                                                                      ,
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                              ;'
                                                                                                                                                                                                                              i
                                                                                                                                                                                                                              1 :4
                                                                                      D@ NOT                       BELOW I'
                                                                                                                          H IS L> E                                                                                           9
                                                                                                                                                                                                                              '''.t
                                                                                                                                                                                                                                  ''



  '       R ESPO NSE                                                                                                                       bATEm u xu o:
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                          :.

                                               l           t3           '                  C<4                                                                          r                                                 i -1
                                               .                                                                                      .
                                                                                                                                                                                                                      -:t.-,;
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                             .
                               f'o                                                    v                             4-                                  z--f/1-i                                                      .
                                                                                                                                                                                                                          ''iJ
                                                                                                                                                                                                                          't '
                                                                                                                                                                                                                             t-
                                                                                                                                                                                                                          : i!'J''




                                                                                                                                                                            .                                             '
                                                                                                                                                                                                                              9




                                                                                                                                                                                                                          '
          In efe wle >                         lx:t@Inf                                                                                                                     .
                                                                                                                                                                                                                          i
                                                      @e- lgrlevln- @* :                                                                                                                                                  t
          B*e @> t%ee vele rme w m wrFlevw- 1$                                                                       .   m - rnedy                     rAppm ved).lfyoMr1* - 1grleu ncelsdeled,                           ;
                                                                                                                                                                                                                          '
          Y@IIh*vetheY ttoKubmlt'
                                *Tor- lgrlevueeInle-rdmneeetllCe pter3N1X.G ,F                                                                                                                                            '
      Oocial rztN                                  ' % &f0R ? .                                       Oo cf Si t                                                                                                          l.
                                                                                                                             ure:                                                         Date: O ,1                      '4.'
      œ ginal:InmatetplusœeZVG DE Cl                                                                                                                                                                                              ;
                                                                                                                                                                                                                                  v
                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                  'i
                                                                                                                                                                                                                                   '
      CC:Re ne byoocialrew ndingoriftherow nseistoaninfonlY Fiesancethœ forwad tobeplaœ ininmate's5le                                                                                                                             '
      n isftmnis* 1œ toSleinf- l' evanco inacem l
                                                x cew11 Rule33-103.* 5.FlœitlaAdm-
                                                                                 'leee'
                                                                                      veCe e.                                                                                                                                     :
                                                                                                                                                                                                                                  '(
                                                                                                                                                                                                                                  ',
                                                                                                                                                                                                                                  '?
                                                                                                                                                                                                                                   :'5
      Tne- lC#ievan- ahdIn- ,R-      wiBbe- de towithin15e .M owingv dptby->er                                                       ' '..'
                                                                                                                                          J
                                                                                                                                          '    '
      Yo u may -
               < '
                 -'
                  - f
                    e œ
      > ' byAule33- 103.a- ni
                            eeve  revi- ofmll
                                            r r
                                              'ono i
                                                   m byob*e  g f
                                                               =  X 1*303  Rmu-  forAdmi
                                                                                       nie t
                                                                                           ive R- ey or A>   1                 .   .
                                                                                                                                          ?
                                                                                                                                          .

                                                                                                           4IY coormplestagdwa
                                                                                                                            leeœ
                                                                                                                              fe na:
                                                                                                                                   i'j :
                                                                                                                                       .
                                                                                                                                       '/
                                                                         .                                    .
                        * :F.A.
                              C.!ltte ae,  - ofwur1nm- -1grievn--and>       atxlf    ' y- oomplaintto*ewaI          m%i   nt           ' '.
      htœ te 15daysaAœ legrleve celsr-                                      * to. lft:e15* Xyfallsonawe œdorkoliday,tlm duedateshallbethenc teepllarwork day.
                                                                                                                                         ..
                                                                                                                                                                                                                                  - z;
                                                                                                                                                                                                                                  3*
                                                                                                                                                                                                                                   .:
      X 6-236(Efe 've1l/18)                                                                                                                                                                                                       ?
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  k
                                                                                 Incorlxvate by Rd'
                                                                                                  = R in Rule33-1113.(*5,F.A .C.
         '   Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 167 of 190

A                     L

                     'q t/.
                                                                                                                                                          A AR /F                                        A
                                          .+
                                           AD> '.                                             +                               DZP                               '                   PF'                               PNS                                              u u u. w                                              .
                                                                                                  .                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                .                                                                               .                                                                 -
                                                                                                                     .'                   .            .                                                                                                               +g. .-.          w
                                                                                                                                                                                                                                                                                        - .*'
                                                                                                                                                                    ,. .j...è . .q... .. ;
                                                                             ,
                                                                                                                                                                                                                         .' .
                                                                                                                                                                    :                                                                                                   '                                                                                                    .- .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                       4-.- >'
                                                                                                                                                                                                                                                                             #v .
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                .H z
                                                                                                                                                                                                                                                                                   -- .   #'
                                                                                                                                                                                                                                                                                      A
                            To:                                    D w--'
                                                                        *--                                                   .
                                                                                                                                      .           *        .'*** '-.- *
                                                                                                                                                                                                                                                                                                                                                    .       .- .-            -. -


                      fcheekwœ el                                  M ..w. w --*.                                                  ..                                    .
                                                                                                                                                                                                 .   '* *
                                                                                                                                                                                                     .
                                                                                                                                                                                                             -
                                                                                                                                                                                                                 *#--1
                                                                                                                                                                                                                     .
                     , .                                                                                                                                                                                                                                                       .. .
                 .                            . . .                                                                                           .                             .                    .
                                                                                                                                                                                                     M .-.x.
                                                                                                                                                                                                           M
                                                                                                                                                                                                           .x l.h                                              .: '                        -
                      > oM : l- -teN.G .
                            .    ..                                 . , ..                                                                                                                           . .                                                           .
                                                                                                              . .    ..                                                                                                         .     ..                .                                                                                                                '
                                                                                                      .
                                                                                                                                  .                        ..                                                                                                                      x.          .                                       ,
                                                                                                                                                                    v .. ..                                  '                                                   Jo                                    '                                    *                            '



                     RE   8T
                                                       .                                                                                                            y j                                          qjjjjk                                                jj                                                                  7
                                                                                                                                                                                                                 *
                                                                                                                                                                                                                                                               .                               *
                      # *    *                                      d                                                                                                                                                                       if' 1 *                                                                          t                  @.            .g ...
                                                                                                                                                                                    #                                '
                                                                                                                          .
                                                                                                                                                  .                                                                      1                  # e                    '
                                                                                                                                                                                                                                                                                           #                                                                 ?

                                          @                    e ' 4ev
                                                               '                                      %             >%i                                                                                                               l            q
                                                                                                                                                                                                         .                                                 '
                                                                                                                                                                                                                                                            >.                             *
                                                                                                              e                                                                                                                                                                VOt                                                MM                                 +
                        -                          *                                                                                                                                             e
                                                       .            @            9   ..
                                                                        .                                                                 .                *
                                                                                                                                                                            x            :               -
                                                                                                                                                                                                                                      .        'e                                  t
                                                                                     .
                                                                                                                                          o           .tw       4
                                                                                                                                                                                        .    .
                                                                                                                                                                                                             -
                                                                                                                                                                                                             j-                            v. ''
                                                                                                                                                                                                                                               .                                   **                                             p
                                                                                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                .. .

                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                     .        .


                                                                                                                                                                                                                                      l                    .,                                                                                                    '           1
                                                                                                                                                                                                                                                                                                                                                                         :
                 K              %
                 j                                                                            '
                                                                                                      *
                                                                                                          #
                                                                                                                                                                                                                                                       .                                                     *
                                                                                                                                                                                                                                                                                                                jf
                                                                                                                                                                                                                                                                                                                                       , v.                     '
                                                                                                                                                                                                                                                                                                                                                             *. #'
                                                                                                                                                                                                                                                   M
                                                                                                                                                                                         .                                                             '
                                                   .           t *                                                            .                                                                                                            &
                                                                                                                                                                                                                                                                                       '           .
                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                                                                                                                                             *

                       65*
                         $M C                              I                                                         ' X              *
                                                                                                                                                                                                                                .-%
                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                             .   *'          .
                            ''                                                                                                                                  '                    *
                                Iz        %                                      vota G                                   '                       *                                                                                                    -
                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                   d
                                                                                                                                                                                                                                                                                               - '
                                                                                                                                                                                                                                                                                                                                 -                  *'
                                                                                                                                                                                                                                                                                                                                                                                    '



                            '                                               v/
                                                                                                  .                           # :
                                                                                                                                                       - x                                               .                      +                                                                           '                     .

                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                     .. .
                                                                                                                                                                                                                                                                                                                                                                                      .


                                                                                                                              1                                                 .                                 .
                                     *5*.
                                     1                 j                                                                                                                                                              -                        x                                   .e                    *               *.
                                                                        .

                                                                                      :
                                                                                      a
                                                                                      i
                                                                                              '

                                                                                                                                  h                   ,
                                                                                                                                                                                                                                               fs<                                                                          '... . . .#* .*                          .


                 .m.#.( ,0                             ).                                                                             ,
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                             .   y5t7                                                                          .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                         ,
                                                                                                                     O NW                                                                                                                                                                                                                                                ....


             CC6
             '   .v '            -    W 6C
                                      .
                                                                                                                                                                                                             L>                                                                                                 '
                                                                                                                                                                                                                                                                                                       *sl.tF/!. Rr n
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                       rcd-lf:lpls.
                                                                                                                                                                                                                                                                                                            ''. R.
                                                                                                                                                                                                                                                                                                                 EC.
                                                                                                                                                                                                                                                                                                                   EIVED
                                                                                                                                                                                                         DATK                                                              :               ,                                           G SU''
                                                                                                                                                                                                                                                                                   '                                 '                     .
                                                                                                                                                                                                                                                                                                   .
                                     O c                                                                                                                                                                                                                                                   .                        . . .                           .
                                                                                                                                                                                                                                                               '                                                    ''            '*                '                         '
                                           .
                                                                I
                                                                                                                                                                                X'
                                                                                                                                                                                 f                                       .                 x                                                            .




                                           g
                                              .'
                                                               '
                                                                                          .               2 >
                                                                                                          > &                                                                   .
                                                                                                                                                                                                                                                                               '
                                      .
                                          ?                                                                                                                                                      W           v           c                         .
                                     .-                                                                                                                                                                                  --                                                     aNcj.
    ,                                                                                                                                                                                                                           j .                    .
                                                                                                                                                                                                                                                                           gsj y.x
                 .- .
                    .                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                        j                   .
        lT%er@IlowI*                                                        '                                                                                                                                '                                                                                         '
                    e> - I- o I...
        **.- ..f- .- u                                                                    .               ,                   .
                                                                                                                                                                                                                                                       '


        F**%m l%e. &jo aa j.o.                                                        .                   .                       .,
        Om cial pwntsame : ''
                            ,
                            .                                                                                                                 . '                               '       '.yx oj                                                    P-
                                                                                                                                                                                                                                                    .                          *-- '.-                                      '                                    .'
     fM-gi
     Ct '
          oal:Inmxe(pu:o e> )                                                                                                 .                   ,                                      .:                                     .           ,                                                                                                       ' .
          Retaloeésy om ejàj .                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                               p,x :
                 ,- tqaje-wro
    'D'ixr- i..I                                                    hg-..Iftu >                                     > j,too     .         '                                                          '                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                *. ..
              x 0.                                                  j                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                   .                                            .

    Mr> .IoHev.ata e                                                                              h                                    '
                                                                                                                        e - axox. . . .*
    Youmayobtziw.f-        zw.st.xo
                         - .- .. .
                                          e s .
                                             >                                                                       .<     ,.=  . .
                                                                                                                                        .
                                                                                                                                                                                                             loo pja. jo
                                                                                                                                                                                                               c- l    .
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                         maouss                                                                                             u
                                                                                                                                                                                                                                                                                                                             0.N. <j .
    M  ''
        i-   +  Rul
                  e D-Ix ' -   - . . . .-
    'a'c tb'n I3dm o . ..'k>-. 'er
    .                                       e-                                                          ' ':-c .e'
                                                                                                                 v . .- - ..              .                                                                                                                                                                              VIO 'A I'
                                 w'awe'
                                      je a>
    nr*e.'*-.x.---                                     '                                          *.1P< :e.>-*.......-- œx =j.a-. -... x. .,..-.. x
                                                                                                      .>   - -
                                                                                                             <                                                                                                                                     .                   .   -           .
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                            q..
                                                                                                                                                                                                                                                                                                                                              j1.
     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 168 of 190

            >T*leo             tM'dxzze ôn
                                % & Ys(># '
                                                                       '0 'a A   a.


-


    qj
             'q.,;% 2 Myae &sgk,rk I a-01Klnk.uko9Adeli'AI
              ù-A%
                 ?
                 'ta.i7,
                       :--fao
                            s
                            î
                            'yNvouelaaa-v
                                        k'uapsaytoae*em:G.
                     -,vwltk.a
                       '
                                                  m;A,;1y,% wI > .4% krzyk.9
                *A
                 1
                 ,z
                 -zg pxe;WeWe
                   ssue-    ox
                             N l
                               J
                               alt
                                 ex.&'
                                     vo> &agayv
                                       ice     uotve/y
                                              o-mu.  u t
                                                       wGc
                                                         wi
                                                          Ake
            u
                nieacce-?bska uovarpz,ok@.:sFhk5lt.3)yVo
                                                      t
                                                        -*re
                                                        .  w
                                                             W
            uaxm lvéû .,ev,miveo l-l-
                                    /
                                    w g ecre ccgisf.1 - oot
                                              .




            A
              u
              ol
               a.
                k'
                 q V x y wk lc
                             wtstsp
                                  u to
                                     o/ufI  - A océi
                                                   o
                 r œs 1G -e4 & A têsnl :0so-evaoae..
                                                    ;
             Gon' lo%v gmu
             k
                 e
                        kncu
                           a.*
                             k v-<r-uv .<
                                       w . ois
                                            .tz
                                              ckjl lke
                                               .-                     v.a;a l.,
                %
                ec ' r<>e1>.&s?> .j1k.<-),amavloxwol
                                 .



ji
.,
             e. :A.4 .7zo wlcelu co-m aiew o.                             ase
            .                Ao
                              Lp
                               'i
                                .Nloo 4r  g -   y,
                                    e :0 x - v ae,ec
                                                    gk
                                                     od.x,?me
                                                            1/
                                                             ,
                                                             à >
                :111
                   .IEEI
                       C
                       T
                       't
                        :1;/
                           ,
                           .1k
                             !
                             )
                             ,
                             I-
                              k
                              .
                              l
                              k
                              .:
                               !
                               5
                               ;
                               .
                               -
                                --

                                ..
                                 1
                                 4
                                 7
                                 ;4
                                  k
                                  ,
                                  d
                     . ,.-..-.... .
                                   q
                                   -
                                   i
                                   r
                                   lj
                                    t
                                    r
                                    jl
                                     k
                                     -k
                                      j
                                      -
                                      ,
                                      lq
                                       !
                                       k
                                       -
             Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 169 of 190

                 *
                              4@M T19GG$R           TWI/O                                                              Lf/ibit Q
/            D       1




    .- ' )                        2
                                  T.12 ûœo4&L - tkel r4 Fç,#ew-z A5sx;2 o4#ôc
                                   X-ns      Hw tfk @ a . ,.9  Vvoix 5 C 1-
                                       oêce a4 G Mmgli-lkoo s j (,, 52-59                     .




                              Tc- xgœt,lcxs:alc,xagoâ,r. aœ4- ;y> ,l
                                                                   e-àk4
                                  Aea ism tedlpqîte.4 o-w elolfeosr kqtia 1,zewtv vpsçik
                                  .                                                   .t
                                  cè azhristio...ze rveriltomeaek-loogxmermsika#ack1?a1                    .


                                  somYorlw;L leic:-r 2e2;%.                .




                         t   *k,icexzx--uokcawûeio                  e-aj       lo.w vi.                r           c;a
                              G
                              wwliemesiveooâm6;v+L.
                                                  6tsv %wA lek;eQi.
                                                                  :oolgva.
                                                                         b
                                      r!* emk er ssion.
                     < #X eove-tt*
                                 'gutf- okyoiœ aè om uhicaunh - ?ji:G kejaieà
                                      .

      )
    . .-*@
                                              h urgoice< x - llA io,;..> u ;sow *         -       ..   1 -4k2 lq.
                              Apsuwx inx -ueitao m * v tktcka feeta.exzw a:w;i
                               ekra- ;>1+ > M G < rs-se2 aoel
                             '5mu4,*,ismz lncwaes- ck-tuëasee< oyus,sq- k                                               2+,
                              > srecù-epice 6Uaè<l&< .-
                             'e
                                  Tre o i sy 'ovotvo;.);e;a.t                                          m            -
                                                                      ygoç,m.g n= :oM.
                         : Fe-iaizi, arM.xrzzuo.
                                               tzix hsvoiceisvyuev-.-:4;t..tuseJ >                                 :
                                                                                                                   .

                           Oicegrz uAloo neckoois-.rregeo i'
                                                           ooMeosacea are= e> Jo
                                          '
                                                   u'
                                                    iilk oY vewlNlqzqe % &
                                                                .
                                                                                 -% r- voeol r m ç
                                                                                                               .
                                                                                                               .



                     # 'FY iA.
                             lzi k,fahs i -tk..x w a ohlquu: :,tF
                                              -
                                                  J emxeTranss- ul volce   .


    à
                     * Lyki:uzoâ% ob-eà o
                                        îyy ic.tkex% safs .>
                             M=s;% ok1r,4w/
                     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 %Page 170 of 190
                                                                                                                                                                                               s

                                             +%e<'@% **M G P*Vn F* V.-.                                                                                                                                                  txhdblt X
      .a                 )
                                                                                                                                                                                                    .
        :   1
            :
            -%.
              ,'r;; ..                                                                                                                                                                         .        .

               o..
                 x
                                                                                                                                                                                               ''                                                   '



              )
            ..'                             LoôJvrm pkjsic xay-utœ -oet. Moo-Tca                   ez
                                                  cr .
                                                     .. :i.#eT eoo ea tr.Vokctoa G--ue:uallown eclsj                                                                                                                 ,




                                            'Notv-G ntiôuvâ.Levets# àstzxaoa sgkvc?.iozeoâw
                                                                  ybxicioâivlâoats'œsulottlsgre
                                                                                              aeul-it, liszvi-îné ion.4
                                                  kloc cG cw-zl.lel tco--uh'
                                                                           , oogvixssed iny aœ wettkôo
                                                  V > e:4-                  ôi1:$ '> suck x epessio M g?suitawu aLb.<e u?.
                                                                                  .



                                                                  ;1.tseTc.
                                                                          -.4,'tw12ôaaoz suicize,.eqqoup
                                                                                  .
                                                                                                       kx..
                                                                                                          so-e.    -eeet,
                                                                                                              lcè/-t                .           .
                                                                                                                                                    .           .                                                   ..    .   .        .


                                                         cj                                                      G6ë 1sûeè'y grplW .
                                                  onTr-tvez ,f koïceaa G ->u,,
                                                         -
                                                                             .-#ko.FuMeos
                                                  -
                                                      rvvler sgkôtlcyerso- wittgxmckeoœ x amsk 5.
                                                                                                4-,.
                                                                                                  .
                                                                      '



                                                                   c.
                                                                    ,eek
                                                                    !  &G m;
                                                                           pc-1t
                                                                             ta'
                                                                               %.h.
                                                                                  ,x
                                                                              ôS.-o;hbb
                                                                                      6vq
                                                                                      h eth
                                                                                          z6*l:.voice,lswlttoikvc
                                                                                          x aecagsgkpcic yeco o
. ... ..,. .     ,.. . . ..   .....,.,. . . .-.-. .. .                    .
                                                                                                                                                .




            -'
                                                                  7In-ma éu-tfess.&%,?kra                                                                                   .
                                                                                                                                                                                                                .                           .




                              .         .    -               ..   7.Tnca-aml .Dde1k,.-.u -.           .. .             .   ....         .                       ... .   .   .       - .   .
                                                                                                                                                                                               .'
                                                                                                                                                                                              ..,                   ..

                                                                    loctsaw ï ior I zleoibo
                                                                                                                                                                                                                                  ..            .
                                                                  -
                        :                   . .
                                                                   .=                                              .



                                                        Lcceq,a Lyè-leoca F,u'uâitsz m'cr1s;,.4'bn> v;>te..
                                                              -
                                                                      .-
                                                                                                                                                                                                    .




                                                  *aG... Kate Tce.i-ea 3 W ;w . 5 % - nI<.f'
                                                     < c sg%-oclc.gecsoosol/rt-nooccopg.tgeet-voo . e/erns
                                                  .                                                          .                    . ,                       .                   .

                                                  .                                   -
                                                                                                 ice ma.
                                                                                                       A                                    -


                                                      Om-u
                                                       -l l'
                                                           #cwlzoôg.X:> ,*rm#l;
                                                                              lt%.aoatuNi..go6eca<. ..                              .                                                                                                      ..
                                                         occeasez Didessooa D syw eu
                                                             -

                                                                          Uec
                                                                            c
                                                                           fD
                                                                             -q
                                                                              ezEu
                                                                                 ocfo
                                                                                    na; .
                                                                                        '
                                                                                        ,fl
                                                                                          pqAs
                                                                                             4i
                                                                                              vi
                                                                                               k,sasore
                                                                                                      sa:
                                                                isoiskzl 5eT- pci,%T-(xtz>x
                                                                              e               .
                                                                                                                                                .




                                                         - 1n
                                                           V cqe..4 Exy,cie.seà?o.a .ca, Disrci-i,wtps- çiouav
                                                         -
                                                                  .

                                                                                                                                                                                                            .

                                                       ocnl.i?sus'e
                                                  -L' Lpv O-tec. G m+ % 1% you                                                                                                      Pep,œz
                                                         -

                                                                                                                                                                                         s. Apzlapqism
                                                               s komv ecsoos. 0
                                                      *o4 vplJ a'
                                                                Jc                                                                                                  .
                                                                                                                                                                        coo,ru-q.
                                                                                                                                                                                ,ùut'-gog,ry
            .                                                -                                                         - -uoizg-'qn gal eco
       - '     )                                                      vo% a,   k.x
                                                                      uL.y -Tem ùo s-u .< L e 7o,
                                                             -

                              . .                            .
                                                                                                .
                                                                                                xg                                                      ,                           c
                                                                                                                                                                                    k om :eok.zv-
                                                                                  cpnna yxss.s ys ,;.
            Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 171 of 190
                                                          .                   . -   - -

 .
                     .'
                     *
                    'jj
                                                                                                                                                         .-  LX@l*1T D
                                                                                                                                                              .
                                                                                                                                                 *
     ?'
' cq-'. f
 .     '
                                                                                                                '

      -)                       Ru.
                                 ,$k-lceauot%ktkemlorVnix a.tGv-uxcaioo
                                 n
                                                         aao 00 h. Oogo?od Bv b
      ........ '.         . .....                .            .....                         ..   .


                           Mx-sgeoioùstTce.le-ls
                            -
                                Frizeâvoive>olccmmuoicxl'x Vial
                                                              '
                                                              m MaG rtab îor72 oc                                                    '



            - . w
                eo.
                  çeg-& ckau.
                            pkericè'-oV a.â s?.Jeaa tfvetrlcpup
                                             fire.
                                             c
                                                             ..- ;  ,.         -
                                                                                                         .-
                            -
                                    Fc;,l4 vo;ce.oa.=me.,Ica ;x lcli
                                                                   xy a4,rlxtsa.1 z'
                                                                              .
                                                                                   ailat                                                     .


                           .
                                    vtokereçorzea wii rec44/p1 h<ko eùitikesanl-
                                                                               s#-e4a2                                                               .

                                       '- . tr;
                                              ,2lu,
                                                  -
                                                  zu.tfrnaf-
                                                           ce -
                                         -

                            -
                                Fr,
                                  'ohâvoice> >--ua;c.4;x Vl'   .aio: moleruts. t ro-rùlzr-
                                Gu7slez#,,1$.qtk.G vpuievs/se #oco-whçsvEmtêeri,lk'
                                                                      .
                                                                                       4!,-t
                                                                                        .
                                                                                                                                         .




      m'

       .
       N
       )
     - '
                           @
                                (%
                                 clcix
                                     u giepp-uvozœ aa coe- uwko4iooG      -                                                     lain
                                                                                                                                   j .4 êeea ck                   .

                                .                    u
                                                     .   im pv xic-                                           ,x,*-eT-lazivizaotrmaue
                                             çlot,st fe. -> s
                          .
                                sp
                               a
                                     e
                                     c
                                    o.
                                      uù
                                       '
                                       ,fG
                                         .
                                         .
                                             -m uai
                                                  j  vo
                                                      tuo
                                                        uy r
                                                           x4rI-
                                                               a
                                     J -..;c.j;o.Yl cet.5,> O G-
                                                                 .
                                                                 v
                                                                 2. .t.  g
                                                                -v4occ e.p
                                                                          mx V
                                                                             ofc
                                                                               e
                           G - 3>,Xe voLo v kezlzœk.
                                        ..
                                                                     ,y

                          . p
                            D. ok.?.uktkPuùnr- tw ikm i s l 'axyv.iu :
                                                                     --
                                                                      .
                                                                                                                    .   .



                            Veg    , G  F
                                        rqv;
                                           &   s  -.'
                                                    .t:>s r ie;& 4 . cew c          .                -



                                        oîa anâ GyyvtkA u. <>q .Sgax > i.Qc                                                                                       j
                          ..:up
                             4hôet#,pcnovllhA .
                                              syo
                                               . utiyisclw& k,yecsxoa% yœm ,
                                                                           e
                          .     bl'4d
                                   -oel.
                                    .
                                       cz
                                       mey
                                         x.î.t
                                             t
                                             -ts srawolo                                         e                              s zvis z . c.,.s
     '                     W > a.â G ,y..la t'
                                             >% X zcsg space.u iv to                                                        .
                                                                                                                                                         .




1)
.                         .k
                           ' - j,sgeçiwuslo.nskyH gecsoooet.                                         .
                Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 172 of 190
                                                                                                                                                                                                                                     oauec;I
                                                                                                                                                                                                                             hssisl
                                                                                                                                                                                                                                  an!wardenikkcg
                                                                                             FtORIDA IEPAO                EG OFCORREO ON:                                                                                                 RECEIVED
                                                                                    REQUEA FORA* IN1W**M REMEDYORAPPEAK                                                                                                              Atlcû 4222
                            Z T*dFartyGrieunceMleogSexu/Ab-e                                                                                            $-MW
                                                                                                                                                           z'a
                                                                                                                                                             p.
                                                                                                                                                              -. @xj
        To: 1. warden                                         L Assistantw- en                                        L s-                      ,noddaoos- =tof ae ons
        FromorIt
               Falst
                   1<
                    el*
                      ng
                       a,
                        S
                       Fie)
                          x
                          ual
                            Abw
                              u
                              se.on
                        rst MiddleIt
                                   h
                                  nieb
                                   tike
                                      ha
                                       lf
                                        of
                                         : vs
                                              lz.
                                                $=                                                        -

                                                                                                                                                                                                D usélo.
'                                                                                                                           oc x

                                                                                                      PartA- tnm ate Grl- nte
                            -
    N5                                           .                                  a?-ipa.
                                                                                          x6                          'zM                   , l!$ -                                             -              D.
    -             :                                                     ki . q %-2                                        -02 ( ;;'                                                             '                                                '
                                                                                                                                                                                                                                                 a,
                (
                ts ,s,
                .




                j.o
                .

                  e'-                                     -                 j .                               j.                                                                                               .                     xs.
                                                MI J                    - Z10                                 ,
                                                                                                                      '                                             '         '                                        '
                                                                                                                                                                                                                       'I                  - -
                                                                                         .   .                                                      '
                                            0                es#                         t tom                                                      q               ..                          *                                     .      *
                                                                                                                                                                va                              tf                                          J 4X
        .
                            -.                       -   cjrx       k                    .                    '                 M           o                       elrf                        .
                                                                                                                                                                                                          'ê
                                                                                                                                                                                                                             w

                                                                                .                     ,           .                 .                       K       *'                     .    ,                                                     '
                                                                        tê                                                                                                d:       '
                                                                                                                                                                                           -.
                                                                                                                                                                                            (î.s .
                        w                   .


                    9
                                .
                                                                    .       .       +                         .
                                                                                                                  /                                 ..*                        . ..                                                       jg
                                                                                                                                                                               *                -

                                    -    '
                                                                ;                   6î                    t ,                           &                                                       .   .
                                                                                                                                                                                                                   v                 ew
            .
                                                                        '
                                                                            ,
                                                                                j
                                                                                g                                 , 9 jl- 7                                                        40
                                                                                                                                                                                   .
                                                                                                                                                                                                '

                                                                                                                                                                                                :
                                                                                                                                                                                                                                 '




            (                                                                                y.           .                                 .
                                                                                                                                            s:                                              -v'                .            .
    '
                        .               ,       @'
                                                     ,                  x
                                                                                             g.                             v), r                           .                                   ,                  ms o
                                                                                                                            .                                   .                                          .

                                                ,o : .z.                                                                                .m                                    .,
                                                                                                                                                                                                           (           '
                                                                                                                                                                                                                                                  o


                .                       &$ .             fL                                               .                                 t                             '                                                ,a..
                                                                                                                                                                                                                           (>               r a       (
        z               o                   ( m                         ta                   e                                  .               .
                                                                                                                                                                    '


                                    .                                                        .
                                                                                                  C       ;
                                                                                                                                        (,              W           l u
                                                                                                                                                                         c.            .
                                                                                                                                                                                                    4              .
    .                                   .                                                                                                                                  X           '
                                                                                                                                                                                                                             6                    *
                                                                                                                      .

        2                                        O                                                                                                                         A                    rg
                                            @            ..
                                            .            Uf                                                       p                                     yd                                      ç                                           .




                                                 $       J          e                        1                                                                                                                                       '



                                /% oa o                                                                                                                                                                            y
                                                DATE
                                                                                                                                                                         sjsxAw q                       , sqjw Axm Axo p.c.#
  Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 173 of 190




                                           PART B -RESPONSE

MM TK H,JO HN                 Y51:86         2* + * 3* 31         DADE C.l.                   E1114t
           NAME                NUMBER     FORMAL GRIEVANCE        CURRENT INMATE LOCATION   HOUSING LOCATION
                                             tœ NUMBER

YourGrievanœ has * en recel
                          ved,revie- d,and a œ sK nse Is as* 110- :
YourY questY n fo- M e to the genderdysphoria O m mittee In TallahasO e.n ere is a delay due to COIVD-19 so
- hae to - itforthelrdedslon.YourgKevance Is denled solely on the basis * atatthls momentwe ean notapprove
yourrem e y.
Based on the ae ve informati
                           on.yourgrievance is DENIED.

YoumayappealandobklnKrtheradmlnlstraWerevlew ofyourcomplalntbyam uiringFofm Dç1403;Requestfor
Adm inlste e Rem edy orApN a1,O mpleting m e form and fo- rdlng Re th aIIattachments to the olce ofthe BuY au
ofInmate Grlevance Appeals,K 1 Soum Calhoun Street.Tallahasseb,FL 32399-2* 0.
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL RECORD/CARE INFORMATIO N INTENDED FOR THE
ADDRESSEE ONLY.UNAUTHORIZED RELEASE OR DISCLOSURE M AY VIOLATE STATE AND FEDEM L G W .
          DR.F.PAPILLON,CHO                                 M .CO RRALES,A
                   qj   '
            F.P         .                                                             '     '
                                                                                            --
                                                                                            gyjjy (yy
SIGNATURE AND          INTED NAME OF                 SIGNAD RE OF W ARDE SST.                     DATE
        EMPLOYEE RESPONDING                            WARDEN.OR SK     ARY'
                                                         .
                                                           REPRESE TIV
                                                                                             c   Dad.C 4
                                                                                              vi
                                                                                               evM
                                                                                                 - AIco&di
                                                                                                         naœ
                                                                                                     LED

                                                                                             ACJC 13 2929




                                                              *
                 Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 174 of 190
'
        )
            #
            'x

                                                                            FLORIDA DEPAO         EG OFO RREW IONS
                                                                    RE  QUEAF0RADMI
                                                                                  NIO M REMEDY OR APPEM                                                       R EC EIV ED
        (5 TlgrdPartyGrlevanceAlleo gSexqllAbqse                                                                                                                  sEF 1i 2922
    TO : Q War den Z AssistantWarden        Z S= etau , FloddaD*                                                                                              Depadmentofc9rrxt**
                                                                                                                                                                               jog
    From orIF Alleglng SexqllAbqee, On thebehalfof:
                     qnnlv
                     Last
                          'uFi
                            Uo ko M iqddlelnitial
                             rst
                                                                                                      X5t766                                                  0 eC-
                                                                                                                                                                  L
                                                                                                      DC N umbœ                                                <.        lnstitution
j                                                                                                                                                              V O-G - N 0/       .


l                                                               -
                                                                                         partA-lnmatesrlevance                                                                                              '




      ';                      u.                -î 7X S Ll63-: I' . -
                                                                                                                                    ; .S.C.33- -X 2
                                                                                                                                    .



                         *
          su 6
                         ,          v                       2                   2          -l
                                                                                            G V-031k' 4 '                                                         vîe             e' m
i
                         V           e                                                    '                                                                                   -
                                                                                                                                                                                                        r
                                                                                                                                                                                       +    '
%                                       X&              Y
                                        .
                                                Jo                      # l /                                              Re                                                     *èh

'Et                            rô ;             w.
                                                 se
                                                  .                                 v       J             ,    e
                                                                                                                       ;    *
                                                                                                                                          .?      *
                                                                                                                                                                         - 4k
                                                                                              .                                                                     :
                                                                                                                           I                  t                         '
                                                                                                                                                      ,             ,
                     '
-                g                                                                                                                                                  t'
ri .
     V                   e-         .   I                                           x hor' o-                          s'
:         - o
                                            .; ff
                                                -
                                                o                                   -                 . as
                                                                                            on <xac :,'       -o-Yem t'lr nss                                                                           .


                     l -o           I-IXM-:                                                             - ( 1 .' .'.
                                                    -
                                                                                l6+        - ; '  r      :                                                                                      '



                         j                                                                                 *    '
                                                                                                                r             '
)                                       (
                                        ke
                                                                            . ?                                                                       -
        ec                   .                                  ,               -           y                                                                                 .
                                                                                                                                                                                  # .
!0           :in     .'                                         .
                                                                                                                                '

          . .3.
              ?-!ê3.
                   ôlt1 m r.
                           :                                                     e                -   -                -
                                                                                                                            ,
                                                                                                                                ssxç s                                      )-
                                                                                                                                                      - -
      'eua                                  i                                                                                                                 o                                 -
    j                                                                       e   L-                - -#
      .                  -              s                                   e
                         lD M q          (                              -   .
                                                                                                                   .
                                                                                                                                        y y.
                                                                                                                                           aco &
                                                                                                                                           N
                                                                                                                                                                            j 4.
                                                                                                                                                                            '              ,s
    ô0 - - k#                                                                                              q               ;             -.
     1hf - k .                                  .                                        .? a          s*.                  %' .                                             v                  '
                                                                                                                       .
                                                                                                  r   . '                                         .
                             1v
                              < 4t' ('m >                                        > *      * $
                                                                                            +
                                                                                                           .
                                                                                                                                          M                         I        2              ..
                               œ                                                     r                    v.
                                                                                                           vo               .
    i1                             o-                   w 'y
                                                                                                                                                                              .

                                                                                                                            j

 tj : '                                                         4 ï,t,  -
                                                                                                  4 -
                                                                                                    vq                     ç
                                                                                                                                    ves ve< s
                                                                                                                                              '
                                                                                                                                                                                  j
' s/fnlzolo                                                                                                                              s
                                                                                                                                                          .

                                                                                                                                                               oo           ;,.
                                                                                                                                                                              js.j.                 ,
i                            DATE
        Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 175 of 190




.   -          .

                   , .
                   j
                   I
                                   .
                                       - -


                                             .
                                                 - -



                                                  . -
                                                            -



                                                                -
                                                                    .      -   .


                                                                           . . .   ..
                                                                                        -       .



                                                                                                    y....-
                                                                                                         j
                                                                                                         .k
                                                                                                          -j.y
                                                                                                             --
                                                                                                              .
                                                                                                              --y
                                                                                                                .-.
                                                                                                                  )-...---..
                                                                                                                           -..
                   1
                   !   ,   .       .-        .-        . .-         . ..   yARLWNXVV M UG -g--A* $.hG ... kbM -...-...--....-..
                   t
                   1                                                          = >%G.- ...   %q,.
                                                                                               -OE
                                                                                                -.--Q.e-t8 .*..%. . .-. - -.
                   1
                   '
                   ,           .         .              .                                   .       X..km uv x...--..- ,
                                                                                                                       ..- . -.. .
                                                                                                                                 -
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 176 of 190
   '




                                                   '                                                                                           A
                       llf:<:klrlV                                                       p> u -                        @F- ATM                         NS                       MH WO W
                                                                                                                                                       -                                                                      --=               - - -
                                                                                           &
                                                                                                                           .
                                                                                                                                   .                                            T
                                                                                                                                                                                1- * :                                        -    -            -       -           .
                           TO:
                       (cAeekoaz)                  / -w-W e
                                                   Q                                     u m-..
                                                                                         D -                      . -.-
                                                                                                                     u-
                                                                                                                                                                       '-


                                                       .
                                                                                                              -      Muo.l                                                  ? - ...-1
                       o o-: Y 'eN.                                                                       x ...- . -   -,u..                                                uJo-'                                                               '
                       RE UEST                                                           ,                    y% 7gj Etttqu H/m                                                                                                   > Jrr
                                                                                                                                           G e h* if*l
                                                                                                                                                     .:>
                                                                                                                                                       . O 1.*a g 'm-'-             .
                                                                                                                                                   '
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                      1                                 i
                                                                                                                                                                                                                                         . .
                           .-
                                    .         q        .6            %h                               m                                        5               #
                                                                                                                                                           .
                                                                                                                                                                                                                          .

                                                       v                         h           q                B                '
                                                                                                                                       1
                                                                                                                                                                                                                                            '

           .
                                            <' .           e e           .
       .
                                        *
       .                                                                                                                                                       .
                       ,                                                                                                                                                                                     '
                                                                                                                  * e'         '
                   .                                                                                                                                                                                             '
               .                                                                                                                                                                                                              $         *
                                              j                                                                                                    .   .
                                                                                         e                                                                                      x                                    .
                                                                                                                      f.                                                                                                                            .           ,
                                                                                                                                                                                        ' ..
                                                                                                                  w                                                                                 .
                                1                                                                 4                                                                                                         :,           ..            . .
                                                                                                                                                                                                                                                    .           .
                                                                                                                                           *
                                                                             œ                           >                                                                  .                   .    , .'
                                                                                                                                                                                                        . ....                   . .
               lnmlte(Si                    ):                                                                                                                     œ        ?
                                                                                                                                                                                         ..         .
                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                                        ZS.)
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                              *' '     - '' '


                                                                                                                                       > :. u717                                            .
                                                                                                                                                                                                     '.
                                                                                                                                                                                                      ... .  .                                              '

           RESN NSE                                                              DONW M                       M AW M                           L                                                    . '* .*. .. . .
                                                                                                                                                                                                                        .....

                                                                                                                                               mK                                                                 :.. ... .
                                                                                                                                                                                                1::sV.u ce.rJv
                                                                                                                                                                                                        .
                                                                                                                                                                                                            :a'wsfpo-mms                 ..'.
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                            ''  '
                                                                                                                                           pm          --                       :                            .            '
                                                                                                                                                                                                                                    *.- '
                                                                                                                                                                                                                                       .

                                                                                                                                                                                        '
                                                                                     4
                                                                                                                                                                                         è, .                            ..         .
                                                                                                                                                                                                                                                        .
                                                                                                          >                            *
                                                                                                                                                                                                                                   UptleG.l.




   jne%                         >           .*- -                *   '
           œ -o**- -                               -                                                                       .
        %- * * t*-                                                       w                        .
                      .-                                             h           '
       X ifl e tNlme:
                                                       .                    ..>      ue  e -             a - v yx >                            .e                      x> ..
       '                                                                                     --   *' 1
     gi
      -l:l>- (> -.- )                                 :   *
                                                                                                                                                                                                                 .                 .

   c: R- - w@meu1- -
    :f- 9.1*e * % 1e                                                        x :
                           .v- >    .wo w=
   f
   - I* '     e u        >    h ' -e - > ,-' - - .
                    eK- e a-       oe           e .u Ax ... 0. ,- u - .sgu
                                             jo .                               jj(uiw
       k K*1m * .> .K&c.                 j,e -      e we .. c.                   .../1
   e- I;e *:e* -       G>- *- e> '' '-                                     . .
  rG436(E- > 11/18)           >.le lx e o o a '- '-     --     > -
                                                   .. .e - - - a+     0 . - . '. .'-                                                                                                                                                            e
                                                                                                                                                                   o. >                 - ..
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 177 of 190
                                   .
           ) .
           t 4
                                       '
                                       ,                                                                                                                                                                                                                   /
                                   v
                   ï
                   jy           4.!j
                                   . 'g
                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                     kx

           !
                       ..                      .            .
           l
           '.
            .                                                                         .                             .
                                                                                                                                -
           ,           ',                                                                                                       .                  .
                                                                                                                                                   .       -
           l
           ! '-                                                          (                                                          /'
                                                                 '                  ttke:-,14n1,ue-t./l                              % jsr.xr.(.rj                                                     ..


                                                           '                          '
                                                                                                         ..
                                                                                                          c.- ''zkt--l
                                                                                                                     -
                                                                                                                       o
                                                                                                                       e ?
                                                                                                                         a'v%4.-1 /',j.nzj,k-.
                                                                                                                                  r'
                                                                                                                                   n         s                                    .

                                                                                          'Llav1'tt-tft-..A. '- TIL Q .
                                                                                                                                                                                                                        - - - - - .- - - - - - -
                                               -
                                                            e                    ril*tK#  )4 v lunsnryjeajeA ep
                                                                                              .
                                                                                                                    .
                                                                                                                        .          ' **
                                                                                                                                    - ..
                                                                                                                                                                     -

                                                                                                              n  .     .      * .
                                                                                                                                                               -                                   .        '
                                                                                                                                                                                                                       *'       .
                                                                                                                                                                                                                                           -

                                                                                    14t -
                                                                                       jj
                                                                                        y
                                                                                           f &
                                                                                            ..                                                *'g
                                                                                                                                                t
                                                                                                                                                hz                                                 '                                                              '
                                                                                                                                                                                                   .

                                                                                                                                                                                                                                    ''- +- -'''- - - -'- - '



                                                                 -           .
                                                                                                                        -                                                     M                    d n              zt #Te
                                                                                                                                                                                                                                                           - - .-
                                                                                          -                                                         u.x p2p z.   lwt--
                                                                                                                                                                    .
                                                                                          '.x.*       kmx-la.
                                                                                                            ''                                 - -' ç                                                           -
                                                                                                                                                                                                                                      - - -- -                  -

       k.
                                                                                                                            .
                                                                                                                                    .
                                                                                                                                           y           n, Q,1;lz;zlrznIz                                              ,1
                                                                                                                                                                            +.                                                                       ..-    -
       =
           î
                        '                                                                                                                                                   'AA.              k
                                                                                                                                                                                              #ç Pl
                                                                                                                                                                                                  *f,C %                I
       r
                                                                                                           e                        *                                                                  lf I
                                                                                                                                                                                                          XX          Z:                         .    .-   - ..   ..
       '
                                                                     x                                                                                              %J% j. h
                                                                                                                                                                   P.                         **       a < rsx g
       j                                                                                                        w.          *                                                                                               .
                                                                                                                                                                                                                                    .- - .- .-
                                                                                                          .q.                   OA * ..        ..      .             ..      ... . . . . .
                                                                                                                                                                                                                                                                    .

               .
                                                                                                                                                                                          -        >        ''''''' - ' '''' ''
                                                                @'                                                                                                                                                             ''-         ''-             -
                                                                                          ..
                   *                                             #                                e             w
                                           v                                                                    I

            '''                                                                                                                                                                                                                             - ... - .- ... ..
                                                   .                                                                                           '                                                            e. .fA %xj
                                                                                                                                                                                                                    zJ
           ..A
                                                           % *
                                                                                 tz:# X' eç           .
                                                                                                                                                   Y zo
                                                                                                                                                     -
                                                                                                                                                                                                                        -              e
                                           r                                                                                             .
                                                                                                                                                   . -     -       . . .. r.
                                                                                                                                                                           a.x4e f
                                                                                                                                                                                 xzT  .
                                                                                                                                                                                                            rx.nr.d                    .-,..- .--. .>-




                                                                                                                                                                                                        N




       4


                                                                                                                        4           k'




                            .
                                                       A




   i                                                                              N

                                                                                                                                                                                                                        .




       !


  $
  l
  l
  l
  I
  l
  !
  i
  )
  q.
               .
  t1
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 178 of 190
                                                                                                      FO RIDA @EM O ENTOFCORAEW IONS                                                                                                                                 'wsat  oar
                                                                                                                                                                                                                                                                         anhwadde
                                                                                                                                                                                                                                                                                erc.
                                                                                                                                                                                                                                                                                   ?Pr
                                                                                                                                                                                                                                                                                  to? tmr'
                                                                                                                                                                                                                                                                                         ar
                                                                                                                                                                                                                                                                              RE-CuE
                                                                                                                                                                                                                                                                                   -1
                                                                                                                                                                                                                                                                                    V.-.Q
                                                                                                                                                                                                                                                                                        . D
                                                                                             Rgql)m Y RAPMINY                                    M REMEDYORA:-                              -
                                                                                                                                                                                             t                                                                               j(Jjj)gggj
                  To;Z
                     mw
                      na
                       i
                       r
                       e
                       den
                  From o
                         F.*G1
                             d-n
                              AssteAlegSm*lA1b-se= tav,Flo7
                                 is- twa-
                                                            *çO '   - %
                                                          udalw aumeutofco- ons
  '                                    rp-
                                         A-
                                          l
                                          t
                                          ld
                                           egLk
                                             Sexx
                                                ,alAba:s
                                                       ;
                                                       e,ontheGhalfof:YbDlM b
                                        LG FiG MiddlehiV                                                                                     q                                                                  Dtax Ins
                                                                                                                                                                                                                      cl
                                                                                                                                                 C Number                                                               dhdion
                                                                                                                    PartA- lnmateGrleo nœ                                                                           '
                      .            *                *
                          .                                     '
                                                                                        *                           *
                                                                                                                                                 *                 *
              '               -.           .
                                                                                                                                                                                                œ
                                                                                                                                                                                                                        Pj
                                       '
                                               B 4                  -öB5 t I. .
                                                                                                                                    .
                                                                                                                                                  .
                                                                                                                                                                                    .                        #
                                                                                                                                                                   .                                         *'
                                   4M                   .
                                                                                                                                C.                                          (w                                   t-i                                          <
                                                                                                                        x                    #                         ' :                  '                    i
                                                        I       w                                         P'.
                                                                                                          .         :
                                                                                                                                                                                                    '
                                                                                                                                                                                                                                         .                 f -kï#.                            '
                                                                                                                                                                                                                        *
                      &                                     e                                                                                                                                                                                                                      j
      t           .
                                               $e '                                 u   .
                                                                                                                                                 -
                                                                                                                                                      1                .
                                                                                                                                                                                            T                               .                                                             '
                                                                                                                                                                                                                 ' .                                                     x
                                                                                N e e
                                                                                            1j
                                                                                             o
                                                                                             - hx
                                                                                                y
                                                                                                Ij
                                                                                                 .                                           .
                                                                                     y                                                                                                                                                                                                    .
                                                                                    1                                                                     .                 4
              '
                              L. w z
                              .                                         .   t         ,
                                                                                                                                                                                                                                     . .               y
                  - 1.                               1                               el                                                              d                                                           ' ''
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    .   '
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        *
                                                                                                                                                                                                                        /(                                                            .




                                                                                    a                                                           T# ' v a
                                                                                                                                                     .
                                                                                                                                                                                                                        -
                                           #
                                                                    * e))                                                                       '                                                       %                                                  *
                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                              o
                                                                                        w. .
                                       .                              o .                   %A# 1*2                                                       *
                                                                                                                                                              j e                                   w.7                                                     .                      .
                      U            ?l                               e                                                                                                                                           ;
                                                                                                                                                                           .                #                   .
                                                    1                                                                                                          ec                                                           >
                                                    l                                                                                       V                                                                   :                                     '
                              !'                                    œ
                                                                            *.                                 *-
                                                                                                                                                                            .                                    ..              6
                              4                                                                                                                                            de'                          . :                 .
                                       .                                                                                                                                                                                                          q ..
                                                                jr' &                                          .                                 .
                                                                                                                                                                                .       ,                                                         ê
                                                   .e.                                  -
                                                                                                                                                                                                                                                                    ..


                  :                                                                                            ;                                          x                             .t-u !                                   ,.                                            j  .

                                                                                                                                .                                  .                        * h.             '
                                                                                                                                                                                                                                             *.
                                                    *                       h'                                                                                                                                                                              w
                                                                                            . >
                                                                                                                                                                       .                                .
                          x                                                                                                                                                                                                                           ..
                                                                                ,            lt           A.
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                        xv                    v,
                                                                        '                                                                                                                                   t                                          v.
                                                                                h
                                                                                                                                                 !                                  z:                  Kt
                                                                                                  .   .                     *
                                                                            le                                              .           q    s
                                                                                                                                             I e              a- (z.on                                      r
                                                                                                                                                                                                                 '                    a                         .
                                                                                                  $                                                                                                                                                             ,a tze
                  '                                                                                                                                                         d                               .
                                                        e                                         ' >.              .                                                                                                   '
          '                                    #                                                                            e-V I
                                                                                                                                '
                                                                                                                                wu                                                                          '- -
                                                                                                                                                                                                            t
                                                                                                                                                                                                                                 .                          '
                                                                                                                                                                                                                                              c             (
                                  W ztl m w                                                               p)mj y yvs
                                                    m uo
                                                    .


                                               DATE                                                                                                                    SIGNATURE :GqlevAvrANo o
                                                                                                                                                                                                                            :..5(7
          O YM                                                                                                                                                                                                                                                  c#
                                                                                                                                                                                                                                                                .
                          NAD RK INMATEABREESD TMEY tt
      J                                               OR NG #oF> .PAY = Nmœ :                                                                                                                                   ' /
      M                                                                                             #            Sl& ature
              e %e e m .e         - w -l
      e Ne *                               ;
                                           -
                                   a:- Isoe ,
                                   ,          eu- œ- ee
                                                   . **- -  -  a-    ax- -
                                                o - -'''''aea- .ef- .:w- ee- ao wuw o.- eo s-        p..                                                                                                                    ,,
      e       t- Mm@œe lxe mp e * ''''                              '
                                                                                 .
                                                                                                     ,(> >as.u-e .puhm
                                                                                  oegf- temux:e ..1-.1              a j. oz.a .
      Y        1>= *> ** '- - '        h pa - h > w- o .Y.- . .. .u-- -- e uxe>
                    - e *h- .e - .- -- -emeed
                                        - -''  - hk-       - o- w                                 . ..o.. o .s. . w                             s-       .w -'--- - ,u -. -u=.-...                                                   .            .
  l
  1
  I
  é
  1
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 179 of 190



                                                      PART B -RESPONSE
          MAATSCH,JOHN                   Y51T86         2* 7- 3-228        DADE C.I.                        E1114k
                        NAME              NUMBER      FORMK GRIEVANGE      CURRENTINMATELOGATION          HO
                                                         too NUMBER                                         USING LOCATION
                                                                                             . .

         YourGrievance hasbeen received
                                         ,r
                                          evieu d,and a response is as *11 0- :
         Theonl y tlme Inmatese 11be sepaot
         houœ a= rdingly to yourhouslng led i siflhex is aspe alredew forone inmate againstanomer.You wllsbe
         leveland health servl
                             ce I
                                evel.     evel.You e Ibe atcertlinfacllitiesthatmeetthe requirementforyourcustody
         W ben rem rtinga PREA there are m
         (enterlsthenw8 *en*8477)andI uldpleways *atœ nbe reported to keep
                    .               eaveananonymous* . You can eeall8466tyoour identityhidden.Youcpnoal
                                                                                                      l*TIPS
                                                                            repod to anoulldeagency(enter1, '
         then1,then8466).YoucansubmitanInmat
         em reportforyou.                          e œquestorgrievance.You eanalso tella Mend orfami
                                                                                                   ly memberwho
        Based on an abundanee ofpreoau:
        Inmate N pul                       ont,itis nota O mmonpmceœ forme DepaA entto segregate the transgender
                     atlonIn a separate dormi
        sexualorlentatlonandi  deno , anddueor  y.ThisIsdonetoo ventanyo eofdlscriminatlontaklngplacebasedon
                                               to othere alrilyconcem s.aswell.
        lfm u afe having issuese th anoth
        Cham e.                           erinmate we reyou are Infearofyoursafetypl
                                                                                   ease reportRtothe Omcerin
        Based on the ae ve informati
                                   on,
                                      yourgrievance is DENIED.
        You may appealand obtalnfurtherad
        Admlnlste - RemedyorAppeal ml       nlstraevefevi- ofw urcomplajntW acquirl  ngForm DC14 03;Requestfor
                                       rmmp
        ofInmate GrievanceAppeals, 501,Sou  îete  thefo>  and f
                                                              o-   Mlng
                                          th Calhoun Street,Tallahassee
                                                                        R <t haIIatt
                                                                                   achmentsto theomce ofthe Bureau
                                                                       , FL 323* -2* 0.

                                                                  M .COR     tEs, A


        SIGNATUREEMK
                  ANDOYEE
                     WPED  ORPRINTEDNAMEOF
                          RESPONDING
                                                             SI
                                                              GNAD REOFWARD    .M S
                                                                                                         - /11/>
                                                                                                             DATE
                                                               WARDEN.OR Se TAR
                                                                  REPRESE ATIV


                                                                                                   c.s   k   tiu
                                                                                                               '
                                                                                                               lynat
                                                                                                                   or
                                                                                                           lLEl
                                                                                                         ...  k
                                                                                                   Atlc 11 2020
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 180 of 190
       y
       '
                                                                                                                                                                                                                                  .
                                                                                            :to.'oAo.'*- ..'o'= **'=                                                                                                              y ,.yy..y
                                                                                                                                                                                                                                      , , .-.. .,,
                                                                                                                                                                     N'
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                 ,y
                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                           -7yQ*yy
                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                   .,x. ,


       l                 u Tvi                                              AU                                                               A W OAXF' k                                           s g gyas
                                       rd party GrievaxceA                                                                                                                          L?gpe
                                                                                                                                                                                        1.
                                                                                                    gstxux!Aw se                                                                    r.
                                                                                                                                                                                     :j)-v'.
                                                                                                                                                                                        ',
                                                                                                                                                                                           ',
                                                                                                                                                                                            ..,.
                                                                                                                                                                                               .(:
                                                                                                                                                                                               . Lè,,-r.
                                                                                                                                                                                                               ,.,,
                                                                                                                                                                                                                  ,,
                                                                                                                                                                                                                   yy.,,
                                                                                                                                                                                                             ,......;,
                                                                                                                                                                                                        , j ..       wyj-ygj
            TO:Q Warden           Q M:                                                                                                                                             ya                  a,
                                                                                                                                                                                                        .-y.g
                                                                                                                                                                                                            q--jy-r
                                                                                                                                                                                                                                      .        '
                                                                                                                                                                                                                                                            .

                                       ist
            From orIF M le '>g StxMllAbqstxntW* O                                                                            Q S                         , Fl
                                                                                                                                                            Odd*D* *dm entofCo> h'ons
                                                                                                                                                                                               .       .- -        - .- -        '             ,'


                                                                                ,onthebtkalf0f:                                                                  .

                                 /' 7
                              Last  Fq
                                     3oAo
                                      '                                    Y                                                     YBt7Sâ                                                                0                     c-r
                                     irst                          M iddlelnitial
                                                                                                                                   DC xy
                                                                                                                                      n,0
                                                                                                                                        x. *
                                                                                                                                           w-                                                                         d -
                                                                                                                                                                                                                     ja .ojjon
                                                                                                            AartA-In* GfI-'R6*                                                                                     O .-. -qg j
           Tk .
              ' t.h (z             .
                                                    '
                                                        f
                                                        o              7-t153-72                                     Atbu''l ' PA.C...
                                                                                                                                     n -t03'
                         *
                                                                                                                                                         .
                                                                                                                                                                                               *t
                    RC*         i D D                        e     .                .

                                       -                                                50                       G6
                          t ck                                                              t                        4             *                                                                       .                     8
                                                                                                                                                                                                                                                      @.
                  4                                                                             .           J<                    -
                                                                                                                                       e'                             '
                                                                                                                                                                          *
                                                                                                                                                                                                                             j                          *
                                                                                                        '                                                                       -          -           '
               ''                                                                                                                                                                                         i          '

                t 02U df- P                                                                                                                          fe                        e.
                                                                 ''l
           '
           u 14' (w j
                    y
                                                                   '
                                                                   '<6'
                                                                      JVf
                                                                                                                                                                                r                      'e e                               l
                                                                                                                                                                                                                                                                f t.
       .                                                                        -
                                                                                    qb-
                                                                                      .
                                                                                      s-                                           je                -       *            fA  (,.y',' -< <x,g..
           tj.
           ,
                                                            x               ?
                                                                                                                                       j         x           i
                                                                                                    (z  Xc                                   r jL                .
                                                                                                                                                                                           Y    '  ,
                                                                                                                                                                                                               .



               yfe 4.5                 '
                                       -
                                                                                                    .
                                                                           G.
                                                                            (.C f-                                                               e
                                                                                                                                             to                           l
                                                                                                                                                                          l>           ;                                     .
                                                                                            #
                                                                                                                                                                                                                                               y.' 't.
           -
                    w   '-
                         .                 L! c t-
                         ,
                               û                t                                       .
                                                                                                                     exz.-1-1
                                                                                                                            ,,
                                                                                                                             .-
                                                                                                                              ,                          f w 'b
                                                                                                                                                                 e,'
                                                                                                                                                                   v     -b'(t
                                                                                                                                       ...                rj .
                                                                                                                                                             .-t-
                                                                                                                                                                o j.  '
                                                                                                                                                                     : wx
                                                                                                                                                                        .
                                                                                                                                                                        (                                                                  . ,  j
                    w
       3       s                                    ,   .                                                                                                                                                                        *
                                           s            $0                                                                                                                                                                                   <e.. e
                                                                                                ,
           V-                              A                                                                                 >,                  z,'x
                                                                                                                                                     .
                                                         :
                                                                                                                         '   n
                                                                                                                                                      j y .y.l            -                                              r
                                                                                                                                                                                                                                               o rq         z
           Tf                 -        -       ',
                                                                                                                                                     ; ow
                                                              k                                                  -
                              j *.                           j.        '                                                                                                                           '
                                           ,                 f                                              j'
                                                                                                                 &
                                                                                                                                                                                                                                                                ee
                                                                                                                                                                                                                                               ,

                     *
                    .           vg                  e
                                                                   .y,.j xto.-                                                               .
                                                                                                                                                                                       :
               P'.
                 q *.f                                                                                                                                                        i'               j-                            ,b
                                                    .       r' o                            A
                         ï-;p                                                                4                                   Q Lu h
                             DATE
   l
   (
                                                                                                                                                                                                        GYX ' '              .    .                             '




   Y
   i
     SIGNATURE,INMATEAGREUD THEY U                                                                                                                           sjGxAn m: o:Gqje      )
                                                                                                                                                                              vAxyANo oz . #
                                                                       .   Om NGgo:> @AT -                                                                                  .                                                                                       .
                                                                                                                                       Ns:
    1rm j:usëdf<p flji                                                                                                                                                                     /
                                                                                                                                                                                           ,                                               $
   #@Ad/nlnlstr:tl ngaform.lgeo nee                                                                                                                                                #                                     s
                 vefide.Whknpo       ettheIpstliutj
                                                  x orfaqk                                                                                                                                                                @oaore
   ?'theinfnatefeelslh          pppe.jjsmo t.thee         y'' 'ae 4g+ %
                                                        w,.to # th po 1
                                                                                                                                  v
                       .tIs
                          em.ybe@- - N #ftuedw 1w.-..--.-                                                                            uo th.x eojjjx o
    'r33-10:toflle!*A6                                                o                                                            ao le> . m
   1
   ,                   ---*-'                             --                                                                                   uxw &jjaomedjoj
                                                                                                                                                             >ae axewj
                                                                                                                                                                     tsp
                                                                                                                                                                        uu x .o,           m..>.. -. . ..                                           .. .
rCase 1:20-cv-24998-RS
            wlrHAOENè#-é-   Document
                             I'
                              ERK    8                  Entered on FLSD Docket 03/04/2021 Page 181 of 190

               t!r7r
                   ? :'()77,72
                             ,
              B DepaqmentofCerrectiens                     PART B -RESPONSE
               ureauofInmateGrievanceAppeals
         M AATSCH,JOHN                         751786            20-64 1282       DADE c I.                 E1114L
                                                                                        .

                     NAME                      NUMBER       GRIEVANCE LOG         CURRENT INMATE LOCATI
                                                                                                      ON   HOUSING LOCATION
                                                                NUMBER

         Youradministrativeappealhas been reviewedand evaluated. The response thatyotlreceived atthe insti  tutionalIevel
         hasbeen reviewed and isfound to appropriatel
                                                    y address the concems thatyou raised atthe institutionalIevelaswell
         as the CentralOfsce Ievel.
         Youradministrative appealisdenied.
         J.ADAM S


                                                                              #      44- 4.
     '



         StGNATUREAND W PED OR PRINTED NAM E.OF
                 EMPLOYEE RESPONDING
                                                             *
                                                                 .     '

                                                                      SIGNATURE OFW ARDEN,ASST.''7
                                                                        W ARDEN,OR SECRETARY'
                                                                                            S
                                                                                                            3I*Iu
                                                                            REPRESENTATIVE
            ( 'ED ''ED Document
Case 1:20-cv-24998-RS           ! 8 Entered on FLSD Docket 03/04/2021 Page 182 of 190
         l. . -.,,.... (11.
             .    - .      ''
                          2.-
                            .'
                             x
                             9
                             .( ï
                              i

                 02T 1 6 2222          :
                                       l
                                       $
           !.
            '
            t.k .
                xvpmp,
                     fj
                      .'
                       <(*j
                          *.
                           ;gû(l# '3                PART B -RESPONSE
      r.
       '
       ..:;.e:-' inmat.orlevanct'
    MAATSCH,JOHN                           Y51786     2:4 -34529     DADE c.I.                     E1114L
                   NAME                    NUMBER   GRIEVANCELOG       CURRENTINMATELOCATION HOUSING LOCATION
                                                       NUMBER
                                                                                        .'
    Youradministrative appealhasbeen reviewed and evaluated.The responsethatyou received atthe institutionalIevel   .

    (amendedresponse)hasbeenreviewedandisfoundtoappropriatelyaddresstheconcemsthatyouraisedatthe
    institutionalIevelaswellasthe CentralOmce Ievel.
    Youradm inistrative appealisdenied.
    J.Adam s

                                                                ,
                                                                     J
    SIGNATURE AND TYPED OR PRINTED NAM E OF                SIGNATURE OF W ARDEN,ASST.                 DATE
            EM PLOYEE RESPONDING                             W ARDEN,OR SECRETARY'S
                                                                 REPRESENTATIVE
          '

     Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 183 of 190
                            *
               1,,              .
                   1 l,
                                                ..
                                                    TK.       .       ,.                             .'                                                         W AV 9#               .                                     A                                               '   '
                                                                                                              .       .
                                                                                                                                   pe                               . @F.        .                                                              1
                                                                                                                                                                                                                                                j.111!
                                                                                                                                                                                                                                                     4;                         'lkt
                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                   !j
                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                    jll '                          ,k
                                                                                                                                                   >                                                                                      .
                                                                                                                                                                                                                                                                                 v.                           - .
                                                                                                                                                                                                  <                                                                             .
                                                                                                                                                                                                                                                                                                          .
                     T9:    .
                                                                  Q .W   .                      .                                              '
                                                                                                                                                j               #            *
                   fc%ekoae)                                      D. w .                                                                                .                                 ,            .           .
                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                        #

                                                                                                                                                                                                           .                                                                                     ..

                        . l- ateN.>
                                                                                                                                                                                                                                                                                .
                   FROM '                                                                                                                                                    x                                                                                                  *
                RE                                   ST                                                                                                                                                                                   j j4 j                                                                                                 Xo
                        : #                              #    .       .4                        ew   .    k
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               'f. 1 - '                                                                     œ
                   ..                                                                                                                                                                 '       *
               ,        ,                                                                                                                                                                                                    *                                         e
                                                         .
                                                                                                . .                                                                                                                                  y.                    #                                                  '
                                                                                                          .
                                                                                                              < .W                     '. @
                                                                                                                                                       .
                                                                                                                                                                         w >
                                                                                                                                                                                                  x                                                                $
                                                                                                                                                                                                                                                                                                                                                ' '


                                                                                                                                                                                                                                                                                                                             .   .
                                *                    .
                                *                                 .
                                                                      .                    . .                    g'. . p                                                    '                             '
                                                                                                                                                                                              &' 4                      ''                .            ..                   '
                                            .   :                         .
                                                                                                                                           .   .
                                                                                                                                                                                                                                                                            . '                 . #
                                                                                                                                                                                                                                                                                                  @                .         *   f' *'           e
                                                                                                                                                                .
                                    .                                                                                                                                                                                   '' '
                                                                                  4         $        h
                                                                                                                                                                                                                                                                                                                             t   .
                            .       *                    .    .
                                                                                                                                                                                                   .
                                                .                                 .
                                                                      ..                                              ..               .            .               4 .                                                                                                                                       .          '
                                                                                                                                                                                      .                        '
                                                                                                                                                                    j                 @       ..                   ''            .                .            y                            .
                                                                                                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                                                          .
                        '                   @
                                        .d
                                         j                                    .           .#'
                                                                                                9 lr          . ..
                                                                                                                                                                '
                                                                                                                                                                                                               '
                                                                                                                                                                                                                                 .                                     .        .       .             '

                                                                          .                     '

                                                                                                                                                                                                                    #                                                           '
                                                                                                                                                                                                                                                                                .



                                        *
                                                                                                              c    .       .
                                                                                                                               . ..
                                                                                                                               '                                                      '
                                                                                                                                                                                                                   .
                                                                                                                                                .
              llmafe  (Si                                    :                                                                                                  .                             . .                                             '            œ               ..
                   e' *                                      ''
                                                                  .                                                                                                                                                                                                                                       .       z . . *..          .
                                                                                                                                                                                                                                                                                                                                         .

                    *'                                                                                                                                                                                                           .        ...     1
                                                                                                                                                                                                                                                  .            .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                            , .           g                                 .
                                                                                                                                                                                                                                                                                                                                         ....
                                                                                                                          O R@T        .                                                                                                                                    .
                                                                                                                                                                                                                                                                                                      V'I ' D: Bt'
                                                                                                                                                                                                                                                                                                        *ef
                                                                                                                                                                                                                                                                                                          ëe d*W21.Wt
                                                                                                                                                                                                                                                                                                           '       '-
                                                                                                                                                                                                                                                                                                                    mfl
                                                                                                                                                                                                                                                                                                                      WG                              *
              RESPONSE                                   .                                                                                                                                                                                                                  ..                            .
                                                                                                                                                                                                                                                                                                              '-'A- '' ' '
                                                                                                                                                                                                                                                                                                          .:..:1. , .'...s1
                                                                                                                                                                                                                                                                                                      . . **              .2
                                                                                                                                                                                                                                                                                                                           1. ..v .
C
kï                                                                                                                                                                                                                      IAR *#                                             't
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                    1                     JtJk.332229
                                                                                                                                                                                                                                                                                                          '

                                                                                                                                                                                                                                                                            .




                                                                                                                                                                    '
                                                .                                 .   -         .
                                                                                                              ,                                n eo 1ux. atcS
                                                                                                                                                            .
                                                                                                                                                              W *O W O CC                                                                                                   *IK
                                                                                                                                       jfjtk                                 ! ynrjtjl (,                                             ce .
                                                                                                                                                                                                                                         o                         e                                   ..




         1* *f*11- - - 1- t.1-                                                                                                                                                                                                                                                                      'x*œk'
                                                                                                                                                                                                                                                                                                        A*A.
                                                                                                                                                                                                                                                                                                           1W.
                                                                                                                                                                                                                                                                                                             :G
                                                                                                                                                                                                                                                                                                              7*
                                                                                                                                                                                                                                                                                                              -
         **ve *w::* e' 1* 1-                                                                                      :                    !                                         '.
                     - - -
        >.eh- 1%.+ -ae .** >-                                                                            1    .
                                                                                                                                                        ..              ..

                                                                                                     h                     - e %                                          .
                                                                                                                                                                         wo                       yM <j                                                                #- *- '-e '
        Om cial rintNa>                                                                                                                                                                                                                                                                                                 - 1 * ''*(.
                             :                                                                                                                 - -          '
        fMglwll:lnmatetpltu e è                                                                                                                                 *.:                       > ':
        CC:RetainedbylfM kl m )                                                                                                                                                                                                                                                                     Datm >.ao1<>
        n fs feem iwll>                 e If* K> * 1:* - .t-* t.
                       ve jwme<r- >#$G
                                                      e * D .1e#.œ & -''--         twa pIee 'In InY- N fne                         ,
        Nrpr- lC* - Rde
                                  kK-    e  e-      o     1:            '* '         e*#                        5(..c                                                                                                                                                                           .

        Yoxw.yohlin.- a- '''' -                             +          e ke
        .- .,1- Iv xuw 33. 141.
        utrrll-nlsd- l- th>            - - e'
                              é-.KA.e.w-
                                      .
                                            .- e- '
                                              -
                                                      '%
                                                            .

                                                       - :- - x le .-                                           AV ?
                                                                                 -  A' ' '. '
                                                                                            ' .x -    .-
        0r:6-236 (Eleotiv
                          m !!,!M             -.e*iIx e w>- a- -- '-  e-- - -           > -
                                                                                                    - -Y e
                                                                                                             .
                                                                                                         -> *-e *e>- -- -- **
                                                                                                                           -
                                                                                                                                                                                                                        .

                                                                             .- - - > %- - - -
                                                                                                               .
                                                                                                         ln-                   le byKefe - 1 R
                                                                                                                                                                                      vle3N 1:3.* 5. P.A C
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 184 of 190
                                                                                                                           R* 1* * ** :* * *     $                                                                                                                                                                        A-sr
                                                                                                                                                                                                                                                                                                                             -r
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              j,
                                                                                                                                                                                                                                                                                                                               jiç
                                                                                                                                                                                                                                                                                                                                 î,
                                                                                                                                                                                                                                                                                                                                  zs:
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  qiâr%..
                                                                                                                                                                                                                                                                                                                                        ,..
                                                                                                                                                                                                                                                                                                                                        ' .           .
                                                                                                                        . . . .        .. ,. . . .
                                          Q TK- P                                                                                                                                                                                             .                                                                            ,gsûx2.
       '
                          TO:2We -GD    H--A
                                          A-'
                                            --tweœ
                          Fm orIF lo gM aIA- .onl
                                                  SeX-AQ
                                                       b-s>                                                                                                                                                            #x dqpv-h--tofr-
                                                                                                                                                                                                                                        &.qQ3.Qî1
                                                                                                                                                                                                                                                'a
                                              m                    l % k, W                                                               ee alfof:
                                                                                                            Aie eujk                                                                      Nst
                                                  tax                      Fi-
                                                                                                                                                                                          x s             kêwû                                                       orei-cu
                                                                                                                                                                                                                                                                           j                                         .
                              t
                              -                                            .                                ..                                             ..(03             .                                                      .
                                                                                                                                                                                                                                        ( .. rzx                                         le
                                                               qjo
                                                                 >- .                                                    ' !                                                                                                   .



                                                                                                                                                                                                                                                                                             .

                  (    *     s                                                                          -
                                                                                                                         .
                                                                                                                         .
                                                                                                                                 f
                                                                                                                                 k5%.                                  c j-
                                                                                                                                                                       .
                 53-t9.
                      O#q as                                                                                                                                                                                                                                     p               -.              '                             '
                                                                                    '
                                                                                                                    .
                                                                                                                                                                                 .                '                                     *
                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                            f.
                          I                                        '             : .t       $           .
                                                                                                                                                                                                                                                                                     re                  .
                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                           .                                                                                               .
                 !                                                                                                                                                                                                                                                                               .
                 3:--103.0411 J ..                                              ,           .           .                    *
                                                                                                        .   *                    'ê '                                   '            x        j           *
                          ;.                              *'                                        .
                                                                                                                                                                                              .                   '
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                 6%                      '     .#                *                 *    .

                     -'t05.                       ,
                                                  .
                                                  1.$ e        :                                                                                                                                                                                                                                                                              /
                      -                           '
                                                                                                          (; jjj>
                                                                                                            .
                                                                                                                        .
                                                                                                                                              r
                                                                                                                                                  .        -
                                                                                                                                                                                      .
                                                                                                                                                                                                                  . .                               *
                                              .        .                                            '                                .                                                                                                              or                   . .j,,..                    .
                                                                                                .
                                                                                                    ja v- t .                                                          . ,
                                                                                                                                                                                 :*           '
                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                             p                     Ja xlo
                                                                                                                                                                                                                                                                                                 s .!.
                     *-       .               i ee.                    . .                              '.. '                    *. .                      .                              *           '
                                                                                                                                                                                                                           .                                                 .
                                                                                                                                                                                                                                                                             .<          SAG   Jzs
                                      '                                                                                          .
                              r&e         fy ...                           y,, a . '
                                                                                   a                                                                                                                              ,

                     ...
                                                                                                                    ..
                                                                                                                    .        sy                       t                      .
                                                                                                                                                                                                                                        e                                                ttmzf'
                                                                                                                                                                                                                                                                                              x'' '                                         '
                              u                                             (y ' .
                                                                           ..
                                                                                                                                                                                 .
                              f                                            Ar- 1 r
                                                                           .
                                                                                                                .
                                                                                                                .
                                                                                                                                 .
                                                                                                                                         -
                                                                                                                                          .
                                                                                                                                          .
                                                                                                                                                      r                                       j                       ..
                                                                                                                                                                                                                                   jr j .                                    .                           .
                                                                                                                                                                                                                                                                                                                                   j, .,
                                                                                                                                     .                                                                                                                       .
            ' !- . t                                                                                                     #
                                                                   -
                                                                                        3 t .1              .                        a,                                                                                                                                                  (
                                                                                                                                                                                                                                                                                         -;
             .            ,                                                             .                                                              '.                        .
                                                                                                                                                                                                                                                                                                                           '                      '
                                                          .                         .      f
                                          c                                                                                                                                                                                                         ..

                     > 9
                           .                       .
                                                                   m       *
                                                                                '
                                                                                        .
                                                                                        '               4.
                                                                                                         - s -( '                                                                                     '
                                                                                                                                                                                                              <
                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                         , ..
                                                                                                                                                                                                                                                                                                         . 4,
                                                                                                                                                                                                                                                                                                             1            '
                                                                                                                                                                                                                                                                                                                                              '
                          '
                                                                            e* '                    .           .
                                                                                                                         Vr
                                                                                                                             4                        J#       '        4                         x,                                    o.é
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                f.*L*                                ,
                                                                                                                                                                                                                                                                                                 P               i.(4 l..
                                                   .
                                                      .
                                                           .
                                                                       fJ ua- ' 3qg s                                                                              -
                                                                                                                                                                       '         ';                                                                     ''
                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                      'r
                                                                                                                                                                                                                                                                                                                           .
            k              z              .'
                                           . r.e                                                                                                               ,
                                                                                                                                                                   ,m                $ ue- c
                                                                                                                                                                                     '                                             rs       .
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                         -        ,,
                                                                                                                                                                                                                                                                                   p; :
                                                                                                                                                                                                                                                                                      c/ez ?                                               .
                              f                                        .                                                                          t.
                                                                                                                                                   % .'                      .. .
                                                                                                                                                                                     .
                                                                                                                                                                                                          j.                                                 .

                     t
                              .
                                                                                                                                 C                     u
                                                                                                                                                                                                                                                 ..                  .       ,
                                                                                                                                                                                                                                                                                 j                       ju)                           .. 4
                                                                                                                                              ,
             .
                                  .
                                      .
                                          a                                                                                                                                                                                                                                                                                            g
                                                                       .
                                                                                            u ***
                                                                                                ?.                                                a'           ..                     .
                                                                                                                                                                                      ,                               .
                                                                       *
                                                                                            .                                                                                                                                                                            ,
                                                                   ,fD                          .'                      j                                                                                                                                                                                            ..        .
                                                                                                                                 r/n
                                                                                                            t
                                  8/9/x 20                                                                                                                                                                                                                                                                                     '


                                                  bm                                                                                                                                                                           .
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                          Ycb'fl
            *BYSY AM N INMAW AO                                                                                                                                                                                                     SGNAM EQ#O A AG ANI @.
                                                                                                                                                                                                                                                         L@
                                                                                EG D M                                                    #œ
                                                                                                                                                       >                    #                             $:
                                                                                                                                                                                                                                                                                 / '
           V:j. WM WW #O IO                                                                         . ... ..
                                                                                                                                                                                                                                                                     #
      1                          xee a ae aw a e                                    MO
      '* e>**u- e - e                                 ox a sa o          s x
       t- eoleo- .e -- e<- e ''W- ''*-=*                                        x o a a..                                                 '



       4
       Mt** .#t*=-'ue      - '' %*      -d4-
                                       - >- *- .> '- -  l- *
                      < * ** '' e#* *>            - - - --'  - --@f'
                                                                   t-
                                                                    '-''-
                                                                        *-'g- -    œw
                                         e<-    -      ''' ' -              '
                                                                            >   w - ' ''-- 'w
                                                                 - - e k< * - *
      5M**            W * l-                      @,:
                                                                                                                ' '
                                                                   (- 1                                              - - eMa- I- e '                                                                      '
                                                                                                                                                                                                                                                                                                    .
                                                           l               O wl- W W                                                                                                                                                                             e'-              e
                                                                           x                                                                                                              A*O
                                                                                                                                                                            - x                                                                                                                                           eG =
       X t-3@3(Ef!ed* 1N13)                                                O                        ALO O O                                                                                                                                                                                                                #w?
                                                                                                                                                                            --x
                                                                                                                                                                              **
                                                                                                                                                                               +.                             > WO
                                                                                                        .
                                                                                                          I-                                      e W R-e-----M qte.:M A::
                                                                                                                                                                        . .
                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                    .           K*>
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 185 of 190




                                                 PART B -RE:PON:E

      MM D CH.JOHN                 Y5$'86          2:::-46:4011      DADE c.I.                    E1114L
                   NAME             NUMBER       FORG GRI W ANCE      GURRENT INMATE LOCAMON    HOUSI
                                                                                                    NG LOM TION
                                                    Lœ NUMBER

      YourGdevanœ has- enreoeie    fevle- d.and a re- nse Isas* 110- :
                                   ,

      YourOquesthasY n- e In non- pll       anO e the DepadmentofC
      33- 1:3.014:lnmate Guevanœ Pe uY                                 or- tlonsrulesànd regul
                                                                                             ationsChapter
                                        .

      Ina= Ma= e h?hapter33-103.               *
      ofY ew a:requle ortbereax npmvl
                                 014(9n eInmated idnotpmvldeavalidYason*rby-pàssingthepreWousIevels
                                    ded Isnota= ptable.
     YourInf= alg:evanœ n sdee ie tobeIn x neomplen- e me>
     Yc algKeo nY O l                                                   ulremenl d menlle,re ullinglnw ur
                      ngInron-   plln -. Youmay  no tN      dto t
                                                                -  nex
     eubmlKng agrlee r- attheappropnateins:u lonalIevelIn Y mplianoew1
                                                                      tstepInt- ge vàNœ p- œqethed H t
                                                                      th *
     chapter33 103:Inm ate GKevance PY œ duœ .
               .
                                                                           enll
                                                                              esnnd regule pnsofle F.A.C.

     Basedonthe a- ve InformaNon,yourgrlevan- bsRED RNED wO oœ adlon
                                                                    .




                                                                  M.cO RALES.A


     SIGNAD REEMPL
               ANDOYEE
                   TYPED OR PRINTED NAME OF
                       RES                               SIGNAD REœ WA    , ASST                     DM E
                          PONDING                          WARDEN,OR SE TA
                                                              REPRES A

                                                                                                 o::l'
                                                                                                     j.
                                                                                                      iw
                                                                                                       .,
                                                                                                        nMor
                                                                                               *r# R
                                                                                               (ABG B6 2222
       '

Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 186 of 190

                                                                                                                                                                                                :.1..1........ .s
                                                                                                                                                                                                 ,- c           .                      .... .,
                                                                                                                                                                                                                                             :?
                                                                                                                                                                                                :j
                                                                                                                                                                                                '
                                                                                                                                                                                               t.1.x
                                                                                                                                                                                                 .k,
                                                                                                                                                                                                   >
                                                                                                                                                                                                   -  :r.:' .
                                                                                                                                                                                                    t.4
                                                                                                                                                                                                    z
                                                                                                                                                                                                    '       .
                                                                                                                                                                                                            ,
                                                                                                                                                                                                             :fe
                                                                                                                                                                                                               c'.. qt-.
                                                                                                                                                                                                            ..,.-
                                                                                                                                                                                                               ,2..k!w .ar..g
                                                                                                                                                                                                                            j!,.
                                                                                                                                                                                                                               .

                       C)Tkirdno Gd- œ Alle -va x.*lAb-e                                                                                                                                     i                          ..w
                                                                                                                                                                                                        &t$ 2$2929                                '
                  To:C)we en Q Ae- t                                                                                                                                                          ccpàrmlzyolvnqtalzn
                                                                                                                                                                                                                                                      .


                  From orlFAg .%stxe Aw ve w.-       1 :                                           . Fl
                                                                                                      * deD*
                                                                                .ont:e- .lfof:                                                                      .                         &@
                                                                                                                                                                                               .çml
                                                                                                                                                                                                  .jj
                                                                                                                                                                                                    .
                                                                                                                                                                                                    jj :h>.
                                                                                                                                                                                                          ,..*i--ijj
                                                                                                                                                                                                                ii
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 - ..
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    *y
                                                                                                                                                                                                                    -.r
                                                                                                                                                                                                                     '-.
                                                                                                                                                                                                                       s
                                                                                                                                                                                                                       )
                                :2                  Joko                                                                                                                                                               .- .


                                tast               Fiat                    Mi
                                                                            -
                                                                               -
                                                                               âc
                                                                              dd!
                                                                                - - -
                                                                                 elnitihl
                                                                                          -

                                                                                               x . w
                                                                                                                                XSi7F6                                                          p')y cr
                                                                                                                                                                                                  uw e         -

                                                                                                                                                                                                                              on
                                                                                                                .       .
                   .                                                                                #< #-                   ... . .                                                                  o s.
                                                                                                                                                                                                        g
                       %a% u -                          (o                              -tI%                    l                           t                           Q e-        ..


                                                                                                                                                                    * 33-lX . -
                   ç            * .                 C'
                                                     N          .                  w
                                                                                                                                                *7wOXMS .                                                          '*'
                                                                                   '            CZ                      -

                   '
                                                                *
                                                                .
                                                                     1                  '
                                                                                                            *
                                                                                                                                                                h *                                                                '



                        -
                            '
                           f o
                                       .
                                                        J
                                                        O                                       n- at
                                                                                                 %
                                                                                                                                                                                                              '     '    *'


                   ' f                         .
                                                                      ,
              '
                       7
                                 t
                                  .
                                                            .                  '
                                                                                       -    O*
                                                                                             )3 .%'
                                                                                                '
                                                                                                  L.
                                                                                                   J.e o                                                .
                                                                                                                                                                                                                                           Y$
                                                    .               -..
                                                                          ty       '. / v !           '                     .       .
                                                                                                                                                        .                     '
                                                                                                                                                                                                                                  K
                                                                                                                                                                                                                                   J o
                                                                                                                                                                        .

                                                                                                                                                                                                          .
                                                                                                                                                                                                                   f          .            .


                   *        *                  #
                            $                   '
                                                            P
                                                            '
                                                                           :Vk I
                                                                               *                    .
                       X
                        Y.                                                         .
                                                                                            .                                   '           '
                                                                                                                                                                '                   '                                         f
                                                                                                                                                                                                        ' -

               .            .
                                  .            .

                                      .œ                    (p                              ,   .       x       s                                   *                                        jy.                       .
                                                                                                                                                    ea                  r.z p : M

                                           '

                                                                r
                                                                                                                                                4& Q e'
                                                                                                                                                      - t                                zg-zv      e
                                                                     :.        '                '   . g4.                           .
                                                                                                                .                           j                                v.
                                                                                                                                 , t                        '
                                                                                                                    r                                                       'j. '                   :      .
                                                                           ç.9              '                                                       ,,, fm ..
                                                                                                                                                            t
                                                                                                                                    j
                                                                                                                                                                                                              '.




                   6 lllx/2o                                                                                                                                                                                  L
                                Dm                                                                                                                                                                  u/ /7 J
           *:YM*NAM ? INMAV                                                                                                                                     S*NAM :o:* 1
                                                                                                                                                                           t4**
                                           A*ReESD - A d---                                                                                                                                               Ae D.
                                                                                                                                                                                                              C.#
                                                                                       -#* > *#                                 - - -'-
                                                                                                                                                :
       TNK*e-4&I>e f                                                                                                                                                                            l
                   @r5:e @*- çr=                                                                                                                                                         #                    .e eture
                                                        Ml- *- '- efm -
       Y    l-lnmm tee lde                                                                      ae a- m N                                   o- -
                                  - a-                          * ''W> - œ                                                                                      e- o                     .          ' e -
                                                                                       ''
                                                                                            ' #:-               x> '- '' *                                                                                                    am a
                                                                                                                                                                                                                                 o
                                                                                                                                                        e u..
                                                                                                                                                            --*y> -                          g> >
      j- u e a -' '
                  eee pdp* .*M-                                                                                                                                                                                     ehe- w
                                              e#*
                                 t-e *œf-- m el- ' -*> -e -                                                         *                               '
                                                      '' êe -                                               *'M >
                                                                                                                                        *- * X *' M - - -                                            KG O
                                                                                                                                                                                                   - G Q EZ
      luo /tpde lheKm*,ê@ql
                                 @.
                                  -lkj-e                                   ,
                                                                           ..                                                                                                            gou 9 -<G g- t.q t
                                                                               .,
                                                                                ...$> .,,'yT/pj                                         .
                                                                                                                                                                                         w .sa
                   @*-           :             -
                                                        *t*
                                               >Y AR
                                                   M R-
                                                      *                                                     t
                                                                                                            Y*-RA*.-
      X 1-3:3(Effettlvett/l3)                  mm NY MO A< M                                                - V%> .>                                                *
                                                                                                            -       AY - RO
                                                                                                                    A*
                                                                               l-           v:te e.
                                                                                                  Re                 :-1
                                                                                                                       1R - A. .        ul- **-*-*@$- * '
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 187 of 190
           'MAILEnIFIE: .
      D AY CYCLERK
           sEFt12222                           PART B-RE:PONBE
       -        #
                                   Y51786         2M -*a1QT       oApe c.I,                   E1114L
                    NAME    '       NUMBER      GRIEVAG LOG        CO RENTINMATE LX ATION   HOUSIX LOCATION
                                                   NeMBER

      Youradmlnlska:ve appealhasb- n Yeeked. evaluated.and * % d to the W aden forappropHete handlng and
      adlon.
      n eInstie on* II* pxdding you# * a Yspœ seonce theirY ew i
                                                               s completed.
      I
      fyouOë
      omce   matle inse tionalresm nse d- noladequptely*solvethelssue,m u mayonœ again appealto thls
          e ml
             n 15daysR m thedate ofthe Instl
                                           tue nalresm nse.
      Baœ onthisae on.yourappealIsapproe d Yrhl% erinqui
                                                       ry.
      K KEATO N



                                                              #e
                                                               < <w,<
                                                                    .eve  ..                 % gt on
      SIGNM URE AND W PED OR PRINTED NAME OF            SIGNAw REoFwARDEN AssT.                   DA
              EMPLOYEE RESPY DING                        WARDEN.ORSEO EV R>
                                                              RE/RESEG ATIVE
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 188 of 190

        2%                                       PART B -RESPONSE

  MAATSCH,JOHN                     Y51786          20084 63-041        DADE c.I.                       E1114L
              NAME                  NUMBER      FORMALGRIEVANCE         CURRENT INMATE LOCATION     HOUSI
                                                                                                        NG LOCANON
                                                   LOG NUMBER

  Amended Response
  YourGrievance has been received.reviewed,and a response isasfollows:
  Afterfudherreview ofyourgrievance,itis notwithin Dade C.l.'s scopeforresponsibilities to decide which camps are
  open to the Transgenderinmate populati
                                       on this is upto the DepartmentofCorrections.They willalso decide which
  camps are to have the GenderDysphoricpopulation.
  Be advised,there are no transsexualinmatesatDadef .I.W e'onl
                                                             y have a transgenderpopulation.
  Based on the above inform ation,yourgrievance is DENIED.
  You may appealand obtain furtheradministrative review ofm urcomplaintby am uiring Form DC1-303;Requestfor
  Adm inistrative Remedy orAppeal,com pleting the form and'fo- arding itwith aIIattachments to the office ofthe Bureau
  ofInmate Grievance Appeals,501 South Calhoun Street,Tallahassee,FL 32399-2500.

                                                                 M.CO RRALES,AW P

                                                                                                    5:/l#7x:
  SIG NATURE AND W PED O R PRINTED NAME OF                     ATURE OF W ARDE , SS                         DATE
           EM PLOYEE RESPONDING                             W ARDEN.OR SEC    A
                                                                REPRESEN T




                                                                                                            Oaöet. t7
                                                                                                             eCOOCZ'Rator
                                                                                                        cpeva
                                                                                                            MXI
                                                                                                             nc LEo

                                                                                                        s2P 132222
                                                                                                        t
         jj
             r Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 189 of 190
             p
             j
             l
        I
        '                                                                                                                                                             .                                                         '
                                                                                                                                                                                                                                .
                                       .
                                                         ,            .
                                                                                      R ORIDA DEPAO EN'O'E0R''cn0N'                                          ----'V '
                                                                                                                                                                    .''''- ''-                                         --'-
                                                                                                                                                                                                                                .
                                                                                                                                                                                        '
                                                                                                                                                                                                -.
    ,                 ' -'                                                        RE Um            'ORADMI
                                                                                                         NI
                                                                                                          O M REMEDYORAPPEA Rscupvop,                         '' -
                                                                                                                                                                      ''       -''-
                                                                                                                                                                                            '
                                                                                                                                                                                                                       ...,     '




    )
    7
                          D TkirdpartyœievaxceAlleogsexaalAbase                                                                                         0:F9 $ 2022                                                    :



              To:D warden                                Q AssistantwnMen                                       Z S- dary, FloridaD                  --- +                          '                                  ,. .

              From orIFA
                           m           x gJ'
                                          Sexaz AbMr
                                             1 l   '& onthebehalfof: 9            ,                                                          nmatl..w   ..
                                                                                                                                                                ''' .
                                                                                                                                                   ....-*'''-'*'s   -'-'
                                                                                                                                                                         .â
                                                                                                                                                                       -v n,.- :    .
                                                                                                                                                                                            .
                                                                                                                                                                                         , u..
                                                                                                                                                                                   , ,....      I
                                                                                                                                                                                                                       ;.   .



    1
    l
                                   ImAt  First
                                               .
                                                 Middlelnitial       D%b
                                                                       CN36C
                                                                          umber
                                                                                                                        .
                                                                                                                                                        D/Xlnstitut
                                                                                                                                                                 &>
                                                                                                                                                                  ion
                                                                                                                                                                                                                       '
    j.                                                                                                                                                                                                                 .',

    l
    1                                                                                               PartA --InmateGrlevante                                                                                                .
                                                                                                                                                                                                                                .

                  '
        '.    %,               ,u
                               .
                                                   ,                                   e            .           -tosaw               ' - - e -f-nM -qc o ql                                                         ..,
                                                                                                                                                                                                                        .

                                                                                                                                                                                                                      .s.

    l   ,
        '                                                                                                                                                                                                           ..p ..
                           4
                      (,
                       t *                                    '               .            *
    '                                                                         !            t                                                                 @                              #


    (
    1.
       '                                   l
                                           jû;-
                                              % ,*.
                                                  0P                                               'r p(
                                                                                                       '                                                                                                           .2 *.
                                                                                                                                                                                                                       '


                                                                                                                                                                                                                    ..,

    1                 '-
                       ,f.                              ...
 .
 1                         '                                      '
                                                                  .
                                                                                               o*
                                                                                                n-
                                                                                                 ':                 o --               2 '                                              4,                         -
                                                                                                                                                                                                                   '''
 l                                                                                 .


                                                                                                            % y
                                                                                                            4
                                                                                                                    1
                                                                                                                                                              w                    !' :                             . ..

                      .
                          j,e; c . -     j
                                         f
                                         .jk.                                                               j x
                                                                                                            o                    y.(; y.
                                                                                                                                 ,                                          s
                                                                                                                                                                                                                   ....

                                                                                                                                                                                                                   ,-..
                                                                                                                                                                                                                       ,



                            j       . >4                                                                    %                   ' (                                                                                     - .-


                                                                                                                                      p                          '-                             n*                 ''
                                   j-
                                                                                                                                                                                                                   .




                                                                                  : el/dr
                  . ,'                                                                                                                                                                  O
                          o,               /                 ''           ,                                     .

                      T
                      w
                                                                  -                            -
                                                                                                                            <.       e '    ;                     -                 -0H(                      '
                               .                                                               /;.               k$2 ( ê                            c-
                                                                                                                                                     .
                                                                                                                                                     ?                                      ..                     '




        G.
                                                       C> J                                                     . jk        .
                                                                                                                                                        oç.                                          .         :




             -4            k
                           j.                  ,                                       .jtx                             !                                             -

              tle.ç                            '                                                                                1                                                       o            x
                                                                                                                                      s oac. o. sa ; <                                                         .

                                   *
                                   o                                              .    1
                                                                                                        .                        y
                                                                                                                                       1                              .                                                        )




!
(                     Q 27/& x                                                                                          '
!                                  DATE                                                                                                                               ystp L ,.
j
j
                                                                                                                                      SIGNAw REogGRIEVANTANn o c #                                       '''
'
t *B#SIGNAD RE,INMATEM REESO DIE                                                                                                                                                                         .'w
$                                                                     Fotkow lNG # @#3G OATEm NSION                                                                                                  .    '

i                              ,
                                                                                                                                S:                           /                                            l
                                                                                                                                                                                                         ..
i                                                                                                                                                  4:                         -.
Case 1:20-cv-24998-RS Document 8 Entered on FLSD Docket 03/04/2021 Page 190 of 190
                                                                              m N c R
                                                                              W           -7 V W
                                                                                  =
                                                                                  U éo&-*
                                                                                        .
                                                                                        R
                                                                                        +
                                                                                        9-    b,D    .
                                                                                                                  -

                                                                                  & am
                                                                                     . g-(
                                                                                              su 7+.w-
                                                                              ûzi
                                                                                N
                                                                                  :f- J :
                                                                                        w 's  '',

                                                                                 X >J t% < ,              .


                            1 m        v
                                                                                      $U (27n W *,%
                            % Y     >***
                            (
                            *
                            > ru ; ë.
                                    2'l                                               C>      cy 'M
                                                                                              M
                            O       œ
                            P   v     .
                                =
                                                                                      .
                                                                                          Q                                 GN




                   s .      O77 pz('-A
                     Va cXb (                                         .
                                                                              '

                                                                              U1=
                                                                              S (
                                                                              . r.
                                                                                 )C
                    7%
                    ,           -     - ,   )(
                                             (q
                                                Ds.ju (
                                                      ..--
                                                        u                             1)'
                                                                                      !'
                                                                                      1
                    -           z q                      o )p--                   (j
                                                                                  .  '/
                                                                                   1.Q,
                    w   .
                                  R o                    Fàn'- ?-ï                O
                        -, p -s
                              ' o .t
                                   .o o
                        o       tp o +o                                   .



                                                                                                                  -    $
                                                                                                                      1.%
                                                 LL
                                                 '
                                                  *'
                                                  I ; p-                                            j
                                                                                                    -     K
                                                                                                                  .

                                                                                                                  (%         C*'
                                                     ,                    o                         X
                                                                                                    X
                                                                                                    -     -'
                                                                                                          --1
                                                                                                          * Y      '
                                                                                                                    -.
                                                                                                                  t.-'
                                                                                                                    47)
                                                                                                                             X
                                                                                                                             '-'R
                                                                                                                             T...
                                           F - D c'o                                                R>
                                                                                                    'EJ
                                                                                                          r--
                                                                                                          '-j
                                                                                                          .-
                                                                                                           ...
                                                                                                                   .)
                                                                                                                   ''G
                                                                                                                   r
                                                                                                                   (;
                                                                                                                             -CR
                                                                                                                             AJ
                                                                                                                              ...i
                                    > v' 94o p o,                                                    .i
                                                                                                      ?
                                                                                                          '.D
                                                                                                          Z
                                                                                                                   ..
                                                                                                                    '.H
                                                                                                                    -
                                                                                                                              '
                                                                                                                              E'
                                                                                                                              ''=
                                    %   'cl x s           -
                                                                                                                    w)
                                                                                                                    Z%:
                                                                                                                      ...
                                                                                                                              p

                                    $ n ts- c
                                            f'7
                                    Kz        lk l
                                                 2j. s
                                                              .       -                         '

                                                                                                         ye*
                                                                                                         *
                                                                                                          F.
                                                                                                           @
                                                                                                                            c I
                                                                                                                            rxo
                                                                                                                            '
                                                                                                                            . vo
                                                                                                                            U'<
                                                                                                                              Q. m
                                                                                                                                 -
                                    & o
                                      % g
                                        >gwg                                                           2
                                                                                                     . -
                                                                                                                      *@ o
                                                                                                                      p1
                                                                                                                       N3 n
                                                                                                                       X
                                                                                                              x        ;x)
                                            C&                q'
                                                              %                                       -
                                                                                                       p1
                                                                                                        ..
                                                                                                    s. @<
                                                                                                          &           *     =
                                                                  -
                                                                      +                                    T
                                                                                                           uyy
                                            C7                                                      D
                                                                                                    =Flp
                                                                                                    r
                                                                                                           '
                                                                                                           &
                                                                                                       -j  h&
                                                                                                           1,k 7
                                                                                                           ...(
                                                                                                    . =
                                                                                                    = tw
                                                                                                    & tp
                                                                                                    =  aoJ '
                                                                                                    -= (    &e
                                                                                                    - cz
                                                                                                    x.l .    à
                                                                                                             .I; n
                                                                                                               C-D
